Name: Council Decision of 5 May 2009 on the signature and provisional application of the Interim Agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the SADC EPA States, of the other part
 Type: Decision
 Subject Matter: European construction;  Africa;  international affairs;  cooperation policy
 Date Published: 2009-12-04

 4.12.2009 EN Official Journal of the European Union L 319/1 COUNCIL DECISION of 5 May 2009 on the signature and provisional application of the Interim Agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the SADC EPA States, of the other part (2009/850/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 57(2), 133 and 181 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 12 June 2002 the Council authorised the Commission to open negotiations to conclude Economic Partnership Agreements with ACP countries. (2) These negotiations for an interim agreement with a view to an Economic Partnership Agreement (hereinafter referred to as the interim agreement with a view to an EPA) have been concluded and the interim agreement with a view to an EPA between the European Community and its Member States, of the one part, and the SADC EPA States, of the other part (comprising Botswana, Lesotho, Namibia, Swaziland and Mozambique), was initialled on 23 November 2007 and on 12 December 2007 for Namibia. (3) Article 105(4) of the interim agreement with a view to an EPA provides for its provisional application pending its entry into force. (4) The interim agreement with a view to an EPA should be signed on behalf of the Community and applied, as concerns elements falling within the competence of the Community, on a provisional basis subject to its conclusion at a later date, HAS DECIDED AS FOLLOWS: Article 1 The signing of the interim agreement with a view to an Economic Partnership Agreement between the European Community and its Member States and the SADC EPA States is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said interim agreement with a view to an EPA. The text of the interim agreement with a view to an EPA is attached to this Decision. Article 2 The position to be taken by the Community within the Joint SADC EPA States-EC Council and the SADC EPA States-EC Trade and Development Committee shall be determined by the Council on the basis of a proposal by the Commission in accordance with the corresponding provisions of the Treaty. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the interim agreement with a view to an EPA on behalf of the European Community subject to its conclusion. Article 4 As concerns elements falling within the competence of the Community, the interim agreement with a view to an EPA shall be applied on a provisional basis as provided for in Article 105(4) thereof, pending completion of the procedures necessary for its conclusion. The Commission will publish a notice providing information on the date of provisional application. Done at Brussels, 5 May 2009. For the Council The President M. KALOUSEK INTERIM AGREEMENT with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the SADC EPA States, of the other part PREAMBLE THE KINGDOM OF BELGIUM, THE REPUBLIC OF BULGARIA, THE CZECH REPUBLIC, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE REPUBLIC OF ESTONIA, IRELAND, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, THE ITALIAN REPUBLIC, THE REPUBLIC OF CYPRUS, THE REPUBLIC OF LATVIA, THE REPUBLIC OF LITHUANIA, THE GRAND DUCHY OF LUXEMBOURG, THE REPUBLIC OF HUNGARY, MALTA, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF POLAND, THE PORTUGUESE REPUBLIC, ROMANIA, THE REPUBLIC OF SLOVENIA, THE SLOVAK REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, AND THE EUROPEAN COMMUNITY (EC), (hereinafter jointly referred to as the EC Party), of the one part, and THE REPUBLIC OF BOTSWANA, THE KINGDOM OF LESOTHO, THE REPUBLIC OF MOZAMBIQUE, THE REPUBLIC OF NAMIBIA THE KINGDOM OF SWAZILAND (hereinafter referred to as the SADC EPA States), of the other part (1), CONSIDERING the Parties wish to further strengthen their trade links and establish close and lasting relations based on partnership and cooperation; RECOGNISING the efforts by the SADC EPA States to ensure economic and social development for the people of the Southern African Development Community (SADC) region; RECALLING the importance attached by the Parties to the principles and rules which govern the multilateral trading system and to the need to apply them in a transparent and non-discriminatory manner; TAKING ACCOUNT of the Parties rights and obligations in terms of their membership of the World Trade Organisation (the WTO), and reaffirming the importance of the multilateral trading system. RECOGNISING the special needs and interests of the SADC EPA States and the need to address their diverse levels of economic development, and geographic and socio-economic concerns; BEARING IN MIND the Partnership Agreement between the Members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States of the other part (hereinafter referred to as the Cotonou Agreement), signed on 23 June 2000; BEARING IN MIND the Trade, Development and Cooperation Agreement (TDCA) between South Africa and the European Community and its Member States, signed on 11 October 1999; CONFIRMING the Parties support and encouragement for the process of trade liberalisation; CONFIRMING the Parties commitment to and support for economic development in the SADC EPA States to attain the Millennium Development Goals (MDG); CONFIRMING the Parties commitment to promote regional cooperation and economic integration in the SADC EPA States, and to encourage the liberalisation of trade between the Parties; BEARING IN MIND the Parties commitment to ensure that their mutual arrangements support the process of regional integration under the SADC Treaty; DESIRING to create new employment opportunities, attract investment and improve living standards in the territories of the Parties while promoting sustainable development; EMPHASISING the importance of agriculture and sustainable development in poverty alleviation in the SADC EPA States; RECOGNISING the special circumstances of Botswana, Lesotho, Namibia and Swaziland in the Economic Partnership Agreement (EPA) and the need to take into account the effects on them of trade liberalisation under the TDCA; RECOGNISING in this regard the particular case of the Southern African Customs Union (SACU) established under the 2002 Southern African Customs Union Agreement; RECOGNISING the special circumstances and needs of the Least Developed Countries (LDCs) of the SADC EPA States through the use of special and differential treatment and asymmetry; CONVINCED that this Agreement will further deepen and encourage economic and trade relations between the Parties; RECOGNISING the importance of development finance cooperation for the implementation of this Agreement; HAVE AGREED, in pursuit of the above, to conclude the present Agreement (hereinafter referred to as this Agreement): PART I TRADE PARTNERSHIP FOR SUSTAINABLE DEVELOPMENT CHAPTER 1 General provisions Article 1 Objectives The objectives of this Agreement are to: (a) contribute to the reduction and eventual eradication of poverty through the establishment of a trade partnership consistent with the objective of sustainable development, the Millennium Development Goals and the Cotonou Agreement; (b) promote regional integration, economic cooperation and good governance thus establishing and implementing an effective, predictable and transparent regional regulatory framework for trade and investment between the Parties and among the SADC EPA States; (c) promote the gradual integration of the SADC EPA States into the world economy, in conformity with their political choices and development priorities; (d) improve the SADC EPA States capacity in trade policy and trade related issues; (e) support the conditions for increasing investment and private sector initiative, and enhance supply capacity, competitiveness and economic growth in the SADC EPA States; (f) strengthen the existing relations between the Parties on the basis of solidarity and mutual interest. To this end, consistent with WTO obligations, the Agreement shall enhance commercial and economic relations, consolidate the implementation of the SADC Protocol on Trade and support a new trading dynamic between the Parties by means of the progressive, asymmetrical liberalisation of trade between them and reinforce, broaden and deepen cooperation in all areas relevant to trade. Article 2 Principles 1. This Agreement is based on the Fundamental Principles as well as the Essential and Fundamental Elements of the Cotonou Agreement, as set out in Articles 2 and 9 of that Agreement. This Agreement shall build on the achievements of Cotonou and the previous ACP-EC Partnership Agreements in regional cooperation and integration as well as economic and trade cooperation. 2. The Cotonou Agreement and this Agreement shall be implemented in a complementary and mutually reinforcing manner. 3. The Parties agree to cooperate to implement this Agreement in a manner that is consistent with the development policies and regional integration programmes in which the SADC EPA States are or may be involved. 4. The Parties agree to cooperate in order to fulfil their commitments and obligations and to facilitate the capacity of SADC EPA States to implement this Agreement. Article 3 Sustainable development 1. The Parties reaffirm that the objective of sustainable development is to be applied and integrated at every level of their economic partnership, in fulfilment of the overriding commitments set out in Articles 1, 2 and 9 of the Cotonou Agreement, and especially the general commitment to reduce and eventually eradicate poverty in a way that is consistent with the objectives of sustainable development. 2. The Parties understand this objective to apply in the case of this Agreement as a commitment that: (a) the application of this Agreement shall fully take into account the human, cultural, economic, social, health and environmental best interests of their respective populations and of future generations; (b) decision-taking methods embrace the fundamental principles of ownership, participation and dialogue. 3. As a result, the Parties agree to work cooperatively towards the realisation of people-centred sustainable development. Article 4 Regional integration 1. The Parties recognise that regional integration is an integral element of their partnership and a powerful instrument to achieve the objectives of this Agreement. 2. The Parties reaffirm the importance of regional and sub-regional integration amongst the SADC EPA States to achieve greater economic opportunities, enhanced political stability and to foster the effective integration of developing countries into the world economy. Without prejudice to the commitments undertaken in this Agreement, the pace and content of their regional integration is determined exclusively by the SADC EPA States in the exercise of their sovereignty. 3. The Parties support in particular the integration processes and related development policies and political agendas, based on the Southern African Customs Union Agreement signed on 21 October 2002, the Southern African Development Community Treaty signed on 17 August 1992 and the Constitutive Act of the African Union adopted on 11 July 2000. They aim at building and deepening their partnership on the basis of those processes and at implementing this Agreement in a mutually supportive manner with those instruments, taking into account the respective levels of development, needs, geographical realities and sustainable development strategies. Article 5 Monitoring 1. The Parties undertake to continuously monitor the operation and impact of this Agreement through appropriate mechanisms and timing within their respective participative processes and institutions, as well as those set up under this Agreement, in order to ensure that the objectives of this Agreement are realised, that it is properly implemented and that the benefits for their people deriving from it, in particular the most vulnerable groups, are maximised. 2. The Parties also undertake to consult each other promptly over any issue concerning the implementation of this Agreement. Article 6 Cooperation in international fora The Parties shall endeavour to cooperate in all international fora where issues relevant to this Agreement are discussed. CHAPTER 2 Development cooperation Article 7 Development cooperation framework The Parties commit themselves to cooperating in order to implement this Agreement and to support the SADC EPA States trade and development strategies within the overall SADC regional integration process. The cooperation can take financial and non-financial forms. Article 8 Development finance cooperation 1. The Parties recognise that development cooperation is a crucial element of their partnership and an essential factor for the realisation of the objectives of this Agreement as laid down in Article 1. Development finance cooperation for regional economic cooperation and integration, as provided for in the Cotonou Agreement, shall be carried out so as to support and promote the efforts of the SADC EPA States to achieve the objectives and to maximise the expected benefits of this Agreement. Areas of cooperation and technical assistance are set out, as appropriate, in Chapter 3 and in the other Chapters of this Agreement. Cooperation shall be implemented according to the modalities provided for in this Article, shall be kept under ongoing review and shall be revised as necessary according to the provisions of Article 108 of this Agreement. 2. The European Community (2) financing pertaining to development cooperation between the SADC EPA States and the European Community supporting the implementation of this Agreement shall be carried out within the framework of the rules and relevant procedures provided for by the Cotonou Agreement, in particular the programming procedures of the European Development Fund and within the framework of the relevant instruments financed by the General Budget of the European Union. In this context, supporting the implementation of this Interim Agreement with a view to an EPA, shall be a priority. 3. The Member States of the European Union collectively undertake to support, by means of their respective development policies and instruments, development cooperation activities for regional economic cooperation and integration and for the implementation of this Agreement in the SADC EPA States and at the regional level, in conformity with the complementarity and aid effectiveness principles. 4. The Parties recognise that adequate resources will be required for the implementation of this Agreement and the fullest realisation of its benefits. In this respect the Parties shall cooperate to enable SADC EPA States to access other financial instruments as well as to facilitate other donors willing to further support the efforts of the SADC EPA States in achieving the objectives of this Agreement. 5. The Parties agree that a regional development financing mechanism such as an EPA fund would provide a useful instrument for efficiently channelling development financial resources and for implementing EPA accompanying measures. The EC Party agrees to support the efforts of the region to set up such a mechanism. The EC Party will contribute to the fund following a satisfactory audit. CHAPTER 3 Areas of cooperation Article 9 Objectives For the purpose of implementing this Agreement and taking into account the development policies of the SADC EPA States, the Parties agree that the following are priority areas for trade and economic cooperation. Article 10 Cooperation in trade in goods The aim of cooperation in this area shall be to enhance trade in goods and the SADC EPA States capacity to trade, including the phasing out of tariffs and customs duties, properly implementing rules of origin, trade defence instruments, non-tariff measures including sanitary and phytosanitary (SPS) measures and technical barriers to trade (TBT), and promoting customs cooperation and trade facilitation. Article 11 Cooperation in supply-side competitiveness The aim of cooperation under this Article shall be to increase the competitiveness of the SADC EPA States and remove supply side constraints at national, institutional and, in particular, at company level. This cooperation includes, amongst others, fields such as production, technology development and innovation, marketing, financing, distribution, transport, diversification of economic base, as well as development of the private sector, improvement of the trade and business environment and support to small and medium enterprises in the fields of agriculture, fisheries, industry and services. Article 12 Cooperation in business enhancing infrastructure The aim of cooperation under this Article shall be the development of a competitive business enhancing environment in areas such as information and communication technology (ICT), transport and energy. Article 13 Cooperation in trade in services The Parties agree to cooperate to develop and enhance trade in services as provided for in Title IV Article 67 of this Agreement. Article 14 Cooperation in trade related issues The Parties agree to cooperate to develop and enhance trade related issues as provided for in Title IV Article 67 of this Agreement. Article 15 Cooperation in trade data The aim of cooperation under this Article shall be to improve the capacity of the SADC EPA States in the area of trade data capture, analysis and dissemination. Article 16 Cooperation for EPA institutional capacity building The aim of cooperation under this Article shall be to support institutional structures for EPA implementation management, capacity building for trade negotiations and for trade policy. Article 17 Cooperation on fiscal adjustment 1. The Parties recognise that the phasing out or reduction of customs duties laid down in this Agreement may affect the fiscal revenues of the SADC EPA States and agree to cooperate on this matter. 2. The Parties agree to cooperate in accordance with the provisions of Article 8 in particular: (a) on support to fiscal reforms; and (b) on support measures complementary to fiscal reforms for the mitigation of the net fiscal impact of this Agreement that will be determined in accordance with a jointly agreed mechanism. Article 18 Types of interventions Development cooperation under this Agreement may include, but is not limited to the following EPA related interventions: 1. policy development; 2. legislation and regulatory framework development; 3. institutional/organisational development; 4. capacity building and training (3); 5. technical advisory services; 6. administrative services; 7. support in SPS and TBT areas; and 8. operational support including equipment, materials and related works. PART II TITLE I TRADE IN GOODS CHAPTER 4 General provisions Article 19 Free trade area 1. This Agreement establishes a free trade area (FTA) between the Parties, in conformity with the General Agreement on Tariffs and Trade (hereinafter referred to as GATT 1994), and in particular Article XXIV thereof. 2. The FTA shall respect the principle of asymmetry, commensurate to the specific needs and capacity constraints of the SADC EPA States, in terms of levels and timing for commitments under this Agreement. 3. The FTA will apply to trade between, of the one part, the European Community and, of the other part, the SADC EPA States. Article 20 Scope This Chapter shall apply to products: 1. falling within Chapters 01 to 97, with the exception of Chapter 93, set out in each Party's respective tariff nomenclature in conformity with the rules of classification applicable to the Harmonised Commodity Description and Coding System (HS); and 2. originating in the European Community or in the SADC EPA States. Article 21 Rules of origin 1. For the purposes of this Chapter, originating means qualifying under the rules of origin set out in Protocol 1. 2. Within the first three years of the entry into force of this Agreement, the Parties shall review the provisions of Protocol 1, with a view to further simplifying the concepts and methods used for the purpose of determining origin. In such review the Parties shall take into account the development of technologies, production processes and all other factors, including on-going reforms of rules of origin, which may require modifications to the provisions of this Protocol. Any such modifications shall be effected by a decision of the Joint Council as defined in Article 93. 3. Particular attention shall be given to these provisions within the framework of the review foreseen in paragraph 2. Article 22 Customs duties 1. A customs duty includes any duty or charge of any kind imposed on, or in connection with, the importation of goods, including any form of surtax or surcharge, but does not include: (a) internal taxes or other internal charges imposed consistently with Article III of GATT 1994; (b) any antidumping, countervailing or safeguard measure imposed consistently with Title II; (c) fees and charges for consular services imposed consistently with paragraph 2; and (d) fees or other charges imposed consistently with paragraph 2. 2. Fees and charges referred to in paragraph 1(c) and (d) shall be limited in amount to the approximate cost of services rendered and shall not represent indirect protection for domestic products or a taxation of imports for fiscal purposes. They shall be based on specific rates that correspond to the real value of the service rendered. 3. For each product the basic duty, to which the successive reductions set out in the Agreement are to be applied, shall be the most-favoured-nation (hereinafter referred to as MFN) rate of duty effectively applied at the day of entry into force of this Agreement. 4. In cases where the process of tariff dismantlement does not start at the entry into force of this Agreement the duty to which the successive reductions are to be applied shall be either the basic duty referred to in paragraph 3 of this Article, or the duty applied on an erga omnes basis on the starting day of the relevant tariff dismantlement schedule, whichever is the lower. 5. The reduced duties calculated in accordance with the reduction schedules contained in this Agreement shall be applied rounded to the first decimal place or, in case of specific duties, to the second decimal place. Article 23 Standstill No new customs duties shall be introduced, nor shall those already applied be increased in trade between the Parties as from the entry into force of this Agreement for all products subject to liberalisation. Article 24 Duties, taxes or other fees and charges on exports 1. No new customs duties on exports or charges having equivalent effect shall be introduced, nor shall those already applied be increased, in the trade between the European Community and the SADC EPA countries from the date of entry into force of this Agreement. 2. In exceptional circumstances where the SADC EPA States can justify specific revenue needs, protection of infant industries, or protection of the environment, these SADC EPA States may introduce, after consultation with the EC Party, temporary export taxes or charges having equivalent effect on a limited number of additional products. 3. The Parties agree to review the provisions of this Article in the Joint Council no later than three years after the entry into force of this Agreement, taking fully into account their impact on development and diversification of the SADC EPA States economies. Article 25 Customs duties on products originating in the SADC EPA States 1. The EC Party shall provide duty free, quota free (DFQF) treatment for all products, except those referred to in paragraph 3, falling within the scope of this Agreement and originating in Botswana, Lesotho, Mozambique, Namibia and Swaziland. 2. Customs duties on imports of products originating in the SADC EPA States shall be reduced or eliminated in accordance with the provisions set out in Annex 1. 3. Imports of products as defined in the Annex 2 will be subject to the transitional regime set out therein. Article 26 Customs duties on products originating in the EC 1. Products originating in the EC Party shall be imported into Botswana, Lesotho, Namibia and Swaziland in accordance with the treatment described in Annex 3. 2. Imports of products originating in the EC Party shall be imported into Mozambique in accordance with the treatment described in Annex 4. 3. The Parties agree to merge the two above annexes into a single SADC EPA tariff schedule at the time of Mozambique's introduction of the HS 2007. The merger shall be made effective by a decision of the Joint Council. Article 27 Free circulation of goods 1. Customs duties shall be levied only once for goods originating in the EC Party or in the SADC EPA States in the territory of the other Party. 2. Any duty paid upon importation into an SADC EPA State shall be refunded fully when the goods are re-exported from the customs territory of the SADC EPA State of first importation. Such products shall then be subject to the duty in the country of consumption. 3. The Parties agree to cooperate with a view to facilitating the circulation of goods and simplifying customs procedures. Article 28 More favourable treatment resulting from free trade agreements 1. With respect to the subject matter covered by this Chapter, the EC Party shall accord to SADC EPA States any more favourable treatment applicable as a result of the EC Party becoming party to a free trade agreement with third parties after the signature of this Agreement. 2. With respect to the subject matter covered by this Chapter, the SADC EPA States shall accord to the EC Party any more favourable treatment applicable as a result of the SADC EPA States or any Signatory SADC EPA State becoming party to a free trade agreement with any major trading economy after the signature of this Agreement. 3. Where an SADC EPA State can demonstrate that it has been given by a third Party substantially more favourable treatment than that offered by the EC Party, the Parties will consult and jointly decide how best to implement the provisions of paragraph 2. 4. The provisions of this Chapter shall not be so construed as to oblige the EC Party or any SADC EPA State to extend reciprocally any preferential treatment applicable as a result of the EC Party or any SADC EPA State being party to a free trade agreement with third parties on the date of signature of this Agreement. 5. For the purposes of this Article, major trading economy means any developed country, or any country accounting for a share of world merchandise exports above 1 percent in the year before the entry into force of the economic integration agreement referred to in paragraph 2, or any group of countries acting individually, collectively or through an economic integration agreement accounting collectively for a share of world merchandise exports above 1,5 percent in the year before the entry into force of the economic integration agreement referred to in paragraph 2. Article 29 Special provisions on administrative cooperation 1. The Parties agree that administrative cooperation is essential for the implementation and the control of the preferential treatment granted under this Title and underline their commitment to combat irregularities and fraud in customs and related matters. 2. The Parties also agree to cooperate in ensuring that the necessary institutional structures enable the responsible authorities to effectively respond to requests for assistance in a timely manner. 3. For the purpose of this Article and without prejudice to Article 9 of Protocol 2, a failure to provide administrative cooperation shall mean, inter alia: (a) a repeated failure to respect the obligations to verify the originating status of the product(s) concerned as provided for in Article 34 of Protocol 1; (b) a repeated refusal or undue delay in carrying out and/or communicating the results of subsequent verification of the proof of origin as provided for in Article 34 of Protocol 1; (c) a repeated refusal or undue delay in obtaining authorisation to conduct administrative cooperation missions to verify the authenticity of documents or accuracy of information relevant to the granting of the preferential treatment in question as provided for in Article 7 of Protocol 2. 4. For the purpose of this Article a finding of irregularities or fraud may be made, inter alia, where there is a rapid increase, without legitimate explanation, in imports of goods exceeding the usual level of production and export capacity of the other Party that is linked to objective information concerning irregularities or fraud. 5. Where a Party or an SADC EPA State, as the case may be, has made a finding, on the basis of objective information, of a failure to provide administrative cooperation and/or of irregularities or fraud, the Party concerned may, in exceptional circumstances, temporarily suspend the relevant preferential treatment of the product(s) concerned, and of their specific origin concerned in accordance with this Article. For the purposes of this Article, exceptional circumstances mean those circumstances which have or might have a significant negative effect on a Party or an SADC EPA State, as the case may be, if a relevant preferential treatment of the product(s) concerned is to be continued. 6. The application of a temporary suspension shall be subject to the following conditions: (a) The Party or SADC EPA State, as the case may be, which has made a finding, on the basis of objective information, of a failure to provide administrative cooperation and/or of irregularities or fraud shall without undue delay notify the Trade and Development Committee of its finding together with the objective information and enter into consultations within the Trade and Development Committee, on the basis of all relevant information and objective findings, with a view to reaching a solution acceptable to both Parties (b) Where the Parties have entered into consultations within the Trade and Development Committee as provided for above and have failed to agree on an acceptable solution within three months following the notification, the Party or SADC EPA State concerned, as the case may be, may temporarily suspend the relevant preferential treatment of the product(s) concerned, and of the specific origin concerned. A temporary suspension shall be notified to the Trade and Development Committee without undue delay. (c) Temporary suspensions under this Article shall be limited to those necessary to protect the financial interests of the Party or SADC EPA State concerned. They shall not exceed a period of six months, which may be renewed. Temporary suspensions shall be notified immediately after their adoption to the Trade and Development Committee. They shall be subject to periodic consultations within the Trade and Development Committee in particular with a view to their termination as soon as the conditions for their application are no longer given. Article 30 Management of administrative errors The Parties recognise each other's right to correct administrative errors during the implementation of this Agreement. Where errors are identified either Party may request the Trade and Development Committee to examine the possibilities of adopting all appropriate measures with a view to resolving the situation. Article 31 Customs unions and free-trade areas 1. This Agreement shall not preclude the maintenance or establishment of customs unions, free-trade areas or other arrangements between either of the Parties and third countries, except in so far as they alter the rights and obligations provided for in this Agreement. 2. Consultation between the EC Party and the SADC EPA States shall take place within the Joint Council concerning agreements establishing or adjusting customs unions or free-trade areas and, where required, on other major issues related to their respective trade policy with third countries. TITLE II TRADE DEFENSE INSTRUMENTS CHAPTER 5 Article 32 Anti-dumping and countervailing measures The rights and obligations of the EC Party or the SADC EPA States in respect of the application of antidumping or countervailing measures shall be governed by the relevant WTO Agreements. Any disputes related to these measures can only be settled through WTO Dispute Settlement procedures. Article 33 Multilateral safeguards 1. Subject to the provisions of this Article, nothing in this Agreement shall prevent the SADC EPA States and the EC Party from adopting measures in accordance with Article XIX of GATT 1994, the WTO Agreement on Safeguards, Article 5 of the Agreement on Agriculture annexed to the Marrakech Agreement Establishing the World Trade Organisation and any other relevant WTO Agreements. 2. Notwithstanding paragraph 1, the EC Party shall, in the light of the overall development objectives of this Agreement and the small size of the economies of the SADC EPA States, exclude imports from any SADC EPA State from any measures taken pursuant to Article XIX of GATT 1994, the WTO Agreement on Safeguards and Article 5 of the Agreement on Agriculture. 3. The provisions of paragraph 2 shall apply for a period of five years, beginning from the date of entry into force of the Agreement. Not later than 120 days before the end of this period, the Joint SADC EPA States-EC Council shall review the operation of those provisions in the light of the development needs of the SADC EPA States, with a view to determining whether to extend their application for a further period. 4. The provisions of paragraph 1 shall not be subject to the Dispute Settlement provisions of this Agreement. Article 34 Bilateral safeguard 1. Notwithstanding Article 33, after having examined alternative solutions, a Party may apply safeguard measures of limited duration which derogate from the provisions of Articles 25 and 26, under the conditions and in accordance with the procedures laid down in this Article. 2. Safeguard measures referred to in paragraph 1 of this Article may be taken where a product originating in one Party is being imported into the territory of the other Party in such increased quantities and under such conditions as to cause or threaten to cause: (a) serious injury to the domestic industry producing like or directly competitive products in the territory of the importing Party, or (b) disturbances in a sector of the economy producing like or directly competitive products, particularly where these disturbances produce major social problems, or difficulties which could bring about serious deterioration in the economic situation of the importing Party, or (c) disturbances in the markets of like or directly competitive agricultural products (4) or mechanisms regulating those markets. 3. Safeguard measures referred to in this Article shall not exceed what is necessary to remedy or prevent serious injury or disturbances, as defined in paragraph 2 of this Article. 4. Those safeguard measures which may be taken by the importing Party may only consist of one or more of the following: (a) suspension of the further reduction of the rate of import duty for the product concerned, as provided for under this Agreement; or (b) increase in the customs duty on the product concerned up to a level which does not exceed the WTO bound rate of duty; or (c) introduction of tariff quotas on the product concerned. 5. Without prejudice to paragraphs 1, 2 and 3 of this Article, where any product originating in one or more SADC EPA States is being imported in such increased quantities and under such conditions as to cause or threaten to cause one of the situations referred to under 2(a), (b) and (c) of this Article to a like or directly competitive production sector of one or several of the EC Party's outermost regions, the EC Party may take surveillance or safeguard measures limited to the region or regions concerned in accordance with the procedures laid down in paragraphs 6 to 9. 6. (a) Without prejudice to paragraphs 1, 2 and 3 of this Article, where any product originating in the EC Party is being imported in such increased quantities and under such conditions as to cause or threaten to cause one of the situations referred to under paragraph 2(a), (b) and (c) of this Article to an SADC EPA State, the SADC EPA State concerned may take surveillance or safeguard measures limited to its territory in accordance with the procedures laid down in paragraphs 7 to 10 of this Article. (b) An SADC EPA State may take safeguard measures as provided for in paragraph 2 of this Article, where a product originating in the EC Party as a result of the reduction of duties is being imported into its territory in such increased quantities and under such conditions as to cause or threaten to cause disturbances to an infant industry producing like or directly competitive products. Such provision is applicable for a period of 12 years for Botswana, Namibia and Swaziland or 15 years for LDCs from the date of entry into force of this Agreement. This application period can be further extended on review by the Joint Council, in view of the overall level of development achieved by the SADC EPA States. Measures must be taken in accordance with the procedures laid down in paragraphs 6 to 9 of this Article. 7. (a) Safeguard measures referred to in this Article shall only be maintained for such a time as may be necessary to prevent or remedy serious injury or disturbances as defined in paragraphs 2, 5 and 6 of this Article. (b) Safeguard measures referred to in this Article shall not be applied for a period exceeding two years. Where the circumstances warranting imposition of safeguard measures continue to exist, such measures may be extended for a further period of no more than two years. Where one or more SADC EPA States apply a safeguard measure, or where the EC Party applies a measure limited to the territory of one or more of its outermost regions, they may however apply that measure for a period not exceeding four years and, where the circumstances warranting the imposition of safeguard measures continue to exist, extend it for a further period of four years. (c) Safeguard measures referred to in this Article that exceed one year shall contain clear elements progressively leading to their elimination at the end of the set period, at the latest. (d) No safeguard measure referred to in this Article shall be applied to the import of a product that has previously been subject to such a measure, within a period of at least one year from the expiry of the measure. 8. For the implementation of the above paragraphs, the following provisions shall apply: (a) Where a Party takes the view that one of the circumstances set out in paragraphs 2, 5 and/or 6 exists, it shall immediately refer the matter to the Trade and Development Committee for examination. (b) The Trade and Development Committee may make any recommendation needed to remedy the circumstances which have arisen. If no recommendation has been made by the Trade and Development Committee aimed at remedying the circumstances, or no other satisfactory solution has been reached within 30 days of the matter being referred to the Trade and Development Committee, the importing Party may adopt the appropriate measures to remedy the circumstances in accordance with this Article. (c) Before taking any measure provided for in this Article or, in the case to which paragraph 9 of this Article applies, as soon as possible, the Party or the SADC EPA State concerned shall supply the Trade and Development Committee with all relevant information required for a thorough examination of the situation, with a view to seeking a solution acceptable to the parties concerned. (d) In the selection of safeguard measures pursuant to this Article, priority must be given to those which least disturb the operation of this Agreement. (e) Any safeguard measure taken pursuant to this Article shall be notified immediately to the Trade and Development Committee and shall be the subject of periodic consultations within that body, particularly with a view to establishing a timetable for its abolition as soon as circumstances permit. 9. In critical circumstances where delay would cause damage which would be difficult to repair, the importing Party concerned, whether the EC Party, or one or more SADC EPA States as the case may be, may take the measures provided for in paragraphs 3, 5 and/or 6 on a provisional basis without complying with the requirements of paragraph 8. Such action may be taken for a maximum period of 180 days where measures are taken by the EC Party and 200 days where measures are taken by one or more SADC EPA States as the case may be, or where measures taken by the EC Party are limited to the territory of one or more of its outermost region(s). The duration of any such provisional measure shall be counted as a part of the initial period and any extension referred to in paragraph 6. In the taking of such provisional measures, the interest of all parties involved shall be taken into account. The importing Party concerned shall inform the other Party concerned and it shall immediately refer the matter to the Trade and Development Committee for examination. 10. If an importing Party subjects imports of a product to an administrative procedure having as its purpose the rapid provision of information on the trend of trade flows liable to give rise to the problems referred to in this Article, it shall inform the Trade and Development Committee without delay. 11. Safeguard measures adopted under the provisions of this Article shall not be subject to WTO Dispute Settlement provisions. CHAPTER 6 Non-tariff measures Article 35 Prohibition of quantitative restrictions All prohibitions or restrictions applying to the import or export of goods between the Parties, other than customs duties and taxes, and fees and other charges provided for under Article 22 of this Agreement, whether made effective through quotas, import or export licenses or other measures, shall be eliminated upon the entry into force of this Agreement, unless justified under the exceptions of Article XI of GATT 1994. No new such measures shall be introduced. The provisions of this Article shall be without prejudice to the provisions of Article 32, Title II, on antidumping and countervailing measures. Article 36 National treatment on internal taxation and regulation 1. Imported products originating in the other Party shall not be subject, either directly or indirectly, to internal taxes or other internal charges of any kind in excess of those applied, directly or indirectly, to like national products. Moreover, the Parties and the SADC EPA States shall not otherwise apply internal taxes or other internal charges so as to afford protection to national production. 2. Imported products originating in the other Party shall be accorded treatment no less favourable than that accorded to like national products in respect of all laws, regulations and requirements affecting their internal sale, offering for sale, purchase, transportation, distribution or use. The provisions of this paragraph shall not prevent the application of differential internal transportation charges which are based exclusively on the economic operation of the means of transport and not on the nationality of the product. 3. No Party or SADC EPA State shall establish or maintain any internal quantitative regulation relating to the mixture, processing or use of products in specified amounts or proportions which requires, directly or indirectly, that any specified amount or proportion of any product which is the subject of the regulation must be supplied from domestic sources. Moreover, no Party or SADC EPA State shall otherwise apply internal quantitative regulations so as to afford protection to national production. 4. The provisions of this Article shall not prevent the payment of subsidies exclusively to national producers, including payments to national producers derived from the proceeds of internal taxes or charges applied consistently with the provisions of this Article and subsidies effected through governmental purchases of national products. CHAPTER 7 Customs and trade facilitation Article 37 Objectives The objectives of the Parties in this Chapter are to: 1. reinforce cooperation in the area of customs and trade facilitation with a view to ensuring that the relevant legislation and procedures, as well as the administrative capacity of the customs authorities, fulfil the objectives of effective control and the promotion of trade facilitation; 2. promote harmonisation of customs legislation and procedures; 3. ensure that legitimate public policy objectives, including those related to security and the prevention of fraud in the area of customs and trade facilitation shall not be compromised in any way; and 4. provide the necessary support for SADC EPA States customs administrations to effectively implement this Agreement. Article 38 Customs and administrative cooperation 1. In order to ensure compliance with the provisions of this Title and effectively respond to the objectives laid down in Article 37, the Parties shall: (a) exchange information on customs legislation and procedures; (b) jointly develop initiatives relating to customs and trade facilitation and the strengthening of administrative capacity; (c) exchange experience and best practices on combating corruption and fraud in matters relating to this Chapter; (d) exchange experience and best practices on issues relating to import, export and transit procedures and on issues relating to improving services to the business community; (e) exchange experience and best practices on facilitating transit; (f) facilitate the exchange of experts between customs administrations; and (g) promote coordination between all related agencies, both internally and across borders. 2. The EC Party and SADC EPA States will prepare and develop an enhanced cooperation on the implementation of the World Customs Organisation Framework of Standards to Secure and Facilitate Global Trade. The conditions, as stipulated by the World Customs Organisation, will have to be met and in particular the relevant legislation and measures in this area will have to be implemented in the EC Party and in the said SADC EPA States. This cooperation shall include initiatives aimed at working towards the mutual recognition of the Authorised Economic Operator (AEO) status and the exchange of advance information to allow an effective risk assessment and management for security purposes. 3. Notwithstanding paragraphs 1 and 2, the Parties shall provide mutual administrative assistance in customs matters in accordance with the provisions of Protocol 2 on Mutual Administrative Assistance in Customs Matters. Article 39 Customs and legislative procedures 1. The Parties agree that their respective trade and customs legislation and procedures shall be based on: (a) the revised Kyoto Convention on the Simplification and Harmonisation of Customs Procedures, the substantive elements of the World Customs Organisation Framework of Standards to Secure and Facilitate Global Trade, the International Convention on the Harmonised System and other international instruments and standards applicable in the field of customs and trade; (b) the need to protect and facilitate legitimate trade; (c) the need to avoid unnecessary and discriminatory burdens on economic operators, the need to safeguard against fraud and corruption and the need to provide further facilitation for operators that meet a high level of compliance; (d) the need for each Party to apply a single administrative document or electronic equivalent; (e) the application of modern customs techniques, including risk assessment, simplified procedures for entry and release of goods, post release controls, and company audits; (f) transparency, efficiency and proportionality, in order to reduce costs and increase predictability for economic operators; (g) the need for non-discrimination in terms of requirements and procedures applicable to import, export and goods in transit, though it is accepted that consignments might be treated differently according to objective risk assessment criteria; (h) the progressive development of systems, including those based upon information technology, for both export and import operations, to facilitate the exchange of information between economic operators, customs administrations and other agencies; (i) the adoption of systems that facilitate the importation of goods through the use of simplified customs procedures and processes, including pre-arrival clearance; (j) the elimination of any requirements for the mandatory use of pre-shipment inspections as defined by the WTO Agreement on Pre-shipment Inspection, or their equivalent; (k) the application of rules that ensure that any penalties imposed for minor breaches of customs regulations or procedural requirements are proportionate and, in their application, do not give rise to undue delays in customs clearance; (l) a system of binding advance rulings on customs matters, notably on tariff classification and rules of origin, in accordance with rules laid down in their respective legislation; (m) the facilitation of transit movements; (n) the elimination of all requirements for the mandatory use of customs brokers; and (o) transparent, non-discriminatory and proportionate rules in respect of the licensing of customs brokers. 2. In order to improve working methods and to ensure transparency and efficiency of customs operations, the Parties shall: (a) ensure that the highest standards of integrity are maintained, through the application of anti corruption measures in this field; (b) take further steps towards the reduction, simplification and standardisation of data in the documentation required by customs and other related agencies; (c) simplify requirements and formalities wherever possible, in respect of the rapid release and clearance of goods; (d) provide effective, prompt and non-discriminatory procedures enabling the right of appeal against customs and other agency administrative actions, rulings and decisions affecting imports, exports or goods in transit. The procedures for appeal shall be easily accessible to all including small and medium enterprises; and (e) create the environment for the effective enforcement of legislative requirements. Article 40 Facilitation of transit movements 1. The Parties or the SADC EPA States, as the case may be, shall ensure freedom of transit through their territory via the route most convenient for transit. Any controls or requirements must be non-discriminatory, proportionate and applied uniformly. 2. Without prejudice to legitimate customs control, the Parties shall accord to traffic in transit treatment no less favourable than that accorded to domestic goods, exports and imports, and their movement. 3. The Parties or the SADC EPA States, as the case may be, shall operate bonded transport regimes that allow the transit of goods without payment of duties or other charges, subject to the provision of an appropriate guarantee. 4. The Parties or the SADC EPA States, as the case may be, shall promote and implement regional transit arrangements. 5. The Parties or the SADC EPA States, as the case may be, shall use international standards and instruments relevant to transit. 6. The Parties or the SADC EPA States, as the case may be, shall promote coordination between all concerned agencies, both internally and across borders. Article 41 Fees and charges 1. Fees and charges shall be reasonable and shall not be more than the cost of the service provided in relation to any specific transaction. They shall not be calculated on an ad valorem basis. 2. Fees and charges shall not be imposed for consular services. Article 42 Relations with the business community The Parties agree: 1. to ensure that all customs legislation, procedures and fees and charges are made publicly available, as well as whenever possible the necessary explanations, and as far as possible through electronic means; 2. on the need, as far as possible, for timely and regular consultation with trade representatives on legislative proposals and procedures related to customs and customs related trade issues; 3. that, where appropriate, new or amended legislation and procedures and their entry into force are introduced in a way to allow traders to become well prepared for complying with them. The Parties shall make publicly available relevant notices of an administrative nature, including agency requirements and entry procedures, hours of operation and operating procedures for customs offices at ports and border crossing points, and points of contact for information enquiries; and 4. to foster cooperation between operators and relevant administrations through the use of instruments such as Memoranda of Understanding. Article 43 Customs valuation 1. The Agreement on the implementation of Article VII of GATT 1994 shall govern customs valuation rules applied to trade covered by this Agreement. 2. The Parties shall cooperate with a view to reaching a common approach to issues relating to customs valuation. Article 44 Harmonisation of customs standards at regional level The Parties shall promote harmonisation of customs legislation, procedures, standards and requirements. The content and pace of this process shall be determined by each Party. Article 45 Support to SADC EPA customs administrations 1. The Parties recognise the importance of supporting SADC EPA States customs administrations for the implementation of this Chapter, in line with the provisions of Part I, Chapter 2, of this Agreement. 2. The priority areas for support are: (a) the application of modern customs techniques, including: (i) risk management; (ii) post release controls; and (iii) automation of customs procedures; (b) control of customs valuation, classification and rules of origin, including in view of meeting the requirement of Article 39(1)(j) of this Agreement; (c) the facilitation of transit and the enhancement of the efficiency of regional transit arrangements; (d) transparency issues relating to the publication and administration of all trade regulations, as well as relevant fees and formalities; (e) the introduction and implementation of procedures and practices which reflect international instruments and standards applicable in the field of customs and trade, inter alia the revised Kyoto Convention on the Simplification and Harmonisation of Customs Procedures and the WCO Framework of Standards to Secure and Facilitate Global Trade. 3. The Parties recognise the need for specific needs assessment studies taking into account the situation in each country, using WTO and WCO needs assessment instruments or any other mutually agreed instrument. Article 46 Transitional arrangements 1. The Parties recognise the need for transitional arrangements to ensure the smooth implementation of the provisions of this Chapter. 2. In view of the need to enhance their capacity in the area of customs and trade facilitation and without prejudice to their WTO commitments, SADC EPA States shall benefit from a transitional period of five years to meet those requirements referred to in Articles 39, 40, 41 and 42 of this Chapter where the need for capacity building exists at the time of entry into force of this Agreement. 3. The Joint Council may accord a two-year extension of this transitional period in case attainment of the necessary capacity has not yet been achieved. Article 47 Special Committee on Customs and Trade Facilitation 1. The Parties hereby establish a Special Committee on Customs and Trade Facilitation, composed of representatives of the Parties. 2. The functions of the Special Committee on Customs and Trade Facilitation shall, inter alia, be the following: (a) monitoring the implementation and administration of this Chapter and of the Protocol on Rules of Origin; (b) providing a forum to consult and discuss all issues concerning customs, including rules of origin, general customs procedures, customs valuation, tariff classification, transit and mutual administrative assistance in customs matters; (c) enhancing cooperation on the development, application and enforcement of rules of origin and related customs procedures, general customs procedures and mutual administrative assistance in customs matters; (d) enhancing cooperation on capacity building and technical assistance; (e) follow-up on the implementation of Article 44 of this Agreement; and (f) any other issues agreed by the Parties in respect of this Chapter. 3. The Special Committee on Customs and Trade Facilitation shall meet on a date and with an agenda agreed in advance by the Parties. 4. The Special Committee on Customs and Trade Facilitation shall be chaired alternatively by either Party. 5. The Special Committee on Customs and Trade Facilitation shall report to the Trade and Development Committee. CHAPTER 8 Technical barriers to trade Article 48 Multilateral obligations 1. The Parties confirm their commitment to the rights and obligations provided for in the WTO Agreement on Technical Barriers to Trade (hereinafter referred to as the TBT Agreement). 2. These rights and obligations shall underlie the activities of the Parties under this Chapter. Article 49 Objectives 1. The Parties agree to cooperate in order to facilitate and increase trade in goods between them, by identifying, preventing and eliminating unnecessary barriers to trade within the terms of the TBT Agreement. 2. The Parties undertake to cooperate in strengthening regional, and specifically SADC EPA States integration and cooperation on matters concerning technical barriers to trade. 3. The Parties undertake to establish and enhance SADC EPA States technical capacity on matters concerning technical barriers to trade. Article 50 Scope and definitions 1. The provisions of this Chapter shall apply to technical regulations, standards and conformity assessment procedures as defined in the TBT Agreement in so far as they affect trade covered by this Agreement. 2. For the purposes of this Chapter, the definitions used by the TBT Agreement shall apply. Article 51 Collaboration and regional integration The Parties agree that collaboration between national and regional authorities dealing with TBT matters, in both the public and private sector, is important to facilitate trade in the region and between the Parties, as well as for the overall process of regional integration and undertake to cooperate to this end. Article 52 Transparency The Parties reaffirm the principle of transparency in the application of technical regulations and standards in accordance with the TBT Agreement. The Parties recognise the importance of effective mechanisms for consultation, notification and exchange of information with respect to technical regulations and standards in accordance with the TBT Agreement. Article 53 Measures for identifying, preventing and eliminating technical barriers to trade The Parties agree to identify and implement mechanisms among those supported by the TBT Agreement that are the most appropriate for particular priority issues or sectors. Such mechanisms may include: 1. intensifying their collaboration, with a view to facilitating access to their respective markets, by increasing the mutual knowledge and understanding of their respective systems in the field of technical regulations, standards, metrology, accreditation and conformity assessment; 2. exchanging information, identifying and implementing appropriate mechanisms for particular issues or sectors, i.e. alignment with international standards, reliance on the supplier's declaration of conformity, the use of internationally recognised accreditation to qualify conformity assessment bodies and the use of international product testing and certification schemes; 3. identifying and organising sector-specific interventions on technical regulations and conformity assessment with a view to facilitating understanding of and access to their respective markets. These sectors will be chosen taking into account key areas of trade, including priority products; 4. developing cooperation activities and measures with a view to supporting the implementation of the rights and obligations under the TBT Agreement; 5. developing common views and approaches on technical regulatory practices, including transparency, consultation, necessity and proportionality, the use of international standards, conformity assessment requirements, the use of impact and risk assessment, enforcement and market surveillance, where appropriate; 6. promoting harmonisation, whenever possible and in areas of mutual interest, towards international standards, and the use of such standards in the development of technical regulations and conformity assessment procedures; 7. undertaking to consider, in due course, negotiating mutual recognition agreements in sectors of mutual economic interest; 8. promoting collaboration between the Parties and SADC EPA States, as the case may be, organisations responsible for technical regulations, metrology, standardisation, testing, certification, inspection and accreditation; and 9. promoting the participation by the SADC EPA States in international standards-setting bodies. Article 54 Implementation The Parties agree that the Trade and Development Committee shall be competent under this Chapter to: 1. monitor and review its implementation; 2. provide coordination and consultation on TBT issues; 3. identify and review priority sectors and products and the resulting priority areas for cooperation; and 4. make recommendations for modifications to it if necessary and appropriate. Article 55 Capacity building and technical assistance concerning technical barriers to trade 1. The Parties recognise the importance of cooperating in the areas of technical regulations, standards, metrology, accreditation and conformity assessment in order to achieve the objectives of this Chapter; 2. The Parties agree that the following are priority areas for cooperation: (a) the establishment of appropriate arrangements for the sharing of expertise, including appropriate training intended to ensure adequate and enduring technical competence of the relevant standardisation and conformity assessment bodies of the SADC EPA States and mutual understanding between such bodies in the territories of the Parties; (b) the development of capacities of the SADC EPA States in the fields of technical regulations, metrology, standards, accreditation and conformity assessment including through the upgrading or setting up of laboratories and other equipment. In this regard, the Parties acknowledge the importance of strengthening regional cooperation and the need to take into account priority products and sectors; (c) the development and adoption, within the SADC EPA States, of harmonised technical regulations, standards, metrology, accreditation and conformity assessment procedures based on relevant international standards; (d) the support for the participation of SADC EPA States in international standardisation, accreditation and metrology activities; and (e) the development of TBT enquiry and notification points within the SADC EPA States. CHAPTER 9 Sanitary and phytosanitary measures Article 56 Multilateral obligations 1. The Parties reaffirm the principles and objectives of the WTO SPS Agreement (hereinafter referred to as the SPS Agreement), the International Plant Protection Convention (IPPC), the Codex Alimentarius Commission and the World Organisation for Animal Health (OIE). 2. These principles and objectives shall underlie the activities of the Parties and the SADC EPA States, as the case may be, under this Chapter. Article 57 Objectives 1. The Parties agree to facilitate trade and investment within the SADC EPA States and between the Parties while ensuring that measures adopted shall apply only to the extent necessary to protect human, animal or plant health or life in accordance with the provisions of the SPS Agreement. 2. The Parties undertake to cooperate in strengthening regional integration and specifically SADC EPA States cooperation on matters concerning sanitary and phytosanitary measures (hereinafter referred to as SPS measures) and to address problems arising from SPS measures on agreed priority sectors and products (5) whilst giving due consideration to regional integration. 3. As a result thereof, the Parties agree to promote bi-regional collaboration aiming at recognition of appropriate levels of protection in SPS measures. 4. The Parties agree to establish and enhance SADC EPA States technical capacity to implement and monitor SPS measures, including promoting greater use of international standards and other matters concerning SPS. Article 58 Scope and definitions For the purposes of this Chapter, definitions used in the SPS Agreement and international standard-setting bodies, namely the Codex Alimentarius Commission, the International Plant Protection Convention (IPPC) and the World Organisation for Animal Health (OIE) shall apply. Article 59 Competent authorities 1. The respective SPS authorities shall be the competent authorities in the SADC EPA States and the EC Party for the implementation of the measures referred to in this Chapter. 2. The Parties or the SADC EPA States, as the case may be, shall, in accordance with this Agreement, inform each other of their respective competent SPS authorities and any changes thereto. Article 60 Transparency 1. The Parties reaffirm the principle of transparency in the application of SPS measures, in accordance with the SPS Agreement. 2. The Parties recognise the importance of effective mechanisms for consultation, notification and exchange of information with respect to SPS measures in accordance with the SPS Agreement. 3. The importing Party shall inform the exporting Party of any changes in its sanitary and phytosanitary import requirements that may affect trade falling under the scope of this Chapter. The Parties undertake to establish mechanisms for the exchange of such information where appropriate. 4. The Parties will apply the principle of zoning or compartmentalisation when defining import conditions, taking into account international standards. Zones or compartments of defined sanitary or phytosanitary status may also be identified and proposed jointly by the Parties, on a case by case basis, wherever possible, in order to avoid disruption to trade. Article 61 Information exchange 1. The Parties agree to establish an early-warning system to ensure that the SADC EPA States are informed in advance of new EC SPS measures that may affect SADC EPA exports to the EU. This system shall be based on existing mechanisms where appropriate. 2. The Parties or the SADC EPA States, as the case may be, agree to collaborate in the further development of the epidemiological surveillance network on animal disease and in the domain of plant health. The Parties will exchange information on the occurrence of pests of known and immediate danger to the other Party. Article 62 Implementation The Parties agree that the Trade and Development Committee shall be competent under this Chapter to: 1. monitor and review its implementation; 2. advise and make recommendations for the implementation aimed at achieving its objectives; 3. provide a forum for discussion and exchange of information as well as issues of cooperation; 4. make recommendations for modifications to it if necessary and appropriate; 5. review the list of priority sectors and products and the resulting priority areas for cooperation; 6. enhance cooperation on the development, application and enforcement of SPS measures; and 7. any other relevant matters relating thereto. Article 63 Consultations If either Party or an SADC EPA State, as the case may be, considers that another Party has taken measures which are likely to affect, or have affected, access to its market, appropriate consultations will be held with a view to avoiding undue delays and finding an appropriate solution in conformity with the WTO SPS Agreement. In this regard, the Parties shall exchange names and addresses of contact points with sanitary and phytosanitary expertise in order to facilitate communication and the exchange of information. Article 64 Cooperation, capacity building and technical assistance on sanitary and phytosanitary measures 1. The Parties agree to promote cooperation between SADC EPA States SPS institutions and equivalent EC Party institutions. 2. The Parties agree to cooperate in facilitating regional harmonisation of measures and the development of appropriate regulatory frameworks and policies within and between the SADC EPA States, thereby enhancing intra-regional trade and investment. 3. The Parties agree that the following are priority areas for cooperation: (a) the building of technical capacity in the public and private sectors of SADC EPA States to enable sanitary and phytosanitary control, including training and information events for inspection, certification, supervision and control; (b) the building of capacity in SADC EPA States to maintain and expand their market access opportunities; (c) the building of capacity to ensure that measures adopted do not become unnecessary barriers to trade, while recognising the Parties rights to set their own appropriate levels of protection; (d) the enhancement of technical capacity for the implementation and monitoring of SPS measures, including promoting greater use of international standards; (e) the promotion of cooperation on the implementation of the SPS Agreement, particularly strengthening SADC EPA States notification and enquiry points as well as other matters concerning relevant international standards setting bodies; (f) the development of capacities for risk analysis, harmonisation, compliance, testing, certification, residue monitoring, traceability and accreditation including through the upgrading or setting up of laboratories and other equipment to help SADC EPA States comply with international standards. In this regard, the Parties acknowledge the importance of strengthening regional cooperation and the need to take into account the priority products and sectors identified in accordance with this Chapter; and (g) the support for the participation of SADC EPA States in relevant international standards setting bodies. Appendix I A Priority products and sectors for SADC EPA States' harmonisation Fish, fishery products, aquaculture products, fresh or processed Cattle, sheep and poultry Fresh meat Processed meat products Cereals Vegetables and spices Oilseeds Coconut Copra Cotton seeds Groundnut Cassava Beer, juices Dried and canned fruits Appendix I B Priority products and sectors for export from SADC EPA States to the EC Party Fish, fishery products and aquaculture products, fresh or processed Beef and beef products Other meat products Fruit and nuts Vegetables Cut flowers Coffee Sugar TITLE III CURRENT PAYMENTS AND CAPITAL MOVEMENT CHAPTER 10 Article 65 Current payments 1. Subject to the provisions of Article 66 of this Agreement, the SADC EPA States and the EC Party undertake to impose no restrictions and to allow all payments for current transactions between residents of the EC Party and of the SADC EPA States to be made in freely convertible currency. 2. SADC EPA States may take the necessary measures to ensure that the provisions of paragraph 1 of this Article, which liberalise current payments, are not used by its residents to make unauthorised capital outflows. Article 66 Safeguard measures 1. Where, in exceptional circumstances, payments and capital movements between the Parties cause or threaten to cause serious difficulties for the operation of monetary policy or exchange rate policy in one or more SADC EPA States or one or more Member States of the European Union, safeguard measures with regard to capital movements that are strictly necessary may be taken by the EC Party or the concerned SADC EPA State for a period not exceeding six months. 2. The Joint Council shall be informed forthwith of the adoption of any safeguard measure and, as soon as possible, of a time schedule for its removal. TITLE IV CHAPTER 11 Ongoing negotiations for a full EPA Article 67 Second stage of negotiations The Parties agree to continue negotiations in 2008 to extend the scope of this Agreement. For the purpose of this Title, the SADC EPA States will be constituted of Botswana, Lesotho, Mozambique and Swaziland. The remaining SADC EPA States may join the process of negotiation on a similar basis. To this end, they will notify in writing the EC Party and the other SADC EPA States. 1. Trade in Services (a) The Parties recognise the growing importance of trade in services for the development of their economies and reaffirm their respective rights and obligations under the General Agreement on Trade in Services (GATS). (b) No later than 31 December 2008, the Parties will complete negotiations on services liberalisation on the basis of the following: (i) a liberalisation schedule for one service sector for each participating SADC EPA State; (ii) a commitment to a standstill as specified in Article V(1)(b)(ii) GATS, for all services sectors; and (iii) an agreement to negotiate progressive liberalisation with substantial sectoral coverage within a period of three years following the conclusion of a full EPA. 2. Cooperation in Services (a) The Parties recognise that trade capacity building can support the development of economic activities, in particular in services sectors. To this end, the EC Party agrees to support capacity building aimed at strengthening the regulatory framework of the participating SADC EPA States. (b) By the time of laying down the necessary arrangements for the liberalisation of trade in services, the Parties will define the specific cooperation objectives, principles and procedures that will accompany trade liberalisation. 3. Investment The Parties agree to negotiate an Investment Chapter, taking into account the relevant provisions of the SADC Protocol on Finance and Investment, no later than 31 December 2008. 4. Cooperation on Investment The EC Party agrees to provide adequate technical assistance to facilitate negotiations and implementation of the Investment Chapter. 5. Competition and Government Procurement The EC Party agrees to cooperate with a view to strengthening regional capacity in the areas of competition and government procurement. Negotiations will only be envisaged once adequate regional capacity has been built. PART III CHAPTER 12 Dispute avoidance and settlement Article 68 Objective The objective of this Part is to avoid or settle any dispute between the Parties. Article 69 Scope 1. This Part shall apply to any dispute concerning the interpretation and application of this Agreement except as otherwise expressly provided for in this Agreement. 2. Notwithstanding paragraph 1, the procedure set out in Article 98 of the Cotonou Agreement shall be applicable in the event of a dispute concerning the financing pertaining to development cooperation between the SADC EPA States and the EC Party. Section I Consultations and mediation Article 70 Consultations 1. The Parties shall endeavour to resolve any dispute referred to in Article 69 by entering into consultations in good faith with the aim of reaching an amicable solution. 2. A Party shall seek consultations by means of a written request to the other Party, copied to the Trade and Development Committee, identifying the measure at issue and the provisions of this Agreement with which it considers the measure not to be in conformity. 3. Consultations shall be held within 40 days of the date of the receipt of the request. The consultations shall be deemed concluded within 60 days of the date of the receipt of the request, unless both Parties agree to continue consultations. All information disclosed during the consultations shall remain confidential. 4. Consultations on matters of urgency, including those regarding perishable or seasonal goods, shall be held within 15 days of the date of the receipt of the request, and shall be deemed concluded within 30 days of the date of the receipt of the request. 5. If consultations are not held within the timeframes laid down in paragraph 3 or in paragraph 4 respectively, or if consultations have been concluded and no mutually agreed solution has been reached, the complaining Party may request the establishment of an arbitration panel in accordance with Article 73. Article 71 Mediation 1. If consultations fail to produce a mutually agreed solution, the Parties may, by agreement, seek recourse to a mediator. Unless the Parties agree otherwise, the terms of reference for the mediation shall be the matter referred to in the request for consultations. 2. The mediator's opinion may include a recommendation on how to resolve the dispute consistent with the provisions of this Agreement. The mediator's opinion is non-binding. 3. The proceedings involving mediation, in particular all information disclosed and positions taken by the Parties during these proceedings, shall remain confidential. Section II Dispute settlement procedures  arbitration procedure Article 72 Initiation of the arbitration procedure 1. Where the Parties have failed to resolve the dispute by recourse to consultations as provided for in Article 70, or by recourse to mediation as provided for in Article 71, the complaining Party may request the establishment of an arbitration panel. 2. The request for the establishment of an arbitration panel shall be made in writing to the Party complained against and the Trade and Development Committee. The complaining Party shall identify in its request the specific measures at issue, and it shall explain how such measures constitute a breach of the provisions of this Agreement. Article 73 Establishment of the arbitration panel 1. An arbitration panel shall be composed of three arbitrators. 2. Each party to the dispute shall appoint one arbitrator within ten days of the date of the receipt of the request for the establishment of an arbitration panel. The two arbitrators shall appoint a third arbitrator, who shall be the chairperson of the arbitration panel, within 20 days of the receipt of the request for the establishment of a panel. The Chairperson shall not be a national of the Parties nor permanently reside in the territory of the Parties. 3. If all three arbitrators are not appointed within 20 days, or if, within ten days of the appointment of the third arbitrator either Party submits a reasoned written objection to the arbitrators chosen to the Trade and Development Committee, either Party may request the chairperson of the Trade and Development Committee, or her or his delegate, to select all three members by lot from the list established under Article 87 of this Agreement, one among the individuals proposed by the complaining Party, one among the individuals proposed by the Party complained against and one among the individuals selected by the Parties to act as chairperson. Where the Parties agree on one or more of the members of the arbitration panel, any remaining members shall be selected by the procedure laid down in this paragraph. 4. The chairperson of the Trade and Development Committee, or her or his delegate, shall select the arbitrators within five days of receipt of the request made by either Party referred to in paragraph 3 of this Article. The selection shall be done in the presence of a representative of each Party. 5. The date of establishment of the arbitration panel shall be the date on which the three arbitrators are finally selected. Article 74 Interim panel report The arbitration panel shall notify to the Parties an interim report containing both the descriptive section and its findings and conclusions, as a general rule not later than 120 days from the date of establishment of the arbitration panel. In cases of urgency, the time limit shall be reduced to 60 days. Any Party may submit written comments to the arbitration panel on precise aspects of its interim report within 15 days of the notification of the report. Article 75 Arbitration panel ruling 1. The arbitration panel shall notify its ruling to the Parties and to the Trade and Development Committee within 150 days from the date of the establishment of the arbitration panel. Where it considers that this deadline cannot be met, the chairperson of the arbitration panel must notify the Parties and the Trade and Development Committee in writing, stating the reasons for the delay and the date on which the panel plans to conclude its work. Under no circumstances should the ruling be notified later than 180 days from the date of the establishment of the arbitration panel. 2. In cases of urgency, including those involving perishable and seasonal goods, the arbitration panel shall make every effort to notify its ruling within 90 days from the date of its establishment. The arbitration panel may give a preliminary ruling within ten days of its establishment on whether it deems the case to be urgent. 3. Either Party may request the arbitration panel to provide a recommendation as to how the Party complained against, or as the case may be, the relevant SADC EPA State, could bring itself into compliance. Section III Compliance Article 76 Compliance with the arbitration panel ruling The Party complained against, or as the case may be, the relevant SADC EPA State, shall take any measure necessary to comply with the arbitration panel ruling and the Parties shall seek to agree on the period of time to comply with the ruling. Article 77 The reasonable period of time for compliance 1. No later than 30 days after the notification of the arbitration panel ruling to the Parties, the Party complained against shall notify the complaining Party and the Trade and Development Committee of the reasonable period of time it will require to bring itself into compliance with the ruling of the arbitration panel. 2. Upon notification by the Party complained against, the Parties shall seek to agree on such a reasonable period of time. If there is disagreement between the Parties on the reasonable period of time to comply with the arbitration panel ruling, the complaining Party shall, within 30 days of the notification made under paragraph 1 of this Article, request the arbitration panel in writing to determine the length of the reasonable period of time. Such request shall be notified simultaneously to the other Party and to the Trade and Development Committee. The arbitration panel shall notify its ruling to the Parties and to the Trade and Development Committee within 30 days from the date of the receipt of the request. 3. The arbitration panel will, in determining the length of the reasonable period of time, take into consideration the length of time that it will normally take the Party complained against, or as the case may be, the relevant SADC EPA State, to adopt comparable legislative or administrative measures to those identified by the Party complained against, or as the case may be, the relevant SADC EPA State, as being necessary to ensure compliance. The arbitration panel shall also take into consideration capacity constraints and the different level of development which may affect the adoption of the necessary measures. 4. In the event of the original arbitration panel, or some of its members, being unable to reconvene, the procedures set out in Article 73 of this Agreement shall apply. The time limit for notifying the ruling shall be 45 days from the date of the receipt of the request referred to in paragraph 2 of this Article. 5. The reasonable period of time may be extended by agreement of the parties to the dispute. Article 78 Review of any measure taken to comply with the arbitration panel ruling 1. The Party complained against shall notify the other Party and the Trade and Development Committee, before the end of the reasonable period of time, of any measure that it has taken to comply with the arbitration panel ruling. 2. In the event that there is disagreement between the Parties concerning the compatibility of any measure notified under paragraph 1 of this Article with the provisions of this Agreement, the complaining Party may request in writing the arbitration panel to rule on the matter. Such request shall identify the specific measure at issue and it shall explain how such measure is incompatible with the provisions of this Agreement. The arbitration panel shall notify its ruling within 90 days of the date of the receipt of the request. In cases of urgency, including those involving perishable and seasonal goods, the arbitration panel shall notify its ruling within 45 days of the date of the receipt of the request. 3. In the event of the original arbitration panel, or some of its members, being unable to reconvene, the procedures set out in Article 73 of this Agreement shall apply. The time limit for notifying the ruling shall be 105 days from the date of the receipt of the request referred to in paragraph 2 of this Article. Article 79 Temporary remedies in case of non-compliance 1. If the Party complained against fails to notify any measure taken to comply with the arbitration panel ruling before the expiry of the reasonable period of time, or if the arbitration panel rules that the measure notified under Article 78 paragraph 1 is not compatible with the provisions of this Agreement, the Party complained against or, as the case may be, the relevant SADC EPA State shall, if so requested by the complaining Party, present an offer for compensation. Such compensation may include or consist of financial compensation although nothing in this Agreement shall oblige the Party complained against, or as the case may be, the relevant SADC EPA State, to offer such financial compensation. 2. If no agreement on compensation is reached within 30 days of the end of the reasonable period of time or of the arbitration panels ruling under Article 78 that a measure taken to comply is not compatible with this Agreement, the complaining Party shall be entitled, upon notification to the other Party, to adopt appropriate measures. Such measures may be adopted either by the complaining Party, or as the case may be, the relevant SADC EPA State. 3. In adopting such measures the complaining Party or, as the case may be, the relevant SADC EPA State, shall seek to select measures proportionate to the violation which least affect the attainment of the objectives of this Agreement and shall take into consideration their impact on the economy of the Party complained against and on the individual SADC EPA States. 4. In the event that the EC Party fails to notify any measure taken to comply with the arbitration panel ruling by the expiry of the reasonable period of time at the latest, or if the arbitration panel rules that the measure notified under Article 78 paragraph 1 is not compatible with that Party's obligations under this Agreement, and the complaining Party asserts that adopting appropriate measures would result in significant damage to its economy, the EC Party shall consider providing financial compensation. 5. The EC Party shall exercise due restraint in asking for compensation or adopting appropriate measures pursuant to paragraph 1 or 2 of this Article. 6. Compensation or appropriate measures shall be temporary and shall be applied only until any measure found to violate the provisions of this Agreement has been withdrawn or amended so as to bring it into conformity with those provisions or until the Parties have agreed to settle the dispute. Article 80 Review of any measure taken to comply after the adoption of appropriate measures 1. The Party complained against shall notify the other Party and the Trade and Development Committee of any measure it has taken to comply with the ruling of the arbitration panel and of its request for an end to application of appropriate measures by the complaining Party or the relevant SADC EPA State, as the case may be. 2. If the Parties do not reach an agreement on the compatibility of the notified measure with the provisions of this Agreement within 30 days of the date of notification, the complaining Party shall request in writing the arbitration panel to rule on the matter. Such request shall be notified to the other Party and to the Committee. The arbitration panel ruling shall be notified to the Parties and to the Committee within 45 days of the date of the receipt of the request. If the arbitration panel rules that any measure taken to comply is not in conformity with the provisions of this Agreement, the arbitration panel will determine whether the complaining Party or, as the case may be, the relevant SADC EPA State, can continue to apply appropriate measures. If the arbitration panel rules that any measure taken to comply is in conformity with the provisions of this Agreement, the appropriate measures shall be terminated. 3. In the event of the original arbitration panel, or some of its members, being unable to reconvene, the procedures laid down in Article 73 of this Agreement shall apply. The period for notifying the ruling shall be 60 days from the date of the receipt of the request referred to in paragraph 2 of this Article. Section IV Common provisions Article 81 Mutually agreed solution The Parties may reach a mutually agreed solution to a dispute under this Chapter at any time. They shall notify the Trade and Development Committee of any such solution. Upon adoption of the mutually agreed solution, the dispute settlement procedure shall be terminated. Article 82 Rules of Procedure and Code of Conduct 1. The Parties shall agree on Rules of Procedure and a Code of Conduct by 1 July 2008 which shall be adopted by the Joint Council. The Rules of Procedure shall address the issue of opening arbitration panel hearings to the public. 2. Any meeting of the arbitration panel shall be open to the public in accordance with the Rules of Procedure, unless the arbitration panel decides otherwise on its own motion or at the request of the Parties. The arbitration panel shall meet in closed session when the submissions or arguments of a Party contain confidential information. Article 83 Information and technical advice At the request of a Party, or upon its own initiative, the arbitration panel may obtain information from any source, including the Parties involved in the dispute, it deems appropriate for the arbitration proceeding. The arbitration panel shall also have the right to seek the opinion of relevant experts as it deems appropriate. Interested entities are authorised to submit amicus curiae briefs to the arbitration panel in accordance with the Rules of Procedure. Any information obtained in this manner must be disclosed to the Parties to the dispute and submitted for their comments. Article 84 Languages of the submissions 1. The written and oral submissions of the Parties shall be made in any official language of the Parties. 2. The Parties shall endeavour to agree on a common working language for any specific proceedings under this Part. If the Parties are unable to agree on a common working language, each Party shall arrange for and bear the costs of the translation of its written submissions and interpretation at the hearings into the language chosen by the Party complained against, unless such language is an official language of that Party. The EC Party shall, when seeking to agree on a common working language, take into account the potential impact of such costs on SADC EPA States. Article 85 Rules of interpretation An arbitration panel shall settle a dispute in accordance with the provisions of this Agreement and the customary rules of interpretation of public international law, including those set out in the Vienna Convention on the Law of Treaties. The rulings of the arbitration panel cannot add to or diminish the rights and obligations provided for in this Agreement. Article 86 Arbitration panel rulings 1. The arbitration panel shall make every effort to take any decision by consensus. Where, nevertheless, a decision cannot be arrived at by consensus, the matter at issue shall be decided by majority vote. 2. The ruling shall set out the findings of fact, the applicability of the relevant provisions of this Agreement and the reasoning behind any findings and conclusions that it makes. The Trade and Development Committee shall make the arbitration panel rulings publicly available unless it decides not to do so. Article 87 List of arbitrators 1. The Trade and Development Committee shall, no later than three months after the provisional application of this Agreement, establish a list of 21 individuals who are willing and able to serve as arbitrators. Each of the Parties shall select eight individuals to serve as arbitrators. The Parties shall also agree on five individuals who are not nationals of either Party and who shall act as chairperson of the arbitration panel. The Committee will ensure that the list is always maintained in accordance with this Article. 2. Arbitrators shall have specialised knowledge of or experience in law and international trade. They shall be independent, serve in their individual capacities and not take instructions from any organisation or government, or be affiliated with the governments of any of the Parties, and shall comply with the Code of Conduct annexed to the Rules of Procedures. 3. The Committee may establish an additional list of 15 individuals having a sectoral expertise in specific matters covered by this Agreement. When recourse is made to the selection procedure of Article 73 of this Agreement, the chairperson of the Committee may use such a sectoral list upon agreement of both Parties. Article 88 Relation with WTO obligations 1. Arbitration bodies set up under this Agreement shall not arbitrate disputes on a Party's, or as the case may be, the relevant SADC EPA State's, rights and obligations under the Agreement establishing the WTO. 2. Recourse to the dispute settlement provisions of this Agreement shall be without prejudice to any action in the WTO framework, including dispute settlement action. However, where a Party or the relevant SADC EPA State, as the case may be, has, with regard to a particular measure, initiated a dispute settlement proceeding under this Agreement or under the WTO Agreement, it may not initiate a dispute settlement proceeding regarding the same measure until the first proceeding has ended. For the purposes of this paragraph, dispute settlement proceedings under the WTO Agreement are deemed to be initiated by a Party's or the relevant SADC EPA State's request, as the case may be, for the establishment of a panel under Article 6 of the Understanding on Rules and Procedures Governing the Settlement of Disputes of the WTO. 3. Nothing in this Agreement shall preclude a Party or SADC EPA State from implementing the suspension of obligations authorised by the Dispute Settlement Body of the WTO. Article 89 Time limits 1. All time limits laid down in Part III of this Agreement, including the limits for the arbitration panels to notify their rulings, shall be counted in calendar days from the day following the act or fact to which they refer. 2. Any time limit referred to in this Part may be extended by mutual agreement of the Parties. PART IV CHAPTER 13 General exceptions Article 90 General exception clause Subject to the requirement that such measures are not applied in a manner which would constitute a means of arbitrary or unjustifiable discrimination between the Parties where like conditions prevail, or a disguised restriction on trade in goods, services or establishment, nothing in this Agreement shall be construed to prevent the adoption or enforcement by the EC Party or the SADC EPA States of measures which: (a) are necessary to protect public morals or to maintain public order and public security or; (b) are necessary to secure compliance with laws or regulations which are not inconsistent with this Agreement, including those relating to customs enforcement, the protection of intellectual property rights, and the prevention of deceptive practices or; (c) are necessary to secure compliance with laws or regulations which are not inconsistent with the provisions of this Agreement including those relating to: (i) the prevention of deceptive and fraudulent practices or to deal with the effects of a default on contracts; (ii) the protection of the privacy of individuals in relation to the processing and dissemination of personal data and the protection of confidentiality of individual records and accounts; (iii) safety; or (d) relate to the importation or exportation of gold or silver; or (e) relate to the protection of national treasures of artistic, historic or archaeological value; or (f) relate to the conservation of exhaustible natural resources if such measures are made effective in conjunction with restrictions on domestic production or consumption of goods, domestic supply or consumption of services and on domestic investors; or (g) relate to the products of prison labour; or (h) are inconsistent with Article 36 of this Agreement, provided that the difference in treatment is aimed at ensuring the effective or equitable imposition or collection of direct taxes in respect of economic activities or investors of the other Party. Article 91 Security exceptions 1. Nothing in this Agreement shall be construed: (a) to require the EC Party or the SADC EPA States to furnish any information the disclosure of which it considers contrary to its essential security interests; (b) to prevent the EC Party or the SADC EPA States from taking any action which it considers necessary for the protection of its essential security interests: (i) relating to fissionable and fusionable materials or the materials from which they are derived; (ii) relating to economic activities carried out directly or indirectly for the purpose of supplying or provisioning a military establishment; (iii) relating to government procurement indispensable for national security or for national defence purposes; or (iv) taken in time of war or other emergency in international relations; or (c) to prevent the EC Party or the SADC EPA States from taking any action in pursuance of its obligations under the United Nations Charter for the maintenance of international peace and security. 2. The Trade and Development Committee shall be informed to the fullest extent possible of measures taken under paragraphs 1(b) and (c) and of their termination. Article 92 Taxation 1. Nothing in this Agreement, or in any arrangement adopted under this Agreement, shall be construed to prevent the EC Party or the SADC EPA States from distinguishing, in the application of the relevant provisions of their fiscal legislation, between taxpayers who are not in the same situation, in particular with regard to their place of residence or with regard to the place where their capital is invested. 2. Nothing in this Agreement, or in any arrangement adopted under this Agreement, shall be construed to prevent the adoption or enforcement of any measure aimed at preventing the avoidance or evasion of taxes pursuant to the tax provisions of agreements to avoid double taxation or other tax arrangements or domestic fiscal legislation. 3. Nothing in this Agreement shall affect the rights and obligations of the EC Party or the SADC EPA States under any tax convention. In the event of any inconsistency between this Agreement and any such convention, that convention shall prevail to the extent of the inconsistency. PART V INSTITUTIONAL PROVISIONS CHAPTER 14 Institutional provisions Article 93 Establishment of a joint institution For purposes of this Agreement a Joint SADC EPA States  EC Council (the Joint Council) is hereby established, which shall oversee and administer the implementation of this Agreement. Article 94 Composition and functions 1. The Joint Council shall be composed, on the one hand, of the members of the Council of the European Union and relevant members of the European Commission or their representatives, and, on the other hand, the Ministers of the SADC EPA States or their representatives. 2. Without prejudice to the functions of the Council of Ministers as defined in Article 15 of the Cotonou Agreement, the functions of the Joint Council shall be to: (a) be responsible for the operation and implementation of this Agreement and monitor the fulfilment of its objectives; (b) examine any major issues arising within the framework of this Agreement that are of common interest and affect trade between the Parties; (c) examine proposals and recommendations from the Parties for the review of this Agreement; (d) make appropriate recommendations; (e) monitor the development of economic and trade relations between the Parties; (f) monitor and assess the impact of the cooperation provisions of this Agreement on sustainable development; (g) monitor and review progress on all matters covered by this Agreement; (h) establish the rules of procedures of the Trade and Development Committee; (i) monitor the work of the Trade and Development Committee; and (j) perform any other duties under this Agreement. 3. The Joint Council may provide periodic reports on the operation of this Agreement to the Council of Ministers established in accordance with Article 15 of the Cotonou Agreement. Article 95 Decision-making powers and procedures 1. In order to attain the objectives of this Agreement, the Joint Council shall have the power to take decisions in respect of all matters covered by this Agreement. 2. The decisions taken shall be by consensus between all the Parties and such decisions shall be binding on the Parties and each of the SADC EPA States, as the case may be. The Parties shall take all the measures necessary to implement such decisions in accordance with each Party's and the SADC EPA States internal rules. 3. For procedural matters and dispute settlement procedures, the SADC EPA States agree to act collectively and the Joint Council shall adopt decisions and recommendations by mutual agreement between the Parties. For the matters for which the SADC EPA States have not agreed to act collectively, adoption of any decision shall require the agreement of the SADC EPA State concerned. 4. The Joint Council shall meet at regular intervals, not exceeding a period of two years, and extraordinarily whenever circumstances so require, if the Parties so agree. 5. The Joint Council shall determine its own rules of procedure. Article 96 Trade and development committee (the Committee) 1. The Joint Council shall be assisted in the performance of its duties by a Committee composed of representatives of the Parties, normally at senior officials level. 2. The Committee may establish any special technical groups to deal with specific matters falling within their competence. 3. The Committee shall determine the rules of procedure of the special technical groups established under paragraph 2 of this Article. 4. The Committee shall report and be responsible to the Joint Council. 5. The Committee shall take decisions or make recommendations in the cases provided for in this Agreement or where such power has been delegated to it by the Joint Council. In this event the Committee shall take its decisions by consensus. 6. The Committee shall have, in particular, the following functions: (a) In the area of trade, to: (i) monitor and evaluate the implementation of the decisions of the Joint Council; (ii) facilitate and supervise the implementation of the provisions of this Agreement; (iii) consider and recommend cooperation priorities to the Joint Council; (iv) make appropriate recommendations to the Joint Council to avoid potential conflicts which might arise in areas covered by this Agreement; (v) carry out any other function assigned to it by the Joint Council; (vi) supervise the work of the special technical groups as referred to in paragraph 2 of this Article; (vii) monitor the development of regional integration and of economic and trade relations between the Parties; (viii) discuss and undertake actions that may facilitate trade, investment and business opportunities between the Parties; and (ix) discuss any matters pertaining to this Agreement and any issue liable to affect the attainment of its objectives. (b) In the area of development cooperation, to: (i) monitor the implementation of the cooperation provisions laid down in this Agreement and coordinate such action with third party donors; (ii) make recommendations on trade-related cooperation between the Parties; (iii) keep under periodic review the cooperation priorities set out in this Agreement, and make recommendations on the inclusion of new priorities, as appropriate; (iv) review and discuss cooperation issues pertaining to regional integration and implementation of this Agreement; and (v) monitor and assess the impact of the implementation of this Agreement on the sustainable development of the Parties. PART VI CHAPTER 15 General and final provisions Article 97 Definition of the Parties and fulfilment of obligations 1. The Contracting Parties of this Agreement shall be Botswana, Lesotho, Namibia, Swaziland and Mozambique hereinafter referred to, for ease of reference, as the SADC EPA States, of the one part, and the European Community or its Member States or the European Community and its Member States, within their respective areas of competence as derived from the Treaty establishing the European Community, hereinafter referred to as the EC Party, of the other part. 2. For the purposes of this Agreement: (a) the term Parties shall refer to the SADC EPA States acting collectively and the EC Party. The term Party shall refer to the SADC EPA States acting collectively or the EC Party as the case may be; (b) the term SADC EPA States shall refer to the SADC EPA States acting individually. 3. The SADC EPA States and the EC Party shall adopt any general or specific measures required for them to fulfil their obligations under this Agreement and shall ensure that they comply with the objectives laid down in this Agreement. Article 98 Exchange of information 1. In order to facilitate communication relating to the effective implementation of this Agreement, the Parties shall designate a focal point for the exchange of information upon entry into force of this Agreement. The designation of a focal point for the exchange of information is without prejudice to the specific designation of competent authorities under specific Titles or Chapters of this Agreement. 2. On the request of the focal points for exchange of information, each Party shall indicate the office or official responsible for any matter pertaining to the implementation of this Agreement and provide the required support to facilitate communication with the requesting Party. 3. On request of the other Party, and to the extent legally possible, each Party or the SADC EPA States, as the case may be, shall provide information and reply promptly to any question from the other Party relating to an actual or proposed measure that might affect trade between the Parties. Article 99 Transparency 1. A Party, or an SADC EPA State, as the case may be, shall publish or make publicly available its laws, regulations, procedures and administrative rulings of general application as well as any other commitments under an international agreement relating to any trade matter covered by this Agreement. Any such measures adopted after the entry into force of this Agreement shall be brought to the attention of the other Party. 2. Without prejudice to specific transparency provisions in this Agreement, the information referred to under this Article shall be considered to have been brought to the attention of the other Party when the information has been made available: (a) by appropriate notification to the WTO; or (b) on the official, fee-free and publicly accessible website; or (c) to a focal point of the other Party. However, where the EC Party has provided such information and it has not been notified to the WTO through an official, fee-free and publicly accessible website, an SADC EPA State, which, because of capacity constraints, has difficulties accessing such a website, may request the EC Party to provide such information to the relevant focal point. 3. Nothing in this Agreement shall require any Party to provide confidential information, the disclosure of which would impede law enforcement, or otherwise be contrary to the public interest, or which would prejudice legitimate commercial interests of particular enterprises, public or private, except to the extent that it may be necessary to be disclosed in the context of a dispute settlement proceeding under this Agreement. Where such disclosure is considered necessary by a panel established under this Agreement, the panel shall ensure that confidentiality is fully protected. Article 100 Temporary difficulties in implementation In the event that a Party, as a result of factors beyond its control, encounters difficulties in meeting its obligations under this Agreement, it shall immediately bring the matter to the attention of the Joint Council. Article 101 Regional preferences 1. Nothing in this Agreement shall oblige a Party to extend to the other Party to this Agreement any more favourable treatment which is applied by a Party as part of its respective regional integration process. 2. Any more favourable treatment and advantage that may be granted under this Agreement by any SADC EPA State to the EC Party shall be enjoyed by the other SADC EPA States. Article 102 Outermost regions of the European Community 1. Taking account of the geographical proximity of the outermost regions of the European Community and the SADC EPA States and in order to reinforce economic and social links between those regions and the SADC EPA States, the Parties shall endeavour to facilitate cooperation in all areas covered by this Agreement between the outermost regions of the European Community and the SADC EPA States. 2. The objectives enunciated in paragraph 1 of this Article shall also be pursued, wherever possible, through fostering the joint participation of the SADC EPA States and the outermost regions of the European Community in the framework and specific programmes of the European Community in areas covered by this Agreement. 3. The EC Party shall endeavour to ensure coordination between the different financial instruments of the European Community's cohesion and development policies in order to foster cooperation between SADC EPA States and the outermost regions of the European Community in the areas covered by this Agreement. 4. Nothing in this Agreement shall prevent the EC Party from applying existing measures aimed at addressing the structural social and economic situation of its outermost regions pursuant to Article 299(2) of the Treaty establishing the European Community. This provision shall not permit the maintenance of tariffs on trade between the Parties other than those permitted pursuant to paragraph 9 of Annex 2 of this Agreement. Article 103 Relations with the Cotonou Agreement 1. With the exception of development cooperation provided for in Title II of Part III of the Cotonou Agreement, in case of any inconsistency between the provisions of this Agreement and the provisions of Title II of Part III of the Cotonou Agreement, the provisions of this Agreement shall prevail to the extent of such inconsistency. 2. Nothing in this Agreement shall be construed so as to prevent the adoption by the EC Party or an SADC EPA State of appropriate measures pursuant to the Cotonou Agreement. Article 104 Relations with the WTO Agreement The Parties agree that nothing in this Agreement requires them or the SADC EPA States to act in a manner inconsistent with their WTO obligations. Article 105 Entry into force 1. This Agreement shall be signed, ratified or approved in accordance with the applicable constitutional or internal rules and procedures of each Party or SADC EPA State as the case may be. 2. This Agreement shall enter into force on the first day of the second month following the deposit of the last instrument of ratification, acceptance or approval. 3. Notifications shall be sent to the Secretary-General of the Council of the European Union, who shall be the depository of this Agreement. 4. Pending entry into force of this Agreement, the European Community and the SADC EPA States agree to apply the provisions of this Agreement which fall within their respective competences (provisional application). This may be effected either by provisional application where possible or by ratification of this Agreement. 5. Provisional application shall be notified to the depositary. This Agreement shall be applied provisionally ten days after either the receipt of notification of provisional application from the European Community or of ratification or provisional application from all the SADC EPA States, whichever is the later. 6. Notwithstanding paragraph 4, the European Community, the EC Party and SADC EPA States may unilaterally take steps to apply this Agreement, before provisional application, to the extent feasible. Article 106 Duration 1. This Agreement shall be valid indefinitely. 2. The EC Party or an SADC EPA State may give written notice of its intention to denounce this Agreement. 3. Denunciation shall take effect six months after the notification referred to in paragraph 2 of this Article. Article 107 Territorial application This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Community is applied and under the conditions laid down in that Treaty, and, on the other hand, to the territories of the SADC EPA States. Article 108 Revision clause 1. Without prejudice to Article 67, the Parties agree to review this Agreement no later than five years after its entry into force. 2. As regards the implementation of this Agreement, either Party may make suggestions oriented towards adjusting trade related cooperation, taking into account the experience acquired during the implementation thereof. 3. The Parties agree that this Agreement may need to be reviewed in light of further developments in international economic relations and in the light of the expiration of the Cotonou Agreement. Article 109 Amendments 1. Any Party may submit proposals for amendments to this Agreement to the Joint Council for consideration and approval. 2. Amendments to this Agreement shall, after approval by the Joint Council, be submitted to the Parties for ratification, acceptance or approval in accordance with their respective constitutional or internal legal requirements. Article 110 Accession of new EU Member States 1. The Joint Council shall be advised of any request made by a third state to become a member of the European Union. During the negotiations between the Union and the applicant State, the EC Party shall provide the SADC EPA States with any relevant information and they, in turn, shall convey their concerns to the EC Party so that it can take them fully into account. The SADC EPA States shall be notified by the EC Party of any accession to the European Union (EU). 2. Any new Member State of the EU shall accede to this Agreement from the date of its accession to the EU by means of a clause to that effect in the act of accession. If the act of accession to the EU does not provide for such automatic accession of the EU Member State to this Agreement, the EU Member State concerned shall accede by depositing an act of accession with the General Secretariat of the Council of the European Union, which shall send certified copies to the SADC EPA States. 3. The Parties shall review the effects of the accession of new EU Member States on this Agreement. The Joint Council may decide on any transitional or amending measures that might be necessary. Article 111 Accession 1. A third state or organisation having competence for the matters covered by this Agreement, may request to accede to this Agreement. If the Joint Council agrees to consider such a request, the Parties and the state or organisation requesting to accede shall conduct negotiations on the terms of accession. The Protocol of Accession shall be approved by the Joint Council and then submitted for ratification, acceptance or approval in accordance with the Parties respective constitutional or internal legal requirements. 2. The Parties shall review the effects of such accession on this Agreement. The Joint Council may decide on any transitional or amending measures that might be necessary. Article 112 Languages and authentic texts This Agreement is drawn up in duplicate in the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish languages, each of these texts being equally authentic. In the event of a contradiction, reference shall be made to the language in which this Agreement was negotiated, namely English. Article 113 Annexes The Annexes and Protocols to this Agreement shall form an integral part thereof. In witness whereof, the undersigned Plenipotentiaries have affixed their signatures below this Agreement. (1) A Joint Declaration on Angola and Tanzania is attached to the Agreement. (2) Not including Member States. (3) For the purpose of this Article, capacity building may include in particular training, institutional development, organisational development (structures and procedures), operational support and inter-institutional communication and cooperation procedures. (4) For the purpose of this Article agricultural products are those covered by Annex I of the WTO Agreement on Agriculture. (5) The priority products and sector list annexed to this Chapter. ANNEX 1 CUSTOMS DUTIES APPLICABLE TO IMPORTS INTO THE EU OF PRODUCTS ORIGINATING IN BOTSWANA, LESOTHO, NAMIBIA, SWAZILAND (BLNS) AND MOZAMBIQUE These schedules relate to paragraph 2 of Article 25 stating that upon the entry into force of this Agreement goods originating in BOTSWANA, LESOTHO, NAMIBIA, SWAZILAND (BLNS) AND MOZAMBIQUE will be imported duty free and quota free into the EC market. EC Fishery Products cn code 2007 BLNS and Mozambique 0301 10 90 0 0301 91 10 0 0301 91 90 0 0301 92 00 0 0301 93 00 0 0301 99 11 0 0301 99 19 0 0301 99 80 0 0302 11 10 0 0302 11 80 0 0302 12 00 0 0302 19 00 0 0302 21 10 0 0302 21 30 0 0302 21 90 0 0302 22 00 0 0302 23 00 0 0302 29 10 0 0302 29 90 0 0302 31 10 0 0302 31 90 0 0302 32 10 0 0302 32 90 0 0302 33 10 0 0302 33 90 0 0302 34 90 0 0302 35 10 0 0302 35 90 0 0302 39 10 0 0302 40 00 0 0302 40 00 0 0302 50 10 0 0302 50 90 0 0302 61 10 0 0302 61 30 0 0302 61 80 0 0302 62 00 0 0302 63 00 0 0302 64 00 0 0302 64 00 0 0302 65 20 0 0302 65 50 0 0302 65 90 0 0302 66 00 0 0302 67 00 0 0302 69 11 0 0302 69 19 0 0302 69 21 0 0302 69 25 0 0302 69 31 0 0302 69 33 0 0302 69 35 0 0302 69 41 0 0302 69 45 0 0302 69 51 0 0302 69 55 0 0302 69 61 0 0302 69 66 0 0302 69 67 0 0302 69 68 0 0302 69 69 0 0302 69 75 0 0302 69 81 0 0302 69 85 0 0302 69 86 0 0302 69 91 0 0302 69 92 0 0302 69 94 0 0302 69 95 0 0302 69 99 0 0302 69 99 0 0302 70 00 0 0303 11 00 0 0303 21 10 0 0303 21 80 0 0303 22 00 0 0303 29 00 0 0303 31 10 0 0303 31 30 0 0303 31 90 0 0303 32 00 0 0303 33 00 0 0303 39 10 0 0303 39 30 0 0303 39 70 0 0303 39 70 0 0303 41 11 0 0303 41 13 0 0303 41 19 0 0303 41 90 0 0303 42 12 0 0303 42 18 0 0303 42 32 0 0303 42 38 0 0303 42 52 0 0303 42 58 0 0303 42 90 0 0303 43 11 0 0303 43 13 0 0303 43 19 0 0303 43 90 0 0303 44 13 0 0303 44 19 0 0303 45 11 0 0303 45 13 0 0303 45 19 0 0303 46 90 0 0303 49 31 0 0303 51 00 0 0303 51 00 0 0303 52 10 0 0303 52 30 0 0303 52 90 0 0303 61 00 0 0303 71 10 0 0303 71 30 0 0303 71 80 0 0303 71 80 0 0303 72 00 0 0303 73 00 0 0303 74 30 0 0303 74 30 0 0303 74 90 0 0303 75 20 0 0303 75 50 0 0303 75 90 0 0303 76 00 0 0303 77 00 0 0303 78 11 0 0303 78 12 0 0303 78 13 0 0303 78 19 0 0303 78 90 0 0303 79 11 0 0303 79 19 0 0303 79 21 0 0303 79 23 0 0303 79 29 0 0303 79 31 0 0303 79 35 0 0303 79 37 0 0303 79 41 0 0303 79 45 0 0303 79 51 0 0303 79 55 0 0303 79 58 0 0303 79 58 0 0303 79 65 0 0303 79 71 0 0303 79 75 0 0303 79 81 0 0303 79 83 0 0303 79 85 0 0303 79 91 0 0303 79 92 0 0303 79 93 0 0303 79 94 0 0303 79 98 0 0303 79 98 0 0303 80 10 0 0304 19 13 0 0304 19 19 0 0304 19 31 0 0304 19 33 0 0304 19 35 0 0304 19 39 0 0304 19 97 0 0304 19 97 0 0304 19 99 0 0304 21 00 0 0304 29 13 0 0304 29 13 0 0304 29 19 0 0304 29 21 0 0304 29 31 0 0304 29 33 0 0304 29 35 0 0304 29 39 0 0304 29 41 0 0304 29 43 0 0304 29 45 0 0304 29 51 0 0304 29 53 0 0304 29 55 0 0304 29 56 0 0304 29 59 0 0304 29 61 0 0304 29 69 0 0304 29 71 0 0304 29 73 0 0304 29 75 0 0304 29 79 0 0304 29 83 0 0304 29 85 0 0304 29 91 0 0304 29 99 0 0304 91 00 0 0304 91 00 0 0304 99 10 0 0304 99 21 0 0304 99 21 0 0304 99 21 0 0304 99 23 0 0304 99 29 0 0304 99 31 0 0304 99 31 0 0304 99 39 0 0304 99 41 0 0304 99 45 0 0304 99 51 0 0304 99 55 0 0304 99 61 0 0304 99 65 0 0304 99 71 0 0304 99 75 0 0304 99 99 0 0304 99 99 0 0305 10 00 0 0305 20 00 0 0305 30 11 0 0305 30 19 0 0305 30 30 0 0305 30 50 0 0305 30 90 0 0305 41 00 0 0305 42 00 0 0305 49 10 0 0305 49 20 0 0305 49 30 0 0305 49 45 0 0305 49 50 0 0305 49 80 0 0305 51 10 0 0305 51 90 0 0305 59 11 0 0305 59 19 0 0305 59 30 0 0305 59 50 0 0305 59 70 0 0305 59 80 0 0305 59 80 0 0305 61 00 0 0305 62 00 0 0305 63 00 0 0305 69 10 0 0305 69 30 0 0305 69 50 0 0305 69 80 0 0305 69 80 0 0306 11 10 0 0306 11 90 0 0306 12 10 0 0306 12 90 0 0306 13 10 0 0306 13 30 0 0306 13 40 0 0306 13 50 0 0306 13 80 0 0306 14 10 0 0306 14 30 0 0306 14 90 0 0306 19 10 0 0306 19 30 0 0306 19 90 0 0306 21 00 0 0306 22 10 0 0306 22 91 0 0306 22 99 0 0306 23 10 0 0306 23 31 0 0306 23 39 0 0306 23 90 0 0306 24 30 0 0306 24 80 0 0306 24 80 0 0306 29 10 0 0306 29 30 0 0306 29 90 0 0307 10 90 0 0307 21 00 0 0307 29 10 0 0307 29 90 0 0307 31 10 0 0307 31 90 0 0307 39 10 0 0307 39 90 0 0307 41 10 0 0307 41 91 0 0307 41 99 0 0307 49 01 0 0307 49 11 0 0307 49 18 0 0307 49 31 0 0307 49 33 0 0307 49 35 0 0307 49 38 0 0307 49 51 0 0307 49 59 0 0307 49 71 0 0307 49 91 0 0307 49 99 0 0307 51 00 0 0307 59 10 0 0307 59 90 0 0307 91 00 0 0307 99 11 0 0307 99 13 0 0307 99 15 0 0307 99 18 0 0307 99 90 0 1604 11 00 0 1604 12 10 0 1604 12 91 0 1604 12 99 0 1604 13 11 0 1604 13 19 0 1604 13 90 0 1604 14 11 0 1604 14 16 0 1604 14 18 0 1604 14 90 0 1604 15 11 0 1604 15 19 0 1604 15 90 0 1604 16 00 0 1604 19 10 0 1604 19 31 0 1604 19 39 0 1604 19 50 0 1604 19 91 0 1604 19 92 0 1604 19 93 0 1604 19 94 0 1604 19 95 0 1604 19 98 0 1604 20 05 0 1604 20 10 0 1604 20 30 0 1604 20 40 0 1604 20 50 0 1604 20 70 0 1604 20 90 0 1604 30 10 0 1604 30 90 0 1605 10 00 0 1605 20 10 0 1605 20 91 0 1605 20 99 0 1605 30 90 0 1605 40 00 0 1605 90 11 0 1605 90 19 0 1605 90 30 0 1605 90 90 0 1902 20 10 0 EC Alluminium cn code 2007 Duty applied on 1 January 2008 to BLNS and Mozambique 7601 10 00 0 7601 20 10 0 7601 20 91 0 7601 20 99 0 7603 10 00 0 7603 20 00 0 EC NAMA (EXCL Aluminium) cn code 2007 Duty applied on 1 January 2008 to BLNS and Mozambique 2501 00 10 0 2501 00 31 0 2501 00 51 0 2501 00 91 0 2501 00 99 0 2502 00 00 0 2503 00 10 0 2503 00 90 0 2504 10 00 0 2504 90 00 0 2505 10 00 0 2505 90 00 0 2506 10 00 0 2506 20 00 0 2507 00 20 0 2507 00 80 0 2508 10 00 0 2508 30 00 0 2508 40 00 0 2508 50 00 0 2508 60 00 0 2508 70 00 0 2509 00 00 0 2510 10 00 0 2510 20 00 0 2511 10 00 0 2511 20 00 0 2512 00 00 0 2513 10 00 0 2513 20 00 0 2514 00 00 0 2515 11 00 0 2515 12 20 0 2515 12 50 0 2515 12 90 0 2515 20 00 0 2516 11 00 0 2516 12 10 0 2516 12 90 0 2516 20 00 0 2516 90 00 0 2517 10 10 0 2517 10 20 0 2517 10 80 0 2517 20 00 0 2517 30 00 0 2517 41 00 0 2517 49 00 0 2518 10 00 0 2518 20 00 0 2518 30 00 0 2519 10 00 0 2519 90 10 0 2519 90 30 0 2519 90 90 0 2520 10 00 0 2520 20 10 0 2520 20 90 0 2521 00 00 0 2522 10 00 0 2522 20 00 0 2522 30 00 0 2523 10 00 0 2523 21 00 0 2523 29 00 0 2523 30 00 0 2523 90 10 0 2523 90 80 0 2524 10 00 0 2524 90 00 0 2525 10 00 0 2525 20 00 0 2525 30 00 0 2526 10 00 0 2526 20 00 0 2528 10 00 0 2528 90 00 0 2529 10 00 0 2529 21 00 0 2529 22 00 0 2529 30 00 0 2530 10 10 0 2530 10 90 0 2530 20 00 0 2530 90 20 0 2530 90 98 0 2601 11 00 0 2601 12 00 0 2601 20 00 0 2602 00 00 0 2603 00 00 0 2604 00 00 0 2605 00 00 0 2606 00 00 0 2607 00 00 0 2608 00 00 0 2609 00 00 0 2610 00 00 0 2611 00 00 0 2612 10 10 0 2612 10 90 0 2612 20 10 0 2612 20 90 0 2613 10 00 0 2613 90 00 0 2614 00 10 0 2614 00 90 0 2615 10 00 0 2615 90 10 0 2615 90 90 0 2616 10 00 0 2616 90 00 0 2617 10 00 0 2617 90 00 0 2618 00 00 0 2619 00 20 0 2619 00 40 0 2619 00 80 0 2620 11 00 0 2620 19 00 0 2620 21 00 0 2620 29 00 0 2620 30 00 0 2620 40 00 0 2620 60 00 0 2620 91 00 0 2620 99 10 0 2620 99 20 0 2620 99 40 0 2620 99 60 0 2620 99 95 0 2621 10 00 0 2621 90 00 0 2701 11 10 0 2701 11 90 0 2701 12 10 0 2701 12 90 0 2701 19 00 0 2701 20 00 0 2702 10 00 0 2702 20 00 0 2703 00 00 0 2704 00 11 0 2704 00 19 0 2704 00 30 0 2704 00 90 0 2705 00 00 0 2706 00 00 0 2707 10 10 0 2707 10 90 0 2707 20 10 0 2707 20 90 0 2707 30 10 0 2707 30 90 0 2707 40 00 0 2707 50 10 0 2707 50 90 0 2707 91 00 0 2707 99 11 0 2707 99 19 0 2707 99 30 0 2707 99 50 0 2707 99 70 0 2707 99 80 0 2707 99 91 0 2707 99 99 0 2708 10 00 0 2708 20 00 0 2709 00 10 0 2709 00 90 0 2710 11 11 0 2710 11 15 0 2710 11 21 0 2710 11 25 0 2710 11 31 0 2710 11 41 0 2710 11 45 0 2710 11 49 0 2710 11 51 0 2710 11 59 0 2710 11 70 0 2710 11 90 0 2710 19 11 0 2710 19 15 0 2710 19 21 0 2710 19 25 0 2710 19 29 0 2710 19 31 0 2710 19 35 0 2710 19 41 0 2710 19 45 0 2710 19 49 0 2710 19 51 0 2710 19 55 0 2710 19 61 0 2710 19 63 0 2710 19 65 0 2710 19 69 0 2710 19 71 0 2710 19 75 0 2710 19 81 0 2710 19 83 0 2710 19 85 0 2710 19 87 0 2710 19 91 0 2710 19 93 0 2710 19 99 0 2710 91 00 0 2710 99 00 0 2711 11 00 0 2711 12 11 0 2711 12 19 0 2711 12 91 0 2711 12 93 0 2711 12 94 0 2711 12 97 0 2711 13 10 0 2711 13 30 0 2711 13 91 0 2711 13 97 0 2711 14 00 0 2711 19 00 0 2711 21 00 0 2711 29 00 0 2712 10 10 0 2712 10 90 0 2712 20 10 0 2712 20 90 0 2712 90 11 0 2712 90 19 0 2712 90 31 0 2712 90 33 0 2712 90 39 0 2712 90 91 0 2712 90 99 0 2713 11 00 0 2713 12 00 0 2713 20 00 0 2713 90 10 0 2713 90 90 0 2714 10 00 0 2714 90 00 0 2715 00 00 0 2716 00 00 0 2801 10 00 0 2801 20 00 0 2801 30 10 0 2801 30 90 0 2802 00 00 0 2803 00 10 0 2803 00 80 0 2804 10 00 0 2804 21 00 0 2804 29 10 0 2804 29 90 0 2804 30 00 0 2804 40 00 0 2804 50 10 0 2804 50 90 0 2804 61 00 0 2804 69 00 0 2804 70 00 0 2804 80 00 0 2804 90 00 0 2805 11 00 0 2805 12 00 0 2805 19 10 0 2805 19 90 0 2805 30 10 0 2805 30 90 0 2805 40 10 0 2805 40 90 0 2806 10 00 0 2806 20 00 0 2807 00 10 0 2807 00 90 0 2808 00 00 0 2809 10 00 0 2809 20 00 0 2810 00 10 0 2810 00 90 0 2811 11 00 0 2811 19 10 0 2811 19 20 0 2811 19 80 0 2811 21 00 0 2811 22 00 0 2811 29 05 0 2811 29 10 0 2811 29 30 0 2811 29 90 0 2812 10 11 0 2812 10 15 0 2812 10 16 0 2812 10 18 0 2812 10 91 0 2812 10 93 0 2812 10 94 0 2812 10 95 0 2812 10 99 0 2812 90 00 0 2813 10 00 0 2813 90 10 0 2813 90 90 0 2814 10 00 0 2814 20 00 0 2815 11 00 0 2815 12 00 0 2815 20 10 0 2815 20 90 0 2815 30 00 0 2816 10 00 0 2816 40 00 0 2817 00 00 0 2818 10 10 0 2818 10 90 0 2818 20 00 0 2818 30 00 0 2819 10 00 0 2819 90 10 0 2819 90 90 0 2820 10 00 0 2820 90 10 0 2820 90 90 0 2821 10 00 0 2821 20 00 0 2822 00 00 0 2823 00 00 0 2824 10 00 0 2824 90 10 0 2824 90 90 0 2825 10 00 0 2825 20 00 0 2825 30 00 0 2825 40 00 0 2825 50 00 0 2825 60 00 0 2825 70 00 0 2825 80 00 0 2825 90 11 0 2825 90 19 0 2825 90 20 0 2825 90 30 0 2825 90 40 0 2825 90 60 0 2825 90 80 0 2826 12 00 0 2826 19 10 0 2826 19 90 0 2826 30 00 0 2826 90 10 0 2826 90 80 0 2827 10 00 0 2827 20 00 0 2827 31 00 0 2827 32 00 0 2827 35 00 0 2827 39 10 0 2827 39 20 0 2827 39 30 0 2827 39 85 0 2827 41 00 0 2827 49 10 0 2827 49 90 0 2827 51 00 0 2827 59 00 0 2827 60 00 0 2828 10 00 0 2828 90 00 0 2829 11 00 0 2829 19 00 0 2829 90 10 0 2829 90 40 0 2829 90 80 0 2830 10 00 0 2830 90 11 0 2830 90 85 0 2831 10 00 0 2831 90 00 0 2832 10 00 0 2832 20 00 0 2832 30 00 0 2833 11 00 0 2833 19 00 0 2833 21 00 0 2833 22 00 0 2833 24 00 0 2833 25 00 0 2833 27 00 0 2833 29 20 0 2833 29 30 0 2833 29 50 0 2833 29 60 0 2833 29 90 0 2833 30 00 0 2833 40 00 0 2834 10 00 0 2834 21 00 0 2834 29 20 0 2834 29 40 0 2834 29 80 0 2835 10 00 0 2835 22 00 0 2835 24 00 0 2835 25 10 0 2835 25 90 0 2835 26 10 0 2835 26 90 0 2835 29 10 0 2835 29 30 0 2835 29 90 0 2835 31 00 0 2835 39 00 0 2836 20 00 0 2836 30 00 0 2836 40 00 0 2836 50 00 0 2836 60 00 0 2836 91 00 0 2836 92 00 0 2836 99 11 0 2836 99 17 0 2836 99 90 0 2837 11 00 0 2837 19 00 0 2837 20 00 0 2839 11 00 0 2839 19 00 0 2839 90 10 0 2839 90 90 0 2840 11 00 0 2840 19 10 0 2840 19 90 0 2840 20 10 0 2840 20 90 0 2840 30 00 0 2841 30 00 0 2841 50 00 0 2841 61 00 0 2841 69 00 0 2841 70 00 0 2841 80 00 0 2841 90 30 0 2841 90 85 0 2842 10 00 0 2842 90 10 0 2842 90 80 0 2843 10 10 0 2843 10 90 0 2843 21 00 0 2843 29 00 0 2843 30 00 0 2843 90 10 0 2843 90 90 0 2844 10 10 0 2844 10 30 0 2844 10 50 0 2844 10 90 0 2844 20 25 0 2844 20 35 0 2844 20 51 0 2844 20 59 0 2844 20 99 0 2844 30 11 0 2844 30 19 0 2844 30 51 0 2844 30 55 0 2844 30 61 0 2844 30 69 0 2844 30 91 0 2844 30 99 0 2844 40 10 0 2844 40 20 0 2844 40 30 0 2844 40 80 0 2844 50 00 0 2845 10 00 0 2845 90 10 0 2845 90 90 0 2846 10 00 0 2846 90 00 0 2847 00 00 0 2848 00 00 0 2849 10 00 0 2849 20 00 0 2849 90 10 0 2849 90 30 0 2849 90 50 0 2849 90 90 0 2850 00 20 0 2850 00 50 0 2850 00 70 0 2850 00 90 0 2852 00 00 0 2853 00 10 0 2853 00 30 0 2853 00 50 0 2853 00 90 0 2901 10 00 0 2901 21 00 0 2901 22 00 0 2901 23 10 0 2901 23 90 0 2901 24 10 0 2901 24 90 0 2901 29 00 0 2902 11 00 0 2902 19 10 0 2902 19 80 0 2902 20 00 0 2902 30 00 0 2902 41 00 0 2902 42 00 0 2902 43 00 0 2902 44 00 0 2902 50 00 0 2902 60 00 0 2902 70 00 0 2902 90 10 0 2902 90 30 0 2902 90 90 0 2903 11 00 0 2903 12 00 0 2903 13 00 0 2903 14 00 0 2903 15 00 0 2903 19 10 0 2903 19 80 0 2903 21 00 0 2903 22 00 0 2903 23 00 0 2903 29 00 0 2903 31 00 0 2903 39 11 0 2903 39 15 0 2903 39 19 0 2903 39 90 0 2903 41 00 0 2903 42 00 0 2903 43 00 0 2903 44 10 0 2903 44 90 0 2903 45 10 0 2903 45 15 0 2903 45 20 0 2903 45 25 0 2903 45 30 0 2903 45 35 0 2903 45 40 0 2903 45 45 0 2903 45 50 0 2903 45 55 0 2903 45 90 0 2903 46 10 0 2903 46 20 0 2903 46 90 0 2903 47 00 0 2903 49 10 0 2903 49 20 0 2903 49 30 0 2903 49 40 0 2903 49 80 0 2903 51 00 0 2903 52 00 0 2903 59 10 0 2903 59 30 0 2903 59 80 0 2903 61 00 0 2903 62 00 0 2903 69 10 0 2903 69 90 0 2904 10 00 0 2904 20 00 0 2904 90 20 0 2904 90 40 0 2904 90 85 0 2905 11 00 0 2905 12 00 0 2905 13 00 0 2905 14 10 0 2905 14 90 0 2905 16 10 0 2905 16 20 0 2905 16 80 0 2905 17 00 0 2905 19 00 0 2905 22 10 0 2905 22 90 0 2905 29 10 0 2905 29 90 0 2905 31 00 0 2905 32 00 0 2905 39 10 0 2905 39 20 0 2905 39 25 0 2905 39 30 0 2905 39 85 0 2905 41 00 0 2905 42 00 0 2905 49 10 0 2905 49 80 0 2905 51 00 0 2905 59 10 0 2905 59 91 0 2905 59 99 0 2906 11 00 0 2906 12 00 0 2906 13 10 0 2906 13 90 0 2906 19 00 0 2906 21 00 0 2906 29 00 0 2907 11 00 0 2907 12 00 0 2907 13 00 0 2907 15 10 0 2907 15 90 0 2907 19 10 0 2907 19 90 0 2907 21 00 0 2907 22 00 0 2907 23 00 0 2907 29 00 0 2908 11 00 0 2908 19 00 0 2908 91 00 0 2908 99 10 0 2908 99 90 0 2909 11 00 0 2909 19 00 0 2909 20 00 0 2909 30 10 0 2909 30 31 0 2909 30 35 0 2909 30 38 0 2909 30 90 0 2909 41 00 0 2909 43 00 0 2909 44 00 0 2909 49 11 0 2909 49 18 0 2909 49 90 0 2909 50 10 0 2909 50 90 0 2909 60 00 0 2910 10 00 0 2910 20 00 0 2910 30 00 0 2910 40 00 0 2910 90 00 0 2911 00 00 0 2912 11 00 0 2912 12 00 0 2912 19 10 0 2912 19 90 0 2912 21 00 0 2912 29 00 0 2912 30 00 0 2912 41 00 0 2912 42 00 0 2912 49 00 0 2912 50 00 0 2912 60 00 0 2913 00 00 0 2914 11 00 0 2914 12 00 0 2914 13 00 0 2914 19 10 0 2914 19 90 0 2914 21 00 0 2914 22 00 0 2914 23 00 0 2914 29 00 0 2914 31 00 0 2914 39 00 0 2914 40 10 0 2914 40 90 0 2914 50 00 0 2914 61 00 0 2914 69 10 0 2914 69 90 0 2914 70 00 0 2915 11 00 0 2915 12 00 0 2915 13 00 0 2915 21 00 0 2915 24 00 0 2915 29 00 0 2915 31 00 0 2915 32 00 0 2915 33 00 0 2915 36 00 0 2915 39 10 0 2915 39 30 0 2915 39 50 0 2915 39 80 0 2915 40 00 0 2915 50 00 0 2915 60 11 0 2915 60 19 0 2915 60 90 0 2915 70 15 0 2915 70 20 0 2915 70 25 0 2915 70 30 0 2915 70 80 0 2915 90 10 0 2915 90 20 0 2915 90 80 0 2916 11 00 0 2916 12 10 0 2916 12 20 0 2916 12 90 0 2916 13 00 0 2916 14 10 0 2916 14 90 0 2916 15 00 0 2916 19 10 0 2916 19 30 0 2916 19 40 0 2916 19 70 0 2916 20 00 0 2916 31 00 0 2916 32 10 0 2916 32 90 0 2916 34 00 0 2916 35 00 0 2916 36 00 0 2916 39 00 0 2917 11 00 0 2917 12 10 0 2917 12 90 0 2917 13 10 0 2917 13 90 0 2917 14 00 0 2917 19 10 0 2917 19 90 0 2917 20 00 0 2917 32 00 0 2917 33 00 0 2917 34 10 0 2917 34 90 0 2917 35 00 0 2917 36 00 0 2917 37 00 0 2917 39 11 0 2917 39 19 0 2917 39 30 0 2917 39 40 0 2917 39 50 0 2917 39 60 0 2917 39 70 0 2917 39 80 0 2918 11 00 0 2918 12 00 0 2918 13 00 0 2918 14 00 0 2918 15 00 0 2918 16 00 0 2918 18 00 0 2918 19 30 0 2918 19 40 0 2918 19 85 0 2918 21 00 0 2918 22 00 0 2918 23 10 0 2918 23 90 0 2918 29 10 0 2918 29 30 0 2918 29 80 0 2918 30 00 0 2918 91 00 0 2918 99 10 0 2918 99 20 0 2918 99 30 0 2918 99 90 0 2919 10 00 0 2919 90 10 0 2919 90 90 0 2920 11 00 0 2920 19 00 0 2920 90 10 0 2920 90 20 0 2920 90 30 0 2920 90 40 0 2920 90 50 0 2920 90 85 0 2921 11 10 0 2921 11 90 0 2921 19 10 0 2921 19 30 0 2921 19 40 0 2921 19 50 0 2921 19 80 0 2921 21 00 0 2921 22 00 0 2921 29 00 0 2921 30 10 0 2921 30 91 0 2921 30 99 0 2921 41 00 0 2921 42 10 0 2921 42 90 0 2921 43 00 0 2921 44 00 0 2921 45 00 0 2921 46 00 0 2921 49 10 0 2921 49 80 0 2921 51 11 0 2921 51 19 0 2921 51 90 0 2921 59 10 0 2921 59 20 0 2921 59 30 0 2921 59 40 0 2921 59 90 0 2922 11 00 0 2922 12 00 0 2922 13 10 0 2922 13 90 0 2922 14 00 0 2922 19 10 0 2922 19 20 0 2922 19 80 0 2922 21 00 0 2922 29 00 0 2922 31 00 0 2922 39 00 0 2922 41 00 0 2922 42 00 0 2922 43 00 0 2922 44 00 0 2922 49 10 0 2922 49 20 0 2922 49 95 0 2922 50 00 0 2923 10 00 0 2923 20 00 0 2923 90 00 0 2924 11 00 0 2924 12 00 0 2924 19 00 0 2924 21 10 0 2924 21 90 0 2924 23 00 0 2924 24 00 0 2924 29 10 0 2924 29 30 0 2924 29 95 0 2925 11 00 0 2925 12 00 0 2925 19 10 0 2925 19 30 0 2925 19 95 0 2925 21 00 0 2925 29 00 0 2926 10 00 0 2926 20 00 0 2926 30 00 0 2926 90 20 0 2926 90 95 0 2927 00 00 0 2928 00 10 0 2928 00 90 0 2929 10 10 0 2929 10 90 0 2929 90 00 0 2930 20 00 0 2930 30 00 0 2930 40 10 0 2930 40 90 0 2930 50 00 0 2930 90 13 0 2930 90 16 0 2930 90 20 0 2930 90 30 0 2930 90 40 0 2930 90 50 0 2930 90 85 0 2931 00 10 0 2931 00 20 0 2931 00 30 0 2931 00 95 0 2932 11 00 0 2932 12 00 0 2932 13 00 0 2932 19 00 0 2932 21 00 0 2932 29 10 0 2932 29 20 0 2932 29 30 0 2932 29 40 0 2932 29 50 0 2932 29 60 0 2932 29 85 0 2932 91 00 0 2932 92 00 0 2932 93 00 0 2932 94 00 0 2932 95 00 0 2932 99 50 0 2932 99 70 0 2932 99 85 0 2933 11 10 0 2933 11 90 0 2933 19 10 0 2933 19 90 0 2933 21 00 0 2933 29 10 0 2933 29 90 0 2933 31 00 0 2933 32 00 0 2933 33 00 0 2933 39 10 0 2933 39 20 0 2933 39 25 0 2933 39 35 0 2933 39 40 0 2933 39 45 0 2933 39 50 0 2933 39 55 0 2933 39 99 0 2933 41 00 0 2933 49 10 0 2933 49 30 0 2933 49 90 0 2933 52 00 0 2933 53 10 0 2933 53 90 0 2933 54 00 0 2933 55 00 0 2933 59 10 0 2933 59 20 0 2933 59 95 0 2933 61 00 0 2933 69 10 0 2933 69 20 0 2933 69 30 0 2933 69 80 0 2933 71 00 0 2933 72 00 0 2933 79 00 0 2933 91 10 0 2933 91 90 0 2933 99 10 0 2933 99 20 0 2933 99 30 0 2933 99 40 0 2933 99 50 0 2933 99 90 0 2934 10 00 0 2934 20 20 0 2934 20 80 0 2934 30 10 0 2934 30 90 0 2934 91 00 0 2934 99 10 0 2934 99 20 0 2934 99 30 0 2934 99 40 0 2934 99 50 0 2934 99 90 0 2935 00 10 0 2935 00 20 0 2935 00 90 0 2936 21 00 0 2936 22 00 0 2936 23 00 0 2936 24 00 0 2936 25 00 0 2936 26 00 0 2936 27 00 0 2936 28 00 0 2936 29 10 0 2936 29 30 0 2936 29 90 0 2936 90 11 0 2936 90 19 0 2936 90 80 0 2937 11 00 0 2937 12 00 0 2937 19 00 0 2937 21 00 0 2937 22 00 0 2937 23 00 0 2937 29 00 0 2937 31 00 0 2937 39 00 0 2937 40 00 0 2937 50 00 0 2937 90 00 0 2938 10 00 0 2938 90 10 0 2938 90 30 0 2938 90 90 0 2939 11 00 0 2939 19 00 0 2939 20 00 0 2939 30 00 0 2939 41 00 0 2939 42 00 0 2939 43 00 0 2939 49 00 0 2939 51 00 0 2939 59 00 0 2939 61 00 0 2939 62 00 0 2939 63 00 0 2939 69 00 0 2939 91 11 0 2939 91 19 0 2939 91 90 0 2939 99 00 0 2940 00 00 0 2941 10 10 0 2941 10 20 0 2941 10 90 0 2941 20 30 0 2941 20 80 0 2941 30 00 0 2941 40 00 0 2941 50 00 0 2941 90 00 0 2942 00 00 0 3001 20 10 0 3001 20 90 0 3001 90 20 0 3001 90 91 0 3001 90 98 0 3002 10 10 0 3002 10 91 0 3002 10 95 0 3002 10 99 0 3002 20 00 0 3002 30 00 0 3002 90 10 0 3002 90 30 0 3002 90 50 0 3002 90 90 0 3003 10 00 0 3003 20 00 0 3003 31 00 0 3003 39 00 0 3003 40 00 0 3003 90 10 0 3003 90 90 0 3004 10 10 0 3004 10 90 0 3004 20 10 0 3004 20 90 0 3004 31 10 0 3004 31 90 0 3004 32 10 0 3004 32 90 0 3004 39 10 0 3004 39 90 0 3004 40 10 0 3004 40 90 0 3004 50 10 0 3004 50 90 0 3004 90 11 0 3004 90 19 0 3004 90 91 0 3004 90 99 0 3005 10 00 0 3005 90 10 0 3005 90 31 0 3005 90 51 0 3005 90 55 0 3005 90 99 0 3006 10 10 0 3006 10 30 0 3006 10 90 0 3006 20 00 0 3006 30 00 0 3006 40 00 0 3006 50 00 0 3006 60 11 0 3006 60 19 0 3006 60 90 0 3006 70 00 0 3006 91 00 0 3006 92 00 0 3101 00 00 0 3102 10 10 0 3102 10 90 0 3102 21 00 0 3102 29 00 0 3102 30 10 0 3102 30 90 0 3102 40 10 0 3102 40 90 0 3102 50 10 0 3102 50 90 0 3102 60 00 0 3102 80 00 0 3102 90 00 0 3103 10 10 0 3103 10 90 0 3103 90 00 0 3104 20 10 0 3104 20 50 0 3104 20 90 0 3104 30 00 0 3104 90 00 0 3105 10 00 0 3105 20 10 0 3105 20 90 0 3105 30 00 0 3105 40 00 0 3105 51 00 0 3105 59 00 0 3105 60 10 0 3105 60 90 0 3105 90 10 0 3105 90 91 0 3105 90 99 0 3201 10 00 0 3201 20 00 0 3201 90 20 0 3201 90 90 0 3202 10 00 0 3202 90 00 0 3203 00 10 0 3203 00 90 0 3204 11 00 0 3204 12 00 0 3204 13 00 0 3204 14 00 0 3204 15 00 0 3204 16 00 0 3204 17 00 0 3204 19 00 0 3204 20 00 0 3204 90 00 0 3205 00 00 0 3206 11 00 0 3206 19 00 0 3206 20 00 0 3206 41 00 0 3206 42 00 0 3206 49 10 0 3206 49 30 0 3206 49 80 0 3206 50 00 0 3207 10 00 0 3207 20 10 0 3207 20 90 0 3207 30 00 0 3207 40 10 0 3207 40 20 0 3207 40 30 0 3207 40 80 0 3208 10 10 0 3208 10 90 0 3208 20 10 0 3208 20 90 0 3208 90 11 0 3208 90 13 0 3208 90 19 0 3208 90 91 0 3208 90 99 0 3209 10 00 0 3209 90 00 0 3210 00 10 0 3210 00 90 0 3211 00 00 0 3212 10 10 0 3212 10 90 0 3212 90 31 0 3212 90 38 0 3212 90 90 0 3213 10 00 0 3213 90 00 0 3214 10 10 0 3214 10 90 0 3214 90 00 0 3215 11 00 0 3215 19 00 0 3215 90 10 0 3215 90 80 0 3301 12 10 0 3301 12 90 0 3301 13 10 0 3301 13 90 0 3301 19 20 0 3301 19 80 0 3301 24 10 0 3301 24 90 0 3301 25 10 0 3301 25 90 0 3301 29 11 0 3301 29 31 0 3301 29 41 0 3301 29 71 0 3301 29 79 0 3301 29 91 0 3301 30 00 0 3301 90 21 0 3301 90 30 0 3301 90 90 0 3302 10 40 0 3302 10 90 0 3302 90 10 0 3302 90 90 0 3303 00 10 0 3303 00 90 0 3304 10 00 0 3304 20 00 0 3304 30 00 0 3304 91 00 0 3304 99 00 0 3305 10 00 0 3305 20 00 0 3305 30 00 0 3305 90 10 0 3305 90 90 0 3306 10 00 0 3306 20 00 0 3306 90 00 0 3307 10 00 0 3307 20 00 0 3307 30 00 0 3307 41 00 0 3307 49 00 0 3307 90 00 0 3401 11 00 0 3401 19 00 0 3401 20 10 0 3401 20 90 0 3401 30 00 0 3402 11 10 0 3402 11 90 0 3402 12 00 0 3402 13 00 0 3402 19 00 0 3402 20 20 0 3402 20 90 0 3402 90 10 0 3402 90 90 0 3403 11 00 0 3403 19 10 0 3403 19 91 0 3403 19 99 0 3403 91 00 0 3403 99 10 0 3403 99 90 0 3404 20 00 0 3404 90 10 0 3404 90 80 0 3405 10 00 0 3405 20 00 0 3405 30 00 0 3405 40 00 0 3405 90 10 0 3405 90 90 0 3406 00 11 0 3406 00 19 0 3406 00 90 0 3407 00 00 0 3501 10 10 0 3501 10 50 0 3501 10 90 0 3501 90 10 0 3501 90 90 0 3502 11 10 0 3502 11 90 0 3502 19 10 0 3502 19 90 0 3502 20 10 0 3502 20 91 0 3502 20 99 0 3502 90 20 0 3502 90 70 0 3502 90 90 0 3503 00 10 0 3503 00 80 0 3504 00 00 0 3505 20 10 0 3505 20 30 0 3505 20 50 0 3505 20 90 0 3506 10 00 0 3506 91 00 0 3506 99 00 0 3507 10 00 0 3507 90 10 0 3507 90 20 0 3507 90 90 0 3601 00 00 0 3602 00 00 0 3603 00 10 0 3603 00 90 0 3604 10 00 0 3604 90 00 0 3605 00 00 0 3606 10 00 0 3606 90 10 0 3606 90 90 0 3701 10 10 0 3701 10 90 0 3701 20 00 0 3701 30 00 0 3701 91 00 0 3701 99 00 0 3702 10 00 0 3702 31 20 0 3702 31 91 0 3702 31 98 0 3702 32 10 0 3702 32 20 0 3702 32 31 0 3702 32 50 0 3702 32 80 0 3702 39 00 0 3702 41 00 0 3702 42 00 0 3702 43 00 0 3702 44 00 0 3702 51 00 0 3702 52 00 0 3702 53 00 0 3702 54 10 0 3702 54 90 0 3702 55 00 0 3702 56 00 0 3702 91 20 0 3702 91 80 0 3702 93 10 0 3702 93 90 0 3702 94 10 0 3702 94 90 0 3702 95 00 0 3703 10 00 0 3703 20 10 0 3703 20 90 0 3703 90 10 0 3703 90 90 0 3704 00 10 0 3704 00 90 0 3705 10 00 0 3705 90 10 0 3705 90 90 0 3706 10 10 0 3706 10 91 0 3706 10 99 0 3706 90 10 0 3706 90 31 0 3706 90 51 0 3706 90 91 0 3706 90 99 0 3707 10 00 0 3707 90 11 0 3707 90 19 0 3707 90 30 0 3707 90 90 0 3801 10 00 0 3801 20 10 0 3801 20 90 0 3801 30 00 0 3801 90 00 0 3802 10 00 0 3802 90 00 0 3803 00 10 0 3803 00 90 0 3804 00 10 0 3804 00 90 0 3805 10 10 0 3805 10 30 0 3805 10 90 0 3805 90 10 0 3805 90 90 0 3806 10 10 0 3806 10 90 0 3806 20 00 0 3806 30 00 0 3806 90 00 0 3807 00 10 0 3807 00 90 0 3808 50 00 0 3808 91 10 0 3808 91 20 0 3808 91 30 0 3808 91 40 0 3808 91 90 0 3808 92 10 0 3808 92 20 0 3808 92 30 0 3808 92 40 0 3808 92 50 0 3808 92 60 0 3808 92 90 0 3808 93 11 0 3808 93 13 0 3808 93 15 0 3808 93 17 0 3808 93 21 0 3808 93 23 0 3808 93 27 0 3808 93 30 0 3808 93 90 0 3808 94 10 0 3808 94 20 0 3808 94 90 0 3808 99 10 0 3808 99 90 0 3809 91 00 0 3809 92 00 0 3809 93 00 0 3810 10 00 0 3810 90 10 0 3810 90 90 0 3811 11 10 0 3811 11 90 0 3811 19 00 0 3811 21 00 0 3811 29 00 0 3811 90 00 0 3812 10 00 0 3812 20 10 0 3812 20 90 0 3812 30 20 0 3812 30 80 0 3813 00 00 0 3814 00 10 0 3814 00 90 0 3815 11 00 0 3815 12 00 0 3815 19 10 0 3815 19 90 0 3815 90 10 0 3815 90 90 0 3816 00 00 0 3817 00 50 0 3817 00 80 0 3818 00 10 0 3818 00 90 0 3819 00 00 0 3820 00 00 0 3821 00 00 0 3822 00 00 0 3823 11 00 0 3823 12 00 0 3823 70 00 0 3824 10 00 0 3824 30 00 0 3824 40 00 0 3824 50 10 0 3824 50 90 0 3824 71 00 0 3824 72 00 0 3824 73 00 0 3824 74 00 0 3824 75 00 0 3824 76 00 0 3824 77 00 0 3824 78 00 0 3824 79 00 0 3824 81 00 0 3824 82 00 0 3824 83 00 0 3824 90 10 0 3824 90 15 0 3824 90 20 0 3824 90 25 0 3824 90 30 0 3824 90 35 0 3824 90 40 0 3824 90 45 0 3824 90 50 0 3824 90 55 0 3824 90 61 0 3824 90 62 0 3824 90 64 0 3824 90 65 0 3824 90 70 0 3824 90 75 0 3824 90 80 0 3824 90 85 0 3824 90 98 0 3825 10 00 0 3825 20 00 0 3825 30 00 0 3825 41 00 0 3825 49 00 0 3825 50 00 0 3825 61 00 0 3825 69 00 0 3825 90 10 0 3825 90 90 0 3901 10 10 0 3901 10 90 0 3901 20 10 0 3901 20 90 0 3901 30 00 0 3901 90 10 0 3901 90 20 0 3901 90 90 0 3902 10 00 0 3902 20 00 0 3902 30 00 0 3902 90 10 0 3902 90 20 0 3902 90 90 0 3903 11 00 0 3903 19 00 0 3903 20 00 0 3903 30 00 0 3903 90 10 0 3903 90 20 0 3903 90 90 0 3904 10 00 0 3904 21 00 0 3904 22 00 0 3904 30 00 0 3904 40 00 0 3904 50 10 0 3904 50 90 0 3904 61 00 0 3904 69 10 0 3904 69 90 0 3904 90 00 0 3905 12 00 0 3905 19 00 0 3905 21 00 0 3905 29 00 0 3905 30 00 0 3905 91 00 0 3905 99 10 0 3905 99 90 0 3906 10 00 0 3906 90 10 0 3906 90 20 0 3906 90 30 0 3906 90 40 0 3906 90 50 0 3906 90 60 0 3906 90 90 0 3907 10 00 0 3907 20 11 0 3907 20 21 0 3907 20 29 0 3907 20 91 0 3907 20 99 0 3907 30 00 0 3907 40 00 0 3907 50 00 0 3907 60 20 0 3907 60 80 0 3907 70 00 0 3907 91 10 0 3907 91 90 0 3907 99 11 0 3907 99 19 0 3907 99 91 0 3907 99 98 0 3908 10 00 0 3908 90 00 0 3909 10 00 0 3909 20 00 0 3909 30 00 0 3909 40 00 0 3909 50 10 0 3909 50 90 0 3910 00 00 0 3911 10 00 0 3911 90 11 0 3911 90 13 0 3911 90 19 0 3911 90 91 0 3911 90 93 0 3911 90 99 0 3912 11 00 0 3912 12 00 0 3912 20 11 0 3912 20 19 0 3912 20 90 0 3912 31 00 0 3912 39 10 0 3912 39 20 0 3912 39 80 0 3912 90 10 0 3912 90 90 0 3913 10 00 0 3913 90 00 0 3914 00 00 0 3915 10 00 0 3915 20 00 0 3915 30 00 0 3915 90 11 0 3915 90 18 0 3915 90 90 0 3916 10 00 0 3916 20 10 0 3916 20 90 0 3916 90 11 0 3916 90 13 0 3916 90 15 0 3916 90 19 0 3916 90 51 0 3916 90 59 0 3916 90 90 0 3917 10 10 0 3917 10 90 0 3917 21 10 0 3917 21 90 0 3917 22 10 0 3917 22 90 0 3917 23 10 0 3917 23 90 0 3917 29 12 0 3917 29 15 0 3917 29 19 0 3917 29 90 0 3917 31 00 0 3917 32 10 0 3917 32 31 0 3917 32 35 0 3917 32 39 0 3917 32 51 0 3917 32 91 0 3917 32 99 0 3917 33 00 0 3917 39 12 0 3917 39 15 0 3917 39 19 0 3917 39 90 0 3917 40 00 0 3918 10 10 0 3918 10 90 0 3918 90 00 0 3919 10 11 0 3919 10 13 0 3919 10 15 0 3919 10 19 0 3919 10 31 0 3919 10 38 0 3919 10 61 0 3919 10 69 0 3919 10 90 0 3919 90 10 0 3919 90 31 0 3919 90 38 0 3919 90 61 0 3919 90 69 0 3919 90 90 0 3920 10 23 0 3920 10 24 0 3920 10 26 0 3920 10 27 0 3920 10 28 0 3920 10 40 0 3920 10 81 0 3920 10 89 0 3920 20 21 0 3920 20 29 0 3920 20 71 0 3920 20 79 0 3920 20 90 0 3920 30 00 0 3920 43 10 0 3920 43 90 0 3920 49 10 0 3920 49 90 0 3920 51 00 0 3920 59 10 0 3920 59 90 0 3920 61 00 0 3920 62 11 0 3920 62 13 0 3920 62 19 0 3920 62 90 0 3920 63 00 0 3920 69 00 0 3920 71 10 0 3920 71 90 0 3920 73 10 0 3920 73 50 0 3920 73 90 0 3920 79 10 0 3920 79 90 0 3920 91 00 0 3920 92 00 0 3920 93 00 0 3920 94 00 0 3920 99 21 0 3920 99 28 0 3920 99 51 0 3920 99 53 0 3920 99 55 0 3920 99 59 0 3920 99 90 0 3921 11 00 0 3921 12 00 0 3921 13 10 0 3921 13 90 0 3921 14 00 0 3921 19 00 0 3921 90 11 0 3921 90 19 0 3921 90 30 0 3921 90 41 0 3921 90 43 0 3921 90 49 0 3921 90 55 0 3921 90 60 0 3921 90 90 0 3922 10 00 0 3922 20 00 0 3922 90 00 0 3923 10 00 0 3923 21 00 0 3923 29 10 0 3923 29 90 0 3923 30 10 0 3923 30 90 0 3923 40 10 0 3923 40 90 0 3923 50 10 0 3923 50 90 0 3923 90 10 0 3923 90 90 0 3924 10 00 0 3924 90 11 0 3924 90 19 0 3924 90 90 0 3925 10 00 0 3925 20 00 0 3925 30 00 0 3925 90 10 0 3925 90 20 0 3925 90 80 0 3926 10 00 0 3926 20 00 0 3926 30 00 0 3926 40 00 0 3926 90 50 0 3926 90 92 0 3926 90 97 0 4001 10 00 0 4001 21 00 0 4001 22 00 0 4001 29 00 0 4001 30 00 0 4002 11 00 0 4002 19 10 0 4002 19 20 0 4002 19 30 0 4002 19 90 0 4002 20 00 0 4002 31 00 0 4002 39 00 0 4002 41 00 0 4002 49 00 0 4002 51 00 0 4002 59 00 0 4002 60 00 0 4002 70 00 0 4002 80 00 0 4002 91 00 0 4002 99 10 0 4002 99 90 0 4003 00 00 0 4004 00 00 0 4005 10 00 0 4005 20 00 0 4005 91 00 0 4005 99 00 0 4006 10 00 0 4006 90 00 0 4007 00 00 0 4008 11 00 0 4008 19 00 0 4008 21 10 0 4008 21 90 0 4008 29 00 0 4009 11 00 0 4009 12 00 0 4009 21 00 0 4009 22 00 0 4009 31 00 0 4009 32 00 0 4009 41 00 0 4009 42 00 0 4010 11 00 0 4010 12 00 0 4010 19 00 0 4010 31 00 0 4010 32 00 0 4010 33 00 0 4010 34 00 0 4010 35 00 0 4010 36 00 0 4010 39 00 0 4011 10 00 0 4011 20 10 0 4011 20 90 0 4011 30 00 0 4011 40 20 0 4011 40 80 0 4011 50 00 0 4011 61 00 0 4011 62 00 0 4011 63 00 0 4011 69 00 0 4011 92 00 0 4011 93 00 0 4011 94 00 0 4011 99 00 0 4012 11 00 0 4012 12 00 0 4012 13 00 0 4012 19 00 0 4012 20 00 0 4012 90 20 0 4012 90 30 0 4012 90 90 0 4013 10 10 0 4013 10 90 0 4013 20 00 0 4013 90 00 0 4014 10 00 0 4014 90 10 0 4014 90 90 0 4015 11 00 0 4015 19 10 0 4015 19 90 0 4015 90 00 0 4016 10 00 0 4016 91 00 0 4016 92 00 0 4016 93 00 0 4016 94 00 0 4016 95 00 0 4016 99 20 0 4016 99 52 0 4016 99 58 0 4016 99 91 0 4016 99 99 0 4017 00 10 0 4017 00 90 0 4104 11 10 0 4104 11 51 0 4104 11 59 0 4104 11 90 0 4104 19 10 0 4104 19 51 0 4104 19 59 0 4104 19 90 0 4104 41 11 0 4104 41 19 0 4104 41 51 0 4104 41 59 0 4104 41 90 0 4104 49 11 0 4104 49 19 0 4104 49 51 0 4104 49 59 0 4104 49 90 0 4105 10 10 0 4105 10 90 0 4105 30 10 0 4105 30 91 0 4105 30 99 0 4106 21 10 0 4106 21 90 0 4106 22 10 0 4106 22 90 0 4106 31 10 0 4106 31 90 0 4106 32 10 0 4106 32 90 0 4106 40 10 0 4106 40 90 0 4106 91 00 0 4106 92 00 0 4107 11 11 0 4107 11 19 0 4107 11 90 0 4107 12 11 0 4107 12 19 0 4107 12 91 0 4107 12 99 0 4107 19 10 0 4107 19 90 0 4107 91 10 0 4107 91 90 0 4107 92 10 0 4107 92 90 0 4107 99 10 0 4107 99 90 0 4112 00 00 0 4113 10 00 0 4113 20 00 0 4113 30 00 0 4113 90 00 0 4114 10 10 0 4114 10 90 0 4114 20 00 0 4115 10 00 0 4115 20 00 0 4201 00 00 0 4202 11 10 0 4202 11 90 0 4202 12 11 0 4202 12 19 0 4202 12 50 0 4202 12 91 0 4202 12 99 0 4202 19 10 0 4202 19 90 0 4202 21 00 0 4202 22 10 0 4202 22 90 0 4202 29 00 0 4202 31 00 0 4202 32 10 0 4202 32 90 0 4202 39 00 0 4202 91 10 0 4202 91 80 0 4202 92 11 0 4202 92 15 0 4202 92 19 0 4202 92 91 0 4202 92 98 0 4202 99 00 0 4203 10 00 0 4203 21 00 0 4203 29 10 0 4203 29 91 0 4203 29 99 0 4203 30 00 0 4203 40 00 0 4205 00 11 0 4205 00 19 0 4205 00 90 0 4206 00 00 0 4302 11 00 0 4302 19 10 0 4302 19 20 0 4302 19 30 0 4302 19 35 0 4302 19 41 0 4302 19 49 0 4302 19 50 0 4302 19 60 0 4302 19 70 0 4302 19 75 0 4302 19 80 0 4302 19 95 0 4302 20 00 0 4302 30 10 0 4302 30 21 0 4302 30 25 0 4302 30 31 0 4302 30 41 0 4302 30 45 0 4302 30 51 0 4302 30 55 0 4302 30 61 0 4302 30 71 0 4302 30 95 0 4303 10 10 0 4303 10 90 0 4303 90 00 0 4304 00 00 0 4401 10 00 0 4401 21 00 0 4401 22 00 0 4401 30 10 0 4401 30 90 0 4402 10 00 0 4402 90 00 0 4403 10 00 0 4403 20 11 0 4403 20 19 0 4403 20 31 0 4403 20 39 0 4403 20 91 0 4403 20 99 0 4403 41 00 0 4403 49 10 0 4403 49 20 0 4403 49 40 0 4403 49 95 0 4403 91 10 0 4403 91 90 0 4403 92 10 0 4403 92 90 0 4403 99 10 0 4403 99 30 0 4403 99 51 0 4403 99 59 0 4403 99 95 0 4404 10 00 0 4404 20 00 0 4405 00 00 0 4406 10 00 0 4406 90 00 0 4407 10 15 0 4407 10 31 0 4407 10 33 0 4407 10 38 0 4407 10 91 0 4407 10 93 0 4407 10 98 0 4407 21 10 0 4407 21 91 0 4407 21 99 0 4407 22 10 0 4407 22 91 0 4407 22 99 0 4407 25 10 0 4407 25 30 0 4407 25 50 0 4407 25 90 0 4407 26 10 0 4407 26 30 0 4407 26 50 0 4407 26 90 0 4407 27 10 0 4407 27 91 0 4407 27 99 0 4407 28 10 0 4407 28 91 0 4407 28 99 0 4407 29 15 0 4407 29 20 0 4407 29 25 0 4407 29 45 0 4407 29 61 0 4407 29 68 0 4407 29 83 0 4407 29 85 0 4407 29 95 0 4407 91 15 0 4407 91 31 0 4407 91 39 0 4407 91 90 0 4407 92 00 0 4407 93 10 0 4407 93 91 0 4407 93 99 0 4407 94 10 0 4407 94 91 0 4407 94 99 0 4407 95 10 0 4407 95 91 0 4407 95 99 0 4407 99 20 0 4407 99 25 0 4407 99 40 0 4407 99 91 0 4407 99 96 0 4407 99 98 0 4408 10 15 0 4408 10 91 0 4408 10 93 0 4408 10 99 0 4408 31 11 0 4408 31 21 0 4408 31 25 0 4408 31 30 0 4408 39 15 0 4408 39 21 0 4408 39 31 0 4408 39 35 0 4408 39 55 0 4408 39 70 0 4408 39 85 0 4408 39 95 0 4408 90 15 0 4408 90 35 0 4408 90 85 0 4408 90 95 0 4409 10 11 0 4409 10 18 0 4409 21 00 0 4409 29 10 0 4409 29 91 0 4409 29 99 0 4410 11 10 0 4410 11 30 0 4410 11 50 0 4410 11 90 0 4410 12 10 0 4410 12 90 0 4410 19 00 0 4410 90 00 0 4411 12 10 0 4411 12 90 0 4411 13 10 0 4411 13 90 0 4411 14 10 0 4411 14 90 0 4411 92 10 0 4411 92 90 0 4411 93 10 0 4411 93 90 0 4411 94 10 0 4411 94 90 0 4412 10 00 0 4412 31 10 0 4412 31 90 0 4412 32 00 0 4412 39 00 0 4412 94 10 0 4412 94 90 0 4412 99 30 0 4412 99 70 0 4413 00 00 0 4414 00 10 0 4414 00 90 0 4415 10 10 0 4415 10 90 0 4415 20 20 0 4415 20 90 0 4416 00 00 0 4417 00 00 0 4418 10 10 0 4418 10 50 0 4418 10 90 0 4418 20 10 0 4418 20 50 0 4418 20 80 0 4418 40 00 0 4418 50 00 0 4418 60 00 0 4418 71 00 0 4418 72 00 0 4418 79 00 0 4418 90 10 0 4418 90 80 0 4419 00 10 0 4419 00 90 0 4420 10 11 0 4420 10 19 0 4420 90 10 0 4420 90 91 0 4420 90 99 0 4421 10 00 0 4421 90 91 0 4421 90 98 0 4501 10 00 0 4501 90 00 0 4502 00 00 0 4503 10 10 0 4503 10 90 0 4503 90 00 0 4504 10 11 0 4504 10 19 0 4504 10 91 0 4504 10 99 0 4504 90 20 0 4504 90 80 0 4601 21 10 0 4601 21 90 0 4601 22 10 0 4601 22 90 0 4601 29 10 0 4601 29 90 0 4601 92 05 0 4601 92 10 0 4601 92 90 0 4601 93 05 0 4601 93 10 0 4601 93 90 0 4601 94 05 0 4601 94 10 0 4601 94 90 0 4601 99 05 0 4601 99 10 0 4601 99 90 0 4602 11 00 0 4602 12 00 0 4602 19 10 0 4602 19 91 0 4602 19 99 0 4602 90 00 0 4701 00 10 0 4701 00 90 0 4702 00 00 0 4703 11 00 0 4703 19 00 0 4703 21 00 0 4703 29 00 0 4704 11 00 0 4704 19 00 0 4704 21 00 0 4704 29 00 0 4705 00 00 0 4706 10 00 0 4706 20 00 0 4706 30 00 0 4706 91 00 0 4706 92 00 0 4706 93 00 0 4707 10 00 0 4707 20 00 0 4707 30 10 0 4707 30 90 0 4707 90 10 0 4707 90 90 0 4801 00 00 0 4802 10 00 0 4802 20 00 0 4802 40 10 0 4802 40 90 0 4802 54 00 0 4802 55 15 0 4802 55 25 0 4802 55 30 0 4802 55 90 0 4802 56 20 0 4802 56 80 0 4802 57 00 0 4802 58 10 0 4802 58 90 0 4802 61 15 0 4802 61 80 0 4802 62 00 0 4802 69 00 0 4803 00 10 0 4803 00 31 0 4803 00 39 0 4803 00 90 0 4804 11 11 0 4804 11 15 0 4804 11 19 0 4804 11 90 0 4804 19 11 0 4804 19 15 0 4804 19 19 0 4804 19 31 0 4804 19 38 0 4804 19 90 0 4804 21 10 0 4804 21 90 0 4804 29 10 0 4804 29 90 0 4804 31 51 0 4804 31 58 0 4804 31 80 0 4804 39 51 0 4804 39 58 0 4804 39 80 0 4804 41 10 0 4804 41 91 0 4804 41 99 0 4804 42 10 0 4804 42 90 0 4804 49 10 0 4804 49 90 0 4804 51 10 0 4804 51 90 0 4804 52 10 0 4804 52 90 0 4804 59 10 0 4804 59 90 0 4805 11 00 0 4805 12 00 0 4805 19 10 0 4805 19 90 0 4805 24 00 0 4805 25 00 0 4805 30 10 0 4805 30 90 0 4805 40 00 0 4805 50 00 0 4805 91 00 0 4805 92 00 0 4805 93 20 0 4805 93 80 0 4806 10 00 0 4806 20 00 0 4806 30 00 0 4806 40 10 0 4806 40 90 0 4807 00 30 0 4807 00 80 0 4808 10 00 0 4808 20 00 0 4808 30 00 0 4808 90 00 0 4809 20 10 0 4809 20 90 0 4809 90 10 0 4809 90 90 0 4810 13 20 0 4810 13 80 0 4810 14 20 0 4810 14 80 0 4810 19 10 0 4810 19 90 0 4810 22 10 0 4810 22 90 0 4810 29 30 0 4810 29 80 0 4810 31 00 0 4810 32 10 0 4810 32 90 0 4810 39 00 0 4810 92 10 0 4810 92 30 0 4810 92 90 0 4810 99 10 0 4810 99 30 0 4810 99 90 0 4811 10 00 0 4811 41 20 0 4811 41 90 0 4811 49 00 0 4811 51 00 0 4811 59 00 0 4811 60 00 0 4811 90 00 0 4812 00 00 0 4813 10 00 0 4813 20 00 0 4813 90 10 0 4813 90 90 0 4814 10 00 0 4814 20 00 0 4814 90 10 0 4814 90 80 0 4816 20 00 0 4816 90 00 0 4817 10 00 0 4817 20 00 0 4817 30 00 0 4818 10 10 0 4818 10 90 0 4818 20 10 0 4818 20 91 0 4818 20 99 0 4818 30 00 0 4818 40 11 0 4818 40 13 0 4818 40 19 0 4818 40 90 0 4818 50 00 0 4818 90 10 0 4818 90 90 0 4819 10 00 0 4819 20 00 0 4819 30 00 0 4819 40 00 0 4819 50 00 0 4819 60 00 0 4820 10 10 0 4820 10 30 0 4820 10 50 0 4820 10 90 0 4820 20 00 0 4820 30 00 0 4820 40 10 0 4820 40 90 0 4820 50 00 0 4820 90 00 0 4821 10 10 0 4821 10 90 0 4821 90 10 0 4821 90 90 0 4822 10 00 0 4822 90 00 0 4823 20 00 0 4823 40 00 0 4823 61 00 0 4823 69 10 0 4823 69 90 0 4823 70 10 0 4823 70 90 0 4823 90 40 0 4823 90 85 0 4901 10 00 0 4901 91 00 0 4901 99 00 0 4902 10 00 0 4902 90 10 0 4902 90 30 0 4902 90 90 0 4903 00 00 0 4904 00 00 0 4905 10 00 0 4905 91 00 0 4905 99 00 0 4906 00 00 0 4907 00 10 0 4907 00 30 0 4907 00 90 0 4908 10 00 0 4908 90 00 0 4909 00 10 0 4909 00 90 0 4910 00 00 0 4911 10 10 0 4911 10 90 0 4911 91 00 0 4911 99 00 0 5004 00 10 0 5004 00 90 0 5005 00 10 0 5005 00 90 0 5006 00 10 0 5006 00 90 0 5007 10 00 0 5007 20 11 0 5007 20 19 0 5007 20 21 0 5007 20 31 0 5007 20 39 0 5007 20 41 0 5007 20 51 0 5007 20 59 0 5007 20 61 0 5007 20 69 0 5007 20 71 0 5007 90 10 0 5007 90 30 0 5007 90 50 0 5007 90 90 0 5104 00 00 0 5105 10 00 0 5105 21 00 0 5105 29 00 0 5105 31 00 0 5105 39 10 0 5105 39 90 0 5105 40 00 0 5106 10 10 0 5106 10 90 0 5106 20 10 0 5106 20 91 0 5106 20 99 0 5107 10 10 0 5107 10 90 0 5107 20 10 0 5107 20 30 0 5107 20 51 0 5107 20 59 0 5107 20 91 0 5107 20 99 0 5108 10 10 0 5108 10 90 0 5108 20 10 0 5108 20 90 0 5109 10 10 0 5109 10 90 0 5109 90 10 0 5109 90 90 0 5110 00 00 0 5111 11 00 0 5111 19 10 0 5111 19 90 0 5111 20 00 0 5111 30 10 0 5111 30 30 0 5111 30 90 0 5111 90 10 0 5111 90 91 0 5111 90 93 0 5111 90 99 0 5112 11 00 0 5112 19 10 0 5112 19 90 0 5112 20 00 0 5112 30 10 0 5112 30 30 0 5112 30 90 0 5112 90 10 0 5112 90 91 0 5112 90 93 0 5112 90 99 0 5113 00 00 0 5204 11 00 0 5204 19 00 0 5204 20 00 0 5205 11 00 0 5205 12 00 0 5205 13 00 0 5205 14 00 0 5205 15 10 0 5205 15 90 0 5205 21 00 0 5205 22 00 0 5205 23 00 0 5205 24 00 0 5205 26 00 0 5205 27 00 0 5205 28 00 0 5205 31 00 0 5205 32 00 0 5205 33 00 0 5205 34 00 0 5205 35 00 0 5205 41 00 0 5205 42 00 0 5205 43 00 0 5205 44 00 0 5205 46 00 0 5205 47 00 0 5205 48 00 0 5206 11 00 0 5206 12 00 0 5206 13 00 0 5206 14 00 0 5206 15 00 0 5206 21 00 0 5206 22 00 0 5206 23 00 0 5206 24 00 0 5206 25 00 0 5206 31 00 0 5206 32 00 0 5206 33 00 0 5206 34 00 0 5206 35 00 0 5206 41 00 0 5206 42 00 0 5206 43 00 0 5206 44 00 0 5206 45 00 0 5207 10 00 0 5207 90 00 0 5208 11 10 0 5208 11 90 0 5208 12 16 0 5208 12 19 0 5208 12 96 0 5208 12 99 0 5208 13 00 0 5208 19 00 0 5208 21 10 0 5208 21 90 0 5208 22 16 0 5208 22 19 0 5208 22 96 0 5208 22 99 0 5208 23 00 0 5208 29 00 0 5208 31 00 0 5208 32 16 0 5208 32 19 0 5208 32 96 0 5208 32 99 0 5208 33 00 0 5208 39 00 0 5208 41 00 0 5208 42 00 0 5208 43 00 0 5208 49 00 0 5208 51 00 0 5208 52 00 0 5208 59 10 0 5208 59 90 0 5209 11 00 0 5209 12 00 0 5209 19 00 0 5209 21 00 0 5209 22 00 0 5209 29 00 0 5209 31 00 0 5209 32 00 0 5209 39 00 0 5209 41 00 0 5209 42 00 0 5209 43 00 0 5209 49 00 0 5209 51 00 0 5209 52 00 0 5209 59 00 0 5210 11 00 0 5210 19 00 0 5210 21 00 0 5210 29 00 0 5210 31 00 0 5210 32 00 0 5210 39 00 0 5210 41 00 0 5210 49 00 0 5210 51 00 0 5210 59 00 0 5211 11 00 0 5211 12 00 0 5211 19 00 0 5211 20 00 0 5211 31 00 0 5211 32 00 0 5211 39 00 0 5211 41 00 0 5211 42 00 0 5211 43 00 0 5211 49 10 0 5211 49 90 0 5211 51 00 0 5211 52 00 0 5211 59 00 0 5212 11 10 0 5212 11 90 0 5212 12 10 0 5212 12 90 0 5212 13 10 0 5212 13 90 0 5212 14 10 0 5212 14 90 0 5212 15 10 0 5212 15 90 0 5212 21 10 0 5212 21 90 0 5212 22 10 0 5212 22 90 0 5212 23 10 0 5212 23 90 0 5212 24 10 0 5212 24 90 0 5212 25 10 0 5212 25 90 0 5303 10 00 0 5303 90 00 0 5305 00 00 0 5306 10 10 0 5306 10 30 0 5306 10 50 0 5306 10 90 0 5306 20 10 0 5306 20 90 0 5307 10 10 0 5307 10 90 0 5307 20 00 0 5308 10 00 0 5308 20 10 0 5308 20 90 0 5308 90 12 0 5308 90 19 0 5308 90 50 0 5308 90 90 0 5309 11 10 0 5309 11 90 0 5309 19 00 0 5309 21 10 0 5309 21 90 0 5309 29 00 0 5310 10 10 0 5310 10 90 0 5310 90 00 0 5311 00 10 0 5311 00 90 0 5401 10 12 0 5401 10 14 0 5401 10 16 0 5401 10 18 0 5401 10 90 0 5401 20 10 0 5401 20 90 0 5402 11 00 0 5402 19 00 0 5402 20 00 0 5402 31 00 0 5402 32 00 0 5402 33 00 0 5402 34 00 0 5402 39 00 0 5402 44 00 0 5402 45 00 0 5402 46 00 0 5402 47 00 0 5402 48 00 0 5402 49 00 0 5402 51 00 0 5402 52 00 0 5402 59 10 0 5402 59 90 0 5402 61 00 0 5402 62 00 0 5402 69 10 0 5402 69 90 0 5403 10 00 0 5403 31 00 0 5403 32 00 0 5403 33 00 0 5403 39 00 0 5403 41 00 0 5403 42 00 0 5403 49 00 0 5404 11 00 0 5404 12 00 0 5404 19 00 0 5404 90 11 0 5404 90 19 0 5404 90 90 0 5405 00 00 0 5406 00 00 0 5407 10 00 0 5407 20 11 0 5407 20 19 0 5407 20 90 0 5407 30 00 0 5407 41 00 0 5407 42 00 0 5407 43 00 0 5407 44 00 0 5407 51 00 0 5407 52 00 0 5407 53 00 0 5407 54 00 0 5407 61 10 0 5407 61 30 0 5407 61 50 0 5407 61 90 0 5407 69 10 0 5407 69 90 0 5407 71 00 0 5407 72 00 0 5407 73 00 0 5407 74 00 0 5407 81 00 0 5407 82 00 0 5407 83 00 0 5407 84 00 0 5407 91 00 0 5407 92 00 0 5407 93 00 0 5407 94 00 0 5408 10 00 0 5408 21 00 0 5408 22 10 0 5408 22 90 0 5408 23 10 0 5408 23 90 0 5408 24 00 0 5408 31 00 0 5408 32 00 0 5408 33 00 0 5408 34 00 0 5501 10 00 0 5501 20 00 0 5501 30 00 0 5501 40 00 0 5501 90 00 0 5502 00 10 0 5502 00 40 0 5502 00 80 0 5503 11 00 0 5503 19 00 0 5503 20 00 0 5503 30 00 0 5503 40 00 0 5503 90 10 0 5503 90 90 0 5504 10 00 0 5504 90 00 0 5505 10 10 0 5505 10 30 0 5505 10 50 0 5505 10 70 0 5505 10 90 0 5505 20 00 0 5506 10 00 0 5506 20 00 0 5506 30 00 0 5506 90 10 0 5506 90 90 0 5507 00 00 0 5508 10 10 0 5508 10 90 0 5508 20 10 0 5508 20 90 0 5509 11 00 0 5509 12 00 0 5509 21 00 0 5509 22 00 0 5509 31 00 0 5509 32 00 0 5509 41 00 0 5509 42 00 0 5509 51 00 0 5509 52 00 0 5509 53 00 0 5509 59 00 0 5509 61 00 0 5509 62 00 0 5509 69 00 0 5509 91 00 0 5509 92 00 0 5509 99 00 0 5510 11 00 0 5510 12 00 0 5510 20 00 0 5510 30 00 0 5510 90 00 0 5511 10 00 0 5511 20 00 0 5511 30 00 0 5512 11 00 0 5512 19 10 0 5512 19 90 0 5512 21 00 0 5512 29 10 0 5512 29 90 0 5512 91 00 0 5512 99 10 0 5512 99 90 0 5513 11 20 0 5513 11 90 0 5513 12 00 0 5513 13 00 0 5513 19 00 0 5513 21 10 0 5513 21 30 0 5513 21 90 0 5513 23 10 0 5513 23 90 0 5513 29 00 0 5513 31 00 0 5513 39 00 0 5513 41 00 0 5513 49 00 0 5514 11 00 0 5514 12 00 0 5514 19 10 0 5514 19 90 0 5514 21 00 0 5514 22 00 0 5514 23 00 0 5514 29 00 0 5514 30 10 0 5514 30 30 0 5514 30 50 0 5514 30 90 0 5514 41 00 0 5514 42 00 0 5514 43 00 0 5514 49 00 0 5515 11 10 0 5515 11 30 0 5515 11 90 0 5515 12 10 0 5515 12 30 0 5515 12 90 0 5515 13 11 0 5515 13 19 0 5515 13 91 0 5515 13 99 0 5515 19 10 0 5515 19 30 0 5515 19 90 0 5515 21 10 0 5515 21 30 0 5515 21 90 0 5515 22 11 0 5515 22 19 0 5515 22 91 0 5515 22 99 0 5515 29 00 0 5515 91 10 0 5515 91 30 0 5515 91 90 0 5515 99 20 0 5515 99 40 0 5515 99 80 0 5516 11 00 0 5516 12 00 0 5516 13 00 0 5516 14 00 0 5516 21 00 0 5516 22 00 0 5516 23 10 0 5516 23 90 0 5516 24 00 0 5516 31 00 0 5516 32 00 0 5516 33 00 0 5516 34 00 0 5516 41 00 0 5516 42 00 0 5516 43 00 0 5516 44 00 0 5516 91 00 0 5516 92 00 0 5516 93 00 0 5516 94 00 0 5601 10 10 0 5601 10 90 0 5601 21 10 0 5601 21 90 0 5601 22 10 0 5601 22 91 0 5601 22 99 0 5601 29 00 0 5601 30 00 0 5602 10 11 0 5602 10 19 0 5602 10 31 0 5602 10 35 0 5602 10 39 0 5602 10 90 0 5602 21 00 0 5602 29 00 0 5602 90 00 0 5603 11 10 0 5603 11 90 0 5603 12 10 0 5603 12 90 0 5603 13 10 0 5603 13 90 0 5603 14 10 0 5603 14 90 0 5603 91 10 0 5603 91 90 0 5603 92 10 0 5603 92 90 0 5603 93 10 0 5603 93 90 0 5603 94 10 0 5603 94 90 0 5604 10 00 0 5604 90 10 0 5604 90 90 0 5605 00 00 0 5606 00 10 0 5606 00 91 0 5606 00 99 0 5607 21 00 0 5607 29 10 0 5607 29 90 0 5607 41 00 0 5607 49 11 0 5607 49 19 0 5607 49 90 0 5607 50 11 0 5607 50 19 0 5607 50 30 0 5607 50 90 0 5607 90 20 0 5607 90 90 0 5608 11 11 0 5608 11 19 0 5608 11 91 0 5608 11 99 0 5608 19 11 0 5608 19 19 0 5608 19 30 0 5608 19 90 0 5608 90 00 0 5609 00 00 0 5701 10 10 0 5701 10 90 0 5701 90 10 0 5701 90 90 0 5702 10 00 0 5702 20 00 0 5702 31 10 0 5702 31 80 0 5702 32 10 0 5702 32 90 0 5702 39 00 0 5702 41 10 0 5702 41 90 0 5702 42 10 0 5702 42 90 0 5702 49 00 0 5702 50 10 0 5702 50 31 0 5702 50 39 0 5702 50 90 0 5702 91 00 0 5702 92 10 0 5702 92 90 0 5702 99 00 0 5703 10 00 0 5703 20 11 0 5703 20 19 0 5703 20 91 0 5703 20 99 0 5703 30 11 0 5703 30 19 0 5703 30 81 0 5703 30 89 0 5703 90 10 0 5703 90 90 0 5704 10 00 0 5704 90 00 0 5705 00 10 0 5705 00 30 0 5705 00 90 0 5801 10 00 0 5801 21 00 0 5801 22 00 0 5801 23 00 0 5801 24 00 0 5801 25 00 0 5801 26 00 0 5801 31 00 0 5801 32 00 0 5801 33 00 0 5801 34 00 0 5801 35 00 0 5801 36 00 0 5801 90 10 0 5801 90 90 0 5802 11 00 0 5802 19 00 0 5802 20 00 0 5802 30 00 0 5803 00 10 0 5803 00 30 0 5803 00 90 0 5804 10 11 0 5804 10 19 0 5804 10 90 0 5804 21 10 0 5804 21 90 0 5804 29 10 0 5804 29 90 0 5804 30 00 0 5805 00 00 0 5806 10 00 0 5806 20 00 0 5806 31 00 0 5806 32 10 0 5806 32 90 0 5806 39 00 0 5806 40 00 0 5807 10 10 0 5807 10 90 0 5807 90 10 0 5807 90 90 0 5808 10 00 0 5808 90 00 0 5809 00 00 0 5810 10 10 0 5810 10 90 0 5810 91 10 0 5810 91 90 0 5810 92 10 0 5810 92 90 0 5810 99 10 0 5810 99 90 0 5811 00 00 0 5901 10 00 0 5901 90 00 0 5902 10 10 0 5902 10 90 0 5902 20 10 0 5902 20 90 0 5902 90 10 0 5902 90 90 0 5903 10 10 0 5903 10 90 0 5903 20 10 0 5903 20 90 0 5903 90 10 0 5903 90 91 0 5903 90 99 0 5904 10 00 0 5904 90 00 0 5905 00 10 0 5905 00 30 0 5905 00 50 0 5905 00 70 0 5905 00 90 0 5906 10 00 0 5906 91 00 0 5906 99 10 0 5906 99 90 0 5907 00 10 0 5907 00 90 0 5908 00 00 0 5909 00 10 0 5909 00 90 0 5910 00 00 0 5911 10 00 0 5911 20 00 0 5911 31 11 0 5911 31 19 0 5911 31 90 0 5911 32 10 0 5911 32 90 0 5911 40 00 0 5911 90 10 0 5911 90 90 0 6001 10 00 0 6001 21 00 0 6001 22 00 0 6001 29 00 0 6001 91 00 0 6001 92 00 0 6001 99 00 0 6002 40 00 0 6002 90 00 0 6003 10 00 0 6003 20 00 0 6003 30 10 0 6003 30 90 0 6003 40 00 0 6003 90 00 0 6004 10 00 0 6004 90 00 0 6005 21 00 0 6005 22 00 0 6005 23 00 0 6005 24 00 0 6005 31 10 0 6005 31 50 0 6005 31 90 0 6005 32 10 0 6005 32 50 0 6005 32 90 0 6005 33 10 0 6005 33 50 0 6005 33 90 0 6005 34 10 0 6005 34 50 0 6005 34 90 0 6005 41 00 0 6005 42 00 0 6005 43 00 0 6005 44 00 0 6005 90 10 0 6005 90 90 0 6006 10 00 0 6006 21 00 0 6006 22 00 0 6006 23 00 0 6006 24 00 0 6006 31 10 0 6006 31 90 0 6006 32 10 0 6006 32 90 0 6006 33 10 0 6006 33 90 0 6006 34 10 0 6006 34 90 0 6006 41 00 0 6006 42 00 0 6006 43 00 0 6006 44 00 0 6006 90 00 0 6101 20 10 0 6101 20 90 0 6101 30 10 0 6101 30 90 0 6101 90 20 0 6101 90 80 0 6102 10 10 0 6102 10 90 0 6102 20 10 0 6102 20 90 0 6102 30 10 0 6102 30 90 0 6102 90 10 0 6102 90 90 0 6103 10 00 0 6103 22 00 0 6103 23 00 0 6103 29 00 0 6103 31 00 0 6103 32 00 0 6103 33 00 0 6103 39 00 0 6103 41 00 0 6103 42 00 0 6103 43 00 0 6103 49 00 0 6104 13 00 0 6104 19 00 0 6104 22 00 0 6104 23 00 0 6104 29 00 0 6104 31 00 0 6104 32 00 0 6104 33 00 0 6104 39 00 0 6104 41 00 0 6104 42 00 0 6104 43 00 0 6104 44 00 0 6104 49 00 0 6104 51 00 0 6104 52 00 0 6104 53 00 0 6104 59 00 0 6104 61 00 0 6104 62 00 0 6104 63 00 0 6104 69 00 0 6105 10 00 0 6105 20 10 0 6105 20 90 0 6105 90 10 0 6105 90 90 0 6106 10 00 0 6106 20 00 0 6106 90 10 0 6106 90 30 0 6106 90 50 0 6106 90 90 0 6107 11 00 0 6107 12 00 0 6107 19 00 0 6107 21 00 0 6107 22 00 0 6107 29 00 0 6107 91 00 0 6107 99 00 0 6108 11 00 0 6108 19 00 0 6108 21 00 0 6108 22 00 0 6108 29 00 0 6108 31 00 0 6108 32 00 0 6108 39 00 0 6108 91 00 0 6108 92 00 0 6108 99 00 0 6109 10 00 0 6109 90 10 0 6109 90 30 0 6109 90 90 0 6110 11 10 0 6110 11 30 0 6110 11 90 0 6110 12 10 0 6110 12 90 0 6110 19 10 0 6110 19 90 0 6110 20 10 0 6110 20 91 0 6110 20 99 0 6110 30 10 0 6110 30 91 0 6110 30 99 0 6110 90 10 0 6110 90 90 0 6111 20 10 0 6111 20 90 0 6111 30 10 0 6111 30 90 0 6111 90 11 0 6111 90 19 0 6111 90 90 0 6112 11 00 0 6112 12 00 0 6112 19 00 0 6112 20 00 0 6112 31 10 0 6112 31 90 0 6112 39 10 0 6112 39 90 0 6112 41 10 0 6112 41 90 0 6112 49 10 0 6112 49 90 0 6113 00 10 0 6113 00 90 0 6114 20 00 0 6114 30 00 0 6114 90 00 0 6115 10 10 0 6115 10 90 0 6115 21 00 0 6115 22 00 0 6115 29 00 0 6115 30 11 0 6115 30 19 0 6115 30 90 0 6115 94 00 0 6115 95 00 0 6115 96 10 0 6115 96 91 0 6115 96 99 0 6115 99 00 0 6116 10 20 0 6116 10 80 0 6116 91 00 0 6116 92 00 0 6116 93 00 0 6116 99 00 0 6117 10 00 0 6117 80 10 0 6117 80 80 0 6117 90 00 0 6201 11 00 0 6201 12 10 0 6201 12 90 0 6201 13 10 0 6201 13 90 0 6201 19 00 0 6201 91 00 0 6201 92 00 0 6201 93 00 0 6201 99 00 0 6202 11 00 0 6202 12 10 0 6202 12 90 0 6202 13 10 0 6202 13 90 0 6202 19 00 0 6202 91 00 0 6202 92 00 0 6202 93 00 0 6202 99 00 0 6203 11 00 0 6203 12 00 0 6203 19 10 0 6203 19 30 0 6203 19 90 0 6203 22 10 0 6203 22 80 0 6203 23 10 0 6203 23 80 0 6203 29 11 0 6203 29 18 0 6203 29 30 0 6203 29 90 0 6203 31 00 0 6203 32 10 0 6203 32 90 0 6203 33 10 0 6203 33 90 0 6203 39 11 0 6203 39 19 0 6203 39 90 0 6203 41 10 0 6203 41 30 0 6203 41 90 0 6203 42 11 0 6203 42 31 0 6203 42 33 0 6203 42 35 0 6203 42 51 0 6203 42 59 0 6203 42 90 0 6203 43 11 0 6203 43 19 0 6203 43 31 0 6203 43 39 0 6203 43 90 0 6203 49 11 0 6203 49 19 0 6203 49 31 0 6203 49 39 0 6203 49 50 0 6203 49 90 0 6204 11 00 0 6204 12 00 0 6204 13 00 0 6204 19 10 0 6204 19 90 0 6204 21 00 0 6204 22 10 0 6204 22 80 0 6204 23 10 0 6204 23 80 0 6204 29 11 0 6204 29 18 0 6204 29 90 0 6204 31 00 0 6204 32 10 0 6204 32 90 0 6204 33 10 0 6204 33 90 0 6204 39 11 0 6204 39 19 0 6204 39 90 0 6204 41 00 0 6204 42 00 0 6204 43 00 0 6204 44 00 0 6204 49 00 0 6204 51 00 0 6204 52 00 0 6204 53 00 0 6204 59 10 0 6204 59 90 0 6204 61 10 0 6204 61 85 0 6204 62 11 0 6204 62 31 0 6204 62 33 0 6204 62 39 0 6204 62 51 0 6204 62 59 0 6204 62 90 0 6204 63 11 0 6204 63 18 0 6204 63 31 0 6204 63 39 0 6204 63 90 0 6204 69 11 0 6204 69 18 0 6204 69 31 0 6204 69 39 0 6204 69 50 0 6204 69 90 0 6205 20 00 0 6205 30 00 0 6205 90 10 0 6205 90 80 0 6206 10 00 0 6206 20 00 0 6206 30 00 0 6206 40 00 0 6206 90 10 0 6206 90 90 0 6207 11 00 0 6207 19 00 0 6207 21 00 0 6207 22 00 0 6207 29 00 0 6207 91 00 0 6207 99 10 0 6207 99 90 0 6208 11 00 0 6208 19 00 0 6208 21 00 0 6208 22 00 0 6208 29 00 0 6208 91 00 0 6208 92 00 0 6208 99 00 0 6209 20 00 0 6209 30 00 0 6209 90 10 0 6209 90 90 0 6210 10 10 0 6210 10 90 0 6210 20 00 0 6210 30 00 0 6210 40 00 0 6210 50 00 0 6211 11 00 0 6211 12 00 0 6211 20 00 0 6211 32 10 0 6211 32 31 0 6211 32 41 0 6211 32 42 0 6211 32 90 0 6211 33 10 0 6211 33 31 0 6211 33 41 0 6211 33 42 0 6211 33 90 0 6211 39 00 0 6211 41 00 0 6211 42 10 0 6211 42 31 0 6211 42 41 0 6211 42 42 0 6211 42 90 0 6211 43 10 0 6211 43 31 0 6211 43 41 0 6211 43 42 0 6211 43 90 0 6211 49 00 0 6212 10 10 0 6212 10 90 0 6212 20 00 0 6212 30 00 0 6212 90 00 0 6213 20 00 0 6213 90 00 0 6214 10 00 0 6214 20 00 0 6214 30 00 0 6214 40 00 0 6214 90 00 0 6215 10 00 0 6215 20 00 0 6215 90 00 0 6216 00 00 0 6217 10 00 0 6217 90 00 0 6301 10 00 0 6301 20 10 0 6301 20 90 0 6301 30 10 0 6301 30 90 0 6301 40 10 0 6301 40 90 0 6301 90 10 0 6301 90 90 0 6302 10 00 0 6302 21 00 0 6302 22 10 0 6302 22 90 0 6302 29 10 0 6302 29 90 0 6302 31 00 0 6302 32 10 0 6302 32 90 0 6302 39 20 0 6302 39 90 0 6302 40 00 0 6302 51 00 0 6302 53 10 0 6302 53 90 0 6302 59 10 0 6302 59 90 0 6302 60 00 0 6302 91 00 0 6302 93 10 0 6302 93 90 0 6302 99 10 0 6302 99 90 0 6303 12 00 0 6303 19 00 0 6303 91 00 0 6303 92 10 0 6303 92 90 0 6303 99 10 0 6303 99 90 0 6304 11 00 0 6304 19 10 0 6304 19 30 0 6304 19 90 0 6304 91 00 0 6304 92 00 0 6304 93 00 0 6304 99 00 0 6305 10 10 0 6305 10 90 0 6305 20 00 0 6305 32 11 0 6305 32 81 0 6305 32 89 0 6305 32 90 0 6305 33 10 0 6305 33 91 0 6305 33 99 0 6305 39 00 0 6305 90 00 0 6306 12 00 0 6306 19 00 0 6306 22 00 0 6306 29 00 0 6306 30 00 0 6306 40 00 0 6306 91 00 0 6306 99 00 0 6307 10 10 0 6307 10 30 0 6307 10 90 0 6307 20 00 0 6307 90 10 0 6307 90 91 0 6307 90 99 0 6308 00 00 0 6309 00 00 0 6310 10 10 0 6310 10 30 0 6310 10 90 0 6310 90 00 0 6401 10 10 0 6401 10 90 0 6401 92 10 0 6401 92 90 0 6401 99 00 0 6402 12 10 0 6402 12 90 0 6402 19 00 0 6402 20 00 0 6402 91 10 0 6402 91 90 0 6402 99 05 0 6402 99 10 0 6402 99 31 0 6402 99 39 0 6402 99 50 0 6402 99 91 0 6402 99 93 0 6402 99 96 0 6402 99 98 0 6403 12 00 0 6403 19 00 0 6403 20 00 0 6403 40 00 0 6403 51 05 0 6403 51 11 0 6403 51 15 0 6403 51 19 0 6403 51 91 0 6403 51 95 0 6403 51 99 0 6403 59 05 0 6403 59 11 0 6403 59 31 0 6403 59 35 0 6403 59 39 0 6403 59 50 0 6403 59 91 0 6403 59 95 0 6403 59 99 0 6403 91 05 0 6403 91 11 0 6403 91 13 0 6403 91 16 0 6403 91 18 0 6403 91 91 0 6403 91 93 0 6403 91 96 0 6403 91 98 0 6403 99 05 0 6403 99 11 0 6403 99 31 0 6403 99 33 0 6403 99 36 0 6403 99 38 0 6403 99 50 0 6403 99 91 0 6403 99 93 0 6403 99 96 0 6403 99 98 0 6404 11 00 0 6404 19 10 0 6404 19 90 0 6404 20 10 0 6404 20 90 0 6405 10 00 0 6405 20 10 0 6405 20 91 0 6405 20 99 0 6405 90 10 0 6405 90 90 0 6406 10 11 0 6406 10 19 0 6406 10 90 0 6406 20 10 0 6406 20 90 0 6406 91 00 0 6406 99 10 0 6406 99 30 0 6406 99 50 0 6406 99 60 0 6406 99 80 0 6501 00 00 0 6502 00 00 0 6504 00 00 0 6505 10 00 0 6505 90 05 0 6505 90 10 0 6505 90 30 0 6505 90 80 0 6506 10 10 0 6506 10 80 0 6506 91 00 0 6506 99 10 0 6506 99 90 0 6507 00 00 0 6601 10 00 0 6601 91 00 0 6601 99 11 0 6601 99 19 0 6601 99 90 0 6602 00 00 0 6603 20 00 0 6603 90 10 0 6603 90 90 0 6701 00 00 0 6702 10 00 0 6702 90 00 0 6703 00 00 0 6704 11 00 0 6704 19 00 0 6704 20 00 0 6704 90 00 0 6801 00 00 0 6802 10 00 0 6802 21 00 0 6802 23 00 0 6802 29 00 0 6802 91 10 0 6802 91 90 0 6802 92 10 0 6802 92 90 0 6802 93 10 0 6802 93 90 0 6802 99 10 0 6802 99 90 0 6803 00 10 0 6803 00 90 0 6804 10 00 0 6804 21 00 0 6804 22 12 0 6804 22 18 0 6804 22 30 0 6804 22 50 0 6804 22 90 0 6804 23 00 0 6804 30 00 0 6805 10 00 0 6805 20 00 0 6805 30 10 0 6805 30 20 0 6805 30 80 0 6806 10 00 0 6806 20 10 0 6806 20 90 0 6806 90 00 0 6807 10 10 0 6807 10 90 0 6807 90 00 0 6808 00 00 0 6809 11 00 0 6809 19 00 0 6809 90 00 0 6810 11 10 0 6810 11 90 0 6810 19 10 0 6810 19 31 0 6810 19 39 0 6810 19 90 0 6810 91 10 0 6810 91 90 0 6810 99 00 0 6811 40 00 0 6811 81 00 0 6811 82 10 0 6811 82 90 0 6811 83 00 0 6811 89 00 0 6812 80 10 0 6812 80 90 0 6812 91 00 0 6812 92 00 0 6812 93 00 0 6812 99 10 0 6812 99 90 0 6813 20 00 0 6813 81 00 0 6813 89 00 0 6814 10 00 0 6814 90 00 0 6815 10 10 0 6815 10 90 0 6815 20 00 0 6815 91 00 0 6815 99 10 0 6815 99 90 0 6901 00 00 0 6902 10 00 0 6902 20 10 0 6902 20 91 0 6902 20 99 0 6902 90 00 0 6903 10 00 0 6903 20 10 0 6903 20 90 0 6903 90 10 0 6903 90 90 0 6904 10 00 0 6904 90 00 0 6905 10 00 0 6905 90 00 0 6906 00 00 0 6907 10 00 0 6907 90 10 0 6907 90 91 0 6907 90 93 0 6907 90 99 0 6908 10 10 0 6908 10 90 0 6908 90 11 0 6908 90 21 0 6908 90 29 0 6908 90 31 0 6908 90 51 0 6908 90 91 0 6908 90 93 0 6908 90 99 0 6909 11 00 0 6909 12 00 0 6909 19 00 0 6909 90 00 0 6910 10 00 0 6910 90 00 0 6911 10 00 0 6911 90 00 0 6912 00 10 0 6912 00 30 0 6912 00 50 0 6912 00 90 0 6913 10 00 0 6913 90 10 0 6913 90 91 0 6913 90 93 0 6913 90 99 0 6914 10 00 0 6914 90 10 0 6914 90 90 0 7001 00 10 0 7001 00 91 0 7001 00 99 0 7002 10 00 0 7002 20 10 0 7002 20 90 0 7002 31 00 0 7002 32 00 0 7002 39 00 0 7003 12 10 0 7003 12 91 0 7003 12 99 0 7003 19 10 0 7003 19 90 0 7003 20 00 0 7003 30 00 0 7004 20 10 0 7004 20 91 0 7004 20 99 0 7004 90 10 0 7004 90 70 0 7004 90 92 0 7004 90 98 0 7005 10 05 0 7005 10 25 0 7005 10 30 0 7005 10 80 0 7005 21 25 0 7005 21 30 0 7005 21 80 0 7005 29 25 0 7005 29 35 0 7005 29 80 0 7005 30 00 0 7006 00 10 0 7006 00 90 0 7007 11 10 0 7007 11 90 0 7007 19 10 0 7007 19 20 0 7007 19 80 0 7007 21 20 0 7007 21 80 0 7007 29 00 0 7008 00 20 0 7008 00 81 0 7008 00 89 0 7009 10 00 0 7009 91 00 0 7009 92 00 0 7010 10 00 0 7010 20 00 0 7010 90 10 0 7010 90 21 0 7010 90 31 0 7010 90 41 0 7010 90 43 0 7010 90 45 0 7010 90 47 0 7010 90 51 0 7010 90 53 0 7010 90 55 0 7010 90 57 0 7010 90 61 0 7010 90 67 0 7010 90 71 0 7010 90 79 0 7010 90 91 0 7010 90 99 0 7011 10 00 0 7011 20 00 0 7011 90 00 0 7013 10 00 0 7013 22 10 0 7013 22 90 0 7013 28 10 0 7013 28 90 0 7013 33 11 0 7013 33 19 0 7013 33 91 0 7013 33 99 0 7013 37 10 0 7013 37 51 0 7013 37 59 0 7013 37 91 0 7013 37 99 0 7013 41 10 0 7013 41 90 0 7013 42 00 0 7013 49 10 0 7013 49 91 0 7013 49 99 0 7013 91 10 0 7013 91 90 0 7013 99 00 0 7014 00 00 0 7015 10 00 0 7015 90 00 0 7016 10 00 0 7016 90 10 0 7016 90 80 0 7017 10 00 0 7017 20 00 0 7017 90 00 0 7018 10 11 0 7018 10 19 0 7018 10 30 0 7018 10 51 0 7018 10 59 0 7018 10 90 0 7018 20 00 0 7018 90 10 0 7018 90 90 0 7019 11 00 0 7019 12 00 0 7019 19 10 0 7019 19 90 0 7019 31 00 0 7019 32 00 0 7019 39 00 0 7019 40 00 0 7019 51 00 0 7019 52 00 0 7019 59 00 0 7019 90 10 0 7019 90 30 0 7019 90 91 0 7019 90 99 0 7020 00 05 0 7020 00 07 0 7020 00 08 0 7020 00 10 0 7020 00 30 0 7020 00 80 0 7101 10 00 0 7101 21 00 0 7101 22 00 0 7102 10 00 0 7102 21 00 0 7102 29 00 0 7102 31 00 0 7102 39 00 0 7103 10 00 0 7103 91 00 0 7103 99 00 0 7104 10 00 0 7104 20 00 0 7104 90 00 0 7105 10 00 0 7105 90 00 0 7106 10 00 0 7106 91 10 0 7106 91 90 0 7106 92 20 0 7106 92 80 0 7107 00 00 0 7108 11 00 0 7108 12 00 0 7108 13 10 0 7108 13 80 0 7108 20 00 0 7109 00 00 0 7110 11 00 0 7110 19 10 0 7110 19 80 0 7110 21 00 0 7110 29 00 0 7110 31 00 0 7110 39 00 0 7110 41 00 0 7110 49 00 0 7111 00 00 0 7112 30 00 0 7112 91 00 0 7112 92 00 0 7112 99 00 0 7113 11 00 0 7113 19 00 0 7113 20 00 0 7114 11 00 0 7114 19 00 0 7114 20 00 0 7115 10 00 0 7115 90 10 0 7115 90 90 0 7116 10 00 0 7116 20 11 0 7116 20 19 0 7116 20 90 0 7117 11 00 0 7117 19 10 0 7117 19 91 0 7117 19 99 0 7117 90 00 0 7118 10 10 0 7118 10 90 0 7118 90 00 0 7201 10 11 0 7201 10 19 0 7201 10 30 0 7201 10 90 0 7201 20 00 0 7201 50 10 0 7201 50 90 0 7202 11 20 0 7202 11 80 0 7202 19 00 0 7202 21 00 0 7202 29 10 0 7202 29 90 0 7202 30 00 0 7202 41 10 0 7202 41 90 0 7202 49 10 0 7202 49 50 0 7202 49 90 0 7202 50 00 0 7202 60 00 0 7202 70 00 0 7202 80 00 0 7202 91 00 0 7202 92 00 0 7202 93 00 0 7202 99 10 0 7202 99 30 0 7202 99 80 0 7203 10 00 0 7203 90 00 0 7204 10 00 0 7204 21 10 0 7204 21 90 0 7204 29 00 0 7204 30 00 0 7204 41 10 0 7204 41 91 0 7204 41 99 0 7204 49 10 0 7204 49 30 0 7204 49 90 0 7204 50 00 0 7205 10 00 0 7205 21 00 0 7205 29 00 0 7206 10 00 0 7206 90 00 0 7207 11 11 0 7207 11 14 0 7207 11 16 0 7207 11 90 0 7207 12 10 0 7207 12 90 0 7207 19 12 0 7207 19 19 0 7207 19 80 0 7207 20 11 0 7207 20 15 0 7207 20 17 0 7207 20 19 0 7207 20 32 0 7207 20 39 0 7207 20 52 0 7207 20 59 0 7207 20 80 0 7208 10 00 0 7208 25 00 0 7208 26 00 0 7208 27 00 0 7208 36 00 0 7208 37 00 0 7208 38 00 0 7208 39 00 0 7208 40 00 0 7208 51 20 0 7208 51 91 0 7208 51 98 0 7208 52 10 0 7208 52 91 0 7208 52 99 0 7208 53 10 0 7208 53 90 0 7208 54 00 0 7208 90 20 0 7208 90 80 0 7209 15 00 0 7209 16 10 0 7209 16 90 0 7209 17 10 0 7209 17 90 0 7209 18 10 0 7209 18 91 0 7209 18 99 0 7209 25 00 0 7209 26 10 0 7209 26 90 0 7209 27 10 0 7209 27 90 0 7209 28 10 0 7209 28 90 0 7209 90 20 0 7209 90 80 0 7210 11 00 0 7210 12 20 0 7210 12 80 0 7210 20 00 0 7210 30 00 0 7210 41 00 0 7210 49 00 0 7210 50 00 0 7210 61 00 0 7210 69 00 0 7210 70 10 0 7210 70 80 0 7210 90 30 0 7210 90 40 0 7210 90 80 0 7211 13 00 0 7211 14 00 0 7211 19 00 0 7211 23 20 0 7211 23 30 0 7211 23 80 0 7211 29 00 0 7211 90 20 0 7211 90 80 0 7212 10 10 0 7212 10 90 0 7212 20 00 0 7212 30 00 0 7212 40 20 0 7212 40 80 0 7212 50 20 0 7212 50 30 0 7212 50 40 0 7212 50 61 0 7212 50 69 0 7212 50 90 0 7212 60 00 0 7213 10 00 0 7213 20 00 0 7213 91 10 0 7213 91 20 0 7213 91 41 0 7213 91 49 0 7213 91 70 0 7213 91 90 0 7213 99 10 0 7213 99 90 0 7214 10 00 0 7214 20 00 0 7214 30 00 0 7214 91 10 0 7214 91 90 0 7214 99 10 0 7214 99 31 0 7214 99 39 0 7214 99 50 0 7214 99 71 0 7214 99 79 0 7214 99 95 0 7215 10 00 0 7215 50 11 0 7215 50 19 0 7215 50 80 0 7215 90 00 0 7216 10 00 0 7216 21 00 0 7216 22 00 0 7216 31 10 0 7216 31 90 0 7216 32 11 0 7216 32 19 0 7216 32 91 0 7216 32 99 0 7216 33 10 0 7216 33 90 0 7216 40 10 0 7216 40 90 0 7216 50 10 0 7216 50 91 0 7216 50 99 0 7216 61 10 0 7216 61 90 0 7216 69 00 0 7216 91 10 0 7216 91 80 0 7216 99 00 0 7217 10 10 0 7217 10 31 0 7217 10 39 0 7217 10 50 0 7217 10 90 0 7217 20 10 0 7217 20 30 0 7217 20 50 0 7217 20 90 0 7217 30 41 0 7217 30 49 0 7217 30 50 0 7217 30 90 0 7217 90 20 0 7217 90 50 0 7217 90 90 0 7218 10 00 0 7218 91 10 0 7218 91 80 0 7218 99 11 0 7218 99 19 0 7218 99 20 0 7218 99 80 0 7219 11 00 0 7219 12 10 0 7219 12 90 0 7219 13 10 0 7219 13 90 0 7219 14 10 0 7219 14 90 0 7219 21 10 0 7219 21 90 0 7219 22 10 0 7219 22 90 0 7219 23 00 0 7219 24 00 0 7219 31 00 0 7219 32 10 0 7219 32 90 0 7219 33 10 0 7219 33 90 0 7219 34 10 0 7219 34 90 0 7219 35 10 0 7219 35 90 0 7219 90 20 0 7219 90 80 0 7220 11 00 0 7220 12 00 0 7220 20 21 0 7220 20 29 0 7220 20 41 0 7220 20 49 0 7220 20 81 0 7220 20 89 0 7220 90 20 0 7220 90 80 0 7221 00 10 0 7221 00 90 0 7222 11 11 0 7222 11 19 0 7222 11 81 0 7222 11 89 0 7222 19 10 0 7222 19 90 0 7222 20 11 0 7222 20 19 0 7222 20 21 0 7222 20 29 0 7222 20 31 0 7222 20 39 0 7222 20 81 0 7222 20 89 0 7222 30 51 0 7222 30 91 0 7222 30 97 0 7222 40 10 0 7222 40 50 0 7222 40 90 0 7223 00 11 0 7223 00 19 0 7223 00 91 0 7223 00 99 0 7224 10 10 0 7224 10 90 0 7224 90 02 0 7224 90 03 0 7224 90 05 0 7224 90 07 0 7224 90 14 0 7224 90 18 0 7224 90 31 0 7224 90 38 0 7224 90 90 0 7225 11 00 0 7225 19 10 0 7225 19 90 0 7225 30 10 0 7225 30 30 0 7225 30 90 0 7225 40 12 0 7225 40 15 0 7225 40 40 0 7225 40 60 0 7225 40 90 0 7225 50 20 0 7225 50 80 0 7225 91 00 0 7225 92 00 0 7225 99 00 0 7226 11 00 0 7226 19 10 0 7226 19 80 0 7226 20 00 0 7226 91 20 0 7226 91 91 0 7226 91 99 0 7226 92 00 0 7226 99 10 0 7226 99 30 0 7226 99 70 0 7227 10 00 0 7227 20 00 0 7227 90 10 0 7227 90 50 0 7227 90 95 0 7228 10 20 0 7228 10 50 0 7228 10 90 0 7228 20 10 0 7228 20 91 0 7228 20 99 0 7228 30 20 0 7228 30 41 0 7228 30 49 0 7228 30 61 0 7228 30 69 0 7228 30 70 0 7228 30 89 0 7228 40 10 0 7228 40 90 0 7228 50 20 0 7228 50 40 0 7228 50 61 0 7228 50 69 0 7228 50 80 0 7228 60 20 0 7228 60 80 0 7228 70 10 0 7228 70 90 0 7228 80 00 0 7229 20 00 0 7229 90 20 0 7229 90 50 0 7229 90 90 0 7301 10 00 0 7301 20 00 0 7302 10 10 0 7302 10 21 0 7302 10 23 0 7302 10 29 0 7302 10 40 0 7302 10 50 0 7302 10 90 0 7302 30 00 0 7302 40 00 0 7302 90 00 0 7303 00 10 0 7303 00 90 0 7304 11 00 0 7304 19 10 0 7304 19 30 0 7304 19 90 0 7304 22 00 0 7304 23 00 0 7304 24 00 0 7304 29 10 0 7304 29 30 0 7304 29 90 0 7304 31 20 0 7304 31 80 0 7304 39 10 0 7304 39 30 0 7304 39 52 0 7304 39 58 0 7304 39 92 0 7304 39 93 0 7304 39 99 0 7304 41 00 0 7304 49 10 0 7304 49 92 0 7304 49 99 0 7304 51 12 0 7304 51 18 0 7304 51 81 0 7304 51 89 0 7304 59 10 0 7304 59 32 0 7304 59 38 0 7304 59 92 0 7304 59 93 0 7304 59 99 0 7304 90 00 0 7305 11 00 0 7305 12 00 0 7305 19 00 0 7305 20 00 0 7305 31 00 0 7305 39 00 0 7305 90 00 0 7306 11 10 0 7306 11 90 0 7306 19 11 0 7306 19 19 0 7306 19 90 0 7306 21 00 0 7306 29 00 0 7306 30 11 0 7306 30 19 0 7306 30 41 0 7306 30 49 0 7306 30 72 0 7306 30 77 0 7306 30 80 0 7306 40 20 0 7306 40 80 0 7306 50 20 0 7306 50 80 0 7306 61 11 0 7306 61 19 0 7306 61 91 0 7306 61 99 0 7306 69 10 0 7306 69 90 0 7306 90 00 0 7307 11 10 0 7307 11 90 0 7307 19 10 0 7307 19 90 0 7307 21 00 0 7307 22 10 0 7307 22 90 0 7307 23 10 0 7307 23 90 0 7307 29 10 0 7307 29 30 0 7307 29 90 0 7307 91 00 0 7307 92 10 0 7307 92 90 0 7307 93 11 0 7307 93 19 0 7307 93 91 0 7307 93 99 0 7307 99 10 0 7307 99 30 0 7307 99 90 0 7308 10 00 0 7308 20 00 0 7308 30 00 0 7308 40 10 0 7308 40 90 0 7308 90 10 0 7308 90 51 0 7308 90 59 0 7308 90 99 0 7309 00 10 0 7309 00 30 0 7309 00 51 0 7309 00 59 0 7309 00 90 0 7310 10 00 0 7310 21 11 0 7310 21 19 0 7310 21 91 0 7310 21 99 0 7310 29 10 0 7310 29 90 0 7311 00 10 0 7311 00 91 0 7311 00 99 0 7312 10 20 0 7312 10 41 0 7312 10 49 0 7312 10 61 0 7312 10 65 0 7312 10 69 0 7312 10 81 0 7312 10 83 0 7312 10 85 0 7312 10 89 0 7312 10 98 0 7312 90 00 0 7313 00 00 0 7314 12 00 0 7314 14 00 0 7314 19 00 0 7314 20 10 0 7314 20 90 0 7314 31 00 0 7314 39 00 0 7314 41 10 0 7314 41 90 0 7314 42 10 0 7314 42 90 0 7314 49 00 0 7314 50 00 0 7315 11 10 0 7315 11 90 0 7315 12 00 0 7315 19 00 0 7315 20 00 0 7315 81 00 0 7315 82 10 0 7315 82 90 0 7315 89 00 0 7315 90 00 0 7316 00 00 0 7317 00 10 0 7317 00 20 0 7317 00 40 0 7317 00 61 0 7317 00 69 0 7317 00 90 0 7318 11 00 0 7318 12 10 0 7318 12 90 0 7318 13 00 0 7318 14 10 0 7318 14 91 0 7318 14 99 0 7318 15 10 0 7318 15 20 0 7318 15 30 0 7318 15 41 0 7318 15 49 0 7318 15 51 0 7318 15 59 0 7318 15 61 0 7318 15 69 0 7318 15 70 0 7318 15 81 0 7318 15 89 0 7318 15 90 0 7318 16 10 0 7318 16 30 0 7318 16 50 0 7318 16 91 0 7318 16 99 0 7318 19 00 0 7318 21 00 0 7318 22 00 0 7318 23 00 0 7318 24 00 0 7318 29 00 0 7319 20 00 0 7319 30 00 0 7319 90 10 0 7319 90 90 0 7320 10 11 0 7320 10 19 0 7320 10 90 0 7320 20 20 0 7320 20 81 0 7320 20 85 0 7320 20 89 0 7320 90 10 0 7320 90 30 0 7320 90 90 0 7321 11 10 0 7321 11 90 0 7321 12 00 0 7321 19 00 0 7321 81 10 0 7321 81 90 0 7321 82 10 0 7321 82 90 0 7321 89 00 0 7321 90 00 0 7322 11 00 0 7322 19 00 0 7322 90 00 0 7323 10 00 0 7323 91 00 0 7323 92 00 0 7323 93 10 0 7323 93 90 0 7323 94 10 0 7323 94 90 0 7323 99 10 0 7323 99 91 0 7323 99 99 0 7324 10 00 0 7324 21 00 0 7324 29 00 0 7324 90 00 0 7325 10 50 0 7325 10 92 0 7325 10 99 0 7325 91 00 0 7325 99 10 0 7325 99 90 0 7326 11 00 0 7326 19 10 0 7326 19 90 0 7326 20 30 0 7326 20 50 0 7326 20 80 0 7326 90 10 0 7326 90 30 0 7326 90 40 0 7326 90 50 0 7326 90 60 0 7326 90 70 0 7326 90 91 0 7326 90 93 0 7326 90 95 0 7326 90 98 0 7401 00 00 0 7402 00 00 0 7403 11 00 0 7403 12 00 0 7403 13 00 0 7403 19 00 0 7403 21 00 0 7403 22 00 0 7403 29 00 0 7404 00 10 0 7404 00 91 0 7404 00 99 0 7405 00 00 0 7406 10 00 0 7406 20 00 0 7407 10 00 0 7407 21 10 0 7407 21 90 0 7407 29 10 0 7407 29 90 0 7408 11 00 0 7408 19 10 0 7408 19 90 0 7408 21 00 0 7408 22 00 0 7408 29 00 0 7409 11 00 0 7409 19 00 0 7409 21 00 0 7409 29 00 0 7409 31 00 0 7409 39 00 0 7409 40 10 0 7409 40 90 0 7409 90 00 0 7410 11 00 0 7410 12 00 0 7410 21 00 0 7410 22 00 0 7411 10 11 0 7411 10 19 0 7411 10 90 0 7411 21 10 0 7411 21 90 0 7411 22 00 0 7411 29 00 0 7412 10 00 0 7412 20 00 0 7413 00 20 0 7413 00 80 0 7415 10 00 0 7415 21 00 0 7415 29 00 0 7415 33 00 0 7415 39 00 0 7418 11 00 0 7418 19 10 0 7418 19 90 0 7418 20 00 0 7419 10 00 0 7419 91 00 0 7419 99 10 0 7419 99 30 0 7419 99 90 0 7501 10 00 0 7501 20 00 0 7502 10 00 0 7502 20 00 0 7503 00 10 0 7503 00 90 0 7504 00 00 0 7505 11 00 0 7505 12 00 0 7505 21 00 0 7505 22 00 0 7506 10 00 0 7506 20 00 0 7507 11 00 0 7507 12 00 0 7507 20 00 0 7508 10 00 0 7508 90 00 0 7602 00 11 0 7602 00 19 0 7602 00 90 0 7604 10 10 0 7604 10 90 0 7604 21 00 0 7604 29 10 0 7604 29 90 0 7605 11 00 0 7605 19 00 0 7605 21 00 0 7605 29 00 0 7606 11 10 0 7606 11 91 0 7606 11 93 0 7606 11 99 0 7606 12 10 0 7606 12 50 0 7606 12 91 0 7606 12 93 0 7606 12 99 0 7606 91 00 0 7606 92 00 0 7607 11 10 0 7607 11 90 0 7607 19 10 0 7607 19 91 0 7607 19 99 0 7607 20 10 0 7607 20 91 0 7607 20 99 0 7608 10 00 0 7608 20 20 0 7608 20 81 0 7608 20 89 0 7609 00 00 0 7610 10 00 0 7610 90 10 0 7610 90 90 0 7611 00 00 0 7612 10 00 0 7612 90 10 0 7612 90 20 0 7612 90 91 0 7612 90 98 0 7613 00 00 0 7614 10 00 0 7614 90 00 0 7615 11 00 0 7615 19 10 0 7615 19 90 0 7615 20 00 0 7616 10 00 0 7616 91 00 0 7616 99 10 0 7616 99 90 0 7801 10 00 0 7801 91 00 0 7801 99 10 0 7801 99 91 0 7801 99 99 0 7802 00 00 0 7804 11 00 0 7804 19 00 0 7804 20 00 0 7806 00 10 0 7806 00 30 0 7806 00 50 0 7806 00 90 0 7901 11 00 0 7901 12 10 0 7901 12 30 0 7901 12 90 0 7901 20 00 0 7902 00 00 0 7903 10 00 0 7903 90 00 0 7904 00 00 0 7905 00 00 0 7907 00 10 0 7907 00 90 0 8001 10 00 0 8001 20 00 0 8002 00 00 0 8003 00 00 0 8007 00 10 0 8007 00 30 0 8007 00 50 0 8007 00 90 0 8101 10 00 0 8101 94 00 0 8101 96 00 0 8101 97 00 0 8101 99 10 0 8101 99 90 0 8102 10 00 0 8102 94 00 0 8102 95 00 0 8102 96 00 0 8102 97 00 0 8102 99 00 0 8103 20 00 0 8103 30 00 0 8103 90 10 0 8103 90 90 0 8104 11 00 0 8104 19 00 0 8104 20 00 0 8104 30 00 0 8104 90 00 0 8105 20 00 0 8105 30 00 0 8105 90 00 0 8106 00 10 0 8106 00 90 0 8107 20 00 0 8107 30 00 0 8107 90 00 0 8108 20 00 0 8108 30 00 0 8108 90 30 0 8108 90 50 0 8108 90 60 0 8108 90 90 0 8109 20 00 0 8109 30 00 0 8109 90 00 0 8110 10 00 0 8110 20 00 0 8110 90 00 0 8111 00 11 0 8111 00 19 0 8111 00 90 0 8112 12 00 0 8112 13 00 0 8112 19 00 0 8112 21 10 0 8112 21 90 0 8112 22 00 0 8112 29 00 0 8112 51 00 0 8112 52 00 0 8112 59 00 0 8112 92 10 0 8112 92 21 0 8112 92 31 0 8112 92 81 0 8112 92 89 0 8112 92 91 0 8112 92 95 0 8112 99 20 0 8112 99 30 0 8112 99 70 0 8113 00 20 0 8113 00 40 0 8113 00 90 0 8201 10 00 0 8201 20 00 0 8201 30 00 0 8201 40 00 0 8201 50 00 0 8201 60 00 0 8201 90 00 0 8202 10 00 0 8202 20 00 0 8202 31 00 0 8202 39 00 0 8202 40 00 0 8202 91 00 0 8202 99 11 0 8202 99 19 0 8202 99 90 0 8203 10 00 0 8203 20 10 0 8203 20 90 0 8203 30 00 0 8203 40 00 0 8204 11 00 0 8204 12 00 0 8204 20 00 0 8205 10 00 0 8205 20 00 0 8205 30 00 0 8205 40 00 0 8205 51 00 0 8205 59 10 0 8205 59 30 0 8205 59 90 0 8205 60 00 0 8205 70 00 0 8205 80 00 0 8205 90 00 0 8206 00 00 0 8207 13 00 0 8207 19 10 0 8207 19 90 0 8207 20 10 0 8207 20 90 0 8207 30 10 0 8207 30 90 0 8207 40 10 0 8207 40 30 0 8207 40 90 0 8207 50 10 0 8207 50 30 0 8207 50 50 0 8207 50 60 0 8207 50 70 0 8207 50 90 0 8207 60 10 0 8207 60 30 0 8207 60 50 0 8207 60 70 0 8207 60 90 0 8207 70 10 0 8207 70 31 0 8207 70 35 0 8207 70 38 0 8207 70 90 0 8207 80 11 0 8207 80 19 0 8207 80 90 0 8207 90 10 0 8207 90 30 0 8207 90 50 0 8207 90 71 0 8207 90 78 0 8207 90 91 0 8207 90 99 0 8208 10 00 0 8208 20 00 0 8208 30 10 0 8208 30 90 0 8208 40 00 0 8208 90 00 0 8209 00 20 0 8209 00 80 0 8210 00 00 0 8211 10 00 0 8211 91 30 0 8211 91 80 0 8211 92 00 0 8211 93 00 0 8211 94 00 0 8211 95 00 0 8212 10 10 0 8212 10 90 0 8212 20 00 0 8212 90 00 0 8213 00 00 0 8214 10 00 0 8214 20 00 0 8214 90 00 0 8215 10 20 0 8215 10 30 0 8215 10 80 0 8215 20 10 0 8215 20 90 0 8215 91 00 0 8215 99 10 0 8215 99 90 0 8301 10 00 0 8301 20 00 0 8301 30 00 0 8301 40 11 0 8301 40 19 0 8301 40 90 0 8301 50 00 0 8301 60 00 0 8301 70 00 0 8302 10 00 0 8302 20 00 0 8302 30 00 0 8302 41 00 0 8302 42 00 0 8302 49 00 0 8302 50 00 0 8302 60 00 0 8303 00 10 0 8303 00 30 0 8303 00 90 0 8304 00 00 0 8305 10 00 0 8305 20 00 0 8305 90 00 0 8306 10 00 0 8306 21 00 0 8306 29 10 0 8306 29 90 0 8306 30 00 0 8307 10 00 0 8307 90 00 0 8308 10 00 0 8308 20 00 0 8308 90 00 0 8309 10 00 0 8309 90 10 0 8309 90 90 0 8310 00 00 0 8311 10 10 0 8311 10 90 0 8311 20 00 0 8311 30 00 0 8311 90 00 0 8401 10 00 0 8401 20 00 0 8401 30 00 0 8401 40 00 0 8402 11 00 0 8402 12 00 0 8402 19 10 0 8402 19 90 0 8402 20 00 0 8402 90 00 0 8403 10 10 0 8403 10 90 0 8403 90 10 0 8403 90 90 0 8404 10 00 0 8404 20 00 0 8404 90 00 0 8405 10 00 0 8405 90 00 0 8406 10 00 0 8406 81 10 0 8406 81 90 0 8406 82 11 0 8406 82 19 0 8406 82 90 0 8406 90 10 0 8406 90 90 0 8407 10 00 0 8407 21 10 0 8407 21 91 0 8407 21 99 0 8407 29 20 0 8407 29 80 0 8407 31 00 0 8407 32 10 0 8407 32 90 0 8407 33 10 0 8407 33 90 0 8407 34 10 0 8407 34 30 0 8407 34 91 0 8407 34 99 0 8407 90 10 0 8407 90 50 0 8407 90 80 0 8407 90 90 0 8408 10 11 0 8408 10 19 0 8408 10 22 0 8408 10 24 0 8408 10 26 0 8408 10 28 0 8408 10 31 0 8408 10 39 0 8408 10 41 0 8408 10 49 0 8408 10 51 0 8408 10 59 0 8408 10 61 0 8408 10 69 0 8408 10 71 0 8408 10 79 0 8408 10 81 0 8408 10 89 0 8408 10 91 0 8408 10 99 0 8408 20 10 0 8408 20 31 0 8408 20 35 0 8408 20 37 0 8408 20 51 0 8408 20 55 0 8408 20 57 0 8408 20 99 0 8408 90 21 0 8408 90 27 0 8408 90 41 0 8408 90 43 0 8408 90 45 0 8408 90 47 0 8408 90 61 0 8408 90 65 0 8408 90 67 0 8408 90 81 0 8408 90 85 0 8408 90 89 0 8409 10 00 0 8409 91 00 0 8409 99 00 0 8410 11 00 0 8410 12 00 0 8410 13 00 0 8410 90 10 0 8410 90 90 0 8411 11 00 0 8411 12 10 0 8411 12 30 0 8411 12 80 0 8411 21 00 0 8411 22 20 0 8411 22 80 0 8411 81 00 0 8411 82 20 0 8411 82 60 0 8411 82 80 0 8411 91 00 0 8411 99 00 0 8412 10 00 0 8412 21 20 0 8412 21 80 0 8412 29 20 0 8412 29 81 0 8412 29 89 0 8412 31 00 0 8412 39 00 0 8412 80 10 0 8412 80 80 0 8412 90 20 0 8412 90 40 0 8412 90 80 0 8413 11 00 0 8413 19 00 0 8413 20 00 0 8413 30 20 0 8413 30 80 0 8413 40 00 0 8413 50 20 0 8413 50 40 0 8413 50 61 0 8413 50 69 0 8413 50 80 0 8413 60 20 0 8413 60 31 0 8413 60 39 0 8413 60 61 0 8413 60 69 0 8413 60 70 0 8413 60 80 0 8413 70 21 0 8413 70 29 0 8413 70 30 0 8413 70 35 0 8413 70 45 0 8413 70 51 0 8413 70 59 0 8413 70 65 0 8413 70 75 0 8413 70 81 0 8413 70 89 0 8413 81 00 0 8413 82 00 0 8413 91 00 0 8413 92 00 0 8414 10 20 0 8414 10 25 0 8414 10 81 0 8414 10 89 0 8414 20 20 0 8414 20 80 0 8414 30 20 0 8414 30 81 0 8414 30 89 0 8414 40 10 0 8414 40 90 0 8414 51 00 0 8414 59 20 0 8414 59 40 0 8414 59 80 0 8414 60 00 0 8414 80 11 0 8414 80 19 0 8414 80 22 0 8414 80 28 0 8414 80 51 0 8414 80 59 0 8414 80 73 0 8414 80 75 0 8414 80 78 0 8414 80 80 0 8414 90 00 0 8415 10 10 0 8415 10 90 0 8415 20 00 0 8415 81 00 0 8415 82 00 0 8415 83 00 0 8415 90 00 0 8416 10 10 0 8416 10 90 0 8416 20 10 0 8416 20 90 0 8416 30 00 0 8416 90 00 0 8417 10 00 0 8417 20 10 0 8417 20 90 0 8417 80 10 0 8417 80 20 0 8417 80 80 0 8417 90 00 0 8418 10 20 0 8418 10 80 0 8418 21 10 0 8418 21 51 0 8418 21 59 0 8418 21 91 0 8418 21 99 0 8418 29 00 0 8418 30 20 0 8418 30 80 0 8418 40 20 0 8418 40 80 0 8418 50 11 0 8418 50 19 0 8418 50 91 0 8418 50 99 0 8418 61 00 0 8418 69 00 0 8418 91 00 0 8418 99 10 0 8418 99 90 0 8419 11 00 0 8419 19 00 0 8419 20 00 0 8419 31 00 0 8419 32 00 0 8419 39 10 0 8419 39 90 0 8419 40 00 0 8419 50 00 0 8419 60 00 0 8419 81 20 0 8419 81 80 0 8419 89 10 0 8419 89 30 0 8419 89 98 0 8419 90 15 0 8419 90 85 0 8420 10 10 0 8420 10 30 0 8420 10 50 0 8420 10 90 0 8420 91 10 0 8420 91 80 0 8420 99 00 0 8421 11 00 0 8421 12 00 0 8421 19 20 0 8421 19 70 0 8421 21 00 0 8421 22 00 0 8421 23 00 0 8421 29 00 0 8421 31 00 0 8421 39 20 0 8421 39 40 0 8421 39 60 0 8421 39 90 0 8421 91 00 0 8421 99 00 0 8422 11 00 0 8422 19 00 0 8422 20 00 0 8422 30 00 0 8422 40 00 0 8422 90 10 0 8422 90 90 0 8423 10 10 0 8423 10 90 0 8423 20 00 0 8423 30 00 0 8423 81 10 0 8423 81 30 0 8423 81 50 0 8423 81 90 0 8423 82 10 0 8423 82 90 0 8423 89 00 0 8423 90 00 0 8424 10 20 0 8424 10 80 0 8424 20 00 0 8424 30 01 0 8424 30 05 0 8424 30 09 0 8424 30 10 0 8424 30 90 0 8424 81 10 0 8424 81 30 0 8424 81 91 0 8424 81 99 0 8424 89 00 0 8424 90 00 0 8425 11 00 0 8425 19 20 0 8425 19 80 0 8425 31 00 0 8425 39 30 0 8425 39 90 0 8425 41 00 0 8425 42 00 0 8425 49 00 0 8426 11 00 0 8426 12 00 0 8426 19 00 0 8426 20 00 0 8426 30 00 0 8426 41 00 0 8426 49 00 0 8426 91 10 0 8426 91 90 0 8426 99 00 0 8427 10 10 0 8427 10 90 0 8427 20 11 0 8427 20 19 0 8427 20 90 0 8427 90 00 0 8428 10 20 0 8428 10 80 0 8428 20 30 0 8428 20 91 0 8428 20 98 0 8428 31 00 0 8428 32 00 0 8428 33 00 0 8428 39 20 0 8428 39 90 0 8428 40 00 0 8428 60 00 0 8428 90 30 0 8428 90 71 0 8428 90 79 0 8428 90 91 0 8428 90 95 0 8429 11 00 0 8429 19 00 0 8429 20 00 0 8429 30 00 0 8429 40 10 0 8429 40 30 0 8429 40 90 0 8429 51 10 0 8429 51 91 0 8429 51 99 0 8429 52 10 0 8429 52 90 0 8429 59 00 0 8430 10 00 0 8430 20 00 0 8430 31 00 0 8430 39 00 0 8430 41 00 0 8430 49 00 0 8430 50 00 0 8430 61 00 0 8430 69 00 0 8431 10 00 0 8431 20 00 0 8431 31 00 0 8431 39 10 0 8431 39 70 0 8431 41 00 0 8431 42 00 0 8431 43 00 0 8431 49 20 0 8431 49 80 0 8432 10 10 0 8432 10 90 0 8432 21 00 0 8432 29 10 0 8432 29 30 0 8432 29 50 0 8432 29 90 0 8432 30 11 0 8432 30 19 0 8432 30 90 0 8432 40 10 0 8432 40 90 0 8432 80 00 0 8432 90 00 0 8433 11 10 0 8433 11 51 0 8433 11 59 0 8433 11 90 0 8433 19 10 0 8433 19 51 0 8433 19 59 0 8433 19 70 0 8433 19 90 0 8433 20 10 0 8433 20 51 0 8433 20 59 0 8433 20 90 0 8433 30 10 0 8433 30 90 0 8433 40 10 0 8433 40 90 0 8433 51 00 0 8433 52 00 0 8433 53 10 0 8433 53 30 0 8433 53 90 0 8433 59 11 0 8433 59 19 0 8433 59 30 0 8433 59 80 0 8433 60 00 0 8433 90 00 0 8434 10 00 0 8434 20 00 0 8434 90 00 0 8435 10 00 0 8435 90 00 0 8436 10 00 0 8436 21 00 0 8436 29 00 0 8436 80 10 0 8436 80 91 0 8436 80 99 0 8436 91 00 0 8436 99 00 0 8437 10 00 0 8437 80 00 0 8437 90 00 0 8438 10 10 0 8438 10 90 0 8438 20 00 0 8438 30 00 0 8438 40 00 0 8438 50 00 0 8438 60 00 0 8438 80 10 0 8438 80 91 0 8438 80 99 0 8438 90 00 0 8439 10 00 0 8439 20 00 0 8439 30 00 0 8439 91 10 0 8439 91 90 0 8439 99 10 0 8439 99 90 0 8440 10 10 0 8440 10 20 0 8440 10 30 0 8440 10 40 0 8440 10 90 0 8440 90 00 0 8441 10 10 0 8441 10 20 0 8441 10 30 0 8441 10 40 0 8441 10 80 0 8441 20 00 0 8441 30 00 0 8441 40 00 0 8441 80 00 0 8441 90 10 0 8441 90 90 0 8442 30 10 0 8442 30 91 0 8442 30 99 0 8442 40 00 0 8442 50 21 0 8442 50 23 0 8442 50 29 0 8442 50 80 0 8443 11 00 0 8443 12 00 0 8443 13 10 0 8443 13 31 0 8443 13 35 0 8443 13 39 0 8443 13 90 0 8443 14 00 0 8443 15 00 0 8443 16 00 0 8443 17 00 0 8443 19 20 0 8443 19 40 0 8443 19 70 0 8443 31 10 0 8443 31 91 0 8443 31 99 0 8443 32 10 0 8443 32 30 0 8443 32 91 0 8443 32 93 0 8443 32 99 0 8443 39 10 0 8443 39 31 0 8443 39 39 0 8443 39 90 0 8443 91 10 0 8443 91 91 0 8443 91 99 0 8443 99 10 0 8443 99 90 0 8444 00 10 0 8444 00 90 0 8445 11 00 0 8445 12 00 0 8445 13 00 0 8445 19 00 0 8445 20 00 0 8445 30 10 0 8445 30 90 0 8445 40 00 0 8445 90 00 0 8446 10 00 0 8446 21 00 0 8446 29 00 0 8446 30 00 0 8447 11 10 0 8447 11 90 0 8447 12 10 0 8447 12 90 0 8447 20 20 0 8447 20 80 0 8447 90 00 0 8448 11 00 0 8448 19 00 0 8448 20 00 0 8448 31 00 0 8448 32 00 0 8448 33 10 0 8448 33 90 0 8448 39 00 0 8448 42 00 0 8448 49 00 0 8448 51 10 0 8448 51 90 0 8448 59 00 0 8449 00 00 0 8450 11 11 0 8450 11 19 0 8450 11 90 0 8450 12 00 0 8450 19 00 0 8450 20 00 0 8450 90 00 0 8451 10 00 0 8451 21 10 0 8451 21 90 0 8451 29 00 0 8451 30 10 0 8451 30 30 0 8451 30 80 0 8451 40 00 0 8451 50 00 0 8451 80 10 0 8451 80 30 0 8451 80 80 0 8451 90 00 0 8452 10 11 0 8452 10 19 0 8452 10 90 0 8452 21 00 0 8452 29 00 0 8452 30 10 0 8452 30 90 0 8452 40 00 0 8452 90 00 0 8453 10 00 0 8453 20 00 0 8453 80 00 0 8453 90 00 0 8454 10 00 0 8454 20 00 0 8454 30 10 0 8454 30 90 0 8454 90 00 0 8455 10 00 0 8455 21 00 0 8455 22 00 0 8455 30 10 0 8455 30 31 0 8455 30 39 0 8455 30 90 0 8455 90 00 0 8456 10 00 0 8456 20 00 0 8456 30 11 0 8456 30 19 0 8456 30 90 0 8456 90 00 0 8457 10 10 0 8457 10 90 0 8457 20 00 0 8457 30 10 0 8457 30 90 0 8458 11 20 0 8458 11 41 0 8458 11 49 0 8458 11 80 0 8458 19 20 0 8458 19 40 0 8458 19 80 0 8458 91 20 0 8458 91 80 0 8458 99 00 0 8459 10 00 0 8459 21 00 0 8459 29 00 0 8459 31 00 0 8459 39 00 0 8459 40 10 0 8459 40 90 0 8459 51 00 0 8459 59 00 0 8459 61 10 0 8459 61 90 0 8459 69 10 0 8459 69 90 0 8459 70 00 0 8460 11 00 0 8460 19 00 0 8460 21 11 0 8460 21 15 0 8460 21 19 0 8460 21 90 0 8460 29 11 0 8460 29 19 0 8460 29 90 0 8460 31 00 0 8460 39 00 0 8460 40 10 0 8460 40 90 0 8460 90 10 0 8460 90 90 0 8461 20 00 0 8461 30 10 0 8461 30 90 0 8461 40 11 0 8461 40 19 0 8461 40 31 0 8461 40 39 0 8461 40 71 0 8461 40 79 0 8461 40 90 0 8461 50 11 0 8461 50 19 0 8461 50 90 0 8461 90 00 0 8462 10 10 0 8462 10 90 0 8462 21 10 0 8462 21 80 0 8462 29 10 0 8462 29 91 0 8462 29 98 0 8462 31 00 0 8462 39 10 0 8462 39 91 0 8462 39 99 0 8462 41 10 0 8462 41 90 0 8462 49 10 0 8462 49 90 0 8462 91 10 0 8462 91 50 0 8462 91 90 0 8462 99 10 0 8462 99 50 0 8462 99 90 0 8463 10 10 0 8463 10 90 0 8463 20 00 0 8463 30 00 0 8463 90 00 0 8464 10 00 0 8464 20 11 0 8464 20 19 0 8464 20 20 0 8464 20 95 0 8464 90 20 0 8464 90 80 0 8465 10 10 0 8465 10 90 0 8465 91 10 0 8465 91 20 0 8465 91 90 0 8465 92 00 0 8465 93 00 0 8465 94 00 0 8465 95 00 0 8465 96 00 0 8465 99 10 0 8465 99 90 0 8466 10 20 0 8466 10 31 0 8466 10 38 0 8466 10 80 0 8466 20 20 0 8466 20 91 0 8466 20 98 0 8466 30 00 0 8466 91 20 0 8466 91 95 0 8466 92 20 0 8466 92 80 0 8466 93 00 0 8466 94 00 0 8467 11 10 0 8467 11 90 0 8467 19 00 0 8467 21 10 0 8467 21 91 0 8467 21 99 0 8467 22 10 0 8467 22 30 0 8467 22 90 0 8467 29 10 0 8467 29 30 0 8467 29 51 0 8467 29 53 0 8467 29 59 0 8467 29 70 0 8467 29 80 0 8467 29 90 0 8467 81 00 0 8467 89 00 0 8467 91 00 0 8467 92 00 0 8467 99 00 0 8468 10 00 0 8468 20 00 0 8468 80 00 0 8468 90 00 0 8469 00 10 0 8469 00 91 0 8469 00 99 0 8470 10 00 0 8470 21 00 0 8470 29 00 0 8470 30 00 0 8470 50 00 0 8470 90 00 0 8471 30 00 0 8471 41 00 0 8471 49 00 0 8471 50 00 0 8471 60 60 0 8471 60 70 0 8471 70 20 0 8471 70 30 0 8471 70 50 0 8471 70 70 0 8471 70 80 0 8471 70 98 0 8471 80 00 0 8471 90 00 0 8472 10 00 0 8472 30 00 0 8472 90 10 0 8472 90 30 0 8472 90 70 0 8473 10 11 0 8473 10 19 0 8473 10 90 0 8473 21 10 0 8473 21 90 0 8473 29 10 0 8473 29 90 0 8473 30 20 0 8473 30 80 0 8473 40 11 0 8473 40 18 0 8473 40 80 0 8473 50 20 0 8473 50 80 0 8474 10 00 0 8474 20 10 0 8474 20 90 0 8474 31 00 0 8474 32 00 0 8474 39 10 0 8474 39 90 0 8474 80 10 0 8474 80 90 0 8474 90 10 0 8474 90 90 0 8475 10 00 0 8475 21 00 0 8475 29 00 0 8475 90 00 0 8476 21 00 0 8476 29 00 0 8476 81 00 0 8476 89 00 0 8476 90 00 0 8477 10 00 0 8477 20 00 0 8477 30 00 0 8477 40 00 0 8477 51 00 0 8477 59 10 0 8477 59 80 0 8477 80 11 0 8477 80 19 0 8477 80 91 0 8477 80 93 0 8477 80 95 0 8477 80 99 0 8477 90 10 0 8477 90 80 0 8478 10 00 0 8478 90 00 0 8479 10 00 0 8479 20 00 0 8479 30 10 0 8479 30 90 0 8479 40 00 0 8479 50 00 0 8479 60 00 0 8479 81 00 0 8479 82 00 0 8479 89 30 0 8479 89 60 0 8479 89 91 0 8479 89 97 0 8479 90 20 0 8479 90 80 0 8480 10 00 0 8480 20 00 0 8480 30 10 0 8480 30 90 0 8480 41 00 0 8480 49 00 0 8480 50 00 0 8480 60 10 0 8480 60 90 0 8480 71 00 0 8480 79 00 0 8481 10 05 0 8481 10 19 0 8481 10 99 0 8481 20 10 0 8481 20 90 0 8481 30 91 0 8481 30 99 0 8481 40 10 0 8481 40 90 0 8481 80 11 0 8481 80 19 0 8481 80 31 0 8481 80 39 0 8481 80 40 0 8481 80 51 0 8481 80 59 0 8481 80 61 0 8481 80 63 0 8481 80 69 0 8481 80 71 0 8481 80 73 0 8481 80 79 0 8481 80 81 0 8481 80 85 0 8481 80 87 0 8481 80 99 0 8481 90 00 0 8482 10 10 0 8482 10 90 0 8482 20 00 0 8482 30 00 0 8482 40 00 0 8482 50 00 0 8482 80 00 0 8482 91 10 0 8482 91 90 0 8482 99 00 0 8483 10 21 0 8483 10 25 0 8483 10 29 0 8483 10 50 0 8483 10 95 0 8483 20 10 0 8483 20 90 0 8483 30 32 0 8483 30 38 0 8483 30 80 0 8483 40 21 0 8483 40 23 0 8483 40 25 0 8483 40 29 0 8483 40 30 0 8483 40 51 0 8483 40 59 0 8483 40 90 0 8483 50 20 0 8483 50 80 0 8483 60 20 0 8483 60 80 0 8483 90 20 0 8483 90 81 0 8483 90 89 0 8484 10 00 0 8484 20 00 0 8484 90 00 0 8486 10 00 0 8486 20 10 0 8486 20 90 0 8486 30 10 0 8486 30 30 0 8486 30 50 0 8486 30 90 0 8486 40 00 0 8486 90 10 0 8486 90 20 0 8486 90 30 0 8486 90 40 0 8486 90 50 0 8486 90 60 0 8486 90 70 0 8486 90 90 0 8487 10 10 0 8487 10 90 0 8487 90 10 0 8487 90 30 0 8487 90 51 0 8487 90 53 0 8487 90 55 0 8487 90 59 0 8487 90 90 0 8501 10 10 0 8501 10 91 0 8501 10 93 0 8501 10 99 0 8501 20 00 0 8501 31 00 0 8501 32 20 0 8501 32 80 0 8501 33 00 0 8501 34 50 0 8501 34 92 0 8501 34 98 0 8501 40 20 0 8501 40 80 0 8501 51 00 0 8501 52 20 0 8501 52 30 0 8501 52 90 0 8501 53 50 0 8501 53 81 0 8501 53 94 0 8501 53 99 0 8501 61 20 0 8501 61 80 0 8501 62 00 0 8501 63 00 0 8501 64 00 0 8502 11 20 0 8502 11 80 0 8502 12 00 0 8502 13 20 0 8502 13 40 0 8502 13 80 0 8502 20 20 0 8502 20 40 0 8502 20 60 0 8502 20 80 0 8502 31 00 0 8502 39 20 0 8502 39 80 0 8502 40 00 0 8503 00 10 0 8503 00 91 0 8503 00 99 0 8504 10 20 0 8504 10 80 0 8504 21 00 0 8504 22 10 0 8504 22 90 0 8504 23 00 0 8504 31 21 0 8504 31 29 0 8504 31 80 0 8504 32 20 0 8504 32 80 0 8504 33 00 0 8504 34 00 0 8504 40 30 0 8504 40 40 0 8504 40 55 0 8504 40 81 0 8504 40 84 0 8504 40 88 0 8504 40 90 0 8504 50 20 0 8504 50 95 0 8504 90 05 0 8504 90 11 0 8504 90 18 0 8504 90 91 0 8504 90 99 0 8505 11 00 0 8505 19 10 0 8505 19 90 0 8505 20 00 0 8505 90 10 0 8505 90 30 0 8505 90 50 0 8505 90 90 0 8506 10 11 0 8506 10 15 0 8506 10 19 0 8506 10 91 0 8506 10 95 0 8506 10 99 0 8506 30 10 0 8506 30 30 0 8506 30 90 0 8506 40 10 0 8506 40 30 0 8506 40 90 0 8506 50 10 0 8506 50 30 0 8506 50 90 0 8506 60 10 0 8506 60 30 0 8506 60 90 0 8506 80 05 0 8506 80 11 0 8506 80 15 0 8506 80 90 0 8506 90 00 0 8507 10 41 0 8507 10 49 0 8507 10 92 0 8507 10 98 0 8507 20 41 0 8507 20 49 0 8507 20 92 0 8507 20 98 0 8507 30 20 0 8507 30 81 0 8507 30 89 0 8507 40 00 0 8507 80 20 0 8507 80 30 0 8507 80 80 0 8507 90 20 0 8507 90 30 0 8507 90 90 0 8508 11 00 0 8508 19 00 0 8508 60 00 0 8508 70 00 0 8509 40 00 0 8509 80 00 0 8509 90 00 0 8510 10 00 0 8510 20 00 0 8510 30 00 0 8510 90 00 0 8511 10 00 0 8511 20 00 0 8511 30 00 0 8511 40 00 0 8511 50 00 0 8511 80 00 0 8511 90 00 0 8512 10 00 0 8512 20 00 0 8512 30 10 0 8512 30 90 0 8512 40 00 0 8512 90 10 0 8512 90 90 0 8513 10 00 0 8513 90 00 0 8514 10 10 0 8514 10 80 0 8514 20 10 0 8514 20 80 0 8514 30 19 0 8514 30 99 0 8514 40 00 0 8514 90 00 0 8515 11 00 0 8515 19 00 0 8515 21 00 0 8515 29 10 0 8515 29 90 0 8515 31 00 0 8515 39 13 0 8515 39 18 0 8515 39 90 0 8515 80 11 0 8515 80 19 0 8515 80 91 0 8515 80 99 0 8515 90 00 0 8516 10 11 0 8516 10 19 0 8516 10 90 0 8516 21 00 0 8516 29 10 0 8516 29 50 0 8516 29 91 0 8516 29 99 0 8516 31 10 0 8516 31 90 0 8516 32 00 0 8516 33 00 0 8516 40 10 0 8516 40 90 0 8516 50 00 0 8516 60 10 0 8516 60 51 0 8516 60 59 0 8516 60 70 0 8516 60 80 0 8516 60 90 0 8516 71 00 0 8516 72 00 0 8516 79 20 0 8516 79 70 0 8516 80 20 0 8516 80 80 0 8516 90 00 0 8517 11 00 0 8517 12 00 0 8517 18 00 0 8517 61 00 0 8517 62 00 0 8517 69 10 0 8517 69 20 0 8517 69 31 0 8517 69 39 0 8517 69 90 0 8517 70 11 0 8517 70 15 0 8517 70 19 0 8517 70 90 0 8518 10 30 0 8518 10 95 0 8518 21 00 0 8518 22 00 0 8518 29 30 0 8518 29 95 0 8518 30 20 0 8518 30 95 0 8518 40 30 0 8518 40 81 0 8518 40 89 0 8518 50 00 0 8518 90 00 0 8519 20 10 0 8519 20 91 0 8519 20 99 0 8519 30 00 0 8519 50 00 0 8519 81 11 0 8519 81 15 0 8519 81 21 0 8519 81 25 0 8519 81 31 0 8519 81 35 0 8519 81 45 0 8519 81 51 0 8519 81 55 0 8519 81 61 0 8519 81 65 0 8519 81 75 0 8519 81 81 0 8519 81 85 0 8519 81 95 0 8519 89 11 0 8519 89 15 0 8519 89 19 0 8519 89 90 0 8521 10 20 0 8521 10 95 0 8521 90 00 0 8522 10 00 0 8522 90 30 0 8522 90 41 0 8522 90 49 0 8522 90 70 0 8522 90 80 0 8523 21 00 0 8523 29 15 0 8523 29 31 0 8523 29 33 0 8523 29 39 0 8523 29 90 0 8523 40 11 0 8523 40 13 0 8523 40 19 0 8523 40 25 0 8523 40 31 0 8523 40 39 0 8523 40 45 0 8523 40 51 0 8523 40 59 0 8523 40 91 0 8523 40 93 0 8523 40 99 0 8523 51 10 0 8523 51 91 0 8523 51 93 0 8523 51 99 0 8523 52 10 0 8523 52 90 0 8523 59 10 0 8523 59 91 0 8523 59 93 0 8523 59 99 0 8523 80 10 0 8523 80 91 0 8523 80 93 0 8523 80 99 0 8525 50 00 0 8525 60 00 0 8525 80 11 0 8525 80 19 0 8525 80 30 0 8525 80 91 0 8525 80 99 0 8526 10 00 0 8526 91 20 0 8526 91 80 0 8526 92 00 0 8527 12 10 0 8527 12 90 0 8527 13 10 0 8527 13 91 0 8527 13 99 0 8527 19 00 0 8527 21 20 0 8527 21 52 0 8527 21 59 0 8527 21 70 0 8527 21 92 0 8527 21 98 0 8527 29 00 0 8527 91 11 0 8527 91 19 0 8527 91 35 0 8527 91 91 0 8527 91 99 0 8527 92 10 0 8527 92 90 0 8527 99 00 0 8528 41 00 0 8528 49 10 0 8528 49 35 0 8528 49 91 0 8528 49 99 0 8528 51 00 0 8528 59 10 0 8528 59 90 0 8528 61 00 0 8528 69 10 0 8528 69 91 0 8528 69 99 0 8528 71 11 0 8528 71 13 0 8528 71 19 0 8528 71 90 0 8528 72 10 0 8528 72 20 0 8528 72 31 0 8528 72 33 0 8528 72 35 0 8528 72 39 0 8528 72 51 0 8528 72 59 0 8528 72 75 0 8528 72 91 0 8528 72 99 0 8528 73 00 0 8529 10 11 0 8529 10 31 0 8529 10 39 0 8529 10 65 0 8529 10 69 0 8529 10 80 0 8529 10 95 0 8529 90 20 0 8529 90 41 0 8529 90 49 0 8529 90 65 0 8529 90 92 0 8529 90 97 0 8530 10 00 0 8530 80 00 0 8530 90 00 0 8531 10 30 0 8531 10 95 0 8531 20 20 0 8531 20 40 0 8531 20 95 0 8531 80 20 0 8531 80 95 0 8531 90 20 0 8531 90 85 0 8532 10 00 0 8532 21 00 0 8532 22 00 0 8532 23 00 0 8532 24 00 0 8532 25 00 0 8532 29 00 0 8532 30 00 0 8532 90 00 0 8533 10 00 0 8533 21 00 0 8533 29 00 0 8533 31 00 0 8533 39 00 0 8533 40 10 0 8533 40 90 0 8533 90 00 0 8534 00 11 0 8534 00 19 0 8534 00 90 0 8535 10 00 0 8535 21 00 0 8535 29 00 0 8535 30 10 0 8535 30 90 0 8535 40 00 0 8535 90 00 0 8536 10 10 0 8536 10 50 0 8536 10 90 0 8536 20 10 0 8536 20 90 0 8536 30 10 0 8536 30 30 0 8536 30 90 0 8536 41 10 0 8536 41 90 0 8536 49 00 0 8536 50 03 0 8536 50 05 0 8536 50 07 0 8536 50 11 0 8536 50 15 0 8536 50 19 0 8536 50 80 0 8536 61 10 0 8536 61 90 0 8536 69 10 0 8536 69 30 0 8536 69 90 0 8536 70 00 0 8536 90 01 0 8536 90 10 0 8536 90 20 0 8536 90 85 0 8537 10 10 0 8537 10 91 0 8537 10 99 0 8537 20 91 0 8537 20 99 0 8538 10 00 0 8538 90 11 0 8538 90 19 0 8538 90 91 0 8538 90 99 0 8539 10 00 0 8539 21 30 0 8539 21 92 0 8539 21 98 0 8539 22 10 0 8539 22 90 0 8539 29 30 0 8539 29 92 0 8539 29 98 0 8539 31 10 0 8539 31 90 0 8539 32 10 0 8539 32 50 0 8539 32 90 0 8539 39 00 0 8539 41 00 0 8539 49 10 0 8539 49 30 0 8539 90 10 0 8539 90 90 0 8540 11 11 0 8540 11 13 0 8540 11 15 0 8540 11 19 0 8540 11 91 0 8540 11 99 0 8540 12 00 0 8540 20 10 0 8540 20 80 0 8540 40 00 0 8540 50 00 0 8540 60 00 0 8540 71 00 0 8540 72 00 0 8540 79 00 0 8540 81 00 0 8540 89 00 0 8540 91 00 0 8540 99 00 0 8541 10 00 0 8541 21 00 0 8541 29 00 0 8541 30 00 0 8541 40 10 0 8541 40 90 0 8541 50 00 0 8541 60 00 0 8541 90 00 0 8542 31 10 0 8542 31 90 0 8542 32 10 0 8542 32 31 0 8542 32 39 0 8542 32 45 0 8542 32 55 0 8542 32 61 0 8542 32 69 0 8542 32 75 0 8542 32 90 0 8542 33 00 0 8542 39 10 0 8542 39 90 0 8542 90 00 0 8543 10 00 0 8543 20 00 0 8543 30 00 0 8543 70 10 0 8543 70 30 0 8543 70 51 0 8543 70 55 0 8543 70 59 0 8543 70 60 0 8543 70 90 0 8543 90 00 0 8544 11 10 0 8544 11 90 0 8544 19 10 0 8544 19 90 0 8544 20 00 0 8544 30 00 0 8544 42 10 0 8544 42 90 0 8544 49 20 0 8544 49 91 0 8544 49 93 0 8544 49 95 0 8544 49 99 0 8544 60 10 0 8544 60 90 0 8544 70 00 0 8545 11 00 0 8545 19 10 0 8545 19 90 0 8545 20 00 0 8545 90 10 0 8545 90 90 0 8546 10 00 0 8546 20 10 0 8546 20 91 0 8546 20 99 0 8546 90 10 0 8546 90 90 0 8547 10 10 0 8547 10 90 0 8547 20 00 0 8547 90 00 0 8548 10 10 0 8548 10 21 0 8548 10 29 0 8548 10 91 0 8548 10 99 0 8548 90 20 0 8548 90 90 0 8601 10 00 0 8601 20 00 0 8602 10 00 0 8602 90 00 0 8603 10 00 0 8603 90 00 0 8604 00 00 0 8605 00 00 0 8606 10 00 0 8606 30 00 0 8606 91 10 0 8606 91 80 0 8606 92 00 0 8606 99 00 0 8607 11 00 0 8607 12 00 0 8607 19 01 0 8607 19 11 0 8607 19 18 0 8607 19 91 0 8607 19 99 0 8607 21 10 0 8607 21 90 0 8607 29 10 0 8607 29 90 0 8607 30 01 0 8607 30 99 0 8607 91 10 0 8607 91 91 0 8607 91 99 0 8607 99 10 0 8607 99 30 0 8607 99 50 0 8607 99 90 0 8608 00 10 0 8608 00 30 0 8608 00 90 0 8609 00 10 0 8609 00 90 0 8701 10 00 0 8701 20 10 0 8701 20 90 0 8701 30 10 0 8701 30 90 0 8701 90 11 0 8701 90 20 0 8701 90 25 0 8701 90 31 0 8701 90 35 0 8701 90 39 0 8701 90 50 0 8701 90 90 0 8702 10 11 0 8702 10 19 0 8702 10 91 0 8702 10 99 0 8702 90 11 0 8702 90 19 0 8702 90 31 0 8702 90 39 0 8702 90 90 0 8703 10 11 0 8703 10 18 0 8703 21 10 0 8703 21 90 0 8703 22 10 0 8703 22 90 0 8703 23 11 0 8703 23 19 0 8703 23 90 0 8703 24 10 0 8703 24 90 0 8703 31 10 0 8703 31 90 0 8703 32 11 0 8703 32 19 0 8703 32 90 0 8703 33 11 0 8703 33 19 0 8703 33 90 0 8703 90 10 0 8703 90 90 0 8704 10 10 0 8704 10 90 0 8704 21 10 0 8704 21 31 0 8704 21 39 0 8704 21 91 0 8704 21 99 0 8704 22 10 0 8704 22 91 0 8704 22 99 0 8704 23 10 0 8704 23 91 0 8704 23 99 0 8704 31 10 0 8704 31 31 0 8704 31 39 0 8704 31 91 0 8704 31 99 0 8704 32 10 0 8704 32 91 0 8704 32 99 0 8704 90 00 0 8705 10 00 0 8705 20 00 0 8705 30 00 0 8705 40 00 0 8705 90 10 0 8705 90 30 0 8705 90 90 0 8706 00 11 0 8706 00 19 0 8706 00 91 0 8706 00 99 0 8707 10 10 0 8707 10 90 0 8707 90 10 0 8707 90 90 0 8708 10 10 0 8708 10 90 0 8708 21 10 0 8708 21 90 0 8708 29 10 0 8708 29 90 0 8708 30 10 0 8708 30 91 0 8708 30 99 0 8708 40 20 0 8708 40 50 0 8708 40 91 0 8708 40 99 0 8708 50 20 0 8708 50 35 0 8708 50 55 0 8708 50 91 0 8708 50 99 0 8708 70 10 0 8708 70 50 0 8708 70 91 0 8708 70 99 0 8708 80 20 0 8708 80 35 0 8708 80 55 0 8708 80 91 0 8708 80 99 0 8708 91 20 0 8708 91 35 0 8708 91 91 0 8708 91 99 0 8708 92 20 0 8708 92 35 0 8708 92 91 0 8708 92 99 0 8708 93 10 0 8708 93 90 0 8708 94 20 0 8708 94 35 0 8708 94 91 0 8708 94 99 0 8708 95 10 0 8708 95 91 0 8708 95 99 0 8708 99 10 0 8708 99 93 0 8708 99 97 0 8709 11 10 0 8709 11 90 0 8709 19 10 0 8709 19 90 0 8709 90 00 0 8710 00 00 0 8711 10 00 0 8711 20 10 0 8711 20 91 0 8711 20 93 0 8711 20 98 0 8711 30 10 0 8711 30 90 0 8711 40 00 0 8711 50 00 0 8711 90 00 0 8712 00 10 0 8712 00 30 0 8712 00 80 0 8713 10 00 0 8713 90 00 0 8714 11 00 0 8714 19 00 0 8714 20 00 0 8714 91 10 0 8714 91 30 0 8714 91 90 0 8714 92 10 0 8714 92 90 0 8714 93 10 0 8714 93 90 0 8714 94 10 0 8714 94 30 0 8714 94 90 0 8714 95 00 0 8714 96 10 0 8714 96 30 0 8714 96 90 0 8714 99 10 0 8714 99 30 0 8714 99 50 0 8714 99 90 0 8715 00 10 0 8715 00 90 0 8716 10 10 0 8716 10 91 0 8716 10 94 0 8716 10 96 0 8716 10 99 0 8716 20 00 0 8716 31 00 0 8716 39 10 0 8716 39 30 0 8716 39 51 0 8716 39 59 0 8716 39 80 0 8716 40 00 0 8716 80 00 0 8716 90 10 0 8716 90 30 0 8716 90 50 0 8716 90 90 0 8801 00 10 0 8801 00 90 0 8802 11 00 0 8802 12 00 0 8802 20 00 0 8802 30 00 0 8802 40 00 0 8802 60 10 0 8802 60 90 0 8803 10 00 0 8803 20 00 0 8803 30 00 0 8803 90 10 0 8803 90 20 0 8803 90 30 0 8803 90 90 0 8804 00 00 0 8805 10 10 0 8805 10 90 0 8805 21 00 0 8805 29 00 0 8901 10 10 0 8901 10 90 0 8901 20 10 0 8901 20 90 0 8901 30 10 0 8901 30 90 0 8901 90 10 0 8901 90 91 0 8901 90 99 0 8902 00 12 0 8902 00 18 0 8902 00 90 0 8903 10 10 0 8903 10 90 0 8903 91 10 0 8903 91 92 0 8903 91 99 0 8903 92 10 0 8903 92 91 0 8903 92 99 0 8903 99 10 0 8903 99 91 0 8903 99 99 0 8904 00 10 0 8904 00 91 0 8904 00 99 0 8905 10 10 0 8905 10 90 0 8905 20 00 0 8905 90 10 0 8905 90 90 0 8906 10 00 0 8906 90 10 0 8906 90 91 0 8906 90 99 0 8907 10 00 0 8907 90 00 0 8908 00 00 0 9001 10 10 0 9001 10 90 0 9001 20 00 0 9001 30 00 0 9001 40 20 0 9001 40 41 0 9001 40 49 0 9001 40 80 0 9001 50 20 0 9001 50 41 0 9001 50 49 0 9001 50 80 0 9001 90 00 0 9002 11 00 0 9002 19 00 0 9002 20 00 0 9002 90 00 0 9003 11 00 0 9003 19 10 0 9003 19 30 0 9003 19 90 0 9003 90 00 0 9004 10 10 0 9004 10 91 0 9004 10 99 0 9004 90 10 0 9004 90 90 0 9005 10 00 0 9005 80 00 0 9005 90 00 0 9006 10 00 0 9006 30 00 0 9006 40 00 0 9006 51 00 0 9006 52 00 0 9006 53 10 0 9006 53 80 0 9006 59 00 0 9006 61 00 0 9006 69 00 0 9006 91 00 0 9006 99 00 0 9007 11 00 0 9007 19 00 0 9007 20 00 0 9007 91 00 0 9007 92 00 0 9008 10 00 0 9008 20 00 0 9008 30 00 0 9008 40 00 0 9008 90 00 0 9010 10 00 0 9010 50 00 0 9010 60 00 0 9010 90 00 0 9011 10 10 0 9011 10 90 0 9011 20 10 0 9011 20 90 0 9011 80 00 0 9011 90 10 0 9011 90 90 0 9012 10 10 0 9012 10 90 0 9012 90 10 0 9012 90 90 0 9013 10 00 0 9013 20 00 0 9013 80 20 0 9013 80 30 0 9013 80 90 0 9013 90 10 0 9013 90 90 0 9014 10 00 0 9014 20 20 0 9014 20 80 0 9014 80 00 0 9014 90 00 0 9015 10 10 0 9015 10 90 0 9015 20 10 0 9015 20 90 0 9015 30 10 0 9015 30 90 0 9015 40 10 0 9015 40 90 0 9015 80 11 0 9015 80 19 0 9015 80 91 0 9015 80 93 0 9015 80 99 0 9015 90 00 0 9016 00 10 0 9016 00 90 0 9017 10 10 0 9017 10 90 0 9017 20 05 0 9017 20 11 0 9017 20 19 0 9017 20 39 0 9017 20 90 0 9017 30 10 0 9017 30 90 0 9017 80 10 0 9017 80 90 0 9017 90 00 0 9018 11 00 0 9018 12 00 0 9018 13 00 0 9018 14 00 0 9018 19 10 0 9018 19 90 0 9018 20 00 0 9018 31 10 0 9018 31 90 0 9018 32 10 0 9018 32 90 0 9018 39 00 0 9018 41 00 0 9018 49 10 0 9018 49 90 0 9018 50 10 0 9018 50 90 0 9018 90 10 0 9018 90 20 0 9018 90 30 0 9018 90 41 0 9018 90 49 0 9018 90 50 0 9018 90 60 0 9018 90 70 0 9018 90 75 0 9018 90 85 0 9019 10 10 0 9019 10 90 0 9019 20 00 0 9020 00 00 0 9021 10 10 0 9021 10 90 0 9021 21 10 0 9021 21 90 0 9021 29 00 0 9021 31 00 0 9021 39 10 0 9021 39 90 0 9021 40 00 0 9021 50 00 0 9021 90 10 0 9021 90 90 0 9022 12 00 0 9022 13 00 0 9022 14 00 0 9022 19 00 0 9022 21 00 0 9022 29 00 0 9022 30 00 0 9022 90 10 0 9022 90 90 0 9023 00 10 0 9023 00 80 0 9024 10 10 0 9024 10 91 0 9024 10 93 0 9024 10 99 0 9024 80 10 0 9024 80 91 0 9024 80 99 0 9024 90 00 0 9025 11 20 0 9025 11 80 0 9025 19 20 0 9025 19 80 0 9025 80 20 0 9025 80 40 0 9025 80 80 0 9025 90 00 0 9026 10 21 0 9026 10 29 0 9026 10 81 0 9026 10 89 0 9026 20 20 0 9026 20 40 0 9026 20 80 0 9026 80 20 0 9026 80 80 0 9026 90 00 0 9027 10 10 0 9027 10 90 0 9027 20 00 0 9027 30 00 0 9027 50 00 0 9027 80 05 0 9027 80 11 0 9027 80 13 0 9027 80 17 0 9027 80 91 0 9027 80 93 0 9027 80 97 0 9027 90 10 0 9027 90 50 0 9027 90 80 0 9028 10 00 0 9028 20 00 0 9028 30 11 0 9028 30 19 0 9028 30 90 0 9028 90 10 0 9028 90 90 0 9029 10 00 0 9029 20 31 0 9029 20 38 0 9029 20 90 0 9029 90 00 0 9030 10 00 0 9030 20 10 0 9030 20 30 0 9030 20 91 0 9030 20 99 0 9030 31 00 0 9030 32 00 0 9030 33 10 0 9030 33 91 0 9030 33 99 0 9030 39 00 0 9030 40 00 0 9030 82 00 0 9030 84 00 0 9030 89 30 0 9030 89 90 0 9030 90 20 0 9030 90 85 0 9031 10 00 0 9031 20 00 0 9031 41 00 0 9031 49 10 0 9031 49 90 0 9031 80 32 0 9031 80 34 0 9031 80 38 0 9031 80 91 0 9031 80 98 0 9031 90 20 0 9031 90 30 0 9031 90 85 0 9032 10 20 0 9032 10 81 0 9032 10 89 0 9032 20 00 0 9032 81 00 0 9032 89 00 0 9032 90 00 0 9033 00 00 0 9101 11 00 0 9101 19 00 0 9101 21 00 0 9101 29 00 0 9101 91 00 0 9101 99 00 0 9102 11 00 0 9102 12 00 0 9102 19 00 0 9102 21 00 0 9102 29 00 0 9102 91 00 0 9102 99 00 0 9103 10 00 0 9103 90 00 0 9104 00 00 0 9105 11 00 0 9105 19 00 0 9105 21 00 0 9105 29 00 0 9105 91 00 0 9105 99 10 0 9105 99 90 0 9106 10 00 0 9106 90 10 0 9106 90 80 0 9107 00 00 0 9108 11 00 0 9108 12 00 0 9108 19 00 0 9108 20 00 0 9108 90 00 0 9109 11 00 0 9109 19 00 0 9109 90 00 0 9110 11 10 0 9110 11 90 0 9110 12 00 0 9110 19 00 0 9110 90 00 0 9111 10 00 0 9111 20 00 0 9111 80 00 0 9111 90 00 0 9112 20 00 0 9112 90 00 0 9113 10 10 0 9113 10 90 0 9113 20 00 0 9113 90 10 0 9113 90 80 0 9114 10 00 0 9114 20 00 0 9114 30 00 0 9114 40 00 0 9114 90 00 0 9201 10 10 0 9201 10 90 0 9201 20 00 0 9201 90 00 0 9202 10 10 0 9202 10 90 0 9202 90 30 0 9202 90 80 0 9205 10 00 0 9205 90 10 0 9205 90 30 0 9205 90 50 0 9205 90 90 0 9206 00 00 0 9207 10 10 0 9207 10 30 0 9207 10 50 0 9207 10 80 0 9207 90 10 0 9207 90 90 0 9208 10 00 0 9208 90 00 0 9209 30 00 0 9209 91 00 0 9209 92 00 0 9209 94 00 0 9209 99 20 0 9209 99 40 0 9209 99 50 0 9209 99 70 0 9301 11 00 0 9301 19 00 0 9301 20 00 0 9301 90 00 0 9302 00 00 0 9303 10 00 0 9303 20 10 0 9303 20 95 0 9303 30 00 0 9303 90 00 0 9304 00 00 0 9305 10 00 0 9305 21 00 0 9305 29 00 0 9305 91 00 0 9305 99 00 0 9306 21 00 0 9306 29 40 0 9306 29 70 0 9306 30 10 0 9306 30 30 0 9306 30 91 0 9306 30 93 0 9306 30 97 0 9306 90 10 0 9306 90 90 0 9307 00 00 0 9401 10 00 0 9401 20 00 0 9401 30 10 0 9401 30 90 0 9401 40 00 0 9401 51 00 0 9401 59 00 0 9401 61 00 0 9401 69 00 0 9401 71 00 0 9401 79 00 0 9401 80 00 0 9401 90 10 0 9401 90 30 0 9401 90 80 0 9402 10 00 0 9402 90 00 0 9403 10 10 0 9403 10 51 0 9403 10 59 0 9403 10 91 0 9403 10 93 0 9403 10 99 0 9403 20 20 0 9403 20 80 0 9403 30 11 0 9403 30 19 0 9403 30 91 0 9403 30 99 0 9403 40 10 0 9403 40 90 0 9403 50 00 0 9403 60 10 0 9403 60 30 0 9403 60 90 0 9403 70 00 0 9403 81 00 0 9403 89 00 0 9403 90 10 0 9403 90 30 0 9403 90 90 0 9404 10 00 0 9404 21 10 0 9404 21 90 0 9404 29 10 0 9404 29 90 0 9404 30 00 0 9404 90 10 0 9404 90 90 0 9405 10 21 0 9405 10 28 0 9405 10 30 0 9405 10 50 0 9405 10 91 0 9405 10 98 0 9405 20 11 0 9405 20 19 0 9405 20 30 0 9405 20 50 0 9405 20 91 0 9405 20 99 0 9405 30 00 0 9405 40 10 0 9405 40 31 0 9405 40 35 0 9405 40 39 0 9405 40 91 0 9405 40 95 0 9405 40 99 0 9405 50 00 0 9405 60 20 0 9405 60 80 0 9405 91 11 0 9405 91 19 0 9405 91 90 0 9405 92 00 0 9405 99 00 0 9406 00 11 0 9406 00 20 0 9406 00 31 0 9406 00 38 0 9406 00 80 0 9503 00 10 0 9503 00 21 0 9503 00 29 0 9503 00 30 0 9503 00 35 0 9503 00 39 0 9503 00 41 0 9503 00 49 0 9503 00 55 0 9503 00 61 0 9503 00 69 0 9503 00 70 0 9503 00 75 0 9503 00 79 0 9503 00 81 0 9503 00 85 0 9503 00 95 0 9503 00 99 0 9504 10 00 0 9504 20 10 0 9504 20 90 0 9504 30 10 0 9504 30 30 0 9504 30 50 0 9504 30 90 0 9504 40 00 0 9504 90 10 0 9504 90 90 0 9505 10 10 0 9505 10 90 0 9505 90 00 0 9506 11 10 0 9506 11 21 0 9506 11 29 0 9506 11 80 0 9506 12 00 0 9506 19 00 0 9506 21 00 0 9506 29 00 0 9506 31 00 0 9506 32 00 0 9506 39 10 0 9506 39 90 0 9506 40 10 0 9506 40 90 0 9506 51 00 0 9506 59 00 0 9506 61 00 0 9506 62 10 0 9506 62 90 0 9506 69 10 0 9506 69 90 0 9506 70 10 0 9506 70 30 0 9506 70 90 0 9506 91 10 0 9506 91 90 0 9506 99 10 0 9506 99 90 0 9507 10 00 0 9507 20 10 0 9507 20 90 0 9507 30 00 0 9507 90 00 0 9508 10 00 0 9508 90 00 0 9601 10 00 0 9601 90 10 0 9601 90 90 0 9602 00 00 0 9603 10 00 0 9603 21 00 0 9603 29 30 0 9603 29 80 0 9603 30 10 0 9603 30 90 0 9603 40 10 0 9603 40 90 0 9603 50 00 0 9603 90 10 0 9603 90 91 0 9603 90 99 0 9604 00 00 0 9605 00 00 0 9606 10 00 0 9606 21 00 0 9606 22 00 0 9606 29 00 0 9606 30 00 0 9607 11 00 0 9607 19 00 0 9607 20 10 0 9607 20 90 0 9608 10 10 0 9608 10 30 0 9608 10 91 0 9608 10 99 0 9608 20 00 0 9608 31 00 0 9608 39 10 0 9608 39 90 0 9608 40 00 0 9608 50 00 0 9608 60 10 0 9608 60 90 0 9608 91 00 0 9608 99 20 0 9608 99 80 0 9609 10 10 0 9609 10 90 0 9609 20 00 0 9609 90 10 0 9609 90 90 0 9610 00 00 0 9611 00 00 0 9612 10 10 0 9612 10 20 0 9612 10 80 0 9612 20 00 0 9613 10 00 0 9613 20 10 0 9613 20 90 0 9613 80 00 0 9613 90 00 0 9614 00 10 0 9614 00 90 0 9615 11 00 0 9615 19 00 0 9615 90 00 0 9616 10 10 0 9616 10 90 0 9616 20 00 0 9617 00 11 0 9617 00 19 0 9617 00 90 0 9618 00 00 0 9701 10 00 0 9701 90 00 0 9702 00 00 0 9703 00 00 0 9704 00 00 0 9705 00 00 0 9706 00 00 0 EC Basic Agricultural Products cn code 2007 Duty applied on 1 January 2008 to BLNS and Mozambique 0101 10 10 0 0101 10 90 0 0101 90 11 0 0101 90 19 0 0101 90 30 0 0101 90 90 0 0102 10 10 0 0102 10 30 0 0102 10 90 0 0102 90 05 0 0102 90 21 0 0102 90 29 0 0102 90 41 0 0102 90 49 0 0102 90 51 0 0102 90 59 0 0102 90 61 0 0102 90 69 0 0102 90 71 0 0102 90 79 0 0102 90 90 0 0103 10 00 0 0103 91 10 0 0103 91 90 0 0103 92 11 0 0103 92 19 0 0103 92 90 0 0104 10 10 0 0104 10 30 0 0104 10 80 0 0104 20 10 0 0104 20 90 0 0105 11 11 0 0105 11 19 0 0105 11 91 0 0105 11 99 0 0105 12 00 0 0105 19 20 0 0105 19 90 0 0105 94 00 0 0105 99 10 0 0105 99 20 0 0105 99 30 0 0105 99 50 0 0106 11 00 0 0106 12 00 0 0106 19 10 0 0106 19 90 0 0106 20 00 0 0106 31 00 0 0106 32 00 0 0106 39 10 0 0106 39 90 0 0106 90 00 0 0201 10 00 0 0201 20 20 0 0201 20 30 0 0201 20 50 0 0201 20 90 0 0201 30 00 0 0202 10 00 0 0202 20 10 0 0202 20 30 0 0202 20 50 0 0202 20 90 0 0202 30 10 0 0202 30 50 0 0202 30 90 0 0203 11 10 0 0203 11 90 0 0203 12 11 0 0203 12 19 0 0203 12 90 0 0203 19 11 0 0203 19 13 0 0203 19 15 0 0203 19 55 0 0203 19 59 0 0203 19 90 0 0203 21 10 0 0203 21 90 0 0203 22 11 0 0203 22 19 0 0203 22 90 0 0203 29 11 0 0203 29 13 0 0203 29 15 0 0203 29 55 0 0203 29 59 0 0203 29 90 0 0204 10 00 0 0204 21 00 0 0204 22 10 0 0204 22 30 0 0204 22 50 0 0204 22 90 0 0204 23 00 0 0204 30 00 0 0204 41 00 0 0204 42 10 0 0204 42 30 0 0204 42 50 0 0204 42 90 0 0204 43 10 0 0204 43 90 0 0204 50 11 0 0204 50 13 0 0204 50 15 0 0204 50 19 0 0204 50 31 0 0204 50 39 0 0204 50 51 0 0204 50 53 0 0204 50 55 0 0204 50 59 0 0204 50 71 0 0204 50 79 0 0205 00 20 0 0205 00 80 0 0206 10 10 0 0206 10 91 0 0206 10 95 0 0206 10 99 0 0206 21 00 0 0206 22 00 0 0206 29 10 0 0206 29 91 0 0206 29 99 0 0206 30 00 0 0206 41 00 0 0206 49 20 0 0206 49 80 0 0206 80 10 0 0206 80 91 0 0206 80 99 0 0206 90 10 0 0206 90 91 0 0206 90 99 0 0207 11 10 0 0207 11 30 0 0207 11 90 0 0207 12 10 0 0207 12 90 0 0207 13 10 0 0207 13 20 0 0207 13 30 0 0207 13 40 0 0207 13 50 0 0207 13 60 0 0207 13 70 0 0207 13 91 0 0207 13 99 0 0207 14 10 0 0207 14 20 0 0207 14 30 0 0207 14 40 0 0207 14 50 0 0207 14 60 0 0207 14 70 0 0207 14 91 0 0207 14 99 0 0207 24 10 0 0207 24 90 0 0207 25 10 0 0207 25 90 0 0207 26 10 0 0207 26 20 0 0207 26 30 0 0207 26 40 0 0207 26 50 0 0207 26 60 0 0207 26 70 0 0207 26 80 0 0207 26 91 0 0207 26 99 0 0207 27 10 0 0207 27 20 0 0207 27 30 0 0207 27 40 0 0207 27 50 0 0207 27 60 0 0207 27 70 0 0207 27 80 0 0207 27 91 0 0207 27 99 0 0207 32 11 0 0207 32 15 0 0207 32 19 0 0207 32 51 0 0207 32 59 0 0207 32 90 0 0207 33 11 0 0207 33 19 0 0207 33 51 0 0207 33 59 0 0207 33 90 0 0207 34 10 0 0207 34 90 0 0207 35 11 0 0207 35 15 0 0207 35 21 0 0207 35 23 0 0207 35 25 0 0207 35 31 0 0207 35 41 0 0207 35 51 0 0207 35 53 0 0207 35 61 0 0207 35 63 0 0207 35 71 0 0207 35 79 0 0207 35 91 0 0207 35 99 0 0207 36 11 0 0207 36 15 0 0207 36 21 0 0207 36 23 0 0207 36 25 0 0207 36 31 0 0207 36 41 0 0207 36 51 0 0207 36 53 0 0207 36 61 0 0207 36 63 0 0207 36 71 0 0207 36 79 0 0207 36 81 0 0207 36 85 0 0207 36 89 0 0207 36 90 0 0208 10 11 0 0208 10 19 0 0208 10 90 0 0208 30 00 0 0208 40 10 0 0208 40 90 0 0208 50 00 0 0208 90 10 0 0208 90 20 0 0208 90 40 0 0208 90 55 0 0208 90 60 0 0208 90 70 0 0208 90 95 0 0209 00 11 0 0209 00 19 0 0209 00 30 0 0209 00 90 0 0210 11 11 0 0210 11 19 0 0210 11 31 0 0210 11 39 0 0210 11 90 0 0210 12 11 0 0210 12 19 0 0210 12 90 0 0210 19 10 0 0210 19 20 0 0210 19 30 0 0210 19 40 0 0210 19 50 0 0210 19 60 0 0210 19 70 0 0210 19 81 0 0210 19 89 0 0210 19 90 0 0210 20 10 0 0210 20 90 0 0210 91 00 0 0210 92 00 0 0210 93 00 0 0210 99 10 0 0210 99 21 0 0210 99 29 0 0210 99 31 0 0210 99 39 0 0210 99 41 0 0210 99 49 0 0210 99 51 0 0210 99 59 0 0210 99 60 0 0210 99 71 0 0210 99 79 0 0210 99 80 0 0210 99 90 0 0401 10 10 0 0401 10 90 0 0401 20 11 0 0401 20 19 0 0401 20 91 0 0401 20 99 0 0401 30 11 0 0401 30 19 0 0401 30 31 0 0401 30 39 0 0401 30 91 0 0401 30 99 0 0402 10 11 0 0402 10 19 0 0402 10 91 0 0402 10 99 0 0402 21 11 0 0402 21 17 0 0402 21 19 0 0402 21 91 0 0402 21 99 0 0402 29 11 0 0402 29 15 0 0402 29 19 0 0402 29 91 0 0402 29 99 0 0402 91 11 0 0402 91 19 0 0402 91 31 0 0402 91 39 0 0402 91 51 0 0402 91 59 0 0402 91 91 0 0402 91 99 0 0402 99 11 0 0402 99 19 0 0402 99 31 0 0402 99 39 0 0402 99 91 0 0402 99 99 0 0403 10 11 0 0403 10 13 0 0403 10 19 0 0403 10 31 0 0403 10 33 0 0403 10 39 0 0403 90 11 0 0403 90 13 0 0403 90 19 0 0403 90 31 0 0403 90 33 0 0403 90 39 0 0403 90 51 0 0403 90 53 0 0403 90 59 0 0403 90 61 0 0403 90 63 0 0403 90 69 0 0404 10 02 0 0404 10 04 0 0404 10 06 0 0404 10 12 0 0404 10 14 0 0404 10 16 0 0404 10 26 0 0404 10 28 0 0404 10 32 0 0404 10 34 0 0404 10 36 0 0404 10 38 0 0404 10 48 0 0404 10 52 0 0404 10 54 0 0404 10 56 0 0404 10 58 0 0404 10 62 0 0404 10 72 0 0404 10 74 0 0404 10 76 0 0404 10 78 0 0404 10 82 0 0404 10 84 0 0404 90 21 0 0404 90 23 0 0404 90 29 0 0404 90 81 0 0404 90 83 0 0404 90 89 0 0405 10 11 0 0405 10 19 0 0405 10 30 0 0405 10 50 0 0405 10 90 0 0405 20 90 0 0405 90 10 0 0405 90 90 0 0406 10 20 0 0406 10 80 0 0406 20 10 0 0406 20 90 0 0406 30 10 0 0406 30 31 0 0406 30 39 0 0406 30 90 0 0406 40 10 0 0406 40 50 0 0406 40 90 0 0406 90 01 0 0406 90 13 0 0406 90 15 0 0406 90 17 0 0406 90 18 0 0406 90 19 0 0406 90 21 0 0406 90 23 0 0406 90 25 0 0406 90 27 0 0406 90 29 0 0406 90 32 0 0406 90 35 0 0406 90 37 0 0406 90 39 0 0406 90 50 0 0406 90 61 0 0406 90 63 0 0406 90 69 0 0406 90 73 0 0406 90 75 0 0406 90 76 0 0406 90 78 0 0406 90 79 0 0406 90 81 0 0406 90 82 0 0406 90 84 0 0406 90 85 0 0406 90 86 0 0406 90 87 0 0406 90 88 0 0406 90 93 0 0406 90 99 0 0407 00 11 0 0407 00 19 0 0407 00 30 0 0407 00 90 0 0408 11 20 0 0408 11 80 0 0408 19 20 0 0408 19 81 0 0408 19 89 0 0408 91 20 0 0408 91 80 0 0408 99 20 0 0408 99 80 0 0409 00 00 0 0410 00 00 0 0501 00 00 0 0502 10 00 0 0502 90 00 0 0504 00 00 0 0511 10 00 0 0511 91 10 0 0511 91 90 0 0511 99 10 0 0601 10 10 0 0601 10 20 0 0601 10 30 0 0601 10 40 0 0601 10 90 0 0601 20 10 0 0601 20 30 0 0601 20 90 0 0602 10 10 0 0602 10 90 0 0602 20 10 0 0602 20 90 0 0602 30 00 0 0602 40 10 0 0602 40 90 0 0602 90 10 0 0602 90 20 0 0602 90 30 0 0602 90 41 0 0602 90 45 0 0602 90 49 0 0602 90 51 0 0602 90 59 0 0602 90 70 0 0602 90 91 0 0602 90 99 0 0603 11 00 0 0603 12 00 0 0603 13 00 0 0603 14 00 0 0603 19 10 0 0603 19 90 0 0603 90 00 0 0604 10 10 0 0604 10 90 0 0604 91 20 0 0604 91 40 0 0604 91 90 0 0604 99 10 0 0604 99 90 0 0701 10 00 0 0701 90 10 0 0701 90 50 0 0701 90 90 0 0702 00 00 0 0703 10 11 0 0703 10 19 0 0703 10 90 0 0703 20 00 0 0703 90 00 0 0704 10 00 0 0704 20 00 0 0704 90 10 0 0704 90 90 0 0705 11 00 0 0705 19 00 0 0705 21 00 0 0705 29 00 0 0706 10 00 0 0706 90 10 0 0706 90 30 0 0706 90 90 0 0707 00 05 0 0707 00 90 0 0708 10 00 0 0708 20 00 0 0708 90 00 0 0709 20 00 0 0709 30 00 0 0709 40 00 0 0709 51 00 0 0709 59 10 0 0709 59 30 0 0709 59 50 0 0709 59 90 0 0709 60 10 0 0709 60 91 0 0709 60 95 0 0709 60 99 0 0709 70 00 0 0709 90 10 0 0709 90 20 0 0709 90 31 0 0709 90 39 0 0709 90 40 0 0709 90 50 0 0709 90 60 0 0709 90 70 0 0709 90 80 0 0709 90 90 0 0710 10 00 0 0710 21 00 0 0710 22 00 0 0710 29 00 0 0710 30 00 0 0710 80 10 0 0710 80 51 0 0710 80 59 0 0710 80 61 0 0710 80 69 0 0710 80 70 0 0710 80 80 0 0710 80 85 0 0710 80 95 0 0710 90 00 0 0711 20 10 0 0711 20 90 0 0711 40 00 0 0711 51 00 0 0711 59 00 0 0711 90 10 0 0711 90 50 0 0711 90 70 0 0711 90 80 0 0711 90 90 0 0712 20 00 0 0712 31 00 0 0712 32 00 0 0712 33 00 0 0712 39 00 0 0712 90 05 0 0712 90 11 0 0712 90 19 0 0712 90 30 0 0712 90 50 0 0712 90 90 0 0713 10 10 0 0713 10 90 0 0713 20 00 0 0713 31 00 0 0713 32 00 0 0713 33 10 0 0713 33 90 0 0713 39 00 0 0713 40 00 0 0713 50 00 0 0713 90 00 0 0714 10 10 0 0714 10 91 0 0714 10 99 0 0714 20 10 0 0714 20 90 0 0714 90 11 0 0714 90 19 0 0714 90 90 0 0801 11 00 0 0801 19 00 0 0801 21 00 0 0801 22 00 0 0801 31 00 0 0801 32 00 0 0802 11 10 0 0802 11 90 0 0802 12 10 0 0802 12 90 0 0802 21 00 0 0802 22 00 0 0802 31 00 0 0802 32 00 0 0802 40 00 0 0802 50 00 0 0802 60 00 0 0802 90 20 0 0802 90 50 0 0802 90 85 0 0803 00 11 0 0803 00 19 0 0803 00 90 0 0804 10 00 0 0804 20 10 0 0804 20 90 0 0804 30 00 0 0804 40 00 0 0804 50 00 0 0805 10 20 0 0805 10 80 0 0805 20 10 0 0805 20 30 0 0805 20 50 0 0805 20 70 0 0805 20 90 0 0805 40 00 0 0805 50 10 0 0805 50 90 0 0805 90 00 0 0806 10 10 0 0806 10 90 0 0806 20 10 0 0806 20 30 0 0806 20 90 0 0807 11 00 0 0807 19 00 0 0807 20 00 0 0808 10 10 0 0808 10 80 0 0808 20 10 0 0808 20 50 0 0808 20 90 0 0809 10 00 0 0809 20 05 0 0809 20 95 0 0809 30 10 0 0809 30 90 0 0809 40 05 0 0809 40 90 0 0810 10 00 0 0810 20 10 0 0810 20 90 0 0810 40 10 0 0810 40 30 0 0810 40 50 0 0810 40 90 0 0810 50 00 0 0810 60 00 0 0810 90 30 0 0810 90 40 0 0810 90 50 0 0810 90 60 0 0810 90 70 0 0810 90 95 0 0811 10 11 0 0811 10 19 0 0811 10 90 0 0811 20 11 0 0811 20 19 0 0811 20 31 0 0811 20 39 0 0811 20 51 0 0811 20 59 0 0811 20 90 0 0811 90 11 0 0811 90 19 0 0811 90 31 0 0811 90 39 0 0811 90 50 0 0811 90 70 0 0811 90 75 0 0811 90 80 0 0811 90 85 0 0811 90 95 0 0812 10 00 0 0812 90 10 0 0812 90 20 0 0812 90 30 0 0812 90 40 0 0812 90 70 0 0812 90 98 0 0813 10 00 0 0813 20 00 0 0813 30 00 0 0813 40 10 0 0813 40 30 0 0813 40 50 0 0813 40 60 0 0813 40 70 0 0813 40 95 0 0813 50 12 0 0813 50 15 0 0813 50 19 0 0813 50 31 0 0813 50 39 0 0813 50 91 0 0813 50 99 0 0814 00 00 0 0901 11 00 0 0901 12 00 0 0901 21 00 0 0901 22 00 0 0901 90 10 0 0901 90 90 0 0902 10 00 0 0902 20 00 0 0902 30 00 0 0902 40 00 0 0904 11 00 0 0904 12 00 0 0904 20 10 0 0904 20 30 0 0904 20 90 0 0905 00 00 0 0906 11 00 0 0906 19 00 0 0906 20 00 0 0907 00 00 0 0908 10 00 0 0908 20 00 0 0908 30 00 0 0909 10 00 0 0909 20 00 0 0909 30 00 0 0909 40 00 0 0909 50 00 0 0910 10 00 0 0910 20 10 0 0910 20 90 0 0910 30 00 0 0910 91 10 0 0910 91 90 0 0910 99 10 0 0910 99 31 0 0910 99 33 0 0910 99 39 0 0910 99 50 0 0910 99 60 0 0910 99 91 0 0910 99 99 0 1001 10 00 0 1001 90 10 0 1001 90 91 0 1001 90 99 0 1002 00 00 0 1003 00 10 0 1003 00 90 0 1004 00 00 0 1005 10 11 0 1005 10 13 0 1005 10 15 0 1005 10 19 0 1005 10 90 0 1005 90 00 0 1006 10 10 see rice annex 1006 10 21 see rice annex 1006 10 23 see rice annex 1006 10 25 see rice annex 1006 10 27 see rice annex 1006 10 92 see rice annex 1006 10 94 see rice annex 1006 10 96 see rice annex 1006 10 98 see rice annex 1006 20 11 see rice annex 1006 20 13 see rice annex 1006 20 15 see rice annex 1006 20 17 see rice annex 1006 20 92 see rice annex 1006 20 94 see rice annex 1006 20 96 see rice annex 1006 20 98 see rice annex 1006 30 21 see rice annex 1006 30 23 see rice annex 1006 30 25 see rice annex 1006 30 27 see rice annex 1006 30 42 see rice annex 1006 30 44 see rice annex 1006 30 46 see rice annex 1006 30 48 see rice annex 1006 30 61 see rice annex 1006 30 63 see rice annex 1006 30 65 see rice annex 1006 30 67 see rice annex 1006 30 92 see rice annex 1006 30 94 see rice annex 1006 30 96 see rice annex 1006 30 98 see rice annex 1006 40 00 see rice annex 1007 00 10 0 1007 00 90 0 1008 10 00 0 1008 20 00 0 1008 30 00 0 1008 90 10 0 1008 90 90 0 1101 00 11 0 1101 00 15 0 1101 00 90 0 1102 10 00 0 1102 20 10 0 1102 20 90 0 1102 90 10 0 1102 90 30 0 1102 90 50 0 1102 90 90 0 1103 11 10 0 1103 11 90 0 1103 13 10 0 1103 13 90 0 1103 19 10 0 1103 19 30 0 1103 19 40 0 1103 19 50 0 1103 19 90 0 1103 20 10 0 1103 20 20 0 1103 20 30 0 1103 20 40 0 1103 20 50 0 1103 20 60 0 1103 20 90 0 1104 12 10 0 1104 12 90 0 1104 19 10 0 1104 19 30 0 1104 19 50 0 1104 19 61 0 1104 19 69 0 1104 19 91 0 1104 19 99 0 1104 22 20 0 1104 22 30 0 1104 22 50 0 1104 22 90 0 1104 22 98 0 1104 23 10 0 1104 23 30 0 1104 23 90 0 1104 23 99 0 1104 29 01 0 1104 29 03 0 1104 29 05 0 1104 29 07 0 1104 29 09 0 1104 29 11 0 1104 29 18 0 1104 29 30 0 1104 29 51 0 1104 29 55 0 1104 29 59 0 1104 29 81 0 1104 29 85 0 1104 29 89 0 1104 30 10 0 1104 30 90 0 1105 10 00 0 1105 20 00 0 1106 10 00 0 1106 20 10 0 1106 20 90 0 1106 30 10 0 1106 30 90 0 1107 10 11 0 1107 10 19 0 1107 10 91 0 1107 10 99 0 1107 20 00 0 1108 11 00 0 1108 12 00 0 1108 13 00 0 1108 14 00 0 1108 19 10 0 1108 19 90 0 1108 20 00 0 1109 00 00 0 1201 00 10 0 1201 00 90 0 1202 10 10 0 1202 10 90 0 1202 20 00 0 1203 00 00 0 1204 00 10 0 1204 00 90 0 1205 10 10 0 1205 10 90 0 1205 90 00 0 1206 00 10 0 1206 00 91 0 1206 00 99 0 1207 20 10 0 1207 20 90 0 1207 40 10 0 1207 40 90 0 1207 50 10 0 1207 50 90 0 1207 91 10 0 1207 91 90 0 1207 99 15 0 1207 99 91 0 1207 99 97 0 1208 10 00 0 1208 90 00 0 1209 10 00 0 1209 21 00 0 1209 22 10 0 1209 22 80 0 1209 23 11 0 1209 23 15 0 1209 23 80 0 1209 24 00 0 1209 25 10 0 1209 25 90 0 1209 29 10 0 1209 29 35 0 1209 29 50 0 1209 29 60 0 1209 29 80 0 1209 30 00 0 1209 91 10 0 1209 91 30 0 1209 91 90 0 1209 99 10 0 1209 99 91 0 1209 99 99 0 1210 10 00 0 1210 20 10 0 1210 20 90 0 1211 20 00 0 1211 30 00 0 1211 40 00 0 1211 90 30 0 1211 90 85 0 1212 91 20 0 1212 91 80 0 1212 99 20 0 1212 99 30 0 1212 99 41 0 1212 99 49 0 1212 99 70 0 1213 00 00 0 1214 10 00 0 1214 90 10 0 1214 90 90 0 1301 20 00 0 1301 90 00 0 1302 11 00 0 1302 19 05 0 1302 32 90 0 1302 39 00 0 1501 00 11 0 1501 00 19 0 1501 00 90 0 1502 00 10 0 1502 00 90 0 1503 00 11 0 1503 00 19 0 1503 00 30 0 1503 00 90 0 1504 10 10 0 1504 10 91 0 1504 10 99 0 1504 20 10 0 1504 20 90 0 1504 30 10 0 1504 30 90 0 1507 10 10 0 1507 10 90 0 1507 90 10 0 1507 90 90 0 1508 10 10 0 1508 10 90 0 1508 90 10 0 1508 90 90 0 1509 10 10 0 1509 10 90 0 1509 90 00 0 1510 00 10 0 1510 00 90 0 1511 10 10 0 1511 10 90 0 1511 90 11 0 1511 90 19 0 1511 90 91 0 1511 90 99 0 1512 11 10 0 1512 11 91 0 1512 11 99 0 1512 19 10 0 1512 19 90 0 1512 21 10 0 1512 21 90 0 1512 29 10 0 1512 29 90 0 1513 11 10 0 1513 11 91 0 1513 11 99 0 1513 19 11 0 1513 19 19 0 1513 19 30 0 1513 19 91 0 1513 19 99 0 1513 21 10 0 1513 21 30 0 1513 21 90 0 1513 29 11 0 1513 29 19 0 1513 29 30 0 1513 29 50 0 1513 29 90 0 1514 11 10 0 1514 11 90 0 1514 19 10 0 1514 19 90 0 1514 91 10 0 1514 91 90 0 1514 99 10 0 1514 99 90 0 1515 11 00 0 1515 19 10 0 1515 19 90 0 1515 21 10 0 1515 21 90 0 1515 29 10 0 1515 29 90 0 1515 30 10 0 1515 30 90 0 1515 50 11 0 1515 50 19 0 1515 50 91 0 1515 50 99 0 1515 90 21 0 1515 90 29 0 1515 90 31 0 1515 90 39 0 1515 90 40 0 1515 90 51 0 1515 90 59 0 1515 90 60 0 1515 90 91 0 1515 90 99 0 1516 10 10 0 1516 10 90 0 1516 20 91 0 1516 20 95 0 1516 20 96 0 1516 20 98 0 1517 10 90 0 1517 90 91 0 1517 90 99 0 1518 00 31 0 1518 00 39 0 1522 00 31 0 1522 00 39 0 1522 00 91 0 1522 00 99 0 1601 00 10 0 1601 00 91 0 1601 00 99 0 1602 10 00 0 1602 20 11 0 1602 20 19 0 1602 20 90 0 1602 31 11 0 1602 31 19 0 1602 31 30 0 1602 31 90 0 1602 32 11 0 1602 32 19 0 1602 32 30 0 1602 32 90 0 1602 39 21 0 1602 39 29 0 1602 39 40 0 1602 39 80 0 1602 41 10 0 1602 41 90 0 1602 42 10 0 1602 42 90 0 1602 49 11 0 1602 49 13 0 1602 49 15 0 1602 49 19 0 1602 49 30 0 1602 49 50 0 1602 49 90 0 1602 50 10 0 1602 50 31 0 1602 50 39 0 1602 50 80 0 1602 90 10 0 1602 90 31 0 1602 90 41 0 1602 90 51 0 1602 90 61 0 1602 90 69 0 1602 90 72 0 1602 90 74 0 1602 90 76 0 1602 90 78 0 1602 90 98 0 1603 00 10 0 1603 00 80 0 1605 30 10 0 1701 11 90 see sugar annex 1701 12 90 see sugar annex 1701 91 00 see sugar annex 1701 99 10 see sugar annex 1701 99 90 see sugar annex 1702 11 00 see sugar annex 1702 19 00 see sugar annex 1702 20 10 see sugar annex 1702 20 90 see sugar annex 1702 30 10 see sugar annex 1702 30 51 see sugar annex 1702 30 59 see sugar annex 1702 30 91 see sugar annex 1702 30 99 see sugar annex 1702 40 10 see sugar annex 1702 40 90 see sugar annex 1702 60 10 see sugar annex 1702 60 80 see sugar annex 1702 60 95 see sugar annex 1702 90 30 see sugar annex 1702 90 50 see sugar annex 1702 90 60 see sugar annex 1702 90 71 see sugar annex 1702 90 75 see sugar annex 1702 90 79 see sugar annex 1702 90 80 see sugar annex 1702 90 99 see sugar annex 1703 10 00 0 1703 90 00 0 1801 00 00 0 1802 00 00 0 1902 20 30 0 2001 10 00 0 2001 90 10 0 2001 90 20 0 2001 90 50 0 2001 90 65 0 2001 90 70 0 2001 90 91 0 2001 90 93 0 2001 90 99 0 2002 10 10 0 2002 10 90 0 2002 90 11 0 2002 90 19 0 2002 90 31 0 2002 90 39 0 2002 90 91 0 2002 90 99 0 2003 10 20 0 2003 10 30 0 2003 20 00 0 2003 90 00 0 2004 10 10 0 2004 10 99 0 2004 90 30 0 2004 90 50 0 2004 90 91 0 2004 90 98 0 2005 10 00 0 2005 20 20 0 2005 20 80 0 2005 40 00 0 2005 51 00 0 2005 59 00 0 2005 60 00 0 2005 70 10 0 2005 70 90 0 2005 91 00 0 2005 99 10 0 2005 99 20 0 2005 99 30 0 2005 99 40 0 2005 99 50 0 2005 99 60 0 2005 99 90 0 2006 00 10 0 2006 00 31 0 2006 00 35 0 2006 00 38 0 2006 00 91 0 2006 00 99 0 2007 10 10 0 2007 10 91 0 2007 10 99 0 2007 91 10 0 2007 91 30 0 2007 91 90 0 2007 99 10 0 2007 99 20 0 2007 99 31 0 2007 99 33 0 2007 99 35 0 2007 99 39 0 2007 99 55 0 2007 99 57 0 2007 99 91 0 2007 99 93 0 2007 99 98 0 2008 11 92 0 2008 11 94 0 2008 11 96 0 2008 11 98 0 2008 19 11 0 2008 19 13 0 2008 19 19 0 2008 19 91 0 2008 19 93 0 2008 19 95 0 2008 19 99 0 2008 20 11 0 2008 20 19 0 2008 20 31 0 2008 20 39 0 2008 20 51 0 2008 20 59 0 2008 20 71 0 2008 20 79 0 2008 20 90 0 2008 30 11 0 2008 30 19 0 2008 30 31 0 2008 30 39 0 2008 30 51 0 2008 30 55 0 2008 30 59 0 2008 30 71 0 2008 30 75 0 2008 30 79 0 2008 30 90 0 2008 40 11 0 2008 40 19 0 2008 40 21 0 2008 40 29 0 2008 40 31 0 2008 40 39 0 2008 40 51 0 2008 40 59 0 2008 40 71 0 2008 40 79 0 2008 40 90 0 2008 50 11 0 2008 50 19 0 2008 50 31 0 2008 50 39 0 2008 50 51 0 2008 50 59 0 2008 50 61 0 2008 50 69 0 2008 50 71 0 2008 50 79 0 2008 50 92 0 2008 50 94 0 2008 50 99 0 2008 60 11 0 2008 60 19 0 2008 60 31 0 2008 60 39 0 2008 60 50 0 2008 60 60 0 2008 60 70 0 2008 60 90 0 2008 70 11 0 2008 70 19 0 2008 70 31 0 2008 70 39 0 2008 70 51 0 2008 70 59 0 2008 70 61 0 2008 70 69 0 2008 70 71 0 2008 70 79 0 2008 70 92 0 2008 70 98 0 2008 80 11 0 2008 80 19 0 2008 80 31 0 2008 80 39 0 2008 80 50 0 2008 80 70 0 2008 80 90 0 2008 92 12 0 2008 92 14 0 2008 92 16 0 2008 92 18 0 2008 92 32 0 2008 92 34 0 2008 92 36 0 2008 92 38 0 2008 92 51 0 2008 92 59 0 2008 92 72 0 2008 92 74 0 2008 92 76 0 2008 92 78 0 2008 92 92 0 2008 92 93 0 2008 92 94 0 2008 92 96 0 2008 92 97 0 2008 92 98 0 2008 99 11 0 2008 99 19 0 2008 99 21 0 2008 99 23 0 2008 99 24 0 2008 99 28 0 2008 99 31 0 2008 99 34 0 2008 99 36 0 2008 99 37 0 2008 99 38 0 2008 99 40 0 2008 99 41 0 2008 99 43 0 2008 99 45 0 2008 99 46 0 2008 99 47 0 2008 99 49 0 2008 99 51 0 2008 99 61 0 2008 99 62 0 2008 99 67 0 2008 99 72 0 2008 99 78 0 2008 99 99 0 2009 11 11 0 2009 11 19 0 2009 11 91 0 2009 11 99 0 2009 12 00 0 2009 19 11 0 2009 19 19 0 2009 19 91 0 2009 19 98 0 2009 21 00 0 2009 29 11 0 2009 29 19 0 2009 29 91 0 2009 29 99 0 2009 31 11 0 2009 31 19 0 2009 31 51 0 2009 31 59 0 2009 31 91 0 2009 31 99 0 2009 39 11 0 2009 39 19 0 2009 39 31 0 2009 39 39 0 2009 39 51 0 2009 39 55 0 2009 39 59 0 2009 39 91 0 2009 39 95 0 2009 39 99 0 2009 41 10 0 2009 41 91 0 2009 41 99 0 2009 49 11 0 2009 49 19 0 2009 49 30 0 2009 49 91 0 2009 49 93 0 2009 49 99 0 2009 50 10 0 2009 50 90 0 2009 61 10 0 2009 61 90 0 2009 69 11 0 2009 69 19 0 2009 69 51 0 2009 69 59 0 2009 69 71 0 2009 69 79 0 2009 69 90 0 2009 71 10 0 2009 71 91 0 2009 71 99 0 2009 79 11 0 2009 79 19 0 2009 79 30 0 2009 79 91 0 2009 79 93 0 2009 79 99 0 2009 80 11 0 2009 80 19 0 2009 80 34 0 2009 80 35 0 2009 80 36 0 2009 80 38 0 2009 80 50 0 2009 80 61 0 2009 80 63 0 2009 80 71 0 2009 80 73 0 2009 80 79 0 2009 80 85 0 2009 80 86 0 2009 80 88 0 2009 80 89 0 2009 80 95 0 2009 80 96 0 2009 80 97 0 2009 80 99 0 2009 90 11 0 2009 90 19 0 2009 90 21 0 2009 90 29 0 2009 90 31 0 2009 90 39 0 2009 90 41 0 2009 90 49 0 2009 90 51 0 2009 90 59 0 2009 90 71 0 2009 90 73 0 2009 90 79 0 2009 90 92 0 2009 90 94 0 2009 90 95 0 2009 90 96 0 2009 90 97 0 2009 90 98 0 2106 90 30 0 2106 90 51 0 2106 90 55 0 2106 90 59 0 2204 10 11 0 2204 10 19 0 2204 10 91 0 2204 10 99 0 2204 21 10 0 2204 21 11 0 2204 21 12 0 2204 21 13 0 2204 21 17 0 2204 21 18 0 2204 21 19 0 2204 21 22 0 2204 21 23 0 2204 21 24 0 2204 21 26 0 2204 21 27 0 2204 21 28 0 2204 21 32 0 2204 21 34 0 2204 21 36 0 2204 21 37 0 2204 21 38 0 2204 21 42 0 2204 21 43 0 2204 21 44 0 2204 21 46 0 2204 21 47 0 2204 21 48 0 2204 21 62 0 2204 21 66 0 2204 21 67 0 2204 21 68 0 2204 21 69 0 2204 21 71 0 2204 21 74 0 2204 21 76 0 2204 21 77 0 2204 21 78 0 2204 21 79 0 2204 21 80 0 2204 21 81 0 2204 21 82 0 2204 21 83 0 2204 21 84 0 2204 21 85 0 2204 21 87 0 2204 21 88 0 2204 21 89 0 2204 21 91 0 2204 21 92 0 2204 21 94 0 2204 21 95 0 2204 21 96 0 2204 21 98 0 2204 21 99 0 2204 29 10 0 2204 29 11 0 2204 29 12 0 2204 29 13 0 2204 29 17 0 2204 29 18 0 2204 29 42 0 2204 29 43 0 2204 29 44 0 2204 29 46 0 2204 29 47 0 2204 29 48 0 2204 29 58 0 2204 29 62 0 2204 29 64 0 2204 29 65 0 2204 29 71 0 2204 29 72 0 2204 29 75 0 2204 29 77 0 2204 29 78 0 2204 29 82 0 2204 29 83 0 2204 29 84 0 2204 29 87 0 2204 29 88 0 2204 29 89 0 2204 29 91 0 2204 29 92 0 2204 29 94 0 2204 29 95 0 2204 29 96 0 2204 29 98 0 2204 29 99 0 2204 30 10 0 2204 30 92 0 2204 30 94 0 2204 30 96 0 2204 30 98 0 2206 00 10 0 2206 00 31 0 2206 00 39 0 2206 00 51 0 2206 00 59 0 2206 00 81 0 2206 00 89 0 2208 90 91 0 2208 90 99 0 2301 10 00 0 2301 20 00 0 2302 10 10 0 2302 10 90 0 2302 30 10 0 2302 30 90 0 2302 40 02 0 2302 40 08 0 2302 40 10 0 2302 40 90 0 2302 50 00 0 2303 10 11 0 2303 10 19 0 2303 10 90 0 2303 20 10 0 2303 20 90 0 2303 30 00 0 2304 00 00 0 2305 00 00 0 2306 10 00 0 2306 20 00 0 2306 30 00 0 2306 41 00 0 2306 49 00 0 2306 50 00 0 2306 60 00 0 2306 90 05 0 2306 90 11 0 2306 90 19 0 2306 90 90 0 2307 00 11 0 2307 00 19 0 2307 00 90 0 2308 00 11 0 2308 00 19 0 2308 00 40 0 2308 00 90 0 2309 10 11 0 2309 10 13 0 2309 10 15 0 2309 10 19 0 2309 10 31 0 2309 10 33 0 2309 10 39 0 2309 10 51 0 2309 10 53 0 2309 10 59 0 2309 10 70 0 2309 10 90 0 2309 90 10 0 2309 90 20 0 2309 90 31 0 2309 90 33 0 2309 90 35 0 2309 90 39 0 2309 90 41 0 2309 90 43 0 2309 90 49 0 2309 90 51 0 2309 90 53 0 2309 90 59 0 2309 90 70 0 2309 90 91 0 2309 90 95 0 2309 90 99 0 2401 10 10 0 2401 10 20 0 2401 10 30 0 2401 10 41 0 2401 10 49 0 2401 10 50 0 2401 10 60 0 2401 10 70 0 2401 10 80 0 2401 10 90 0 2401 20 10 0 2401 20 20 0 2401 20 30 0 2401 20 41 0 2401 20 49 0 2401 20 50 0 2401 20 60 0 2401 20 70 0 2401 20 80 0 2401 20 90 0 2401 30 00 0 4101 20 10 0 4101 20 30 0 4101 20 50 0 4101 20 90 0 4101 50 10 0 4101 50 30 0 4101 50 50 0 4101 50 90 0 4101 90 00 0 4102 10 10 0 4102 10 90 0 4102 21 00 0 4102 29 00 0 4103 20 00 0 4103 30 00 0 4103 90 10 0 4103 90 90 0 4301 10 00 0 4301 30 00 0 4301 60 00 0 4301 80 30 0 4301 80 50 0 4301 80 70 0 4301 90 00 0 5001 00 00 0 5002 00 00 0 5003 00 00 0 5101 11 00 0 5101 19 00 0 5101 21 00 0 5101 29 00 0 5101 30 00 0 5102 11 00 0 5102 19 10 0 5102 19 30 0 5102 19 40 0 5102 19 90 0 5102 20 00 0 5103 10 10 0 5103 10 90 0 5103 20 10 0 5103 20 91 0 5103 20 99 0 5103 30 00 0 5201 00 10 0 5201 00 90 0 5202 10 00 0 5202 91 00 0 5202 99 00 0 5203 00 00 0 5301 10 00 0 5301 21 00 0 5301 29 00 0 5301 30 10 0 5301 30 90 0 5302 10 00 0 5302 90 00 0 EC Processed Agricultural Products NC 2007 Treatment for BLNS and Mozambique 0403 10 51 0 0403 10 53 0 0403 10 59 0 0403 10 91 0 0403 10 93 0 0403 10 99 0 0403 90 71 0 0403 90 73 0 0403 90 79 0 0403 90 91 0 0403 90 93 0 0403 90 99 0 0405 20 10 0 0405 20 30 0 0501 00 00 0 0502 10 00 0 0502 90 00 0 0505 10 10 0 0505 10 90 0 0505 90 00 0 0506 10 00 0 0506 90 00 0 0507 10 00 0 0507 90 00 0 0508 00 00 0 0510 00 00 0 0511 99 31 0 0511 99 39 0 0710 40 00 0 0711 90 30 0 0903 00 00 0 1212 20 00 0 1302 12 00 0 1302 13 00 0 1302 19 80 0 1302 20 10 0 1302 20 90 0 1302 31 00 0 1302 32 10 0 1401 10 00 0 1401 20 00 0 1401 90 00 0 1404 20 00 0 1404 90 00 0 1505 00 10 0 1505 00 90 0 1506 00 00 0 1515 90 11 0 1516 20 10 0 1517 10 10 0 1517 90 10 0 1517 90 93 0 1518 00 10 0 1518 00 91 0 1518 00 95 0 1518 00 99 0 1520 00 00 0 1521 10 00 0 1521 90 10 0 1521 90 91 0 1521 90 99 0 1522 00 10 0 1702 50 00 0 1702 90 10 0 1704 10 11 0 1704 10 19 0 1704 10 91 0 1704 10 99 0 1704 90 10 0 1704 90 30 0 1704 90 51 0 1704 90 55 0 1704 90 61 0 1704 90 65 0 1704 90 71 0 1704 90 75 0 1704 90 81 0 1704 90 99 0 1803 10 00 0 1803 20 00 0 1804 00 00 0 1805 00 00 0 1806 10 15 0 1806 10 20 0 1806 10 30 0 1806 10 90 0 1806 20 10 0 1806 20 30 0 1806 20 50 0 1806 20 70 0 1806 20 80 0 1806 20 95 0 1806 31 00 0 1806 32 10 0 1806 32 90 0 1806 90 11 0 1806 90 19 0 1806 90 31 0 1806 90 39 0 1806 90 50 0 1806 90 60 0 1806 90 70 0 1806 90 90 0 1901 10 00 0 1901 20 00 0 1901 90 11 0 1901 90 19 0 1901 90 91 0 1901 90 99 0 1902 11 00 0 1902 19 10 0 1902 19 90 0 1902 20 91 0 1902 20 99 0 1902 30 10 0 1902 30 90 0 1902 40 10 0 1902 40 90 0 1903 00 00 0 1904 10 10 0 1904 10 30 0 1904 10 90 0 1904 20 10 0 1904 20 91 0 1904 20 95 0 1904 20 99 0 1904 30 00 0 1904 90 10 0 1904 90 80 0 1905 10 00 0 1905 20 10 0 1905 20 30 0 1905 20 90 0 1905 31 11 0 1905 31 19 0 1905 31 30 0 1905 31 91 0 1905 31 99 0 1905 32 05 0 1905 32 11 0 1905 32 19 0 1905 32 91 0 1905 32 99 0 1905 40 10 0 1905 40 90 0 1905 90 10 0 1905 90 20 0 1905 90 30 0 1905 90 45 0 1905 90 55 0 1905 90 60 0 1905 90 90 0 2001 90 30 0 2001 90 40 0 2001 90 60 0 2004 10 91 0 2004 90 10 0 2005 20 10 0 2005 80 00 0 2008 11 10 0 2008 91 00 0 2008 99 85 0 2008 99 91 0 2101 11 11 0 2101 11 19 0 2101 12 92 0 2101 12 98 0 2101 20 98 0 2101 30 11 0 2101 30 19 0 2101 30 91 0 2101 30 99 0 2102 10 10 0 2102 10 31 0 2102 10 39 0 2102 10 90 0 2102 20 11 0 2102 20 19 0 2102 30 00 0 2103 10 00 0 2103 20 00 0 2103 30 10 0 2103 30 90 0 2103 90 10 0 2103 90 30 0 2103 90 90 0 2104 10 10 0 2104 10 90 0 2104 20 00 0 2105 00 10 0 2105 00 91 0 2105 00 99 0 2106 10 20 0 2106 10 80 0 2106 90 20 0 2106 90 92 0 2106 90 98 0 2201 10 11 0 2201 10 19 0 2201 10 90 0 2201 90 00 0 2202 10 00 0 2202 90 10 0 2202 90 91 0 2202 90 95 0 2202 90 99 0 2203 00 01 0 2203 00 09 0 2203 00 10 0 2205 10 10 0 2205 10 90 0 2205 90 10 0 2205 90 90 0 2207 10 00 0 2207 20 00 0 2208 20 12 0 2208 20 14 0 2208 20 26 0 2208 20 27 0 2208 20 29 0 2208 20 40 0 2208 20 62 0 2208 20 64 0 2208 20 86 0 2208 20 87 0 2208 20 89 0 2208 30 11 0 2208 30 19 0 2208 30 32 0 2208 30 38 0 2208 30 52 0 2208 30 58 0 2208 30 72 0 2208 30 78 0 2208 30 82 0 2208 30 88 0 2208 40 11 0 2208 40 31 0 2208 40 39 0 2208 40 51 0 2208 40 91 0 2208 40 99 0 2208 50 11 0 2208 50 19 0 2208 50 91 0 2208 50 99 0 2208 60 11 0 2208 60 19 0 2208 60 91 0 2208 60 99 0 2208 70 10 0 2208 70 90 0 2208 90 11 0 2208 90 19 0 2208 90 33 0 2208 90 38 0 2208 90 41 0 2208 90 45 0 2208 90 48 0 2208 90 52 0 2208 90 54 0 2208 90 56 0 2208 90 69 0 2208 90 71 0 2208 90 75 0 2208 90 77 0 2208 90 78 0 2208 90 91 0 2208 90 99 0 2402 10 00 0 2402 20 10 0 2402 20 90 0 2402 90 00 0 2403 10 10 0 2403 10 90 0 2403 91 00 0 2403 99 10 2403 99 90 0 2905 43 00 0 2905 44 11 0 2905 44 19 0 2905 44 91 0 2905 44 99 0 2905 45 00 0 3301 90 10 0 3301 90 21 0 3301 90 30 0 3301 90 90 0 3302 10 10 0 3302 10 21 0 3302 10 29 0 3501 10 10 0 3501 10 50 0 3501 10 90 0 3501 90 90 0 3505 10 10 0 3505 10 90 0 3505 20 10 0 3505 20 30 0 3505 20 50 0 3505 20 90 0 3809 10 10 0 3809 10 30 0 3809 10 50 0 3809 10 90 0 3823 11 00 0 3823 12 00 0 3823 13 00 0 3823 19 10 0 3823 19 30 0 3823 19 90 0 3824 60 11 0 3824 60 19 0 3824 60 91 0 3824 60 99 0 ANNEX 2 CUSTOMS DUTIES ON PRODUCTS ORIGINATING IN SADC EPA STATES 1. Without prejudice to paragraphs 2, 4, 5, 6 and 7 customs duties of the EC Party (hereinafter EC customs duties) shall be entirely eliminated on all products of Chapters 1 to 97 of the Harmonised System, except those of Chapter 93 thereof, originating in an SADC EPA State upon the entry into force of this Agreement. For indicative purposes the schedule of EC customs duties applicable to products originating in an SADC EPA State is found in Annex 1. For products of Chapter 93, the EC party shall continue to impose the applied MFN duties. 2. EC customs duties on the products of tariff heading 1006 originating in the SADC EPA States shall be eliminated as from 1 January 2010, with the exception of EC customs duties on the products of subheading 1006 10 10 which shall be eliminated as from the entry into force of this Agreement. 3. The EC Party and the SADC EPA States agree that the provisions of Protocol 3 of the Cotonou Agreement (hereinafter the Sugar Protocol) shall remain applicable until 30 September 2009, and that thereafter the Sugar Protocol shall no longer be in force between them. For the purposes of Article 4(1) of the Sugar Protocol, the delivery period 2008/9 will last from 1 July 2008 to 30 September 2009. The guaranteed price for 1 July-30 September 2009 shall be decided following the negotiation provided for in Article 5(4) of the Sugar Protocol. 4. EC Customs duties on products of tariff heading 1701 originating in an SADC EPA State shall be eliminated as from 1 October 2009. Until EC customs duties are entirely eliminated, and in addition to the allocations of tariff rate quotas at zero duty set out in the Sugar Protocol, a tariff rate quota at zero duty of 30 000 tonnes for Swaziland and 20 000 tonnes for Mozambique shall be opened for marketing year (1) 2008/2009 for products of tariff heading 1701, white sugar equivalent, originating in Swaziland and Mozambique respectively. No import license shall be granted with regard to products to be imported under this additional tariff rate quota, unless the importer undertakes to purchase such products at a price at least equal to the guaranteed prices fixed for sugar imported into the EC Party under the Sugar Protocol. (a) The EC Party may, during the period between 1 October 2009 and 30 September 2015 impose the applied Most Favoured Nation duty on the products originating in SADC EPA States of tariff heading 1701 imported in excess of the following levels expressed in white sugar equivalent, which are deemed to cause a disturbance in the EC Party sugar market: (i) 3,5 million tonnes, in a marketing year, of such products originating in States members of the African, Caribbean and Pacific Group of States (ACP States) signatory to the Cotonou Agreement, and (ii) 1,38 million tonnes, in marketing year 2009/2010, of such products originating in ACP States that are not recognised by the United Nations as least developed countries. The figure of 1,38 million tonnes shall increase to 1,45 million tonnes in marketing year 2010/2011, and 1,6 million tonnes in the following four marketing years. (b) The importation of products of tariff heading 1701 originating in any SADC EPA State that is recognised by the United Nations as a least developed country shall not be subject to the provisions of subparagraph 5(a) of this Annex. However, such imports shall remain subject to the provisions of Article 34 of this Agreement (2) (c) The imposition of the applied Most Favoured Nation duty shall cease at the end of the marketing year during which it was introduced. (d) Any measure taken pursuant to this paragraph shall be notified immediately to the Implementation Committee and shall be the subject of periodic consultations within that body. 6. As of 1 October 2015, for the purpose of the application of the provisions of Article 34, bilateral safeguard of this Agreement, disturbances in the markets of products of tariff heading 1701 may be deemed to arise in situations where the European Community market price of white sugar falls during two consecutive months below 80 percent of the European Community market price for white sugar prevailing during the previous marketing year. 7. From 1 January 2008 until 30 September 2015 products of tariff heading 1704 90 99, 1806 10 30, 1806 10 90, 2106 90 59 and 2106 90 98 shall be subject to a special surveillance mechanism in order to ensure that the arrangements provided for in paragraph 5 are not circumvented. In the event of a cumulative increase of imports of such products originating in SADC EPA States by more than 20 percent in volume during a period of 12 consecutive months compared to the average of the yearly imports over the three previous 12-month periods, the EC Party shall analyse the pattern of trade, the economic justification and the sugar content of such imports and, if it considers that such imports are used to circumvent the arrangements provided for in paragraphs 4 and 5, it may suspend the preferential treatment and introduce the specific MFN duty applied to imports pursuant to the European Community Common Customs Tariff for products of tariff heading 1704 90 99, 1806 10 30, 1806 10 90, 2106 90 59 and 2106 90 98 originating in SADC EPA States. Subparagraphs 5(b), (c) and (d) shall apply mutatis mutandis to actions under this paragraph. 8. Between 1 October 2009 and 30 September 2012 with regard to the products of tariff heading 1701, no preferential import license shall be granted unless the importer undertakes to purchase such products at a price not lower than 90 percent of the reference price set by the EC Party for the relevant marketing year. 9. Paragraphs 1, 3, 4 and 5 shall not apply to products of tariff heading 1701 originating in SADC EPA States and released for free circulation in the French overseas departments. This provision shall be applicable for a period of ten years. This period shall be extended for a further period of ten years unless the Parties agree otherwise. (1) For the purpose of paragraphs 4, 5, 6 and 7 marketing year means the period between 1 October and 30 September. (2) For this purpose and by derogation from Article 34 of this Agreement, an individual SADC EPA State recognised by the United Nations as a least developed country may be subject to safeguard measures. ANNEX 3 CUSTOMS DUTIES APPLICABLE TO IMPORTS INTO BOTSWANA, LESOTHO, NAMIBIA AND SWAZILAND OF PRODUCTS ORIGINATING IN THE EC 1. The tariff staging modalities in this Annex are set out on the assumption that the reference date for tariff reduction is 1 January 2008. This reference date shall not be affected by any delay in the actual entry into force of this Agreement (1). 2. Customs duties on imports into Botswana, Lesotho, Namibia and Swaziland of products originating in the Community listed in Table 1 categorized as List 1 are eliminated upon the entry into force of this Agreement. 3. Customs duties on imports into Botswana, Lesotho, Namibia and Swaziland of products originating in the Community listed in Table 1 categorized as Agriculture List 2 shall be gradually eliminated in accordance with the following schedule:  on the date of entry into force of this Agreement, each duty shall be reduced to 50 per cent of the basic duty;  one year after the date of entry into force of this Agreement, each duty shall be reduced to 25 per cent of the basic duty;  two years after the date of entry into force of this Agreement, the remaining duties shall be abolished. 4. Customs duties on imports into Botswana, Lesotho, Namibia and Swaziland of products originating in the Community listed in Table 1 categorized as Fish List 2 shall be gradually eliminated in accordance with the following schedule:  on the date of entry into force of this Agreement, each duty shall be reduced to 83 per cent of the basic duty,  one year after the date of entry into force of this Agreement, each duty shall be reduced to 67 per cent of the basic duty,  two years after the date of entry into force of this Agreement, each duty shall be reduced to 50 per cent of the basic duty,  three years after the entry into force of this Agreement, each duty shall be reduced to 33 per cent of the basic duty,  four years after the entry into force of this Agreement, each duty shall be reduced to 17 per cent of the basic duty,  six years after the date of entry into force of this Agreement, the remaining duties shall be abolished. 5. Customs duties on imports into Botswana, Lesotho, Namibia and Swaziland of products originating in the Community listed in Table 1 categorized as Agriculture List 3 shall be gradually eliminated in accordance with the following schedule:  on the date of entry into force of this Agreement, each duty shall be reduced to 50 per cent of the basic duty;  one year after the date of entry into force of this Agreement, each duty shall be reduced to 38 per cent of the basic duty;  two years after the date of entry into force of this Agreement, each duty shall be reduced to 25 per cent of the basic duty;  three years after the date of entry into force of this Agreement, each duty shall be reduced to 13 per cent of the basic duty;  four years after the date of entry into force of this Agreement, the remaining duties shall be abolished. 6. Customs duties on imports into Botswana, Lesotho, Namibia and Swaziland of products originating in the Community listed in Table 1 categorized as Industry List 3 shall be gradually eliminated in accordance with the following schedule:  on the date of entry into force of this Agreement, each duty shall be reduced to 40 per cent of the basic duty;  one year after the date of entry into force of this Agreement, each duty shall be reduced to 30 per cent of the basic duty;  two years after the date of entry into force of this Agreement, each duty shall be reduced to 20 per cent of the basic duty;  three years after the date of entry into force of this Agreement, each duty shall be reduced to 10 per cent of the basic duty;  four years after the date of entry into force of this Agreement, the remaining duties shall be abolished. 7. Customs duties on imports into Botswana, Lesotho, Namibia and Swaziland of products originating in the Community listed in Table 1 categorized as Fish List 3 shall be gradually eliminated in accordance with the following schedule:  on the date of entry into force of this Agreement, each duty shall be reduced to 90 per cent of the basic duty;  one year after the date of entry into force of this Agreement, each duty shall be reduced to 80 per cent of the basic duty;  two years after the date of entry into force of this Agreement, each duty shall be reduced to 70 per cent of the basic duty;  three years after the date of entry into force of this Agreement, each duty shall be reduced to 60 per cent of the basic duty;  four years after the date of entry into force of this Agreement, each duty shall be reduced to 50 per cent of the basic duty;  five years after the date of entry into force of this Agreement, each duty shall be reduced to 40 per cent of the basic duty;  six years after the date of entry into force of this Agreement, each duty shall be reduced to 30 per cent of the basic duty;  seven years after the date of entry into force of this Agreement, each duty shall be reduced to 20 per cent of the basic duty;  eight years after the date of entry into force of this Agreement, each duty shall be reduced to 10 per cent of the basic duty;  nine years after the date of entry into force of this Agreement, the remaining duties shall be abolished. 8. Customs duties on imports into Botswana, Lesotho, Namibia and Swaziland on products originating in the Community listed in Table 1 categorized as Agriculture List 4 are excluded from any of the regimes of tariff phase-down contained in this Annex. 9. Customs duties on imports into Botswana, Lesotho, Namibia and Swaziland on products originating in the Community listed in Table 1 categorized as Industry List 4 shall be gradually eliminated in accordance with the following schedule:  on the date of entry into force of this Agreement each duty shall be reduced to 50 per cent of the basic duty;  one year after the date of entry into force of this Agreement each duty shall be reduced to 38 per cent of the basic duty;  two years after the date of entry into force of this Agreement each duty shall be reduced to 25 per cent of the basic duty;  three years after the date of entry into force of this Agreement each duty shall be reduced to 13 per cent of the basic duty;  four years after the date of entry into force of this Agreement the remaining duties shall be abolished. 10. Customs duties on imports into Botswana, Lesotho, Namibia and Swaziland on products originating in the Community listed in Table 1 categorized as List 5: regime 1 shall be frozen at the 2007 TDCA rate. 11. Customs duties on imports into Botswana, Lesotho, Namibia and Swaziland on products originating in the Community listed in Table 1 categorized as List 5: regime 2 shall be gradually eliminated in accordance with the following schedule:  three years after the date of entry into force of this Agreement, each duty shall be reduced to 80 per cent of the basic duty (2);  four year after the date of entry into force of this Agreement, each duty shall be reduced to 60 per cent of the basic duty;  five years after the date of entry into force of this Agreement, each duty shall be reduced to 40 per cent of the basic duty;  six years after the date of entry into force of this Agreement, each duty shall be reduced to 20 per cent of the basic duty;  seven years after the date of entry into force of this Agreement, the remaining duties shall be abolished. 12. Customs duties on imports into Botswana, Lesotho, Namibia and Swaziland on products originating in the Community listed in Table 1 categorized as List 5: regime 3 shall be gradually eliminated in accordance with the following schedule:  three years after the date of entry into force of this Agreement each duty shall be reduced to 87 % of the basic duty;  four years after the date of entry into force of this Agreement each duty shall be reduced to 75 % of the basic duty;  five years after the date of entry into force of this Agreement each duty shall be reduced to 62 % of the basic duty;  six years after the date of entry into force of this Agreement each duty shall be reduced to 50 % of the basic duty;  seven years after the date of entry into force of this Agreement each duty shall be reduced to 37 % of the basic duty;  eight years after the date of entry into force of this Agreement each duty shall be reduced to 25 % of the basic duty;  nine years after the date of entry into force of this Agreement each duty shall be reduced to 12 % of the basic duty;  ten years after the date of entry into force of this Agreement the remaining duties shall be abolished. 13. Customs duties on imports into Botswana, Lesotho, Namibia and Swaziland on products originating in the Community listed in Table 1 categorized as Industrial List 5 shall be applied according to the following schedule: Explanatory Notes Year 1 Year 2 Year 3 Year 4 Year 5 Year 6 Year 7 Year 8 (2008) (2009) (2010) (2011) (2012) (2013) (2014) (2015) Footwear and Leather 1 10 Footwear and Leather 2 20 Motor 1 11 Motor 2 15 13 12 10 Motor 3 6 Motor 4 13 12 11 10 Motors partial 1 Minus 5pp (3) Minus 5pp Minus 5pp Minus 5pp Minus 5pp Minus 5pp Minus 5pp Minus 5pp Motors partial 2 Minus 5pp Minus 5pp Minus 5pp Minus 5pp Minus 5pp Minus 5pp Minus 5pp Minus 5pp Motors partial 3 22 21 20 19 18 Motors partial 4 12 Motors partial 5 15 Motors partial 6 24 22 20 19 18 Textiles  clothing 20 (4) Textiles  fabric 10 (4) Textiles  household 15 (4) Textiles  yarns 5 (4) Tyres 1 15 Tyres 2 10 Tyres 3 10 Tyres 4 15 Customs duties on imports into Botswana, Lesotho, Namibia and Swaziland on products originating in the Community listed in Table 1 categorized as Industry List 6 are excluded from any of the regimes of tariff phase-down contained in this Annex. Table 1 Market access provided to the EC by Botswana, Lesotho, Namibia and Swaziland: subject to technical and legal review HS Code 30.09.07 Sector Staging category Explanatory notes 01.01 0101.10 Agriculture List 1 0101.90 Agriculture List 1 01.02 0102.10 Agriculture List 1 0102.90 Agriculture List 1 01.03 0103.10 Agriculture List 1 0103.9 0103.91 Agriculture List 1 0103.92 Agriculture List 1 01.04 0104.10 Agriculture List 1 0104.20 Agriculture List 1 01.05 0105.1 0105.11 Agriculture List 1 0105.12 Agriculture List 1 0105.19 Agriculture List 1 0105.9 0105.94 Agriculture List 1 0105.99 Agriculture List 1 01.06 0106.00 0106.1 0106.11 Agriculture List 1 0106.12 Agriculture List 1 0106.19 Agriculture List 1 0106.20 Agriculture List 1 0106.3 0106.31 Agriculture List 1 0106.32 Agriculture List 1 0106.39 Agriculture List 1 0106.90 02.01 0201.10 Agriculture List 4 0201.20 Agriculture List 4 0201.30 Agriculture List 4 02.02 0202.10 Agriculture List 4 0202.20 Agriculture List 4 0202.30 Agriculture List 4 02.03 0203.1 0203.11 Agriculture List 4 0203.12 Agriculture List 4 0203.19 0203.19.10 Agriculture List 1 0203.19.90 Agriculture List 4 0203.2 0203.21 Agriculture List 4 0203.22 Agriculture List 4 0203.29 0203.29.10 Agriculture List 1 0203.29.90 Agriculture List 4 02.04 0204.10 Agriculture List 4 0204.2 0204.21 Agriculture List 4 0204.22 Agriculture List 4 0204.23 Agriculture List 4 0204.30 Agriculture List 4 0204.4 0204.41 Agriculture List 4 0204.42 Agriculture List 4 0204.43 Agriculture List 4 0204.50 Agriculture List 4 02.05 0205.00 Agriculture List 1 02.06 0206.10 0206.10.10 Agriculture List 4 0206.10.90 Agriculture List 4 0206.2 0206.21 Agriculture List 4 0206.22 Agriculture List 4 0206.29 Agriculture List 4 0206.30 Agriculture List 4 0206.4 0206.41 Agriculture List 4 0206.49 Agriculture List 4 0206.80 Agriculture List 4 0206.90 Agriculture List 4 02.07 0207.1 0207.11 Agriculture List 1 0207.12 Agriculture List 5 Regime 1 (base rate: 17,01 %) 0207.13 Agriculture List 1 0207.14 0207.14.05 Agriculture List 1 0207.14.10 Agriculture List 3 0207.14.20 Agriculture List 5 Regime 2: (base rates: 21,6 %) 0207.14.90 Agriculture List 5 Regime 1: 1base rate: 38.6c/kg) 0207.2 0207.24 Agriculture List 1 0207.25 Agriculture List 1 0207.26 Agriculture List 1 0207.27 Agriculture List 1 0207.3 0207.32 Agriculture List 1 0207.33 Agriculture List 1 0207.34 Agriculture List 1 0207.35 Agriculture List 1 0207.36 Agriculture List 1 02.08 0208.10 Agriculture List 1 0208.30 Agriculture List 1 0208.40 0208.40.10 Agriculture List 1 0208.40.90 Agriculture List 1 0208.50 Agriculture List 1 0208.90 Agriculture List 1 0209.00 Agriculture List 4 02.10 0210.1 0210.11 Agriculture List 4 0210.12 Agriculture List 4 0210.19 Agriculture List 4 0210.20 0210.20.10 Agriculture List 4 0210.20.90 Agriculture List 4 0210.9 0210.91 Agriculture List 4 0210.92 Agriculture List 4 0210.93 Agriculture List 4 0210.99 0210.99.10 Agriculture List 4 0210.99.90 Agriculture List 4 CHAPTER: 03.01 0301.10 Fish List 1 0301.9 0301.91 Fish List 1 0301.92 Fish List 1 0301.93 Fish List 1 0301.94 Fish List 1 0301.95 Fish List 1 0301.99 Fish List 1 03.02 0302.1 0302.11 Fish List 3 0302.12 Fish List 2 0302.19 Fish List 3 0302.2 0302.21 Fish List 1 0302.22 Fish List 1 0302.23 Fish List 1 0302.29 Fish List 1 0302.3 0302.31 Fish List 1 0302.32 Fish List 1 0302.33 Fish List 1 0302.34 Fish List 1 0302.35 Fish List 1 0302.36 Fish List 1 0302.39 Fish List 1 0302.40 Fish List 1 0302.50 Fish List 1 0302.6 0302.61 Fish List 1 0302.62 Fish List 1 0302.63 Fish List 1 0302.64 Fish List 1 0302.65 Fish List 1 0302.66 Fish List 1 0302.67 Fish List 1 0302.68 Fish List 1 0302.69 Fish List 1 0302.70 Fish List 1 03.03 0303.1 0303.11 Fish List 1 0303.19 Fish List 3 0303.2 0303.21 Fish List 3 0303.22 Fish List 1 0303.29 Fish List 3 0303.3 0303.31 Fish List 1 0303.32 Fish List 1 0303.33 Fish List 1 0303.39 Fish List 1 0303.4 0303.41 Fish List 1 0303.42 Fish List 1 0303.43 Fish List 1 0303.44 Fish List 1 0303.45 Fish List 1 0303.46 Fish List 1 0303.49 Fish List 1 0303.5 0303.51 Fish List 1 0303.52 Fish List 1 0303.6 0303.61 Fish List 1 0303.62 Fish List 1 0303.7 0303.71 Fish List 1 0303.72 Fish List 1 0303.73 Fish List 1 0303.74 Fish List 1 0303.75 Fish List 1 0303.76 Fish List 1 0303.77 Fish List 1 0303.78 Fish List 1 0303.79 Fish List 1 0303.80 Fish List 1 03.04 0304.1 0304.11 Fish List 1 0304.12 Fish List 1 0304.19 0304.19.10 Fish List 1 0304.19.90 Fish List 3 0304.2 0304.21 0304.21.10 Fish List 1 0304.21.90 Fish List 1 0304.22 0304.22.10 Fish List 1 0304.22.90 Fish List 1 0304.29 0304.29.10 Fish List 1 0304.29.90 Fish List 3 0304.9 0304.91 0304.91.10 Fish List 1 0304.91.90 Fish List 1 0304.92 0304.92.10 Fish List 1 0304.92.90 Fish List 1 0304.99 0304.99.10 Fish List 1 0304.99.90 Fish List 3 03.05 0305.10 Fish List 1 0305.20 Fish List 1 0305.30 0305.30.10 Fish List 1 0305.30.90 Fish List 3 0305.4 0305.41 Fish List 2 0305.42 Fish List 1 0305.49 0305.49.10 Fish List 1 0305.49.90 Fish List 3 0305.5 0305.51 Fish List 1 0305.59 0305.59.15 Fish List 1 0305.59.90 Fish List 3 0305.6 0305.61 Fish List 1 0305.62 Fish List 1 0305.63 Fish List 1 0305.69 Fish List 3 03.06 0306.1 0306.11 Fish List 1 0306.12 Fish List 1 0306.13 Fish List 1 0306.14 Fish List 1 0306.19 Fish List 1 0306.2 0306.21 Fish List 1 0306.22 Fish List 1 0306.23 Fish List 1 0306.24 Fish List 1 0306.29 Fish List 1 03.07 0307.10 Fish List 1 0307.2 0307.21 Fish List 1 0307.29 Fish List 1 0307.3 0307.31 Fish List 1 0307.39 Fish List 1 0307.4 0307.41 Fish List 1 0307.49 Fish List 1 0307.5 0307.51 Fish List 1 0307.59 Fish List 1 0307.60 Fish List 1 0307.9 0307.91 Fish List 1 0307.99 Fish List 1 04.01 0401.10 0401.10.10 Agriculture List 1 0401.10.90 Agriculture List 1 0401.20 0401.20.10 Agriculture List 1 0401.20.90 Agriculture List 1 0401.30 0401.30.10 Agriculture List 1 0401.30.90 Agriculture List 1 04.02 0402.10 Agriculture List 4 0402.2 0402.21 Agriculture List 4 0402.29 Agriculture List 4 0402.9 0402.91 Agriculture List 4 0402.99 Agriculture List 4 04.03 0403.10 Agriculture List 1 0403.90 0403.90.10 Agriculture List 2 0403.90.90 Agriculture List 3 04.04 0404.10 Agriculture List 3 0404.90 Agriculture List 4 04.05 0405.10 Agriculture List 4 0405.20 Agriculture List 4 0405.90 Agriculture List 4 04.06 0406.10 Agriculture List 4 0406.20 Agriculture List 4 0406.30 Agriculture List 4 0406.40 Agriculture List 4 0406.90 Agriculture List 4 04.07 0407.00 0407.00.10 Agriculture List 1 0407.00.20 Agriculture List 1 04.08 0408.1 0408.11 Agriculture List 5 Regime 2: base rate: 11,97 % 0408.19 Agriculture List 5 Regime 2: base rate: 11,97 % 0408.9 0408.91 Agriculture List 5 Regime 2: base rate: 11,97 % 0408.99 Agriculture List 5 Regime 2: base rate: 11,97 % 0409.00 Agriculture List 5 Regime 2: base rate: 13,86 % 0410.00 Agriculture List 1 0501.00 Agriculture List 1 05.02 0502.10 Agriculture List 1 0502.90 Agriculture List 1 05.04 0504.00 0504.00.10 Agriculture List 1 0504.00.90 Agriculture List 1 05.05 0505.10 Agriculture List 1 0505.90 Agriculture List 1 05.06 0506.10 Agriculture List 1 0506.90 0506.90.10 Agriculture List 1 0506.90.90 Agriculture List 1 05.07 0507.10 Agriculture List 1 0507.90 Agriculture List 1 0508.00 0508.00.10 Agriculture List 1 0508.00.90 Agriculture List 1 0510.00 Agriculture List 1 05.11 0511.10 Agriculture List 1 0511.9 0511.91 0511.91.15 Agriculture List 1 0511.91.90 Agriculture List 1 0511.99 0511.99.10 Agriculture List 1 0511.99.15 Agriculture List 1 0511.99.80 Fish List 1 0511.99.90 Agriculture List 1 06.01 0601.10 Agriculture List 1 0601.20 Agriculture List 1 06.02 0602.10 Agriculture List 1 0602.20 Agriculture List 1 0602.30 Agriculture List 1 0602.40 Agriculture List 1 0602.90 Agriculture List 1 06.03 0603.1 0603.11 Agriculture List 1 0603.12 Agriculture List 1 0603.13 Agriculture List 1 0603.14 Agriculture List 1 0603.19 Agriculture List 1 0603.90 Agriculture List 1 06.04 0604.10 Agriculture List 3 0604.9 0604.91 Agriculture List 1 0604.99 Agriculture List 3 07.01 0701.10 Agriculture List 1 0701.90 Agriculture List 1 0702.00 Agriculture List 1 07.03 0703.10 Agriculture List 1 0703.20 Agriculture List 1 0703.90 Agriculture List 1 07.04 0704.10 Agriculture List 1 0704.20 Agriculture List 1 0704.90 Agriculture List 1 07.05 0705.1 0705.11 Agriculture List 1 0705.19 Agriculture List 1 0705.2 0705.21 Agriculture List 1 0705.29 Agriculture List 1 07.06 0706.10 Agriculture List 1 0706.90 Agriculture List 1 0707.00 Agriculture List 1 07.08 0708.10 Agriculture List 1 0708.20 Agriculture List 1 0708.90 Agriculture List 1 07.09 0709.20 Agriculture List 1 0709.30 Agriculture List 1 0709.40 Agriculture List 1 0709.5 0709.51 Agriculture List 3 0709.59 0709.59.10 Agriculture List 3 0709.59.90 Agriculture List 3 0709.60 Agriculture List 1 0709.70 Agriculture List 1 0709.90 0709.90.10 Agriculture List 1 0709.90.90 Agriculture List 1 07.10 0710.10 Agriculture List 3 0710.2 0710.21 Agriculture List 3 0710.22 Agriculture List 3 0710.29 Agriculture List 3 0710.30 Agriculture List 3 0710.40 Agriculture List 2 0710.80 0710.80.10 Agriculture List 1 0710.80.90 Agriculture List 3 0710.90 Agriculture List 1 07.11 0711.20 Agriculture List 3 0711.40 Agriculture List 3 0711.5 0711.51 Agriculture List 3 0711.59 0711.59.10 Agriculture List 3 0711.59.90 Agriculture List 3 0711.90 0711.90.10 Agriculture List 3 0711.90.20 Agriculture List 1 0711.90.30 Agriculture List 1 0711.90.90 Agriculture List 3 07.12 0712.20 Agriculture List 3 0712.3 0712.31 Agriculture List 3 0712.32 Agriculture List 3 0712.33 Agriculture List 3 0712.39 Agriculture List 3 0712.90 0712.90.15 Agriculture List 1 0712.90.90 Agriculture List 3 07.13 0713.10 0713.10.20 Agriculture List 1 0713.10.25 Agriculture List 3 0713.10.90 Agriculture List 1 0713.20 Agriculture List 1 0713.3 0713.31 Agriculture List 1 0713.32 Agriculture List 3 0713.33 Agriculture List 1 0713.39 Agriculture List 1 0713.40 Agriculture List 1 0713.50 Agriculture List 1 0713.90 0713.90.10 Agriculture List 1 0713.90.20 Agriculture List 1 07.14 0714.10 0714.10.10 Agriculture List 1 0714.10.90 Agriculture List 1 0714.20 0714.20.10 Agriculture List 1 0714.20.90 Agriculture List 1 0714.90 0714.90.10 Agriculture List 1 0714.90.90 Agriculture List 1 08.01 0801.1 0801.11 0801.11.10 Agriculture List 1 0801.11.90 Agriculture List 1 0801.19 0801.19.10 Agriculture List 1 0801.19.90 Agriculture List 1 0801.2 0801.21 Agriculture List 1 0801.22 Agriculture List 1 0801.3 0801.31 Agriculture List 1 0801.32 Agriculture List 1 08.02 0802.1 0802.11 Agriculture List 1 0802.12 Agriculture List 1 0802.2 0802.21 Agriculture List 1 0802.22 Agriculture List 1 0802.3 0802.31 Agriculture List 1 0802.32 Agriculture List 1 0802.40 Agriculture List 1 0802.50 Agriculture List 1 0802.60 Agriculture List 1 0802.90 Agriculture List 1 0803.00 Agriculture List 1 08.04 0804.10 Agriculture List 1 0804.20 Agriculture List 1 0804.30 Agriculture List 1 0804.40 Agriculture List 1 0804.50 Agriculture List 1 08.05 0805.10 Agriculture List 1 0805.20 Agriculture List 1 0805.40 Agriculture List 1 0805.50 Agriculture List 1 0805.90 Agriculture List 1 08.06 0806.10 Agriculture List 1 0806.20 Agriculture List 1 08.07 0807.1 0807.11 Agriculture List 1 0807.19 Agriculture List 1 0807.20 Agriculture List 1 08.08 0808.10 Agriculture List 1 0808.20 Agriculture List 1 08.09 0809.10 Agriculture List 1 0809.20 Agriculture List 1 0809.30 Agriculture List 1 0809.40 Agriculture List 1 08.10 0810.10 Agriculture List 1 0810.20 Agriculture List 1 0810.40 Agriculture List 1 0810.50 Agriculture List 1 0810.60 Agriculture List 1 0810.90 0810.90.10 Agriculture List 1 0810.90.20 Agriculture List 1 0810.90.90 Agriculture List 1 08.11 0811.10 Agriculture List 3 0811.20 Agriculture List 3 0811.90 0811.90.15 Agriculture List 1 0811.90.90 Agriculture List 3 08.12 0812.10 Agriculture List 1 0812.90 0812.90.15 Agriculture List 1 0812.90.20 Agriculture List 3 0812.90.90 Agriculture List 1 08.13 0813.10 Agriculture List 3 0813.20 Agriculture List 1 0813.30 Agriculture List 1 0813.40 Agriculture List 1 0813.50 Agriculture List 1 0814.00 Agriculture List 1 09.01 0901.1 0901.11 0901.11.10 Agriculture List 1 0901.11.20 Agriculture List 1 0901.11.90 Agriculture List 1 0901.12 0901.12.10 Agriculture List 1 0901.12.20 Agriculture List 1 0901.12.90 Agriculture List 1 0901.2 0901.21 Agriculture List 1 0901.22 Agriculture List 1 0901.90 0901.90.10 Agriculture List 3 0901.90.20 Agriculture List 1 09.02 0902.10 Agriculture List 1 0902.20 Agriculture List 1 0902.30 Agriculture List 3 0902.40 Agriculture List 3 0903.00 Agriculture List 1 09.04 0904.1 0904.11 Agriculture List 1 0904.12 Agriculture List 1 0904.20 0904.20.30 Agriculture List 3 0904.20.50 Agriculture List 1 0905.00 Agriculture List 1 09.06 0906.1 0906.11 Agriculture List 1 0906.19 Agriculture List 1 0906.20 Agriculture List 1 0907.00 Agriculture List 1 09.08 0908.10 Agriculture List 1 0908.20 Agriculture List 1 0908.30 Agriculture List 1 09.09 0909.10 Agriculture List 1 0909.20 Agriculture List 1 0909.30 Agriculture List 1 0909.40 Agriculture List 1 0909.50 Agriculture List 1 09.10 0910.10 0910.10.10 Agriculture List 3 0910.10.20 Agriculture List 3 0910.20 Agriculture List 1 0910.30 Agriculture List 1 0910.9 0910.91 Agriculture List 1 0910.99 Agriculture List 1 10.01 1001.10 Agriculture List 1 1001.90 Agriculture List 4 1002.00 Agriculture List 1 1003.00 Agriculture List 4 1004.00 Agriculture List 1 10.05 1005.10 Agriculture List 4 1005.90 Agriculture List 4 10.06 1006.10 Agriculture List 1 1006.20 Agriculture List 1 1006.30 Agriculture List 1 1006.40 Agriculture List 1 1007.00 Agriculture List 1 10.08 1008.10 Agriculture List 1 1008.20 Agriculture List 3 1008.30 Agriculture List 3 1008.90 Agriculture List 1 1101.00 Agriculture List 4 11.02 1102.10 Agriculture List 1 1102.20 Agriculture List 4 1102.90 1102.90.15 Agriculture List 1 1102.90.30 Agriculture List 1 1102.90.40 Agriculture List 3 1102.90.90 Agriculture List 5 Regime 1: base rate: 0,409c/kg 11.03 1103.1 1103.11 Agriculture List 4 1103.13 Agriculture List 4 1103.19 1103.19.10 Agriculture List 1 1103.19.20 Agriculture List 3 1103.19.90 Agriculture List 3 1103.20 1103.20.10 Agriculture List 4 1103.20.20 Agriculture List 1 1103.20.90 Agriculture List 1 11.04 1104.1 1104.12 Agriculture List 1 1104.19 1104.19.10 Agriculture List 4 1104.19.90 Agriculture List 3 1104.2 1104.22 Agriculture List 1 1104.23 Agriculture List 4 1104.29 1104.29.10 Agriculture List 4 1104.29.90 Agriculture List 1 1104.30 Agriculture List 3 11.05 1105.10 Agriculture List 3 1105.20 1105.20.10 Agriculture List 3 1105.20.90 Agriculture List 3 11.06 1106.10 Agriculture List 1 1106.20 Agriculture List 1 1106.30 1106.30.90 Agriculture List 3 11.07 1107.10 1107.10.10 Agriculture List 4 1107.10.20 Agriculture List 1 1107.10.25 Agriculture List 1 1107.10.50 Agriculture List 3 1107.10.90 Agriculture List 3 1107.20 1107.20.10 Agriculture List 4 1107.20.20 Agriculture List 1 1107.20.25 Agriculture List 1 1107.20.90 Agriculture List 3 11.08 1108.1 1108.11 1108.11.10 Agriculture List 4 1108.11.90 Agriculture List 1 1108.12 1108.12.10 Agriculture List 1 1108.12.90 Agriculture List 3 1108.13 1108.13.10 Agriculture List 1 1108.13.90 Agriculture List 1 1108.14 1108.14.10 Agriculture List 1 1108.14.90 Agriculture List 1 1108.19 1108.19.10 Agriculture List 1 1108.19.90 Agriculture List 1 1108.20 Agriculture List 3 1109.00 Agriculture List 3 1201.00 Agriculture List 1 12.02 1202.10 Agriculture List 1 1202.20 Agriculture List 1 1203.00 Agriculture List 1 1204.00 Agriculture List 1 12.05 1205.00 1205.10 Agriculture List 3 1205.90 Agriculture List 3 1206.00 Agriculture List 1 12.07 1207.20 Agriculture List 1 1207.40 Agriculture List 1 1207.50 Agriculture List 1 1207.9 1207.91 Agriculture List 1 1207.99 1207.99.10 Agriculture List 1 1207.99.20 Agriculture List 1 1207.99.90 Agriculture List 1 12.08 1208.10 Agriculture List 1 1208.90 Agriculture List 1 12.09 1209.10 Agriculture List 1 1209.2 1209.21 Agriculture List 1 1209.22 Agriculture List 1 1209.23 Agriculture List 1 1209.24 Agriculture List 1 1209.25 Agriculture List 1 1209.29 Agriculture List 1 1209.30 Agriculture List 1 1209.9 1209.91 Agriculture List 1 1209.99 1209.99.10 Agriculture List 1 1209.99.90 Agriculture List 1 12.10 1210.10 Agriculture List 1 1210.20 Agriculture List 1 12.11 1211.20 Agriculture List 1 1211.30 Agriculture List 1 1211.40 Agriculture List 1 1211.90 Agriculture 1211.90.10 Agriculture List 1 1211.90.20 Agriculture List 1 1211.90.30 Agriculture List 1 1211.90.40 Agriculture List 1 1211.90.80 Agriculture List 1 1211.90.90 Agriculture List 3 12.12 1212.20 1212.20.10 Agriculture List 1 1212.20.90 Agriculture List 1 1212.9 1212.91 Agriculture List 1 1212.99 1212.99.10 Agriculture List 1 1212.99.90 Agriculture List 2 1213.00 12.14 1214.10 Agriculture List 1 1214.90 Agriculture List 1 13.01 1301.20 Agriculture List 1 1301.90 Agriculture List 1 13.02 1302.1 1302.11 Agriculture List 1 1302.12 Agriculture List 1 1302.13 Agriculture List 1 1302.19 1302.19.05 Agriculture List 1 1302.19.07 Agriculture List 3 1302.19.11 Agriculture List 1 1302.19.12 Agriculture List 1 1302.19.90 Agriculture List 3 1302.20 Agriculture List 1 1302.3 1302.31 Agriculture List 1 1302.32 1302.32.10 Agriculture List 1 1302.32.20 Agriculture List 1 1302.39 1302.39.10 Agriculture List 1 1302.39.20 Agriculture List 1 14.01 1401.10 Agriculture List 1 1401.20 Agriculture List 1 1401.90 1401.90.10 Agriculture List 1 1401.90.90 Agriculture List 1 14.04 1404.20 1404.20.10 Agriculture List 1 1404.20.90 Agriculture List 1 1404.90 Agriculture List 1 1501.00 Agriculture List 1 1502.00 Agriculture List 1 1503.00 Agriculture List 3 15.04 1504.10 Fish List 1 1504.20 Fish List 1 1504.30 Fish Not offered 15.05 1505.00 1505.00.10 Agriculture List 1 1505.00.90 Agriculture List 1 15.06 1506.00 1506.00.15 Agriculture List 1 1506.00.90 Agriculture List 3 15.07 1507.10 Agriculture List 1 1507.90 Agriculture List 1 15.08 1508.10 Agriculture List 1 1508.90 Agriculture List 1 15.09 1509.10 Agriculture List 3 1509.90 Agriculture List 1 1510.00 Agriculture List 1 15.11 1511.10 Agriculture List 1 1511.90 Agriculture List 1 15.12 1512.1 1512.11 Agriculture List 1 1512.19 Agriculture List 3 1512.2 1512.21 Agriculture List 1 1512.29 Agriculture List 1 15.13 1513.1 1513.11 Agriculture List 1 1513.19 Agriculture List 1 1513.2 1513.21 Agriculture List 1 1513.29 Agriculture List 1 15.14 1514.1 1514.11 Agriculture List 1 1514.19 1514.19.10 Agriculture List 3 1514.19.90 Agriculture List 3 1514.9 1514.91 1514.99 1514.99.10 Agriculture List 3 1514.99.90 Agriculture List 3 15.15 1515.1 1515.11 Agriculture List 1 1515.19 Agriculture List 1 1515.2 1515.21 Agriculture List 1 1515.29 1515.29.20 Agriculture List 3 1515.29.90 Agriculture List 1 1515.30 Agriculture List 1 1515.50 Agriculture List 1 1515.90 Agriculture List 1 15.16 1516.10 1516.10.10 Fish Not offered 1516.10.90 Fish List 1 1516.20 1516.20.10 Agriculture List 1 1516.20.90 Agriculture List 1 15.17 1517.10 1517.10.10 Agriculture List 3 1517.10.90 Agriculture List 3 1517.90 1517.90.10 Agriculture List 1 1517.90.20 Agriculture List 1 1517.90.90 Agriculture List 1 15.18 1518.00 1518.00.10 Agriculture List 1 1518.00.90 Agriculture List 1 1520.00 Agriculture List 1 15.21 1521.10 1521.10.10 Agriculture List 1 1521.10.90 Agriculture List 1 1521.90 Agriculture List 1 1522.00 Agriculture List 2 16.01 1601.00 1601.00.10 Agriculture List 1 1601.00.90 Agriculture List 4 16.02 1602.10 Agriculture List 4 1602.20 1602.20.10 Agriculture List 3 1602.20.90 Agriculture List 4 1602.3 1602.31 Agriculture List 0 1602.32 1602.32.10 Agriculture List 5 Regime 1: base rate: 12,6 % 1602.32.90 Agriculture List 3 1602.39 1602.39.10 Agriculture List 3 1602.39.90 Agriculture List 3 1602.4 1602.41 Agriculture List 4 1602.42 Agriculture List 4 1602.49 1602.49.30 Agriculture List 1 1602.49.90 Agriculture List 4 1602.50 1602.50.30 Agriculture List 4 1602.50.40 Agriculture List 4 1602.50.90 Agriculture List 4 1602.90 1602.90.10 Agriculture List 4 1602.90.20 Agriculture List 4 1602.90.90 Agriculture List 4 16.03 1603.00 1603.00.10 Agriculture List 3 1603.00.15 Fish Not offered 1603.00.20 Agriculture List 3 1603.00.30 Fish List 3 1603.00.90 Agriculture List 3 16.04 1604.1 1604.11 Fish List 1 1604.12 1604.12.10 Fish List 1 1604.12.90 Fish List 1 1604.13 1604.13.05 Fish List 3 1604.13.10 Fish List 1 1604.13.15 Fish List 1 1604.13.20 Fish List 1 1604.13.80 Fish List 1 1604.13.90 Fish List 1 1604.14 1604.14.10 Fish List 1 1604.14.90 Fish List 1 1604.15 1604.15.10 Fish List 1 1604.15.20 Fish List 1 1604.15.90 Fish List 1 1604.16 Fish List 1 1604.19 1604.19.10 Fish List 3 1604.19.20 Fish List 1 1604.19.90 Fish List 1 1604.20 1604.20.10 Fish List 1 1604.20.20 Fish List 1 1604.20.30 Fish List 1 1604.20.40 Fish List 1 1604.20.80 Fish List 3 1604.20.90 Fish List 1 1604.30 1604.30.10 Fish List 1 1604.30.20 Fish List 1 16.05 1605.10 1605.10.10 Fish List 1 1605.10.80 Fish List 1 1605.10.90 Fish List 1 1605.20 1605.20.10 Fish List 1 1605.20.80 Fish List 1 1605.20.90 Fish List 1 1605.30 1605.30.10 Fish List 1 1605.30.90 Fish List 1 1605.40 1605.40.10 Fish List 1 1605.40.80 Fish List 1 1605.40.90 Fish List 1 1605.90 1605.90.10 Fish List 1 1605.90.20 Fish List 1 1605.90.30 Fish List 1 1605.90.40 Fish List 1 1605.90.90 Fish List 1 17.01 1701.1 1701.11 Agriculture List 4 1701.12 Agriculture List 4 1701.9 1701.91 Agriculture List 4 1701.99 Agriculture List 4 17.02 1702.1 1702.11 Agriculture List 1 1702.19 Agriculture List 1 1702.20 Agriculture List 1 1702.30 Agriculture List 1 1702.40 Agriculture List 1 1702.50 Agriculture List 1 1702.60 Agriculture List 1 1702.90 Agriculture List 1 17.03 1703.10 Agriculture List 1 1703.90 Agriculture List 1 17.04 1704.10 Agriculture List 4 1704.90 Agriculture List 4 1801.00 Agriculture List 1 1802.00 Agriculture List 1 18.03 1803.10 Agriculture List 1 1803.20 Agriculture List 1 1804.00 Agriculture List 1 1805.00 Agriculture List 1 18.06 1806.10 Agriculture List 5 Regime 2: base rate 10,71 % 1806.20 1806.20.10 Agriculture List 5 Regime 2: base rate 13,23 % 1806.20.90 Agriculture List 5 Regime 2: base rate 10,71 % 1806.3 1806.31 Agriculture List 5 Regime 2: base rate 12,6 % 1806.32 Agriculture List 5 Regime 2: base rate 12,6 % 1806.90 Agriculture List 1 19.01 1901.00 1901.10 Agriculture List 3 1901.20 Agriculture List 2 1901.90 1901.90.10 Agriculture List 1 1901.90.20 Agriculture List 4 1901.90.90 Agriculture List 4 19.02 1902.1 1902.11 Agriculture List 5 Regime 2: base rate: 18,9 % 1902.19 Agriculture List 5 Regime 2: base rate: 18,9 % 1902.20 1902.20.10 Agriculture List 1 1902.20.20 Agriculture List 1 1902.20.90 Agriculture List 2 1902.30 1902.40 1902.40.10 Agriculture List 2 1902.40.90 Agriculture List 2 1903.00 Agriculture List 1 19.04 1904.10 Agriculture List 2 1904.20 1904.20.10 Agriculture List 1 1904.20.90 Agriculture List 2 1904.30 Agriculture List 3 1904.90 1904.90.10 Agriculture List 1 1904.90.90 Agriculture List 2 19.05 1905.10 Agriculture List 3 1905.20 Agriculture List 5 Regime 3: base rate 13,23 % 1905.3 1905.31 Agriculture List 3 1905.32 Agriculture List 5 Regime 3: base rate 13,23 % 1905.40 Agriculture List 5 Regime 3: base rate 13,23 % 1905.90 1905.90.10 Agriculture List 1 1905.90.20 Agriculture List 1 1905.90.30 Agriculture List 1 1905.90.90 Agriculture List 1 20.01 2001.10 Agriculture List 1 2001.90 2001.90.10 Agriculture List 3 2001.90.20 Agriculture List 1 2001.90.30 Agriculture List 2 2001.90.90 Agriculture List 3 20.02 2002.10 2002.10.10 Agriculture List 3 2002.10.80 Agriculture List 3 2002.10.90 Agriculture List 3 2002.90 2002.90.10 Agriculture List 3 2002.90.90 Agriculture List 3 20.03 2003.10 2003.10.10 Agriculture List 5 Regime 2: basic rate: 12,6 % 2003.10.90 Agriculture List 5 Regime 2: basic rate: 12,6 % 2003.20 Agriculture List 1 2003.90 2003.90.10 Agriculture List 5 Regime 2: basic rate: 12,6 % 2003.90.90 Agriculture List 5 Regime 2: basic rate: 12,6 % 20.04 2004.10 2004.10.10 Agriculture List 3 2004.10.90 Agriculture List 3 2004.90 2004.90.10 Agriculture List 1 2004.90.20 Agriculture List 1 2004.90.30 Agriculture List 3 2004.90.40 Agriculture List 3 2004.90.90 Agriculture List 3 20.05 2005.10 2005.10.10 Agriculture List 3 2005.10.90 Agriculture List 3 2005.20 2005.20.10 Agriculture List 3 2005.20.90 Agriculture List 3 2005.40 2005.40.10 Agriculture List 3 2005.40.90 Agriculture List 3 2005.5 2005.51 Agriculture List 5 Regime 2: basic rate: 2,614c/kg 2005.59 Agriculture List 5 Regime 2: basic rate: 2,614c/kg 2005.60 Agriculture List 3 2005.70 Agriculture List 3 2005.80 Agriculture List 3 2005.9 2005.91 2005.99 2005.99.1 2005.99.11 Agriculture List 3 2005.99.12 Agriculture List 3 2005.99.2 2005.99.21 Agriculture List 1 2005.99.22 Agriculture List 1 2005.99.3 2005.99.31 Agriculture List 1 2005.99.32 Agriculture List 1 2005.99.9 2005.99.91 Agriculture List 3 2005.99.99 Agriculture List 3 20.06 2006.00 2006.00.10 Agriculture List 1 2006.00.20 Agriculture List 1 2006.00.30 Agriculture List 3 2006.00.40 Agriculture List 3 2006.00.90 Agriculture List 3 20.07 2007.10 Agriculture List 5 Regime 2: base rate: 24 % 2007.9 2007.91 Agriculture List 5 Regime 2: base rate: 24 % 2007.99 Agriculture List 1 20.08 2008.1 2008.11 2008.11.10 Agriculture List 1 2008.11.20 Agriculture List 1 2008.11.90 Agriculture List 1 2008.19 Agriculture List 1 2008.20 Agriculture List 1 2008.30 Agriculture List 1 2008.40 Agriculture List 1 2008.50 Agriculture List 1 2008.60 Agriculture List 1 2008.70 Agriculture List 1 2008.80 Agriculture List 1 2008.9 2008.91 Agriculture List 3 2008.92 Agriculture List 1 2008.99 2008.99.40 Agriculture List 1 2008.99.50 Agriculture List 1 2008.99.60 Agriculture List 1 2008.99.90 Agriculture List 1 20.09 2009.1 2009.11 Agriculture List 1 2009.12 Agriculture List 1 2009.19 Agriculture List 1 2009.2 2009.21 Agriculture List 1 2009.29 Agriculture List 1 2009.3 2009.31 Agriculture List 1 2009.39 Agriculture List 1 2009.4 2009.41 Agriculture List 1 2009.49 Agriculture List 1 2009.50 Agriculture List 1 2009.6 2009.61 Agriculture List 3 2009.69 Agriculture List 5 Regime 2: base rate: 3,15 % 2009.7 2009.71 Agriculture List 1 2009.79 Agriculture List 1 2009.80 2009.80.10 Agriculture List 5 Regime 2: base rate: 12,6 % 2009.80.20 Agriculture List 1 2009.90 2009.90.10 Agriculture List 1 2009.90.20 Agriculture List 1 21.01 2101.1 2101.11 2101.11.1 2101.11.12 Agriculture List 2 2101.11.9 2101.11.92 Agriculture List 2 2101.12 2101.12.10 Agriculture List 1 2101.12.90 Agriculture List 2 2101.20 Agriculture List 1 2101.30 2101.30.10 Agriculture List 1 2101.30.90 Agriculture List 2 21.02 2102.10 Agriculture List 1 2102.20 Agriculture List 1 2102.30 Agriculture List 3 21.03 2103.10 Agriculture List 1 2103.20 Agriculture List 1 2103.30 2103.30.1 2103.30.11 Agriculture List 1 2103.30.12 Agriculture List 1 2103.30.2 2103.30.21 Agriculture List 1 2103.30.22 Agriculture List 1 2103.90 2103.90.10 Agriculture List 2 2103.90.90 Agriculture List 1 21.04 2104.10 2104.10.10 Agriculture List 2 2104.10.20 Agriculture List 2 2104.10.90 Agriculture List 1 2104.20 Agriculture List 1 21.05 2105.00 2105.00.10 Agriculture List 4 2105.00.20 Agriculture List 4 2105.00.90 Agriculture List 4 21.06 2106.10 2106.10.10 Agriculture List 1 2106.10.90 Agriculture List 2 2106.90 2106.90.17 Agriculture List 1 2106.90.25 Agriculture List 1 2106.90.35 Agriculture List 1 2106.90.50 Agriculture List 1 2106.90.67 Agriculture List 1 2106.90.69 Agriculture List 3 2106.90.90 Agriculture List 3 22.01 2201.10 Agriculture List 1 2201.90 Agriculture List 1 22.02 2202.10 2202.10.10 Agriculture List 1 2202.10.90 Agriculture List 1 2202.90 2202.90.20 Agriculture List 1 2202.90.90 Agriculture List 1 22.03 2203.00 2203.00.05 Agriculture List 1 2203.00.90 Agriculture List 5 Regime 2: base rate: 5 % 22.04 2204.10 Agriculture List 3 2204.2 2204.21 2204.21.30 Agriculture List 3 2204.21.40 Agriculture List 3 2204.21.50 Agriculture List 3 2204.29 2204.29.30 Agriculture List 3 2204.29.40 Agriculture List 3 2204.29.50 Agriculture List 3 2204.30 Agriculture List 3 22.05 2205.10 Agriculture List 3 2205.90 Agriculture List 3 22.06 2206.00 2206.00.05 Annex VI List 3 2206.00.15 Agriculture List 3 2206.00.80 Agriculture List 3 2206.00.90 Agriculture List 3 22.07 2207.10 Agriculture List 3 2207.20 Agriculture List 3 22.08 2208.20 2208.20.10 Agriculture List 3 2208.20.90 Agriculture List 3 2208.30 2208.30.10 Agriculture List 3 2208.30.90 Agriculture List 3 2208.40 2208.40.10 Agriculture List 3 2208.40.90 Agriculture List 3 2208.50 2208.50.10 Agriculture List 3 2208.50.90 Agriculture List 3 2208.60 2208.60.10 Agriculture List 3 2208.60.90 Agriculture List 3 2208.70 2208.70.20 Agriculture List 3 2208.70.90 Agriculture List 3 2208.90 2208.90.20 Agriculture List 3 2208.90.90 Agriculture List 3 2209.00 Agriculture List 3 23.01 2301.10 2301.10.10 Agriculture List 1 2301.10.90 Agriculture List 1 2301.20 Fish List 1 23.02 2302.10 Agriculture List 1 2302.30 Agriculture List 4 2302.40 Agriculture List 1 2302.50 Agriculture List 1 23.03 2303.10 Agriculture List 1 2303.20 Agriculture List 1 2303.30 Agriculture List 1 2304.00 Agriculture List 1 2305.00 Agriculture List 1 23.06 2306.10 Agriculture List 1 2306.20 Agriculture List 1 2306.30 Agriculture List 1 2306.4 2306.41 Agriculture List 1 2306.49 Agriculture List 1 2306.50 Agriculture List 1 2306.60 Agriculture List 1 2306.90 Agriculture List 1 2307.00 Agriculture List 3 2308.00 Agriculture List 1 23.09 2309.10 2309.10.10 Agriculture List 3 2309.10.90 Agriculture List 3 2309.90 2309.90.10 Agriculture List 1 2309.90.15 Agriculture List 3 2309.90.20 Agriculture List 1 2309.90.30 Agriculture List 1 2309.90.35 Agriculture List 1 2309.90.40 Agriculture List 1 2309.90.50 Agriculture List 3 2309.90.60 Agriculture List 1 2309.90.65 Agriculture List 3 2309.90.70 Agriculture List 3 2309.90.75 Agriculture List 3 2309.90.80 Agriculture List 3 2309.90.9 2309.90.92 Agriculture List 3 24.01 2401.10 Agriculture List 3 2401.20 Agriculture List 3 2401.30 Agriculture List 3 24.02 2402.10 2402.10.90 Agriculture List 3 2402.20 2402.20.90 Agriculture List 3 2402.90 2402.90.90 Agriculture List 3 24.03 2403.10 2403.10.10 Agriculture List 3 2403.10.20 Agriculture List 3 2403.10.30 Agriculture List 3 2403.9 2403.91 2403.91.90 Agriculture List 1 2403.99 2403.99.10 Agriculture List 3 2403.99.20 Agriculture List 1 2403.99.90 Agriculture List 3 2501.00 Industry List 1 2502.00 Industry List 1 2503.00 Industry List 1 25.04 2504.10 Industry List 1 2504.90 Industry List 1 25.05 2505.10 Industry List 1 2505.90 Industry List 1 25.06 2506.10 Industry List 1 2506.20 Industry List 1 2507.00 Industry List 1 25.08 2508.10 Industry List 1 2508.30 Industry List 1 2508.40 Industry List 1 2508.50 Industry List 1 2508.60 Industry List 1 2508.70 Industry List 1 2509.00 Industry List 1 25.10 2510.10 Industry List 1 2510.20 Industry List 1 25.11 2511.10 Industry List 1 2511.20 Industry List 1 2512.00 Industry List 1 25.13 2513.10 Industry List 1 2513.20 Industry List 1 2514.00 Industry List 1 25.15 2515.1 2515.11 Industry List 1 2515.12 Industry List 1 2515.20 Industry List 1 25.16 2516.1 2516.11 Industry List 1 2516.12 Industry List 1 2516.20 Industry List 1 2516.90 Industry List 1 25.17 2517.10 Industry List 1 2517.20 Industry List 1 2517.30 Industry List 1 2517.4 2517.41 Industry List 1 2517.49 Industry List 1 25.18 2518.10 Industry List 1 2518.20 Industry List 1 2518.30 Industry List 1 25.19 2519.10 Industry List 1 2519.90 Industry List 1 25.20 2520.10 Industry List 1 2520.20 Industry List 1 2521.00 Industry List 1 25.22 2522.10 Industry List 1 2522.20 Industry List 1 2522.30 Industry List 1 25.23 2523.10 Industry List 1 2523.2 2523.21 Industry List 1 2523.29 Industry List 1 2523.30 Industry List 1 2523.90 Industry List 1 25.24 2524.00 2524.10 Industry List 1 2524.90 Industry List 1 25.25 2525.10 Industry List 1 2525.20 Industry List 1 2525.30 Industry List 1 25.26 2526.10 Industry List 1 2526.20 Industry List 1 25.27 2527.00 Industry List 1 25.28 2528.10 Industry List 1 2528.90 Industry List 1 25.29 2529.10 Industry List 1 2529.2 Industry 2529.21 Industry List 1 2529.22 Industry List 1 2529.30 Industry List 1 25.30 2530.10 Industry List 1 2530.20 Industry List 1 2530.90 Industry List 1 26.01 2601.1 Industry List 1 2601.11 Industry List 1 2601.12 Industry List 1 2601.20 Industry List 1 2602.00 Industry List 1 2603.00 Industry List 1 2604.00 Industry List 1 2605.00 Industry List 1 2606.00 Industry List 1 2607.00 Industry List 1 2608.00 Industry List 1 2609.00 Industry List 1 2610.00 Industry List 1 2611.00 Industry List 1 26.12 2612.10 Industry List 1 2612.20 Industry List 1 26.13 2613.10 Industry List 1 2613.90 Industry List 1 2614.00 Industry List 1 26.15 2615.10 Industry List 1 2615.90 Industry List 1 26.16 2616.10 Industry List 1 2616.90 Industry List 1 26.17 2617.10 Industry List 1 2617.90 Industry List 1 2618.00 Industry List 1 2619.00 Industry List 1 26.20 2620.1 2620.11 Industry List 1 2620.19 Industry List 1 2620.2 2620.21 Industry List 1 2620.29 Industry List 1 2620.30 Industry List 1 2620.40 Industry List 1 2620.60 Industry List 1 2620.9 2620.91 Industry List 1 2620.99 Industry List 1 26.21 2621.00 2621.10 Industry List 1 2621.90 Industry List 1 27.01 2701.1 2701.11 Industry List 1 2701.12 Industry List 1 2701.19 Industry List 1 2701.20 Industry List 1 27.02 2702.10 Industry List 1 2702.20 Industry List 1 2703.00 Industry List 1 2704.00 Industry List 1 2705.00 Industry List 1 2706.00 Industry List 4 27.07 2707.10 Industry List 1 2707.20 Industry List 1 2707.30 Industry List 1 2707.40 Industry List 1 2707.50 Industry List 1 2707.9 2707.91 Industry List 1 2707.99 2707.99.10 Industry List 1 2707.99.20 Industry List 1 2707.99.90 Industry List 1 27.08 2708.10 Industry List 6 2708.20 Industry List 6 2709.00 Industry List 6 27.10 2710.00 2710.1 2710.11 2710.11.01 Industry List 6 2710.11.02 Industry List 6 2710.11.07 Industry List 6 2710.11.09 Industry List 6 2710.11.15 Industry List 6 2710.11.26 Industry List 6 2710.11.30 Industry List 6 2710.11.35 Industry List 6 2710.11.37 Industry List 6 2710.11.39 Industry List 6 2710.11.40 Industry List 6 2710.11.45 Industry List 6 2710.11.47 Industry List 6 2710.11.49 Industry List 6 2710.11.52 Industry List 6 2710.11.55 Industry List 6 2710.11.57 Industry List 6 2710.11.60 Industry List 6 2710.11.70 Industry List 6 2710.11.80 Industry List 6 2710.11.90 Industry List 6 2710.19 2710.9 2710.91 Industry List 6 2710.99 2710.99.10 Industry List 6 2710.99.20 Industry List 6 2710.99.30 Industry List 6 27.11 2711.1 2711.11 Industry List 1 2711.12 Industry List 1 2711.13 2711.13.10 Industry List 4 2711.13.90 Industry List 1 2711.14 Industry List 6 2711.19 Industry List 1 2711.2 2711.21 Industry List 1 2711.29 2711.29.10 Industry List 4 2711.29.90 Industry List 1 27.12 2712.10 2712.10.10 Industry List 4 2712.10.20 Industry List 4 2712.20 Industry List 6 2712.90 2712.90.10 Industry List 6 2712.90.20 Industry List 6 2712.90.30 Industry List 6 2712.90.50 Industry List 6 2712.90.90 Industry List 6 27.13 2713.1 2713.11 Industry List 1 2713.12 Industry List 1 2713.20 Industry List 1 2713.90 Industry List 1 27.14 2714.10 Industry List 1 2714.90 2714.90.10 Industry List 1 2714.90.20 Industry List 1 2714.90.90 Industry List 1 27.15 2715.00 2715.00.10 Industry List 4 2715.00.20 Industry List 4 2715.00.90 Industry List 1 2716.00 Industry List 1 28.01 2801.10 Industry List 1 2801.20 Industry List 1 2801.30 Industry List 1 2802.00 Industry List 1 2803.00 Industry List 1 28.04 2804.10 Industry List 1 2804.2 2804.21 Industry List 1 2804.29 Industry List 1 2804.30 Industry List 1 2804.40 Industry List 1 2804.50 Industry List 1 2804.6 2804.61 Industry List 1 2804.69 Industry List 1 2804.70 Industry List 1 2804.80 Industry List 1 2804.90 Industry List 1 28.05 2805.1 2805.11 Industry List 1 2805.12 Industry List 1 2805.19 Industry List 1 2805.30 Industry List 1 2805.40 Industry List 1 28.06 2806.10 Industry List 1 2806.20 Industry List 1 2807.00 Industry List 1 2808.00 Industry List 1 28.09 2809.10 Industry List 1 2809.20 Industry List 1 2810.00 Industry List 1 28.11 2811.1 2811.11 Industry List 1 2811.19 2811.19.10 Industry List 1 2811.19.90 Industry List 1 2811.2 2811.21 Industry List 1 2811.22 Industry List 1 2811.29 Industry List 1 28.12 2812.10 2812.10.10 Industry List 1 2812.10.20 Industry List 1 2812.10.30 Industry List 1 2812.10.40 Industry List 1 2812.10.50 Industry List 1 2812.10.60 Industry List 1 2812.10.70 Industry List 1 2812.10.80 Industry List 1 2812.10.90 Industry List 1 2812.90 Industry List 1 28.13 2813.10 Industry List 1 2813.90 Industry List 1 28.14 2814.10 Industry List 1 2814.20 Industry List 1 28.15 2815.1 2815.11 Industry List 6 2815.12 Industry List 6 2815.20 Industry List 1 2815.30 Industry List 1 28.16 2816.10 Industry List 1 2816.40 Industry List 1 2817.00 Industry List 1 28.18 2818.10 Industry List 1 2818.20 Industry List 1 2818.30 Industry List 1 28.19 2819.10 Industry List 1 2819.90 Industry List 1 28.20 2820.10 Industry List 1 2820.90 Industry List 1 28.21 2821.10 Industry List 1 2821.20 Industry List 1 2822.00 Industry List 1 2823.00 Industry List 4 28.24 2824.10 Industry List 1 2824.90 Industry List 1 28.25 2825.10 Industry List 1 2825.20 Industry List 1 2825.30 Industry List 1 2825.40 Industry List 1 2825.50 Industry List 1 2825.60 Industry List 1 2825.70 Industry List 1 2825.80 Industry List 1 2825.90 Industry List 1 28.26 2826.1 2826.12 Industry List 1 2826.19 Industry List 1 2826.30 Industry List 1 2826.90 Industry List 1 28.27 2827.10 Industry List 1 2827.20 Industry List 1 2827.3 2827.31 Industry List 1 2827.32 Industry List 1 2827.35 Industry List 1 2827.39 Industry List 1 2827.4 2827.41 Industry List 1 2827.49 Industry List 1 2827.5 2827.51 Industry List 1 2827.59 Industry List 1 2827.60 Industry List 1 28.28 2828.10 Industry List 4 2828.90 Industry List 1 28.29 2829.1 2829.11 Industry List 1 2829.19 Industry List 1 2829.90 Industry List 1 28.30 2830.10 Industry List 1 2830.90 Industry List 1 28.31 2831.10 Industry List 1 2831.90 Industry List 1 28.32 2832.10 Industry List 1 2832.20 Industry List 1 2832.30 Industry List 1 28.33 2833.1 2833.11 Industry List 1 2833.19 Industry List 1 2833.2 2833.21 Industry List 1 2833.22 Industry List 1 2833.24 Industry List 1 2833.25 Industry List 1 2833.27 Industry List 1 2833.29 Industry List 1 2833.30 Industry List 1 2833.40 Industry List 1 28.34 2834.10 Industry List 1 2834.2 2834.21 Industry List 1 2834.29 Industry List 1 28.35 2835.10 Industry List 1 2835.2 2835.22 Industry List 1 2835.24 Industry List 1 2835.25 Industry List 4 2835.26 2835.26.10 Industry List 4 2835.26.90 Industry List 1 2835.29 Industry List 1 2835.3 Industry 2835.31 Industry List 4 2835.39 Industry List 1 28.36 2836.20 Industry List 6 2836.30 Industry List 1 2836.40 Industry List 1 2836.50 Industry List 1 2836.60 Industry List 1 2836.9 Industry List 1 2836.91 Industry List 1 2836.92 Industry List 1 2836.99 Industry List 1 28.37 2837.1 2837.11 Industry List 1 2837.19 Industry List 1 2837.20 Industry List 1 28.39 2839.1 2839.11 Industry List 1 2839.19 Industry List 1 2839.90 Industry List 1 28.40 2840.1 2840.11 Industry List 1 2840.19 Industry List 1 2840.20 Industry List 1 2840.30 Industry List 1 28.41 2841.30 Industry List 1 2841.50 Industry List 1 2841.6 2841.61 Industry List 1 2841.69 Industry List 1 2841.70 Industry List 1 2841.80 Industry List 1 2841.90 Industry List 1 28.42 2842.10 Industry List 1 2842.90 Industry List 1 28.43 2843.10 Industry List 1 2843.2 2843.21 Industry List 1 2843.29 Industry List 1 2843.30 Industry List 1 2843.90 Industry List 1 28.44 2844.10 Industry List 1 2844.20 Industry List 1 2844.30 Industry List 1 2844.40 Industry List 1 2844.50 Industry List 1 28.45 2845.10 Industry List 1 2845.90 Industry List 1 28.46 2846.10 Industry List 1 2846.90 Industry List 1 28.47 2847.00 2847.00.15 Industry List 1 2847.00.30 Industry List 1 2848.00 Industry List 1 28.49 2849.10 Industry List 1 2849.20 Industry List 1 2849.90 Industry List 1 2850.00 Industry List 1 2852.00 Industry List 1 28.53 2853.00 2853.00.10 Industry List 1 2853.00.90 Industry List 1 29.01 2901.10 Industry List 1 2901.2 2901.21 Industry List 1 2901.22 Industry List 1 2901.23 Industry List 1 2901.24 Industry List 1 2901.29 Industry List 1 29.02 2902.1 2902.11 Industry List 1 2902.19 Industry List 1 2902.20 Industry List 1 2902.30 Industry List 1 2902.4 2902.41 Industry List 1 2902.42 Industry List 1 2902.43 Industry List 1 2902.44 Industry List 1 2902.50 Industry List 1 2902.60 Industry List 1 2902.70 Industry List 1 2902.90 Industry List 1 29.03 2903.1 2903.11 Industry List 1 2903.12 Industry List 1 2903.13 Industry List 1 2903.14 Industry List 1 2903.15 Industry List 1 2903.19 2903.19.10 Industry List 1 2903.19.90 Industry List 1 2903.2 2903.21 Industry List 1 2903.22 Industry List 1 2903.23 Industry List 1 2903.29 Industry List 1 2903.3 2903.31 Industry List 1 2903.39 Industry List 1 2903.4 2903.41 Industry List 1 2903.42 Industry List 1 2903.43 Industry List 1 2903.44 Industry List 1 2903.45 2903.45.05 Industry List 1 2903.45.10 Industry List 1 2903.45.15 Industry List 1 2903.45.20 Industry List 1 2903.45.25 Industry List 1 2903.45.30 Industry List 1 2903.45.35 Industry List 1 2903.45.40 Industry List 1 2903.45.45 Industry List 1 2903.45.50 Industry List 1 2903.45.90 Industry List 1 2903.46 Industry List 1 2903.47 Industry List 1 2903.49 2903.49.01 Industry List 1 2903.49.03 Industry List 1 2903.49.05 Industry List 1 2903.49.07 Industry List 1 2903.49.09 Industry List 1 2903.49.10 Industry List 1 2903.49.11 Industry List 1 2903.49.19 Industry List 1 2903.49.20 Industry List 1 2903.49.90 Industry List 1 2903.5 2903.51 Industry List 1 2903.52 Industry List 1 2903.59 Industry List 1 2903.6 2903.61 Industry List 1 2903.62 Industry List 1 2903.69 Industry List 1 29.04 2904.10 2904.10.10 Industry List 4 2904.10.90 Industry List 1 2904.20 Industry List 1 2904.90 2904.90.10 Industry List 1 2904.90.90 Industry List 1 29.05 2905.1 2905.11 Industry List 1 2905.12 Industry List 1 2905.13 Industry List 1 2905.14 Industry List 1 2905.16 Industry List 1 2905.17 Industry List 1 2905.19 2905.19.10 Industry List 1 2905.19.20 Industry List 4 2905.19.90 Industry List 1 2905.2 2905.22 Industry List 1 2905.29 Industry List 1 2905.3 2905.31 Industry List 1 2905.32 Industry List 1 2905.39 Industry List 1 2905.4 2905.41 Industry List 1 2905.42 Industry List 1 2905.43 Agriculture List 1 2905.44 Agriculture List 3 2905.45 Agriculture List 2 2905.49 Industry List 1 2905.5 2905.51 Industry List 1 2905.59 Industry List 1 29.06 2906.1 2906.11 Industry List 1 2906.12 Industry List 1 2906.13 Industry List 1 2906.19 Industry List 1 2906.2 2906.21 Industry List 1 2906.29 Industry List 1 29.07 2907.1 2907.11 Industry List 1 2907.12 Industry List 1 2907.13 Industry List 1 2907.15 Industry List 1 2907.19 Industry List 1 2907.2 2907.21 Industry List 1 2907.22 Industry List 1 2907.23 Industry List 1 2907.29 Industry List 1 29.08 2908.1 2908.11 Industry List 1 2908.19 Industry List 1 2908.9 2908.91 Industry List 1 2908.99 Industry List 1 29.09 2909.1 2909.11 Industry List 1 2909.19 Industry List 1 2909.20 Industry List 1 2909.30 Industry List 1 2909.4 2909.41 Industry List 1 2909.43 Industry List 1 2909.44 Industry List 1 2909.49 Industry List 1 2909.50 Industry List 1 2909.60 Industry List 1 29.10 2910.10 Industry List 1 2910.20 Industry List 1 2910.30 Industry List 1 2910.40 Industry List 1 2910.90 Industry List 1 2911.00 Industry List 1 29.12 2912.1 2912.11 Industry List 1 2912.12 Industry List 1 2912.19 Industry List 1 2912.2 2912.21 Industry List 1 2912.29 Industry List 1 2912.30 Industry List 1 2912.4 2912.41 Industry List 1 2912.42 Industry List 1 2912.49 Industry List 1 2912.50 Industry List 1 2912.60 Industry List 1 2913.00 Industry List 1 29.14 2914.1 2914.11 Industry List 1 2914.12 Industry List 1 2914.13 Industry List 4 2914.19 Industry List 1 2914.2 2914.21 Industry List 1 2914.22 Industry List 1 2914.23 Industry List 1 2914.29 Industry List 1 2914.3 2914.31 Industry List 1 2914.39 Industry List 1 2914.40 Industry List 1 2914.50 Industry List 1 2914.6 2914.61 Industry List 1 2914.69 Industry List 1 2914.70 Industry List 1 29.15 2915.1 2915.11 Industry List 1 2915.12 Industry List 1 2915.13 Industry List 1 2915.2 2915.21 Industry List 4 2915.24 Industry List 1 2915.29 2915.29.10 Industry List 4 2915.29.90 Industry List 1 2915.3 2915.31 Industry List 4 2915.32 Industry List 1 2915.33 Industry List 4 2915.36 Industry List 1 2915.39 2915.39.20 Industry List 4 2915.39.30 Industry List 4 2915.39.40 Industry List 4 2915.39.60 Industry List 1 2915.39.90 Industry List 1 2915.40 Industry List 1 2915.50 2915.50.30 Industry List 1 2915.50.90 Industry List 1 2915.60 Industry List 1 2915.70 Industry List 1 2915.90 Industry List 1 29.16 2916.1 2916.11 2916.11.10 Industry List 1 2916.11.20 Industry List 1 2916.12 2916.12.10 Industry List 1 2916.12.20 Industry List 1 2916.12.30 Industry List 1 2916.12.40 Industry List 1 2916.12.90 Industry List 1 2916.13 Industry List 1 2916.14 Industry List 1 2916.15 Industry List 1 2916.19 Industry List 1 2916.20 2916.3 2916.31 Industry List 1 2916.32 Industry List 1 2916.34 Industry List 1 2916.35 Industry List 1 2916.36 Industry List 1 2916.39 Industry List 1 29.17 2917.1 2917.11 Industry List 1 2917.12 2917.12.20 Industry List 4 2917.12.90 Industry List 1 2917.13 Industry List 1 2917.14 Industry List 4 2917.19 2917.19.35 Industry List 4 2917.19.45 Industry List 4 2917.19.90 Industry List 1 2917.20 Industry List 1 2917.3 2917.32 Industry List 4 2917.33 Industry List 4 2917.34 Industry List 4 2917.35 Industry List 4 2917.36 Industry List 1 2917.37 Industry List 1 2917.39 Industry List 1 29.18 2918.1 2918.11 Industry List 1 2918.12 Industry List 4 2918.13 Industry List 1 2918.14 Industry List 4 2918.15 Industry List 1 2918.16 Industry List 1 2918.18 Industry List 1 2918.19 2918.19.10 Industry List 4 2918.19.30 Industry List 1 2918.19.90 Industry List 1 2918.2 2918.21 Industry List 1 2918.22 Industry List 1 2918.23 Industry List 1 2918.29 Industry List 1 2918.30 Industry List 1 2918.9 2918.91 Industry List 1 2918.99 Industry List 1 29.19 2919.00 2919.10 Industry List 1 2919.90 Industry List 1 29.20 2920.1 2920.11 Industry List 1 2920.19 Industry List 1 2920.90 2920.90.10 Industry List 1 2920.90.20 Industry List 1 2920.90.30 Industry List 1 2920.90.40 Industry List 1 2920.90.90 Industry List 1 29.21 2921.1 2921.11 Industry List 1 2921.19 2921.19.15 Industry List 1 2921.19.20 Industry List 1 2921.19.25 Industry List 1 2921.19.30 Industry List 1 2921.19.35 Industry List 1 2921.19.80 Industry List 4 2921.19.90 Industry List 1 2921.2 2921.21 Industry List 1 2921.22 Industry List 1 2921.29 Industry List 1 2921.30 Industry List 1 2921.4 2921.41 Industry List 1 2921.42 Industry List 1 2921.43 Industry List 1 2921.44 2921.44.20 Industry List 1 2921.44.90 Industry List 4 2921.45 Industry List 1 2921.46 Industry List 1 2921.49 Industry List 1 2921.5 2921.51 2921.51.20 Industry List 4 2921.51.90 Industry List 1 2921.59 Industry List 1 29.22 2922.1 2922.11 Industry List 1 2922.12 Industry List 1 2922.13 2922.13.10 Industry List 1 2922.13.20 Industry List 1 2922.14 Industry List 1 2922.19 2922.19.20 Industry List 1 2922.19.30 Industry List 1 2922.19.40 Industry List 1 2922.19.50 Industry List 1 2922.19.60 Industry List 1 2922.19.90 Industry List 1 2922.2 2922.21 Industry List 1 2922.29 Industry List 1 2922.3 2922.31 Industry List 1 2922.39 Industry List 1 2922.4 2922.41 Annex III List 1 2922.42 Industry List 1 2922.43 Industry List 1 2922.44 Industry List 1 2922.49 Industry List 1 2922.50 Industry List 1 29.23 2923.10 Industry List 1 2923.20 Industry List 1 2923.90 Industry List 1 29.24 2924.1 2924.11 Industry List 1 2924.12 Industry List 1 2924.19 Industry List 1 2924.2 2924.21 2924.21.10 Industry List 4 2924.21.90 Industry List 1 2924.23 Industry List 1 2924.24 Industry List 1 2924.29 2924.29.05 Industry List 6 2924.29.90 Industry List 1 29.25 2925.1 2925.11 Industry List 1 2925.12 Industry List 1 2925.19 Industry List 1 2925.2 2925.21 Industry List 1 2925.29 Industry List 1 29.26 2926.10 Industry List 1 2926.20 Industry List 1 2926.30 Industry List 1 2926.90 Industry List 1 2927.00 Industry List 1 2928.00 Industry List 1 29.29 2929.10 Industry List 1 2929.90 2929.90.10 Industry List 4 2929.90.20 Industry List 1 2929.90.30 Industry List 1 2929.90.90 Industry List 1 29.30 2930.20 Industry List 1 2930.30 Industry List 1 2930.40 Industry List 1 2930.50 Industry List 1 2930.90 2930.90.01 Industry List 1 2930.90.03 Industry List 1 2930.90.05 Industry List 1 2930.90.07 Industry List 1 2930.90.09 Industry List 1 2930.90.11 Industry List 1 2930.90.13 Industry List 1 2930.90.15 Industry List 1 2930.90.17 Industry List 1 2930.90.19 Industry List 1 2930.90.21 Industry List 1 2930.90.23 Industry List 1 2930.90.25 Industry List 1 2930.90.27 Industry List 1 2930.90.29 Industry List 1 2930.90.30 Industry List 4 2930.90.90 Industry List 1 29.31 2931.00 2931.00.10 Annex III List 1 2931.00.15 Industry List 1 2931.00.20 Industry List 1 2931.00.25 Industry List 1 2931.00.30 Industry List 1 2931.00.35 Industry List 1 2931.00.40 Industry List 1 2931.00.45 Industry List 1 2931.00.50 Industry List 1 2931.00.55 Industry List 1 2931.00.90 Industry List 1 29.32 2932.1 2932.11 Industry List 1 2932.12 Industry List 1 2932.13 Industry List 1 2932.19 Industry List 1 2932.2 Industry List 1 2932.21 Industry List 1 2932.29 2932.29.10 Industry List 4 2932.29.90 Industry List 1 2932.9 2932.91 Industry List 1 2932.92 Industry List 1 2932.93 Industry List 1 2932.94 Industry List 1 2932.95 Industry List 1 2932.99 Industry List 1 29.33 2933.1 2933.11 Industry List 1 2933.19 Industry List 1 2933.2 2933.21 Industry List 1 2933.29 Industry List 1 2933.3 2933.31 Industry List 1 2933.32 Industry List 1 2933.33 2933.39 2933.39.10 Industry List 1 2933.39.20 Industry List 1 2933.39.90 Industry List 1 2933.4 2933.41 Industry List 1 2933.49 2933.49.10 Industry List 4 2933.49.90 Industry List 1 2933.5 2933.52 Industry List 1 2933.53 Industry List 1 2933.54 Industry List 1 2933.55 Industry List 1 2933.59 2933.59.10 Industry List 1 2933.59.20 Industry List 1 2933.59.30 Industry List 1 2933.59.80 Industry List 1 2933.59.85 Industry List 4 2933.59.90 Industry List 4 2933.6 2933.61 Industry List 1 2933.69 2933.69.20 Industry List 1 2933.69.30 Industry List 4 2933.69.40 Industry List 1 2933.69.90 Industry List 1 2933.7 2933.71 Industry List 1 2933.72 Industry List 1 2933.79 Industry List 1 2933.9 Industry 2933.91 Industry List 1 2933.99 Industry List 1 29.34 2934.10 Industry List 1 2934.20 Industry List 1 2934.30 Industry List 1 2934.9 2934.91 Industry List 1 2934.99 Industry List 1 2935.00 Industry List 1 29.36 2936.2 2936.21 Industry List 1 2936.22 Industry List 1 2936.23 Industry List 1 2936.24 Industry List 1 2936.25 Industry List 1 2936.26 Industry List 1 2936.27 Industry List 1 2936.28 Industry List 1 2936.29 Industry List 1 2936.90 Industry List 1 29.37 2937.1 2937.11 Industry List 1 2937.12 Industry List 1 2937.19 Industry List 1 2937.2 2937.21 Industry List 1 2937.22 Industry List 1 2937.23 Industry List 1 2937.29 Industry List 1 2937.3 2937.31 Industry List 1 2937.39 Industry List 1 2937.40 Industry List 1 2937.50 Industry List 1 2937.90 Industry List 1 29.38 2938.10 Industry List 1 2938.90 Industry List 1 29.39 2939.1 2939.11 2939.11.10 Industry List 6 2939.11.90 Industry List 6 2939.19 Industry List 6 2939.20 Industry List 1 2939.30 Industry List 1 2939.4 2939.41 Industry List 1 2939.42 Industry List 1 2939.43 Industry List 1 2939.49 Industry List 1 2939.5 2939.51 Industry List 1 2939.59 Industry List 1 2939.6 2939.61 Industry List 1 2939.62 Industry List 1 2939.63 Industry List 1 2939.69 Industry List 1 2939.9 2939.91 2939.99 2939.99.10 Industry List 4 2939.99.20 Industry List 1 2939.99.90 Industry List 1 2940.00 Industry List 1 29.41 2941.10 Industry List 1 2941.20 Industry List 1 2941.30 Industry List 1 2941.40 Industry List 1 2941.50 Industry List 1 2941.90 Industry List 1 2942.00 Industry List 1 30.01 3001.20 Industry List 1 3001.90 Industry List 1 30.02 3002.10 Industry List 1 3002.20 Industry List 1 3002.30 Industry List 1 3002.90 3002.90.10 Industry List 1 3002.90.20 Industry List 1 3002.90.90 Industry List 1 30.03 3003.10 Industry List 0 3003.20 Industry List 1 3003.3 3003.31 Industry List 1 3003.39 Industry List 1 3003.40 Industry List 1 3003.90 Industry List 1 30.04 3004.10 Industry List 1 3004.20 Industry List 1 3004.3 3004.31 Industry List 1 3004.32 Industry List 1 3004.39 Industry List 1 3004.40 Industry List 1 3004.50 Industry List 1 3004.90 Industry List 1 30.05 3005.10 Industry List 1 3005.90 3005.90.10 Industry List 4 3005.90.90 Industry List 1 30.06 3006.10 Industry List 1 3006.20 Industry List 1 3006.30 Industry List 1 3006.40 Industry List 1 3006.50 Industry List 1 3006.60 Industry List 1 3006.70 Industry List 1 3006.9 3006.91 Industry List 1 3006.92 Industry List 1 3101.00 Industry List 1 31.02 3102.10 Industry List 1 3102.2 3102.21 Industry List 1 3102.29 Industry List 1 3102.30 Industry List 1 3102.40 Industry List 1 3102.50 Industry List 1 3102.60 Industry List 1 3102.80 Industry List 1 3102.90 Industry List 1 31.03 3103.10 Industry List 1 3103.90 Industry List 1 31.04 3104.20 Industry List 1 3104.30 Industry List 1 3104.90 Industry List 1 31.05 3105.10 Industry List 1 3105.20 Industry List 1 3105.30 Industry List 1 3105.40 Industry List 1 3105.5 3105.51 Industry List 1 3105.59 Industry List 1 3105.60 Industry List 1 3105.90 Industry List 1 32.01 3201.10 Industry List 1 3201.20 Industry List 1 3201.90 Industry List 1 32.02 3202.10 Industry List 1 3202.90 Industry List 1 3203.00 Industry List 1 32.04 3204.1 3204.11 Industry List 1 3204.12 Industry List 1 3204.13 Industry List 1 3204.14 Industry List 1 3204.15 Industry List 1 3204.16 Industry List 1 3204.17 3204.17.10 Industry List 4 3204.17.90 Industry List 4 3204.19 3204.19.10 Industry List 4 3204.19.90 Industry List 4 3204.20 Industry List 1 3204.90 Industry List 1 3205.00 Industry List 1 32.06 3206.1 3206.11 Industry List 4 3206.19 3206.19.10 Industry List 4 3206.19.90 Industry List 4 3206.20 3206.20.10 Industry List 4 3206.20.90 Industry List 4 3206.4 3206.41 Industry List 4 3206.42 Industry List 4 3206.49 3206.49.10 Industry List 4 3206.49.20 Industry List 4 3206.49.90 Industry List 4 3206.50 Industry List 4 32.07 3207.10 Industry List 1 3207.20 Industry List 1 3207.30 Industry List 1 3207.40 Industry List 4 32.08 3208.10 Industry List 4 3208.20 Industry List 4 3208.90 3208.90.30 Industry List 1 3208.90.90 Industry List 4 32.09 3209.10 Industry List 4 3209.90 Industry List 4 3210.00 Industry List 1 3211.00 Industry List 1 32.12 3212.10 Industry List 1 3212.90 3212.90.10 Industry List 4 3212.90.90 Industry List 1 32.13 3213.10 Industry List 1 3213.90 Industry List 1 32.14 3214.10 Industry List 1 3214.90 Industry List 1 32.15 3215.1 3215.11 Industry List 1 3215.19 Industry List 1 3215.90 Industry List 1 33.01 3301.1 3301.12 Agriculture List 1 3301.13 Agriculture List 1 3301.19 Agriculture List 1 3301.2 3301.24 Agriculture List 1 3301.25 Agriculture List 1 3301.29 Agriculture List 1 3301.30 Agriculture 3301.90 3301.90.10 Agriculture List 3 3301.90.20 Agriculture List 3 3301.90.30 Agriculture List 3 3301.90.40 Agriculture List 1 3301.90.50 Agriculture List 1 3301.90.60 Agriculture List 3 3301.90.80 Agriculture List 3 3301.90.90 Agriculture List 1 33.02 3302.10 Industry List 1 3302.90 3302.90.10 Industry List 1 3302.90.90 Industry List 1 3303.00 Industry List 1 33.04 3304.10 Industry List 3 3304.20 Industry List 3 3304.30 Industry List 3 3304.9 3304.91 Industry List 3 3304.99 Industry List 3 33.05 3305.10 Industry List 3 3305.20 Industry List 3 3305.30 Industry List 3 3305.90 Industry List 3 33.06 3306.10 Industry List 4 3306.20 Industry 3306.20.10 Industry List 1 3306.20.90 Industry List 4 3306.90 Industry List 4 33.07 3307.10 3307.10.10 Industry List 4 3307.10.90 Industry List 3 3307.20 Industry List 3 3307.30 Industry List 3 3307.4 3307.41 Industry List 3 3307.49 Industry List 1 3307.90 3307.90.10 Industry List 1 3307.90.90 Industry List 3 34.01 3401.1 3401.11 Industry List 4 3401.19 Industry List 4 3401.20 Industry List 5 Regime 2: base rate: 12,6 % 3401.30 Industry List 4 34.02 3402.1 3402.11 3402.11.10 Industry List 4 3402.11.20 Industry List 4 3402.12 Industry List 4 3402.13 Industry List 4 3402.19 Industry List 4 3402.20 Industry List 4 3402.90 Industry List 4 34.03 3403.1 3403.11 Industry List 1 3403.19 Industry List 1 3403.9 3403.91 Industry List 1 3403.99 Industry List 1 34.04 3404.20 Industry List 4 3404.90 3404.90.10 Industry List 4 3404.90.90 Industry List 4 34.05 3405.10 Industry List 4 3405.20 Industry List 4 3405.30 Industry List 4 3405.40 Industry List 4 3405.90 3405.90.10 Industry List 1 3405.90.90 Industry List 4 3406.00 Industry List 5 Regime 2: base rate: 12,6 % 3407.00 Industry List 1 35.01 3501.10 Agriculture List 1 3501.90 Agriculture List 1 35.02 3502.1 3502.11 Agriculture List 1 3502.19 3502.19.10 Agriculture List 3 3502.19.90 Agriculture List 1 3502.20 Agriculture List 1 3502.90 Agriculture List 1 35.03 3503.00 3503.00.10 Agriculture List 3 3503.00.15 Agriculture List 1 3503.00.30 Agriculture List 1 3503.00.35 Agriculture List 1 3503.00.90 Agriculture List 1 3504.00 Agriculture List 1 35.05 3505.10 Agriculture List 1 3505.20 Agriculture List 1 35.06 3506.10 Industry List 1 3506.9 3506.91 Industry List 1 3506.99 Industry List 1 35.07 3507.10 Industry List 1 3507.90 Industry List 1 3601.00 Industry List 1 3602.00 Industry List 1 3603.00 Industry List 1 36.04 3604.10 Industry List 1 3604.90 Industry List 1 3605.00 Industry List 4 36.06 3606.10 Industry List 1 3606.90 Industry List 1 37.01 3701.10 3701.10.10 Industry List 1 3701.10.90 Industry List 4 3701.20 Industry List 1 3701.30 3701.30.25 Industry List 4 3701.30.60 Industry List 4 3701.30.90 Industry List 1 3701.9 3701.91 Industry List 1 3701.99 3701.99.45 Industry List 4 3701.99.70 Industry List 4 3701.99.90 Industry List 1 37.02 3702.10 Industry List 1 3702.3 3702.31 Industry List 1 3702.32 3702.32.10 Industry List 4 3702.32.90 Industry List 1 3702.39 3702.39.10 Industry List 4 3702.39.90 Industry List 1 3702.4 3702.41 Industry List 1 3702.42 3702.42.10 Industry List 1 3702.42.90 Industry List 1 3702.43 3702.43.10 Industry List 4 3702.43.90 Industry List 1 3702.44 3702.44.10 Industry List 4 3702.44.90 Industry List 1 3702.5 3702.51 Industry List 1 3702.52 Industry List 1 3702.53 Industry List 1 3702.54 Industry List 1 3702.55 Industry List 1 3702.56 Industry List 1 3702.9 3702.91 3702.91.10 Industry List 4 3702.91.90 Industry List 1 3702.93 3702.93.20 Industry List 4 3702.93.90 Industry List 1 3702.94 3702.94.20 Industry List 4 3702.94.90 Industry List 1 3702.95 3702.95.20 Industry List 4 3702.95.90 Industry List 1 37.03 3703.10 3703.10.10 Industry List 1 3703.10.90 Industry List 1 3703.20 Industry List 1 3703.90 Industry List 1 37.04 3704.00 3704.00.10 Industry List 1 3704.00.90 Industry List 1 37.05 3705.10 Industry List 1 3705.90 3705.90.10 Industry List 1 3705.90.90 Industry List 1 37.06 3706.10 Industry List 1 3706.90 Industry List 1 37.07 3707.10 Industry List 1 3707.90 Industry List 1 38.01 3801.10 Industry List 1 3801.20 Industry List 1 3801.30 Industry List 1 3801.90 Industry List 1 38.02 3802.10 Industry List 1 3802.90 Industry List 1 3803.00 Industry List 1 3804.00 Industry List 1 38.05 3805.10 Industry List 1 3805.90 Industry List 1 38.06 3806.10 Industry List 1 3806.20 Industry List 1 3806.30 Industry List 1 3806.90 Industry List 1 3807.00 Industry List 1 38.08 3808.50 3808.50.01 Industry List 1 3808.50.03 Industry List 1 3808.50.05 Industry List 1 3808.50.06 Industry List 1 3808.50.07 Industry List 4 3808.50.08 Industry List 1 3808.50.09 Industry List 4 3808.50.10 Industry List 1 3808.50.13 Industry List 4 3808.50.90 Industry List 1 3808.9 3808.91 3808.91.10 Industry List 1 3808.91.90 Industry List 1 3808.92 3808.92.20 Industry List 1 3808.92.30 Industry List 1 3808.92.90 Industry List 1 3808.93 3808.93.05 Industry List 1 3808.93.10 Industry List 1 3808.93.17 Industry List 4 3808.93.30 Industry List 1 3808.93.35 Industry List 1 3808.93.40 Industry List 1 3808.93.80 Industry List 1 3808.93.81 Industry List 1 3808.93.90 Industry List 1 3808.94 3808.94.10 Industry List 4 3808.94.30 Industry List 1 3808.94.80 Industry List 4 3808.94.85 Industry List 1 3808.94.90 Industry List 1 3808.99 3808.99.10 Industry List 1 3808.99.90 Industry List 1 38.09 3809.10 Agriculture List 1 3809.9 3809.91 Industry List 1 3809.92 Industry List 1 3809.93 Industry List 1 38.10 3810.10 Industry List 1 3810.90 Industry List 1 38.11 3811.1 3811.11 Industry List 1 3811.19 Industry List 1 3811.2 3811.21 Industry List 1 3811.29 Industry List 1 3811.90 Industry List 1 38.12 3812.10 Industry List 4 3812.20 Industry List 1 3812.30 3812.30.10 Industry List 4 3812.30.20 Industry List 4 3812.30.90 Industry List 1 38.13 3813.00 3813.00.15 Industry List 4 3813.00.17 Industry List 1 3813.00.19 Industry List 1 3813.00.21 Industry List 1 3813.00.23 Industry List 1 3813.00.90 Industry List 1 38.14 3814.00 3814.00.10 Industry List 4 3814.00.20 Industry List 4 3814.00.30 Industry List 4 3814.00.90 Industry List 4 38.15 3815.1 3815.11 Industry List 1 3815.12 Industry List 1 3815.19 Industry List 1 3815.90 Industry List 1 3816.00 Industry List 1 38.17 3817.00 3817.00.10 Industry List 4 3817.00.20 Industry List 1 38.18 3818.00 3818.00.10 Industry List 1 3818.00.20 Industry List 4 3818.00.90 Industry List 1 38.19 3819.00 3819.00.20 Industry List 4 3819.00.90 Industry List 1 3820.00 Industry List 1 3821.00 Industry List 1 3822.00 Industry List 1 38.23 3823.1 3823.11 Industry List 1 3823.12 Industry List 1 3823.13 Industry List 4 3823.19 Industry List 4 3823.70 Industry List 4 38.24 3824.10 Industry List 1 3824.30 Industry List 1 3824.40 Industry List 1 3824.50 Industry List 1 3824.60 Agriculture List 1 3824.7 3824.71 3824.71.10 Industry List 1 3824.71.90 Industry List 1 3824.72 3824.72.10 Industry List 2 3824.72.90 Industry List 1 3824.73 3824.73.10 Industry List 1 3824.73.90 Industry List 1 3824.74 3824.74.10 Industry List 1 3824.74.90 Industry List 1 3824.75 Industry List 1 3824.76 Industry List 1 3824.77 3824.77.10 Industry List 1 3824.77.90 Industry List 1 3824.78 3824.79 3824.79.10 Industry List 1 3824.79.90 Industry List 1 3824.8 3824.81 Industry List 1 3824.82 Industry List 1 3824.83 Industry List 1 3824.90 3824.90.01 Industry List 1 3824.90.03 Industry List 1 3824.90.05 Industry List 1 3824.90.25 Industry List 4 3824.90.37 Industry List 4 3824.90.40 Industry List 4 3824.90.45 Industry List 4 3824.90.47 Industry List 4 3824.90.50 Industry List 4 3824.90.60 Industry List 1 3824.90.90 Industry List 1 38.25 3825.00 3825.10 Industry List 1 3825.20 Industry List 1 3825.30 Industry List 1 3825.4 3825.41 Industry List 1 3825.49 Industry List 1 3825.50 Industry List 1 3825.6 3825.61 Industry List 1 3825.69 Industry List 1 3825.90 Industry List 1 39.01 3901.10 Industry List 4 3901.20 Industry List 4 3901.30 3901.30.10 Industry List 4 3901.30.20 Industry List 1 3901.90 3901.90.10 Industry List 1 3901.90.20 Industry List 1 3901.90.30 Industry List 1 3901.90.90 Industry List 4 39.02 3902.10 3902.10.10 Industry List 4 3902.10.90 Industry List 4 3902.20 Industry List 1 3902.30 Industry List 4 3902.90 Industry List 1 39.03 3903.1 3903.11 Industry List 1 3903.19 Industry List 1 3903.20 Industry List 1 3903.30 Industry List 1 3903.90 Industry List 1 39.04 3904.10 Industry List 4 3904.2 3904.21 Industry List 4 3904.22 Industry List 4 3904.30 Industry List 4 3904.40 Industry List 4 3904.50 Industry List 1 3904.6 3904.61 Industry List 1 3904.69 Industry List 1 3904.90 Industry List 1 39.05 3905.1 3905.12 Industry List 4 3905.19 Industry List 1 3905.2 3905.21 Industry List 4 3905.29 Industry List 1 3905.30 Industry List 1 3905.9 3905.91 Industry List 1 3905.99 Industry List 1 39.06 3906.10 Industry List 1 3906.90 3906.90.20 Industry List 4 3906.90.90 Industry List 1 39.07 3907.10 Industry List 1 3907.20 3907.20.15 Industry List 4 3907.20.90 Industry List 1 3907.30 Industry List 1 3907.40 Industry List 1 3907.50 Industry List 1 3907.60 3907.60.10 Industry List 1 3907.60.90 Industry List 4 3907.70 3907.9 3907.91 Industry List 4 3907.99 Industry List 1 39.08 3908.10 Industry List 1 3908.90 Industry List 1 39.09 3909.10 Industry List 1 3909.20 Industry List 1 3909.30 Industry List 1 3909.40 3909.40.20 Industry List 1 3909.40.90 Industry List 1 3909.50 Industry List 1 3910.00 Industry List 1 39.11 3911.10 Industry List 1 3911.90 Industry List 1 39.12 3912.1 3912.11 Industry List 1 3912.12 Industry List 1 3912.20 Industry List 1 3912.3 3912.31 Industry List 4 3912.39 Industry List 1 3912.90 Industry List 1 39.13 3913.10 Industry List 1 3913.90 Industry List 1 3914.00 Industry List 1 39.15 3915.10 Industry List 4 3915.20 Industry List 4 3915.30 Industry List 4 3915.90 3915.90.40 Industry List 4 3915.90.90 Industry List 1 39.16 3916.10 Industry List 4 3916.20 3916.20.20 Industry List 1 3916.20.90 Industry List 4 3916.90 3916.90.10 Industry List 1 3916.90.20 Industry List 1 3916.90.60 Industry List 1 3916.90.70 Industry List 1 3916.90.90 Industry List 4 39.17 3917.10 3917.10.30 Industry List 1 3917.10.90 Industry List 1 3917.2 3917.21 3917.21.10 Industry List 1 3917.21.90 Industry List 4 3917.22 Industry List 4 3917.23 Industry List 4 3917.29 3917.29.10 Industry List 1 3917.29.20 Industry List 1 3917.29.30 Industry List 4 3917.29.40 Industry List 4 3917.29.50 Industry List 4 3917.29.60 Industry List 4 3917.29.70 Industry List 1 3917.29.80 Industry List 1 3917.29.85 Industry List 1 3917.29.90 Industry List 4 3917.3 3917.31 3917.31.05 Industry List 1 3917.31.10 Industry List 1 3917.31.20 Industry List 4 3917.31.30 Industry List 4 3917.31.40 Industry List 4 3917.31.50 Industry List 4 3917.31.60 Industry List 4 3917.31.70 Industry List 1 3917.31.75 Industry List 4 3917.31.80 Industry List 4 3917.31.85 Industry List 1 3917.31.90 Industry List 4 3917.32 3917.32.03 Industry List 1 3917.32.05 Industry List 1 3917.32.10 Industry List 1 3917.32.20 Industry List 4 3917.32.30 Industry List 4 3917.32.40 Industry List 4 3917.32.50 Industry List 4 3917.32.60 Industry List 4 3917.32.70 Industry List 1 3917.32.75 Industry List 4 3917.32.80 Industry List 4 3917.32.85 Industry List 1 3917.32.90 Industry List 4 3917.33 Industry List 4 3917.39 3917.39.10 Industry List 1 3917.39.15 Industry List 1 3917.39.20 Industry List 4 3917.39.25 Industry List 4 3917.39.30 Industry List 4 3917.39.35 Industry List 1 3917.39.40 Industry List 4 3917.39.45 Industry List 4 3917.39.50 Industry List 1 3917.39.55 Industry List 4 3917.39.60 Industry List 4 3917.39.65 Industry List 1 3917.39.90 Industry List 4 3917.40 Industry List 4 39.18 3918.10 Industry List 4 3918.90 3918.90.20 Industry List 1 3918.90.30 Industry List 1 3918.90.40 Industry List 4 3918.90.90 Industry List 1 39.19 3919.10 3919.10.01 Industry List 1 3919.10.03 Industry List 4 3919.10.05 Industry List 1 3919.10.06 Industry List 4 3919.10.07 Industry List 4 3919.10.10 Industry List 4 3919.10.13 Industry List 4 3919.10.30 Industry List 4 3919.10.35 Industry List 1 3919.10.37 Industry List 4 3919.10.39 Industry List 1 3919.10.40 Industry List 4 3919.10.41 Industry List 1 3919.10.43 Industry List 4 3919.10.47 Industry List 1 3919.10.50 Industry List 4 3919.10.53 Industry List 4 3919.10.55 Industry List 4 3919.10.57 Industry List 1 3919.10.60 Industry List 4 3919.10.63 Industry List 1 3919.10.65 Industry List 4 3919.10.67 Industry List 1 3919.10.90 Industry List 1 3919.90 3919.90.01 Industry List 1 3919.90.03 Industry List 4 3919.90.05 Industry List 1 3919.90.06 Industry List 4 3919.90.07 Industry List 4 3919.90.10 Industry List 4 3919.90.13 Industry List 4 3919.90.21 Industry List 1 3919.90.30 Industry List 4 3919.90.33 Industry List 1 3919.90.35 Industry List 4 3919.90.36 Industry List 1 3919.90.37 Industry List 4 3919.90.40 Industry List 4 3919.90.43 Industry List 1 3919.90.45 Industry List 4 3919.90.47 Industry List 4 3919.90.50 Industry List 4 3919.90.53 Industry List 1 3919.90.55 Industry List 4 3919.90.59 Industry List 1 3919.90.63 Industry List 1 3919.90.90 Industry List 1 39.20 3920.10 Industry List 4 3920.20 3920.20.20 Industry List 1 3920.20.90 Industry List 4 3920.30 Industry List 4 3920.4 3920.43 Industry List 4 3920.49 Industry List 4 3920.5 3920.51 Industry List 4 3920.59 Industry List 4 3920.6 3920.61 Industry List 4 3920.62 3920.62.10 Industry List 1 3920.62.90 Industry List 1 3920.63 Industry List 4 3920.69 Industry List 4 3920.7 3920.71 Industry List 1 3920.73 Industry List 1 3920.79 3920.79.10 Industry List 1 3920.79.90 Industry List 1 3920.9 3920.91 Industry List 4 3920.92 Industry List 4 3920.93 Industry List 4 3920.94 Industry List 4 3920.99 3920.99.05 Industry List 1 3920.99.10 Industry List 4 3920.99.15 Industry List 1 3920.99.20 Industry List 4 3920.99.25 Industry List 4 3920.99.30 Industry List 4 3920.99.40 Industry List 4 3920.99.50 Industry List 1 3920.99.60 Industry List 4 3920.99.70 Industry List 1 3920.99.90 Industry List 1 39.21 3921.1 3921.11 Industry List 4 3921.12 Industry List 4 3921.13 Industry List 4 3921.14 Industry List 1 3921.19 3921.19.10 Industry List 1 3921.19.30 Industry List 4 3921.19.40 Industry List 4 3921.19.50 Industry List 4 3921.19.55 Industry List 4 3921.19.60 Industry List 4 3921.19.65 Industry List 1 3921.19.70 Industry List 4 3921.19.75 Industry List 1 3921.19.80 Industry List 4 3921.19.85 Industry List 1 3921.19.90 Industry List 1 3921.90 3921.90.05 Industry List 1 3921.90.12 Industry List 1 3921.90.14 Industry List 1 3921.90.16 Industry List 4 3921.90.18 Industry List 1 3921.90.20 Industry List 1 3921.90.22 Industry List 4 3921.90.24 Industry List 4 3921.90.26 Industry List 4 3921.90.28 Industry List 4 3921.90.47 Industry List 4 3921.90.50 Industry List 1 3921.90.52 Industry List 4 3921.90.53 Industry List 1 3921.90.54 Industry List 4 3921.90.63 Industry List 4 3921.90.64 Industry List 4 3921.90.66 Industry List 4 3921.90.68 Industry List 1 3921.90.70 Industry List 1 3921.90.72 Industry List 4 3921.90.74 Industry List 1 3921.90.76 Industry List 1 3921.90.78 Industry List 1 3921.90.90 Industry List 1 39.22 3922.10 Industry List 4 3922.20 Industry List 4 3922.90 Industry List 4 39.23 3923.10 Industry List 4 3923.2 3923.21 3923.21.05 Industry List 4 3923.21.15 Industry List 4 3923.21.90 Industry List 4 3923.29 3923.29.05 Industry List 4 3923.29.15 Industry List 4 3923.29.90 Industry List 4 3923.30 Industry List 4 3923.40 3923.40.10 Industry List 1 3923.40.90 Industry List 4 3923.50 3923.50.10 Industry List 4 3923.50.90 Industry List 4 3923.90 3923.90.10 Industry List 1 3923.90.20 Industry List 1 3923.90.90 Industry List 4 39.24 3924.10 Industry List 4 3924.90 Industry List 4 39.25 3925.10 Industry List 4 3925.20 Industry List 4 3925.30 Industry List 4 3925.90 Industry List 4 39.26 3926.10 Industry List 4 3926.20 3926.20.20 Industry List 1 3926.20.90 Industry List 4 3926.30 Industry List 4 3926.40 Industry List 4 3926.90 3926.90.03 Industry List 4 3926.90.15 Industry List 1 3926.90.17 Industry List 1 3926.90.20 Industry List 1 3926.90.25 Industry List 1 3926.90.27 Industry List 1 3926.90.30 Industry List 1 3926.90.33 Industry List 1 3926.90.36 Industry List 1 3926.90.43 Industry List 1 3926.90.80 Industry List 1 3926.90.85 Industry List 1 3926.90.87 Industry List 1 3926.90.90 Industry List 5 Motor 4 40.01 4001.10 Industry List 1 4001.2 4001.21 Industry List 1 4001.22 Industry List 1 4001.29 Industry List 1 4001.30 4001.30.15 Industry List 4 4001.30.90 Industry List 1 40.02 4002.1 4002.11 4002.11.20 Industry List 1 4002.11.90 Industry List 1 4002.19 4002.19.20 Industry List 1 4002.19.90 Industry List 4 4002.20 4002.20.20 Industry List 1 4002.20.30 Industry List 1 4002.20.90 Industry List 4 4002.3 4002.31 4002.31.30 Industry List 1 4002.31.90 Industry List 1 4002.39 4002.39.30 Industry List 1 4002.39.90 Industry List 1 4002.4 4002.41 4002.41.20 Industry List 1 4002.41.30 Industry List 1 4002.41.90 Industry List 1 4002.49 Industry List 1 4002.5 4002.51 4002.51.20 Industry List 1 4002.51.90 Industry List 1 4002.59 Industry List 1 4002.60 Industry List 1 4002.70 4002.70.30 Industry List 1 4002.70.90 Industry List 1 4002.80 Industry List 1 4002.9 4002.91 4002.91.20 Industry List 1 4002.91.30 Industry List 1 4002.91.90 Industry List 1 4002.99 Industry List 1 4003.00 Industry List 1 4004.00 Industry List 1 40.05 4005.10 Industry List 1 4005.20 Industry List 4 4005.9 4005.91 4005.91.30 Industry List 1 4005.91.90 Industry List 4 4005.99 4005.99.10 Industry List 4 4005.99.20 Industry List 4 4005.99.30 Industry List 4 4005.99.40 Industry List 4 4005.99.90 Industry List 1 40.06 4006.10 Industry List 4 4006.90 Industry List 4 4007.00 Industry List 1 40.08 4008.1 4008.11 4008.11.30 Industry List 1 4008.11.90 Industry List 4 4008.19 Industry List 4 4008.2 4008.21 4008.21.40 Industry List 1 4008.21.70 Industry List 4 4008.21.80 Industry List 4 4008.21.90 Industry List 4 4008.29 Industry List 4 40.09 4009.1 4009.11 Industry List 4 4009.12 Industry List 4 4009.2 4009.21 Industry List 4 4009.22 Industry List 4 4009.3 4009.31 Industry List 4 4009.32 Industry List 4 4009.4 4009.41 Industry List 4 4009.42 Industry List 4 40.10 4010.1 4010.11 Industry List 4 4010.12 Industry List 4 4010.19 Industry List 4 4010.3 4010.31 Industry List 5 Motor 1 4010.32 Industry List 5 Motor 1 4010.33 Industry List 5 Motor 1 4010.34 Industry List 5 Motor 1 4010.35 Industry List 4 4010.36 Industry List 4 4010.39 Industry List 4 40.11 4011.10 Industry List 5 Tyres 4 4011.20 4011.20.15 Industry List 5 Tyres 1 4011.20.25 Industry List 5 Tyres 1 4011.20.90 Industry List 5 Tyres 1 4011.30 Industry List 1 4011.40 Industry List 1 4011.50 Industry List 1 4011.6 4011.61 4011.61.10 Industry List 5 Tyres 3 4011.61.20 Industry List 1 4011.62 Industry List 5 Tyres 3 4011.63 4011.63.10 Industry List 5 Tyres 3 4011.63.20 Industry List 1 4011.69 4011.69.10 Industry List 5 Tyres 3 4011.69.20 Industry List 1 4011.9 4011.92 4011.92.10 Industry List 5 Tyres 3 4011.92.20 Industry List 1 4011.93 Industry List 5 Tyres 3 4011.94 4011.94.10 Industry List 5 Tyres 3 4011.94.20 Industry List 1 4011.99 4011.99.10 Industry List 5 Tyres 3 4011.99.90 Industry List 1 40.12 4012.1 4012.11 Industry List 5 Tyres 1 4012.12 Industry List 5 Tyres 1 4012.13 Industry List 1 4012.19 Industry List 5 Tyres 1 4012.20 Industry List 1 4012.90 Industry List 5 Tyres 1 40.13 4013.10 Industry List 1 4013.20 Industry List 1 4013.90 Industry List 1 40.14 4014.10 Industry List 1 4014.90 4014.90.50 Industry List 4 4014.90.90 Industry List 4 40.15 4015.1 4015.11 Industry List 4 4015.19 4015.19.10 Industry List 1 4015.19.90 Industry List 4 4015.90 Industry List 4 40.16 4016.10 4016.10.10 Industry List 1 4016.10.90 Industry List 5 Motor 1 4016.9 4016.91 Industry List 4 4016.92 Industry List 4 4016.93 4016.93.10 Industry List 1 4016.93.90 Industry List 4 4016.94 Industry List 4 4016.95 4016.95.10 Industry List 1 4016.95.20 Industry List 1 4016.95.30 Industry List 1 4016.95.90 Industry List 4 4016.99 4016.99.10 Industry List 1 4016.99.15 Industry List 4 4016.99.17 Industry List 1 4016.99.20 Industry List 5 Motor 4 4016.99.30 Industry List 1 4016.99.40 Industry List 4 4016.99.50 Industry List 4 4016.99.60 Industry List 1 4016.99.70 Industry List 1 4016.99.85 Industry List 1 4016.99.87 Industry List 4 4016.99.90 Industry List 4 4017.00 Industry List 1 41.01 4101.20 4101.20.10 Agriculture List 1 4101.20.90 Agriculture List 1 4101.50 4101.50.10 Agriculture List 1 4101.50.90 Agriculture List 1 4101.90 4101.90.10 Agriculture List 1 4101.90.90 Agriculture List 1 41.02 4102.10 Agriculture List 1 4102.2 4102.21 4102.21.10 Agriculture List 1 4102.21.90 Agriculture List 1 4102.29 4102.29.10 Agriculture List 1 4102.29.90 Agriculture List 1 41.03 4103.20 Agriculture List 1 4103.30 Agriculture List 1 4103.90 Agriculture List 1 41.04 4104.1 4104.11 4104.11.10 Industry List 3 4104.11.90 Industry List 3 4104.19 4104.19.10 Industry List 3 4104.19.90 Industry List 3 4104.4 4104.41 4104.41.10 Industry List 3 4104.41.90 Industry List 3 4104.49 4104.49.10 Industry List 3 4104.49.90 Industry List 3 41.05 4105.10 Industry List 3 4105.30 Industry List 3 41.06 4106.2 4106.21 Industry List 0 4106.22 Industry List 1 4106.3 4106.31 Industry List 1 4106.32 Industry List 1 4106.40 Industry List 1 4106.9 4106.91 Industry List 1 4106.92 Industry List 1 41.07 4107.1 4107.11 4107.11.10 Industry List 3 4107.11.90 Industry List 3 4107.12 4107.12.10 Industry List 3 4107.12.90 Industry List 3 4107.19 4107.19.10 Industry List 3 4107.19.90 Industry List 3 4107.9 4107.91 Industry List 3 4107.92 Industry List 3 4107.99 Industry List 3 41.08 4108.00 Industry List 4 41.09 4109.00 Industry List 1 41.10 4110.00 Industry List 1 41.11 4111.00 Industry List 1 4112.00 Industry List 3 41.13 4113.10 Industry List 1 4113.20 Industry List 1 4113.30 Industry List 1 4113.90 Industry List 1 41.14 4114.10 Industry List 1 4114.20 Industry List 1 41.15 4115.10 Industry List 1 4115.20 Industry List 1 4201.00 Industry List 5 Footwear and leather 2 42.02 4202.1 4202.11 Industry List 5 Footwear and leather 2 4202.12 Industry List 5 Footwear and leather 2 4202.19 Industry List 5 Footwear and leather 2 4202.2 4202.21 Industry List 5 Footwear and leather 2 4202.22 Industry List 5 Footwear and leather 2 4202.29 Industry List 5 Footwear and leather 2 4202.3 4202.31 Industry List 5 Footwear and leather 2 4202.32 Industry List 5 Footwear and leather 2 4202.39 Industry List 5 Footwear and leather 2 4202.9 4202.91 Industry List 5 Footwear and leather 2 4202.92 Industry List 5 Footwear and leather 2 4202.99 Industry List 5 Footwear and leather 2 42.03 4203.10 Industry List 5 Footwear and leather 2 4203.2 4203.21 Industry List 3 4203.29 Industry List 5 Footwear and leather 2 4203.30 Industry List 5 Footwear and leather 2 4203.40 Industry List 5 Footwear and leather 2 42.05 4205.00 4205.00.10 Industry List 1 4205.00.90 Industry List 5 Motor 1 42.06 00 Industry List 5 Footwear and leather 1 43.01 4301.10 Agriculture List 1 4301.30 Agriculture List 1 4301.60 Agriculture List 1 4301.80 Agriculture List 1 4301.90 Agriculture List 1 43.02 4302.1 4302.11 Industry List 4 4302.19 4302.19.10 Industry List 1 4302.19.90 Industry List 4 4302.20 Industry List 4 4302.30 Industry List 4 43.03 4303.10 Industry List 4 4303.90 Industry List 4 4304.00 Industry List 4 44.01 4401.10 Industry List 1 4401.2 4401.21 Industry List 1 4401.22 Industry List 1 4401.30 Industry List 1 44.02 4402.00 Industry List 1 4402.10 Industry List 1 4402.90 Industry List 1 44.03 4403.10 Industry List 1 4403.20 Industry List 1 4403.4 4403.41 Industry List 1 4403.49 Industry List 1 4403.9 4403.91 Industry List 1 4403.92 Industry List 1 4403.99 Industry List 1 44.04 4404.10 Industry List 1 4404.20 Industry List 1 4405.00 Industry List 1 44.06 4406.10 Industry List 1 4406.90 Industry List 1 44.07 4407.10 Industry List 1 4407.2 Industry 4407.21 Industry List 1 4407.22 Industry List 1 4407.25 Industry List 1 4407.26 Industry List 1 4407.27 Industry List 1 4407.28 Industry List 1 4407.29 Industry List 1 4407.9 4407.91 Industry List 1 4407.92 Industry List 1 4407.93 Industry List 1 4407.94 Industry List 1 4407.95 Industry List 1 4407.99 Industry List 1 44.08 4408.10 Industry List 1 4408.3 4408.31 4408.31.10 Industry List 1 4408.31.90 Industry List 1 4408.39 4408.39.10 Industry List 1 4408.39.90 Industry List 1 4408.90 4408.90.10 Industry List 1 4408.90.90 Industry List 1 44.09 4409.10 Industry List 1 4409.2 4409.21 4409.21.10 Industry List 4 4409.21.90 Industry List 4 4409.29 4409.29.15 Industry List 4 4409.29.90 Industry List 4 44.10 4410.1 4410.11 Industry List 4 4410.12 Industry List 4 4410.19 Industry List 4 4410.90 Industry List 4 44.11 4411.1 4411.12 Industry List 1 4411.13 Industry List 1 4411.14 Industry List 1 4411.9 4411.92 Industry List 1 4411.93 Industry List 1 4411.94 Industry List 1 44.12 4412.10 Industry List 1 4412.3 4412.31 Industry List 1 4412.32 Industry List 1 4412.39 Industry List 1 4412.9 4412.94 Industry List 1 4412.99 Industry List 1 4413.00 Industry List 4 4414.00 Industry List 4 44.15 4415.10 Industry List 1 4415.20 4415.20.10 Industry List 4 4415.20.20 Industry List 4 4416.00 Industry List 1 4417.00 Annex III List 1 44.18 4418.10 Industry List 4 4418.20 Industry List 4 4418.40 Industry List 4 4418.50 Industry List 4 4418.60 Industry List 4 4418.7 4418.71 4418.72 4418.72.10 Industry List 1 4418.72.90 Industry List 4 4418.79 4418.79.10 Industry List 1 4418.79.90 Industry List 4 4418.90 Industry List 4 4419.00 Industry List 4 44.20 4420.10 Industry List 4 4420.90 Industry List 4 44.21 4421.10 Industry List 4 4421.90 4421.90.05 Industry List 4 4421.90.10 Industry List 1 4421.90.15 Industry List 1 4421.90.20 Industry List 4 4421.90.90 Industry List 4 45.01 4501.10 Industry List 1 4501.90 Industry List 1 4502.00 Industry List 1 45.03 4503.10 Industry List 1 4503.90 Industry List 1 45.04 4504.10 Industry List 1 4504.90 Industry List 1 46.01 4601.2 4601.21 Industry List 4 4601.22 Industry List 4 4601.29 Industry List 4 4601.9 4601.92 Industry List 4 4601.93 4601.93.10 Industry List 1 4601.93.90 Industry List 4 4601.94 Industry List 4 4601.99 Industry List 4 46.02 4602.1 4602.11 Industry List 4 4602.12 Industry List 4 4602.19 Industry List 4 4602.90 Industry List 4 4701.00 Industry List 1 4702.00 Industry List 1 47.03 4703.1 4703.11 Industry List 1 4703.19 Industry List 1 4703.2 4703.21 Industry List 1 4703.29 Industry List 1 47.04 4704.1 4704.11 Industry List 1 4704.19 Industry List 1 4704.2 4704.21 Industry List 1 4704.29 Industry List 1 4705.00 Industry List 1 47.06 4706.10 Industry List 1 4706.20 Industry List 1 4706.30 Industry List 1 4706.9 4706.91 Industry List 1 4706.92 Industry List 1 4706.93 Industry List 1 47.07 4707.10 Industry List 1 4707.20 Industry List 1 4707.30 Industry List 1 4707.90 Industry List 1 4801.00 Industry List 1 48.02 4802.10 Industry List 1 4802.20 4802.20.20 Industry List 1 4802.20.90 Industry List 4 4802.40 4802.40.20 Industry List 1 4802.40.90 Industry List 4 4802.5 4802.54 4802.54.05 Industry List 1 4802.54.20 Industry List 1 4802.54.30 Industry List 4 4802.54.90 Industry List 4 4802.55 4802.55.20 Industry List 1 4802.55.30 Industry List 4 4802.55.90 Industry List 4 4802.56 4802.56.20 Industry List 1 4802.56.30 Industry List 4 4802.56.90 Industry List 4 4802.57 4802.57.20 Industry List 1 4802.57.30 Industry List 4 4802.57.90 Industry List 4 4802.58 4802.58.20 Industry List 1 4802.58.30 Industry List 9 4802.58.90 Industry List 4 4802.6 4802.61 4802.61.20 Industry List 1 4802.61.30 Industry List 4 4802.61.90 Industry List 4 4802.62 4802.62.20 Industry List 1 4802.62.30 Industry List 4 4802.62.90 Industry List 4 4802.69 Industry 4802.69.20 Industry List 1 4802.69.30 Industry List 4 4802.69.90 Industry List 4 4803.00 Industry List 1 48.04 4804.1 4804.11 Industry List 1 4804.19 Industry List 1 4804.2 4804.21 Industry List 1 4804.29 Industry List 1 4804.3 4804.31 Industry List 1 4804.39 Industry List 1 4804.4 4804.41 Industry List 1 4804.42 Industry List 1 4804.49 Industry List 1 4804.5 4804.51 Industry List 1 4804.52 Industry List 1 4804.59 Industry List 1 48.05 4805.1 4805.11 Industry List 1 4805.12 Industry List 1 4805.19 Industry List 1 4805.2 4805.24 Industry List 1 4805.25 Industry List 1 4805.30 Industry List 1 4805.40 Industry List 1 4805.50 Industry List 1 4805.9 4805.91 Industry List 1 4805.92 Industry List 1 4805.93 Industry List 1 48.06 4806.10 Industry List 1 4806.20 Industry List 1 4806.30 Industry List 1 4806.40 Industry List 1 4807.00 Industry List 1 48.08 4808.10 Industry List 1 4808.20 Industry List 1 4808.30 Industry List 1 4808.90 Industry List 1 48.09 4809.20 Industry List 4 4809.90 Industry List 1 48.10 4810.1 4810.13 4810.13.20 Industry List 4 4810.13.30 Industry List 1 4810.13.90 Industry List 1 4810.14 4810.14.05 Industry List 1 4810.14.10 Industry List 4 4810.14.90 Industry List 1 4810.19 4810.19.05 Industry List 1 4810.19.10 Industry List 4 4810.19.90 Industry List 1 4810.2 4810.22 4810.22.10 Industry List 4 4810.22.90 Industry List 1 4810.29 4810.29.05 Industry List 1 4810.29.10 Industry List 4 4810.29.90 Industry List 1 4810.3 4810.31 4810.31.10 Industry List 4 4810.31.90 Industry List 1 4810.32 4810.32.10 Industry List 4 4810.32.90 Industry List 1 4810.39 4810.39.10 Industry List 4 4810.39.90 Industry List 1 4810.9 4810.92 4810.92.10 Industry List 4 4810.92.90 Industry List 1 4810.99 4810.99.10 Industry List 4 4810.99.90 Industry List 1 48.11 4811.10 4811.10.10 Industry List 4 4811.10.90 Industry List 1 4811.4 4811.41 4811.41.10 Industry List 4 4811.41.90 Industry List 3 4811.49 4811.49.10 Industry List 4 4811.49.90 Industry List 1 4811.5 4811.51 4811.51.10 Industry List 4 4811.51.90 Industry List 1 4811.59 4811.59.10 Industry List 4 4811.59.90 Industry List 1 4811.60 4811.60.10 Industry List 4 4811.60.90 Industry List 1 4811.90 4811.90.10 Industry List 4 4811.90.90 Industry List 1 4812.00 Industry List 1 48.13 4813.10 Industry List 1 4813.20 Industry List 1 4813.90 Industry List 1 48.14 Industry 4814.10 Industry List 1 4814.20 Industry List 1 4814.90 Industry List 1 48.16 4816.20 Industry List 4 4816.90 4816.90.10 Industry List 1 4816.90.90 Industry List 1 48.17 4817.10 Industry List 3 4817.20 Industry List 3 4817.30 Industry List 3 48.18 4818.10 Industry List 5 Regime 2: base rate: 10,0 % 4818.20 Industry List 5 Regime 2: base rate: 10,0 % 4818.30 Industry List 5 Regime 2: base rate: 10,0 % 4818.40 Industry List 5 Regime 2: base rate: 10,0 % 4818.50 Industry List 3 4818.90 Industry List 5 Regime 2: base rate: 10,0 % 48.19 4819.10 Industry List 4 4819.20 Industry List 4 4819.30 Industry List 1 4819.40 Industry List 1 4819.50 Industry List 4 4819.60 Industry List 4 48.20 4820.10 Industry List 4 4820.20 Industry List 4 4820.30 Industry List 4 4820.40 Industry List 4 4820.50 Industry List 4 4820.90 Industry List 4 48.21 4821.10 Industry List 4 4821.90 Industry List 4 48.22 4822.10 4822.10.10 Industry List 1 4822.10.90 Industry List 1 4822.90 Industry List 1 48.23 4823.20 Industry List 1 4823.40 Industry List 1 4823.6 4823.61 Industry List 4 4823.69 Industry List 4 4823.70 Industry List 1 4823.90 4823.90.03 Industry List 4 4823.90.07 Industry List 1 4823.90.10 Industry List 1 4823.90.40 Industry List 1 4823.90.50 Industry List 1 4823.90.80 Industry List 1 4823.90.85 Industry List 1 4823.90.90 Industry List 4 49.01 4901.10 Industry List 1 4901.9 4901.91 Industry List 1 4901.99 Industry List 1 49.02 4902.10 Industry List 1 4902.90 Industry List 1 4903.00 Industry List 1 4904.00 Industry List 1 49.05 4905.10 Industry List 1 4905.9 4905.91 Industry List 1 4905.99 Industry List 1 4906.00 Industry List 1 49.07 4907.00 4907.00.10 Industry List 1 4907.00.30 Industry List 1 4907.00.90 Industry List 4 49.08 4908.10 4908.10.10 Industry List 1 4908.10.90 Industry List 4 4908.90 4908.90.10 Industry List 1 4908.90.90 Industry List 4 4909.00 Industry List 4 4910.00 Annex III List 4 49.11 4911.10 4911.10.10 Industry List 1 4911.10.20 Industry List 1 4911.10.30 Industry List 1 4911.10.90 Industry List 4 4911.9 4911.91 Industry List 1 4911.99 4911.99.10 Industry List 1 4911.99.90 Industry List 4 5001.00 Agriculture List 1 5002.00 Agriculture List 1 5003 Industry List 1 5004.00 Industry List 1 5005.00 Industry List 1 5006.00 Industry List 1 50.07 5007.10 Industry List 1 5007.20 Industry List 1 5007.90 Industry List 1 51.01 5101.1 5101.11 Agriculture List 1 5101.19 Agriculture List 1 5101.2 5101.21 Agriculture List 1 5101.29 Agriculture List 1 5101.30 5101.30.10 Agriculture List 1 5101.30.20 Agriculture List 3 51.02 5102.1 5102.11 5102.11.10 Agriculture List 1 5102.11.90 Agriculture List 3 5102.19 5102.19.10 Agriculture List 1 5102.19.90 Agriculture List 3 5102.20 5102.20.10 Agriculture List 1 5102.20.90 Agriculture List 3 51.03 5103.10 Agriculture List 1 5103.20 Agriculture List 1 5103.30 Agriculture List 1 5104.00 Agriculture List 1 51.05 5105.10 Industry List 1 5105.2 5105.21 Industry List 1 5105.29 Industry List 1 5105.3 5105.31 Industry List 1 5105.39 Industry List 1 5105.40 Industry List 1 51.06 5106.10 Industry List 1 5106.20 Industry List 1 51.07 5107.10 Industry List 5 Textiles - yarns 5107.20 Industry List 5 Textiles - yarns 51.08 5108.10 Industry List 1 5108.20 Industry List 1 51.09 5109.10 5109.10.10 Industry List 1 5109.10.20 Industry List 5 Textiles - yarns 5109.10.30 Industry List 5 Textiles - yarns 5109.10.40 Industry List 5 Textiles - yarns 5109.10.50 Industry List 5 Textiles - yarns 5109.10.90 Industry List 5 Textiles - yarns 5109.90 5109.90.10 Industry List 1 5109.90.20 Industry List 5 Textiles - yarns 5109.90.30 Industry List 5 Textiles - yarns 5109.90.40 Industry List 5 Textiles - yarns 5109.90.50 Industry List 5 Textiles - yarns 5109.90.90 Industry List 5 Textiles - yarns 5110.00 Industry List 1 51.11 5111.1 5111.11 Industry List 5 Textiles - fabric 5111.19 Industry List 5 Textiles - fabric 5111.20 Industry List 5 Textiles - fabric 5111.30 Industry List 5 Textiles - fabric 5111.90 Industry List 1 51.12 5112.1 5112.11 Industry List 5 Textiles - fabric 5112.19 Industry List 5 Textiles - fabric 5112.20 Industry List 5 Textiles - fabric 5112.30 Industry List 5 Textiles - fabric 5112.90 Industry List 5 Textiles - fabric 5113.00 Agriculture List 5 Textiles - fabric 52.01 5201.00 5201.00.10 Agriculture List 1 5201.00.20 Agriculture List 5 Regime 2: base rate: 148c/kg 5201.00.90 Agriculture List 5 Regime 2: base rate: 9,45 % 52.02 5202.10 Agriculture List 1 5202.9 5202.91 Agriculture List 1 5202.99 Agriculture List 1 5203.00 Agriculture List 5 Regime 2: base rate: 9,45 % 52.04 5204.1 5204.11 Industry List 5 Textiles - yarn 5204.19 Industry List 5 Textiles - yarn 5204.20 Industry List 5 Textiles - yarn 52.05 5205.1 5205.11 Industry List 5 Textiles - yarn 5205.12 Industry List 5 Textiles - yarn 5205.13 Industry List 5 Textiles - yarn 5205.14 Industry List 5 Textiles - yarn 5205.15 Industry List 5 Textiles - yarn 5205.2 5205.21 Industry List 5 Textiles - yarn 5205.22 Industry List 5 Textiles - yarn 5205.23 Industry List 5 Textiles - yarn 5205.24 Industry List 5 Textiles - yarn 5205.26 Industry List 5 Textiles - yarn 5205.27 Industry List 5 Textiles - yarn 5205.28 Industry List 5 Textiles - yarn 5205.3 5205.31 Industry List 5 Textiles - yarn 5205.32 Industry List 5 Textiles - yarn 5205.33 Industry List 5 Textiles - yarn 5205.34 Industry List 5 Textiles - yarn 5205.35 Industry List 5 Textiles - yarn 5205.4 5205.41 Industry List 5 Textiles - yarn 5205.42 Industry List 5 Textiles - yarn 5205.43 Industry List 5 Textiles - yarn 5205.44 Industry List 5 Textiles - yarn 5205.46 Industry List 5 Textiles - yarn 5205.47 Industry List 5 Textiles - yarn 5205.48 Industry List 5 Textiles - yarn 52.06 5206.1 5206.11 Industry List 5 Textiles - yarn 5206.12 Industry List 5 Textiles - yarn 5206.13 Industry List 5 Textiles - yarn 5206.14 Industry List 5 Textiles - yarn 5206.15 Industry List 5 Textiles - yarn 5206.2 5206.21 List 5 Textiles - yarn 5206.22 Industry List 5 Textiles - yarn 5206.23 Industry List 5 Textiles - yarn 5206.24 Industry List 5 Textiles - yarn 5206.25 Industry List 5 Textiles - yarn 5206.3 5206.31 Industry List 5 Textiles - yarn 5206.32 Industry List 5 Textiles - yarn 5206.33 Industry List 5 Textiles - yarn 5206.34 Industry List 5 Textiles - yarn 5206.35 Industry List 5 Textiles - yarn 5206.4 5206.41 Industry List 5 Textiles - yarn 5206.42 Industry List 5 Textiles - yarn 5206.43 Industry List 5 Textiles - yarn 5206.44 Industry List 5 Textiles - yarn 5206.45 Industry List 5 Textiles - yarn 52.07 5207.10 Industry List 5 Textiles - yarn 5207.90 Industry List 5 Textiles - yarn 52.08 5208.1 5208.11 Industry List 5 Textiles - fabric 5208.12 Industry List 5 Textiles - fabric 5208.13 Industry List 5 Textiles - fabric 5208.19 Industry List 5 Textiles - fabric 5208.2 5208.21 Industry List 5 Textiles - fabric 5208.22 Industry List 5 Textiles - fabric 5208.23 Industry List 5 Textiles - fabric 5208.29 Industry List 5 Textiles - fabric 5208.3 5208.31 Industry List 5 Textiles - fabric 5208.32 Industry List 5 Textiles - fabric 5208.33 Industry List 5 Textiles - fabric 5208.39 Industry List 5 Textiles - fabric 5208.4 5208.41 Industry List 5 Textiles - fabric 5208.42 Industry List 5 Textiles - fabric 5208.43 Industry List 5 Textiles - fabric 5208.49 Industry List 5 Textiles - fabric 5208.5 5208.51 Industry List 5 Textiles - fabric 5208.52 Industry List 5 Textiles - fabric 5208.59 Industry List 5 Textiles - fabric 52.09 5209.1 5209.11 Industry List 5 Textiles - fabric 5209.12 Industry List 5 Textiles - fabric 5209.19 Industry List 5 Textiles - fabric 5209.2 5209.21 Industry List 5 Textiles - fabric 5209.22 Industry List 5 Textiles - fabric 5209.29 Industry List 5 Textiles - fabric 5209.3 5209.31 Industry List 5 Textiles - fabric 5209.32 Industry List 5 Textiles - fabric 5209.39 Industry List 5 Textiles - fabric 5209.4 5209.41 Industry List 5 Textiles - fabric 5209.42 Industry List 5 Textiles - fabric 5209.43 Industry List 5 Textiles - fabric 5209.49 Industry List 5 Textiles - fabric 5209.5 5209.51 Industry List 5 Textiles - fabric 5209.52 Industry List 5 Textiles - fabric 5209.59 Industry List 5 Textiles - fabric 52.10 5210.1 5210.11 Industry List 5 Textiles - fabric 5210.19 Industry List 5 Textiles - fabric 5210.2 5210.21 Industry List 5 Textiles - fabric 5210.29 Industry List 5 Textiles - fabric 5210.3 5210.31 Industry List 5 Textiles - fabric 5210.32 Industry List 5 Textiles - fabric 5210.39 Industry List 5 Textiles - fabric 5210.4 5210.41 Industry List 5 Textiles - fabric 5210.49 Industry List 5 Textiles - fabric 5210.5 5210.51 Industry List 5 Textiles - fabric 5210.59 Industry List 5 Textiles - fabric 52.11 5211.1 5211.11 Industry List 5 Textiles - fabric 5211.12 Industry List 5 Textiles - fabric 5211.19 Industry List 5 Textiles - fabric 5211.20 Industry List 5 Textiles - fabric 5211.3 5211.31 Industry List 5 Textiles - fabric 5211.32 Industry List 5 Textiles - fabric 5211.39 Industry List 5 Textiles - fabric 5211.4 5211.41 Industry List 5 Textiles - fabric 5211.42 Industry List 5 Textiles - fabric 5211.43 Industry List 5 Textiles - fabric 5211.49 Industry List 5 Textiles - fabric 5211.5 5211.51 Industry List 5 Textiles - fabric 5211.52 Industry List 5 Textiles - fabric 5211.59 Industry List 5 Textiles - fabric 52.12 5212.1 5212.11 Industry List 5 Textiles - fabric 5212.12 Industry List 5 Textiles - fabric 5212.13 Industry List 5 Textiles - fabric 5212.14 Industry List 5 Textiles - fabric 5212.15 Industry List 5 Textiles - fabric 5212.2 5212.21 Industry List 5 Textiles - fabric 5212.22 Industry List 5 Textiles - fabric 5212.23 Industry List 5 Textiles - fabric 5212.24 Industry List 5 Textiles - fabric 5212.25 Industry List 5 Textiles - fabric 53.01 5301.10 Agriculture List 4 5301.2 5301.21 Agriculture List 4 5301.29 Agriculture List 4 5301.30 Agriculture List 4 53.02 5302.10 Agriculture List 4 5302.90 Agriculture List 4 53.03 5303.10 Industry List 6 5303.90 Industry List 1 5305 Industry List 1/6? 53.06 5306.10 Industry List 5 Textile - yarn 5306.20 Industry List 5 Textile - yarn 53.07 5307.10 Industry List 6 5307.20 Industry List 6 53.08 5308.10 Industry List 1 5308.20 Industry List 6 5308.90 Industry List 1 53.09 5309.1 5309.11 Industry List 5 Textiles - fabric 5309.19 Industry List 5 Textiles - fabric 5309.2 5309.21 Industry List 5 Textiles - fabric 5309.29 Industry List 5 Textiles - fabric 53.10 5310.10 Industry List 5 Textiles - fabric 5310.90 Industry List 5 Textiles - fabric 5311.00 Industry List 5 Textiles - fabric 54.01 5401.10 Industry List 5 Textiles - yarn 5401.20 5401.20.10 Industry List 5 Textiles - yarn 5401.20.90 Industry List 5 Textiles - yarn 54.02 5402.1 5402.11 Industry List 1 Textiles - yarn 5402.19 Industry List 5 Textiles - yarn 5402.20 Industry List 5 Textiles - yarn 5402.3 5402.31 Industry List 5 Textiles - yarn 5402.32 Industry List 5 Textiles - yarn 5402.33 Industry List 5 Textiles - yarn 5402.34 Industry List 5 Textiles - yarn 5402.39 Industry List 5 Textiles - yarn 5402.4 5402.44 5402.44.10 Industry List 1 5402.44.90 Industry List 5 Textiles - yarn 5402.45 Industry List 5 Textiles - yarn 5402.46 Industry List 5 Textiles - yarn 5402.47 Industry List 5 Textiles - yarn 5402.48 Industry List 5 Textiles - yarn 5402.49 Industry List 5 Textiles - yarn 5402.5 5402.51 Industry List 5 Textiles - yarn 5402.52 Industry List 5 Textiles - yarn 5402.59 Industry List 5 Textiles - yarn 5402.6 5402.61 Industry List 5 Textiles - yarn 5402.62 Industry List 5 Textiles - yarn 5402.69 Industry List 5 Textiles - yarn 54.03 5403.10 Industry List 1 5403.3 5403.31 5403.31.10 Industry List 5 Textiles - yarn 5403.31.20 Industry List 5 Textiles - yarn 5403.31.90 Industry List 1 5403.32 5403.32.10 Industry List 5 Textiles - yarn 5403.32.20 Industry List 5 Textiles - yarn 5403.32.90 Industry List 1 5403.33 5403.33.10 Industry List 5 Textiles - yarn 5403.33.20 Industry List 5 Textiles - yarn 5403.33.90 Industry List 1 5403.39 5403.39.10 Industry List 5 Textiles - yarn 5403.39.20 Industry List 5 Textiles - yarn 5403.39.90 Industry List 1 5403.41 5403.41.10 Industry List 5 Textiles - yarn 5403.41.20 Industry List 5 Textiles - yarn 5403.41.90 Industry List 1 5403.42 5403.42.10 Industry List 5 Textiles - yarn 5403.42.20 Industry List 5 Textiles - yarn 5403.42.90 Industry List 1 5403.49 5403.49.20 Industry List 5 Textiles - yarn 5403.49.25 Industry List 1 5403.49.30 Industry List 1 5403.49.90 Industry List 5 Textiles - yarn 54.04 5404.1 5404.11 Industry List 5 Textiles - yarn 5404.12 Industry List 5 Textiles - yarn 5404.19 Industry List 5 Textiles - yarn 5404.90 Industry List 5 Textiles - yarn 5405.00 Industry List 5 Textiles - yarn 54.06 5406.00.10 Industry List 1 5406.00.20 Industry List 1 54.07 5407.10 Industry List 5 Textiles - fabric 5407.20 Industry List 5 Textiles - fabric 5407.30 Industry List 5 Textiles - fabric 5407.4 5407.41 Industry List 5 Textiles - fabric 5407.42 Industry List 5 Textiles - fabric 5407.43 Industry List 5 Textiles - fabric 5407.44 Industry List 5 Textiles - fabric 5407.5 5407.51 Industry List 5 Textiles - fabric 5407.52 Industry List 5 Textiles - fabric 5407.53 Industry List 5 Textiles - fabric 5407.54 Industry List 5 Textiles - fabric 5407.6 5407.61 Industry List 5 Textiles - fabric 5407.69 Industry List 5 Textiles - fabric 5407.7 5407.71 Industry List 5 Textiles - fabric 5407.72 Industry List 5 Textiles - fabric 5407.73 Industry List 5 Textiles - fabric 5407.74 Industry List 5 Textiles - fabric 5407.8 5407.81 Industry List 5 Textiles - fabric 5407.82 Industry List 5 Textiles - fabric 5407.83 Industry List 5 Textiles - fabric 5407.84 Industry List 5 Textiles - fabric 5407.9 5407.91 Industry List 5 Textiles - fabric 5407.92 Industry List 5 Textiles - fabric 5407.93 Industry List 5 Textiles - fabric 5407.94 Industry List 5 Textiles - fabric 54.08 5408.10 Industry List 5 Textiles - fabric 5408.2 5408.21 Industry List 5 Textiles - fabric 5408.22 Industry List 5 Textiles - fabric 5408.23 Industry List 5 Textiles - fabric 5408.24 Industry List 5 Textiles - fabric 5408.3 5408.31 Industry List 5 Textiles - fabric 5408.32 Industry List 5 Textiles - fabric 5408.33 Industry List 5 Textiles - fabric 5408.34 Industry List 5 Textiles - fabric 55.01 5501.10 Industry List 0 5501.20 Industry List 4 5501.30 Industry List 1 5501.40 Industry List 1 5501.90 Industry List 1 5502.00 Industry List 1 55.03 5503.1 5503.11 Industry List 1 5503.19 Industry List 1 5503.20 Industry List 4 5503.30 Industry List 1 5503.40 Industry List 4 5503.90 Industry List 1 55.04 5504.10 Industry List 1 5504.90 Industry List 1 55.05 5505.10 5505.10.30 Industry List 4 5505.10.90 Industry List 1 5505.20 Industry List 1 55.06 5506.10 Industry List 1 5506.20 Industry List 4 5506.30 Industry List 1 5506.90 Industry List 1 5507.00 Industry List 1 55.08 5508.10 Industry List 5 Textiles - yarn 5508.20 Industry List 5 Textiles - yarn 55.09 5509.1 5509.11 Industry List 5 Textiles - yarn 5509.12 Industry List 5 Textiles - yarn 5509.2 5509.21 Industry List 5 Textiles - yarn 5509.22 Industry List 5 Textiles - yarn 5509.3 5509.31 Industry List 5 Textiles - yarn 5509.32 Industry List 5 Textiles - yarn 5509.4 5509.41 Industry List 5 Textiles - yarn 5509.42 Industry List 5 Textiles - yarn 5509.5 5509.51 Industry List 5 Textiles - yarn 5509.52 Industry List 5 Textiles - yarn 5509.53 Industry List 5 Textiles - yarn 5509.59 Industry List 5 Textiles - yarn 5509.6 5509.61 Industry List 5 Textiles - yarn 5509.62 Industry List 5 Textiles - yarn 5509.69 Industry List 5 Textiles - yarn 5509.9 5509.91 Industry List 5 Textiles - yarn 5509.92 Industry List 5 Textiles - yarn 5509.99 Industry List 5 Textiles - yarn 55.10 5510.1 5510.11 Industry List 5 Textiles - yarn 5510.12 Industry List 5 Textiles - yarn 5510.20 Industry List 5 Textiles - yarn 5510.30 Industry List 5 Textiles - yarn 5510.90 Industry List 5 Textiles - yarn 55.11 5511.10 Industry List 5 Textiles - yarn 5511.20 Industry List 5 Textiles - yarn 5511.30 Industry List 5 Textiles - yarn 55.12 5512.1 5512.11 Industry List 5 Textiles - fabric 5512.19 Industry List 5 Textiles - fabric 5512.2 5512.21 Industry List 5 Textiles - fabric 5512.29 Industry List 5 Textiles - fabric 5512.9 5512.91 Industry List 5 Textiles - fabric 5512.99 Industry List 5 Textiles - fabric 55.13 5513.1 5513.11 Industry List 5 Textiles - fabric 5513.12 Industry List 5 Textiles - fabric 5513.13 Industry List 5 Textiles - fabric 5513.19 Industry List 5 Textiles - fabric 5513.2 5513.21 Industry List 5 Textiles - fabric 5513.23 Industry List 5 Textiles - fabric 5513.29 Industry List 5 Textiles - fabric 5513.3 5513.31 Industry List 5 Textiles - fabric 5513.39 Industry List 5 Textiles - fabric 5513.4 5513.41 Industry List 5 Textiles - fabric 5513.49 Industry List 5 Textiles - fabric 55.14 5514.1 5514.11 Industry List 5 Textiles - fabric 5514.12 Industry List 5 Textiles - fabric 5514.19 Industry List 5 Textiles - fabric 5514.2 5514.21 Industry List 5 Textiles - fabric 5514.22 Industry List 5 Textiles - fabric 5514.23 Industry List 5 Textiles - fabric 5514.29 Industry List 5 Textiles - fabric 5514.30 Industry List 5 Textiles - fabric 5514.4 5514.41 Industry List 5 Textiles - fabric 5514.42 Industry List 5 Textiles - fabric 5514.43 Industry List 5 Textiles - fabric 5514.49 Industry List 5 Textiles - fabric 55.15 5515.1 5515.11 Industry List 5 Textiles - fabric 5515.12 Industry List 5 Textiles - fabric 5515.13 Industry List 5 Textiles - fabric 5515.19 Industry List 5 Textiles - fabric 5515.2 5515.21 Industry List 5 Textiles - fabric 5515.22 Industry List 5 Textiles - fabric 5515.29 Industry List 5 Textiles - fabric 5515.9 Industry 5515.91 Industry List 5 Textiles - fabric 5515.99 Industry List 5 Textiles - fabric 55.16 5516.1 5516.11 Industry List 5 Textiles - fabric 5516.12 Industry List 5 Textiles - fabric 5516.13 Industry List 5 Textiles - fabric 5516.14 Industry List 5 Textiles - fabric 5516.2 5516.21 Industry List 5 Textiles - fabric 5516.22 Industry List 5 Textiles - fabric 5516.23 Industry List 5 Textiles - fabric 5516.24 Industry List 5 Textiles - fabric 5516.3 5516.31 Industry List 5 Textiles - fabric 5516.32 Industry List 5 Textiles - fabric 5516.33 Industry List 5 Textiles - fabric 5516.34 Industry List 5 Textiles - fabric 5516.4 5516.41 Industry List 5 Textiles - fabric 5516.42 Industry List 5 Textiles - fabric 5516.43 Industry List 5 Textiles - fabric 5516.44 Industry List 5 Textiles - fabric 5516.9 5516.91 Industry List 5 Textiles - fabric 5516.92 Industry List 5 Textiles - fabric 5516.93 Industry List 5 Textiles - fabric 5516.94 Industry List 5 Textiles - fabric 56.01 5601.10 Industry List 4 5601.2 5601.21 Industry List 4 5601.22 Industry List 4 5601.29 Industry List 4 5601.30 Industry List 1 56.02 5602.10 Industry List 4 5602.2 5602.21 Industry List 4 5602.29 Industry List 4 5602.90 Industry List 4 56.03 5603.1 5603.11 5603.11.10 Industry List 4 5603.11.90 Industry List 4 5603.12 5603.12.10 Industry List 4 5603.12.90 Industry List 4 5603.13 5603.13.10 Industry List 4 5603.13.90 Industry List 4 5603.14 5603.14.10 Industry List 4 5603.14.90 Industry List 4 5603.9 5603.91 5603.91.10 Industry List 4 5603.91.90 Industry List 4 5603.92 5603.92.10 Industry List 4 5603.92.90 Industry List 4 5603.93 5603.93.10 Industry List 4 5603.93.90 Industry List 4 5603.94 5603.94.10 Industry List 4 5603.94.90 Industry List 4 56.04 5604.10 Industry List 5 Textiles - yarn 5604.90 Industry List 5 Textiles - yarn 5605.00 Industry List 5 Textiles - yarn 5606.00 Industry List 5 Textiles - yarn 56.07 5607.2 5607.21 Industry List 4 5607.29 Industry List 4 5607.4 5607.41 Industry List 4 5607.49 Industry List 4 5607.50 Industry List 4 5607.90 Industry List 4 5607.90.10 Industry List 4 5607.90.20 Industry List 4 5607.90.90 Industry List 4 56.08 5608.1 5608.11 Industry List 4 5608.19 Industry List 4 5608.90 Industry List 4 5609.00 Industry List 5 Textiles - yarn 57.01 5701.10 Industry List 5 Textiles - yarn 5701.90 Industry List 5 Textiles - yarn 57.02 5702.10 Industry List 5 Textiles - yarn 5702.20 Industry List 5 Textiles - household 5702.3 Industry 5702.31 Industry List 5 Textiles - household 5702.32 Industry List 5 Textiles - household 5702.39 Industry List 5 Textiles - household 5702.4 5702.41 Industry List 5 Textiles - household 5702.42 Industry List 5 Textiles - household 5702.49 Industry List 5 Textiles - household 5702.50 Industry List 5 Textiles - household 5702.9 5702.91 Industry List 5 Textiles - household 5702.92 Industry List 5 Textiles - household 5702.99 Industry List 5 Textiles - household 57.03 5703.10 Industry List 5 Textiles - household 5703.20 Industry List 5 Textiles - household 5703.30 Industry List 5 Textiles - household 5703.90 Industry List 5 Textiles - household 57.04 5704.10 Industry List 5 Textiles - household 5704.90 Industry List 5 Textiles - household 5705.00 Industry List 5 Textiles - household 58.01 5801.10 Industry List 5 Textiles - fabric 5801.2 5801.21 Industry List 5 Textiles - fabric 5801.22 Industry List 1 5801.23 Industry List 5 Textiles - fabric 5801.24 Industry List 5 Textiles - fabric 5801.25 Industry List 5 Textiles - fabric 5801.26 Industry List 5 Textiles - fabric 5801.3 5801.31 Industry List 5 Textiles - fabric 5801.32 Industry List 1 5801.33 Industry List 5 Textiles - fabric 5801.34 5801.34.07 Industry List 5 Textiles - fabric 5801.34.90 Industry List 5 Textiles - fabric 5801.35 5801.35.07 Industry List 5 Textiles - fabric 5801.35.90 Industry List 5 Textiles - fabric 5801.36 Industry List 5 Textiles - fabric 5801.90 Industry List 5 Textiles - fabric 58.02 5802.1 5802.11 Industry List 5 Textiles - household 5802.19 Industry List 5 Textiles - household 5802.20 Industry List 5 Textiles - household 5802.30 Industry List 5 Textiles - fabric 5803.00 Industry List 5 Textiles - fabric 58.04 5804.10 Industry List 1 5804.2 5804.21 Industry List 4 5804.29 Industry List 4 5804.30 Industry List 1 5805.00 Industry List 5 Textiles - household 58.06 5806.10 Industry List 5 Textiles - fabric 5806.20 Industry List 5 Textiles - fabric 5806.3 5806.31 Industry List 5 Textiles - fabric 5806.32 Industry List 5 Textiles - fabric 5806.39 Industry List 5 Textiles - fabric 5806.40 Industry List 1 58.07 5807.10 Industry List 5 Textiles - household 5807.90 Industry List 5 Textiles - household 58.08 5808.10 Industry List 5 Textiles - household 5808.90 Industry List 5 Textiles - household 5809.00 Industry List 5 Textile - yarn 58.10 5810.10 5810.10.10 Industry List 5 Textile - yarn 5810.10.90 Industry List 5 Textiles - household 5810.9 5810.91 5810.91.10 Industry List 5 Textile - yarn 5810.91.90 Industry List 5 Textiles - household 5810.92 5810.92.10 Industry List 5 Textile - yarn 5810.92.90 Industry List 5 Textiles - household 5810.99 5810.99.10 Industry List 5 Textile - yarn 5810.99.90 Industry List 5 Textiles - household 58.11 5811.00 5811.00.45 Industry List 1 5811.00.90 Industry List 5 Textiles - household 59.01 5901.10 Industry List 1 5901.90 5901.90.10 Industry List 5 Textiles - fabric 5901.90.20 Industry List 1 5901.90.30 Industry List 1 Textiles - fabric 5901.90.90 Industry List 1 Textiles - fabric 59.02 5902.10 Industry List 1 5902.20 Industry List 5 Textiles - fabric 5902.90 Industry List 5 Textiles - fabric 59.03 5903.10 5903.10.10 Industry List 5 Textiles - fabric 5903.10.20 Industry List 5 Textile - yarn 5903.10.40 Industry List 1 5903.10.90 Industry List 5 Textiles - fabric 5903.20 5903.20.10 Industry List 5 Textiles - fabric 5903.20.20 Industry List 5 Textile - yarn 5903.20.40 Industry List 1 5903.20.90 Industry List 5 Textiles - fabric 5903.90 5903.90.10 Industry List 5 Textile - yarn 5903.90.20 Industry List 5 Textile - yarn 5903.90.35 Industry List 1 5903.90.40 Industry List 5 Textiles - fabric 5903.90.50 Industry List 5 Textiles - fabric 5903.90.90 Industry List 5 Textiles - fabric 59.04 5904.10 Industry List 5 Textiles - fabric 5904.90 Industry List 5 Textiles - household 59.05 5905.00 5905.00.20 Industry List 1 5905.00.30 Industry List 1 5905.00.90 Industry List 5 Textiles - household 59.06 5906.10 5906.10.10 Industry List 5 Textile - yarn 5906.10.20 Industry List 5 Textiles - fabric 5906.10.90 Industry List 5 Textiles - fabric 5906.9 5906.91 5906.91.10 Industry List 5 Textiles - fabric 5906.91.90 Industry List 5 Textiles - fabric 5906.99 5906.99.10 Industry List 5 Textiles - fabric 5906.99.90 Industry List 5 Textiles - fabric 59.07 5907.00 5907.00.10 Industry List 5 Textiles - fabric 5907.00.20 Industry List 5 Textiles - fabric 5907.00.30 Industry List 1 5907.00.40 Industry List 1 5907.00.50 Industry List 5 Textiles - yarn 5907.00.60 Industry List 5 Textiles - fabric 5907.00.80 Industry List 1 5907.00.90 Industry List 5 Textiles - fabric 59.08 5908.00 5908.00.10 Industry List 5 Textiles - household 5908.00.20 Industry List 5 Textiles - yarn 5908.00.90 Industry List 5 Textiles - household 5909.00 Industry List 5 Textiles - household 59.10 5910.00 5910.00.10 Industry List 4 5910.00.40 Industry List 5 Textiles - household 59.11 5911.10 5911.10.10 Industry List 5 Textiles - fabric 5911.10.90 Industry List 1 5911.20 Industry List 1 5911.3 5911.31 Industry List 1 5911.32 Industry List 1 5911.40 Industry List 1 5911.90 5911.90.10 Industry List 4 5911.90.20 Industry List 5 Textiles - fabric 5911.90.30 Industry List 1 5911.90.40 Industry List 4 5911.90.50 Industry List 4 5911.90.60 Industry List 4 5911.90.70 Industry List 5 Textiles - fabric 5911.90.90 Industry List 1 60.01 6001.10 Industry List 5 Textiles - fabric 6001.2 6001.21 Industry List 5 Textiles - fabric 6001.22 Industry List 5 Textiles - fabric 6001.29 Industry List 5 Textiles - fabric 6001.9 6001.91 Industry List 5 Textiles - fabric 6001.92 Industry List 5 Textiles - fabric 6001.99 Industry List 5 Textiles - fabric 60.02 6002.40 Industry List 5 Textiles - fabric 6002.90 Industry List 5 Textiles - fabric 60.03 6003.10 Industry List 5 Textiles - fabric 6003.20 Industry List 5 Textiles - fabric 6003.30 Industry List 5 Textiles - fabric 6003.40 Industry List 5 Textiles - fabric 6003.90 Industry List 5 Textiles - fabric 60.04 6004.10 Industry List 5 Textiles - fabric 6004.90 Industry List 5 Textiles - fabric 60.05 6005.2 6005.21 Industry List 5 Textiles - fabric 6005.22 Industry List 5 Textiles - fabric 6005.23 Industry List 5 Textiles - fabric 6005.24 Industry List 5 Textiles - fabric 6005.3 6005.31 6005.31.05 Industry List 5 Textile - yarn 6005.31.90 Industry List 5 Textiles - fabric 6005.32 6005.32.05 Industry List 5 Textile - yarn 6005.32.90 Industry List 5 Textiles - fabric 6005.33 6005.33.05 Industry List 5 Textile - yarn 6005.33.90 Industry List 5 Textiles - fabric 6005.34 6005.34.05 Industry List 5 Textile - yarn 6005.34.90 Industry List 5 Textiles - fabric 6005.4 6005.41 6005.41.10 Industry List 5 Textile - yarn 6005.41.90 Industry List 5 Textiles - fabric 6005.42 6005.42.10 Industry List 5 Textile - yarn 6005.42.90 Industry List 5 Textiles - fabric 6005.43 6005.43.10 Industry List 5 Textile - yarn 6005.43.90 Industry List 5 Textiles - fabric 6005.44 6005.44.10 Industry List 5 Textile - yarn 6005.44.90 Industry List 5 Textiles - fabric 6005.90 Industry List 5 Textiles - fabric 60.06 6006.10 Industry List 5 Textiles - fabric 6006.2 6006.21 Industry List 5 Textiles - fabric 6006.22 Industry List 5 Textiles - fabric 6006.23 Industry List 5 Textiles - fabric 6006.24 Industry List 5 Textiles - fabric 6006.3 6006.31 6006.31.05 Industry List 5 Textile - yarn 6006.31.90 Industry List 5 Textiles - fabric 6006.32 6006.32.05 Industry List 5 Textile - yarn 6006.32.90 Industry List 5 Textiles - fabric 6006.33 6006.33.05 Industry List 5 Textile - yarn 6006.33.90 Industry List 5 Textiles - fabric 6006.34 6006.34.05 Industry List 5 Textile - yarn 6006.34.90 Industry List 5 Textiles - fabric 6006.4 6006.41 6006.41.10 Industry List 5 Textile - yarn 6006.41.90 Industry List 5 Textiles - fabric 6006.42 6006.42.10 Industry List 5 Textile - yarn 6006.42.90 Industry List 5 Textiles - fabric 6006.43 6006.43.10 Industry List 5 Textile - yarn 6006.43.90 Industry List 5 Textiles - fabric 6006.44 6006.44.10 Industry List 5 Textile - yarn 6006.44.90 Industry List 5 Textiles - fabric 6006.90 Industry List 5 Textiles - fabric 61.01 6101.20 Industry List 5 Textiles - clothing 6101.30 Industry List 5 Textiles - clothing 6101.90 Industry List 5 Textiles - clothing 61.02 6102.10 Industry List 5 Textiles - clothing 6102.20 Industry List 5 Textiles - clothing 6102.30 Industry List 5 Textiles - clothing 6102.90 Industry List 5 Textiles - clothing 61.03 6103.10 Industry List 5 Textiles - clothing 6103.2 6103.22 Industry List 5 Textiles - clothing 6103.23 Industry List 5 Textiles - clothing 6103.29 Industry List 5 Textiles - clothing 6103.3 6103.31 Industry List 5 Textiles - clothing 6103.32 Industry List 5 Textiles - clothing 6103.33 Industry List 5 Textiles - clothing 6103.39 Industry List 5 Textiles - clothing 6103.4 6103.41 Industry List 5 Textiles - clothing 6103.42 Industry List 5 Textiles - clothing 6103.43 Industry List 5 Textiles - clothing 6103.49 Industry List 5 Textiles - clothing 61.04 6104.1 6104.13 Industry List 5 Textiles - clothing 6104.19 Industry List 5 Textiles - clothing 6104.2 6104.22 Industry List 5 Textiles - clothing 6104.23 Industry List 5 Textiles - clothing 6104.29 Industry List 5 Textiles - clothing 6104.3 6104.31 Industry List 5 Textiles - clothing 6104.32 Industry List 5 Textiles - clothing 6104.33 Industry List 5 Textiles - clothing 6104.39 Industry List 5 Textiles - clothing 6104.4 6104.41 Industry List 5 Textiles - clothing 6104.42 Industry List 5 Textiles - clothing 6104.43 Industry List 5 Textiles - clothing 6104.44 Industry List 5 Textiles - clothing 6104.49 Industry List 5 Textiles - clothing 6104.5 6104.51 Industry List 5 Textiles - clothing 6104.52 Industry List 5 Textiles - clothing 6104.53 Industry List 5 Textiles - clothing 6104.59 Industry List 5 Textiles - clothing 6104.6 6104.61 Industry List 5 Textiles - clothing 6104.62 Industry List 5 Textiles - clothing 6104.63 Industry List 5 Textiles - clothing 6104.69 Industry List 5 Textiles - clothing 61.05 6105.10 Industry List 5 Textiles - clothing 6105.20 Industry List 5 Textiles - clothing 6105.90 Industry List 5 Textiles - clothing 61.06 6106.10 Industry List 5 Textiles - clothing 6106.20 Industry List 5 Textiles - clothing 6106.90 Industry List 5 Textiles - clothing 61.07 6107.1 6107.11 Industry List 5 Textiles - clothing 6107.12 Industry List 5 Textiles - clothing 6107.19 Industry List 5 Textiles - clothing 6107.2 6107.21 Annex III List 5 Textiles - clothing 6107.22 Industry List 5 Textiles - clothing 6107.29 Industry List 5 Textiles - clothing 6107.9 6107.91 Textiles - clothing 6107.99 6107.99.10 Industry List 5 Textiles - clothing 6107.99.20 Industry List 1 6107.99.90 Industry List 5 Textiles - clothing 61.08 6108.1 6108.11 Industry List 5 Textiles - clothing 6108.19 6108.19.10 Industry List 1 6108.19.90 Industry List 5 Textiles - clothing 6108.2 6108.21 Industry List 5 Textiles - clothing 6108.22 Industry List 5 Textiles - clothing 6108.29 Industry List 5 Textiles - clothing 6108.3 6108.31 Industry List 5 Textiles - clothing 6108.32 Industry List 5 Textiles - clothing 6108.39 Industry List 5 Textiles - clothing 6108.9 6108.91 Industry List 5 Textiles - clothing 6108.92 Industry List 5 Textiles - clothing 6108.99 Industry List 5 Textiles - clothing 61.09 6109.10 Industry List 5 Textiles - clothing 6109.90 Industry List 5 Textiles - clothing 61.10 6110.1 6110.11 Industry List 5 Textiles - clothing 6110.12 Industry List 5 Textiles - clothing 6110.19 Industry List 5 Textiles - clothing 6110.20 Industry List 5 Textiles - clothing 6110.30 Industry List 5 Textiles - clothing 6110.90 Industry List 5 Textiles - clothing 61.11 6111.20 Industry List 5 Textiles - clothing 6111.30 Industry List 5 Textiles - clothing 6111.90 Industry List 5 Textiles - clothing 61.12 6112.1 6112.11 Industry List 5 Textiles - clothing 6112.12 Industry List 5 Textiles - clothing 6112.19 Industry List 5 Textiles - clothing 6112.20 Industry List 5 Textiles - clothing 6112.3 6112.31 Industry List 5 Textiles - clothing 6112.39 Industry List 5 Textiles - clothing 6112.4 6112.41 Industry List 5 Textiles - clothing 6112.49 Industry List 5 Textiles - clothing 6113.00 Industry List 5 Textiles - clothing 61.14 6114.20 Industry List 5 Textiles - clothing 6114.30 Industry List 5 Textiles - clothing 6114.90 Industry List 5 Textiles - clothing 61.15 6115.10 Industry List 1 6115.2 6115.21 Industry List 1 6115.22 Industry List 1 6115.29 Industry List 1 6115.30 Industry List 1 6115.9 6115.94 Industry List 5 Textiles - clothing 6115.95 Industry List 5 Textiles - clothing 6115.96 Industry List 5 Textiles - clothing 6115.99 Industry List 5 Regime 2: base rate: 20 % 61.16 6116.10 Industry List 1 6116.9 6116.91 Industry List 1 6116.92 Industry List 1 6116.93 Industry List 1 6116.99 Industry List 1 61.17 6117.10 Industry List 5 Textiles - clothing 6117.80 Industry List 5 Textiles - clothing 6117.90 Industry List 5 Textiles - clothing 62.01 6201.1 6201.11 Industry List 5 Textiles - clothing 6201.12 Industry List 5 Textiles - clothing 6201.13 Industry List 5 Textiles - clothing 6201.19 Industry List 5 Textiles - clothing 6201.9 6201.91 Industry List 5 Textiles - clothing 6201.92 Industry List 5 Textiles - clothing 6201.93 Industry List 5 Textiles - clothing 6201.99 Industry List 5 Textiles - clothing 62.02 6202.1 6202.11 Industry List 5 Textiles - clothing 6202.12 Industry List 5 Textiles - clothing 6202.13 Industry List 5 Textiles - clothing 6202.19 Industry List 5 Textiles - clothing 6202.9 6202.91 Industry List 5 Textiles - clothing 6202.92 Industry List 5 Textiles - clothing 6202.93 Industry List 5 Textiles - clothing 6202.99 Industry List 5 Textiles - clothing 62.03 6203.1 6203.11 Industry List 5 Textiles - clothing 6203.12 Industry List 5 Textiles - clothing 6203.19 Industry List 5 Textiles - clothing 6203.2 6203.22 Industry List 5 Textiles - clothing 6203.23 Industry List 5 Textiles - clothing 6203.29 Industry List 5 Textiles - clothing 6203.3 6203.31 Industry List 5 Textiles - clothing 6203.32 Industry List 5 Textiles - clothing 6203.33 Industry List 5 Textiles - clothing 6203.39 Industry List 5 Textiles - clothing 6203.4 6203.41 Industry List 5 Textiles - clothing 6203.42 Industry List 5 Textiles - clothing 6203.43 Industry List 5 Textiles - clothing 6203.49 Industry List 5 Textiles - clothing 62.04 6204.1 6204.11 Industry List 5 Textiles - clothing 6204.12 Industry List 5 Textiles - clothing 6204.13 Industry List 5 Textiles - clothing 6204.19 Industry List 5 Textiles - clothing 6204.2 6204.21 Industry List 5 Textiles - clothing 6204.22 Industry List 5 Regime 2: base rate: 10 % 6204.23 Industry List 5 Textiles - clothing 6204.29 Industry List 5 Textiles - clothing 6204.3 6204.31 Industry List 5 Textiles - clothing 6204.32 Industry List 5 Textiles - clothing 6204.33 Industry List 5 Textiles - clothing 6204.39 Industry List 5 Textiles - clothing 6204.4 6204.41 Industry List 5 Textiles - clothing 6204.42 Industry List 5 Textiles - clothing 6204.43 Industry List 5 Textiles - clothing 6204.44 Industry List 5 Textiles - clothing 6204.49 Industry List 5 Textiles - clothing 6204.5 6204.51 Industry List 5 Textiles - clothing 6204.52 Industry List 5 Textiles - clothing 6204.53 Industry List 5 Textiles - clothing 6204.59 Industry List 5 Textiles - clothing 6204.6 6204.61 Industry List 5 Textiles - clothing 6204.62 Industry List 5 Textiles - clothing 6204.63 Industry List 5 Textiles - clothing 6204.69 Industry List 5 Textiles - clothing 62.05 6205.20 Industry List 5 Textiles - clothing 6205.30 Industry List 5 Textiles - clothing 6205.90 Industry List 5 Textiles - clothing 62.06 6206.10 Industry List 5 Textiles - clothing 6206.20 Industry List 5 Textiles - clothing 6206.30 Industry List 5 Textiles - clothing 6206.40 Industry List 5 Textiles - clothing 6206.90 Industry List 5 Textiles - clothing 62.07 6207.1 6207.11 Industry List 5 Textiles - clothing 6207.19 Industry List 5 Textiles - clothing 6207.2 6207.21 Industry List 5 Textiles - clothing 6207.22 Industry List 5 Textiles - clothing 6207.29 Industry List 5 Textiles - clothing 6207.9 6207.91 Industry List 5 Textiles - clothing 6207.99 Industry List 5 Textiles - clothing 62.08 6208.1 6208.11 Industry List 5 Textiles - clothing 6208.19 Industry List 5 Textiles - clothing 6208.2 6208.21 Industry List 5 Textiles - clothing 6208.22 Industry List 5 Textiles - clothing 6208.29 Industry List 5 Textiles - clothing 6208.9 6208.91 Industry List 5 Textiles - clothing 6208.92 Industry List 5 Textiles - clothing 6208.99 Industry List 5 Textiles - clothing 62.09 6209.20 Industry List 5 Textiles - clothing 6209.30 Industry List 5 Textiles - clothing 6209.90 Industry List 5 Textiles - clothing 62.10 6210.10 6210.10.20 Industry List 1 6210.10.30 Industry List 1 6210.10.90 Industry List 5 Textiles - clothing 6210.20 Industry List 5 Textiles - clothing 6210.30 Industry List 5 Textiles - clothing 6210.40 6210.40.20 Industry List 1 6210.40.90 Industry List 5 Textiles - clothing 6210.50 Industry List 5 Textiles - clothing 62.11 6211.1 6211.11 Industry List 5 Textiles - clothing 6211.12 Industry List 5 Textiles - clothing 6211.20 Industry List 5 Textiles - clothing 6211.3 6211.32 6211.32.10 Industry List 1 6211.32.90 Industry List 5 Textiles - clothing 6211.33 6211.33.10 Industry List 1 6211.33.90 Industry List 5 Textiles - clothing 6211.39 6211.39.10 Industry List 1 6211.39.90 Industry List 5 Textiles - clothing 6211.4 6211.41 6211.41.10 Industry List 1 6211.41.90 Industry List 5 Textiles - clothing 6211.42 6211.42.10 Industry List 1 6211.42.90 Industry List 5 Textiles - clothing 6211.43 6211.43.10 Industry List 1 6211.43.90 Industry List 5 Textiles - clothing 6211.49 6211.49.10 Industry List 1 6211.49.90 Industry List 5 Textiles - clothing 62.12 6212.10 Industry List 5 Textiles - clothing 6212.20 Industry List 5 Textiles - clothing 6212.30 Industry List 5 Textiles - clothing 6212.90 6212.90.10 Industry List 5 Textiles - clothing 6212.90.20 Industry List 5 Textiles - clothing 6212.90.90 Industry List 5 Textiles - clothing 62.13 6213.20 6213.20.10 Industry List 1 6213.20.90 Industry List 5 Textiles - clothing 6213.90 6213.90.10 Industry List 1 6213.90.90 Industry List 5 Textiles - clothing 62.14 6214.10 Industry List 5 Textiles - clothing 6214.20 Industry List 5 Textiles - clothing 6214.30 Industry List 5 Textiles - clothing 6214.40 Industry List 5 Textiles - clothing 6214.90 Industry List 5 Textiles - clothing 62.15 6215.10 Industry List 5 Textiles - clothing 6215.20 Industry List 5 Textiles - clothing 6215.90 Industry List 5 Textiles - clothing 6216.00 Industry List 1 62.17 6217.10 6217.10.30 Industry List 1 6217.10.90 Industry List 1 6217.90 Industry List 1 63.01 6301.10 Industry List 5 Textiles - household 6301.20 Industry List 5 Textiles - household 6301.30 Industry List 5 Textiles - household 6301.40 Industry List 5 Textiles - household 6301.90 Industry List 5 Textiles - household 63.02 6302.10 Industry List 5 Textiles - household 6302.2 6302.21 Industry List 5 Textiles - household 6302.22 Industry List 5 Textiles - household 6302.29 Industry List 5 Textiles - household 6302.3 6302.31 Industry List 5 Textiles - household 6302.32 Industry List 5 Textiles - household 6302.39 Industry List 5 Textiles - household 6302.40 Industry List 5 Textiles - household 6302.5 6302.51 Industry List 5 Textiles - household 6302.53 Industry List 5 Textiles - household 6302.59 Industry List 5 Textiles - household 6302.60 Industry List 5 Textiles - household 6302.9 6302.91 Industry List 5 Textiles - household 6302.93 Industry List 5 Textiles - household 6302.99 Industry List 5 Textiles - household 63.03 6303.1 6303.12 Industry List 5 Textiles - household 6303.19 Industry List 5 Textiles - household 6303.9 6303.91 Industry List 5 Textiles - household 6303.92 Industry List 5 Textiles - household 6303.99 Industry List 4 63.04 6304.1 6304.11 Industry List 5 Textiles - household 6304.19 Industry List 5 Textiles - household 6304.9 6304.91 6304.91.10 Industry List 5 Textiles - household 6304.91.90 Industry List 5 Textiles - household 6304.92 Industry List 5 Textiles - household 6304.93 Industry List 5 Textiles - household 6304.99 Industry List 5 Textiles - household 63.05 6305.10 6305.10.10 Industry List 4 6305.10.90 Industry List 1 6305.20 6305.20.10 Industry List 4 6305.20.90 Industry List 4 6305.3 6305.32 6305.32.10 Industry List 4 6305.32.90 Industry List 4 6305.33 6305.33.10 Industry List 4 6305.33.90 Industry List 4 6305.39 6305.39.10 Industry List 4 6305.39.90 Industry List 4 6305.90 6305.90.10 Industry List 4 6305.90.90 Industry List 4 63.06 6306.1 6306.12 Industry List 4 6306.19 Industry List 4 6306.2 6306.22 Industry List 4 6306.29 Industry List 4 6306.30 6306.40 6306.40.10 Industry List 4 6306.40.90 Industry List 4 6306.9 6306.91 Industry List 4 6306.99 6306.99.10 Industry List 4 6306.99.90 Industry List 4 63.07 6307.10 Industry List 4 6307.20 6307.20.10 Industry List 4 6307.20.90 Industry List 4 6307.90 6307.90.10 Industry List 4 6307.90.20 Industry List 0 6307.90.30 Industry List 4 6307.90.40 Industry List 1 6307.90.50 Industry List 4 6307.90.90 Industry List 4 6308.00 Industry List 4 63.09 6309.00 6309.00.13 Industry List 6 6309.00.17 Industry List 6 6309.00.25 Industry List 6 6309.00.45 Industry List 6 6309.00.90 Industry List 6 63.10 6310.10 Industry List 1 6310.90 Industry List 6 64.01 6401.10 Industry List 5 Footwear and leather 2 6401.9 6401.92 Industry List 5 Footwear and leather 2 6401.99 Industry List 5 Footwear and leather 2 64.02 6402.1 6402.12 Industry List 4 6402.19 Industry List 4 6402.20 Industry List 5 Footwear and leather 2 6402.9 6402.91 Industry List 5 Footwear and leather 2 6402.99 Industry List 5 Footwear and leather 2 64.03 6403.1 6403.12 Industry List 5 Footwear and leather 2 6403.19 Industry List 5 Footwear and leather 2 6403.20 Industry List 5 Footwear and leather 2 6403.40 Industry List 5 Footwear and leather 2 6403.5 6403.51 Industry List 5 Footwear and leather 2 6403.59 Industry List 5 Footwear and leather 2 6403.9 6403.91 Industry List 5 Footwear and leather 2 6403.99 Industry List 5 Footwear and leather 2 64.04 6404.1 6404.11 6404.11.05 Industry List 4 6404.11.10 Industry List 4 6404.11.90 Industry List 5 Footwear and leather 2 6404.19 6404.19.10 Industry List 5 Footwear and leather 2 6404.19.12 Industry List 1 6404.19.15 Industry List 4 6404.19.90 Industry List 5 Footwear and leather 2 6404.20 6404.20.10 Industry List 5 Footwear and leather 2 6404.20.20 Industry List 1 6404.20.30 Industry List 4 6404.20.90 Industry List 5 Footwear and leather 2 64.05 6405.10 6405.10.35 Industry List 1 6405.10.90 Industry List 5 Footwear and leather 2 6405.20 6405.20.10 Industry List 5 Footwear and leather 2 6405.20.15 Industry List 1 6405.20.17 Industry List 4 6405.20.90 Industry List 5 Footwear and leather 2 6405.90 6405.90.10 Industry List 5 Footwear and leather 2 6405.90.15 Industry List 1 6405.90.17 Industry List 4 6405.90.90 Industry List 5 Footwear and leather 2 64.06 6406.10 6406.10.10 Industry List 1 6406.10.15 Industry List 1 6406.10.25 Industry List 4 6406.10.35 Industry List 5 Footwear and leather 1 6406.10.90 Industry List 5 Footwear and leather 1 6406.20 Industry List 5 Footwear and leather 1 6406.9 6406.91 6406.91.05 Industry List 1 6406.91.40 Industry List 4 6406.91.90 Industry List 4 6406.99 6406.99.10 Industry List 4 6406.99.15 Industry List 4 6406.99.25 Industry List 1 6406.99.40 Industry List 4 6406.99.50 Industry List 1 6406.99.60 Industry List 4 6406.99.90 Industry List 4 6501.00 Industry List 1 6502.00 Industry List 1 6504.00 Industry List 4 65.05 6505.10 Industry List 4 6505.90 Industry List 4 65.06 6506.10 6506.10.10 Industry List 1 6506.10.90 Industry List 4 6506.9 6506.91 6506.91.10 Industry List 4 6506.91.90 Industry List 4 6506.99 Industry List 4 6507.00 Industry List 4 66.01 6601.10 Industry List 5 Regime 2: base rate: 18,9 % 6601.9 6601.91 Industry List 5 Regime 2: base rate: 18,9 % 6601.99 Industry List 5 Regime 2: base rate: 18,9 % 6602.00 Industry List 4 66.03 6603.20 Industry List 4 6603.90 Industry List 4 6701.00 Industry List 4 67.02 6702.10 Industry List 1 6702.90 Industry List 1 6703.00 Industry List 1 67.04 6704.1 6704.11 Industry List 4 6704.19 Industry List 4 6704.20 Industry List 4 6704.90 Industry List 4 6801.00 Industry List 1 68.02 6802.10 Industry List 1 6802.2 6802.21 Industry List 1 6802.23 Industry List 1 6802.29 Industry List 1 6802.9 6802.91 Industry List 1 6802.92 Industry List 1 6802.93 Industry List 1 6802.99 Industry List 1 6803.00 Industry List 1 68.04 6804.10 Industry List 1 6804.2 6804.21 Industry List 1 6804.22 6804.22.10 Industry List 1 6804.22.90 Industry List 4 6804.23 Industry List 1 6804.30 Industry List 1 68.05 6805.10 Industry List 4 6805.20 Industry List 4 6805.30 Industry List 4 68.06 6806.10 Industry List 4 6806.20 Industry List 4 6806.90 6806.90.30 Industry List 4 6806.90.90 Industry List 1 68.07 6807.10 Industry List 4 6807.90 Industry List 4 6808.00 Industry List 1 68.09 6809.1 6809.11 Industry List 4 6809.19 Industry List 4 6809.90 Industry List 4 68.10 6810.1 6810.11 Industry List 1 6810.19 Industry List 1 6810.9 6810.91 Industry List 1 6810.99 Industry List 1 68.11 6811.40 Industry List 1 6811.8 6811.81 Industry List 1 6811.82 Industry List 1 6811.83 Industry List 1 6811.89 Industry List 1 68.12 6812.80 6812.80.10 Industry List 4 6812.80.20 Industry List 4 6812.80.30 Industry List 1 6812.80.90 Industry List 1 6812.9 6812.91 Industry List 4 6812.92 6812.92.10 Industry List 4 6812.92.20 Industry List 4 6812.92.90 Industry List 1 6812.93 6812.93.10 Industry List 1 6812.93.90 Industry List 4 6812.99 6812.99.10 Industry List 4 6812.99.20 Industry List 1 6812.99.90 Industry List 1 68.13 6813.20 6813.20.10 Industry List 5 Textiles - fabric 6813.20.90 Industry List 1 6813.8 6813.81 6813.81.10 Industry List 5 Textiles - fabric 6813.81.90 Industry List 1 6813.89 Industry List 1 68.14 6814.10 Industry List 4 6814.90 Industry List 4 68.15 6815.10 Industry List 1 6815.20 Industry List 1 6815.9 6815.91 Industry List 1 6815.99 Industry List 1 6901.00 Industry List 1 69.02 6902.10 Industry List 1 6902.20 Industry List 1 6902.90 Industry List 1 69.03 List 1 6903.10 Industry List 1 6903.20 Industry List 1 6903.90 Industry List 1 69.04 6904.10 Industry List 1 6904.90 Industry List 1 69.05 6905.10 Industry List 1 6905.90 Industry List 1 6906.00 Industry List 1 69.07 6907.10 Industry List 4 6907.90 Industry List 3 69.08 6908.10 Industry List 3 6908.90 Industry List 3 69.09 6909.1 6909.11 Industry List 1 6909.12 Industry List 1 6909.19 Industry List 1 6909.90 Industry List 1 69.10 6910.10 Industry List 4 6910.90 Industry List 4 69.11 6911.10 Industry List 3 6911.90 Industry List 4 6912.00 Industry List 3 69.13 6913.10 Industry List 1 6913.90 Industry List 1 69.14 6914.10 Industry List 4 6914.90 Industry List 4 7001.00 Industry List 1 70.02 7002.10 Industry List 1 7002.20 Industry List 1 7002.3 7002.31 Industry List 1 7002.32 Industry List 1 7002.39 Industry List 1 70.03 7003.1 7003.12 7003.12.10 Industry List 1 7003.12.90 Industry List 1 7003.19 7003.19.10 Industry List 1 7003.19.90 Industry List 1 7003.20 Industry List 1 7003.30 Industry List 1 70.04 7004.20 7004.20.10 Industry List 1 7004.20.90 Industry List 1 7004.90 7004.90.10 Industry List 1 7004.90.90 Industry List 1 70.05 7005.10 7005.10.10 Industry List 1 7005.10.90 Industry List 1 7005.2 7005.21 7005.21.10 Industry List 1 7005.21.13 Industry List 1 7005.21.15 Industry List 1 7005.21.17 Industry List 1 7005.21.23 Industry List 1 7005.21.29 Industry List 1 7005.21.35 Industry List 1 7005.21.85 Industry List 1 7005.29 7005.29.10 Industry List 1 7005.29.13 Industry List 1 7005.29.15 Industry List 1 7005.29.17 Industry List 1 7005.29.23 Industry List 1 7005.29.25 Industry List 1 7005.29.35 Industry List 1 7005.29.85 Industry List 1 7005.30 Industry List 1 7006.00 7006.00.30 Industry List 1 7006.00.90 Industry List 4 70.07 7007.1 7007.11 Industry List 6 7007.19 Industry List 4 7007.2 7007.21 Industry List 6 7007.29 Industry List 4 7008.00 Industry List 4 70.09 7009.10 Industry List 4 7009.9 7009.91 Industry List 4 7009.92 Industry List 4 70.10 7010.10 Industry List 1 7010.20 Industry List 1 7010.90 7010.90.10 Industry List 1 7010.90.90 Industry List 2 70.11 7011.10 Industry List 1 7011.20 Industry List 1 7011.90 Industry List 1 70.13 7013.10 7013.10.05 Industry List 1 7013.10.27 Industry List 1 7013.10.90 Industry List 1 7013.2 7013.22 Industry List 1 7013.28 Industry List 1 7013.3 7013.33 Industry List 1 7013.37 Industry List 1 7013.4 7013.41 7013.41.10 Industry List 1 7013.41.90 Industry List 1 7013.42 7013.42.10 Industry List 1 7013.42.90 Industry List 1 7013.49 7013.49.10 Industry List 1 7013.49.90 Industry List 1 7013.9 7013.91 Industry List 1 7013.99 Industry List 1 7014.00 Industry List 1 70.15 7015.10 Industry List 1 7015.90 Industry List 1 70.16 7016.10 Industry List 4 7016.90 7016.90.10 Industry List 1 7016.90.20 Industry List 1 7016.90.90 Industry List 4 70.17 7017.10 7017.10.10 Industry List 4 7017.10.90 Industry List 1 7017.20 7017.20.10 Industry List 4 7017.20.90 Industry List 1 7017.90 7017.90.10 Industry List 4 7017.90.90 Industry List 1 70.18 7018.10 Industry List 4 7018.20 Industry List 4 7018.90 Industry List 1 70.19 7019.1 7019.11 Industry List 1 7019.12 Industry List 1 7019.19 7019.19.10 Industry List 1 7019.19.90 Industry List 4 7019.3 7019.31 Industry List 4 7019.32 Industry List 4 7019.39 Industry List 4 7019.40 7019.40.10 Industry List 4 7019.40.20 Industry List 1 7019.40.90 Industry List 1 7019.5 7019.51 7019.51.10 Industry List 1 7019.51.90 Industry List 1 7019.52 7019.52.10 Industry List 1 7019.52.90 Industry List 1 7019.59 7019.59.10 Industry List 1 7019.59.90 Industry List 1 7019.90 7019.90.30 Industry List 1 7019.90.90 Industry List 4 7020.00 Industry List 1 71.01 7101.10 Industry List 1 7101.2 7101.21 Industry List 1 7101.22 Industry List 1 71.02 7102.10 Industry List 1 7102.2 7102.21 Industry List 1 7102.29 Industry List 1 7102.3 7102.31 Industry List 1 7102.39 Industry List 1 71.03 7103.10 Industry List 1 7103.9 7103.91 Industry List 1 7103.99 Industry List 1 71.04 7104.10 Industry List 1 7104.20 Industry List 1 7104.90 Industry List 1 71.05 7105.10 Industry List 1 7105.90 Industry List 1 71.06 7106.10 Industry List 1 7106.9 7106.91 Industry List 1 7106.92 Industry List 1 7107.00 Industry List 1 71.08 7108.1 7108.11 Industry List 1 7108.12 Industry List 1 7108.13 Industry List 1 7108.20 Industry List 1 7109.00 Industry List 1 71.10 7110.1 7110.11 Industry List 1 7110.19 Industry List 1 7110.2 7110.21 Industry List 1 7110.29 Industry List 1 7110.3 7110.31 Industry List 1 7110.39 Industry List 1 7110.4 7110.41 Industry List 1 7110.49 Industry List 1 7111.00 Industry List 1 71.12 7112.30 Industry List 1 7112.9 7112.91 Industry List 1 7112.92 Industry List 1 7112.99 7112.99.10 Industry List 1 7112.99.90 Industry List 1 71.13 7113.1 7113.11 Industry List 4 7113.19 Industry List 4 7113.20 Industry List 4 71.14 7114.1 7114.11 7114.11.10 Industry List 0 7114.11.90 Industry List 4 7114.19 7114.19.10 Industry List 0 7114.19.90 Industry List 4 7114.20 7114.20.10 Industry List 0 7114.20.90 Industry List 4 71.15 7115.10 Industry List 0 7115.90 7115.90.30 Industry List 2 7115.90.90 Industry List 1 71.16 7116.10 Industry List 4 7116.20 Industry List 4 71.17 7117.1 7117.11 Industry List 4 7117.19 Industry List 4 7117.90 Industry List 4 71.18 7118.10 Industry List 1 7118.90 Industry List 1 72.01 7201.10 Industry List 1 7201.20 Industry List 1 7201.50 Industry List 1 72.02 7202.1 7202.11 Industry List 1 7202.19 Industry List 1 7202.2 7202.21 Industry List 1 7202.29 Industry List 1 7202.30 7202.4 7202.41 Industry List 1 7202.49 Industry List 1 7202.50 Industry List 1 7202.60 Industry List 1 7202.70 Industry List 1 7202.80 Industry List 1 7202.9 7202.91 Industry List 1 7202.92 Industry List 1 7202.93 Industry List 1 7202.99 7202.99.30 Industry List 1 7202.99.90 Industry List 1 72.03 7203.10 Industry List 1 7203.90 Industry List 1 72.04 7204.10 Industry List 1 7204.2 7204.21 Industry List 1 7204.29 Industry List 1 7204.30 Industry List 1 7204.4 7204.41 Industry List 1 7204.49 Industry List 1 7204.50 Industry List 1 72.05 7205.10 Industry List 1 7205.2 7205.21 Industry List 1 7205.29 Industry List 1 72.06 7206.10 Industry List 1 7206.90 Industry List 1 72.07 7207.1 7207.11 Industry List 1 7207.12 Industry List 1 7207.19 Industry List 1 7207.20 Industry List 1 72.08 7208.10 Industry List 1 7208.2 7208.25 Industry List 1 7208.26 Industry List 1 7208.27 Industry List 1 7208.3 7208.36 Industry List 1 7208.37 Industry List 1 7208.38 Industry List 1 7208.39 Industry List 1 7208.40 Industry 7208.5 7208.51 Industry List 1 7208.52 Industry List 1 7208.53 Industry List 1 7208.54 Industry List 1 7208.90 Industry List 1 72.09 7209.1 7209.15 Industry List 1 7209.16 Industry List 1 7209.17 Industry List 1 7209.18 Industry List 1 7209.2 7209.25 Industry List 1 7209.26 Industry List 1 7209.27 Industry List 1 7209.28 Industry List 1 7209.90 Industry List 1 72.10 7210.1 7210.11 Industry List 1 7210.12 Industry List 1 7210.20 Industry List 1 7210.30 Industry List 1 7210.4 7210.41 Industry List 1 7210.49 Industry List 1 7210.50 Industry List 1 7210.6 7210.61 Industry List 1 7210.69 Industry List 1 7210.70 Industry List 1 7210.90 Industry List 1 72.11 7211.1 7211.13 Industry List 1 7211.14 Industry List 1 7211.19 Industry List 1 7211.2 7211.23 Industry List 1 7211.29 Industry List 1 7211.90 Industry List 1 72.12 7212.10 Industry List 1 7212.20 Industry List 1 7212.30 Industry List 1 7212.40 Industry List 1 7212.50 Industry List 1 7212.60 Industry List 1 72.13 7213.10 Industry List 1 7213.20 Industry List 1 7213.9 7213.91 Industry List 1 7213.99 Industry List 1 72.14 7214.10 Industry List 1 7214.20 Industry List 1 7214.30 Industry List 1 7214.9 7214.91 Industry List 1 7214.99 Industry List 1 72.15 7215.10 Industry List 1 7215.50 Industry List 1 7215.90 Industry List 1 72.16 7216.10 Industry List 1 7216.2 7216.21 Industry List 1 7216.22 Industry List 1 7216.3 7216.31 Industry List 1 7216.32 Industry List 1 7216.33 Industry List 1 7216.40 Industry List 1 7216.50 Industry List 1 7216.6 7216.61 Industry List 1 7216.69 Industry List 1 7216.9 7216.91 Industry List 1 7216.99 Industry List 1 72.17 7217.10 Industry List 1 7217.20 Industry List 1 7217.30 Industry List 1 7217.90 Industry List 1 72.18 7218.10 Industry List 1 7218.9 7218.91 Industry List 1 7218.99 Industry List 1 72.19 7219.1 7219.11 Industry List 1 7219.12 Industry List 1 7219.13 Industry List 1 7219.14 Industry List 1 7219.2 7219.21 Industry List 1 7219.22 Industry List 1 7219.23 Industry List 1 7219.24 Industry List 1 7219.3 7219.31 Industry List 1 7219.32 Industry List 1 7219.33 Industry List 1 7219.34 Industry List 1 7219.35 Industry List 1 7219.90 Industry List 1 72.20 7220.1 7220.11 Industry List 1 7220.12 Industry List 1 7220.20 Industry List 1 7220.90 Industry List 1 7221.00 Industry List 1 72.22 7222.1 7222.11 Industry List 1 7222.19 Industry List 1 7222.20 Industry List 1 7222.30 Industry List 1 7222.40 Industry List 1 7223.00 Industry List 1 72.24 7224.10 Industry List 1 7224.90 Industry List 1 72.25 7225.1 7225.11 Industry List 1 7225.19 Industry List 1 7225.30 Industry List 1 7225.40 Industry List 1 7225.50 Industry List 1 7225.9 7225.91 Industry List 1 7225.92 Industry List 1 7225.99 Industry List 1 72.26 7226.1 7226.11 Industry List 1 7226.19 Industry List 1 7226.20 Industry List 1 7226.9 7226.91 Industry List 1 7226.92 Industry List 1 7226.99 Industry List 1 72.27 7227.10 Industry List 1 7227.20 Industry List 1 7227.90 Industry List 1 72.28 7228.10 Industry List 1 7228.20 Industry List 1 7228.30 Industry List 1 7228.40 Industry List 1 7228.50 Industry List 1 7228.60 Industry List 1 7228.70 Industry List 1 7228.80 Industry List 1 72.29 7229.20 Industry List 1 7229.90 Industry List 1 73.01 7301.10 Industry List 1 7301.20 Industry List 1 73.02 7302.10 Industry List 1 7302.30 Industry List 1 7302.40 Industry List 1 7302.90 Industry List 1 7303.00 Industry List 1 73.04 7304.1 7304.11 Industry List 1 7304.19 Industry List 1 7304.2 7304.22 Industry List 1 7304.23 Industry List 1 7304.24 Industry List 1 7304.29 Industry List 1 7304.3 7304.31 Industry List 1 7304.39 7304.39.35 Industry List 1 7304.39.90 Industry List 1 7304.4 7304.41 Industry List 1 7304.49 Industry List 1 7304.5 7304.51 Industry List 1 7304.59 7304.59.45 Industry List 1 7304.59.90 Industry List 1 7304.90 Industry List 1 73.05 7305.1 7305.11 Industry List 1 7305.12 Industry List 1 7305.19 Industry List 1 7305.20 Industry List 1 7305.3 7305.31 7305.31.10 Industry List 1 7305.31.90 Industry List 1 7305.39 7305.39.10 Industry List 1 7305.39.90 Industry List 1 7305.90 7305.90.10 Industry List 1 7305.90.90 Industry List 1 73.06 7306.1 7306.11 Industry List 1 7306.19 Industry List 1 7306.2 7306.21 Industry List 1 7306.29 Industry List 1 7306.30 Industry List 1 7306.40 Industry List 1 7306.50 Industry List 1 7306.6 7306.61 Industry List 1 7306.69 Industry List 1 7306.90 Industry List 1 73.07 7307.1 7307.11 7307.11.10 Industry List 1 7307.11.90 Industry List 1 7307.19 7307.19.10 Industry List 1 7307.19.80 Industry List 1 7307.19.90 Industry List 1 7307.2 7307.21 7307.21.10 Industry List 1 7307.21.90 Industry List 1 7307.22 7307.22.10 Industry List 1 7307.22.90 Industry List 1 7307.23 7307.23.10 Industry List 1 7307.23.90 Industry List 1 7307.29 7307.29.10 Industry List 1 7307.29.90 Industry List 1 7307.9 7307.91 7307.91.10 Industry List 1 7307.91.20 Industry List 1 7307.91.35 Industry List 1 7307.91.40 Industry List 1 7307.91.90 Industry List 1 7307.92 7307.92.10 Industry List 1 7307.92.20 Industry List 1 7307.92.30 Industry List 1 7307.92.90 Industry List 1 7307.93 7307.93.10 Industry List 1 7307.93.20 Industry List 1 7307.93.30 Industry List 1 7307.93.90 Industry List 1 7307.99 7307.99.10 Industry List 1 7307.99.20 Industry List 1 7307.99.30 Industry List 1 7307.99.90 Industry List 1 73.08 7308.10 Industry List 1 7308.20 7308.20.10 Industry List 1 7308.20.90 Industry List 4 7308.30 7308.30.10 Industry List 1 7308.30.90 Industry List 4 7308.40 7308.40.10 Industry List 1 7308.40.90 Industry List 4 7308.90 7308.90.30 Industry List 1 7308.90.90 Industry List 4 7309.00 Industry List 1 73.10 7310.10 Industry List 1 7310.2 7310.21 Industry List 1 7310.29 Industry List 1 73.11 7311.00 7311.00.10 Industry List 1 7311.00.90 Industry List 1 73.12 7312.10 7312.10.15 Industry List 1 7312.10.20 Industry List 1 7312.10.25 Industry List 1 7312.10.40 Industry List 1 7312.10.90 Industry List 1 7312.90 Industry List 1 7313.00 73.14 7314.1 7314.12 7314.12.10 Industry List 1 7314.12.20 Industry List 1 7314.12.90 Industry List 1 7314.14 7314.14.10 Industry List 1 7314.14.20 Industry List 1 7314.14.30 Industry List 1 7314.14.90 Industry List 1 7314.19 7314.19.20 Industry List 1 7314.19.30 Industry List 1 7314.19.40 Industry List 1 7314.19.90 Industry List 1 7314.20 Industry List 1 7314.3 7314.31 Industry List 1 7314.39 Industry List 1 7314.4 7314.41 Industry List 1 7314.42 Industry List 1 7314.49 Industry List 1 7314.50 Industry List 1 73.15 7315.1 7315.11 7315.11.10 Industry List 4 7315.11.90 Industry List 4 7315.12 7315.12.35 Industry List 4 7315.12.90 Industry List 1 7315.19 7315.19.10 Industry List 4 7315.19.90 Industry List 1 7315.20 Industry List 1 7315.8 7315.81 Industry List 1 7315.82 Industry List 4 7315.89 7315.89.10 Industry List 1 7315.89.90 Industry List 4 7315.90 7315.90.10 Industry List 1 7315.90.90 Industry List 4 7316.00 Industry List 1 7317.00 7317.00.10 Industry List 1 7317.00.15 Industry List 4 7317.00.40 Industry List 4 7317.00.90 Industry List 1 73.18 7318.1 7318.11 Industry List 1 7318.12 Industry List 1 7318.13 Industry List 4 7318.14 Industry List 1 7318.15 7318.15.26 Industry List 1 7318.15.33 Industry List 1 7318.15.90 Industry List 4 7318.16 7318.16.05 Industry List 1 7318.16.90 Industry List 4 7318.19 Industry List 1 7318.2 7318.21 7318.21.10 Industry List 4 7318.21.90 Industry List 1 7318.22 Industry List 1 7318.23 Industry List 1 7318.24 Industry List 1 7318.29 Industry List 1 73.19 7319.20 Industry List 1 7319.30 Industry List 1 7319.90 Industry List 1 73.20 7320.10 Industry List 1 7320.20 Industry List 1 7320.90 Industry List 1 73.21 7321.1 7321.11 Industry List 4 7321.12 Industry List 4 7321.19 Industry List 4 7321.8 7321.81 Industry List 4 7321.82 Industry List 4 7321.89 Industry List 4 7321.90 Industry List 4 73.22 7322.1 7322.11 Industry List 4 7322.19 Industry List 4 7322.90 Industry List 4 73.23 7323.10 Industry List 4 7323.9 7323.91 Industry List 4 7323.92 Industry List 4 7323.93 7323.93.20 Industry List 4 7323.93.90 Industry List 4 7323.94 Industry List 4 7323.99 Industry List 4 73.24 7324.10 Industry List 4 7324.2 7324.21 7324.21.10 Industry List 4 7324.21.90 Industry List 4 7324.29 Industry List 4 7324.90 Industry List 4 73.25 7325.10 Industry List 1 7325.9 7325.91 Industry List 1 7325.99 Industry List 1 73.26 7326.1 7326.11 Industry List 1 7326.19 Industry List 1 7326.20 7326.20.10 Industry List 1 7326.20.30 Industry List 1 7326.20.40 Industry List 1 7326.20.90 Industry List 4 7326.90 7326.90.10 Industry List 4 7326.90.50 Industry List 4 7326.90.90 Industry List 1 7401.00 Industry 7402.00 Industry 74.03 7403.1 7403.11 Industry List 1 7403.12 Industry List 1 7403.13 Industry List 1 7403.19 Industry List 1 7403.2 7403.21 Industry List 1 7403.22 Industry List 1 7403.29 Industry List 1 7404.00 Industry List 1 7405.00 Industry List 1 74.06 7406.10 Industry List 1 7406.20 Industry List 1 74.07 7407.10 Industry List 1 7407.2 7407.21 Industry List 1 7407.29 7407.29.10 Industry List 1 7407.29.90 Industry List 1 74.08 7408.1 7408.11 Industry List 1 7408.19 Industry List 1 7408.2 7408.21 Industry List 1 7408.22 Industry List 1 7408.29 Industry List 1 74.09 7409.1 7409.11 Industry List 1 7409.19 Industry List 1 7409.2 7409.21 Industry List 1 7409.29 Industry List 1 7409.3 7409.31 Industry List 1 7409.39 Industry List 1 7409.40 Industry List 1 7409.90 Industry List 1 74.10 7410.1 7410.11 Industry List 1 7410.12 Industry List 1 7410.2 7410.21 Industry List 1 7410.22 Industry List 1 74.11 7411.10 7411.10.10 Industry List 1 7411.10.40 Industry List 1 7411.2 7411.21 7411.21.15 Industry List 1 7411.21.90 Industry List 1 7411.22 7411.22.10 Industry List 1 7411.22.40 Industry List 1 7411.29 7411.29.10 Industry List 1 7411.29.40 Industry List 1 74.12 7412.10 7412.10.10 Industry List 1 7412.10.80 Industry List 1 7412.10.90 Industry List 1 7412.20 7412.20.10 Industry List 4 7412.20.20 Industry List 1 7412.20.80 Industry List 1 7412.20.90 Industry List 1 74.13 7413.00 7413.00.30 Industry List 1 7413.00.90 Industry List 1 74.15 7415.10 Industry List 1 7415.2 7415.21 Industry List 1 7415.29 Industry List 1 7415.3 7415.33 Industry List 1 7415.39 Industry List 1 74.18 7418.1 7418.11 Industry List 4 7418.19 Industry List 4 7418.20 Industry List 1 74.19 7419.10 Industry List 1 7419.9 7419.91 Industry List 4 7419.99 7419.99.10 Industry List 1 7419.99.20 Industry List 1 7419.99.30 Industry List 4 7419.99.90 Industry List 1 75.01 7501.10 Industry List 1 7501.20 Industry List 1 75.02 7502.10 Industry List 1 7502.20 Industry List 1 7503.00 Industry List 1 7504.00 Industry List 1 75.05 7505.1 7505.11 Industry List 1 7505.12 Industry List 1 7505.2 7505.21 Industry List 1 7505.22 Industry List 1 75.06 7506.10 Industry List 1 7506.20 Industry List 1 75.07 7507.1 7507.11 Industry List 1 7507.12 Industry List 1 7507.20 Industry List 1 75.08 7508.10 Industry List 1 7508.90 Industry List 1 76.01 7601.10 Industry List 1 7601.20 Industry List 1 7602.00 Industry List 1 76.03 7603.10 Industry List 1 7603.20 Industry List 1 76.04 7604.10 7604.10.35 Industry List 1 7604.10.65 Industry List 1 7604.10.90 Industry List 1 7604.2 7604.21 7604.21.15 Industry List 1 7604.21.90 Industry List 1 7604.29 7604.29.15 Industry List 1 7604.29.65 Industry List 1 7604.29.90 Industry List 1 76.05 7605.1 7605.11 7605.11.05 Industry List 4 7605.11.80 Industry List 4 7605.11.90 Industry List 1 7605.19 7605.19.05 Industry List 4 7605.19.80 Industry List 4 7605.19.90 Industry List 1 7605.2 7605.21 Industry List 1 7605.29 Industry List 1 76.06 7606.1 7606.11 7606.11.07 Industry List 4 7606.11.17 Industry List 4 7606.11.90 Industry List 1 7606.12 7606.12.07 Industry List 4 7606.12.17 Industry List 4 7606.12.90 Industry List 1 7606.9 7606.91 7606.91.07 Industry List 4 7606.91.17 Industry List 4 7606.91.90 Industry List 1 7606.92 7606.92.07 Industry List 4 7606.92.17 Industry List 1 7606.92.90 Industry List 1 76.07 7607.1 7607.11 Industry List 4 7607.19 7607.19.10 Industry List 1 7607.19.25 Industry List 1 7607.19.90 Industry List 4 7607.20 7607.20.20 Industry List 1 7607.20.25 Industry List 1 7607.20.90 Industry List 4 76.08 7608.10 Industry List 4 7608.20 Industry List 1 76.09 7609.00 7609.00.10 Industry List 1 7609.00.90 Industry List 1 76.10 7610.10 Industry List 1 7610.90 Industry List 1 7611.00 Industry List 1 76.12 7612.10 Industry List 4 7612.90 7612.90.40 Industry List 1 7612.90.90 Industry List 1 7613.00 Industry List 1 76.14 7614.10 Industry List 1 7614.90 Industry List 1 76.15 7615.1 7615.11 Industry List 4 7615.19 7615.19.20 Industry List 4 7615.19.90 Industry List 4 7615.20 Industry List 4 76.16 7616.10 Industry List 1 7616.9 7616.91 Industry List 1 7616.99 7616.99.10 Industry List 4 7616.99.20 Industry List 4 7616.99.30 Industry List 1 7616.99.90 Industry List 1 78.01 7801.10 Industry List 1 7801.9 7801.91 Industry List 1 7801.99 Industry List 1 7802.00 Industry List 1 78.04 7804.1 7804.11 Industry List 1 7804.19 Industry List 1 7804.20 Industry List 1 7806.00 Industry List 1 79.01 7901.1 7901.11 Industry List 1 7901.12 Industry List 1 7901.20 Industry List 1 7902.00 Industry List 1 79.03 7903.10 Industry List 1 7903.90 Industry List 1 7904.00 Industry List 1 7905.00 Industry List 1 7907.00 Industry List 1 80.01 8001.10 Industry List 1 8001.20 Industry List 1 8002.00 Industry List 1 8003.00 Industry List 1 8007.00 Industry List 1 81.01 8101.10 Industry List 1 8101.9 8101.94 Industry List 1 8101.96 Industry List 1 8101.97 Industry List 1 8101.99 Industry List 1 81.02 8102.10 Industry List 1 8102.9 8102.94 Industry List 1 8102.95 Industry List 1 8102.96 Industry List 1 8102.97 Industry List 1 8102.99 Industry List 1 81.03 8103.20 Industry List 1 8103.30 Industry List 1 8103.90 Industry List 1 81.04 8104.1 8104.11 Industry List 1 8104.19 Industry List 1 8104.20 Industry List 1 8104.30 Industry List 1 8104.90 Industry List 1 81.05 8105.20 Industry List 1 8105.30 Industry List 1 8105.90 Industry List 1 8106.00 Industry List 1 81.07 8107.20 Industry List 1 8107.30 Industry List 1 8107.90 Industry List 1 81.08 8108.20 Industry List 1 8108.30 Industry List 1 8108.90 Industry List 1 81.09 8109.20 Industry List 1 8109.30 Industry List 1 8109.90 Industry List 1 81.10 8110.00 Industry List 1 8110.10 Industry List 1 8110.20 Industry List 1 8110.90 Industry List 1 8111.00 Industry List 1 81.12 8112.1 8112.12 Industry List 1 8112.13 Industry List 1 8112.19 Industry List 1 8112.2 8112.21 Industry List 1 8112.22 Industry List 1 8112.29 Industry List 1 8112.5 8112.51 Industry List 1 8112.52 Industry List 1 8112.59 Industry List 1 8112.9 8112.92 Industry List 1 8112.99 Industry List 1 8113.00 Industry List 1 82.01 8201.10 8201.10.10 Industry List 4 8201.10.90 Industry List 1 8201.20 8201.20.10 Industry List 4 8201.20.30 Industry List 4 8201.20.90 Industry List 1 8201.30 8201.30.03 Industry List 4 8201.30.20 Industry List 4 8201.30.40 Industry List 4 8201.30.90 Industry List 1 8201.40 8201.40.10 Industry List 4 8201.40.90 Industry List 1 8201.50 Industry List 1 8201.60 Industry List 1 8201.90 Industry List 1 82.02 8202.10 Industry List 1 8202.20 8202.20.20 Industry List 1 8202.20.30 Industry List 4 8202.20.90 Industry List 1 8202.3 8202.31 Industry List 1 8202.39 8202.39.30 Industry List 4 8202.39.90 Industry List 1 8202.40 Industry List 1 8202.9 8202.91 Industry List 4 8202.99 Industry List 1 82.03 8203.10 Industry List 1 8203.20 8203.20.10 Industry List 4 8203.20.20 Industry List 4 8203.20.30 Industry List 4 8203.20.40 Industry List 4 8203.20.90 Industry List 1 8203.30 Industry List 1 8203.40 Industry List 1 82.04 8204.1 8204.11 8204.11.15 Industry List 4 8204.11.40 Industry List 4 8204.11.90 Industry List 1 8204.12 8204.12.10 Industry List 4 8204.12.20 Industry List 4 8204.12.90 Industry List 1 8204.20 8204.20.40 Industry List 4 8204.20.90 Industry List 1 82.05 8205.10 Industry List 1 8205.20 8205.20.10 Industry List 4 8205.20.90 Industry List 1 8205.30 Industry List 1 8205.40 8205.40.10 Industry List 4 8205.40.20 Industry List 4 8205.40.40 Industry List 4 8205.40.90 Industry List 1 8205.5 8205.51 Industry List 4 8205.59 8205.59.05 Industry List 4 8205.59.90 Industry List 1 8205.60 Industry List 1 8205.70 8205.70.10 Industry List 4 8205.70.20 Industry List 4 8205.70.30 Industry List 4 8205.70.90 Industry List 1 8205.80 Industry List 1 8205.90 Industry List 4 8206.00 Industry List 4 82.07 8207.1 8207.13 8207.13.25 Industry List 4 8207.13.90 Industry List 1 8207.19 8207.19.10 Industry List 4 8207.19.90 Industry List 1 8207.20 Industry List 1 8207.30 Industry List 1 8207.40 8207.40.10 Industry List 4 8207.40.90 Industry List 1 8207.50 Industry List 4 8207.60 8207.60.15 Industry List 4 8207.60.90 Industry List 1 8207.70 8207.70.15 Industry List 4 8207.70.90 Industry List 1 8207.80 8207.80.10 Industry List 4 8207.80.90 Industry List 1 8207.90 Industry List 1 82.08 8208.10 Industry List 1 8208.20 Industry List 1 8208.30 Industry List 1 8208.40 Industry List 1 8208.90 Industry List 1 82.09 8209.00 8209.00.10 Industry List 4 8209.00.20 Industry List 4 8209.00.90 Industry List 1 8210.00 Industry List 4 82.11 8211.10 8211.10.10 Industry List 1 8211.10.20 Industry List 1 8211.10.30 Industry List 4 8211.10.80 Industry List 4 8211.10.90 Industry List 4 8211.9 8211.91 Industry List 4 8211.92 8211.92.10 Industry List 1 8211.92.20 Industry List 1 8211.92.80 Industry List 1 8211.92.90 Industry List 1 8211.93 8211.93.10 Industry List 1 8211.93.20 Industry List 1 8211.93.25 Industry List 4 8211.93.30 Industry List 4 8211.93.80 Industry List 4 8211.93.90 Industry List 4 8211.94 8211.94.10 Industry List 4 8211.94.90 Industry List 4 8211.95 8211.95.10 Industry List 4 8211.95.30 Industry List 4 82.12 8212.10 Industry List 1 8212.20 Industry List 1 8212.90 Industry List 1 8213.00 Industry List 1 82.14 8214.10 Industry List 4 8214.20 Industry List 4 8214.90 8214.90.10 Industry List 1 8214.90.20 Industry List 1 8214.90.90 Industry List 4 82.15 8215.10 Industry List 4 8215.20 Industry List 4 8215.9 8215.91 Industry List 4 8215.99 Industry List 4 83.01 8301.10 Industry List 4 8301.20 Industry List 4 8301.30 Industry List 4 8301.40 Industry List 4 8301.50 Industry List 4 8301.60 Industry List 4 8301.70 Industry List 4 83.02 8302.10 Industry List 5 Motors partial 2 8302.20 Industry List 4 8302.30 8302.30.30 Industry List 6 8302.30.90 Industry List 5 Motors partial 2 8302.4 8302.41 8302.41.10 Industry List 1 8302.41.90 Industry List 4 8302.42 8302.42.10 Industry List 1 8302.42.90 Industry List 1 8302.49 Industry List 4 8302.50 Industry List 4 8302.60 Industry List 4 83.03 8303.00 8303.00.10 Industry List 4 8303.00.90 Industry List 4 8304.00 Industry List 4 83.05 8305.10 Industry List 4 8305.20 Industry List 4 8305.90 Industry List 4 83.06 8306.10 Industry List 1 8306.2 8306.21 Industry List 1 8306.29 Industry List 1 8306.30 Industry List 1 83.07 8307.10 Industry List 1 8307.90 Industry List 1 83.08 8308.10 Industry List 4 8308.20 8308.20.10 Industry List 4 8308.20.90 Industry List 4 8308.90 8308.90.10 Industry List 4 8308.90.20 Industry List 4 8308.90.90 Industry List 4 83.09 8309.10 Industry 8309.90 8309.90.05 Industry List 4 8309.90.90 Industry List 4 8310.00 Industry List 4 83.11 8311.10 8311.10.10 Industry List 4 8311.10.90 Industry List 1 8311.20 Industry List 1 8311.30 8311.30.10 Industry List 4 8311.30.90 Industry List 1 8311.90 8311.90.10 Industry List 4 8311.90.90 Industry List 1 84.01 8401.10 Industry List 1 8401.20 Industry List 1 8401.30 Industry List 1 8401.40 Industry List 1 84.02 8402.1 8402.11 Industry List 1 8402.12 Industry List 1 8402.19 Industry List 1 8402.20 Industry List 1 8402.90 Industry List 1 84.03 8403.10 Industry List 1 8403.90 Industry List 1 84.04 8404.10 Industry List 1 8404.20 Industry List 1 8404.90 Industry List 1 84.05 8405.10 Industry List 1 8405.90 Industry List 1 84.06 8406.10 Industry List 1 8406.8 8406.81 Industry List 1 8406.82 Industry List 1 8406.90 Industry List 1 84.07 8407.10 Industry List 1 8407.2 8407.21 Industry List 1 8407.29 Industry List 4 8407.3 8407.31 Industry List 1 8407.32 Industry List 4 8407.33 Industry List 1 8407.34 Industry List 1 8407.90 Industry List 1 84.08 8408.10 Industry List 1 8408.20 Industry List 1 8408.90 8408.90.65 Industry List 4 8408.90.90 Industry List 1 84.09 8409.10 Industry List 1 8409.9 8409.91 8409.91.27 Industry List 5 Motors partial 2 8409.91.37 Industry List 5 8409.91.40 Industry List 6 8409.91.60 Industry List 6 8409.91.90 Industry List 1 8409.99 8409.99.30 Industry List 5 Motors partial 2 8409.99.60 Industry List 5 8409.99.90 Industry List 1 84.10 8410.1 8410.11 Industry List 1 8410.12 Industry List 1 8410.13 Industry List 1 8410.90 Industry List 1 84.11 8411.1 8411.11 Industry List 1 8411.12 Industry List 1 8411.2 8411.21 Industry List 1 8411.22 Industry List 1 8411.8 8411.81 Industry List 1 8411.82 Industry List 1 8411.9 8411.91 Industry List 1 8411.99 Industry List 1 84.12 8412.10 Industry List 1 8412.2 8412.21 Industry List 1 8412.29 Industry List 1 8412.3 8412.31 Industry List 1 8412.39 Industry List 1 8412.80 Industry List 1 8412.90 Industry List 1 84.13 8413.1 8413.11 Industry List 1 8413.19 Industry List 1 8413.20 Industry List 1 8413.30 Industry List 1 8413.40 Industry List 1 8413.50 Industry List 1 8413.60 Industry List 1 8413.70 8413.70.25 Industry List 1 8413.70.90 Industry List 1 8413.8 8413.81 Industry List 1 8413.82 Industry List 1 8413.9 8413.91 Industry List 1 8413.92 Industry List 1 84.14 8414.10 Industry List 1 8414.20 Industry List 1 8414.30 Industry List 1 8414.40 Industry List 1 8414.5 8414.51 Industry List 4 8414.59 Industry List 1 8414.60 8414.60.20 Industry List 4 8414.60.90 Industry List 1 8414.80 Industry List 1 8414.90 8414.90.70 Industry List 1 8414.90.90 Industry List 1 84.15 8415.10 8415.10.40 Industry List 4 8415.10.90 Industry List 1 8415.20 Industry List 4 8415.8 8415.81 Industry List 1 8415.82 Industry List 1 8415.83 Industry List 1 8415.90 8415.90.10 Industry List 1 8415.90.90 Industry List 1 84.16 8416.10 Industry List 1 8416.20 Industry List 1 8416.30 Industry List 1 8416.90 Industry List 1 84.17 8417.10 Industry List 1 8417.20 Industry List 1 8417.80 Industry List 1 8417.90 Industry List 1 84.18 8418.10 Industry List 1 8418.2 8418.21 Industry List 1 8418.29 Industry List 1 8418.30 8418.30.10 Industry List 1 8418.30.90 Industry List 1 8418.40 8418.40.10 Industry List 1 8418.40.90 Industry List 1 8418.50 Industry List 1 8418.6 8418.61 8418.61.10 Industry List 1 8418.61.90 Industry List 1 8418.69 8418.69.10 Industry List 1 8418.69.90 Industry List 1 8418.9 8418.91 8418.91.10 Industry List 1 8418.91.20 Industry List 1 8418.91.90 Industry List 1 8418.99 8418.99.10 Industry List 1 8418.99.20 Industry List 1 8418.99.30 Industry List 1 8418.99.40 Industry List 6 8418.99.90 Industry List 1 84.19 8419.1 8419.11 8419.11.10 Industry List 4 8419.11.20 Industry List 1 8419.19 8419.19.10 Industry List 4 8419.19.20 Industry List 1 8419.20 Industry List 1 8419.3 8419.31 Industry List 1 8419.32 Industry List 1 8419.39 Industry List 1 8419.40 Industry List 1 8419.50 Industry List 1 8419.60 Industry List 1 8419.8 8419.81 Industry List 1 8419.89 Industry List 1 8419.90 8419.90.10 Industry List 4 8419.90.90 Industry List 1 84.20 8420.10 Industry List 1 8420.9 8420.91 Industry List 1 8420.99 Industry List 1 84.21 8421.1 8421.11 Industry List 1 8421.12 8421.12.20 Industry List 1 8421.12.90 Industry List 1 8421.19 Industry List 1 8421.2 8421.21 Industry List 1 8421.22 Industry List 1 8421.23 8421.23.30 Industry List 6 8421.23.90 Industry List 1 8421.29 Industry List 1 8421.3 8421.31 8421.31.10 Industry List 1 8421.31.20 Industry List 1 8421.31.50 Industry List 6 8421.31.90 Industry List 1 8421.39 8421.39.20 Industry List 4 8421.39.90 Industry List 1 8421.9 8421.91 8421.91.20 Industry List 1 8421.91.90 Industry List 1 8421.99 8421.99.66 Industry List 6 8421.99.90 Industry List 1 84.22 8422.1 8422.11 Industry List 1 8422.19 Industry List 1 8422.20 Industry List 1 8422.30 Industry List 1 8422.40 Industry List 1 8422.90 Industry List 1 84.23 8423.10 Industry List 1 8423.20 Industry List 1 8423.30 Industry List 1 8423.8 8423.81 Industry List 1 8423.82 Industry List 1 8423.89 Industry List 1 8423.90 Industry List 1 84.24 8424.10 Industry List 1 8424.20 Industry List 1 8424.30 Industry List 1 8424.8 8424.81 Industry List 1 8424.89 Industry List 1 8424.90 Industry List 1 84.25 8425.1 8425.11 Industry List 1 8425.19 Industry List 1 8425.3 8425.31 8425.31.10 Industry List 1 8425.31.90 Industry List 1 8425.39 8425.39.10 Industry List 1 8425.39.90 Industry List 1 8425.4 8425.41 Industry List 1 8425.42 8425.42.10 Industry List 1 8425.42.20 Industry List 1 8425.42.25 Industry List 5 Motor 3 8425.42.30 Industry List 5 Motor 3 8425.42.35 Industry List 1 8425.42.40 Industry List 1 8425.42.50 Industry List 1 8425.42.90 Industry List 1 8425.49 8425.49.10 Industry List 1 8425.49.15 Industry List 1 8425.49.25 Industry List 1 8425.49.30 Industry List 1 8425.49.90 Industry List 1 84.26 8426.1 8426.11 Industry List 1 8426.12 Industry List 1 8426.19 Industry List 1 8426.20 Industry List 1 8426.30 Industry List 1 8426.4 8426.41 8426.41.10 Industry List 1 8426.41.90 Industry List 1 8426.49 Industry List 1 8426.9 8426.91 Industry List 1 8426.99 Industry List 1 84.27 8427.10 Industry List 4 8427.20 8427.20.30 Industry List 1 8427.20.40 Industry List 1 8427.20.50 Industry List 4 8427.20.90 Industry List 1 8427.90 8427.90.20 Industry List 4 8427.90.90 Industry List 1 84.28 8428.10 Industry List 1 8428.20 Industry List 1 8428.3 8428.31 Industry List 1 8428.32 Industry List 1 8428.33 Industry List 1 8428.39 Industry List 1 8428.40 Industry List 1 8428.60 Industry List 1 8428.90 Industry List 1 84.29 8429.1 8429.11 Industry List 1 8429.19 Industry List 1 8429.20 Industry List 1 8429.30 Industry List 1 8429.40 Industry List 1 8429.5 8429.51 8429.51.20 Industry List 1 8429.51.90 Industry List 1 8429.52 Industry List 1 8429.59 Industry List 1 84.30 8430.10 Industry List 1 8430.20 Industry List 1 8430.3 8430.31 Industry List 1 8430.39 Industry List 1 8430.4 8430.41 Industry List 1 8430.49 Industry List 1 8430.50 Industry List 1 8430.6 8430.61 Industry List 1 8430.69 Industry List 1 84.31 8431.10 8431.10.05 Industry List 1 8431.10.10 Industry List 1 8431.10.25 Industry List 5 Motor 3 8431.10.30 Industry List 5 Motor 3 8431.10.90 Industry List 1 8431.20 8431.20.10 Industry List 1 8431.20.90 Industry List 2 8431.3 8431.31 Industry List 1 8431.39 Industry List 1 8431.4 8431.41 Industry List 1 8431.42 Industry List 1 8431.43 Industry List 1 8431.49 8431.49.60 Industry List 1 8431.49.90 Industry List 1 84.32 8432.10 Industry List 1 8432.2 8432.21 Industry List 1 8432.29 Industry List 1 8432.30 Industry List 1 8432.40 Industry List 1 8432.80 Industry List 1 8432.90 Industry List 1 84.33 8433.1 8433.11 8433.11.10 Industry List 4 8433.11.90 Industry List 1 8433.19 8433.19.10 Industry List 4 8433.19.90 Industry List 1 8433.20 Industry List 1 8433.30 Industry List 1 8433.40 Industry List 1 8433.5 8433.51 Industry List 1 8433.52 Industry List 1 8433.53 Industry List 1 8433.59 Industry List 1 8433.60 Industry List 1 8433.90 Industry List 1 84.34 8434.10 Industry List 1 8434.20 Industry List 1 8434.90 Industry List 1 84.35 8435.10 Industry List 1 8435.90 Industry List 1 84.36 8436.10 Industry List 1 8436.2 8436.21 Industry List 1 8436.29 Industry List 1 8436.80 Industry List 1 8436.9 8436.91 Industry List 1 8436.99 Industry List 1 84.37 8437.10 Industry List 1 8437.80 Industry List 1 8437.90 Industry List 1 84.38 8438.10 Industry List 1 8438.20 Industry List 1 8438.30 Industry List 1 8438.40 Industry List 1 8438.50 Industry List 1 8438.60 Industry List 1 8438.80 Industry List 1 8438.90 Industry List 1 84.39 8439.10 Industry List 1 8439.20 Industry List 1 8439.30 Industry List 1 8439.9 8439.91 Industry List 1 8439.99 Industry List 1 84.40 8440.10 Industry List 1 8440.90 Industry List 1 84.41 8441.10 Industry List 1 8441.20 Industry List 1 8441.30 Industry List 1 8441.40 Industry List 1 8441.80 Industry List 1 8441.90 Industry List 1 84.42 8442.30 Industry List 1 8442.40 Industry List 1 8442.50 Industry List 1 84.43 8443.1 8443.11 Industry List 1 8443.12 Industry List 1 8443.13 Industry List 1 8443.14 Industry List 1 8443.15 Industry List 1 8443.16 Industry List 1 8443.17 Industry List 1 8443.19 Industry List 1 8443.3 8443.31 Industry List 1 8443.32 8443.32.10 Industry List 1 8443.32.90 Industry List 1 8443.39 Industry List 1 8443.9 8443.91 Industry List 1 8443.99 Industry List 1 8444.00 Industry List 1 84.45 8445.1 8445.11 Industry List 1 8445.12 Industry List 1 8445.13 Industry List 1 8445.19 Industry List 1 8445.20 Industry List 1 8445.30 Industry List 1 8445.40 Industry List 1 8445.90 Industry List 1 84.46 8446.10 Industry List 1 8446.2 8446.21 Industry List 1 8446.29 Industry List 1 8446.30 Industry List 1 84.47 8447.1 8447.11 Industry List 1 8447.12 Industry List 1 8447.20 Industry List 1 8447.90 Industry List 1 84.48 8448.1 8448.11 Industry List 1 8448.19 Industry List 1 8448.20 Industry List 1 8448.3 8448.31 Industry List 1 8448.32 Industry List 1 8448.33 Industry List 1 8448.39 Industry List 1 8448.4 8448.42 Industry List 1 8448.49 Industry List 1 8448.5 8448.51 Industry List 1 8448.59 Industry List 1 8449.00 Industry List 1 84.50 8450.1 8450.11 Industry List 1 8450.12 8450.12.30 Industry List 4 8450.12.90 Industry List 1 8450.19 Industry List 1 8450.20 Industry List 1 8450.90 Industry List 1 84.51 8451.10 Industry List 1 8451.2 8451.21 8451.21.10 Industry List 1 8451.21.20 Industry List 1 8451.21.90 Industry List 1 8451.29 Industry List 1 8451.30 Industry List 1 8451.40 Industry List 1 8451.50 Industry List 1 8451.80 Industry List 1 8451.90 8451.90.10 Industry List 1 8451.90.90 Industry List 1 84.52 8452.10 Industry List 1 8452.2 8452.21 Industry List 1 8452.29 Industry List 1 8452.30 Industry List 1 8452.40 Industry List 1 8452.90 Industry List 1 84.53 8453.10 Industry List 1 8453.20 Industry List 1 8453.80 Industry List 1 8453.90 Industry List 1 84.54 8454.10 Industry List 1 8454.20 Industry List 1 8454.30 Industry List 1 8454.90 Industry List 1 84.55 8455.10 Industry List 1 8455.2 8455.21 Industry List 1 8455.22 Industry List 1 8455.30 Industry List 1 8455.90 Industry List 1 84.56 8456.10 Industry List 1 8456.20 Industry List 1 8456.30 Industry List 1 8456.90 Industry List 1 84.57 8457.10 Industry List 1 8457.20 Industry List 1 8457.30 Industry List 1 84.58 8458.1 8458.11 Industry List 1 8458.19 Industry List 1 8458.9 8458.91 Industry List 1 8458.99 Industry List 1 84.59 8459.10 Industry List 1 8459.2 8459.21 Industry List 1 8459.29 Industry List 1 8459.3 8459.31 Industry List 1 8459.39 Industry List 1 8459.40 Industry List 1 8459.5 8459.51 Industry List 1 8459.59 Industry List 1 8459.6 8459.61 Industry List 1 8459.69 Industry List 1 8459.70 Industry List 1 84.60 8460.1 8460.11 Industry List 1 8460.19 Industry List 1 8460.2 8460.21 Industry List 1 8460.29 Industry List 1 8460.3 8460.31 Industry List 1 8460.39 Industry List 1 8460.40 Industry List 1 8460.90 8460.90.20 Industry List 4 8460.90.90 Industry List 1 84.61 8461.20 Industry List 1 8461.30 Industry List 1 8461.40 Industry List 1 8461.50 Industry List 1 8461.90 Industry List 1 84.62 8462.10 8462.10.30 Industry List 4 8462.10.90 Industry List 1 8462.2 8462.21 8462.21.10 Industry List 4 8462.21.80 Industry List 4 8462.21.90 Industry List 1 8462.29 8462.29.10 Industry List 4 8462.29.20 Industry List 4 8462.29.70 Industry List 4 8462.29.90 Industry List 1 8462.3 8462.31 8462.31.10 Industry List 4 8462.31.90 Industry List 1 8462.39 8462.39.10 Industry List 4 8462.39.90 Industry List 1 8462.4 8462.41 Industry List 1 8462.49 Industry List 1 8462.9 8462.91 Industry List 1 8462.99 Industry List 1 84.63 8463.10 Industry List 1 8463.20 Industry List 1 8463.30 Industry List 1 8463.90 Industry List 1 84.64 8464.10 Industry List 1 8464.20 Industry List 1 8464.90 Industry List 1 84.65 8465.10 Industry List 1 8465.9 8465.91 Industry List 1 8465.92 Industry List 1 8465.93 Industry List 1 8465.94 Industry List 1 8465.95 Industry List 1 8465.96 Industry List 1 8465.99 Industry List 1 84.66 8466.10 Industry List 1 8466.20 Industry List 1 8466.30 Industry List 1 8466.9 8466.91 Industry List 1 8466.92 Industry List 1 8466.93 Industry List 1 8466.94 Industry List 1 84.67 8467.1 8467.11 Industry List 1 8467.19 Industry List 1 8467.2 8467.21 Industry List 1 8467.22 Industry List 1 8467.29 8467.29.10 Industry List 4 8467.29.90 Industry List 1 8467.8 8467.81 Industry List 1 8467.89 8467.89.60 Industry List 1 8467.89.90 Industry List 1 8467.9 8467.91 Industry List 1 8467.92 Industry List 1 8467.99 8467.99.10 Industry List 4 8467.99.90 Industry List 1 84.68 8468.10 Industry List 1 8468.20 Industry List 1 8468.80 Industry List 1 8468.90 Industry List 1 8469.00 Industry List 1 84.70 8470.10 Industry List 1 8470.2 8470.21 Industry List 1 8470.29 Industry List 1 8470.30 Industry List 1 8470.50 Industry List 1 8470.90 Industry List 1 84.71 8471.30 Industry List 1 8471.4 8471.41 Industry List 1 8471.49 Industry List 1 8471.50 Industry List 1 8471.60 Industry List 1 8471.70 Industry List 1 8471.80 Industry List 1 8471.90 Industry List 1 84.72 8472.10 Industry List 1 8472.30 Industry List 1 8472.90 Industry List 1 84.73 8473.10 Industry List 1 8473.2 8473.21 Industry List 1 8473.29 Industry List 1 8473.30 Industry List 1 8473.40 Industry List 1 8473.50 Industry List 1 84.74 8474.10 Industry List 1 8474.20 Industry List 1 8474.3 8474.31 Industry List 1 8474.32 Industry List 1 8474.39 Industry List 1 8474.80 Industry List 1 8474.90 Industry List 1 84.75 8475.10 Industry List 1 8475.2 8475.21 Industry List 1 8475.29 Industry List 1 8475.90 Industry List 1 84.76 8476.2 8476.21 Industry List 1 8476.29 Industry List 1 8476.8 8476.81 Industry List 1 8476.89 Industry List 1 8476.90 Industry List 1 84.77 8477.10 Industry List 1 8477.20 Industry List 1 8477.30 Industry List 1 8477.40 Industry List 1 8477.5 8477.51 Industry List 1 8477.59 Industry List 1 8477.80 Industry List 1 8477.90 Industry List 1 84.78 8478.10 Industry List 1 8478.90 Industry List 1 84.79 8479.10 Industry List 1 8479.20 Industry List 1 8479.30 Industry List 1 8479.40 Industry List 1 8479.50 Industry List 1 8479.60 Industry List 1 8479.8 8479.81 Industry List 1 8479.82 Industry List 1 8479.89 8479.89.33 Industry List 4 8479.89.90 Industry List 1 8479.90 Industry List 1 84.80 8480.10 Industry List 1 8480.20 Industry List 1 8480.30 Industry List 1 8480.4 8480.41 Industry List 1 8480.49 Industry List 1 8480.50 Industry List 1 8480.60 Industry List 1 8480.7 8480.71 Industry List 1 8480.79 Industry List 1 84.81 8481.10 8481.10.10 Industry List 4 8481.10.90 Industry List 4 8481.20 Industry List 1 8481.30 8481.30.10 Industry List 1 8481.30.90 Industry List 4 8481.40 8481.40.10 Industry List 4 8481.40.90 Industry List 1 8481.80 8481.80.01 Industry List 4 8481.80.03 Industry List 4 8481.80.09 Industry List 4 8481.80.11 Industry List 4 8481.80.19 Industry List 4 8481.80.27 Industry List 4 8481.80.31 Industry List 4 8481.80.33 Industry List 1 8481.80.37 Industry List 1 8481.80.41 Industry List 4 8481.80.63 Industry List 4 8481.80.72 Industry List 3 8481.80.73 Industry List 3 8481.80.79 Industry List 4 8481.80.90 Industry List 4 8481.90 8481.90.60 Industry List 4 8481.90.65 Industry List 1 8481.90.80 Industry List 1 8481.90.90 Industry List 1 84.82 8482.10 Industry List 1 8482.20 8482.20.02 Industry List 4 8482.20.45 Industry List 3 8482.20.90 Industry List 1 8482.30 Industry List 1 8482.40 Industry List 1 8482.50 Industry List 1 8482.80 Industry List 1 8482.9 8482.91 Industry List 1 8482.99 8482.99.11 Industry List 3 8482.99.17 Industry List 3 8482.99.29 Industry List 3 8482.99.90 Industry List 1 84.83 8483.10 Industry List 1 8483.20 Industry List 1 8483.30 8483.30.55 Industry List 4 8483.30.90 Industry List 1 8483.40 Industry List 1 8483.50 Industry List 1 8483.60 Industry List 1 8483.90 Industry List 1 84.84 8484.10 8484.10.10 Industry List 4 8484.10.90 Industry List 1 8484.20 Industry List 1 8484.90 8484.90.10 Industry List 4 8484.90.90 Industry List 1 84.86 8486.10 Industry List 1 8486.20 Industry List 1 8486.30 Industry List 1 8486.40 Industry List 1 8486.90 Industry List 1 84.87 8487.10 Industry List 1 8487.90 Industry List 1 85.01 8501.10 Industry List 1 8501.20 Industry List 1 8501.3 8501.31 Industry List 1 8501.32 Industry List 1 8501.33 Industry List 1 8501.34 Industry List 1 8501.40 Industry List 1 8501.5 8501.51 8501.51.15 Industry List 1 8501.51.90 Industry List 4 8501.52 8501.52.15 Industry List 1 8501.52.90 Industry List 4 8501.53 8501.53.15 Industry List 3 8501.53.90 Industry List 4 8501.6 8501.61 8501.61.10 Industry List 1 8501.61.90 Industry List 3 8501.62 Industry List 3 8501.63 Industry List 1 8501.64 Industry List 1 85.02 8502.1 8502.11 Industry List 3 8502.12 Industry List 3 8502.13 Industry List 3 8502.20 Industry List 1 8502.3 8502.31 Industry List 1 8502.39 Industry List 1 8502.40 Industry List 1 85.03 8503.00 8503.00.10 Industry List 1 8503.00.20 Industry List 1 8503.00.30 Industry List 1 8503.00.90 Industry List 1 85.04 8504.10 Industry List 4 8504.2 8504.21 Industry List 4 8504.22 Industry List 4 8504.23 Industry List 4 8504.3 8504.31 Industry List 4 8504.32 Industry List 4 8504.33 Industry List 4 8504.34 Industry List 4 8504.40 Industry List 1 8504.50 Industry List 1 8504.90 Industry List 1 85.05 8505.1 8505.11 Industry List 1 8505.19 Industry List 1 8505.20 Industry List 1 8505.90 Industry List 1 85.06 8506.10 8506.10.05 Industry List 1 8506.10.10 Industry List 1 8506.10.25 Industry List 1 8506.10.90 Industry List 3 8506.30 8506.30.05 Industry List 1 8506.30.10 Industry List 1 8506.30.25 Industry List 1 8506.30.90 Industry List 3 8506.40 8506.40.05 Industry List 1 8506.40.10 Industry List 1 8506.40.25 Industry List 1 8506.40.90 Industry List 1 8506.50 8506.50.05 Industry List 1 8506.50.10 Industry List 1 8506.50.25 Industry List 1 8506.50.90 Industry List 1 8506.60 8506.60.05 Industry List 1 8506.60.10 Industry List 1 8506.60.25 Industry List 1 8506.60.90 Industry List 1 8506.80 8506.80.05 Industry List 1 8506.80.10 Industry List 1 8506.80.25 Industry List 1 8506.80.90 Industry List 3 8506.90 85.07 8507.10 Industry List 4 8507.20 Industry List 1 8507.30 Industry List 1 8507.40 Industry List 1 8507.80 Industry List 1 8507.90 Industry List 1 85.08 8508.1 8508.11 8508.11.10 Industry List 4 8508.11.90 Industry List 1 8508.19 8508.19.10 Industry List 4 8508.19.20 Industry List 4 8508.19.90 Industry List 1 8508.60 8508.60.10 Industry List 4 8508.60.90 Industry List 1 8508.70 8508.70.10 Industry List 1 8508.70.90 Industry List 4 85.09 8509.40 Industry List 1 8509.80 8509.80.10 Industry List 4 8509.80.90 Industry List 3 8509.90 Industry List 4 85.10 8510.10 Industry List 1 8510.20 Industry List 1 8510.30 Industry List 1 8510.90 Industry List 1 85.11 8511.10 8511.10.10 Industry List 1 8511.10.90 Industry List 4 8511.20 Industry List 1 8511.30 8511.30.30 Industry List 4 8511.30.90 Industry List 1 8511.40 8511.40.15 Industry List 4 8511.40.90 Industry List 1 8511.50 8511.50.20 Industry List 4 8511.50.90 Industry List 1 8511.80 Industry List 1 8511.90 Industry List 1 85.12 8512.10 Industry List 1 8512.20 Industry List 4 8512.30 Industry List 4 8512.40 Industry List 4 8512.90 Industry List 1 85.13 8513.10 Industry List 1 8513.90 Industry List 1 85.14 8514.10 Industry List 1 8514.20 Industry List 1 8514.30 Industry List 1 8514.40 Industry List 1 8514.90 Industry List 1 85.15 8515.1 8515.11 Industry List 1 8515.19 Industry List 1 8515.2 8515.21 Industry List 1 8515.29 Industry List 1 8515.3 8515.31 Industry List 1 8515.39 Industry List 1 8515.80 Industry List 1 8515.90 Industry List 1 85.16 8516.10 8516.10.10 Industry List 1 8516.10.90 Industry List 4 8516.2 8516.21 Industry List 4 8516.29 8516.29.10 Industry List 3 8516.29.90 Industry List 4 8516.3 8516.31 8516.31.10 Industry List 1 8516.31.90 Industry List 4 8516.32 Industry List 4 8516.33 Industry List 3 8516.40 Industry List 4 8516.50 Industry List 3 8516.60 Industry List 3 8516.7 8516.71 Industry List 3 8516.72 Industry List 3 8516.79 Industry List 3 8516.80 8516.80.10 Industry List 3 8516.80.20 Industry List 1 8516.80.90 Industry List 4 8516.90 8516.90.10 Industry List 1 8516.90.20 Industry List 1 8516.90.25 Industry List 4 8516.90.30 Industry List 3 8516.90.90 Industry List 4 85.17 8517.1 8517.11 Industry List 4 8517.12 Industry List 1 8517.18 8517.18.10 Industry List 1 8517.18.20 Industry List 4 8517.18.90 Industry List 4 8517.6 8517.61 Industry List 1 8517.62 Industry List 1 8517.69 Industry List 1 8517.70 8517.70.10 Industry List 1 8517.70.90 Industry List 1 85.18 8518.10 Industry List 1 8518.2 8518.21 Industry List 1 8518.22 Industry List 1 8518.29 Industry List 1 8518.30 Industry List 1 8518.40 Industry List 1 8518.50 Industry List 1 8518.90 Industry List 1 85.19 8519.20 Industry List 1 8519.30 Industry List 1 8519.50 Industry List 1 8519.8 8519.81 Industry List 1 8519.89 Industry List 1 85.21 8521.10 Industry List 1 8521.90 Industry List 1 85.22 8522.10 Industry List 1 8522.90 Industry List 1 85.23 8523.2 8523.21 Industry List 4 8523.29 Industry List 1 8523.40 Industry List 1 8523.5 8523.51 Industry List 1 8523.52 8523.52.10 Industry List 1 8523.52.90 Industry List 1 8523.59 Industry List 1 8523.80 Industry List 1 85.25 8525.50 8525.50.10 Industry List 1 8525.50.90 Industry List 1 8525.60 Industry List 1 8525.80 Industry List 1 85.26 8526.10 Industry List 1 8526.9 8526.91 Industry List 1 8526.92 Industry List 1 85.27 8527.1 8527.12 Industry List 4 8527.13 Industry List 4 8527.19 Industry List 3 8527.2 8527.21 Industry List 1 8527.29 Industry List 1 8527.9 8527.91 Industry List 0 8527.92 Industry List 1 8527.99 Industry List 1 85.28 8528.4 8528.41 Industry List 1 8528.49 8528.49.10 Industry List 5 Regime 2: base rate: 15,75 % 8528.49.90 Industry List 1 8528.5 8528.51 Industry List 1 8528.59 8528.59.10 Industry List 4 8528.59.90 Industry List 1 8528.6 8528.61 Industry List 1 8528.69 Industry List 1 8528.7 8528.71 Industry List 4 8528.72 8528.72.10 Industry List 5 Regime 2: base rate: 15,75 % 8528.72.90 Industry List 1 8528.73 8528.73.10 Industry List 5 Regime 2: base rate: 15,75 % 8528.73.90 Industry List 1 85.29 8529.10 8529.10.10 Industry List 1 8529.10.90 Industry List 1 8529.90 8529.90.20 Industry List 1 8529.90.50 Industry List 1 8529.90.60 Industry List 1 8529.90.70 Industry List 1 8529.90.80 Industry List 4 8529.90.90 Industry List 1 85.30 8530.10 Industry List 1 8530.80 Industry List 1 8530.90 8530.90.10 Industry List 1 8530.90.90 Industry List 1 85.31 8531.10 Industry List 1 8531.20 Industry List 1 8531.80 Industry List 1 8531.90 Industry List 1 85.32 8532.10 8532.10.10 Industry List 1 8532.10.20 Industry List 1 8532.10.90 Industry List 3 8532.2 8532.21 Industry List 1 8532.22 Industry List 1 8532.23 Industry List 1 8532.24 Industry List 1 8532.25 Industry List 1 8532.29 8532.29.15 Industry List 4 8532.29.90 Industry List 1 8532.30 Industry List 1 8532.90 8532.90.10 Industry List 4 8532.90.90 Industry List 1 85.33 8533.10 Industry List 1 8533.2 8533.21 Industry List 1 8533.29 Industry List 1 8533.3 8533.31 Industry List 1 8533.39 Industry List 1 8533.40 Industry List 1 8533.90 Industry List 1 8534.00 Industry List 1 85.35 8535.10 Industry List 1 8535.2 8535.21 8535.21.05 Industry List 4 8535.21.10 Industry List 4 8535.21.20 Industry List 4 8535.21.30 Industry List 0 8535.21.40 Industry List 4 8535.21.90 Industry List 1 8535.29 Industry List 1 8535.30 8535.30.05 Industry List 4 8535.30.90 Industry List 1 8535.40 Industry List 1 8535.90 8535.90.10 Industry List 4 8535.90.90 Industry List 1 85.36 8536.10 Industry List 1 8536.20 8536.20.15 Industry List 4 8536.20.90 Industry List 1 8536.30 8536.30.10 Industry List 1 8536.30.20 Industry List 4 8536.30.30 Industry List 4 8536.30.90 Industry List 1 8536.4 8536.41 8536.41.10 Industry List 1 8536.41.20 Industry List 1 8536.41.30 Industry List 1 8536.41.80 Industry List 1 8536.41.90 Industry List 4 8536.49 8536.49.10 Industry List 1 8536.49.20 Industry List 1 8536.49.30 Industry List 1 8536.49.80 Industry List 1 8536.49.90 Industry List 4 8536.50 8536.50.10 Industry List 1 8536.50.25 Industry List 4 8536.50.40 Industry List 1 8536.50.50 Industry List 4 8536.50.90 Industry List 1 8536.6 8536.61 8536.61.10 Industry List 1 8536.61.20 Industry List 4 8536.61.30 Industry List 4 8536.61.40 Industry List 4 8536.61.90 Industry List 1 8536.69 8536.69.10 Industry List 1 8536.69.30 Industry List 3 8536.69.60 Industry List 4 8536.69.65 Industry List 4 8536.69.90 Industry List 1 8536.70 8536.90 8536.90.10 Industry List 1 8536.90.20 Industry List 4 8536.90.30 Industry List 1 8536.90.40 Industry List 1 8536.90.90 Industry List 4 85.37 8537.10 8537.10.20 Industry List 4 8537.10.30 Industry List 4 8537.10.90 Industry List 1 8537.20 8537.20.10 Industry List 4 8537.20.20 Industry List 4 8537.20.40 Industry List 4 8537.20.90 Industry List 1 85.38 8538.10 Industry List 1 8538.90 8538.90.45 Industry List 4 8538.90.48 Industry List 1 8538.90.90 Industry List 1 85.39 8539.10 Industry List 4 8539.2 8539.21 8539.21.20 Industry List 3 8539.21.45 Industry List 5 8539.21.90 Industry List 1 8539.22 8539.22.20 Industry List 1 8539.22.45 Industry List 1 8539.22.90 Industry List 1 8539.29 8539.29.10 Industry List 1 8539.29.15 Industry List 1 8539.29.20 Industry List 1 8539.29.25 Industry List 1 8539.29.45 Industry List 3 8539.29.50 Industry List 1 8539.29.57 Industry List 1 8539.29.60 Industry List 1 8539.29.90 Industry List 1 8539.3 8539.31 8539.31.45 Industry List 1 8539.31.90 Industry List 1 8539.32 8539.32.45 Industry List 1 8539.32.90 Industry List 1 8539.39 8539.39.45 Industry List 1 8539.39.90 Industry List 1 8539.4 8539.41 Industry List 1 8539.49 8539.49.10 Industry List 1 8539.49.20 Industry List 1 8539.90 Industry 85.40 8540.1 8540.11 Industry List 4 8540.12 Industry List 4 8540.20 Industry List 1 8540.40 Industry List 1 8540.50 Industry List 1 8540.60 Industry List 1 8540.7 8540.71 Industry List 1 8540.72 Industry List 1 8540.79 Industry List 1 8540.8 8540.81 Industry List 1 8540.89 Industry List 1 8540.9 8540.91 Industry List 1 8540.99 Industry List 1 85.41 8541.10 Industry List 1 8541.2 8541.21 Industry List 1 8541.29 Industry List 1 8541.30 Industry List 1 8541.40 Industry List 1 8541.50 Industry List 1 8541.60 Industry List 1 8541.90 Industry List 1 85.42 8542.3 8542.31 Industry List 1 8542.32 Industry List 1 8542.33 Industry List 1 8542.39 Industry List 1 8542.90 Industry List 1 85.43 8543.10 Industry List 1 8543.20 Industry List 1 8543.30 Industry List 1 8543.70 Industry List 1 8543.90 Industry List 1 85.44 8544.1 8544.11 Industry List 4 8544.19 Industry List 4 8544.20 8544.20.15 Industry List 1 8544.20.90 Industry List 4 8544.30 Industry List 4 8544.4 8544.42 Industry List 4 8544.49 8544.49.10 Industry List 4 8544.49.90 Industry List 4 8544.60 Industry List 4 8544.70 Industry List 4 85.45 8545.1 8545.11 Industry List 1 8545.19 Industry List 1 8545.20 Industry List 1 8545.90 Industry List 1 85.46 8546.10 Industry List 1 8546.20 Industry List 1 8546.90 Industry List 1 85.47 8547.10 Industry List 1 8547.20 Industry List 1 8547.90 Industry List 1 85.48 8548.10 Industry List 1 8548.90 Industry List 1 86.01 8601.10 Industry List 1 8601.20 Industry List 1 86.02 8602.10 Industry List 1 8602.90 Industry List 1 86.03 8603.10 Industry List 1 8603.90 Industry List 1 8604.00 Industry List 1 8605.00 Industry List 1 86.06 8606.10 Industry List 1 8606.30 Industry List 1 8606.9 8606.91 Industry List 1 8606.92 Industry List 1 8606.99 Industry List 1 86.07 8607.1 8607.11 Industry List 1 8607.12 Industry List 1 8607.19 Industry List 1 8607.2 8607.21 Industry List 1 8607.29 8607.29.10 Industry List 1 8607.29.90 Industry List 1 8607.30 Industry List 1 8607.9 8607.91 Industry List 1 8607.99 Industry List 1 8608.00 Industry List 1 8609.00 Industry List 1 87.01 8701.10 Industry List 1 8701.20 8701.20.10 Industry List 5 Motors partial 2 8701.20.20 Industry List 5 Motors partial 4 8701.30 Industry List 1 8701.90 8701.90.10 Industry List 1 8701.90.90 Industry List 1 87.02 8702.10 8702.10.10 Industry List 5 Motors partial 1 8702.10.80 Industry List 5 Motors partial 1 8702.10.90 Industry List 5 Motors partial 1 8702.90 8702.90.10 Industry List 5 Motors partial 1 8702.90.20 Industry List 5 Motors partial 1 87.03 8703.10 Industry List 1 8703.2 8703.21 8703.21.23 Industry List 4 8703.21.25 Industry List 4 8703.21.60 Industry List 1 8703.21.70 Industry List 1 8703.21.90 Industry List 4 8703.22 8703.22.25 Industry List 4 8703.22.90 Industry List 5 Motors partial 6 8703.23 8703.23.25 Industry List 4 8703.23.90 Industry List 5 Motors partial 6 8703.24 8703.24.25 Industry List 4 8703.24.90 Industry List 5 Motors partial 6 8703.3 8703.31 8703.31.25 Industry List 4 8703.31.70 Industry List 1 8703.31.80 Industry List 1 8703.31.90 Industry List 5 Motors partial 6 8703.32 8703.32.25 Industry List 4 8703.32.90 Industry List 5 Motors partial 6 8703.33 8703.33.25 Industry List 4 8703.33.90 Industry List 5 Motors partial 6 8703.90 8703.90.25 Industry List 4 8703.90.90 Industry List 6 87.04 8704.10 8704.10.25 Industry List 5 Motors partial 2 8704.10.90 Industry List 5 8704.2 8704.21 8704.21.10 Industry List 1 8704.21.40 Industry List 5 Motors partial 2 8704.21.70 Industry List 1 8704.21.80 Industry List 5 Motors partial 3 8704.21.90 Industry List 5 Motors partial 4 8704.22 8704.22.10 Industry List 1 8704.22.20 Industry List 5 Motors partial 2 8704.22.90 Industry List 5 Motors partial 4 8704.23 8704.23.10 Industry List 1 8704.23.20 Industry List 5 Motors partial 2 8704.23.90 Industry List 5 Motors partial 4 8704.3 8704.31 8704.31.30 Industry List 5 Motors partial 2 8704.31.50 Industry List 1 8704.31.70 Industry List 0 8704.31.80 Industry List 5 Motors partial 3 8704.31.90 Industry List 5 Motors partial 4 8704.32 8704.32.10 Industry List 5 Motors partial 2 8704.32.90 Industry List 5 Motors partial 4 8704.90 8704.90.05 Industry List 1 8704.90.30 Industry List 5 Motors partial 1 8704.90.80 Industry List 5 Motors partial 3 8704.90.90 Industry List 5 Motors partial 4 87.05 8705.10 Industry List 4 8705.20 Industry List 1 8705.30 Industry List 1 8705.40 Industry List 1 8705.90 Industry List 1 87.06 8706.00 8706.00.10 Industry List 5 Motors partial 6 8706.00.20 Industry List 5 Motors partial 4 87.07 8707.10 Industry List 6 8707.90 Industry List 6 87.08 8708.10 Industry List 4 8708.2 8708.21 Industry List 4 8708.29 Industry List 5 Motors partial 2 8708.30 8708.30.03 Industry List 5 8708.30.05 Industry List 5 8708.30.09 Industry List 5 8708.30.11 Industry List 5 8708.30.13 Industry List 5 8708.30.15 Industry List 1 8708.30.17 Industry List 5 8708.30.19 Industry List 1 8708.30.21 Industry List 1 8708.30.23 Industry List 5 8708.30.90 Industry List 5 8708.40 8708.40.10 Industry List 1 8708.40.20 Industry List 1 8708.40.60 Industry List 3 8708.40.70 Industry List 4 8708.40.90 Industry List 5 Motors partial 2 8708.50 8708.50.10 Industry List 5 8708.50.20 Industry List 5 8708.50.60 Industry List 1 8708.50.70 Industry List 1 8708.50.80 Industry List 3 8708.50.85 Industry List 4 8708.50.90 Industry List 5 Motors partial 2 8708.70 8708.70.10 Industry List 1 8708.70.90 Industry List 5 Motors partial 2 8708.80 8708.80.10 Industry List 6 8708.80.20 Industry List 6 8708.80.30 Industry List 6 8708.80.40 Industry List 4 8708.80.50 Industry List 5 8708.80.90 Industry List 1 8708.9 8708.91 8708.91.10 Industry List 5 Motors partial 2 8708.91.20 Industry List 1 8708.91.30 Industry List 5 8708.91.90 Industry List 4 8708.92 8708.92.10 Industry List 1 8708.92.15 Industry List 5 8708.92.20 Industry List 4 8708.92.90 Industry List 5 Motors partial 2 8708.93 8708.93.10 Industry List 1 8708.93.25 Industry List 5 Motors partial 2 8708.93.55 Industry List 5 8708.93.80 Industry List 4 8708.93.90 Industry List 5 Motors partial 2 8708.94 8708.94.10 Industry List 1 8708.94.20 Industry List 5 Motors partial 2 8708.94.40 Industry List 5 Motor 3 8708.94.50 Industry List 4 8708.94.90 Industry List 5 Motors partial 2 8708.95 Industry List 4 8708.99 8708.99.05 Industry List 1 8708.99.10 Industry List 5 Motor 4 8708.99.20 Industry List 4 8708.99.30 Industry List 5 Motors partial 2 8708.99.40 Industry List 1 8708.99.50 Industry List 5 Motors partial 2 8708.99.60 Industry List 1 8708.99.70 Industry List 3 8708.99.90 Industry List 4 87.09 8709.1 8709.11 Industry List 1 8709.19 Industry List 1 8709.90 Industry List 1 8710.00 Industry List 1 87.11 8711.10 Industry List 1 8711.20 8711.20.10 Industry List 1 8711.20.90 Industry List 1 8711.30 Industry List 1 8711.40 Industry List 1 8711.50 Industry List 1 8711.90 8711.90.10 Industry List 1 8711.90.20 Industry List 1 8711.90.30 Industry List 1 8711.90.90 Industry List 1 87.12 8712.00 8712.00.10 Industry List 4 8712.00.90 Industry List 1 87.13 8713.10 Industry List 1 8713.90 Industry List 1 87.14 8714.1 8714.11 Industry List 1 8714.19 Industry List 1 8714.20 Industry List 1 8714.9 8714.91 Industry List 1 8714.92 Industry List 1 8714.93 Industry List 1 8714.94 Industry List 1 8714.95 Industry List 1 8714.96 Industry List 1 8714.99 Industry List 1 8715.00 Industry List 4 87.16 8716.10 Industry List 4 8716.20 Industry List 4 8716.3 8716.31 Industry List 4 8716.39 Industry List 4 8716.40 Industry List 4 8716.80 Industry List 4 8716.90 8716.90.10 Industry List 4 8716.90.90 Industry List 4 8801.00 Industry List 1 88.02 8802.1 8802.11 Industry List 1 8802.12 Industry List 1 8802.20 Industry List 1 8802.30 Industry List 1 8802.40 Industry List 1 8802.60 Industry List 1 88.03 8803.10 Industry List 1 8803.20 Industry List 1 8803.30 Industry List 1 8803.90 Industry List 1 8804.00 Industry List 1 88.05 8805.10 Industry List 1 8805.2 8805.21 Industry List 1 8805.29 Industry List 1 89.01 8901.10 Annex III List 1 8901.20 Industry List 1 8901.30 Industry List 1 8901.90 Industry List 1 8902.00 Industry List 1 89.03 8903.10 Industry List 4 8903.9 8903.91 Industry List 4 8903.92 Industry List 4 8903.99 Industry List 0 8904.00 Industry List 1 89.05 8905.10 Industry List 1 8905.20 Industry List 1 8905.90 Industry List 1 89.06 8906.00 Industry List 1 8906.10 Industry List 1 8906.90 Industry List 1 89.07 8907.10 Industry List 1 8907.90 Industry List 1 8908.00 Industry List 1 90.01 9001.10 Industry List 4 9001.20 Industry List 1 9001.30 Industry List 1 9001.40 Industry List 1 9001.50 Industry List 1 9001.90 Industry List 1 90.02 9002.1 9002.11 Industry List 1 9002.19 Industry List 1 9002.20 Industry List 1 9002.90 Industry List 1 90.03 9003.1 9003.11 Industry List 1 9003.19 Industry List 1 9003.90 Industry List 1 90.04 9004.10 Industry List 1 9004.90 Industry List 1 90.05 9005.10 Industry List 1 9005.80 Industry List 1 9005.90 Industry List 1 90.06 9006.10 Industry List 1 9006.30 Industry List 1 9006.40 Industry List 1 9006.5 9006.51 Industry List 1 9006.52 Industry List 1 9006.53 Industry List 1 9006.59 Industry List 1 9006.6 9006.61 Industry List 1 9006.69 Industry List 1 9006.9 9006.91 Industry List 1 9006.99 Industry List 1 90.07 9007.1 9007.11 Industry List 1 9007.19 Industry List 1 9007.20 Industry List 1 9007.9 9007.91 Industry List 1 9007.92 Industry List 1 90.08 9008.10 Industry List 1 9008.20 Industry List 1 9008.30 Industry List 1 9008.40 Industry List 1 9008.90 Industry List 1 90.10 9010.10 Industry List 1 9010.50 Industry List 1 9010.60 Industry List 1 9010.90 Industry List 1 90.11 9011.10 Industry List 1 9011.20 Industry List 1 9011.80 Industry List 1 9011.90 Industry List 1 90.12 9012.10 Industry List 1 9012.90 Industry List 1 90.13 9013.10 Industry List 1 9013.20 Industry List 1 9013.80 Industry List 1 9013.90 Industry List 1 90.14 9014.10 Industry List 1 9014.20 Industry List 1 9014.80 Industry List 1 9014.90 Industry List 1 90.15 9015.10 Industry List 1 9015.20 Industry List 1 9015.30 Industry List 1 9015.40 Industry List 1 9015.80 Industry List 1 9015.90 Industry List 1 9016.00 Industry List 1 90.17 9017.10 Industry List 1 9017.20 Industry List 1 9017.30 Industry List 1 9017.80 Industry List 1 9017.90 Industry List 1 90.18 9018.1 9018.11 Industry List 1 9018.12 Industry List 1 9018.13 Industry List 1 9018.14 Industry List 1 9018.19 Industry List 1 9018.20 Industry List 1 9018.3 9018.31 9018.31.40 Industry List 4 9018.31.90 Industry List 1 9018.32 9018.32.20 Industry List 4 9018.32.90 Industry List 1 9018.39 Industry List 1 9018.4 9018.41 Industry List 1 9018.49 Industry List 1 9018.50 Industry List 1 9018.90 Industry List 1 90.19 9019.10 Industry List 1 9019.20 Industry List 1 9020.00 Industry List 1 90.21 9021.10 Industry List 1 9021.2 9021.21 Industry List 1 9021.29 Industry List 1 9021.3 9021.31 Industry List 1 9021.39 Industry List 1 9021.40 Industry List 1 9021.50 Industry List 1 9021.90 Industry List 1 90.22 9022.1 9022.12 Industry List 1 9022.13 Industry List 1 9022.14 Industry List 1 9022.19 Industry 9022.2 9022.21 Industry List 1 9022.29 Industry List 1 9022.30 Industry List 1 9022.90 Industry List 1 9023.00 Industry List 1 90.24 9024.10 Industry List 1 9024.80 Industry List 1 9024.90 Industry List 1 90.25 9025.1 9025.11 Industry List 1 9025.19 Industry List 1 9025.80 Industry List 1 9025.90 Industry List 1 90.26 9026.10 Industry List 1 9026.20 Industry List 1 9026.80 Industry List 1 9026.90 Industry List 1 90.27 9027.10 Industry List 1 9027.20 Industry List 1 9027.30 Industry List 1 9027.50 Industry List 1 9027.80 Industry List 1 9027.90 Industry List 1 90.28 9028.10 Industry List 1 9028.20 Industry List 1 9028.30 Industry List 1 9028.90 Industry List 1 90.29 9029.10 Industry List 1 9029.20 Industry List 1 9029.90 Industry List 1 90.30 9030.10 Industry List 1 9030.20 Industry List 1 9030.3 9030.31 Industry List 1 9030.32 Industry List 1 9030.33 Industry List 1 9030.39 Industry List 1 9030.40 Industry List 1 9030.8 9030.82 Industry List 1 9030.84 Industry List 1 9030.89 Industry List 1 9030.90 Industry List 1 90.31 9031.10 Industry List 1 9031.20 Industry List 1 9031.4 9031.41 Industry List 1 9031.49 Industry List 1 9031.80 Industry List 1 9031.90 Industry List 1 90.32 9032.10 9032.10.10 Industry List 4 9032.10.90 Industry List 1 9032.20 Industry List 1 9032.8 9032.81 Industry List 1 9032.89 Industry List 1 9032.90 Industry List 1 9033.00 Industry List 1 91.01 9101.1 9101.11 Industry List 1 9101.19 Industry List 1 9101.2 9101.21 Industry List 1 9101.29 Industry List 1 9101.9 9101.91 Industry List 1 9101.99 Industry List 1 91.02 9102.1 9102.11 Industry List 1 9102.12 Industry List 1 9102.19 Industry List 1 9102.2 9102.21 Industry List 1 9102.29 Industry List 1 9102.9 9102.91 Industry List 1 9102.99 Industry List 1 91.03 9103.10 Industry List 1 9103.90 Industry List 1 9104.00 Industry List 1 91.05 9105.1 9105.11 Industry List 1 9105.19 Industry List 1 9105.2 9105.21 Industry List 1 9105.29 Industry List 1 9105.9 9105.91 Industry List 1 9105.99 Industry List 1 91.06 9106.10 Industry List 1 9106.90 Industry List 1 9107.00 Industry List 1 91.08 9108.1 9108.11 Industry List 1 9108.12 Industry List 1 9108.19 Industry List 1 9108.20 Industry List 1 9108.90 Industry List 1 91.09 9109.1 9109.11 Industry List 1 9109.19 Industry List 1 9109.90 Industry List 1 91.10 9110.1 9110.11 Industry List 1 9110.12 Industry List 1 9110.19 Industry List 1 9110.90 Industry List 1 91.11 9111.10 Industry List 1 9111.20 Industry List 1 9111.80 Industry List 1 9111.90 Industry List 1 91.12 9112.20 Industry List 1 9112.90 Industry List 1 91.13 9113.10 Industry List 1 9113.20 Industry List 1 9113.90 Industry List 1 91.14 9114.10 Industry List 1 9114.20 Industry List 1 9114.30 Industry List 1 9114.40 Industry List 1 9114.90 Industry List 1 92.01 9201.10 Industry List 1 9201.20 Industry List 1 9201.90 Industry List 1 92.02 9202.10 Industry List 1 9202.90 Industry List 1 92.05 9205.10 Industry List 1 9205.90 Industry List 1 9206.00 Industry List 1 92.07 9207.10 Industry List 1 9207.90 Industry List 1 92.08 9208.10 Industry List 1 9208.90 Industry List 1 92.09 9209.30 Industry List 1 9209.9 9209.91 Industry List 1 9209.92 Industry List 1 9209.94 Industry List 1 9209.99 Industry List 1 93.01 9301.1 9301.11 Industry List 4 9301.19 Industry List 4 9301.20 Industry List 4 9301.90 9301.90.10 Industry List 4 9301.90.2 9301.90.21 Industry List 4 9301.90.22 Industry List 4 9301.90.23 Industry List 4 9301.90.24 Industry List 4 9301.90.30 Industry List 4 9301.90.4 9301.90.41 Industry List 4 9301.90.42 Industry List 4 9302.00 9302.00.10 Industry List 4 9302.00.2 9302.00.21 Industry List 4 9302.00.22 Industry List 4 9302.00.30 Industry List 4 93.03 9303.10 9303.20 9303.20.1 9303.20.11 Industry List 4 9303.20.12 Industry List 4 9303.20.13 Industry List 4 9303.20.20 Industry List 4 9303.30 9303.30.10 Industry List 4 9303.30.20 Industry List 4 9303.30.90 Industry List 4 9303.90 9303.90.25 Industry List 4 9303.90.90 Industry List 4 93.04 9304.00 9304.00.10 Industry List 4 9304.00.20 Industry List 4 9304.00.90 Industry List 4 93.05 9305.10 9305.10.10 Industry List 4 9305.10.20 Industry List 4 9305.10.30 Industry List 4 9305.10.40 Industry List 4 9305.10.50 Industry List 4 9305.10.60 Industry List 4 9305.10.70 Industry List 4 9305.10.80 Industry List 4 9305.10.90 Industry List 4 9305.2 9305.21 Industry List 4 9305.29 9305.29.10 Industry List 4 9305.29.20 Industry List 4 9305.29.30 Industry List 4 9305.29.40 Industry List 4 9305.29.50 Industry List 4 9305.29.60 Industry List 4 9305.29.70 Industry List 4 9305.29.80 Industry List 4 9305.29.90 Industry List 4 9305.9 9305.91 9305.91.1 9305.91.11 Industry List 4 9305.91.12 Industry List 4 9305.91.13 Industry List 4 9305.91.14 Industry List 4 9305.91.15 Industry List 4 9305.91.16 Industry List 4 9305.91.17 Industry List 4 9305.91.18 Industry List 4 9305.91.90 Industry List 4 9305.99 9305.99.10 Industry List 4 9305.99.90 Industry List 4 93.06 9306.2 9306.21 Industry List 4 9306.29 Industry List 4 9306.30 9306.30.10 Industry List 4 9306.30.20 Industry List 4 9306.30.90 Industry List 4 9306.90 Industry List 4 9307.00 Industry List 4 94.01 9401.10 Industry List 1 9401.20 Industry List 5 Motors partial 2 9401.30 Industry List 3 9401.40 Industry List 3 9401.5 9401.51 Industry List 3 9401.59 Industry List 3 9401.6 9401.61 Industry List 3 9401.69 Industry List 3 9401.7 9401.71 Industry List 3 9401.79 Industry List 3 9401.80 Industry List 3 9401.90 9401.90.10 Industry List 4 9401.90.90 Industry List 4 94.02 9402.10 Industry List 1 9402.90 Industry List 1 94.03 9403.10 Industry List 3 9403.20 Industry List 3 9403.30 Industry List 3 9403.40 Industry List 3 9403.50 Industry List 3 9403.60 Industry List 3 9403.70 Industry List 3 9403.8 9403.81 Industry List 3 9403.89 Industry List 3 9403.90 Industry List 3 94.04 9404.10 Industry List 3 9404.2 9404.21 Industry List 3 9404.29 Industry List 3 9404.30 Industry List 4 9404.90 Industry List 3 94.05 9405.10 9405.10.37 Industry List 1 9405.10.90 Industry List 3 9405.20 Industry List 3 9405.30 Industry List 3 9405.40 9405.40.17 Industry List 3 9405.40.47 Industry List 1 9405.40.55 Industry List 1 9405.40.60 Industry List 3 9405.40.90 Industry List 3 9405.50 Industry List 3 9405.60 Industry List 3 9405.9 9405.91 9405.91.20 Industry List 1 9405.91.90 Industry List 3 9405.92 Industry 9405.92.30 Industry List 1 9405.92.90 Industry List 3 9405.99 Industry 9405.99.27 Industry List 1 9405.99.90 Industry List 3 9406.00 Industry List 1 95.03 9503.00.10 Industry List 4 9503.00.90 Industry List 1 95.04 9504.10 Industry List 1 9504.20 Industry List 1 9504.30 Industry List 1 9504.40 Industry List 1 9504.90 Industry List 1 95.05 9505.10 Industry List 4 9505.90 Industry List 1 95.06 9506.1 9506.11 Industry List 1 9506.12 Industry List 1 9506.19 Industry List 1 9506.2 9506.21 Industry List 1 9506.29 Industry List 1 9506.3 9506.31 Industry List 1 9506.32 Industry List 1 9506.39 Industry List 1 9506.40 Industry List 1 9506.5 9506.51 Industry List 1 9506.59 Industry List 1 9506.6 9506.61 Industry List 1 9506.62 Industry List 1 9506.69 Industry List 1 9506.70 Industry List 1 9506.9 9506.91 Industry List 1 9506.99 Industry List 1 95.07 9507.10 Industry List 1 9507.20 Industry List 1 9507.30 Industry List 1 9507.90 Industry List 1 95.08 9508.00 9508.10 Industry List 1 9508.90 Industry List 1 96.01 9601.10 Industry List 1 9601.90 Industry List 1 9602.00 Industry List 1 96.03 9603.10 Industry List 4 9603.2 9603.21 Industry List 4 9603.29 Industry List 4 9603.30 9603.30.10 Industry List 1 9603.30.90 Industry List 4 9603.40 Industry List 4 9603.50 9603.50.10 Industry List 4 9603.50.20 Industry List 1 9603.50.30 Industry List 1 9603.50.40 Industry List 1 9603.50.90 Industry List 4 9603.90 Industry List 4 9604.00 Industry List 4 9605.00 Industry List 4 96.06 9606.10 Industry List 1 9606.2 9606.21 Industry List 4 9606.22 Industry List 4 9606.29 Industry List 4 9606.30 9606.30.15 Industry List 1 9606.30.25 Industry List 4 96.07 9607.1 9607.11 Industry List 5 Regime 2: base rate: 12,6 % 9607.19 Industry List 5 Regime 2: base rate: 12,6 % 9607.20 9607.20.50 Industry List 5 Regime 2: base rate: 12,6 % 9607.20.90 Industry List 5 Regime 2: base rate: 9,45 % 96.08 9608.10 Industry List 4 9608.20 Industry List 4 9608.3 9608.31 Industry List 4 9608.39 Industry List 4 9608.40 Industry List 4 9608.50 Industry List 4 9608.60 Industry List 4 9608.9 9608.91 Industry List 4 9608.99 Industry List 4 96.09 9609.10 Industry List 1 9609.20 Industry List 4 9609.90 Industry List 4 9610.00 Industry List 1 9611.00 Industry List 1 96.12 9612.10 Industry List 4 9612.20 Industry List 4 96.13 9613.10 Industry List 1 9613.20 Industry List 1 9613.80 Industry List 1 9613.90 Industry List 1 9614.00 Industry List 1 96.15 9615.1 9615.11 Industry List 4 9615.19 Industry List 4 9615.90 Industry List 4 96.16 9616.10 Industry List 1 9616.20 Industry List 1 9617.00 Industry List 1 9618.00 Industry List 1 97.01 9701.10 Industry List 1 9701.90 Industry List 1 9702.00 Industry List 1 9703.00 Industry List 1 9704.00 Industry List 1 9705.00 Industry List 1 9706.00 Industry List 1 98.01 9801.00 9801.00.10 Industry List 6 9801.00.15 Industry List 6 9801.00.20 Industry List 6 9801.00.25 Industry List 6 9801.00.30 Industry List 6 9801.00.40 Industry List 6 9801.00.45 Industry List 6 9801.00.50 Industry List 6 9801.00.55 Industry List 6 (1) Relating to the tariff reduction under paragraph 3, for example, if the Agreement were to enter into force during the course of 2008, the first step of tariff reduction would be made on the actual date of entry into force of the Agreement, the second would be made on 1 January 2009, i.e. as if the agreement had actually entered into force on 1 January 2008. As another example, if the agreement were to enter into force in the course of 2009, upon the entry into force each duty shall be reduced to 25 per cent of the basic duty. (2) The term basic duty is defined in paragraphs 3 and 4 of Article 22 of Part II of the SADC EPA-EC Interim Economic Partnership Agreement. (3) Percentage points. (4) From year [ ¦] BLNS would provide imports from the Community with a preference margin of at least 40 per cent compared to MFN applied rates. ANNEX 4 CUSTOMS DUTIES APPLICABLE TO IMPORTS INTO MOZAMBIQUE OF PRODUCTS ORIGINATING IN THE EC The schedule contains: 1. List of products for which duties will be eliminated upon the entry into force of this Agreement as well as products already at zero duty. 2. List of products for which duties shall be eliminated by 1.1.2023. For products not included in any of these lists, applicable duties will continue to apply. LIST A  TARIFF LINES, GOODS AND IMPORT VALUES FOB 2005 TO LIBERALIZE BY 2009 IN THE FRAMEWORK OF THE EPA (OFFER 2009) Rank HS Code MFN duty Year of liberalization Import value (FOB) 2005 1 000 USD % 1603 01011000 2,5 2009 0,00 0,000 1602 01021000 2,5 2009 0,00 0,000 1108 01029010 2,5 2009 1,21 0,000 1601 01041000 2,5 2009 0,00 0,000 1600 01042000 2,5 2009 0,00 0,000 1447 01051110 0 2009 0,00 0,000 1599 01051190 2,5 2009 0,00 0,000 1295 01051900 2,5 2009 0,26 0,000 2108 02031190 20 2009 0,00 0,000 2107 02031200 20 2009 0,00 0,000 2106 02032190 20 2009 0,00 0,000 617 02032200 20 2009 13,89 0,005 2105 02032900 20 2009 0,00 0,000 2104 02063000 20 2009 0,00 0,000 2103 02064900 20 2009 0,00 0,000 2102 02082000 20 2009 0,00 0,000 2101 02089000 20 2009 0,00 0,000 2100 02090000 20 2009 0,00 0,000 48 03037910 0 2009 694,33 0,261 60 04021010 0 2009 570,22 0,214 1079 04022110 0 2009 1,43 0,001 1598 06011000 2,5 2009 0,00 0,000 1597 06012000 2,5 2009 0,00 0,000 1596 06021000 2,5 2009 0,00 0,000 1595 06022000 2,5 2009 0,00 0,000 1594 06024000 2,5 2009 0,00 0,000 1593 06029010 2,5 2009 0,00 0,000 1250 06029090 2,5 2009 0,42 0,000 300 07011000 2,5 2009 68,56 0,026 1592 07031011 2,5 2009 0,00 0,000 1381 07112000 20 2009 0,05 0,000 1591 07133310 2,5 2009 0,00 0,000 680 07133390 7,5 2009 10,96 0,004 1324 07133910 2,5 2009 0,15 0,000 884 07133990 7,5 2009 4,17 0,002 1590 08011910 2,5 2009 0,00 0,000 1127 08011990 20 2009 1,05 0,000 1141 08013200 20 2009 0,98 0,000 1246 08021100 20 2009 0,44 0,000 717 08021200 20 2009 9,11 0,003 1034 08022200 20 2009 1,76 0,001 1320 08023100 20 2009 0,17 0,000 1162 08023200 20 2009 0,87 0,000 1245 08025000 20 2009 0,44 0,000 1120 08029000 20 2009 1,08 0,000 2099 08030000 20 2009 0,00 0,000 912 08041000 20 2009 3,52 0,001 777 08042000 20 2009 7,17 0,003 2098 08081000 20 2009 0,00 0,000 2097 08082000 20 2009 0,00 0,000 2096 08092000 20 2009 0,00 0,000 2095 08094000 20 2009 0,00 0,000 2094 08104000 20 2009 0,00 0,000 2093 08105000 20 2009 0,00 0,000 2092 08109000 20 2009 0,00 0,000 1194 08119000 20 2009 0,69 0,000 1343 08131000 20 2009 0,12 0,000 998 08132000 20 2009 2,15 0,001 2091 08133000 20 2009 0,00 0,000 807 08134000 20 2009 6,27 0,002 1002 09061000 20 2009 2,12 0,001 1210 09062000 20 2009 0,60 0,000 2090 09070000 20 2009 0,00 0,000 1373 09081000 20 2009 0,06 0,000 2089 09091000 20 2009 0,00 0,000 2088 09094000 20 2009 0,00 0,000 2087 09102000 20 2009 0,00 0,000 2086 09103000 20 2009 0,00 0,000 1216 09104000 20 2009 0,57 0,000 1207 09105000 20 2009 0,63 0,000 722 09109100 20 2009 8,84 0,003 927 09109900 20 2009 3,15 0,001 1589 10011000 2,5 2009 0,00 0,000 1588 10020000 2,5 2009 0,00 0,000 1335 10030000 2,5 2009 0,13 0,000 1587 10040000 2,5 2009 0,00 0,000 892 10051000 2,5 2009 4,02 0,002 1367 10059000 2,5 2009 0,07 0,000 1286 10070090 20 2009 0,29 0,000 2085 10083000 20 2009 0,00 0,000 1410 10089029 20 2009 0,02 0,000 1586 10089091 2,5 2009 0,00 0,000 2084 10089099 20 2009 0,00 0,000 19 11071000 2,5 2009 1 167,06 0,438 545 11072000 2,5 2009 20,03 0,008 1585 12010010 2,5 2009 0,00 0,000 2083 12010090 20 2009 0,00 0,000 1584 12022010 2,5 2009 0,00 0,000 2082 12030000 20 2009 0,00 0,000 1583 12060010 2,5 2009 0,00 0,000 1582 12060090 2,5 2009 0,00 0,000 1581 12072010 2,5 2009 0,00 0,000 1580 12072090 2,5 2009 0,00 0,000 1579 12074090 2,5 2009 0,00 0,000 1578 12075000 2,5 2009 0,00 0,000 1577 12079900 2,5 2009 0,00 0,000 2081 12081000 20 2009 0,00 0,000 1576 12091000 2,5 2009 0,00 0,000 1575 12092100 2,5 2009 0,00 0,000 1574 12092900 2,5 2009 0,00 0,000 1573 12093000 2,5 2009 0,00 0,000 1572 12099111 2,5 2009 0,00 0,000 1571 12099112 2,5 2009 0,00 0,000 1570 12099113 2,5 2009 0,00 0,000 1569 12099114 2,5 2009 0,00 0,000 1327 12099115 2,5 2009 0,15 0,000 1132 12099116 2,5 2009 1,03 0,000 983 12099117 2,5 2009 2,38 0,001 1056 12099118 2,5 2009 1,61 0,001 1568 12099119 2,5 2009 0,00 0,000 751 12099190 2,5 2009 8,07 0,003 791 12099900 2,5 2009 6,86 0,003 842 17041000 20 2009 5,32 0,002 280 17049000 20 2009 80,97 0,030 1567 18010000 2,5 2009 0,00 0,000 1909 18020000 7,5 2009 0,00 0,000 1908 18032000 7,5 2009 0,00 0,000 1299 18050000 20 2009 0,24 0,000 1163 18061000 20 2009 0,87 0,000 915 18062000 20 2009 3,47 0,001 391 18063100 20 2009 42,18 0,016 869 18063200 20 2009 4,61 0,002 595 18069000 20 2009 15,49 0,006 180 19011000 0 2009 161,20 0,061 63 19012000 2,5 2009 559,48 0,210 397 19019000 7,5 2009 41,78 0,016 785 19021100 20 2009 6,96 0,003 242 19021900 20 2009 99,97 0,038 1193 19022000 20 2009 0,70 0,000 163 19023000 20 2009 183,43 0,069 1225 19024000 20 2009 0,51 0,000 1423 19030000 20 2009 0,00 0,000 336 19041000 20 2009 55,06 0,021 1172 19042000 20 2009 0,83 0,000 72 19043000 20 2009 488,87 0,184 1062 19049000 20 2009 1,55 0,001 2080 19051000 20 2009 0,00 0,000 1372 19052000 20 2009 0,06 0,000 335 19053100 20 2009 56,02 0,021 2079 19053200 20 2009 0,00 0,000 665 19054000 20 2009 11,61 0,004 289 19059000 20 2009 74,52 0,028 1281 20084000 20 2009 0,32 0,000 2078 20085000 20 2009 0,00 0,000 1036 20086000 20 2009 1,73 0,001 875 20089100 20 2009 4,37 0,002 268 22030000 20 2009 85,70 0,032 476 22082000 20 2009 27,75 0,010 104 22083000 20 2009 332,63 0,125 1365 22084000 20 2009 0,07 0,000 1168 22085000 20 2009 0,85 0,000 1348 22086000 20 2009 0,10 0,000 910 22087000 20 2009 3,58 0,001 101 22089000 20 2009 342,74 0,129 1167 22089090 20 2009 0,85 0,000 527 22090000 20 2009 21,84 0,008 2077 24039900 20 2009 0,00 0,000 685 25010000 20 2009 10,85 0,004 1566 27071000 2,5 2009 0,00 0,000 1565 27073000 2,5 2009 0,00 0,000 1308 27081000 2,5 2009 0,21 0,000 1379 27101969 7,5 2009 0,05 0,000 994 27150000 7,5 2009 2,22 0,001 1446 27160000 0 2009 0,00 0,000 1564 28041000 2,5 2009 0,00 0,000 1563 28051200 2,5 2009 0,00 0,000 1196 28061000 2,5 2009 0,68 0,000 942 28070000 2,5 2009 2,95 0,001 1330 28080000 2,5 2009 0,14 0,000 1562 28092000 2,5 2009 0,00 0,000 1561 28100000 2,5 2009 0,00 0,000 794 28112200 0 2009 6,71 0,003 1560 28139000 2,5 2009 0,00 0,000 1111 28142000 2,5 2009 1,17 0,000 67 28151100 0 2009 533,53 0,200 1260 28151200 2,5 2009 0,39 0,000 1559 28152000 2,5 2009 0,00 0,000 1445 28153000 0 2009 0,00 0,000 1558 28199000 2,5 2009 0,00 0,000 1557 28209000 2,5 2009 0,00 0,000 1444 28269000 0 2009 0,00 0,000 1556 28271000 2,5 2009 0,00 0,000 1555 28272000 2,5 2009 0,00 0,000 1554 28273100 2,5 2009 0,00 0,000 1553 28275900 2,5 2009 0,00 0,000 1311 28281000 2,5 2009 0,20 0,000 1552 28291100 2,5 2009 0,00 0,000 424 28321000 2,5 2009 36,03 0,014 813 28322000 2,5 2009 6,10 0,002 1551 28331900 2,5 2009 0,00 0,000 1550 28342900 2,5 2009 0,00 0,000 219 28352500 0 2009 125,38 0,047 1549 28364000 2,5 2009 0,00 0,000 598 28365000 2,5 2009 15,29 0,006 1051 28470000 2,5 2009 1,63 0,001 1443 29031300 0 2009 0,00 0,000 1408 29051100 2,5 2009 0,02 0,000 1442 29051200 0 2009 0,00 0,000 1548 29051900 2,5 2009 0,00 0,000 1547 29053900 2,5 2009 0,00 0,000 1441 29054400 0 2009 0,00 0,000 920 29054500 2,5 2009 3,36 0,001 1440 29061100 0 2009 0,00 0,000 1546 29071900 2,5 2009 0,00 0,000 1545 29151100 2,5 2009 0,00 0,000 1544 29152100 2,5 2009 0,00 0,000 1040 29152900 2,5 2009 1,71 0,001 729 29181400 2,5 2009 8,69 0,003 1439 29181500 0 2009 0,00 0,000 1438 29182200 0 2009 0,00 0,000 1543 29221300 2,5 2009 0,00 0,000 1542 29221900 2,5 2009 0,00 0,000 1014 29251100 0 2009 1,97 0,001 1437 29280000 0 2009 0,00 0,000 1541 29299000 2,5 2009 0,00 0,000 97 29361000 0 2009 357,85 0,134 1349 29362100 0 2009 0,10 0,000 1259 29362200 0 2009 0,39 0,000 1053 29362400 0 2009 1,63 0,001 1161 29362700 0 2009 0,87 0,000 1436 29362800 0 2009 0,00 0,000 702 29362900 0 2009 9,98 0,004 128 29369000 0 2009 252,40 0,095 1435 29371100 0 2009 0,00 0,000 959 29372100 0 2009 2,80 0,001 1434 29372300 0 2009 0,00 0,000 1102 29379000 0 2009 1,25 0,000 1105 29392100 0 2009 1,22 0,000 1433 29392900 0 2009 0,00 0,000 1432 29394900 0 2009 0,00 0,000 1255 29411000 0 2009 0,40 0,000 1095 29413000 0 2009 1,28 0,000 833 29414000 0 2009 5,54 0,002 1431 29415000 0 2009 0,00 0,000 1209 29420000 0 2009 0,60 0,000 1430 30012000 0 2009 0,00 0,000 838 30019000 0 2009 5,42 0,002 901 30021000 0 2009 3,83 0,001 10 30022000 0 2009 2 359,43 0,886 266 30023000 0 2009 87,12 0,033 393 30029000 0 2009 42,07 0,016 1043 30031000 0 2009 1,70 0,001 753 30032000 0 2009 8,00 0,003 465 30033900 0 2009 29,85 0,011 728 30034000 0 2009 8,72 0,003 196 30039000 0 2009 145,86 0,055 102 30041000 0 2009 335,36 0,126 141 30042000 0 2009 217,39 0,082 1234 30043100 0 2009 0,48 0,000 183 30043200 0 2009 159,82 0,060 201 30043900 0 2009 136,66 0,051 290 30044000 0 2009 74,23 0,028 66 30045000 0 2009 540,74 0,203 3 30049000 0 2009 11 877,02 4,460 765 30051000 0 2009 7,63 0,003 775 30059000 0 2009 7,24 0,003 24 30061000 0 2009 1 006,33 0,378 1197 30062000 0 2009 0,67 0,000 789 30063000 0 2009 6,91 0,003 506 30064000 0 2009 24,09 0,009 17 30065000 0 2009 1 481,79 0,556 579 30066000 0 2009 16,76 0,006 1429 30067000 0 2009 0,00 0,000 1428 30068000 0 2009 0,00 0,000 1288 31010000 2,5 2009 0,29 0,000 11 31021000 2,5 2009 2 321,87 0,872 81 31022100 2,5 2009 428,90 0,161 701 31022900 2,5 2009 9,99 0,004 177 31023000 2,5 2009 164,14 0,062 1540 31024000 2,5 2009 0,00 0,000 1539 31026000 2,5 2009 0,00 0,000 1341 31029000 2,5 2009 0,12 0,000 926 31031000 2,5 2009 3,18 0,001 1538 31039000 2,5 2009 0,00 0,000 1204 31042000 2,5 2009 0,63 0,000 1537 31043000 2,5 2009 0,00 0,000 1536 31049000 2,5 2009 0,00 0,000 671 31052000 2,5 2009 11,44 0,004 851 31053000 2,5 2009 5,09 0,002 1535 31055900 2,5 2009 0,00 0,000 1354 31059000 2,5 2009 0,09 0,000 192 32089000 20 2009 149,79 0,056 347 34011900 2,5 2009 50,53 0,019 547 35069900 20 2009 19,79 0,007 2076 36049000 20 2009 0,00 0,000 8 38081000 2,5 2009 2 515,98 0,945 450 38082000 2,5 2009 31,97 0,012 283 38083000 2,5 2009 79,04 0,030 841 38089000 2,5 2009 5,33 0,002 1165 38112900 7,5 2009 0,86 0,000 1427 38210000 0 2009 0,00 0,000 21 38220000 0 2009 1 068,77 0,401 152 39011000 2,5 2009 197,28 0,074 203 39012000 2,5 2009 135,71 0,051 250 39019000 2,5 2009 95,25 0,036 263 39021000 2,5 2009 89,33 0,034 1534 39022000 2,5 2009 0,00 0,000 1533 39023000 2,5 2009 0,00 0,000 876 39029000 2,5 2009 4,35 0,002 1532 39031100 2,5 2009 0,00 0,000 583 39031900 2,5 2009 16,51 0,006 1531 39032000 2,5 2009 0,00 0,000 1530 39033000 2,5 2009 0,00 0,000 473 39039000 2,5 2009 28,23 0,011 87 39041000 2,5 2009 388,91 0,146 143 39042200 2,5 2009 214,90 0,081 1529 39044000 2,5 2009 0,00 0,000 1528 39045000 2,5 2009 0,00 0,000 1527 39046100 2,5 2009 0,00 0,000 1526 39046900 2,5 2009 0,00 0,000 716 39049000 2,5 2009 9,12 0,003 112 39051200 2,5 2009 290,15 0,109 131 39051900 2,5 2009 250,46 0,094 541 39052100 2,5 2009 20,25 0,008 189 39052900 2,5 2009 154,26 0,058 1200 39053000 2,5 2009 0,65 0,000 1147 39059100 2,5 2009 0,95 0,000 898 39059900 2,5 2009 3,93 0,001 832 39061000 2,5 2009 5,59 0,002 229 39069000 2,5 2009 109,05 0,041 287 39071000 2,5 2009 76,86 0,029 339 39072000 2,5 2009 54,46 0,020 503 39073000 2,5 2009 24,93 0,009 132 39075000 2,5 2009 245,88 0,092 1525 39076000 2,5 2009 0,00 0,000 862 39079100 2,5 2009 4,77 0,002 816 39079900 2,5 2009 6,02 0,002 1524 39089000 2,5 2009 0,00 0,000 1523 39091000 2,5 2009 0,00 0,000 677 39092000 2,5 2009 11,15 0,004 738 39093000 2,5 2009 8,46 0,003 1206 39094000 2,5 2009 0,63 0,000 322 39095000 2,5 2009 61,52 0,023 918 39100000 2,5 2009 3,43 0,001 1269 39111000 2,5 2009 0,35 0,000 447 39119000 2,5 2009 32,62 0,012 453 39121200 2,5 2009 31,28 0,012 1113 39122000 2,5 2009 1,14 0,000 1522 39123100 2,5 2009 0,00 0,000 518 39123900 2,5 2009 22,61 0,008 1026 39129000 2,5 2009 1,84 0,001 1315 39131000 2,5 2009 0,19 0,000 1252 39139000 2,5 2009 0,40 0,000 1521 39140000 2,5 2009 0,00 0,000 614 39151000 2,5 2009 13,98 0,005 208 39159000 2,5 2009 131,26 0,049 1907 39161000 7,5 2009 0,00 0,000 1420 39162000 7,5 2009 0,01 0,000 963 39169000 7,5 2009 2,77 0,001 377 39171000 7,5 2009 44,67 0,017 304 39172100 7,5 2009 67,13 0,025 1264 39172200 7,5 2009 0,37 0,000 144 39172300 7,5 2009 212,30 0,080 218 39172900 7,5 2009 125,40 0,047 651 39173100 7,5 2009 12,19 0,005 334 39173200 7,5 2009 57,05 0,021 887 39173300 7,5 2009 4,13 0,002 145 39173900 7,5 2009 212,01 0,080 91 39174000 7,5 2009 379,21 0,142 515 39181000 7,5 2009 22,85 0,009 811 39189000 7,5 2009 6,18 0,002 642 39191000 20 2009 12,69 0,005 438 39199000 20 2009 34,28 0,013 559 39201000 20 2009 19,22 0,007 2075 39202010 20 2009 0,00 0,000 133 39202090 7,5 2009 243,36 0,091 1038 39203000 20 2009 1,72 0,001 1005 39204300 20 2009 2,08 0,001 246 39204900 20 2009 96,20 0,036 1906 39205100 7,5 2009 0,00 0,000 531 39205900 7,5 2009 21,12 0,008 2074 39206100 20 2009 0,00 0,000 1905 39206200 7,5 2009 0,00 0,000 1904 39206300 7,5 2009 0,00 0,000 1903 39206900 7,5 2009 0,00 0,000 1902 39207100 7,5 2009 0,00 0,000 1901 39207200 7,5 2009 0,00 0,000 1900 39207300 7,5 2009 0,00 0,000 214 39207900 7,5 2009 128,34 0,048 1899 39209100 7,5 2009 0,00 0,000 1307 39209300 7,5 2009 0,21 0,000 1898 39209400 7,5 2009 0,00 0,000 763 39209900 20 2009 7,65 0,003 2073 39211100 20 2009 0,00 0,000 2072 39211210 20 2009 0,00 0,000 1897 39211290 7,5 2009 0,00 0,000 1896 39211310 7,5 2009 0,00 0,000 2071 39211390 20 2009 0,00 0,000 1895 39211400 7,5 2009 0,00 0,000 1248 39211900 20 2009 0,43 0,000 388 39219000 7,5 2009 42,92 0,016 730 39222000 20 2009 8,63 0,003 355 39229000 20 2009 48,23 0,018 454 39231000 20 2009 31,26 0,012 478 39232100 20 2009 27,29 0,010 945 39232910 7,5 2009 2,90 0,001 340 39232990 20 2009 54,31 0,020 311 39233010 7,5 2009 64,70 0,024 560 39233020 7,5 2009 18,57 0,007 38 39233030 7,5 2009 826,14 0,310 675 39233090 20 2009 11,29 0,004 525 39234010 7,5 2009 21,85 0,008 1419 39234090 20 2009 0,01 0,000 297 39235000 7,5 2009 69,36 0,026 755 39239000 20 2009 7,88 0,003 135 39241000 20 2009 238,56 0,090 211 39249000 20 2009 129,44 0,049 303 39251000 20 2009 68,01 0,026 732 39252000 7,5 2009 8,61 0,003 627 39253000 7,5 2009 13,31 0,005 224 39259000 7,5 2009 121,28 0,046 248 39261000 20 2009 95,57 0,036 223 39262000 20 2009 122,29 0,046 1287 39263000 20 2009 0,29 0,000 806 39264000 20 2009 6,35 0,002 1202 39269010 2,5 2009 0,65 0,000 1059 39269020 7,5 2009 1,57 0,001 544 39269030 7,5 2009 20,08 0,008 255 39269090 20 2009 91,65 0,034 1302 40011000 2,5 2009 0,23 0,000 1520 40012200 2,5 2009 0,00 0,000 1073 40012900 2,5 2009 1,50 0,001 1519 40013000 2,5 2009 0,00 0,000 1518 40021100 2,5 2009 0,00 0,000 1333 40021900 2,5 2009 0,14 0,000 1517 40023900 2,5 2009 0,00 0,000 1516 40024100 2,5 2009 0,00 0,000 1515 40024900 2,5 2009 0,00 0,000 969 40029900 2,5 2009 2,71 0,001 847 40030000 2,5 2009 5,18 0,002 1256 40040000 2,5 2009 0,40 0,000 1514 40051000 2,5 2009 0,00 0,000 1513 40052000 2,5 2009 0,00 0,000 1512 40059100 2,5 2009 0,00 0,000 1396 40059900 2,5 2009 0,03 0,000 1894 40061000 7,5 2009 0,00 0,000 509 40069000 7,5 2009 23,43 0,009 905 40070000 7,5 2009 3,65 0,001 344 40081100 7,5 2009 53,14 0,020 1893 40081900 7,5 2009 0,00 0,000 1892 40082100 7,5 2009 0,00 0,000 1122 40082900 7,5 2009 1,07 0,000 551 40091100 7,5 2009 19,64 0,007 1247 40091200 7,5 2009 0,43 0,000 1208 40092100 7,5 2009 0,62 0,000 893 40092200 7,5 2009 4,01 0,002 900 40093100 7,5 2009 3,83 0,001 694 40093200 7,5 2009 10,68 0,004 957 40094100 7,5 2009 2,81 0,001 491 40094200 7,5 2009 25,90 0,010 437 40101100 7,5 2009 34,29 0,013 1198 40101200 7,5 2009 0,66 0,000 1891 40101300 7,5 2009 0,00 0,000 654 40101900 7,5 2009 12,13 0,005 1136 40103100 7,5 2009 1,01 0,000 1072 40103200 7,5 2009 1,51 0,001 896 40103300 7,5 2009 3,93 0,001 1890 40103400 7,5 2009 0,00 0,000 1145 40103500 7,5 2009 0,96 0,000 1889 40103600 7,5 2009 0,00 0,000 502 40103900 7,5 2009 25,00 0,009 337 40111000 20 2009 54,88 0,021 69 40112000 20 2009 518,01 0,195 351 40113000 7,5 2009 49,45 0,019 2070 40114000 20 2009 0,00 0,000 1293 40115000 20 2009 0,27 0,000 364 40116100 20 2009 47,37 0,018 2069 40116200 20 2009 0,00 0,000 194 40116300 20 2009 146,82 0,055 997 40116900 20 2009 2,18 0,001 2068 40119200 20 2009 0,00 0,000 2067 40119300 20 2009 0,00 0,000 392 40119400 20 2009 42,11 0,016 92 40119900 20 2009 363,11 0,136 2066 40132000 20 2009 0,00 0,000 440 40141000 0 2009 33,81 0,013 980 40149000 2,5 2009 2,45 0,001 41 40151100 0 2009 792,73 0,298 693 40151900 7,5 2009 10,72 0,004 931 40159000 7,5 2009 3,09 0,001 2065 40161000 20 2009 0,00 0,000 856 40169100 7,5 2009 4,89 0,002 580 40169200 0 2009 16,74 0,006 331 40169300 7,5 2009 57,98 0,022 312 40169400 7,5 2009 64,51 0,024 2064 40169500 20 2009 0,00 0,000 382 40169900 20 2009 43,42 0,016 422 40170010 7,5 2009 36,26 0,014 1511 40170020 2,5 2009 0,00 0,000 637 40170030 7,5 2009 12,91 0,005 493 40170090 20 2009 25,72 0,010 1510 41012000 2,5 2009 0,00 0,000 1509 41015000 2,5 2009 0,00 0,000 1508 41039000 2,5 2009 0,00 0,000 1104 41041900 7,5 2009 1,23 0,000 840 41071100 7,5 2009 5,41 0,002 103 41079900 7,5 2009 333,59 0,125 1888 41120000 7,5 2009 0,00 0,000 1887 41139000 7,5 2009 0,00 0,000 1886 41141000 7,5 2009 0,00 0,000 1885 41151000 7,5 2009 0,00 0,000 1280 42010000 20 2009 0,33 0,000 793 42021100 20 2009 6,79 0,003 1154 42021200 20 2009 0,90 0,000 550 42021900 20 2009 19,69 0,007 670 42022100 20 2009 11,48 0,004 682 42022200 20 2009 10,92 0,004 449 42022900 20 2009 32,07 0,012 1061 42023100 20 2009 1,56 0,001 1319 42023200 20 2009 0,18 0,000 985 42023900 20 2009 2,36 0,001 1018 42029100 20 2009 1,95 0,001 2063 42029200 20 2009 0,00 0,000 749 42029900 20 2009 8,12 0,003 1377 42031000 20 2009 0,05 0,000 1405 42032100 7,5 2009 0,02 0,000 582 42032900 20 2009 16,67 0,006 792 42033000 20 2009 6,85 0,003 1275 42034000 20 2009 0,34 0,000 1884 42040000 7,5 2009 0,00 0,000 922 42050000 20 2009 3,27 0,001 2062 42061000 20 2009 0,00 0,000 2061 42069000 20 2009 0,00 0,000 1883 43021900 7,5 2009 0,00 0,000 1882 43022000 7,5 2009 0,00 0,000 2060 43039000 20 2009 0,00 0,000 2059 43040000 20 2009 0,00 0,000 1507 44011000 2,5 2009 0,00 0,000 1506 44013000 2,5 2009 0,00 0,000 1089 44020000 2,5 2009 1,30 0,000 1505 44031000 2,5 2009 0,00 0,000 1504 44032000 2,5 2009 0,00 0,000 1503 44034100 2,5 2009 0,00 0,000 1502 44034900 2,5 2009 0,00 0,000 1501 44039100 2,5 2009 0,00 0,000 1500 44039900 2,5 2009 0,00 0,000 1881 44041000 7,5 2009 0,00 0,000 1880 44042000 7,5 2009 0,00 0,000 1879 44069000 7,5 2009 0,00 0,000 1878 44071000 7,5 2009 0,00 0,000 1877 44072400 7,5 2009 0,00 0,000 1876 44072500 7,5 2009 0,00 0,000 1027 44072900 7,5 2009 1,82 0,001 1875 44079100 7,5 2009 0,00 0,000 1874 44079900 7,5 2009 0,00 0,000 1873 44081000 7,5 2009 0,00 0,000 1872 44083100 7,5 2009 0,00 0,000 1382 44083900 7,5 2009 0,05 0,000 1871 44089000 7,5 2009 0,00 0,000 407 44091000 7,5 2009 38,30 0,014 1870 44092000 7,5 2009 0,00 0,000 1869 44102100 7,5 2009 0,00 0,000 659 44102900 7,5 2009 11,81 0,004 1868 44103100 7,5 2009 0,00 0,000 1140 44103200 7,5 2009 0,98 0,000 868 44103300 7,5 2009 4,63 0,002 1867 44103900 7,5 2009 0,00 0,000 356 44109000 7,5 2009 48,16 0,018 1364 44111100 7,5 2009 0,07 0,000 1025 44111900 7,5 2009 1,84 0,001 1866 44112100 7,5 2009 0,00 0,000 767 44112900 7,5 2009 7,51 0,003 1865 44113900 7,5 2009 0,00 0,000 1864 44119100 7,5 2009 0,00 0,000 724 44119900 7,5 2009 8,83 0,003 648 44121300 7,5 2009 12,29 0,005 610 44121900 7,5 2009 14,52 0,005 1863 44122200 7,5 2009 0,00 0,000 938 44122900 7,5 2009 2,99 0,001 1862 44129300 7,5 2009 0,00 0,000 298 44129900 7,5 2009 68,84 0,026 1282 44130000 7,5 2009 0,32 0,000 799 44140000 20 2009 6,49 0,002 510 44151000 7,5 2009 23,42 0,009 556 44152000 7,5 2009 19,49 0,007 1861 44160000 7,5 2009 0,00 0,000 1240 44170000 7,5 2009 0,46 0,000 1860 44181000 7,5 2009 0,00 0,000 488 44182000 7,5 2009 26,12 0,010 386 44183000 7,5 2009 43,01 0,016 1859 44184000 7,5 2009 0,00 0,000 1858 44185000 7,5 2009 0,00 0,000 379 44189000 7,5 2009 43,70 0,016 909 44190000 20 2009 3,58 0,001 880 44201000 20 2009 4,24 0,002 1383 44209000 20 2009 0,05 0,000 1115 44211000 20 2009 1,12 0,000 964 44219010 7,5 2009 2,77 0,001 1148 44219020 7,5 2009 0,95 0,000 758 44219090 20 2009 7,79 0,003 1857 45020000 7,5 2009 0,00 0,000 419 45031000 7,5 2009 36,96 0,014 1856 45039000 7,5 2009 0,00 0,000 1164 45041000 7,5 2009 0,86 0,000 1855 45049000 7,5 2009 0,00 0,000 1316 46012000 20 2009 0,18 0,000 2058 46019900 20 2009 0,00 0,000 2057 46021000 20 2009 0,00 0,000 1236 46029000 20 2009 0,47 0,000 660 47069300 7,5 2009 11,80 0,004 1854 47071000 7,5 2009 0,00 0,000 1853 47073000 7,5 2009 0,00 0,000 1852 47079000 7,5 2009 0,00 0,000 1283 48010000 2,5 2009 0,31 0,000 1499 48021000 2,5 2009 0,00 0,000 1266 48022000 2,5 2009 0,36 0,000 1498 48024000 2,5 2009 0,00 0,000 1497 48025400 2,5 2009 0,00 0,000 1496 48025500 2,5 2009 0,00 0,000 236 48025600 2,5 2009 103,32 0,039 126 48025700 2,5 2009 256,85 0,096 1495 48025800 2,5 2009 0,00 0,000 1121 48026100 2,5 2009 1,07 0,000 814 48026200 2,5 2009 6,09 0,002 750 48026900 2,5 2009 8,09 0,003 764 48030000 2,5 2009 7,64 0,003 457 48041100 2,5 2009 31,00 0,012 1386 48041900 2,5 2009 0,04 0,000 1494 48042900 2,5 2009 0,00 0,000 1493 48043100 2,5 2009 0,00 0,000 1190 48043900 2,5 2009 0,71 0,000 1492 48044100 2,5 2009 0,00 0,000 1491 48044900 2,5 2009 0,00 0,000 1851 48045900 7,5 2009 0,00 0,000 1490 48051100 2,5 2009 0,00 0,000 1271 48051900 7,5 2009 0,35 0,000 1850 48053000 7,5 2009 0,00 0,000 1087 48054000 7,5 2009 1,31 0,000 1849 48055000 7,5 2009 0,00 0,000 1848 48059200 7,5 2009 0,00 0,000 1847 48059300 7,5 2009 0,00 0,000 2056 48061000 20 2009 0,00 0,000 870 48062000 20 2009 4,59 0,002 781 48063000 20 2009 7,09 0,003 2055 48064000 20 2009 0,00 0,000 1417 48070000 7,5 2009 0,01 0,000 1846 48081000 7,5 2009 0,00 0,000 1845 48082000 7,5 2009 0,00 0,000 991 48083000 7,5 2009 2,29 0,001 762 48089000 7,5 2009 7,73 0,003 1407 48091000 20 2009 0,02 0,000 1254 48092000 20 2009 0,40 0,000 1169 48099000 20 2009 0,85 0,000 1042 48101300 7,5 2009 1,71 0,001 1344 48101400 7,5 2009 0,11 0,000 1272 48101900 20 2009 0,35 0,000 2054 48102200 20 2009 0,00 0,000 416 48102900 20 2009 37,37 0,014 992 48103100 7,5 2009 2,29 0,001 941 48103900 20 2009 2,97 0,001 1274 48109900 20 2009 0,34 0,000 1844 48111000 7,5 2009 0,00 0,000 327 48114100 7,5 2009 58,61 0,022 787 48114900 20 2009 6,95 0,003 1843 48115100 7,5 2009 0,00 0,000 1297 48115900 20 2009 0,25 0,000 1842 48116000 7,5 2009 0,00 0,000 129 48119000 7,5 2009 252,22 0,095 1841 48120000 7,5 2009 0,00 0,000 549 48132000 7,5 2009 19,73 0,007 90 48139000 7,5 2009 381,66 0,143 2053 48141000 20 2009 0,00 0,000 2052 48142000 20 2009 0,00 0,000 2051 48143000 20 2009 0,00 0,000 1263 48149000 20 2009 0,38 0,000 1317 48150000 20 2009 0,18 0,000 2050 48161000 20 2009 0,00 0,000 594 48162000 20 2009 15,50 0,006 1840 48163000 7,5 2009 0,00 0,000 989 48169000 20 2009 2,32 0,001 565 48171000 20 2009 17,81 0,007 484 48172000 20 2009 26,26 0,010 1013 48173000 20 2009 1,98 0,001 504 48181000 20 2009 24,69 0,009 507 48182000 20 2009 23,69 0,009 352 48183000 20 2009 49,34 0,019 365 48184000 2,5 2009 47,20 0,018 1048 48185000 20 2009 1,66 0,001 709 48189000 20 2009 9,45 0,004 148 48191000 7,5 2009 209,39 0,079 161 48192000 7,5 2009 187,22 0,070 718 48193000 7,5 2009 9,09 0,003 886 48194000 7,5 2009 4,13 0,002 389 48195000 7,5 2009 42,83 0,016 1069 48196000 7,5 2009 1,52 0,001 428 48201000 7,5 2009 35,31 0,013 496 48202000 7,5 2009 25,59 0,010 597 48203000 7,5 2009 15,37 0,006 808 48204000 7,5 2009 6,26 0,002 1129 48205000 7,5 2009 1,04 0,000 469 48209000 7,5 2009 29,40 0,011 452 48211000 7,5 2009 31,64 0,012 401 48219000 7,5 2009 40,43 0,015 1839 48221000 7,5 2009 0,00 0,000 633 48229000 7,5 2009 13,04 0,005 822 48231200 20 2009 5,82 0,002 1123 48231900 20 2009 1,07 0,000 1133 48232000 20 2009 1,03 0,000 1063 48234000 20 2009 1,54 0,001 867 48236000 20 2009 4,66 0,002 1385 48237000 20 2009 0,04 0,000 774 48239000 20 2009 7,38 0,003 40 49011000 0 2009 811,97 0,305 217 49019100 0 2009 126,56 0,048 1 49019900 0 2009 17 461,07 6,557 673 49021000 2,5 2009 11,40 0,004 52 49029000 2,5 2009 661,02 0,248 1203 49030000 2,5 2009 0,64 0,000 1131 49040000 2,5 2009 1,03 0,000 1426 49051000 0 2009 0,00 0,000 1425 49059100 0 2009 0,00 0,000 423 49059900 0 2009 36,05 0,014 919 49060000 2,5 2009 3,41 0,001 523 49070000 2,5 2009 22,01 0,008 2049 49081000 20 2009 0,00 0,000 2048 49089000 20 2009 0,00 0,000 846 49090000 20 2009 5,21 0,002 521 49100000 20 2009 22,36 0,008 414 49111000 20 2009 37,69 0,014 937 49119100 20 2009 3,04 0,001 319 49119900 20 2009 62,44 0,023 2047 50060000 20 2009 0,00 0,000 1402 50079000 20 2009 0,02 0,000 1489 51032000 2,5 2009 0,00 0,000 2046 51099000 20 2009 0,00 0,000 2045 51129000 20 2009 0,00 0,000 950 53013000 2,5 2009 2,87 0,001 1488 53031000 2,5 2009 0,00 0,000 1487 53039000 2,5 2009 0,00 0,000 1305 53041000 2,5 2009 0,22 0,000 1486 53049000 2,5 2009 0,00 0,000 1838 53061000 7,5 2009 0,00 0,000 1837 53062000 7,5 2009 0,00 0,000 1836 53071000 7,5 2009 0,00 0,000 1835 53072000 7,5 2009 0,00 0,000 1834 53089000 7,5 2009 0,00 0,000 2044 53092900 20 2009 0,00 0,000 2043 53101000 20 2009 0,00 0,000 2042 53109000 20 2009 0,00 0,000 1375 54011000 20 2009 0,05 0,000 2041 54012000 20 2009 0,00 0,000 1833 54021000 7,5 2009 0,00 0,000 1832 54022000 7,5 2009 0,00 0,000 1831 54023100 7,5 2009 0,00 0,000 850 54023200 7,5 2009 5,12 0,002 1830 54023300 7,5 2009 0,00 0,000 888 54023900 7,5 2009 4,13 0,002 1829 54024100 7,5 2009 0,00 0,000 1828 54024900 7,5 2009 0,00 0,000 1418 54025100 7,5 2009 0,01 0,000 1827 54026100 7,5 2009 0,00 0,000 1356 54026900 7,5 2009 0,09 0,000 1826 54032000 7,5 2009 0,00 0,000 1825 54034900 7,5 2009 0,00 0,000 1485 54041000 2,5 2009 0,00 0,000 1484 54049000 2,5 2009 0,00 0,000 1824 54050000 7,5 2009 0,00 0,000 2040 54061000 20 2009 0,00 0,000 2039 54062000 20 2009 0,00 0,000 972 54071000 20 2009 2,65 0,001 2038 54072000 20 2009 0,00 0,000 2037 54074100 20 2009 0,00 0,000 234 54074210 7,5 2009 104,99 0,039 2036 54074290 20 2009 0,00 0,000 704 54074400 20 2009 9,71 0,004 1024 54075200 20 2009 1,88 0,001 1205 54075300 20 2009 0,63 0,000 328 54075400 20 2009 58,09 0,022 2035 54076900 20 2009 0,00 0,000 1340 54077100 20 2009 0,12 0,000 2034 54077200 20 2009 0,00 0,000 1267 54077300 20 2009 0,36 0,000 1358 54077400 20 2009 0,09 0,000 2033 54078100 20 2009 0,00 0,000 2032 54078200 20 2009 0,00 0,000 1347 54078300 20 2009 0,10 0,000 2031 54078400 20 2009 0,00 0,000 1284 54079300 20 2009 0,30 0,000 2030 54079400 20 2009 0,00 0,000 2029 54081000 20 2009 0,00 0,000 2028 54083400 20 2009 0,00 0,000 1060 55011000 7,5 2009 1,57 0,001 1823 55012000 7,5 2009 0,00 0,000 859 55019000 7,5 2009 4,85 0,002 1822 55020000 7,5 2009 0,00 0,000 1483 55031000 2,5 2009 0,00 0,000 1482 55033000 2,5 2009 0,00 0,000 1325 55039000 2,5 2009 0,15 0,000 1481 55049000 2,5 2009 0,00 0,000 1480 55051000 2,5 2009 0,00 0,000 1479 55052000 2,5 2009 0,00 0,000 1478 55061000 2,5 2009 0,00 0,000 1477 55069000 2,5 2009 0,00 0,000 1476 55070000 2,5 2009 0,00 0,000 1100 55081000 20 2009 1,26 0,000 1412 55082000 20 2009 0,02 0,000 1821 55091100 7,5 2009 0,00 0,000 1820 55093200 7,5 2009 0,00 0,000 1819 55094200 7,5 2009 0,00 0,000 1818 55095100 7,5 2009 0,00 0,000 1817 55102000 7,5 2009 0,00 0,000 1816 55103000 7,5 2009 0,00 0,000 1815 55109000 7,5 2009 0,00 0,000 1362 55111000 20 2009 0,07 0,000 2027 55121100 20 2009 0,00 0,000 2026 55121900 20 2009 0,00 0,000 2025 55122900 20 2009 0,00 0,000 2024 55129900 20 2009 0,00 0,000 2023 55131900 20 2009 0,00 0,000 2022 55132100 20 2009 0,00 0,000 2021 55132900 20 2009 0,00 0,000 2020 55134900 20 2009 0,00 0,000 2019 55141900 20 2009 0,00 0,000 2018 55142900 20 2009 0,00 0,000 2017 55143900 20 2009 0,00 0,000 2016 55144900 20 2009 0,00 0,000 2015 55151900 20 2009 0,00 0,000 2014 55152900 20 2009 0,00 0,000 2013 55159900 20 2009 0,00 0,000 1378 55164400 20 2009 0,05 0,000 746 56011000 2,5 2009 8,18 0,003 1039 56012100 7,5 2009 1,71 0,001 1257 56012200 7,5 2009 0,39 0,000 1086 56012900 7,5 2009 1,32 0,000 1339 56013000 20 2009 0,12 0,000 1814 56021000 7,5 2009 0,00 0,000 1813 56022900 7,5 2009 0,00 0,000 1812 56029000 7,5 2009 0,00 0,000 1811 56031100 7,5 2009 0,00 0,000 1810 56031200 7,5 2009 0,00 0,000 1809 56031300 7,5 2009 0,00 0,000 1808 56031400 7,5 2009 0,00 0,000 1313 56039400 7,5 2009 0,20 0,000 1807 56041000 7,5 2009 0,00 0,000 690 56042010 2,5 2009 10,75 0,004 1249 56042090 2,5 2009 0,43 0,000 635 56049000 7,5 2009 12,95 0,005 688 56050000 7,5 2009 10,82 0,004 1806 56060000 7,5 2009 0,00 0,000 1805 56071000 7,5 2009 0,00 0,000 1804 56072100 7,5 2009 0,00 0,000 944 56072900 7,5 2009 2,92 0,001 676 56074100 2,5 2009 11,29 0,004 244 56074900 2,5 2009 97,40 0,037 1475 56075000 2,5 2009 0,00 0,000 433 56079000 7,5 2009 34,71 0,013 61 56081100 2,5 2009 565,10 0,212 1134 56081900 7,5 2009 1,03 0,000 479 56089000 7,5 2009 26,98 0,010 1337 56090000 7,5 2009 0,13 0,000 2012 57011000 20 2009 0,00 0,000 744 57019000 20 2009 8,26 0,003 2011 57021000 20 2009 0,00 0,000 2010 57022000 20 2009 0,00 0,000 2009 57023900 20 2009 0,00 0,000 1226 57024200 20 2009 0,50 0,000 2008 57024900 20 2009 0,00 0,000 2007 57025200 20 2009 0,00 0,000 2006 57025900 20 2009 0,00 0,000 2005 57029200 20 2009 0,00 0,000 1065 57029900 20 2009 1,53 0,001 2004 57031000 20 2009 0,00 0,000 981 57032000 20 2009 2,45 0,001 2003 57033000 20 2009 0,00 0,000 1093 57039000 20 2009 1,29 0,000 2002 57041000 20 2009 0,00 0,000 1189 57049000 20 2009 0,73 0,000 499 57050000 20 2009 25,27 0,009 2001 58012300 20 2009 0,00 0,000 2000 58019000 20 2009 0,00 0,000 823 58021900 20 2009 5,82 0,002 1999 58022000 20 2009 0,00 0,000 1998 58039000 20 2009 0,00 0,000 1997 58041000 20 2009 0,00 0,000 1996 58042100 20 2009 0,00 0,000 1390 58042900 20 2009 0,03 0,000 1995 58043000 20 2009 0,00 0,000 1994 58050000 20 2009 0,00 0,000 1279 58062000 20 2009 0,33 0,000 1993 58063100 20 2009 0,00 0,000 987 58063200 20 2009 2,35 0,001 1188 58063900 20 2009 0,73 0,000 1992 58064000 20 2009 0,00 0,000 1991 58071000 20 2009 0,00 0,000 1137 58079000 20 2009 1,01 0,000 1990 58089000 20 2009 0,00 0,000 1989 58090000 20 2009 0,00 0,000 1988 58109200 20 2009 0,00 0,000 1987 58109900 20 2009 0,00 0,000 968 58110000 20 2009 2,73 0,001 1803 59011000 7,5 2009 0,00 0,000 1143 59019000 7,5 2009 0,97 0,000 1474 59021000 2,5 2009 0,00 0,000 865 59029000 2,5 2009 4,75 0,002 703 59031000 7,5 2009 9,73 0,004 1802 59032000 7,5 2009 0,00 0,000 277 59039000 7,5 2009 81,92 0,031 1986 59050000 20 2009 0,00 0,000 1054 59061000 7,5 2009 1,62 0,001 958 59069900 7,5 2009 2,81 0,001 712 59070000 7,5 2009 9,27 0,003 1801 59080000 7,5 2009 0,00 0,000 879 59090000 7,5 2009 4,25 0,002 1800 59100000 7,5 2009 0,00 0,000 731 59111000 7,5 2009 8,62 0,003 1392 59112000 7,5 2009 0,03 0,000 1799 59114000 7,5 2009 0,00 0,000 239 59119000 7,5 2009 102,19 0,038 1368 60011000 20 2009 0,07 0,000 748 60012200 20 2009 8,16 0,003 1985 60012900 20 2009 0,00 0,000 1984 60019100 20 2009 0,00 0,000 1983 60019900 20 2009 0,00 0,000 1982 60029000 20 2009 0,00 0,000 1981 60031000 20 2009 0,00 0,000 571 60032000 20 2009 17,55 0,007 1980 60049000 20 2009 0,00 0,000 1979 60051000 20 2009 0,00 0,000 1978 60052200 20 2009 0,00 0,000 1977 60059000 20 2009 0,00 0,000 1976 60063400 20 2009 0,00 0,000 1975 60069000 20 2009 0,00 0,000 657 62011300 20 2009 11,87 0,004 1473 63063100 2,5 2009 0,00 0,000 1974 63069100 20 2009 0,00 0,000 241 63072000 20 2009 100,13 0,038 368 63079000 20 2009 46,73 0,018 812 68041000 7,5 2009 6,16 0,002 1021 68129000 7,5 2009 1,90 0,001 1352 70119000 7,5 2009 0,09 0,000 1171 70171000 7,5 2009 0,83 0,000 59 70179000 0 2009 577,73 0,217 798 70191900 7,5 2009 6,58 0,002 187 72109000 7,5 2009 156,86 0,059 212 72149900 7,5 2009 128,82 0,048 252 72169900 7,5 2009 93,13 0,035 471 72209000 7,5 2009 28,83 0,011 866 73071900 7,5 2009 4,68 0,002 1173 73072200 7,5 2009 0,82 0,000 977 73090000 7,5 2009 2,46 0,001 207 73121000 7,5 2009 132,04 0,050 225 73151200 7,5 2009 118,40 0,044 153 73158900 7,5 2009 196,92 0,074 881 73160000 7,5 2009 4,23 0,002 325 73170000 7,5 2009 59,64 0,022 466 73182900 7,5 2009 29,61 0,011 1035 73199000 7,5 2009 1,74 0,001 534 73201000 7,5 2009 20,69 0,008 254 73239900 20 2009 91,76 0,034 151 73269000 20 2009 199,28 0,075 1291 74011000 2,5 2009 0,28 0,000 1472 74031300 2,5 2009 0,00 0,000 1471 74032200 2,5 2009 0,00 0,000 1355 74071000 7,5 2009 0,09 0,000 1798 74072100 7,5 2009 0,00 0,000 1797 74072200 7,5 2009 0,00 0,000 602 74072900 7,5 2009 15,10 0,006 1470 74081100 2,5 2009 0,00 0,000 1469 74081900 2,5 2009 0,00 0,000 655 74082900 7,5 2009 11,96 0,004 1468 74091100 2,5 2009 0,00 0,000 1467 74091900 2,5 2009 0,00 0,000 1796 74092100 7,5 2009 0,00 0,000 1795 74092900 7,5 2009 0,00 0,000 1794 74093900 7,5 2009 0,00 0,000 1793 74099000 7,5 2009 0,00 0,000 1000 74111000 7,5 2009 2,14 0,001 1176 74112100 7,5 2009 0,80 0,000 1792 74112200 7,5 2009 0,00 0,000 628 74112900 7,5 2009 13,28 0,005 1055 74121000 7,5 2009 1,61 0,001 656 74122000 7,5 2009 11,90 0,004 1466 74130000 2,5 2009 0,00 0,000 1791 74142000 7,5 2009 0,00 0,000 1790 74149010 7,5 2009 0,00 0,000 1789 74149090 7,5 2009 0,00 0,000 1323 74151000 7,5 2009 0,15 0,000 1788 74152100 7,5 2009 0,00 0,000 1175 74152900 7,5 2009 0,80 0,000 1395 74153300 7,5 2009 0,03 0,000 1787 74153900 7,5 2009 0,00 0,000 1973 74170000 20 2009 0,00 0,000 1049 74181100 20 2009 1,65 0,001 1972 74181900 20 2009 0,00 0,000 1971 74182000 20 2009 0,00 0,000 1786 74191000 7,5 2009 0,00 0,000 1421 74199100 7,5 2009 0,00 0,000 1153 74199900 7,5 2009 0,91 0,000 1465 75011000 2,5 2009 0,00 0,000 769 75051100 7,5 2009 7,48 0,003 1785 75072000 7,5 2009 0,00 0,000 1464 76011000 2,5 2009 0,00 0,000 1463 76012000 2,5 2009 0,00 0,000 1462 76031000 2,5 2009 0,00 0,000 1361 76041000 7,5 2009 0,08 0,000 1784 76042100 7,5 2009 0,00 0,000 68 76042900 7,5 2009 525,91 0,197 1783 76051100 7,5 2009 0,00 0,000 1782 76051900 7,5 2009 0,00 0,000 1085 76052100 7,5 2009 1,36 0,001 1781 76052900 7,5 2009 0,00 0,000 1232 76061100 7,5 2009 0,48 0,000 943 76061200 7,5 2009 2,93 0,001 1780 76069100 7,5 2009 0,00 0,000 815 76069200 7,5 2009 6,04 0,002 417 76071100 7,5 2009 37,32 0,014 442 76071900 7,5 2009 33,32 0,013 1213 76072000 7,5 2009 0,59 0,000 1779 76081000 7,5 2009 0,00 0,000 863 76082000 7,5 2009 4,76 0,002 587 76090000 7,5 2009 16,23 0,006 373 76101000 7,5 2009 45,64 0,017 529 76109000 7,5 2009 21,72 0,008 398 76110000 7,5 2009 41,71 0,016 1261 76121000 7,5 2009 0,38 0,000 652 76129000 7,5 2009 12,16 0,005 1329 76130000 7,5 2009 0,14 0,000 1778 76141000 7,5 2009 0,00 0,000 889 76149000 7,5 2009 4,09 0,002 1359 76151100 20 2009 0,08 0,000 286 76151900 20 2009 77,71 0,029 1101 76152000 20 2009 1,25 0,000 786 76161000 7,5 2009 6,95 0,003 516 76169900 20 2009 22,84 0,009 1461 78019100 2,5 2009 0,00 0,000 1460 78019900 2,5 2009 0,00 0,000 533 78030000 7,5 2009 20,90 0,008 1777 78041100 7,5 2009 0,00 0,000 1776 78041900 7,5 2009 0,00 0,000 345 78050000 7,5 2009 53,06 0,020 1399 78060000 20 2009 0,02 0,000 1459 79012000 2,5 2009 0,00 0,000 1458 79031000 2,5 2009 0,00 0,000 1457 79039000 2,5 2009 0,00 0,000 1775 79040000 7,5 2009 0,00 0,000 993 79060000 7,5 2009 2,26 0,001 965 79070010 7,5 2009 2,77 0,001 966 79070090 20 2009 2,75 0,001 1456 80011000 2,5 2009 0,00 0,000 650 80030000 7,5 2009 12,22 0,005 1774 80040000 7,5 2009 0,00 0,000 1773 80050010 7,5 2009 0,00 0,000 1455 80050020 2,5 2009 0,00 0,000 1970 80070000 20 2009 0,00 0,000 1772 81019900 7,5 2009 0,00 0,000 1454 81099000 2,5 2009 0,00 0,000 1453 81109000 2,5 2009 0,00 0,000 1452 81110000 2,5 2009 0,00 0,000 1451 81129900 2,5 2009 0,00 0,000 1450 81130000 2,5 2009 0,00 0,000 877 82011000 5 2009 4,33 0,002 1714 82012000 5 2009 0,00 0,000 649 82013000 5 2009 12,24 0,005 1106 82014000 5 2009 1,22 0,000 1078 82015000 5 2009 1,44 0,001 1011 82016000 5 2009 2,02 0,001 1028 82019000 5 2009 1,81 0,001 976 82021000 5 2009 2,50 0,001 456 82022000 5 2009 31,04 0,012 362 82023100 7,5 2009 47,75 0,018 1215 82023900 7,5 2009 0,58 0,000 1149 82024000 7,5 2009 0,92 0,000 1265 82029100 7,5 2009 0,36 0,000 429 82029900 7,5 2009 35,25 0,013 615 82031000 7,5 2009 13,95 0,005 647 82032000 7,5 2009 12,47 0,005 971 82033000 7,5 2009 2,66 0,001 1067 82034000 7,5 2009 1,53 0,001 726 82041100 7,5 2009 8,78 0,003 1022 82041200 7,5 2009 1,90 0,001 990 82042000 7,5 2009 2,31 0,001 849 82051000 7,5 2009 5,14 0,002 607 82052000 7,5 2009 14,69 0,006 844 82053000 7,5 2009 5,25 0,002 593 82054000 7,5 2009 15,68 0,006 1253 82055100 20 2009 0,40 0,000 253 82055900 7,5 2009 91,77 0,034 1380 82056000 7,5 2009 0,05 0,000 895 82057000 7,5 2009 3,96 0,001 979 82058000 7,5 2009 2,46 0,001 318 82059000 7,5 2009 62,59 0,024 399 82060000 7,5 2009 41,23 0,015 1771 82071300 7,5 2009 0,00 0,000 618 82071900 7,5 2009 13,88 0,005 1770 82072000 7,5 2009 0,00 0,000 1414 82073000 7,5 2009 0,01 0,000 1391 82074000 7,5 2009 0,03 0,000 395 82075000 7,5 2009 41,93 0,016 1769 82076000 7,5 2009 0,00 0,000 1020 82077000 7,5 2009 1,92 0,001 1768 82078000 7,5 2009 0,00 0,000 323 82079000 7,5 2009 61,34 0,023 714 82081000 7,5 2009 9,21 0,003 1273 82082000 7,5 2009 0,35 0,000 1767 82083000 7,5 2009 0,00 0,000 1766 82084000 7,5 2009 0,00 0,000 946 82089000 7,5 2009 2,90 0,001 1033 82090000 20 2009 1,76 0,001 1277 82100000 20 2009 0,33 0,000 1125 82111000 20 2009 1,07 0,000 1195 82119100 20 2009 0,68 0,000 819 82119200 20 2009 5,89 0,002 1109 82119300 20 2009 1,20 0,000 1119 82119400 20 2009 1,08 0,000 1969 82119500 20 2009 0,00 0,000 951 82121000 20 2009 2,87 0,001 1968 82122000 20 2009 0,00 0,000 363 82129000 7,5 2009 47,51 0,018 824 82130000 20 2009 5,81 0,002 1342 82141000 7,5 2009 0,12 0,000 1218 82142000 20 2009 0,57 0,000 1298 82149000 20 2009 0,24 0,000 805 82151000 20 2009 6,37 0,002 480 82152000 20 2009 26,94 0,010 1967 82159100 20 2009 0,00 0,000 734 82159900 20 2009 8,57 0,003 470 83011000 7,5 2009 28,92 0,011 772 83012000 7,5 2009 7,42 0,003 500 83013000 7,5 2009 25,24 0,009 136 83014000 7,5 2009 238,09 0,089 276 83015000 7,5 2009 81,95 0,031 411 83016000 7,5 2009 38,15 0,014 698 83017000 7,5 2009 10,26 0,004 443 83024900 20 2009 33,30 0,013 988 83025000 20 2009 2,33 0,001 1092 83026000 7,5 2009 1,29 0,000 455 83030000 7,5 2009 31,15 0,012 1304 83040000 20 2009 0,22 0,000 1966 83051000 20 2009 0,00 0,000 561 83052000 20 2009 18,51 0,007 1050 83059000 20 2009 1,64 0,001 1965 83061000 20 2009 0,00 0,000 857 83062100 20 2009 4,89 0,002 1012 83062900 20 2009 1,99 0,001 1238 83063000 20 2009 0,46 0,000 591 83071000 7,5 2009 15,80 0,006 843 83079000 7,5 2009 5,30 0,002 686 83081000 7,5 2009 10,85 0,004 1326 83082000 7,5 2009 0,15 0,000 986 83089000 7,5 2009 2,35 0,001 830 83091000 7,5 2009 5,74 0,002 190 83099000 7,5 2009 154,12 0,058 563 83100000 7,5 2009 18,27 0,007 184 83111000 7,5 2009 159,56 0,060 1084 83112000 7,5 2009 1,36 0,001 1178 83113000 7,5 2009 0,78 0,000 760 83119000 7,5 2009 7,76 0,003 996 84011000 5 2009 2,19 0,001 1413 84012000 5 2009 0,02 0,000 1713 84013000 5 2009 0,00 0,000 1712 84021100 5 2009 0,00 0,000 1711 84021200 5 2009 0,00 0,000 1404 84021900 5 2009 0,02 0,000 1045 84022000 5 2009 1,69 0,001 739 84029000 5 2009 8,40 0,003 779 84031000 5 2009 7,10 0,003 947 84039000 5 2009 2,88 0,001 1710 84041000 5 2009 0,00 0,000 1057 84042000 5 2009 1,61 0,001 1709 84049000 5 2009 0,00 0,000 605 84051000 5 2009 14,81 0,006 1708 84059000 5 2009 0,00 0,000 418 84061000 5 2009 37,17 0,014 1707 84068100 5 2009 0,00 0,000 1706 84068200 5 2009 0,00 0,000 935 84069000 7,5 2009 3,05 0,001 1765 84071000 7,5 2009 0,00 0,000 934 84072100 7,5 2009 3,07 0,001 1309 84072900 7,5 2009 0,21 0,000 1764 84073200 7,5 2009 0,00 0,000 1158 84073400 7,5 2009 0,88 0,000 390 84079000 7,5 2009 42,62 0,016 752 84081010 7,5 2009 8,06 0,003 186 84081090 7,5 2009 158,05 0,059 272 84082000 7,5 2009 83,60 0,031 85 84089000 7,5 2009 417,04 0,157 430 84091000 7,5 2009 35,12 0,013 275 84099100 7,5 2009 83,08 0,031 39 84099900 7,5 2009 823,21 0,309 105 84101100 5 2009 330,84 0,124 999 84101200 5 2009 2,15 0,001 601 84101300 5 2009 15,15 0,006 78 84109000 5 2009 453,30 0,170 949 84111200 5 2009 2,88 0,001 1705 84118100 5 2009 0,00 0,000 1704 84119900 5 2009 0,00 0,000 1703 84121000 5 2009 0,00 0,000 1118 84122100 5 2009 1,09 0,000 696 84122900 5 2009 10,59 0,004 1702 84123100 5 2009 0,00 0,000 611 84123900 5 2009 14,46 0,005 294 84128000 5 2009 70,23 0,026 573 84129000 5 2009 17,17 0,006 243 84131100 5 2009 98,08 0,037 662 84131900 5 2009 11,77 0,004 1076 84132000 5 2009 1,46 0,001 191 84133000 5 2009 153,67 0,058 740 84134000 5 2009 8,39 0,003 1701 84135000 5 2009 0,00 0,000 376 84136000 5 2009 45,12 0,017 74 84137000 5 2009 486,27 0,183 150 84138100 5 2009 203,48 0,076 446 84138200 5 2009 32,76 0,012 99 84139100 5 2009 347,08 0,130 519 84139200 5 2009 22,40 0,008 366 84141000 5 2009 47,16 0,018 1409 84142000 5 2009 0,02 0,000 426 84143000 5 2009 35,82 0,013 220 84144000 5 2009 124,09 0,047 629 84145100 20 2009 13,20 0,005 179 84145900 5 2009 162,37 0,061 421 84146000 20 2009 36,30 0,014 199 84148000 7,5 2009 138,58 0,052 182 84149000 7,5 2009 160,11 0,060 94 84151000 20 2009 361,04 0,136 1964 84158100 20 2009 0,00 0,000 279 84158210 20 2009 81,01 0,030 269 84158290 5 2009 85,37 0,032 1963 84158300 20 2009 0,00 0,000 195 84159000 7,5 2009 146,71 0,055 1201 84161000 5 2009 0,65 0,000 448 84162000 5 2009 32,08 0,012 1170 84163000 5 2009 0,84 0,000 1184 84169000 5 2009 0,75 0,000 405 84171000 5 2009 38,57 0,014 27 84172000 5 2009 979,87 0,368 404 84178000 5 2009 38,78 0,015 402 84179000 5 2009 38,99 0,015 632 84181000 20 2009 13,11 0,005 538 84182100 20 2009 20,39 0,008 228 84182200 20 2009 110,02 0,041 170 84182900 20 2009 174,57 0,066 482 84183000 20 2009 26,44 0,010 49 84185000 5 2009 690,20 0,259 616 84186100 5 2009 13,91 0,005 462 84186900 5 2009 30,24 0,011 230 84189100 5 2009 108,45 0,041 166 84189900 7,5 2009 180,00 0,068 885 84191100 5 2009 4,13 0,002 711 84191900 5 2009 9,34 0,004 107 84192000 5 2009 312,24 0,117 1700 84193100 5 2009 0,00 0,000 1699 84193200 5 2009 0,00 0,000 625 84193900 5 2009 13,33 0,005 489 84194000 5 2009 26,02 0,010 1019 84195000 5 2009 1,93 0,001 1698 84196000 5 2009 0,00 0,000 317 84198100 5 2009 62,73 0,024 237 84198900 5 2009 103,17 0,039 581 84199000 5 2009 16,70 0,006 1166 84201000 5 2009 0,85 0,000 1146 84209100 5 2009 0,95 0,000 952 84209900 5 2009 2,86 0,001 776 84211200 5 2009 7,18 0,003 282 84211900 5 2009 79,32 0,030 84 84212100 5 2009 420,59 0,158 864 84212200 5 2009 4,75 0,002 295 84212300 5 2009 69,77 0,026 125 84212900 5 2009 259,89 0,098 267 84213100 5 2009 86,51 0,032 288 84213900 5 2009 75,07 0,028 1233 84219100 5 2009 0,48 0,000 588 84219900 5 2009 16,21 0,006 817 84221100 20 2009 5,94 0,002 624 84221900 5 2009 13,44 0,005 1094 84222000 5 2009 1,28 0,000 501 84223000 5 2009 25,19 0,009 70 84224000 5 2009 511,45 0,192 146 84229000 5 2009 211,13 0,079 124 84231000 20 2009 260,17 0,098 1697 84232000 5 2009 0,00 0,000 524 84233000 5 2009 21,93 0,008 372 84238100 5 2009 45,80 0,017 427 84238200 5 2009 35,38 0,013 209 84238900 5 2009 129,79 0,049 1116 84239000 5 2009 1,11 0,000 265 84241000 5 2009 87,68 0,033 790 84242000 5 2009 6,90 0,003 574 84243000 5 2009 17,05 0,006 53 84248100 5 2009 647,01 0,243 308 84248900 5 2009 65,87 0,025 291 84249000 5 2009 72,36 0,027 1268 84251100 5 2009 0,36 0,000 1177 84251900 5 2009 0,79 0,000 818 84252000 5 2009 5,93 0,002 1696 84253100 5 2009 0,00 0,000 511 84253900 5 2009 23,36 0,009 621 84254100 5 2009 13,55 0,005 962 84254200 5 2009 2,77 0,001 757 84254900 5 2009 7,80 0,003 358 84261100 5 2009 47,92 0,018 1695 84261200 5 2009 0,00 0,000 1694 84261900 5 2009 0,00 0,000 1693 84262000 5 2009 0,00 0,000 713 84263000 5 2009 9,24 0,003 1692 84264100 5 2009 0,00 0,000 1691 84264900 5 2009 0,00 0,000 1690 84269100 5 2009 0,00 0,000 1689 84269900 5 2009 0,00 0,000 485 84271000 5 2009 26,23 0,010 46 84272000 5 2009 709,87 0,267 22 84279000 5 2009 1 062,04 0,399 138 84281000 5 2009 233,20 0,088 1688 84282000 5 2009 0,00 0,000 1124 84283200 5 2009 1,07 0,000 613 84283300 5 2009 14,00 0,005 172 84283900 5 2009 169,08 0,063 261 84284000 5 2009 89,91 0,034 80 84289000 5 2009 445,64 0,167 1687 84291100 5 2009 0,00 0,000 122 84291900 5 2009 262,35 0,099 1112 84292000 5 2009 1,15 0,000 1686 84293000 5 2009 0,00 0,000 26 84294000 5 2009 994,54 0,373 65 84295100 5 2009 555,58 0,209 367 84295200 5 2009 47,13 0,018 75 84295900 5 2009 478,15 0,180 1685 84301000 5 2009 0,00 0,000 1090 84303100 5 2009 1,30 0,000 109 84303900 5 2009 297,01 0,112 1684 84304100 5 2009 0,00 0,000 111 84304900 5 2009 290,26 0,109 1683 84305000 5 2009 0,00 0,000 383 84306100 5 2009 43,32 0,016 845 84306900 5 2009 5,23 0,002 619 84311000 5 2009 13,85 0,005 98 84312000 5 2009 357,23 0,134 487 84313100 5 2009 26,13 0,010 130 84313900 5 2009 250,95 0,094 293 84314100 5 2009 71,13 0,027 309 84314200 5 2009 65,80 0,025 458 84314300 5 2009 30,70 0,012 43 84314900 5 2009 738,90 0,277 350 84321000 5 2009 49,69 0,019 251 84322100 5 2009 94,01 0,035 606 84322900 5 2009 14,79 0,006 508 84323000 5 2009 23,66 0,009 1682 84324000 5 2009 0,00 0,000 403 84328000 5 2009 38,84 0,015 640 84329000 5 2009 12,83 0,005 1962 84331100 20 2009 0,00 0,000 1138 84331900 20 2009 1,00 0,000 566 84332000 5 2009 17,79 0,007 1681 84335100 5 2009 0,00 0,000 1680 84335200 5 2009 0,00 0,000 1003 84335300 5 2009 2,11 0,001 1679 84335900 5 2009 0,00 0,000 1678 84336000 5 2009 0,00 0,000 82 84339000 5 2009 423,65 0,159 1677 84341000 5 2009 0,00 0,000 1676 84342000 5 2009 0,00 0,000 622 84349000 5 2009 13,53 0,005 1314 84351000 5 2009 0,19 0,000 1675 84359000 5 2009 0,00 0,000 110 84361000 5 2009 294,94 0,111 213 84362100 5 2009 128,66 0,048 1334 84362900 5 2009 0,13 0,000 1126 84368000 5 2009 1,06 0,000 733 84369100 5 2009 8,58 0,003 444 84369900 5 2009 33,20 0,012 1674 84371000 5 2009 0,00 0,000 9 84378000 5 2009 2 360,24 0,886 542 84379000 5 2009 20,13 0,008 119 84381000 5 2009 264,74 0,099 1673 84382000 5 2009 0,00 0,000 1672 84383000 5 2009 0,00 0,000 1671 84384000 5 2009 0,00 0,000 231 84385000 5 2009 107,81 0,040 569 84386000 5 2009 17,61 0,007 12 84388000 5 2009 2 276,47 0,855 176 84389000 5 2009 166,92 0,063 747 84391000 5 2009 8,16 0,003 238 84392000 5 2009 103,04 0,039 1670 84393000 5 2009 0,00 0,000 1023 84399100 5 2009 1,88 0,001 1669 84399900 5 2009 0,00 0,000 512 84401000 5 2009 23,17 0,009 1270 84409000 5 2009 0,35 0,000 321 84411000 5 2009 61,67 0,023 1668 84412000 5 2009 0,00 0,000 1098 84414000 5 2009 1,28 0,000 727 84418000 5 2009 8,72 0,003 1374 84419000 5 2009 0,06 0,000 706 84421000 5 2009 9,67 0,004 1044 84423000 5 2009 1,70 0,001 1415 84424000 5 2009 0,01 0,000 1667 84425000 5 2009 0,00 0,000 472 84431100 5 2009 28,54 0,011 810 84431200 5 2009 6,21 0,002 121 84431900 5 2009 263,43 0,099 784 84432900 5 2009 6,97 0,003 249 84433000 5 2009 95,31 0,036 1666 84434000 5 2009 0,00 0,000 923 84435100 5 2009 3,27 0,001 71 84435900 5 2009 501,38 0,188 1241 84436000 5 2009 0,46 0,000 745 84439000 5 2009 8,26 0,003 1300 84440000 5 2009 0,24 0,000 1665 84451900 5 2009 0,00 0,000 1664 84452000 5 2009 0,00 0,000 1663 84453000 5 2009 0,00 0,000 1662 84459000 5 2009 0,00 0,000 1661 84471100 5 2009 0,00 0,000 1660 84472000 5 2009 0,00 0,000 1387 84479000 5 2009 0,04 0,000 604 84481900 5 2009 14,85 0,006 548 84482000 5 2009 19,77 0,007 1659 84483200 5 2009 0,00 0,000 1047 84483900 5 2009 1,69 0,001 477 84484900 5 2009 27,37 0,010 1658 84485100 5 2009 0,00 0,000 1351 84485900 5 2009 0,10 0,000 1103 84501100 20 2009 1,23 0,000 1961 84501200 20 2009 0,00 0,000 788 84501900 20 2009 6,94 0,003 494 84502000 5 2009 25,70 0,010 913 84509000 5 2009 3,50 0,001 247 84511000 5 2009 95,75 0,036 667 84512100 20 2009 11,56 0,004 349 84512900 5 2009 50,15 0,019 410 84513000 5 2009 38,15 0,014 278 84514000 5 2009 81,71 0,031 1657 84515000 5 2009 0,00 0,000 858 84518000 5 2009 4,87 0,002 921 84519000 5 2009 3,30 0,001 766 84521000 5 2009 7,62 0,003 1656 84522100 5 2009 0,00 0,000 804 84522900 5 2009 6,39 0,002 1310 84523000 5 2009 0,20 0,000 1655 84524000 5 2009 0,00 0,000 495 84529000 5 2009 25,69 0,010 1144 84531000 5 2009 0,97 0,000 737 84532000 5 2009 8,46 0,003 956 84538000 5 2009 2,82 0,001 1235 84539000 5 2009 0,47 0,000 1017 84541000 5 2009 1,96 0,001 1142 84549000 5 2009 0,98 0,000 1654 84551000 5 2009 0,00 0,000 1653 84552100 5 2009 0,00 0,000 1652 84553000 5 2009 0,00 0,000 1651 84559000 5 2009 0,00 0,000 1650 84561000 5 2009 0,00 0,000 1649 84569100 5 2009 0,00 0,000 1192 84569900 5 2009 0,70 0,000 1276 84571000 5 2009 0,33 0,000 1648 84572000 5 2009 0,00 0,000 1647 84581900 5 2009 0,00 0,000 825 84589900 5 2009 5,80 0,002 1646 84591000 5 2009 0,00 0,000 890 84592900 5 2009 4,05 0,002 1224 84593900 5 2009 0,52 0,000 1384 84594000 5 2009 0,04 0,000 1353 84595100 5 2009 0,09 0,000 1645 84595900 5 2009 0,00 0,000 953 84596900 5 2009 2,85 0,001 1644 84597000 5 2009 0,00 0,000 1643 84601100 5 2009 0,00 0,000 413 84601900 5 2009 38,09 0,014 1642 84602100 5 2009 0,00 0,000 1187 84602900 5 2009 0,73 0,000 743 84603900 5 2009 8,28 0,003 699 84604000 5 2009 10,22 0,004 725 84609000 5 2009 8,80 0,003 576 84612000 5 2009 16,87 0,006 1641 84613000 5 2009 0,00 0,000 520 84614000 5 2009 22,37 0,008 803 84615000 5 2009 6,40 0,002 940 84619000 5 2009 2,97 0,001 307 84621000 5 2009 66,21 0,025 1640 84622100 5 2009 0,00 0,000 270 84622900 5 2009 84,77 0,032 1639 84623900 5 2009 0,00 0,000 1638 84624900 5 2009 0,00 0,000 861 84629100 5 2009 4,80 0,002 821 84629900 5 2009 5,82 0,002 1303 84631000 5 2009 0,23 0,000 1081 84632000 5 2009 1,39 0,001 1637 84633000 5 2009 0,00 0,000 540 84639000 5 2009 20,28 0,008 1155 84641000 5 2009 0,90 0,000 720 84642000 5 2009 8,90 0,003 369 84649000 5 2009 46,72 0,018 463 84651000 5 2009 29,93 0,011 596 84659100 5 2009 15,47 0,006 530 84659200 5 2009 21,36 0,008 1064 84659300 5 2009 1,54 0,001 572 84659400 5 2009 17,41 0,007 1082 84659500 5 2009 1,37 0,001 1636 84659600 5 2009 0,00 0,000 396 84659900 5 2009 41,90 0,016 1400 84661000 5 2009 0,02 0,000 1416 84662000 5 2009 0,01 0,000 1217 84663000 5 2009 0,57 0,000 123 84669100 5 2009 261,02 0,098 683 84669200 5 2009 10,87 0,004 831 84669300 5 2009 5,61 0,002 575 84669400 5 2009 16,87 0,006 260 84671100 5 2009 89,99 0,034 517 84671900 5 2009 22,74 0,009 400 84672100 5 2009 40,73 0,015 221 84672200 5 2009 123,39 0,046 235 84672900 5 2009 103,57 0,039 1156 84678100 5 2009 0,89 0,000 664 84678900 5 2009 11,61 0,004 1139 84679100 5 2009 0,99 0,000 1231 84679200 5 2009 0,49 0,000 691 84679900 5 2009 10,75 0,004 558 84681000 5 2009 19,30 0,007 1635 84682000 5 2009 0,00 0,000 546 84688000 5 2009 19,82 0,007 553 84689000 5 2009 19,58 0,007 948 84692000 7,5 2009 2,88 0,001 1393 84693000 7,5 2009 0,03 0,000 801 84701000 7,5 2009 6,45 0,002 883 84702100 7,5 2009 4,22 0,002 204 84702900 7,5 2009 134,64 0,051 638 84703000 7,5 2009 12,89 0,005 415 84704000 7,5 2009 37,42 0,014 1763 84705000 7,5 2009 0,00 0,000 543 84709000 7,5 2009 20,09 0,008 29 84711000 7,5 2009 952,57 0,358 20 84713000 7,5 2009 1 088,11 0,409 513 84715000 7,5 2009 23,07 0,009 137 84716000 7,5 2009 233,28 0,088 42 84717000 7,5 2009 790,56 0,297 31 84718000 7,5 2009 938,58 0,352 89 84719000 7,5 2009 382,06 0,143 967 84721000 7,5 2009 2,73 0,001 1222 84722000 7,5 2009 0,53 0,000 1762 84723000 7,5 2009 0,00 0,000 73 84729000 7,5 2009 487,70 0,183 432 84731000 7,5 2009 34,88 0,013 434 84732100 7,5 2009 34,52 0,013 820 84732900 7,5 2009 5,85 0,002 6 84733000 7,5 2009 3 596,79 1,351 284 84734000 7,5 2009 78,87 0,030 1004 84735000 7,5 2009 2,09 0,001 149 84741000 5 2009 208,45 0,078 44 84742000 5 2009 734,25 0,276 310 84743100 5 2009 65,56 0,025 157 84743200 5 2009 193,98 0,073 586 84743900 5 2009 16,25 0,006 160 84748000 5 2009 189,39 0,071 76 84749000 5 2009 471,90 0,177 1634 84751000 5 2009 0,00 0,000 719 84752900 5 2009 8,95 0,003 1031 84759000 5 2009 1,80 0,001 1761 84762100 7,5 2009 0,00 0,000 1760 84768100 7,5 2009 0,00 0,000 1759 84768900 7,5 2009 0,00 0,000 1758 84769000 7,5 2009 0,00 0,000 33 84771000 5 2009 924,75 0,347 169 84772000 5 2009 175,33 0,066 326 84773000 5 2009 59,07 0,022 1633 84774000 5 2009 0,00 0,000 1632 84775100 5 2009 0,00 0,000 978 84775900 5 2009 2,46 0,001 178 84778000 5 2009 163,55 0,061 585 84779000 5 2009 16,37 0,006 1631 84781000 5 2009 0,00 0,000 451 84789000 5 2009 31,83 0,012 371 84791000 5 2009 46,41 0,017 271 84792000 5 2009 83,63 0,031 1630 84793000 5 2009 0,00 0,000 113 84796000 5 2009 287,10 0,108 1135 84798100 5 2009 1,01 0,000 37 84798200 5 2009 870,68 0,327 174 84798900 5 2009 167,17 0,063 227 84799000 5 2009 111,13 0,042 1629 84801000 5 2009 0,00 0,000 894 84802000 5 2009 3,99 0,001 1628 84803000 5 2009 0,00 0,000 370 84804100 5 2009 46,71 0,018 210 84804900 5 2009 129,61 0,049 1627 84805000 5 2009 0,00 0,000 535 84806000 5 2009 20,60 0,008 338 84807100 5 2009 54,51 0,020 439 84807900 5 2009 33,92 0,013 142 84811000 7,5 2009 215,97 0,081 911 84812000 7,5 2009 3,55 0,001 134 84813000 7,5 2009 239,13 0,090 117 84814000 7,5 2009 270,19 0,101 154 84818000 7,5 2009 196,41 0,074 320 84819000 7,5 2009 62,04 0,023 155 84821000 7,5 2009 195,80 0,074 982 84822000 7,5 2009 2,39 0,001 1757 84823000 7,5 2009 0,00 0,000 1185 84824000 7,5 2009 0,75 0,000 1016 84825000 7,5 2009 1,96 0,001 316 84828000 7,5 2009 63,38 0,024 1160 84829100 7,5 2009 0,88 0,000 891 84829900 7,5 2009 4,03 0,002 162 84831000 7,5 2009 187,04 0,070 939 84832000 7,5 2009 2,99 0,001 577 84833000 7,5 2009 16,82 0,006 305 84834000 7,5 2009 66,45 0,025 1128 84835000 7,5 2009 1,04 0,000 528 84836000 7,5 2009 21,83 0,008 826 84839000 7,5 2009 5,77 0,002 140 84841000 7,5 2009 217,81 0,082 461 84842000 7,5 2009 30,35 0,011 173 84849000 7,5 2009 168,86 0,063 486 84851000 7,5 2009 26,22 0,010 127 84859000 7,5 2009 253,29 0,095 721 85011000 5 2009 8,89 0,003 1321 85012000 5 2009 0,16 0,000 1191 85013100 5 2009 0,70 0,000 584 85013200 5 2009 16,38 0,006 468 85013300 5 2009 29,44 0,011 1626 85013400 5 2009 0,00 0,000 1130 85014000 5 2009 1,04 0,000 1230 85015100 5 2009 0,49 0,000 873 85015200 5 2009 4,45 0,002 759 85015300 5 2009 7,77 0,003 147 85016100 5 2009 210,71 0,079 197 85016200 5 2009 144,45 0,054 95 85016300 5 2009 359,52 0,135 1625 85016400 5 2009 0,00 0,000 32 85021100 5 2009 935,55 0,351 79 85021200 5 2009 451,84 0,170 118 85021300 5 2009 265,99 0,100 1227 85022000 5 2009 0,50 0,000 1624 85023100 5 2009 0,00 0,000 475 85023900 5 2009 28,00 0,011 474 85024000 5 2009 28,07 0,011 188 85030000 5 2009 156,51 0,059 425 85041000 5 2009 35,92 0,013 83 85042100 5 2009 422,12 0,159 256 85042200 5 2009 91,51 0,034 1623 85042300 5 2009 0,00 0,000 167 85043100 5 2009 179,83 0,068 233 85043200 5 2009 106,55 0,040 58 85043300 5 2009 579,53 0,218 47 85043400 5 2009 699,84 0,263 62 85044000 5 2009 561,35 0,211 514 85045000 5 2009 22,93 0,009 315 85049000 5 2009 63,62 0,024 1220 85051100 5 2009 0,54 0,000 899 85051900 5 2009 3,88 0,001 1157 85052000 5 2009 0,88 0,000 1622 85053000 5 2009 0,00 0,000 459 85059000 5 2009 30,63 0,012 1756 85061000 7,5 2009 0,00 0,000 1097 85063000 7,5 2009 1,28 0,000 1755 85064000 7,5 2009 0,00 0,000 1754 85065000 7,5 2009 0,00 0,000 1753 85066000 7,5 2009 0,00 0,000 630 85068000 7,5 2009 13,16 0,005 1752 85069000 7,5 2009 0,00 0,000 441 85071000 7,5 2009 33,42 0,013 245 85072000 7,5 2009 96,96 0,036 917 85073000 7,5 2009 3,45 0,001 156 85078000 7,5 2009 194,11 0,073 420 85079000 7,5 2009 36,33 0,014 928 85091000 20 2009 3,11 0,001 1960 85092000 20 2009 0,00 0,000 1959 85093000 20 2009 0,00 0,000 684 85094000 20 2009 10,85 0,004 723 85098000 20 2009 8,83 0,003 631 85099000 20 2009 13,12 0,005 1239 85101000 20 2009 0,46 0,000 1958 85102000 20 2009 0,00 0,000 1957 85103000 20 2009 0,00 0,000 1956 85109000 20 2009 0,00 0,000 854 85111000 7,5 2009 5,00 0,002 1008 85112000 7,5 2009 2,04 0,001 590 85113000 7,5 2009 15,84 0,006 346 85114000 7,5 2009 52,79 0,020 409 85115000 7,5 2009 38,15 0,014 498 85118000 7,5 2009 25,51 0,010 536 85119000 7,5 2009 20,53 0,008 464 85122000 7,5 2009 29,85 0,011 839 85123000 7,5 2009 5,42 0,002 855 85124000 7,5 2009 4,94 0,002 1159 85129000 7,5 2009 0,88 0,000 555 85131000 20 2009 19,50 0,007 1955 85139000 20 2009 0,00 0,000 1046 85141000 5 2009 1,69 0,001 1621 85142000 5 2009 0,00 0,000 159 85143000 5 2009 190,00 0,071 1074 85144000 5 2009 1,49 0,001 273 85149000 5 2009 83,58 0,031 1015 85151100 5 2009 1,97 0,001 1363 85151900 5 2009 0,07 0,000 1114 85152100 5 2009 1,12 0,000 599 85152900 5 2009 15,25 0,006 1620 85153100 5 2009 0,00 0,000 932 85153900 5 2009 3,07 0,001 1091 85158000 5 2009 1,29 0,000 1001 85159000 5 2009 2,12 0,001 93 85161000 20 2009 361,24 0,136 1954 85162100 20 2009 0,00 0,000 1152 85162900 20 2009 0,91 0,000 960 85163100 20 2009 2,79 0,001 1397 85163200 20 2009 0,03 0,000 644 85163300 20 2009 12,58 0,005 562 85164000 20 2009 18,42 0,007 705 85165000 20 2009 9,71 0,004 259 85166000 20 2009 90,09 0,034 381 85167110 20 2009 43,59 0,016 445 85167120 5 2009 33,02 0,012 526 85167190 20 2009 21,85 0,008 1029 85167200 20 2009 1,81 0,001 668 85167900 20 2009 11,50 0,004 756 85168000 20 2009 7,88 0,003 681 85169000 7,5 2009 10,93 0,004 115 85171910 7,5 2009 277,29 0,104 848 85172100 20 2009 5,17 0,002 973 85172200 20 2009 2,65 0,001 171 85173000 7,5 2009 169,69 0,064 15 85175000 7,5 2009 1 699,27 0,638 4 85178000 7,5 2009 9 961,98 3,741 5 85179000 7,5 2009 6 273,38 2,356 902 85181000 20 2009 3,78 0,001 1285 85182100 20 2009 0,30 0,000 1071 85182200 20 2009 1,51 0,001 715 85182900 20 2009 9,14 0,003 797 85183000 20 2009 6,59 0,002 903 85184000 20 2009 3,74 0,001 1212 85185000 20 2009 0,59 0,000 539 85189000 7,5 2009 20,32 0,008 1953 85191000 20 2009 0,00 0,000 1952 85192100 20 2009 0,00 0,000 1951 85192900 20 2009 0,00 0,000 1950 85193100 20 2009 0,00 0,000 663 85193900 20 2009 11,70 0,004 1949 85194000 20 2009 0,00 0,000 1336 85199200 20 2009 0,13 0,000 1223 85199300 20 2009 0,53 0,000 206 85199900 20 2009 132,21 0,050 1948 85201000 20 2009 0,00 0,000 878 85203200 20 2009 4,29 0,002 436 85203300 20 2009 34,32 0,013 872 85203900 20 2009 4,52 0,002 435 85209000 20 2009 34,46 0,013 925 85211000 20 2009 3,18 0,001 292 85219000 20 2009 72,03 0,027 1947 85221000 20 2009 0,00 0,000 314 85229000 7,5 2009 63,91 0,024 929 85231110 20 2009 3,10 0,001 374 85231190 7,5 2009 45,53 0,017 2109 85231200 20 2009 0,00 0,000 809 85231300 20 2009 6,24 0,002 1070 85232000 20 2009 1,51 0,001 871 85233000 7,5 2009 4,57 0,002 1243 85239000 20 2009 0,46 0,000 645 85241000 20 2009 12,54 0,005 460 85243110 20 2009 30,48 0,011 257 85243190 7,5 2009 90,43 0,034 679 85243200 20 2009 10,97 0,004 578 85243900 20 2009 16,77 0,006 1406 85244000 20 2009 0,02 0,000 1946 85245100 20 2009 0,00 0,000 1318 85245200 20 2009 0,18 0,000 1945 85245300 20 2009 0,00 0,000 783 85246000 7,5 2009 7,01 0,003 778 85249100 7,5 2009 7,14 0,003 1244 85249900 20 2009 0,44 0,000 86 85251000 7,5 2009 406,43 0,153 108 85252090 7,5 2009 303,55 0,114 343 85253000 20 2009 53,90 0,020 215 85254000 20 2009 127,87 0,048 258 85261000 5 2009 90,33 0,034 608 85269100 5 2009 14,67 0,006 570 85269200 5 2009 17,59 0,007 1289 85271200 20 2009 0,29 0,000 802 85271300 20 2009 6,45 0,002 1211 85271900 20 2009 0,60 0,000 742 85272100 20 2009 8,32 0,003 669 85272900 20 2009 11,48 0,004 1010 85273100 20 2009 2,02 0,001 1944 85273900 20 2009 0,00 0,000 262 85279000 20 2009 89,48 0,034 1332 85281300 20 2009 0,14 0,000 1943 85282200 20 2009 0,00 0,000 589 85283000 20 2009 15,87 0,006 28 85291010 7,5 2009 959,46 0,360 51 85299010 7,5 2009 664,90 0,250 185 85299090 20 2009 158,26 0,059 1619 85301000 5 2009 0,00 0,000 175 85308000 5 2009 167,01 0,063 348 85309000 5 2009 50,19 0,019 158 85311000 5 2009 190,20 0,071 600 85312000 5 2009 15,23 0,006 483 85318000 5 2009 26,43 0,010 522 85319000 7,5 2009 22,16 0,008 181 85321000 7,5 2009 160,97 0,060 1751 85322200 7,5 2009 0,00 0,000 354 85322900 7,5 2009 48,28 0,018 692 85323000 7,5 2009 10,74 0,004 975 85329000 7,5 2009 2,58 0,001 1306 85331000 7,5 2009 0,21 0,000 908 85332900 7,5 2009 3,60 0,001 708 85333900 7,5 2009 9,48 0,004 954 85334000 7,5 2009 2,84 0,001 330 85339000 7,5 2009 57,99 0,022 736 85340000 7,5 2009 8,47 0,003 564 85351000 7,5 2009 18,22 0,007 1117 85352100 7,5 2009 1,09 0,000 341 85352900 7,5 2009 54,02 0,020 313 85353000 7,5 2009 64,07 0,024 329 85354000 7,5 2009 58,02 0,022 360 85359000 7,5 2009 47,83 0,018 568 85361000 7,5 2009 17,63 0,007 45 85362000 7,5 2009 726,69 0,273 302 85363000 7,5 2009 68,11 0,026 860 85364100 7,5 2009 4,82 0,002 120 85364900 7,5 2009 263,47 0,099 57 85365000 7,5 2009 597,04 0,224 222 85366100 7,5 2009 123,25 0,046 54 85369000 7,5 2009 636,57 0,239 56 85371000 7,5 2009 610,18 0,229 18 85372000 7,5 2009 1 217,84 0,457 116 85381000 7,5 2009 273,81 0,103 30 85389000 7,5 2009 944,39 0,355 332 85391000 7,5 2009 57,61 0,022 773 85392100 7,5 2009 7,39 0,003 281 85392200 7,5 2009 79,83 0,030 264 85392900 7,5 2009 88,71 0,033 481 85393100 7,5 2009 26,88 0,010 658 85393200 7,5 2009 11,81 0,004 375 85393900 7,5 2009 45,39 0,017 1750 85394100 7,5 2009 0,00 0,000 609 85394900 7,5 2009 14,53 0,005 837 85399000 7,5 2009 5,46 0,002 1388 85401100 7,5 2009 0,04 0,000 1749 85401200 7,5 2009 0,00 0,000 1262 85402000 7,5 2009 0,38 0,000 1748 85404000 7,5 2009 0,00 0,000 1747 85405000 7,5 2009 0,00 0,000 1746 85406000 7,5 2009 0,00 0,000 1422 85407100 7,5 2009 0,00 0,000 1745 85407200 7,5 2009 0,00 0,000 1179 85407900 7,5 2009 0,77 0,000 1075 85408900 7,5 2009 1,48 0,001 1744 85409900 7,5 2009 0,00 0,000 285 85411000 7,5 2009 78,63 0,030 623 85412900 7,5 2009 13,49 0,005 689 85413000 7,5 2009 10,77 0,004 835 85414000 7,5 2009 5,50 0,002 1322 85415000 7,5 2009 0,15 0,000 1743 85416000 7,5 2009 0,00 0,000 1214 85419000 7,5 2009 0,58 0,000 567 85421000 7,5 2009 17,75 0,007 852 85422100 7,5 2009 5,04 0,002 1237 85422900 7,5 2009 0,47 0,000 1066 85426000 7,5 2009 1,53 0,001 970 85427000 7,5 2009 2,68 0,001 795 85429000 7,5 2009 6,69 0,003 1618 85431100 5 2009 0,00 0,000 1006 85431900 5 2009 2,07 0,001 697 85432000 5 2009 10,38 0,004 1328 85433000 5 2009 0,15 0,000 1617 85434000 5 2009 0,00 0,000 1110 85438100 5 2009 1,20 0,000 114 85438900 5 2009 286,95 0,108 674 85439000 5 2009 11,40 0,004 634 85441100 7,5 2009 13,00 0,005 34 85441900 7,5 2009 915,01 0,344 23 85442000 7,5 2009 1 014,39 0,381 770 85443000 7,5 2009 7,47 0,003 700 85444100 7,5 2009 10,07 0,004 36 85444900 7,5 2009 901,12 0,338 412 85445100 7,5 2009 38,09 0,014 780 85445910 2,5 2009 7,10 0,003 16 85445990 7,5 2009 1 616,26 0,607 1449 85446010 2,5 2009 0,00 0,000 100 85446090 7,5 2009 345,62 0,130 710 85447000 7,5 2009 9,40 0,004 1742 85451100 7,5 2009 0,00 0,000 626 85451900 7,5 2009 13,33 0,005 537 85452000 7,5 2009 20,49 0,008 1411 85459000 7,5 2009 0,02 0,000 1741 85462000 7,5 2009 0,00 0,000 394 85469000 7,5 2009 41,94 0,016 687 85471000 7,5 2009 10,83 0,004 168 85472000 7,5 2009 175,55 0,066 385 85479000 7,5 2009 43,10 0,016 1401 85481000 7,5 2009 0,02 0,000 193 85489000 7,5 2009 149,13 0,056 77 87019010 5 2009 468,39 0,176 1616 87049000 5 2009 0,00 0,000 35 87089900 7,5 2009 906,74 0,340 408 87112000 20 2009 38,29 0,014 1424 88019090 0 2009 0,00 0,000 1615 89011000 5 2009 0,00 0,000 1614 89019000 5 2009 0,00 0,000 2 89020000 5 2009 16 366,74 6,146 930 89031000 20 2009 3,10 0,001 1942 89039120 20 2009 0,00 0,000 1941 89039200 20 2009 0,00 0,000 1296 89039900 20 2009 0,25 0,000 1613 89040000 5 2009 0,00 0,000 1612 89059000 5 2009 0,00 0,000 306 89069000 5 2009 66,29 0,025 641 89071000 5 2009 12,79 0,005 552 89079000 5 2009 19,61 0,007 603 90011000 7,5 2009 14,94 0,006 1740 90013000 7,5 2009 0,00 0,000 1739 90014000 7,5 2009 0,00 0,000 1738 90015000 7,5 2009 0,00 0,000 1737 90019000 7,5 2009 0,00 0,000 1099 90021100 20 2009 1,26 0,000 1186 90021900 20 2009 0,74 0,000 1371 90022000 20 2009 0,06 0,000 961 90029000 20 2009 2,79 0,001 1448 90031100 2,5 2009 0,00 0,000 1736 90031900 7,5 2009 0,00 0,000 1735 90039000 7,5 2009 0,00 0,000 695 90041000 20 2009 10,61 0,004 378 90049000 2,5 2009 44,11 0,017 1183 90051000 20 2009 0,75 0,000 1180 90058000 20 2009 0,76 0,000 301 90059000 20 2009 68,15 0,026 1940 90061000 20 2009 0,00 0,000 1939 90062000 20 2009 0,00 0,000 1938 90063000 20 2009 0,00 0,000 1229 90064000 20 2009 0,50 0,000 1182 90065100 20 2009 0,75 0,000 1937 90065200 20 2009 0,00 0,000 1389 90065300 20 2009 0,04 0,000 1936 90065900 20 2009 0,00 0,000 1935 90066100 20 2009 0,00 0,000 1292 90066200 20 2009 0,27 0,000 1934 90066900 20 2009 0,00 0,000 1933 90069100 20 2009 0,00 0,000 1932 90069900 20 2009 0,00 0,000 1258 90071100 20 2009 0,39 0,000 557 90071900 20 2009 19,40 0,007 357 90072000 20 2009 48,04 0,018 672 90079100 20 2009 11,43 0,004 1278 90079200 20 2009 0,33 0,000 1030 90081000 20 2009 1,81 0,001 955 90083000 20 2009 2,82 0,001 1931 90084000 20 2009 0,00 0,000 1930 90089000 20 2009 0,00 0,000 64 90091100 7,5 2009 558,85 0,210 1734 90091200 7,5 2009 0,00 0,000 139 90092100 7,5 2009 221,73 0,083 532 90092200 7,5 2009 21,07 0,008 1733 90093000 7,5 2009 0,00 0,000 1732 90099100 7,5 2009 0,00 0,000 639 90099200 7,5 2009 12,86 0,005 1731 90099300 7,5 2009 0,00 0,000 25 90099900 7,5 2009 1 000,23 0,376 1730 90101000 7,5 2009 0,00 0,000 1294 90104900 7,5 2009 0,26 0,000 226 90105000 7,5 2009 114,21 0,043 1350 90106000 7,5 2009 0,10 0,000 1290 90109000 7,5 2009 0,28 0,000 1611 90111000 5 2009 0,00 0,000 1376 90112000 5 2009 0,05 0,000 299 90118000 5 2009 68,58 0,026 361 90119000 5 2009 47,75 0,018 490 90121000 5 2009 25,98 0,010 1032 90129000 5 2009 1,80 0,001 1338 90131000 20 2009 0,12 0,000 1929 90132000 20 2009 0,00 0,000 1037 90138000 20 2009 1,73 0,001 1058 90141000 7,5 2009 1,58 0,001 1729 90142000 7,5 2009 0,00 0,000 1083 90148000 7,5 2009 1,36 0,001 1728 90149000 7,5 2009 0,00 0,000 1727 90151000 7,5 2009 0,00 0,000 1726 90152000 7,5 2009 0,00 0,000 646 90153000 7,5 2009 12,47 0,005 1725 90154000 7,5 2009 0,00 0,000 165 90158000 7,5 2009 182,37 0,068 380 90159000 7,5 2009 43,69 0,016 620 90160000 7,5 2009 13,64 0,005 333 90171000 7,5 2009 57,38 0,022 1301 90172000 20 2009 0,24 0,000 1096 90173000 7,5 2009 1,28 0,000 387 90178000 7,5 2009 42,95 0,016 974 90179000 7,5 2009 2,64 0,001 1242 90181100 5 2009 0,46 0,000 406 90181200 5 2009 38,47 0,014 324 90181300 5 2009 60,34 0,023 106 90181900 5 2009 329,76 0,124 1403 90182000 5 2009 0,02 0,000 14 90183100 5 2009 1 719,12 0,646 205 90183200 5 2009 133,06 0,050 164 90183900 5 2009 182,69 0,069 1610 90184100 5 2009 0,00 0,000 232 90184900 5 2009 107,39 0,040 612 90185000 5 2009 14,24 0,005 7 90189000 5 2009 3 238,20 1,216 906 90191000 5 2009 3,63 0,001 202 90192000 5 2009 136,17 0,051 707 90200000 5 2009 9,49 0,004 274 90211000 5 2009 83,47 0,031 1609 90212100 5 2009 0,00 0,000 50 90212900 5 2009 686,47 0,258 1357 90213100 5 2009 0,09 0,000 55 90213900 5 2009 629,77 0,236 1608 90214000 5 2009 0,00 0,000 800 90219000 5 2009 6,46 0,002 353 90221200 5 2009 48,72 0,018 1346 90221400 5 2009 0,11 0,000 882 90221900 5 2009 4,23 0,002 1607 90222100 5 2009 0,00 0,000 1219 90222900 5 2009 0,56 0,000 1606 90223000 5 2009 0,00 0,000 1068 90229000 5 2009 1,52 0,001 88 90230000 5 2009 387,65 0,146 1605 90241000 5 2009 0,00 0,000 359 90248000 5 2009 47,87 0,018 1077 90249000 5 2009 1,44 0,001 1150 90251100 5 2009 0,92 0,000 342 90251900 5 2009 53,98 0,020 666 90258000 5 2009 11,61 0,004 1052 90259000 5 2009 1,63 0,001 827 90261000 5 2009 5,77 0,002 643 90262000 5 2009 12,62 0,005 96 90268000 5 2009 358,85 0,135 904 90269000 5 2009 3,71 0,001 771 90271000 5 2009 7,43 0,003 497 90273000 5 2009 25,58 0,010 1604 90274000 5 2009 0,00 0,000 1369 90275000 5 2009 0,06 0,000 198 90278000 5 2009 141,57 0,053 782 90279000 5 2009 7,05 0,003 1080 90281000 7,5 2009 1,39 0,001 216 90282000 7,5 2009 126,84 0,048 13 90283000 7,5 2009 2 237,87 0,840 240 90289000 5 2009 101,55 0,038 768 90291000 7,5 2009 7,49 0,003 834 90292000 7,5 2009 5,50 0,002 1724 90299000 7,5 2009 0,00 0,000 914 90301000 7,5 2009 3,50 0,001 1221 90302000 7,5 2009 0,54 0,000 754 90303100 7,5 2009 7,92 0,003 492 90303900 7,5 2009 25,73 0,010 1199 90304000 7,5 2009 0,66 0,000 1723 90308300 7,5 2009 0,00 0,000 661 90308900 7,5 2009 11,77 0,004 1394 90309000 7,5 2009 0,03 0,000 1331 90311000 7,5 2009 0,14 0,000 735 90313000 7,5 2009 8,51 0,003 653 90314900 7,5 2009 12,16 0,005 296 90318000 7,5 2009 69,59 0,026 1722 90319000 7,5 2009 0,00 0,000 592 90321000 7,5 2009 15,79 0,006 467 90322000 7,5 2009 29,60 0,011 897 90328100 7,5 2009 3,93 0,001 431 90328900 7,5 2009 35,09 0,013 1228 90329000 7,5 2009 0,50 0,000 200 90330000 7,5 2009 136,95 0,051 1181 91011100 20 2009 0,76 0,000 1928 91011200 20 2009 0,00 0,000 936 91011900 20 2009 3,05 0,001 1927 91012100 20 2009 0,00 0,000 907 91012900 20 2009 3,61 0,001 1926 91019100 20 2009 0,00 0,000 829 91019900 20 2009 5,77 0,002 1398 91021100 20 2009 0,03 0,000 1925 91021200 20 2009 0,00 0,000 1370 91021900 20 2009 0,06 0,000 1924 91022100 20 2009 0,00 0,000 761 91022900 20 2009 7,73 0,003 741 91029100 20 2009 8,38 0,003 1007 91029900 20 2009 2,07 0,001 1923 91031000 20 2009 0,00 0,000 1174 91039000 20 2009 0,81 0,000 1922 91040000 20 2009 0,00 0,000 828 91051100 20 2009 5,77 0,002 1360 91051900 20 2009 0,08 0,000 853 91052100 20 2009 5,00 0,002 636 91052900 20 2009 12,95 0,005 1921 91059100 20 2009 0,00 0,000 1151 91059900 20 2009 0,92 0,000 505 91061000 20 2009 24,57 0,009 1920 91062000 20 2009 0,00 0,000 995 91069000 20 2009 2,20 0,001 933 91070000 20 2009 3,07 0,001 1721 91091900 7,5 2009 0,00 0,000 874 91099000 7,5 2009 4,38 0,002 1720 91118000 7,5 2009 0,00 0,000 1719 91119000 7,5 2009 0,00 0,000 1718 91122000 7,5 2009 0,00 0,000 1717 91129000 7,5 2009 0,00 0,000 1919 91132000 20 2009 0,00 0,000 1918 91139000 20 2009 0,00 0,000 1716 91141000 7,5 2009 0,00 0,000 1715 91142000 7,5 2009 0,00 0,000 836 91149000 7,5 2009 5,49 0,002 1107 92019000 20 2009 1,21 0,000 1917 92021000 20 2009 0,00 0,000 1009 92029000 20 2009 2,03 0,001 1041 92030000 20 2009 1,71 0,001 1916 92042000 20 2009 0,00 0,000 1366 92059000 20 2009 0,07 0,000 1251 92060000 20 2009 0,41 0,000 1915 92071000 20 2009 0,00 0,000 1312 92079000 20 2009 0,20 0,000 1914 92081000 20 2009 0,00 0,000 916 92089000 20 2009 3,46 0,001 1913 92091000 20 2009 0,00 0,000 1912 92092000 20 2009 0,00 0,000 1911 92093000 20 2009 0,00 0,000 1910 92099400 20 2009 0,00 0,000 1345 92099900 20 2009 0,11 0,000 924 95066200 0 2009 3,20 0,001 384 95066900 0 2009 43,18 0,016 984 95072000 5 2009 2,37 0,001 796 95079000 5 2009 6,60 0,002 1088 96032900 20 2009 1,31 0,000 554 96091000 0 2009 19,52 0,007 678 96100000 0 2009 11,10 0,004 Total Offer 187 809,33 70,5 Total imports into Mozambique originating in the EU 266 305,24 100,0 Statistics/2005 DUTIES Breakdown of tariff lines Offer No % Value 1 000 USD % 0 % 85 3,5 % 42 318,61 15,9 % 2,5 % 285 11,8 % 12 226,68 4,6 % 5 % 508 21,1 % 62 413,86 23,4 % 7,5 % 676 28,1 % 61 955,59 23,3 % 25 % 555 23,0 % 8 894,59 3,3 % Total Offer 2 109 87,6 % 187 809,33 70,5 % Total imports from EU 2 408 100,0 % 266 305,24 100,0 % LIST B - TARIFF LINES, GOODS AND IMPORT VALUES FOB 2005 TO LIBERALIZE BY 2023 IN THE FRAMEWORK OF THE EPA (OFFER 2023) Rank HS Code MFN duty Year of liberalization Import value (FOB) 2005 1 000 USD % 18 04021090 20 2023 319,65 0,1200 4 04022120 7,5 2023 1 146,91 0,4307 10 07131000 20 2023 621,64 0,2334 1 10019090 2,5 2023 11 094,93 4,1662 9 16010000 20 2023 700,67 0,2631 12 17019900 7,5 2023 537,40 0,2018 21 29291000 2,5 2023 261,87 0,0983 15 32061100 7,5 2023 471,55 0,1771 14 33021000 7,5 2023 489,67 0,1839 29 68069000 7,5 2023 181,40 0,0681 17 69079000 7,5 2023 332,35 0,1248 7 69089000 7,5 2023 892,55 0,3352 24 69101000 7,5 2023 214,67 0,0806 19 69109000 7,5 2023 283,53 0,1065 11 72104900 7,5 2023 605,86 0,2275 20 72159000 7,5 2023 281,39 0,1057 3 73081000 7,5 2023 2 890,51 1,0854 5 73110000 7,5 2023 1 057,54 0,3971 22 84714900 7,5 2023 253,59 0,0952 23 87019090 5 2023 224,83 0,0844 13 87042110 5 2023 520,43 0,1954 8 87042190 5 2023 746,61 0,2804 2 87042200 5 2023 2 971,91 1,1160 16 87042300 5 2023 375,43 0,1410 27 87059000 5 2023 198,10 0,0744 26 87087000 7,5 2023 199,17 0,0748 25 87163100 5 2023 203,30 0,0763 28 88033000 2,5 2023 189,13 0,0710 6 94054000 20 2023 902,92 0,3391 Total Offer 29 169,49 11,0 Total imports from EU 266 305,24 100,0 Statistics/2005 DUTIES Breakdown of tariff lines Offer No % Value 1 000 USD % 0 %     2,5 % 3 0,1 % 11 545,93 4,3 % 5 % 7 0,3 % 5 240,62 2,0 % 7,5 % 15 0,6 % 9 838,07 3,7 % 25 % 4 0,2 % 2 544,88 1,0 % Total Offer 29 1,2 % 29 169,49 11,0 % Total Imports from EU 2 408 100,0 % 266 305,24 100,0 % PROTOCOL 1 concerning the definition of the concept of originating products and methods of administrative cooperation INDEX TITLE I GENERAL PROVISIONS Article 1. Definitions TITLE II DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS Articles 2. General requirements 3. Cumulation in the Community 4. Cumulation in the SADC EPA States 5. Wholly obtained products 6. Sufficiently worked or processed products 7. Insufficient working or processing operations 8. Unit of qualification 9. Accessories, spare parts and tools 10. Sets 11. Neutral elements TITLE III TERRITORIAL REQUIREMENTS Articles 12. Principle of territoriality 13. Direct transport 14. Exhibitions TITLE IV PROOF OF ORIGIN Articles 15. General requirements 16. Procedure for the issue of a movement certificate EUR.1 17. Movement certificates EUR.1 issued retrospectively 18. Issue of a duplicate movement certificate EUR.1 19. Issue of movement certificates EUR.1 on the basis of a proof of origin issued or made out previously 20. Conditions for making out an invoice declaration 21. Approved exporter 22. Validity of proof of origin 23. Submission of proof of origin 24. Importation by installments 25. Exemptions from proof of origin 26. Information procedure for cumulation purposes 27. Supporting documents 28. Preservation of proof of origin and supporting documents 29. Discrepancies and formal errors 30. Amounts expressed in euro TITLE V ARRANGEMENTS FOR ADMINISTRATIVE COOPERATION Articles 31. Administrative conditions for products to benefit from the SADC EPA-EC IEPA 32. Notification of customs authorities 33. Mutual assistance 34. Verification of proof of origin 35. Verification of suppliers declarations 36. Dispute settlement 37. Penalties 38. Free zones 39. Derogations TITLE VI CEUTA AND MELILLA Article 40. Special conditions TITLE VII FINAL PROVISIONS Articles 41. Revision and application of rules of origin 42. Annexes 43. Implementation of the Protocol TABLE OF CONTENTS PROTOCOL 1 TITLE I: GENERAL PROVISIONS TITLE II: DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS TITLE III: TERRITORIAL REQUIREMENTS TITLE IV: PROOF OF ORIGIN TITLE V: ARRANGEMENTS FOR ADMINISTRATIVE COOPERATION TITLE VI: CEUTA AND MELILLA TITLE VII: FINAL PROVISIONS ANNEX I TO PROTOCOL 1: Introductory notes to the list in Annex II ANNEX II TO PROTOCOL 1: List of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status ANNEX II(a) TO PROTOCOL 1: Derogations from the list of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status, according to Article 6(2) ANNEX III TO PROTOCOL 1: Form for movement certificate ANNEX IV TO PROTOCOL 1: Invoice declaration ANNEX V A TO PROTOCOL 1: Supplier declaration for products having preferential origin status ANNEX V B TO PROTOCOL 1: Supplier declaration for products not having preferential origin status ANNEX VI TO PROTOCOL 1: Information Certificate ANNEX VII TO PROTOCOL 1: Form for application for a derogation ANNEX VIII TO PROTOCOL 1: Overseas countries and territories ANNEX IX TO PROTOCOL 1: Other ACP States ANNEX X TO PROTOCOL 1: Products for which the cumulation provisions referred to in Articles 3 and 4 apply after 1 October 2015 ANNEX XI TO PROTOCOL 1: Products originating in South Africa excluded from cumulation provided for in Article 4 ANNEX XII TO PROTOCOL 1: Products originating in South Africa for which the cumulation provisions of Article 4 apply after 31 December 2009 TITLE I GENERAL PROVISIONS Article 1 Definitions For the purposes of this Protocol: (a) manufacture means any kind of working or processing including assembly or specific operations; (b) material means any ingredient, raw material, component or part, etc., used in the manufacture of the product; (c) product means the product being manufactured, even if it is intended for later use in another manufacturing operation; (d) goods means both materials and products; (e) customs value means the value as determined in accordance with the 1994 Agreement on implementation of Article VII of the General Agreement on Tariffs and Trade (WTO Agreement on customs valuation); (f) ex-works price means the price paid for the product ex works to the manufacturer in the Community or in the SADC EPA States in whose undertaking the last working or processing is carried out, provided the price includes the value of all the materials used, minus any internal taxes paid which are, or may be, repaid when the product obtained is exported; (g) value of materials means the customs value at the time of importation of the non-originating materials used, or, if this is not known and cannot be ascertained, the first ascertainable price paid for the materials in the Community or in the SADC EPA States; (h) value of originating materials means the value of such materials as defined in subparagraph (g) applied mutatis mutandis; (i) value added shall be taken to be the ex-works price minus the customs value of each of the materials incorporated which originate in the other countries or territories referred to in Articles 3 and 4 with which cumulation is applicable, or where the customs value is not known or cannot be ascertained, the first ascertainable price paid for the materials in the Community or in one of the SADC EPA States; (j) chapters and headings mean the chapters and the four-digit headings used in the nomenclature which makes up the Harmonized Commodity Description and Coding System, referred to in this Protocol as the Harmonized System or HS; (k) classified refers to the classification of a product or material under a particular heading; (l) consignment means products which are either sent simultaneously from one exporter to one consignee or covered by a single transport document covering their shipment from the exporter to the consignee or, in the absence of such a document, by a single invoice; (m) territories includes territorial waters (1); (n) OCTs means the Overseas Countries and Territories as defined in Annex VIII; (o) other ACP States means all the ACP States with the exception of the SADC EPA States. TITLE II DEFINITION OF THE CONCEPT OF ORIGINATING PRODUCTS Article 2 General requirements 1. For the purpose of the SADC EPA-EC Interim Economic Partnership Agreement, hereinafter referred to as the SADC EPA-EC IEPA, the following products shall be considered as originating in the Community: (a) products wholly obtained in the Community within the meaning of Article 5 of this Protocol; (b) products obtained in the Community incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in the Community within the meaning of Article 6. 2. For the purpose of the SADC EPA-EC IEPA, the following products shall be considered as originating in an SADC EPA State: (a) products wholly obtained in an SADC EPA State within the meaning of Article 5 of this Protocol; (b) products obtained in an SADC EPA State incorporating materials which have not been wholly obtained there, provided that such materials have undergone sufficient working or processing in that SADC EPA State within the meaning of Article 6. Article 3 Cumulation in the Community 1. Without prejudice to the provisions of Article 2(1), products shall be considered as originating in the Community if they are obtained there, incorporating materials originating in the SADC EPA States, in the other ACP States or in the OCTs, provided the working or processing carried out in the Community goes beyond that of the operations referred to in Article 7. It shall not be necessary for such materials to have undergone sufficient working or processing. 2. Where the working or processing carried out in the Community does not go beyond the operations referred to in Article 7, the product obtained shall be considered as originating in the Community only where the value added there is greater than the value of the materials used originating in any one of the other countries or territories referred to in paragraph 1. If this is not so, the product obtained shall be considered as originating in the country or territory which accounts for the highest value of originating materials used in the manufacture in the Community. 3. Products originating in one of the countries or territories referred to in paragraphs 1 and 2, which do not undergo any working or processing in the Community, retain their origin if exported into one of these countries or territories. 4. For the purpose of implementing Article 2(1)(b), working or processing carried out in the SADC EPA States, in the other ACP States or in the OCTs shall be considered as having been carried out in the Community when the products obtained undergo subsequent working or processing in the Community. Where pursuant to this provision the originating products are obtained in two or more of the countries or territories concerned, they shall be considered as originating in the Community only if the working or processing goes beyond the operations referred to in Article 7. 5. Where the working or processing carried out in the Community does not go beyond the operations referred to in Article 7, the product obtained shall be considered as originating in the Community only where the value added there is greater than the value of the materials used originating in any one of the other countries or territories referred to in paragraph 4. If this is not so, the product obtained shall be considered as originating in the country or territory which accounts for the highest value of originating materials used in the manufacture. 6. The cumulation provided in this Article may only be applied provided that: (a) the countries involved in the acquisition of the originating status and the country of destination have concluded an agreement on administrative cooperation which ensures a correct implementation of this Article; (b) materials and products have acquired originating status by the application of the same rules of origin as provided in this Protocol; (c) the Community will provide the SADC EPA States, through the European Commission, with details of agreements on administrative cooperation with the other countries or territories referred to in this Article. The European Commission shall publish in the Official Journal of the European Union (C series) and the SADC EPA States shall publish according to their own procedures the date on which the cumulation provided for in this Article may be applied with those countries or territories listed in this Article which have fulfilled the necessary requirements. 7. The cumulation provided for in this Article may only be applied after 1 October 2015 for the products listed in Annex X and after 1 January 2010 for rice of heading 1006 respectively. Article 4 Cumulation in the SADC EPA States 1. Without prejudice to the provisions of Article 2(2), products shall be considered as originating in an SADC EPA State if they are obtained there, incorporating materials originating in the Community, in the other ACP States, in the OCTs or in the other SADC EPA States, provided the working or processing carried out in that SADC EPA State goes beyond that of the operations referred to in Article 7. It shall not be necessary for such materials to have undergone sufficient working or processing. 2. Where the working or processing carried out in the SADC EPA State does not go beyond the operations referred to in Article 7, the product obtained shall be considered as originating in that SADC EPA State only where the value added there is greater than the value of the materials used originating in any one of the other countries or territories referred to in paragraph 1. If this is not so, the product obtained shall be considered as originating in the country or territory which accounts for the highest value of originating materials used in the manufacture in that SADC EPA State. 3. Products originating in one of the countries or territories referred to in paragraphs 1 and 2 of this Article, which do not undergo any working or processing in the SADC EPA State, retain their origin if exported into one of these countries or territories. 4. For the purpose of implementing Article 2(2)(b), working or processing carried out in the Community, in the other SADC EPA States, in the other ACP States or in the OCTs shall be considered as having been carried out in an SADC EPA State when the products obtained undergo subsequent working or processing in this SADC EPA State. Where pursuant to this provision the originating products are obtained in two or more of the countries or territories concerned, they shall be considered as originating in this SADC EPA State only if the working or processing goes beyond the operations referred to in Article 7. 5. Where the working or processing carried out in the SADC EPA State does not go beyond the operations referred to in Article 7, the product obtained shall be considered as originating in that SADC EPA State only where the value added there is greater than the value of the materials used originating in any one of the other countries or territories referred to in paragraph 4. If this is not so, the product obtained shall be considered as originating in the country or territory which accounts for the highest value of originating materials used in the manufacture. 6. The cumulation provided in this Article may only be applied provided that: (a) the countries involved in the acquisition of the originating status and the country of destination have concluded an agreement on administrative cooperation which ensures a correct implementation of this Article; (b) materials and products have acquired originating status by the application of the same rules of origin as provided in this Protocol; (c) the SADC EPA States will provide the Community, through the European Commission, with details of agreements on administrative cooperation with the other countries or territories referred to in this Article. The European Commission shall publish in the Official Journal of the European Union (C series) and the SADC EPA States shall publish according to their own procedures the date on which the cumulation provided for in this Article may be applied with those countries or territories listed in this Article which have fulfilled the necessary requirements. 7. The cumulation provided for in this Article shall not be applicable to the products listed in Annex X. Notwithstanding that, the cumulation provided for in this Article may only be applied after 1 October 2015 for the products listed in Annex X and after 1 January 2010 for rice of heading 1006 respectively, when the materials used in the manufacture of such products are originating, or the working or processing is carried out in an SADC EPA State or in an other ACP State member of an Economic Partnership Agreement. 8. This Article shall not apply to products of Annex XI originating in South Africa. The cumulation provided for in this Article shall apply for the products originating in South Africa listed in Annex XII after 31 December 2009. Article 5 Wholly obtained products 1. The following shall be considered as wholly obtained in the territory of an SADC EPA State or in the territory of the Community: (a) mineral products extracted from their soil or from their seabed; (b) fruit and vegetable products harvested there; (c) live animals born and raised there; (d) products from live animals raised there; (e) (i) products obtained by hunting or fishing conducted there; (ii) products of aquaculture, including mariculture, where the fish are born and raised there; (f) products of sea fishing and other products taken from the sea outside the territorial waters of the Community or of the SADC EPA States by their vessels; (g) products made aboard their factory ships exclusively from products referred to in (f); (h) used articles collected there fit only for the recovery of raw materials, including used tyres fit only for retreading or for use as waste; (i) waste and scrap resulting from manufacturing operations conducted there; (j) products extracted from marine soil or subsoil outside their territorial waters provided that they have sole rights to work that soil or subsoil; (k) goods produced there exclusively from the products specified in (a) to (j). 2. The terms their vessels and their factory ships in paragraph 1(f) and (g) shall apply only to vessels and factory ships: (a) which are registered in an EC Member State or in an SADC EPA State; (b) which sail under the flag of an EC Member State or of an SADC EPA State; (c) which meet one of the following conditions: (i) they are at least 50 percent owned by nationals of an EC Member State or of an SADC EPA State; or (ii) they are owned by companies (d) which have their head office and their main place of business in an EC Member State or in an SADC EPA State; and (e) which are at least 50 percent owned by an EC Member State or by an SADC EPA State, public entities or nationals of that State. 3. Notwithstanding the provisions of paragraph 2, the Community shall recognize, upon request of an SADC EPA State, that vessels chartered or leased by the SADC EPA State be treated as their vessels to undertake fisheries activities in its exclusive economic zone provided that the charter or lease agreement, for which the Community has been offered the right of first refusal, and has been accepted by the Special Committee on Customs and Trade Facilitation as providing adequate opportunities for developing the capacity of the SADC EPA State to fish on its own account and in particular as conferring on the SADC EPA State the responsibility for the nautical and commercial management of the vessel at its disposal for a significant period of time. 4. The conditions of paragraph 2 can be fulfilled in different States insofar as they belong to SADC EPA States. In this case, products shall be deemed to have the origin of the State by whose nationals or by a company of which the vessel or factory ship is owned in accordance with paragraph 2(c). In the event of a vessel or factory ship owned by nationals or companies of States belonging to different Economic Partnership Agreements, the products shall be deemed to have the origin of the State whose nationals or companies contribute to the highest share in accordance to the provisions of paragraph 2(c). Article 6 Sufficiently worked or processed products 1. For the purposes of Article 2, products which are not wholly obtained are considered to be sufficiently worked or processed when the conditions set out in the List in Annex II are fulfilled. 2. Notwithstanding paragraph 1, the products which are listed in Annex II(a) can be considered to be sufficiently worked or processed, for the purposes of Article 2, when the conditions set out in that Annex are fulfilled. 3. The conditions referred to in paragraphs 1 and 2 above indicate, for all products covered by this EPA, the working or processing which must be carried out on non-originating materials used in manufacturing and apply only in relation to such materials. Accordingly, it follows that if a product, which has acquired originating status by fulfilling the conditions set out in either List is used in the manufacture of another product, the conditions applicable to the product in which it is incorporated do not apply to it, and no account shall be taken of the non-originating materials which may have been used in its manufacture. 4. Notwithstanding paragraphs 1 and 2, non-originating materials which, according to the conditions set out in Annex II and Annex II(a) should not be used in the manufacture of a given product may nevertheless be used, provided that: (a) their total value does not exceed 15 per cent of the ex-works price of the product; (b) any of the percentages given in the List for the maximum value of non-originating materials are not exceeded through the application of this paragraph. 5. The provisions of paragraph 4 shall not apply to products of Chapters 50 to 63 of the Harmonized System. 6. Paragraphs 1 to 5 shall apply subject to the provisions of Article 7. Article 7 Insufficient working or processing 1. Without prejudice to paragraph 2, the following operations shall be considered as insufficient working or processing to confer the status of originating products, whether or not the requirements of Article 6 are satisfied: (a) preserving operations to ensure that the products remain in good condition during transport and storage; (b) breaking-up and assembly of packages; (c) washing, cleaning; removal of dust, oxide, oil, paint or other coverings; (d) ironing or pressing of textiles; (e) simple painting and polishing operations; (f) husking, partial or total bleaching, polishing, and glazing of cereals and rice; (g) operations to colour sugar or form sugar lumps; partial or total milling of crystal sugar; (h) peeling, stoning and shelling, of fruits, nuts and vegetables; (i) sharpening, simple grinding or simple cutting; (j) sifting, screening, sorting, classifying, grading, matching; (including the making-up of sets of articles); (k) simple placing in bottles, cans, flasks, bags, cases, boxes, fixing on cards or boards and all other simple packaging operations; (l) affixing or printing marks, labels, logos and other like distinguishing signs on products or their packaging; (m) simple mixing of products, whether or not of different kinds; mixing of sugar with any other material; (n) simple assembly of parts of articles to constitute a complete article or disassembly of products into parts; (o) a combination of two or more operations specified in (a) to (n); (p) slaughter of animals. 2. All operations carried out either in the Community or in SADC EPA States on a given product shall be considered together when determining whether the working or processing undergone by that product is to be regarded as insufficient within the meaning of paragraph 1. Article 8 Unit of qualification 1. The unit of qualification for the application of the provisions of this Protocol shall be the particular product which is considered as the basic unit when determining classification using the nomenclature of the Harmonized System. Accordingly, it follows that: (a) when a product composed of a group or assembly of articles is classified under the terms of the Harmonized System in a single heading, the whole constitutes the unit of qualification; (b) when a consignment consists of a number of identical products classified under the same heading of the Harmonized System, each product must be taken individually when applying the provisions of this Protocol. 2. Where, under General Rule 5 for the interpretation of the Harmonized System, packaging is included with the product for classification purposes, it shall be included for the purposes of determining origin. Article 9 Accessories, spare parts and tools Accessories, spare parts and tools dispatched with a piece of equipment, machine, apparatus or vehicle, which are part of the normal equipment and included in the price thereof or which are not separately invoiced, shall be regarded as one with the piece of equipment, machine, apparatus or vehicle in question. Article 10 Sets Sets, as defined in General Rule 3 for the interpretation of the Harmonized System, shall be regarded as originating when all component products are originating. Nevertheless, when a set is composed of originating and non-originating products, the set as a whole shall be regarded as originating, provided that the value of the non-originating products does not exceed 15 per cent of the ex-works price of the set. Article 11 Neutral elements In order to determine whether a product is originating, it shall not be necessary to determine the origin of the following which might be used in its manufacture: (a) energy and fuel; (b) plant and equipment; (c) machines and tools; (d) goods which do not enter and which are not intended to enter into the final composition of the product. TITLE III TERRITORIAL REQUIREMENTS Article 12 Principle of territoriality 1. Except as provided for in Articles 3, 4 and paragraph 3 of this Article, the conditions for acquiring originating status set out in Title II must be fulfilled without interruption in the SADC EPA State or in the Community. 2. Except as provided for in Articles 3 and 4, where originating goods exported from the SADC EPA State or from the Community to another country return, they must be considered as non-originating, unless it can be demonstrated to the satisfaction of the customs authorities that: (a) the returning goods are the same goods as those exported; and (b) they have not undergone any operation beyond that necessary to preserve them in good condition while in that country or while being exported. 3. The acquisition of originating status in accordance with the conditions set out in Title II shall not be affected by working or processing done outside the Community or the SADC EPA States on materials exported from the Community or from the SADC EPA States and subsequently re-imported there, provided that: (a) the said materials are wholly obtained in the Community or in the SADC EPA States or have undergone working or processing beyond the operations referred to in Article 7 prior to being exported; and (b) it can be demonstrated to the satisfaction of the customs authorities that: (i) the re-imported goods have been obtained by working or processing the exported materials; and (ii) the total added value acquired outside the Community or the SADC EPA States by applying the provisions of this Article does not exceed 10 % of the ex-works price of the end product for which originating status is claimed. 4. For the purposes of paragraph 3, the conditions for acquiring originating status set out in Title II shall not apply to working or processing done outside the Community or the SADC EPA States. But where, in the list in Annex II or Annex II(a), a rule setting a maximum value for all the non-originating materials incorporated is applied in determining the originating status of the end product, the total value of the non-originating materials incorporated in the territory of the party concerned, taken together with the total added value acquired outside the Community or the SADC EPA States by applying the provisions of this Article, shall not exceed the stated percentage. 5. For the purposes of applying the provisions of paragraphs 3 and 4, 'total added value' shall be taken to mean all costs arising outside the Community or the SADC EPA State, including the value of the materials incorporated there. 6. The provisions of paragraphs 3 and 4 shall not apply to products which do not fulfill the conditions set out in the list in Annex II or Annex IIa or which can be considered sufficiently worked or processed only if the general tolerance fixed in Article 6(4) is applied. 7. The provisions of paragraphs 3 and 4 shall not apply to products of Chapters 50 to 63 of the Harmonized System. 8. Any working or processing of the kind covered by the provisions of this Article and done outside the Community or the SADC EPA States shall be done under the outward processing arrangements, or similar arrangements. Article 13 Direct transport 1. The preferential treatment provided for under the SADC EPA-EC IEPA applies only to products, satisfying the requirements of this Protocol, which are transported directly between the SADC EPA States and the Community or through the territories of the other countries referred to in Articles 3 and 4 with which cumulation is applicable. However, products constituting one single consignment may be transported through other territories with, should the occasion arise, trans-shipment or temporary warehousing in such territories, provided that they remain under the surveillance of the customs authorities in the country of transit or warehousing and do not undergo operations other than unloading, reloading or any operation designed to preserve them in good condition. Originating products may be transported by pipeline across territory other than that of the SADC EPA States or the Community. 2. Evidence that the conditions set out in paragraph 1 have been fulfilled shall be supplied to the customs authorities of the importing country by the production of: (a) a single transport document covering the passage from the exporting country through the country of transit; or (b) a certificate issued by the customs authorities of the country of transit: (i) giving an exact description of the products; (ii) stating the dates of unloading and reloading of the products and, where applicable, the names of the ships, or the other means of transport used; and (iii) certifying the conditions under which the products remained in the transit country; or (c) failing these, any substantiating documents. Article 14 Exhibitions 1. Originating products, sent for exhibition in a country or territory other than those referred to in Articles 3 and 4 with which cumulation is applicable and sold after the exhibition for importation in the Community or in an SADC EPA State shall benefit on importation from the provisions of the SADC EPA-EC IEPA provided it is shown to the satisfaction of the customs authorities that: (a) an exporter has consigned these products from an SADC EPA State or from the Community to the country in which the exhibition is held and has exhibited them there; (b) the products have been sold or otherwise disposed of by that exporter to a person in an SADC EPA State or in the Community; (c) the products have been consigned during the exhibition or immediately thereafter in the state in which they were sent for exhibition; and (d) the products have not, since they were consigned for exhibition, been used for any purpose other than demonstration at the exhibition. 2. A proof of origin must be issued or made out in accordance with the provisions of Title IV and submitted to the customs authorities of the importing country in the normal manner. The name and address of the exhibition must be indicated thereon. Where necessary, additional documentary evidence of the conditions under which they have been exhibited may be required. 3. Paragraph 1 shall apply to any trade, industrial, agricultural or crafts exhibition, fair or similar public show or display which is not organized for private purposes in shops or business premises with a view to the sale of foreign products, and during which the products remain under customs control. TITLE IV PROOF OF ORIGIN Article 15 General requirements 1. Products originating in the SADC EPA States shall, on importation into the Community and products originating in the Community shall, on importation into the SADC EPA States, benefit from the provisions of the SADC EPA-EC IEPA upon submission of either: (a) a movement certificate EUR.1, a specimen of which appears in Annex III; or (b) in the cases specified in Article 20(1), a declaration, subsequently referred to as the invoice declaration, given by the exporter on an invoice, a delivery note or any other commercial document which describes the products concerned in sufficient detail to enable them to be identified; the text of the invoice declaration appears in Annex IV. 2. Notwithstanding paragraph 1, originating products within the meaning of this Protocol shall, in the cases specified in Article 25, benefit from the SADC EPA-EC IEPA without it being necessary to submit any of the documents referred to above. 3. For the purpose of applying the provisions of this Title, the exporters shall endeavour to use a language common to both the SADC EPA States and the Community. Article 16 Procedure for the issue of a movement certificate EUR.1 1. A movement certificate EUR.1 shall be issued by the customs authorities of the exporting country on application having been made in writing by the exporter or, under the exporter's responsibility, by his authorized representative. 2. For this purpose, the exporter or his authorized representative shall fill out both the movement certificate EUR.1 and the application form, specimens of which appear in Annex III. These forms shall be completed in accordance with the provisions of this Protocol. If they are handwritten, they shall be completed in ink in printed characters. The description of the products must be given in the box reserved for this purpose without leaving any blank lines. Where the box is not completely filled, a horizontal line must be drawn below the last line of the description, the empty space being crossed through. 3. The exporter applying for the issue of a movement certificate EUR.1 shall be prepared to submit at any time, at the request of the customs authorities of the exporting country where the movement certificate EUR.1 is issued, all appropriate documents proving the originating status of the products concerned as well as the fulfillment of the other requirements of this Protocol. 4. A movement certificate EUR.1 shall be issued by the customs authorities of a Member State of the Community or of an SADC EPA State if the products concerned can be considered as products originating in the Community or in the SADC EPA States or in one of the other countries or territories referred to in Articles 3 and 4 and fulfill the other requirements of this Protocol. 5. The issuing customs authorities shall take any steps necessary to verify the originating status of the products and the fulfillment of the other requirements of this Protocol. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporter's accounts or any other check considered appropriate. The issuing customs authorities shall also ensure that the forms referred to in paragraph 2 are duly completed. In particular, they shall check whether the space reserved for the description of the products has been completed in such a manner as to exclude all possibility of fraudulent additions. 6. The date of issue of the movement certificate EUR.1 shall be indicated in Box 11 of the certificate. 7. A movement certificate EUR.1 shall be issued by the customs authorities and made available to the exporter as soon as actual exportation has been effected or ensured. Article 17 Movement certificates EUR.1 issued retrospectively 1. Notwithstanding Article 16(7), a movement certificate EUR.1 may exceptionally be issued after exportation of the products to which it relates if: (a) it was not issued at the time of exportation because of errors or involuntary omissions or special circumstances; or (b) it is demonstrated to the satisfaction of the customs authorities that a movement certificate EUR.1 was issued but was not accepted at importation for technical reasons. 2. For the implementation of paragraph 1, the exporter must indicate in his application the place and date of exportation of the products to which the movement certificate EUR.1 relates, and state the reasons for his request. 3. The customs authorities may issue a movement certificate EUR.1 retrospectively only after verifying that the information supplied in the exporter's application agrees with that in the corresponding file. 4. Movement certificates EUR.1 issued retrospectively must be endorsed with the following phrase in English: ISSUED RETROSPECTIVELY 5. The endorsement referred to in paragraph 4 shall be inserted in the Remarks box of the movement certificate EUR.1. Article 18 Issue of a duplicate movement certificate EUR.1 1. In the event of theft, loss or destruction of a movement certificate EUR.1, the exporter may apply to the customs authorities which issued it for a duplicate made out on the basis of the export documents in their possession. 2. The duplicate issued in this way must be endorsed with the following word in English: DUPLICATE 3. The endorsement referred to in paragraph 2 shall be inserted in the Remarks box of the duplicate movement certificate EUR.1. 4. The duplicate, which must bear the date of issue of the original movement certificate EUR.1, shall take effect as from that date. Article 19 Issue of movement certificates EUR.1 on the basis of a proof of origin issued or made out previously When originating products are placed under the control of a customs office in an SADC EPA State or in the Community, it shall be possible to replace the original proof of origin by one or more movement certificates EUR.1 for the purpose of sending all or some of these products elsewhere within the SADC EPA States or within the Community. The replacement movement certificate(s) EUR.1 shall be issued by the customs office under whose control the products are placed and endorsed by the customs authority under whose control the products are placed. Article 20 Conditions for making out an invoice declaration 1. An invoice declaration as referred to in Article 15(1)(b) may be made out: (a) by an approved exporter within the meaning of Article 21, or (b) by any exporter for any consignment consisting of one or more packages containing originating products whose total value does not exceed EUR 6 000. 2. An invoice declaration may be made out if the products concerned can be considered as products originating in the SADC EPA States or in the Community or in one of the other countries or territories referred to in Articles 3 and 4 and fulfil the other requirements of this Protocol. 3. The exporter making out an invoice declaration shall be prepared to submit at any time, at the request of the customs authorities of the exporting country, all appropriate documents proving the originating status of the products concerned as well as the fulfilment of the other requirements of this Protocol. 4. An invoice declaration shall be made out by the exporter by typing, stamping or printing on the invoice, the delivery note or another commercial document, the declaration, the text of which appears in Annex IV to this Protocol, using one of the linguistic versions set out in that Annex and in accordance with the provisions of the domestic law of the exporting country. If the declaration is handwritten, it shall be written in ink in printed characters. 5. Invoice declarations shall bear the original signature of the exporter in manuscript. However, an approved exporter within the meaning of Article 21 shall not be required to sign such declarations provided that he gives the customs authorities of the exporting country a written undertaking that he accepts full responsibility for any invoice declaration which identifies him as if it had been signed in manuscript by him. 6. An invoice declaration may be made out by the exporter when the products to which it relates are exported, or after exportation on condition that it is presented in the importing country no longer than two years after the importation of the products to which it relates. Article 21 Approved exporter 1. The customs authorities of the exporting country may authorize any exporter who makes frequent shipments of products under the trade cooperation provisions of the SADC EPA-EC IEPA to make out invoice declarations irrespective of the value of the products concerned. An exporter seeking such authorization must offer to the satisfaction of the customs authorities all guarantees necessary to verify the originating status of the products as well as the fulfilment of the other requirements of this Protocol. 2. The customs authorities may grant the status of approved exporter subject to any conditions which they consider appropriate. 3. The customs authorities shall grant to the approved exporter a customs authorization number which shall appear on the invoice declaration. 4. The customs authorities shall monitor the use of the authorization by the approved exporter. 5. The customs authorities may withdraw the authorization at any time. They shall do so where the approved exporter no longer offers the guarantees referred to in paragraph 1, does not fulfill the conditions referred to in paragraph 2 or otherwise makes an incorrect use of the authorization. Article 22 Validity of proof of origin 1. A proof of origin shall be valid for ten months from the date of issue in the exporting country, and must be submitted within the said period to the customs authorities of the importing country. 2. Proofs of origin which are submitted to the customs authorities of the importing country after the final date for presentation specified in paragraph 1 may be accepted for the purpose of applying preferential treatment, where the failure to submit these documents by the final date set is due to exceptional circumstances. 3. In other cases of belated presentation, the customs authorities of the importing country may accept the proofs of origin where the products have been submitted before the said final date. Article 23 Submission of proof of origin Proof of origin shall be submitted to the customs authorities of the importing country in accordance with the procedures applicable in that country. The said authorities may require a translation of a proof of origin and may also require the import declaration to be accompanied by a statement from the importer to the effect that the products meet the conditions required for the implementation of the SADC EPA-EC IEPA. Article 24 Importation by instalments Where, at the request of the importer and on the conditions laid down by the customs authorities of the importing country, dismantled or non-assembled products within the meaning of General Rule 2(a) for the interpretation of the Harmonized System falling within Sections XVI and XVII or heading 7308 and 9406 of the Harmonized System are imported by instalments, a single proof of origin for such products shall be submitted to the customs authorities upon importation of the first instalment. Article 25 Exemptions from proof of origin 1. Products sent as small packages from private persons to private persons or forming part of travellers personal luggage shall be admitted as originating products without requiring the submission of a proof of origin, provided that such products are not imported by way of trade and have been declared as meeting the requirements of this Protocol and where there is no doubt as to the veracity of such a declaration. In the case of products sent by post, this declaration can be made on customs declaration CN22/CN23 or on a sheet of paper annexed to that document. 2. Imports which are occasional and consist solely of products for the personal use of the recipients or travellers or their families shall not be considered as imports by way of trade if it is evident from the nature and quantity of the products that no commercial purpose is in view. 3. Furthermore, the total value of these products shall not exceed EUR 500 in the case of small packages or EUR 1 200 in the case of products forming part of travellers personal luggage. Article 26 Information procedure for cumulation purposes 1. When Articles 3(1) and 4(1) are applied, the evidence of originating status within the meaning of this Protocol of the materials coming from the an SADC EPA State, from the Community, from another ACP State or from an OCT shall be given by a movement certificate EUR.1 or by the supplier's declaration, a specimen of which appears in Annex V A to this Protocol, given by the exporter in the State or in the Community from which the materials came. 2. When Articles 3(4) and 4(4) are applied, the evidence of the working or processing carried out in an SADC EPA State, in the Community, in another ACP State or in an OCT shall be given by the supplier's declaration a specimen of which appears in Annex V B to this Protocol, given by the exporter in the State or in the Community from which the materials came. 3. A separate supplier's declaration shall be made up by the supplier for each consignment of goods on the commercial invoice related to that shipment or in an annex to that invoice, or on a delivery note or other commercial document related to that shipment which describes the materials concerned in sufficient detail to enable them to be identified. 4. The supplier's declaration may be made out on a pre-printed form. 5. The suppliers declarations shall bear the original signature of the supplier in manuscript. However, where the invoice and the supplier's declaration are established using electronic data-processing methods, the supplier's declaration need not be signed in manuscript provided the responsible official in the supplying company is identified to the satisfaction of the customs authorities in the State where the suppliers declarations are established. The said customs authorities may lay down conditions for the implementation of this paragraph. 6. The supplier's declarations shall be submitted to the customs authorities in the exporting country requested to issue the movement certificate EUR.1. 7. The supplier making out a declaration must be prepared to submit at any time, at the request of the customs authorities of the country where the declaration is made out, all appropriate documents proving that the information given on this declaration is correct. 8. Suppliers declarations made and information certificates issued before the date of entry into force of this Protocol in accordance with Article 26 of Protocol 1 to the Cotonou Agreement shall remain valid. Article 27 Supporting documents The documents referred to in Articles 16(3) and 20(3) used for the purpose of proving that products covered by a movement certificate EUR.1 or an invoice declaration can be considered as products originating in an SADC EPA State, in the Community or in one of the other countries or territories referred to in Articles 3 and 4 and fulfill the other requirements of this Protocol may consist inter alia of the following: (a) direct evidence of the processes carried out by the exporter or supplier to obtain the goods concerned, contained for example in his accounts or internal bookkeeping; (b) documents proving the originating status of materials used, issued or made out in an SADC EPA State, in the Community or in one of the other countries or territories referred to in Articles 3 and 4 where these documents are used in accordance with national law; (c) documents proving the working or processing of materials in an SADC EPA State, in the Community or in one of the other countries or territories referred to in Articles 3 and 4, issued or made out in an SADC EPA State, in the Community or in one of the other countries or territories referred to in Articles 3 and 4 where these documents are used in accordance with national law; (d) movement certificates EUR.1 or invoice declarations proving the originating status of materials used, issued or made out in an SADC EPA State, in the Community or in one of the other countries or territories referred to in Articles 3 and 4 and in accordance with this Protocol. Article 28 Preservation of proof of origin and supporting documents 1. The exporter applying for the issue of a movement certificate EUR.1 shall keep for at least three years the documents referred to in Article 16(3). 2. The exporter making out an invoice declaration shall keep for at least three years a copy of this invoice declaration as well as the documents referred to in Article 20(3). 3. The supplier making out a supplier's declaration shall keep for at least three years copies of the declaration and of the invoice, delivery notes or other commercial document to which this declaration is annexed as well as the documents referred to in Article 26(7). 4. The customs authorities of the exporting country issuing a movement certificate EUR.1 shall keep for at least three years the application form referred to in Article 16(2). 5. The customs authorities of the importing country shall keep for at least three years the movement certificates EUR.1 and the invoice declarations submitted to them. Article 29 Discrepancies and formal errors 1. The discovery of slight discrepancies between the statements made in the proof of origin and those made in the documents submitted to the customs office for the purpose of carrying out the formalities for importing the products shall not ipso facto render the proof of origin null and void if it is duly established that this document does correspond to the products submitted. 2. Obvious formal errors such as typing errors on a proof of origin should not cause this document to be rejected if these errors are not such as to create doubts concerning the correctness of the statements made in this document. Article 30 Amounts expressed in euro 1. For the application of the provisions of Article 20(1)(b) and Article 25(3) in cases where products are invoiced in a currency other than the euro, amounts in the national currencies of the SADC EPA States, of the Member States of the Community and of the other countries or territories referred to in Articles 3 and 4 equivalent to the amounts expressed in euro shall be fixed annually by each of the countries concerned. 2. A consignment shall benefit from the provisions of Article 20(1)(b) or Article 25(3) by reference to the currency in which the invoice is drawn up, according to the amount fixed by the country concerned. 3. The amounts to be used in any given national currency shall be the equivalent in that currency of the amounts expressed in euro as at the first working day of October. The amounts shall be communicated to the European Commission by 15 October and shall apply from 1 January the following year. The European Commission shall notify all countries concerned of the relevant amounts. 4. A country may round up or down the amount resulting from the conversion into its national currency of an amount expressed in euro. The rounded-off amount may not differ from the amount resulting from the conversion by more than 5 per cent. A country may retain unchanged its national currency equivalent of an amount expressed in euro if, at the time of the annual adjustment provided for in paragraph 3, the conversion of that amount, prior to any rounding-off, results in an increase of less than 15 per cent in the national currency equivalent. The national currency equivalent may be retained unchanged if the conversion would result in a decrease in that equivalent value. 5. The amounts expressed in euro shall be reviewed by the Special Committee on Customs and Trade Facilitation at the request of the Community or of the SADC EPA States. When carrying out this review, the Special Committee on Customs and Trade Facilitation shall consider the desirability of preserving the effects of the limits concerned in real terms. For this purpose, it may decide to modify the amounts expressed in euro. TITLE V ARRANGEMENTS FOR ADMINISTRATIVE COOPERATION Article 31 Administrative conditions for products to benefit from the SADC EPA-EC IEPA 1. Products originating within the meaning of this Protocol in an SADC EPA State or in the Community shall benefit, at the time of the customs import declaration, from the preferences resulting from the SADC EPA-EC IEPA only on condition that they were exported on or after the date on which the exporting country complies with the provisions laid down in paragraph 2. 2. The SADC EPA States and the Community shall undertake to put in place: (a) the necessary national and regional arrangements required for the implementation and enforcement of the rules and procedures laid down in this Protocol, including where appropriate the arrangements necessary for the application of Articles 3 and 4; (b) the administrative structures and systems necessary for an appropriate management and control of the origin of products and compliance with the other conditions laid down in this Protocol. They shall make the notifications referred to in Article 32. Article 32 Notification of customs authorities 1. The SADC EPA States and the Member States of the Community shall provide each other, through the Commission of the European Communities, with the addresses of the customs authorities responsible for issuing and verifying of movement certificates EUR.1 and invoice declarations or supplier's declarations, and with specimen impressions of the stamps used in their customs offices for the issue of these certificates. Movement certificates EUR.1 and invoice declarations or supplier's declarations shall be accepted for the purpose of applying preferential treatment from the date the information is received by the Commission of the European Communities. 2. The SADC EPA States and the Member States of the Community shall inform each other immediately whenever there are any changes to the information referred to in paragraph 1. 3. The authorities referred to in paragraph 1 shall act under the authority of the government of the country concerned. The authorities in charge of control and verification shall be part of the governmental authorities of the country concerned. Article 33 Mutual assistance 1. In order to ensure the proper application of this Protocol, the Community, the SADC EPA States and the other countries referred to in Articles 3 and 4 shall assist each other, through the competent customs administrations, in checking the authenticity of the movement certificates EUR.1, the invoice declarations or the supplier's declarations and the correctness of the information given in these documents. 2. The authorities consulted shall furnish the relevant information concerning the conditions under which the product has been made, indicating especially the conditions in which the rules of origin have been respected in the various SADC EPA States, in the Community and the other countries referred to in Articles 3 and 4 concerned. Article 34 Verification of proof of origin 1. Subsequent verifications of proof of origin shall be carried out based on risk analysis and at random or whenever the customs authorities of the importing country have reasonable doubts as to the authenticity of such documents, the originating status of the products concerned or the fulfilment of the other requirements of this Protocol. 2. For the purposes of implementing the provisions of paragraph 1, the customs authorities of the importing country shall return the movement certificate EUR.1 and the invoice, if it has been submitted, the invoice declaration, or a copy of these documents, to the customs authorities of the exporting country giving, where appropriate, the reasons for the request for verification. Any documents and information obtained suggesting that the information given on the proof of origin is incorrect shall be forwarded in support of the request for verification. 3. The verification shall be carried out by the customs authorities of the exporting country. For this purpose, they shall have the right to call for any evidence and to carry out any inspection of the exporter's accounts or any other check considered appropriate. 4. If the customs authorities of the importing country decide to suspend the granting of preferential treatment to the products concerned while awaiting the results of the verification, release of the products shall be offered to the importer subject to any precautionary measures judged necessary. 5. The customs authorities requesting the verification shall be informed of the results of this verification as soon as possible. These results must indicate clearly whether the documents are authentic and whether the products concerned can be considered as products originating in an SADC EPA State, in the Community or in one of the other countries referred to in Articles 3 and 4 and fulfil the other requirements of this Protocol. 6. If in cases of reasonable doubt there is no reply within ten months of the date of the verification request or if the reply does not contain sufficient information to determine the authenticity of the document in question or the real origin of the products, the requesting customs authorities shall, except in exceptional circumstances, refuse entitlement to the preferences. 7. Where the verification procedure or any other available information appears to indicate that the provisions of this Protocol are being contravened, the exporting country on its own initiative or at the request of the importing country shall carry out appropriate enquires or arrange for such enquiries to be carried out with due urgency to identify and prevent such contraventions and for this purpose the exporting country concerned may invite the participation of the importing country in these verifications. Article 35 Verification of suppliers declarations 1. Verification of suppliers declarations shall be carried out based on risk analysis and at random or whenever the customs authorities of the country where such declarations have been taken into account to issue a movement certificate EUR.1 or to make out an invoice declaration, have reasonable doubts as to the authenticity of the document or the correctness of the information given in this document. 2. The customs authorities to which a supplier's declaration is submitted may request the customs authorities of the State where the declaration was made to issue an information certificate, a specimen of which appears in Annex VI to this Protocol. Alternatively, the customs authorities to which a supplier's declaration is submitted may request the exporter to produce an information certificate issued by the customs authorities of the State where the declaration was made. A copy of the information certificate shall be preserved by the office which has issued it for at least three years. 3. The customs authorities requesting the verification shall be informed of the results thereof as soon as possible. The results must indicate clearly whether the information given in the supplier's declaration is correct and make it possible for them to determine whether and to what extent this supplier's declaration could be take into account for issuing a movement certificate EUR.1 or for making out an invoice declaration. 4. The verification shall be carried out by the customs authorities of the country where the supplier's declaration was made out. For this purpose, they shall have the right to call for any evidence or to carry out any inspection of the supplier's account or any other check which they consider appropriate in order to verify the correctness of any supplier's declaration. 5. Any movement certificate EUR.1 or invoice declaration issued or made out on the basis of an incorrect supplier's declaration shall be considered null and void. Article 36 Dispute settlement Where disputes arise in relation to the verification procedures of Articles 34 and 35 which cannot be settled between the customs authorities requesting a verification and the customs authorities responsible for carrying out this verification or where they raise a question as to the interpretation of this Protocol, they shall be submitted to the Special Committee on Customs and Trade Facilitation. In all cases the settlement of disputes between the importer and the customs authorities of the importing country shall take place under the legislation of that country. Article 37 Penalties Penalties shall be imposed on any person who draws up, or causes to be drawn up, a document which contains incorrect information for the purpose of obtaining a preferential treatment for products. Article 38 Free zones 1. The SADC EPA States and the Community shall take all necessary steps to ensure that products traded under cover of a proof of origin or a supplier's declaration and which in the course of transport use a free zone situated in their territory, are not substituted by other goods and do not undergo handling other than normal operations designed to prevent their deterioration. 2. By means of an exemption to the provisions contained in paragraph 1, when products originating in an SADC EPA State or in the Community are imported into a free zone under cover of a proof of origin and undergo treatment or processing, the authorities concerned shall issue a new movement certificate EUR.1 at the exporter's request, if the treatment or processing undergone complies with the provisions of this Protocol. Article 39 Derogations 1. Derogations from this Protocol may be adopted by the Special Committee on Customs and Trade Facilitation, hereafter in this Article referred to as the Committee, where the development of existing industries or the creation of new industries in the SADC EPA States justifies them. The SADC EPA State or States concerned shall, either before or when the SADC EPA States submit the matter to the Committee, notify the Community of its request for a derogation together with the reasons for the request in accordance with paragraph 2. The Community shall respond positively to all the SADC EPA States requests which are duly justified in conformity with this Article and which cannot cause serious injury to an established Community industry. 2. In order to facilitate the examination by the Committee of requests for derogation, the SADC EPA State or States making the request shall, by means of the form given in Annex VII to this Protocol, furnish in support of its request the fullest possible information covering in particular the points listed below:  description of the finished product,  nature and quantity of materials originating in a third country,  nature and quantity of materials originating in the SADC EPA States or the countries or territories referred to in Articles 3 and 4 or the materials which have been processed there,  manufacturing processes,  value added,  number of employees in the enterprise concerned,  anticipated volume of exports to the Community,  other possible sources of supply for raw materials,  reasons for the duration requested in the light of efforts made to find new sources of supply,  other observations. The same rules shall apply to any requests for extension. The Committee may modify the form. 3. The examination of requests shall in particular take into account: (a) the level of development or the geographical situation of the SADC EPA State or States concerned; (b) cases where the application of the existing rules of origin would significantly affect the ability of an existing industry in an SADC EPA State to continue its exports to the Community, with particular reference to cases where this could lead to cessation of its activities; (c) specific cases where it can be clearly demonstrated that significant investment in an industry could be deterred by the rules of origin and where a derogation favouring the realization of the investment program would enable these rules to be satisfied by stages. 4. In every case an examination shall be made to ascertain whether the rules relating to cumulation of origin do not provide a solution to the problem. 5. In addition, when a request for derogation concerns a least-developed or an island SADC EPA State, its examination shall be carried out with a favourable bias having particular regard to: (a) the economic and social impact of the decision to be taken especially in respect of employment; (b) the need to apply the derogation for a period taking into account the particular situation of the SADC EPA State concerned and its difficulties. 6. In the examination of requests, special account shall be taken, case by case, of the possibility of conferring originating status on products which include in their composition materials originating in least-developed countries or developing countries with which one or more SADC EPA States have special relations, provided that satisfactory administrative cooperation can be established. 7. Without prejudice to paragraphs 1 to 6, the derogation shall be granted where the value added to the non-originating products used in the SADC EPA State concerned is at least 45 % of the value of the finished product, provided that the derogation is not such as to cause serious injury to an economic sector of the Community or of one or more Member States. 8. The Committee shall take steps necessary to ensure that a decision is reached as soon as possible and in any case not later than seventy-five working days after the request is received by the EC Co-chairman of the Committee. If the Community does not inform the SADC EPA States of its position on the request within this period, the request shall be deemed to have been accepted. 9. (a) The derogation shall be valid for a period, generally of five years, to be determined by the Committee. (b) The derogation decision may provide for renewals without a new decision of the Committee being necessary, provided that the SADC EPA State or States concerned submit, three months before the end of each period, proof that they are still unable to meet the conditions of this Protocol which have been derogated from. If any objection is made to the extension, the Committee shall examine it as soon as possible and decide whether to prolong the derogation. The Committee shall proceed as provided for in paragraph 8. All necessary measures shall be taken to avoid interruptions in the application of the derogation. (c) In the periods referred to in subparagraphs (a) and (b), the Committee may review the terms for implementing the derogation should a significant change be found to have taken place in the substantive factors governing the decision to grant the derogation. On conclusion of its review the Committee may decide to amend the terms of its decision as regards the scope of derogation or any other condition previously laid down. TITLE VI CEUTA AND MELILLA Article 40 Special conditions 1. The term Community used in this Protocol does not cover Ceuta and Melilla. The term products originating in the Community does not cover products originating in Ceuta and Melilla. 2. The provisions of this Protocol shall apply mutatis mutandis in determining whether products may be deemed as originating in the SADC EPA States when imported into Ceuta and Melilla. 3. Where products wholly obtained in Ceuta, Melilla or in the Community undergo working and processing in the SADC EPA States, they shall be considered as having been wholly obtained in the SADC EPA States. 4. Working or processing carried out in Ceuta, Melilla or in the Community shall be considered as having been carried out in the SADC EPA States, when materials undergo further working or processing in the SADC EPA States. 5. For the purpose of implementing paragraphs 3 and 4, the insufficient operations listed in Article 7 of this Protocol shall not be considered as working or processing. 6. Ceuta and Melilla shall be considered as a single territory. TITLE VII FINAL PROVISIONS Article 41 Revision and application of rules of origin 1. In accordance with Article 93 of the SADC EPA EC Interim Economic Partnership Agreement, the Joint SADC EPA States-EC Council shall examine annually, or whenever the SADC EPA States or the Community so request, the application of the provisions of this Protocol and their economic effects with a view to making any necessary amendments or adaptations. 2. The Joint SADC EPA States-EC Council shall take into account among other elements the effects on the rules of origin of technological developments. 3. The decisions taken shall be implemented as soon as possible. 4. In accordance with Article 47 of the SADC EPA-EC Interim Economic Partnership Agreement, the Special Committee on Customs and Trade Facilitation shall, inter alia, take decisions on derogations from this Protocol, under the conditions laid down in Article 39. Article 42 Annexes The Annexes to this Protocol shall form an integral part thereof. Article 43 Implementation of the Protocol The Community and the SADC EPA States shall each take the steps necessary to implement this Protocol. (1) See Declaration from Namibia on the origin of fisheries products. ANNEX 1 Introductory notes to the list in Annex II Note 1: The list sets out the conditions required for all products to be considered as sufficiently worked or processed within the meaning of Article 6 of the Protocol. Note 2: 1. The first two columns in the list describe the product obtained. The first column gives the heading number or chapter number used in the Harmonized System and the second column gives the description of goods used in that system for that heading or chapter. For each entry in the first two columns a rule is specified in columns 3 or 4. Where, in some cases, the entry in the first column is preceded by an ex, this signifies that the rules in columns 3 or 4 apply only to the part of that heading as described in column 2. 2. Where several heading numbers are grouped together in column 1 or a chapter number is given and the description of products in column 2 is therefore given in general terms, the adjacent rules in columns 3 or 4 apply to all products which, under the Harmonized System, are classified in headings of the chapter or in any of the headings grouped together in column 1. 3. Where there are different rules in the list applying to different products within a heading, each indent contains the description of that part of the heading covered by the adjacent rules in columns 3 or 4. 4. Where, for an entry in the first two columns, a rule is specified in both columns 3 and 4, the exporter may opt, as an alternative, to apply either the rule set out in column 3 or that set out in column 4. If no origin rule is given in column 4, the rule set out in column 3 has to be applied. Note 3: 1. The provisions of Article 6 of the Protocol concerning products having acquired originating status which are used in the manufacture of other products apply regardless of whether this status has been acquired inside the factory where these products are used or in another factory in the Community or in the SADC EPA States. Example: An engine of heading No 8407, for which the rule states that the value of the non-originating materials which may be incorporated may not exceed 40 per cent of the ex-works price, is made from other alloy steel roughly shaped by forging of heading No ex72 24. If this forging has been forged in the Community from a non-originating ingot, it has already acquired originating status by virtue of the rule for heading No ex72 24 in the list. The forging can then count as originating in the value calculation for the engine regardless of whether it was produced in the same factory or in another factory in the Community. The value of the non-originating ingot is thus not taken into account when adding up the value of the non-originating materials used. 2. The rule in the list represents the minimum amount of working or processing required and the carrying out of more working or processing also confers originating status; conversely, the carrying out of less working or processing cannot confer originating status. Therefore, if a rule provides that non-originating material at a certain level of manufacture may be used, the use of such material at an earlier stage of manufacture is allowed and the use of such material at a later stage is not. 3. Without prejudice to Note 3.2 where a rule states that materials of any heading may be used, materials of the same heading as the product may also be used, subject, however, to any specific limitations which may also be contained in the rule. However, the expression manufacture from materials of any heading, including other materials of heading No ¦ means that only materials classified in the same heading as the product of a different description than that of the product as given in column 2 of the list may be used. 4. When a rule in the list specifies that a product may be manufactured from more than one material, this means that any one or more materials may be used. It does not require that all be used. Example: The rule for fabrics of heading Nos 5208 to 5212 provides that natural fibres may be used and that chemical materials, among other materials, may also be used. This does not mean that both have to be used; it is possible to use one or the other or both. 5. Where a rule in the list specifies that a product must be manufactured from a particular material, the condition obviously does not prevent the use of other materials which, because of their inherent nature, cannot satisfy the rule. (See also Note 6.3 below in relation to textiles). Example: The rule for prepared foods of heading No 1904 which specifically excludes the use of non-originating cereals and their derivatives does not prevent the use of mineral salts, chemicals and other additives which are not products from cereals. However, this does not apply to products which, although they cannot be manufactured from the particular materials specified in the list, can be produced from a material of the same nature at an earlier stage of manufacture. Example: In the case of an article of apparel of ex Chapter 62 made from non-woven materials, if the use of only non-originating yarn is allowed for this class of article, it is not possible to start from non-woven cloth  even if non-woven cloths cannot normally be made from yarn. In such cases, the starting material would normally be at the stage before yarn  that is the fibre stage. 6. Where, in a rule in the list, two percentages are given for the maximum value of non-originating materials that can be used, then these percentages may not be added together. In other words, the maximum value of all the non-originating materials used may never exceed the highest of the percentages given. Furthermore, the individual percentages must not be exceeded in relation to the particular materials they apply to. Note 4: 1. The term natural fibres is used in the list to refer to fibres other than artificial or synthetic fibres. It is restricted to the stages before spinning takes place, including waste, and, unless otherwise specified, includes fibres that have been carded, combed or otherwise processed but not spun. 2. The term natural fibres includes horsehair of heading No 0503, silk of heading Nos 5002 and 5003 as well as the wool fibres, fine or coarse animal hair of heading Nos 5101 to 5105, the cotton fibres of heading Nos 5201 to 5203 and the other vegetable fibres of heading Nos 5301 to 5305. 3. The terms textile pulp, chemical materials and paper-making materials are used in the list to describe the materials not classified in Chapters 50 to 63, which can be used to manufacture artificial, synthetic or paper fibres or yarns. 4. The term man-made staple fibres is used in the list to refer to synthetic or artificial filament tow, staple fibres or waste, of heading Nos 5501 to 5507. Note 5: 1. Where for a given product in the list a reference is made to this note, the conditions set out in column 3 shall not be applied to any basic textile materials, used in the manufacture of this product, which, taken together, represent 10 per cent or less of the total weight of all the basic textile materials used. (See also Notes 5.3 and 5.4 below). 2. However, the tolerance mentioned in Note 5.1 may only be applied to mixed products which have been made from two or more basic textile materials. The following are the basic textile materials:  silk,  wool,  coarse animal hair,  fine animal hair,  horsehair,  cotton,  paper-making materials and paper,  flax,  true hemp,  jute and other textile bast fibres,  sisal and other textile fibres of the genus Agave,  coconut, abaca, ramie and other vegetable textile fibres,  synthetic man-made filaments,  artificial man-made filaments,  current conducting filaments,  synthetic man-made staple fibres of polypropylene,  synthetic man-made staple fibres of polyester,  synthetic man-made staple fibres of polyamide,  synthetic man-made staple fibres of polyacrylonitrile,  synthetic man-made staple fibres of polyimide,  synthetic man-made staple fibres of polytetrafluoroethylene,  synthetic man-made staple fibres of polyphenylene sulphide,  synthetic man-made staple fibres of polyvinyl chloride,  other synthetic man-made staple fibres,  artificial man-made staple fibres of viscose,  other artificial man-made staple fibres,  yarn made of polyurethane segmented with flexible segments of polyether whether or not gimped,  yarn made of polyurethane segmented with flexible segments of polyester whether or not gimped,  products of heading No 5605 (metallized yarn) incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of a transparent or coloured adhesive between two layers of plastic film,  other products of heading No 5605. Example: A yarn of heading No 5205 made from cotton fibres of heading No 5203 and synthetic staple fibres of heading No 5506 is a mixed yarn. Therefore, non-originating synthetic staple fibres that do not satisfy the origin rules (which require manufacture from chemical materials or textile pulp) may be used up to a weight of 10 per cent of the yarn. Example: A woollen fabric of heading No 5112 made from woollen yarn of heading No 5107 and synthetic yarn of staple fibres of heading No 5509 is a mixed fabric. Therefore synthetic yarn which does not satisfy the origin rules (which require manufacture from chemical materials or textile pulp) or woollen yarn that does not satisfy the origin rules (which require manufacture from natural fibres, not carded or combed or otherwise prepared for spinning) or a combination of the two may be used provided their total weight does not exceed 10 per cent of the weight of the fabric. Example: Tufted textile fabric of heading No 5802 made from cotton yarn of heading No 5205 and cotton fabric of heading No 5210 is only a mixed product if the cotton fabric is itself a mixed fabric being made from yarns classified in two separate headings or if the cotton yarns used are themselves mixtures. Example: If the tufted textile fabric concerned had been made from cotton yarn of heading No 5205 and synthetic fabric of heading No 5407, then, obviously, the yarns used are two separate basic textile materials and the tufted textile fabric is accordingly a mixed product. 3. In the case of products incorporating yarn made of polyurethane segmented with flexible segments of polyether whether or not gimped this tolerance is 20 per cent in respect of this yarn. 4. In the case of products incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of an adhesive between two layers of plastic film, this tolerance is 30 per cent in respect of this strip. Note 6: 1. In the case of those textile products, which are marked in the list by a footnote referring to this Introductory Note, textile trimmings and accessories which do not satisfy the rule set out in the list in column 3 for the made up products concerned may be used provided that their weight does not exceed 10 % of the total weight of all the textile materials incorporated. Textile trimmings and accessories are those classified in Chapters 50 to 63. Linings and interlinings are not be regarded as trimmings or accessories. 2. Any non-textile trimmings and accessories or other materials used which contain textiles do not have to satisfy the conditions set out in column 3 even though they fall outside the scope of Note 3.5. 3. In accordance with Note 3.5, any non-originating non-textile trimmings and accessories or other product, which do not contain any textiles, may, anyway, be used freely where they cannot be made from the materials listed in column 3. For example (1), if a rule in the list says that for a particular textile item, such as a blouse, yarn must be used, this does not prevent the use of metal items, such as buttons, because they cannot be made from textile materials. 4. Where a percentage rule applies, the value of trimmings and accessories must be taken into account when calculating the value of the non-originating materials incorporated. Note 7: 1. For the purposes of heading Nos ex27 07, 2713 to 2715, ex29 01, ex29 02 and ex34 03, the specific processes are the following: (a) vacuum distillation; (b) redistillation by a very thorough fractionation process (2); (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralization with alkaline agents; decolorization and purification with naturally active earth, activated earth, activated charcoal or bauxite; (g) polymerization; (h) alkylation; (i) isomerization. 2. For the purposes of heading Nos 2710, 2711 and 2712, the specific processes are the following: (a) vacuum distillation; (b) redistillation by a very thorough fractionation process; (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralization with alkaline agents; decolorization and purification with naturally active earth, activated earth, activated charcoal or bauxite; (g) polymerization; (h) alkylation; (i) isomerization; (j) in respect of heavy oils falling within heading No ex27 10 only, desulphurization with hydrogen resulting in a reduction of at least 85 per cent of the sulphur content of the products processed (ASTM D 1266-59 T method); (k) in respect of products falling within heading No 2710 only, deparaffining by a process other than filtering; (l) in respect of heavy oils falling within heading No ex27 10 only, treatment with hydrogen at a pressure of more than 20 bar and a temperature of more than 250 °C with the use of a catalyst, other than to effect desulphurization, when the hydrogen constitutes an active element in a chemical reaction. The further treatment with hydrogen of lubricating oils of heading No ex27 10 (e.g. hydrofinishing or decolorization) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process; (m) in respect of fuel oils falling within heading No ex27 10 only, atmospheric distillation, on condition that less than 30 per cent of these products distils, by volume, including losses, at 300 °C by the ASTM D 86 method; (n) in respect of heavy oils other than gas oils and fuel oils falling within heading No ex27 10 only, treatment by means of a high-frequency electrical brush-discharge. 3. For the purposes of heading Nos ex27 07, 2713 to 2715, ex29 01, ex29 02 and ex34 03, simple operations such as cleaning, decanting, desalting, water separation, filtering, colouring, marking, obtaining a sulphur content as a result of mixing products with different sulphur contents, any combination of these operations or like operations do not confer origin. (1) This example is given for the purpose of explanation only. It is not legally binding. (2) See additional Explanatory Note 4(b) to Chapter 27 of the Combined Nomenclature. ANNEX II List of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status The products mentioned in the list may not all be covered by this Agreement. It is therefore necessary to consult the other parts of this Agreement. HS heading No Description of product Working or processing carried out on non-originating materials that confers originating status (1) (2) (3) or (4) Chapter 01 Live animals All the animals of Chapter 1 used must be wholly obtained Chapter 02 Meat and edible meat offal Manufacture in which all the materials of Chapters 1 and 2 used must be wholly obtained ex Chapter 03 Fish and crustaceans, molluscs and other aquatic invertebrates; except for: All the materials of Chapter 3 used must be wholly obtained 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen Manufacture in which the value of any materials of Chapter 3 used does not exceed 15 % of the ex-works price of the product 0305 Fish, dried, salted or in brine; smoked fish, whether or not cooked before or during the smoking process; flours, meals and pellets of fish, fit for human consumption Manufacture in which the value of any materials of Chapter 3 used does not exceed 15 % of the ex-works price of the product ex03 06 Crustaceans, whether in shell or not, dried, salted or in brine; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption Manufacture in which the value of any materials of Chapter 3 used does not exceed 15 % of the ex-works price of the product ex03 07 Molluscs, whether in shell or not, dried, salted or in brine; aquatic invertebrates other than crustaceans and molluscs, dried, salted or in brine; flours, meals and pellets of crustaceans, fit for human consumption Manufacture in which the value of any materials of Chapter 3 used does not exceed 15 % of the ex-works price of the product ex Chapter 04 Dairy produce; birds' eggs; natural honey; edible products of animal origin, not elsewhere specified or included; except for: Manufacture in which all the materials of Chapter 4 used must be wholly obtained 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa Manufacture in which:  all the materials of Chapter 4 used must be wholly obtained;  any fruit juice (except those of pineapple, lime or grapefruit) of heading No 2009 used must already be originating;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex Chapter 05 Products of animal origin, not elsewhere specified or included; except for: Manufacture in which all the materials of Chapter 5 used must be wholly obtained ex05 02 Prepared pigs', hogs' or boars' bristles and hair Cleaning, disinfecting, sorting and straightening of bristles and hair Chapter 06 Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage Manufacture in which:  all the materials of Chapter 6 used must be wholly obtained;  the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 07 Edible vegetables and certain roots and tubers Manufacture in which all the materials of Chapter 7 used must be wholly obtained; Chapter 08 Edible fruit and nuts; peel of citrus fruits or melons Manufacture in which:  all the fruit and nuts used must be wholly obtained;  the value of any materials of Chapter 17 used does not exceed 30 % of the value of the ex-works price of the product ex Chapter 09 Coffee, tea, matÃ © and spices; except for: Manufacture in which all the materials of Chapter 9 used must be wholly obtained 0901 Coffee, whether or not roasted or decaffeinated; coffee husks and skins; coffee substitutes containing coffee in any proportion Manufacture from materials of any heading 0902 Tea, whether or not flavoured Manufacture from materials of any heading ex09 10 Mixtures of spices Manufacture from materials of any heading Chapter 10 Cereals Manufacture in which all the materials of Chapter 10 used must be wholly obtained ex Chapter 11 Products of the milling industry; malt; starches; inulin; wheat gluten; except for: Manufacture in which all the cereals, edible vegetables, roots and tubers of heading No 0714 or fruit used must be wholly obtained ex11 06 Flour, meal and powder of the dried, shelled leguminous vegetables of heading No 0713 Drying and milling of leguminous vegetables of heading No 0708 Chapter 12 Oil seeds and oleaginous fruits; miscellaneous grains, seeds and fruit; industrial or medicinal plants; straw and fodder Manufacture in which all the materials of Chapter 12 used must be wholly obtained 1301 Lac; natural gums, resins, gum-resins and oleoresins (for example, balsams) Manufacture in which the value of any materials of heading No 1301 used may not exceed 50 % of the ex-works price of the product 1302 Vegetable saps and extracts; pectic substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products:  Mucilages and thickeners, modified, derived from vegetable products Manufacture from non-modified mucilages and thickeners  Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 14 Vegetable plaiting materials; vegetable products not elsewhere specified or included Manufacture in which all the materials of Chapter 14 used must be wholly obtained ex Chapter 15 Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animals or vegetable waxes; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 1501 Pig fat (including lard) and poultry fat, other than that of heading No 0209 or 1503:  Fats from bones or waste Manufacture from materials of any heading except those of heading Nos 0203, 0206 or 0207 or bones of heading No 0506  Other Manufacture from meat or edible offal of swine of heading No 0203 or 0206 or of meat and edible offal of poultry of heading No 0207 1502 Fats of bovine animals, sheep or goats, other than those of heading No 1503  Fats from bones or waste Manufacture from materials of any heading except those of heading Nos 0201, 0202, 0204 or 0206 or bones of heading No 0506  Other Manufacture in which all the materials of Chapter 2 used must be wholly obtained 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified:  Solid fractions Manufacture from materials of any heading including other materials of heading No 1504  Other Manufacture in which all the materials of Chapters 2 and 3 used must be wholly obtained ex15 05 Refined lanolin Manufacture from crude wool grease of heading No 1505 1506 Other animals fats and oils and their fractions, whether or not refined, but not chemically modified:  Solid fractions Manufacture from materials of any heading including other materials of heading No 1506  Other Manufacture in which all the materials of Chapter 2 used must be wholly obtained 1507 to 1515 Vegetable oils and their fractions:  Soya, ground nut, palm, copra, palm kernel, babassu, tung and oiticica oil, myrtle wax and Japan wax, fractions of jojoba oil and oils for technical or industrial uses other than the manufacture of foodstuffs for human consumption Manufacture in which all the materials used are classified within a heading other than that of the product  Solid fractions, except for that of jojoba oil Manufacture from other materials of heading Nos. 1507 to 1515  Other Manufacture in which all the vegetable materials used must be wholly obtained 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinized, whether or not refined, but not further prepared Manufacture in which:  all the materials of Chapter 2 used must be wholly obtained;  all the vegetable materials used must be wholly obtained. However, materials of headings 1507, 1508, 1511 and 1513 may be used 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading No 1516 Manufacture in which:  all the materials of Chapters 2 and 4 used must be wholly obtained;  all the vegetable materials used must be wholly obtained. However, materials of headings 1507, 1508, 1511 and 1513 may be used ex Chapter 16 Preparations of meat, of fish or of crustaceans, molluscs or other aquatic invertebrates; except for: Manufacture from animals of Chapter 1 1604 and 1605 Prepared or preserved fish; caviar and caviar substitutes prepared from fish eggs; Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved Manufacture in which the value of any materials of Chapter 3 used does not exceed 15 % of the ex-works price of the product ex Chapter 17 Sugars and sugar confectionery; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex17 01 Cane or beet sugar and chemically pure sucrose, in solid form, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel:  Chemically pure maltose and fructose Manufacture from materials of any heading including other materials of heading No 1702  Other sugars in solid form, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product  Other Manufacture in which all the materials used must already be originating ex17 03 Molasses resulting from the extraction or refining of sugar, flavoured or coloured Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1704 Sugar confectionery (including white chocolate), not containing cocoa Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product Chapter 18 Cocoa and cocoa preparations Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1901 Malt extract; food preparations of flour, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of heading Nos. 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included:  Malt extract Manufacture from cereals of Chapter 10  Other Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared:  Containing 20 % or less by weight of meat, meat offal, fish, crustaceans or molluscs Manufacture in which all the cereals and derivatives (except durum wheat and its derivatives) used must be wholly obtained  Containing more than 20 % by weight of meat, meat offal, fish, crustaceans or molluscs Manufacture in which:  all cereals and derivatives (except durum wheat and its derivatives) used must be wholly obtained;  all the materials of Chapters 2 and 3 used must be wholly obtained 1903 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or in similar forms Manufacture from materials of any heading except potato starch of heading No 1108 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals (other than maize (corn)) in grain form or in the form of flakes or other worked grains (except flour and meal), pre-cooked, or otherwise prepared, not elsewhere specified or included Manufacture:  from materials not classified within heading No 1806;  in which all the cereals and flour (except durum wheat and its derivates and Zea indurata maize) used must be wholly obtained;  in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products Manufacture from materials of any heading except those of Chapter 11 ex Chapter 20 Preparations of vegetables, fruit, nuts or other parts of plants; except for: Manufacture in which all the fruit, nuts or vegetables used must be wholly obtained ex20 01 Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch, prepared or preserved by vinegar or acetic acid Manufacture in which all the materials used are classified within a heading other than that of the product ex20 04 and ex20 05 Potatoes in the form of flour, meal or flakes, prepared or preserved otherwise than by vinegar or acetic acid Manufacture in which all the materials used are classified within a heading other than that of the product 2006 Vegetables, fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glacÃ © or crystallized) Manufacture in which the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 2007 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex20 08  Nuts, not containing added sugar or spirit Manufacture in which the value of the originating nuts and oil seeds of heading Nos 0801, 0802 and 1202 to 1207 used exceeds 60 % of the ex-works price of the product  Peanut butter; mixtures based on cereals; palm hearts; maize (corn) Manufacture in which all the materials used are classified within a heading other than that of the product  Other except for fruit and nuts cooked otherwise than by steaming or boiling in water, not containing added sugar, frozen Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex Chapter 21 Miscellaneous edible preparations; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 2101 Extracts, essences and concentrates, of coffee, tea or matÃ © and preparations with a basis of these products or with a basis of coffee, tea or matÃ ©; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product;  all the chicory used must be wholly obtained 2103 Sauces and preparations therefor; mixed condiments and mixed seasonings; mustard flour and meal and prepared mustard:  Sauces and preparations therefor; mixed condiments and mixed seasonings Manufacture in which all the materials used are classified within a heading other than that of the product. However, mustard flour or meal or prepared mustard may be used  Mustard flour and meal and prepared mustard Manufacture from materials of any heading ex21 04 Soups and broths and preparations therefor Manufacture from materials of any heading except prepared or preserved vegetables of heading Nos 2002 to 2005 2106 Food preparations not elsewhere specified or included Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product ex Chapter 22 Beverages, spirits and vinegar; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  all the grapes or any material derived from grapes used must be wholly obtained 2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of any materials of Chapter 17 used does not exceed 30 % of the ex-works price of the product;  any fruit juice used (except for pineapple, lime and grapefruit juices) must already be originating 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; ethyl alcohol and other spirits, denatured, of any strength. Manufacture:  using materials not classified in headings 2207 or 2208,  in which all the grapes or any materials derived from grapes used must be wholly obtained or if all the other materials used are already originating, arrack may be used up to a limit of 5 % by volume 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages Manufacture:  from materials not classified within heading Nos 2207 or 2208,  in which all the grapes or any material derived from grapes used must be wholly obtained or if all the other materials used are already originating, arrack may be used up to a limit of 5 % by volume ex Chapter 23 Residues and waste from the food industries; prepared animal fodder; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex23 01 Whale meal; flours, meals and pellets of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption Manufacture in which all the materials of Chapters 2 and 3 used must be wholly obtained ex23 03 Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product, exceeding 40 % by weight Manufacture in which all the maize used must be wholly obtained ex23 06 Oil cake and other solid residues resulting from the extraction of olive oil, containing more than 3 % by weight of olive oil Manufacture in which all the olives used must be wholly obtained 2309 Preparations of a kind used in animal feeding Manufacture in which:  all the cereals, sugar or molasses, meat or milk used must already be originating;  all the materials of Chapter 3 used must be wholly obtained ex Chapter 24 Tobacco and manufactured tobacco substitutes; except for: Manufacture in which all the materials of Chapter 24 used must be wholly obtained 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes Manufacture in which at least 70 % by weight of the un manufactured tobacco or tobacco refuse of heading No 2401 used must already be originating ex24 03 Smoking tobacco Manufacture in which at least 70 % by weight of the un manufactured tobacco or tobacco refuse of heading No 2401 used must already be originating ex Chapter 25 Salt; sulphur; earths and stone; plastering materials, lime and cement; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex25 04 Natural crystalline graphite, with enriched carbon content, purified and ground Enriching of the carbon content, purifying and grinding of crude crystalline graphite ex25 15 Marble, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of marble (even if already sawn) of a thickness exceeding 25 cm ex25 16 Granite, porphyry, basalt, sandstone and other monumental and building stone, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm Cutting, by sawing or otherwise, of stone (even if already sawn) of a thickness exceeding 25 cm ex25 18 Calcined dolomite Calcination of dolomite not calcined ex25 19 Crushed natural magnesium carbonate (magnesite), in hermetically-sealed containers, and magnesium oxide, whether or not pure, other than fused magnesia or dead-burned (sintered) magnesia Manufacture in which all the materials used are classified within a heading other than that of the product. However, natural magnesium carbonate (magnesite) may be used ex25 20 Plasters specially prepared for dentistry Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex25 24 Natural asbestos fibres Manufacture from asbestos concentrate ex25 25 Mica powder Grinding of mica or mica waste ex25 30 Earth colours, calcined or powdered Calcination or grinding of earth colours Chapter 26 Ores, slag and ash Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 27 Mineral fuels, mineral oils and products of their distillation; bituminous substances; mineral waxes; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex27 07 Oils in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents, being oils similar to mineral oils obtained by distillation of high temperature coal tar, of which more than 65 % by volume distils at a temperature of up to 250 °C (including mixtures of petroleum spirit and benzole), for use as power or heating fuels Operations of refining and/or one or more specific process(es) (1) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product ex27 09 Crude oils obtained from bituminous minerals Destructive distillation of bituminous materials 2710 Petroleum oils and oils obtained from bituminous materials, other than crude; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous materials, these oils being the basic constituents of the preparations Operations of refining and/or one or more specific process(es) (2) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2711 Petroleum gases and other gaseous hydrocarbons Operations of refining and/or one or more specific process(es) (2) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2712 Petroleum jelly; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes and similar products obtained by synthesis or by other processes, whether or not coloured Operations of refining and/or one or more specific process(es) (2) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous materials Operations of refining and/or one or more specific process(es) (1) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2714 Bitumen and asphalt, natural; bituminous or oil shale and tar sands; asphaltites and asphaltic rocks Operations of refining and/or one or more specific process(es) (1) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 2715 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) Operations of refining and/or one or more specific process(es) (1) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product ex Chapter 28 Inorganic chemicals; organic or inorganic compounds of precious metals, of rare-earth metals, of radioactive elements or of isotopes; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex28 05 Mischmetall Manufacture by electrolytic or thermal treatment in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex28 11 Sulphur trioxide Manufacture from sulphur dioxide Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex28 33 Aluminium sulphate Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex28 40 Sodium perborate Manufacture from disodium tetraborate pentahydrate Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 29 Organic chemicals; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex29 01 Acyclic hydrocarbons for use as power or heating fuels Operations of refining and/or one or more specific process(es) (1) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product ex29 02 Cyclanes and cyclenes (other than azulenes), benzene, toluene, xylenes, for use as power or heating fuels Operations of refining and/or one or more specific process(es) (1) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product ex29 05 Metal alcoholates of alcohols of this heading and of ethanol Manufacture from materials of any heading, including other materials of heading No 2905. However, metal alcoholates of this heading may be used, provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids; their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of headings Nos 2915 and 2916 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex29 32  Internal ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading. However, the value of all the materials of heading No 2909 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Cyclic acetals and internal hemiacetals and their halogenated, sulphonated, nitrated or nitrosated derivatives Manufacture from materials of any heading Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 2933 Heterocyclic compounds with nitrogen hetero-atom(s) only Manufacture from materials of any heading. However, the value of all the materials of headings Nos 2932 and 2933 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 2934 Nucleic acids and their salts; other heterocyclic compounds Manufacture from materials of any heading. However, the value of all the materials of headings Nos 2932, 2933 and 2934 used may not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 30 Pharmaceutical products; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product 3002 Human blood; animal blood prepared for therapeutic, prophylactic or diagnostic uses; antisera and other blood fractions and modified immunological products, whether or not obtained by means of biotechnological processes; vaccines, toxins, cultures of micro-organisms (excluding yeasts) and similar products:  Products consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses or unmixed products for these uses, put up in measured doses or in forms or packings for retail sale Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product  Other:  Human blood Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product  animal blood prepared for therapeutic or prophylactic uses Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product  Blood fractions other than antisera, haemoglobin, blood globulins and serum globulins Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product  haemoglobin, blood globulins and serum globulins Manufacture from materials of any heading, including other materials of heading No 3002. The materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product  other Manufacture from materials of any heading, including other materials of heading No 3002. the materials of this description may also be used, provided their value does not exceed 20 % of the ex-works price of the product 3003 and 3004 Medicaments (excluding goods of heading No 3002, 3005 or 3006):  Obtained from amikacin of heading No 2941 Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials of heading No 3003 or 3004 may be used provided their value, taken together, does not exceed 20 % of the ex works price of the product  Other Manufacture in which:  all the materials used are classified within a heading other than that of the product. However, materials of heading No 3003 or 3004 may be used provided their value, taken together, does not exceed 20 % of the ex-works price of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 31 Fertilisers; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex31 05 Mineral or chemical fertilizers containing two or three of the fertilizing elements nitrogen, phosphorous and potassium; other fertilizers; goods of this Chapter, in tablets or similar forms or in packages of a gross weight not exceeding 10 kg, except for:  sodium nitrate  calcium cyanamide  potassium sulphate  magnesium potassium sulphate Manufacture in which:  all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 32 Tanning or dyeing extracts; tannins and their derivatives; dyes, pigments and other colouring matter; paints and varnishes; putty and other mastics; inks; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex32 01 Tannins and their salts, ethers, esters and other derivatives Manufacture from tanning extracts of vegetable origin Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3205 Colour lakes; preparations as specified in Note 3 to this Chapter based on colour lakes (3) Manufacture from materials of any heading, except headings Nos 3203, 3204 and 3205. However, materials from heading No 3205 may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 33 Essential oils and resinoids; perfumery, cosmetic or toilet preparations; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3301 Essential oils (terpeneless or not), including concretes and absolutes; resinoids; extracted oleoresins; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration; terpenic by-products of the deterpenation of essential oils; aqueous distillates and aqueous solutions of essential oils Manufacture from materials of any heading, including materials of a different group (4) in this heading. However, materials of the same group may be used, provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 34 Soap, organic surface-active agents, washing preparations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, dental waxes and dental preparations with a basis of plaster; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex34 03 Lubricating preparations containing petroleum oils or oils obtained from bituminous minerals, provided they represent less than 70 % by weight Operations of refining and/or one or more specific process(es) (1) Other operations than those referred to in column (3) in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product 3404 Artificial waxes and prepared waxes:  With a basis of paraffin, petroleum waxes, waxes obtained from bituminous minerals, slack wax or scale wax Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product  Other Manufacture from materials of any heading, except:  hydrogenated oils having the character of waxes of heading No 1516;  fatty acids not chemically defined or industrial fatty alcohols having the character of waxes of heading No 3823;  materials of heading No 3404 However, these materials may be used provided their value does not exceed 20 % of the ex-works price of the product. Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 35 Albuminoidal substances; modified starches; glues; enzymes; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3505 Dextrins and other modified starches (for example, pregelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches:  Starch ethers and esters Manufacture from materials of any heading, including other materials of heading No 3505 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture from materials of any heading, except those of heading No 1108 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex35 07 Prepared enzymes not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 36 Explosives; pyrotechnic products; matches; pyrophoric alloys; certain combustible preparations Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 37 Photographic or cinematographic goods; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3701 Photographic plates and film in the flat, sensitized, unexposed, of any material other than paper, paperboard or textiles; instant print film in the flat, sensitized, unexposed, whether or not in packs:  Instant print film for colour photography, in packs Manufacture in which all the materials used are classified within a heading other than heading Nos 3701 or 3702. However, materials from heading No 3702 may be used provided their value does not exceed 30 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture in which all the materials used are classified within a heading other than heading No 3701 or 3702. However, materials from heading Nos 3701 and 3702 may be used provided their value taken together, does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3702 Photographic film in rolls, sensitized, unexposed, of any material other than paper, paperboard or textiles; instant print film in rolls, sensitized, unexposed Manufacture in which all the materials used are classified within a heading other than heading Nos 3701 or 3702 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3704 Photographic plates, film paper, paperboard and textiles, exposed but not developed Manufacture in which all the materials used are classified within a heading other than heading Nos 3701 to 3704 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 38 Miscellaneous chemical products; except for: Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex38 01  Colloidal graphite in suspension in oil and semi-colloidal graphite; carbonaceous pastes for electrodes Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product  Graphite in paste form, being a mixture of more than 30 % by weight of graphite with mineral oils Manufacture in which the value of all the materials of heading No 3403 used does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex38 03 Refined tall oil Refining of crude tall oil Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex38 05 Spirits of sulphate turpentine, purified Purification by distillation or refining of raw spirits of sulphate turpentine Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex38 06 Ester gums Manufacture from resin acids Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex38 07 Wood pitch (wood tar pitch) Distillation of wood tar Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 3808 Insecticides, rodenticides, fungicides, herbicides, anti-sprouting products and plant-growth regulators, disinfectants and similar products, put up in forms or packings for retail sale or as preparations or articles (for example, sulphur-treated bands, wicks and candles, and fly-papers) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3810 Pickling preparations for metal surfaces; fluxes and other auxiliary preparations for soldering, brazing or welding; soldering, brazing or welding powders and pastes consisting of metal and other materials; preparations of a kind used as cores or coatings for welding electrodes or rods Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the products 3811 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and other prepared additives, for mineral oils (including gasoline) or for other liquids used for the same purposes as mineral oils:  Prepared additives for lubricating oil, containing petroleum oils or oils obtained from bituminous minerals Manufacture in which the value of all the materials of heading No 3811 used does not exceed 50 % of the ex-works price of the product  Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3812 Prepared rubber accelerators; compound plasticizers for rubber or plastics, not elsewhere specified or included; anti-oxidizing preparations and other compound stabilizers for rubber or plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3813 Preparations and charges for fire-extinguishers; charged fire-extinguishing grenades Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3814 Organic composite solvents and thinners, not elsewhere specified or included; prepared paint or vanish removers Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3818 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms; chemical compounds doped for use in electronics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3819 Hydraulic brake fluids and other prepared liquids for hydraulic transmission, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3820 Anti-freezing preparations and prepared de-icing fluids Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3822 Diagnostic or laboratory reagents on a backing and prepared diagnostic or laboratory reagents, whether or not on a backing, other than those of heading No 3002 or 3006 Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3823 Industrial monocarboxylic fatty acids; acid oils from refining; industrial fatty alcohols.  Industrial monocarboxylic fatty acids, acid oils from refining Manufacture in which all the materials used are classified within a heading other than that of the product  Industrial fatty alcohols Manufacture from materials of any heading including other materials of heading No 3823 3824 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included; residual products of the chemical or allied industries, not elsewhere specified or included:  The following of this heading: Prepared binders for foundry moulds or cores based on natural resinous products Naphthenic acids, their water insoluble salts and their esters Sorbitol other than that of heading No 2905 Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts Ion exchangers Getters for vacuum tubes Alkaline iron oxide for the purification of gas Ammoniacal gas liquors and spent oxide produced in coal gas purification Sulphonaphthenic acids, their water insoluble salts and their esters Fusel oil and Dippel's oil Mixtures of salts having different anions Copying pastes with a basis of gelatin, whether or not on a paper or textile backing  Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 3901 to 3915 Plastics in primary forms, waste, parings and scrap, of plastic; except for heading Nos ex39 07 and 3912 for which the rules are set out below:  Addition homopolymerization products in which a single monomer contributes more than 99 % by weight to the total polymer content Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product;  the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (5) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Other Manufacture in which the value of the materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (5) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex39 07 Copolymer, made from polycarbonate and acrylonitrile-butadiene-styrene copolymer (ABS) Manufacture in which all the materials used are classified within a heading other than that of the product. However, materials classified within the same heading may be used provided their value does not exceed 50 % of the ex-works price of the product (5) Polyester Manufacture in which the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product and/or manufacture from polycarbonate of tetrabromo-(bisphenol A) 3912 Cellulose and its chemical derivatives, not elsewhere specified or included, in primary forms Manufacture in which the value of any materials classified in the same heading as the product does not exceed 20 % of the ex-works price of the product 3916 to 3921 Semi-manufactures and articles of plastics; except for headings Nos ex39 16, ex39 17, ex39 20 and ex39 21, for which the rules are set out below:  Flat products, further worked than only surface-worked or cut into forms other than rectangular (including square); other products, further worked than only surface-worked  Other: Manufacture in which the value of any materials of Chapter 39 used does not exceed 50 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  Addition homopolymerization products in which a single monomer contributes more than 99 % by weight to the total polymer content Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product;  the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (5) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  Other Manufacture in which the value of any materials of Chapter 39 used does not exceed 20 % of the ex-works price of the product (5) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex39 16 and ex39 17 Profile shapes and tubes Manufacture in which:  the value of all the materials used does not exceed 50 % of the ex-works price of the product;  the value of any materials classified within the same heading as the product does not exceed 20 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex39 20  Ionomer sheet or film Manufacture from a thermoplastic partial salt which is a copolymer of ethylene and metacrylic acid partly neutralized with metal ions, mainly zinc and sodium Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product  Sheets of regenerated cellulose, polyamides or polyethylene Manufacture in which the value of any materials classified in the same heading as the product does not exceed 20 % of the ex-works price of the product ex39 21 Foils of plastic, metallized Manufacture from highly transparent polyester foils with a thickness of less than 23 micron (6) Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 3922 to 3926 Articles of plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 40 Rubber and articles thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex40 01 Laminated slabs of crepe rubber for shoes Lamination of sheets of natural rubber 4005 Compounded rubber, unvulcanised, in primary forms or in plates, sheets or strip Manufacture in which the value of all the materials used, except natural rubber, does not exceed 50 % of the ex-works price of the product 4012 Retreaded or used pneumatic tyres of rubber; solid or cushion tyres, interchangeable tyre treads and tyre flaps, of rubber: Retreaded pneumatic, solid or cushion tyres, of rubber Retreading of used tyres Other Manufacture from materials of any heading, except those of heading Nos 4011 or 4012 ex40 17 Articles of hard rubber Manufacture from hard rubber ex Chapter 41 Raw hides and skins (other than furskins) and leather; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex41 02 Raw skins of sheep or lambs, without wool on Removal of wool from sheep or lamb skins, with wool on 4104 to 4107 Leather, without hair or wool, other than leather of heading Nos 4108 or 4109 Retanning of pre-tanned leather Manufacture in which all the materials used are classified within a heading other than that of the product 4109 Patent leather and patent laminated leather; metallized leather Manufacture from leather of heading Nos 4104 to 4107 provided its value does not exceed 50 % of the ex-works price of the product Chapter 42 Articles of leather; saddlery and harness; travel goods, handbags and similar containers; articles of animal gut (other than silk worm gut) Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 43 Furskins and artificial fur; manufactures thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex43 02 Tanned or dressed furskins, assembled: Plates, crosses and similar forms Bleaching or dyeing, in addition to cutting and assembly of non-assembled tanned or dressed furskins Other Manufacture from non-assembled, tanned or dressed furskins 4303 Articles of apparel, clothing accessories and other articles of furskin Manufacture from non-assembled tanned or dressed furskins of heading No 4302 ex Chapter 44 Wood and articles of wood; wood charcoal; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex44 03 Wood roughly squared Manufacture from wood in the rough, whether or not stripped of its bark or merely roughed down ex44 07 Wood sawn or chipped lengthwise, sliced or peeled, of a thickness exceeding 6 mm, planed, sanded or finger-jointed Planing, sanding or finger-jointing ex44 08 Veneer sheets and sheets for plywood, of a thickness not exceeding 6 mm, spliced, and other wood sawn lengthwise, sliced or peeled of a thickness not exceeding 6 mm, planed, sanded or finger-jointed Splicing, planing, sanding or finger-jointing ex44 09 Wood continuously shaped along any of its edges or faces, whether or not planed, sanded or finger-jointed:  Sanded or finger-jointed Sanding or finger-jointing  Beadings and mouldings Beading or moulding ex44 10 to ex44 13 Beadings and mouldings, including moulded skirting and other moulded boards Beading or moulding ex44 15 Packing cases, boxes, crates, drums and similar packings, of wood Manufacture from boards not cut to size ex44 16 Casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood Manufacture from riven staves, not further worked than sawn on the two principal surfaces ex44 18 Builders' joinery and carpentry of wood Manufacture in which all the materials used are classified within a heading other than that of the product. However, cellular wood panels, shingles and shakes may be used Beadings and mouldings Beading or moulding ex44 21 Match splints; wooden pegs or pins for footwear Manufacture from wood of any heading except drawn wood of heading No 4409 ex Chapter 45 Cork and articles of cork; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 4503 Articles of natural cork Manufacture from cork of heading No 4501 Chapter 46 Manufactures of straw, of esparto or of other plaiting materials; basketware and wickerwork Manufacture in which all the materials used are classified within a heading other than that of the product Chapter 47 Pulp of wood or of other fibrous cellulosic material; recovered (waste and scrap) paper or paperboard Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 48 Paper and paperboard; articles of paper pulp, of paper or of paperboard; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex48 11 Paper and paperboard, ruled, lined or squared only Manufacture from paper-making materials of Chapter 47 4816 Carbon paper, self-copy paper and other copying or transfer papers (other than those of heading No 4809), duplicator stencils and offset plates, of paper, whether or not put up in boxes Manufacture from paper-making materials of Chapter 47 4817 Envelopes, letter cards, plain postcards and correspondence cards, of paper or paperboard; boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery Manufacturing in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex48 18 Toilet paper Manufacture from paper-making materials of Chapter 47 ex48 19 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding or webs of cellulose fibres Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex48 20 Letter pads Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex48 23 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape Manufacture from paper-making materials of Chapter 47 ex Chapter 49 Printed books, newspapers, pictures and other products of the printing industry; manuscripts, typescripts and plans; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 4909 Printed or illustrated postcards; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings Manufacture from materials not classified within heading Nos 4909 or 4911 4910 Calendars of any kind, printed, including calendar blocks: Calendars of the perpetual type or with replaceable blocks mounted on bases other than paper or paperboard Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product  Other Manufacture from materials not classified in heading Nos 4909 or 4911 ex Chapter 50 Silk; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex50 03 Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock), carded or combed Carding or combing of silk waste 5004 to ex50 06 Silk yarn and yarn spun from silk waste Manufacture from (7)  raw silk or silk waste carded or combed or otherwise prepared for spinning,  other natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5007 Woven fabrics of silk or of silk waste Manufacture from yarn (7) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 51 Wool, fine or coarse animal hair; horsehair yarn and woven fabric; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 5106 to 5110 Yarn of wool, of fine or coarse animal hair or of horsehair Manufacture from (7)  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5111 to 5113 Woven fabrics of wool, of fine or coarse animal hair or of horsehair: Manufacture from yarn (7) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 52 Cotton; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 5204 to 5207 Yarn and thread of cotton Manufacture from (7)  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5208 to 5212 Woven fabrics of cotton Manufacture from yarn (7) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 53 Other vegetable textile fibres; paper yarn and woven fabrics of paper yarn; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 5306 to 5308 Yarn of other vegetable textile fibres; paper yarn Manufacture from (7)  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5309 to 5311 Woven fabrics of other vegetable textile fibres; woven fabrics of paper yarn: Manufacture from yarn (7) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5401 to 5406 Yarn, monofilament and thread of man-made filaments Manufacture from (7)  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5407 and 5408 Woven fabrics of man-made filament yarn: Manufacture from yarn (7) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5501 to 5507 Man-made staple fibres Manufacture from chemical materials or textile pulp 5508 to 5511 Yarn and sewing thread of man-made staple fibres Manufacture from (7)  raw silk or silk waste carded or combed or otherwise prepared for spinning,  natural fibres not carded or combed or otherwise prepared for spinning,  chemical materials or textile pulp, or  paper-making materials 5512 to 5516 Woven fabrics of man-made staple fibres: Manufacture from yarn (7) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product ex Chapter 56 Wadding, felt and non-wovens; special yarns; twine, cordage, ropes and cables and articles thereof; except for: Manufacture from (7):  coir yarn,  natural fibres,  chemical materials or textile pulp, or  paper making materials 5602 Felt, whether or not impregnated, coated, covered or laminated:  Needleloom felt Manufacture from (7):  natural fibres,  chemical materials or textile pulp  Other Manufacture from (7)  natural fibres,  man-made staple fibres, or  chemical materials or textile pulp 5604 Rubber thread and cord, textile covered; textile yarn, and strip and the like of heading No 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics:  Rubber thread and cord, textile covered Manufacture from rubber thread or cord, not textile covered  Other Manufacture from (7):  natural fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials 5605 Metallized yarn, whether or not gimped, being textile yarn, or strip or the like of heading No 5404 or 5405, combined with metal in the form of thread, strip or powder or covered with metal Manufacture from (7):  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials 5606 Gimped yarn, and strip and the like of heading No 5404 or 5405, gimped (other than those of heading No 5605 and gimped horsehair yarn); chenille yarn (including flock chenille yarn; loop wale-yarn Manufacture from (7):  natural fibres,  man-made staple fibres not carded or combed or otherwise processed for spinning,  chemical materials or textile pulp, or  paper-making materials Chapter 57 Carpets and other textile floor coverings:  Of needle loom felt Manufacture from (7):  natural fibres, or  chemical materials or textile pulp. However jute fabric may be used as backing  Of other felt Manufacture from (7):  natural fibres not carded or combed or otherwise processed for spinning, or  chemical materials or textile pulp Other Manufacture from yarn (7). However jute fabric may be used as backing ex Chapter 58 Special woven fabrics; tufted textile fabrics; lace; tapestries; trimmings; embroidery; except for: Manufacture from yarn (7) Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5805 Hand-woven tapestries of the types gobelins, flanders, aubusson, beauvais and the like, and needle-worked tapestries (for example, petit point, cross stitch), whether or not made up Manufacture in which all the materials used are classified within a heading other than that of the product 5810 Embroidery in the piece, in strips or in motifs Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 5901 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like; tracing cloth; prepared painting canvas; buckram and similar stifened textile fabrics of a kind used for hat foundations Manufacture from yarn 5902 Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon: Manufacture from yarn 5903 Textile fabrics impregnated, coated, covered or laminated with plastics, other than those of heading No 5902 Manufacture from yarn Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, rasing, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5904 Linoleum, whether or note cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape Manufacture from yarn (7) 5905 Textile wall coverings: Manufacture from yarn Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5906 Rubberized textile fabrics, other than those of heading No 5902: Manufacture from yarn 5907 Textile fabrics otherwise impregnated, coated or covered; painted canvas being theatrical scenery, studio back-cloths or the like Manufacture from yarn Printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerising, heat setting, rasing, calendering, shrink resistance processing, permanent finishing, decatising, impregnating, mending and burling) where the value of the unprinted fabric used does not exceed 47,5 % of the ex-works price of the product 5908 Textile wicks, woven, plaited or knitted, for lamps, stoves, lighters, candles or the like; incandescent gas mantles and tubular knitted gas mantle fabric therefor, whether or not impregnated:  Incandescent gas mantles, impregnated Manufacture from tubular knitted gas mantle fabric  Other Manufacture in which all the materials used are classified within a heading other than that of the product 5909 to 5911 Textile articles of a kind suitable for industrial use:  Polishing discs or rings other than of felt of heading No 5911 Manufacture from yarn or waste fabrics or rags of heading No 6310  Woven fabrics, of a kind commonly used in papermaking or other technical uses, felted or not, whether or not impregnated or coated, tubular or endless with single or multiple warp and/or weft, or flat woven with multiple warp and/or weft of heading No 5911 Manufacture from yarn (7)  Other Manufacture from yarn (7) Chapter 60 Knitted or crocheted fabrics Manufacture from yarn (7) Chapter 61 Articles of apparel and clothing accessories, knitted or crocheted: Obtained by sewing together or otherwise assembling, two or more pieces of knitted or crocheted fabric which have been either cut to form or obtained directly to form Manufacture from fabric  Other Manufacture from yarn (8) ex Chapter 62 Articles of apparel and clothing accessories, not knitted or crocheted; except for: Manufacture from fabric 6213 and 6214 Handkerchiefs, shawls, scarves, mufflers, mantillas, veils and the like:  Embroidered Manufacture from yarn (8) (7) Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (7)  Other Manufacture from yarn (8) (7) Making up followed by printing accompanied by at least two preparatory or finishing operations (such as scouring, bleaching, mercerizing, heat setting, raising, calendering, shrink resistance processing, permanent finishing, decatizing, impregnating, mending and burling) where the value of the unprinted goods of heading Nos 6213 and 6214 used does not exceed 47,5 % of the ex-works price of the product ex62 17 Other made up clothing accessories; parts of garments or of clothing accessories, other than those of heading No 6212:  Embroidered Manufacture from yarn (8) Manufacture from unembroidered fabric provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product (8)  Fire-resistant equipment of fabric covered with foil of aluminized polyester Manufacture from yarn (8) Manufacture from uncoated fabric provided the value of the uncoated fabric used does not exceed 40 % of the ex-works price of the product (8)  Interlinings for collars and cuffs, cut out Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 63 Other made-up textile articles; sets; worn clothing and worn textile articles; rags; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 6301 to 6304 Blankets, travelling rugs, bed linen etc.; curtains etc.; other furnishing articles: Of felt, of nonwovens Manufacture from (8):  natural fibres, or  chemical materials or textile pulp Other: Embroidered Manufacture from yarn (7) (9) Manufacture from unembroidered fabric (other than knitted or crocheted) provided the value of the unembroidered fabric used does not exceed 40 % of the ex-works price of the product Other Manufacture from yarn (7) (9) 6305 Sacks and bags, of a kind used for the packing of goods Manufacture from yarn (7) 6306 Tarpaulins, awnings and sunblinds; tents; sails for boats, sailboards or landcraft; camping goods: Manufacture from fabric 6307 Other made-up articles, including dress patterns Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 6308 Sets consisting of woven fabric and yarn, whether or not with accessories, for making up into rugs, tapestries, embroidered table cloths or serviettes, or similar textile articles, put up in packings for retail sale Each item in the set must satisfy the rule which would apply to it if it were not included in the set. However, non-originating articles may be incorporated provided their total value does not exceed 25 % of the ex-works price of the set ex Chapter 64 Footwear, gaiters and the like; except for: Manufacture from materials of any heading except for assemblies of uppers affixed to inner soles or to other sole components of heading No 6406 6406 Parts of footwear (including uppers whether or not attached to soles other than outer soles); removable in-soles, heel cushions and similar articles; gaiters, leggings and similar articles, and parts thereof Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 65 Headgear and parts thereof, except for: Manufacture in which all the materials used are classified within a heading other than that of the product 6503 Felt hats and other felt headgear, made from the hat bodies, hoods or plateaux of heading No 6501, whether or not lined or trimmed Manufacture from yarn or textile fibres (7) 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed; hair-nets of any material, whether or not lined or trimmed Manufacture from yarn or textile fibres (7) ex Chapter 66 Umbrellas, sun umbrellas, walking-sticks, seat-sticks, whips, riding-crops, and parts thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden umbrellas and similar umbrellas) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 67 Prepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hair Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 68 Articles of stone, plaster, cement, asbestos, mica or similar materials; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex68 03 Articles of slate or of agglomerated slate Manufacture from worked slate ex68 12 Articles of asbestos; articles of mixtures with a basis of asbestos or of mixtures with a basis of asbestos and magnesium carbonate Manufacture from materials of any heading ex68 14 Articles of mica, including agglomerated or reconstituted mica, on a support of paper, paperboard or other materials Manufacture from worked mica (including agglomerated or reconstituted mica) Chapter 69 Ceramic products Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 70 Glass and glassware; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex70 03ex70 04 and ex70 05 Glass with a non-reflecting layer Manufacture from materials of heading No 7001 7006 Glass of heading No 7003, 7004 or 7005, bent, edgeworked, engraved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials:  glass plate substrate coated with dielectric thin film, semi-conductor grade, in accordance with SEMII standards (10) Manufacture from non-coated glass plate substrate of heading No 7006  other Manufacture from materials of heading No 7001 7007 Safety glass, consisting of toughened (tempered) or laminated glass Manufacture from materials of heading No 7001 7008 Multiple-walled insulating units of glass Manufacture from materials of heading No 7001 7009 Glass mirrors, whether or not framed, including rear-view mirrors Manufacture from materials of heading No 7001 7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other containers, of glass, of a kind used for the conveyance or packing of goods; preserving jars of glass; stoppers, lids and other closures, of glass Manufacture in which all the materials used are classified within a heading other than that of the product Cutting of glassware, provided the value of the uncut glassware does not exceed 50 % of the ex-works price of the product 7013 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018) Manufacture in which all the materials used are classified within a heading other than that of the product Cutting of glassware, provided the value of the uncut glassware does not exceed 50 % of the ex-works price of the product or Hand-decoration (with the exception of silk-screen printing) of hand-blown glassware, provided the value of the hand-blown glassware does not exceed 50 % of the ex-works price of the product ex70 19 Articles (other than yarn) of glass fibres Manufacture from:  uncoloured slivers, rovings, yarn or chopped strands, or  glass wool ex Chapter 71 Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery; coin; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex71 01 Natural or cultured pearls, graded and temporarily strung for convenience of transport Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex71 02, ex71 03 and ex71 04 Worked precious or semi-precious stones (natural, synthetic or reconstructed) Manufacture from unworked precious or semi-precious stones 7106, 7108 and 7110 Precious metals: Unwrought Manufacture from materials not classified within heading No 7106, 7108 or 7110 Electrolytic, thermal or chemical separation of precious metals of heading No 7106, 7108 or 7110 or Alloying of precious metals of heading No 7106, 7108 or 7110 with each other or with base metals Semi-manufactured or in powder form Manufacture from unwrought precious metals ex71 07, ex71 09 and ex71 11 Metals clad with precious metals, semi-manufactured Manufacture from metals clad with precious metals, unwrought 7116 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 7117 Imitation jewellery Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture from base metal parts, not plated or covered with precious metals, provided the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 72 Iron and steel; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 7207 Semi-finished products of iron or non-alloy steel Manufacture from materials of heading No 7201, 7202, 7203, 7204 or 7205 7208 to 7216 Flat-rolled products, bars and rods, angles, shapes and sections of iron or non-alloy steel Manufacture from ingots or other primary forms or semi-finished materials of headings No 7206 or 7207 7217 Wire of iron or non-alloy steel Manufacture from semi-finished materials of heading No 7207 ex72 18 Semi-finished products Manufacture from materials of headings No 7201, 7202, 7203, 7204 or 7205 7219 to 7222 Flat-rolled products, bars and rods, angles, shapes and sections of stainless steel Manufacture from ingots or other primary forms or semi-finished materials of heading No 7218 7223 Wire of stainless steel Manufacture from semi-finished materials of heading No 7218 ex72 24 Semi-finished products Manufacture from materials of headings No 7201, 7202, 7203, 7204 or 7205 7225 to 7228 Flat-rolled products, hot-rolled bars and rods, in irregularly wound coils; angles, shapes and sections, of other alloy steel; hollow drill bars and rods, of alloy or non-alloy steel Manufacture from ingots or other primary forms or semi-finished materials of headings No 7206, 7207, 7218 or 7224 7229 Wire of other alloy steel Manufacture from semi-finished materials of heading No 7224 ex Chapter 73 Articles of iron or steel; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex73 01 Sheet piling Manufacture from materials of heading No 7206 7302 Railway or tramway track construction materials of iron or steel, the following: rails, checkrails and rackrails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish-plates, chairs, chair wedges, sole pates (base plates), rail clips, bedplates, ties and other material specialized for jointing or fixing rails Manufacture from materials of heading No 7206 7304, 7305 and 7306 Tubes, pipes and hollow profiles, of iron (other than cast iron) or steel Manufacture from materials of heading No 7206, 7207, 7218 or 7224 ex73 07 Tube or pipe fittings of stainless steel (ISO No X5CrNiMo 1712), consisting of several parts Turning, drilling, reaming, threading, deburring and sandblasting of forged blanks the value of which does not exceed 35 % of the ex-works price of the product 7308 Structures (excluding prefabricated buildings of heading No 9406) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frame-works, doors and windows and their frames and thresholds for doors, shutters, balustrades, pillars and columns), of iron or steel; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel Manufacture in which all the materials used are classified within a heading other than that of the product. However, welded angles, shapes and sections of heading No 7301 may not be used ex73 15 Skid chain Manufacture in which the value of all the materials of heading No 7315 used does not exceed 50 % of the ex-works price of the product ex Chapter 74 Copper and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7401 Copper mattes; cement copper (precipitated copper) Manufacture in which all the materials used are classified within a heading other than that of the product 7402 Unrefined copper; copper anodes for electrolytic refining Manufacture in which all the materials used are classified within a heading other than that of the product 7403 Refined copper and copper alloys, unwrought:  Refined copper Manufacture in which all the materials used are classified within a heading other than that of the product  Copper alloys and refined copper containing other elements Manufacture from refined copper, unwrought, or waste and scrap of copper 7404 Copper waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product 7405 Master alloys of copper Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 75 Nickel and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7501 to 7503 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy; unwrought nickel; nickel waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 76 Aluminium and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7601 Unwrought aluminium Manufacture in which:  all the materials used are classified within a heading other than that of the product; and  the value of all the materials used does not exceed 50 % of the ex-works price of the product Manufacture by thermal or electrolytic treatment from unalloyed aluminium or waste and scrap of aluminium 7602 Aluminium waste or scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex76 16 Aluminium articles other than gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, and expanded metal of aluminium Manufacture in which:  all the materials used are classified within a heading other than that of the product. However, gauze, cloth, grill, netting, fencing, reinforcing fabric and similar materials (including endless bands) of aluminium wire, or expanded metal of aluminium may be used;  the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 77 Reserved for possible future use in HS ex Chapter 78 Lead and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7801 Unwrought lead:  Refined lead Manufacture from bullion or work lead  Other Manufacture in which all the materials used are classified within a heading other than that of the product. However, waste and scrap of heading No 7802 may not be used 7802 Lead waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 79 Zinc and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 7901 Unwrought zinc Manufacture in which all the materials used are classified within a heading other than that of the product. However, waste and scrap of heading No 7902 may not be used 7902 Zinc waste and scrap Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 80 Tin and articles thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 8001 Unwrought tin Manufacture in which all the materials used are classified within a heading other than that of the product. However, waste and scrap of heading No 8002 may not be used 8002 and 8007 Tin waste and scrap; other articles of tin Manufacture in which all the materials used are classified within a heading other than that of the product Chapter 81 Other base metals; cermets; articles thereof: Other base metals, wrought; articles thereof Manufacture in which the value of all the materials classified within the same heading as the product used does not exceed 50 % of the ex-works price of the product  Other Manufacture in which all the materials used are classified within a heading other than that of the product ex Chapter 82 Tools, implements, cutlery, spoons and forks, of base metal; parts thereof of base metal; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 8206 Tools of two or more of the heading Nos 8202 to 8205, put up in sets for retail sale Manufacture in which all the materials used are classified within a heading other than heading Nos 8202 to 8205. However, tools of heading Nos 8202 to 8205 may be incorporated into the set provided their value does not exceed 15 % of the ex-works price of the set 8207 Interchangeable tools for hand tools, whether or not power-operated, or for machine-tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning, or screwdriving), including dies for drawing or extruding metal, and rock drilling or earth boring tools Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product 8208 Knives and cutting blades, for machines or for mechanical appliances Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product ex82 11 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading No 8208 Manufacture in which all the materials used are classified within a heading other than that of the product. However, knife blades and handles of base metal may be used 8214 Other articles of cutlery (for example, hair clippers, butchers' or kitchen cleavers, choppers and mincing knives, paper knives); manicure or pedicure sets and instruments (including nail files) Manufacture in which all the materials used are classified within a heading other than that of the product. However, handles of base metal may be used 8215 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter-knives, sugar tongs and similar kitchen or tableware Manufacture in which all the materials used are classified within a heading other than that of the product. However, handles of base metal may be used ex Chapter 83 Miscellaneous articles of base metal; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex83 02 Other mountings, fittings and similar articles suitable for buildings, and automatic door closers Manufacture in which all the materials used are classified within a heading other than that of the product. However, the other materials of heading No 8302 may be used provided their value does not exceed 20 % of the ex-works price of the product ex83 06 Statuettes and other ornaments, of base metal Manufacture in which all the materials used are classified within a heading other than that of the product. However, the other materials of heading No 8306 may be used provided their value does not exceed 30 % of the ex-works price of the product ex Chapter 84 Nuclear reactors, boilers, machinery and mechanical appliances; parts thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex84 01 Nuclear fuel elements Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the final product 8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low pressure steam); super heated water boilers Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8403 and ex84 04 Central heating boilers other than those of heading No 8402 and auxiliary plant for central heating boilers Manufacture in which all the materials used are classified within a heading other than heading No 8403 or 8404 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8406 Steam turbines and other vapour turbines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8407 Spark-ignition reciprocating or rotary internal combustion piston engines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8409 Parts suitable for use solely or principally with the engines of heading No 8407 or 8408 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8411 Turbo-jets, turbo propellers and other gas turbines Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8412 Other engines and motors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex84 13 Rotary positive displacement pumps Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex84 14 Industrial fans, blowers and the like Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8415 Air conditioning machines, comprising a motor-driven fan and elements for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other; heat pumps other than air conditioning machines of heading No 8415 Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product;  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product ex84 19 Machines for wood, paper pulp and paperboard industries Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8420 Calendering or other rolling machines, other than for metals or glass, and cylinders therefor Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8423 Weighing machinery (excluding balances of a sensitivity of 5 cg or better), including weight operated counting or checking machines; weighing machine weights of all kinds Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8425 to 8428 Lifting, handling, loading or unloading machinery Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8431 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8429 Self-propelled bulldozers, angledozers, graders, levellers, scrapers, mechanical shovels, excavators, shovel loaders, tamping machines and road rollers:  Road rollers Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8431 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8430 Other moving, grading, levelling, scraping, excavating, tamping, compacting, extracting or boring machinery, for earth, minerals or ores; pile-drivers and pile-extractors; snow-ploughs and snow-blowers Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the value of the materials classified within heading No 8431 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex84 31 Parts suitable for use solely or principally with road rollers Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8439 Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8441 Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within the same heading as the product are only used up to a value of 25 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8444 to 8447 Machines of these headings for use in the textile industry Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex84 48 Auxiliary machinery for use with machines of headings Nos 8444 and 8445 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8452 Sewing machines, other than book-sewing machines of heading No 8440; furniture, bases and covers specially designed for sewing machines; sewing machine needles:  Sewing machines (lock stitch only) with heads of a weight not exceeding 16 kg without motor or 17 kg with motor Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used in assembling the head (without motor) does not exceed the value of the originating materials used;  where the thread tension, crochet and zigzag mechanisms used are already originating  Other Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8456 to 8466 Machine-tools and machines and their parts and accessories of headings Nos 8456 to 8466 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8469 to 8472 Office machines (for example, typewriters, calculating machines, automatic data processing machines, duplicating machines, stapling machines) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8480 Moulding boxes for metal foundry; mould bases; moulding patterns; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 8482 Ball or roller bearings Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal; sets or assortments of gaskets and similar joints, dissimilar in composition, put up in pouches, envelopes or similar packings; mechanical seals Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8485 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features, not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles; except for: Manufacture in which  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8501 Electric motors and generators (excluding generating sets) Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8503 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8502 Electric generating sets and rotary converters Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8501 or 8503, taken together, are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex85 04 Power supply units for automatic data-processing machines Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex85 18 Microphones and stands therefor; loudspeakers, whether or not mounted in their enclosures; audio-frequency electric amplifiers; electric sound amplifier sets Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8519 Turntables (record-decks), record-players, cassette- players and other sound reproducing apparatus, not incorporating a sound recording device Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8520 Magnetic tape recorders and other sound recording apparatus, whether or not incorporating a sound reproducing device Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8521 Video recording or reproducing apparatus, whether or not incorporating a video tuner Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8522 Parts and accessories suitable for use solely or principally with the apparatus of heading Nos 8519 to 8521 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8523 Prepared unrecorded media for sound recording or similar recording of other phenomena, other than products of Chapter 37 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8524 Records, tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the production of records, but excluding products of Chapter 37:  Matrices and masters for the production of records Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8523 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8525 Transmission apparatus for radio-telephony, radio-telegraphy, radio-broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus; television cameras; still image video cameras and other video camera recorders Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8526 Radar apparatus, radio navigational aid apparatus and radio remote control apparatus Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8527 Reception apparatus for radio-telephony, radio-telegraphy or radio broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8528 Reception apparatus for television, whether or not incorporating radio broadcast receivers or sound or video recording or reproducing apparatus; video monitors and video projectors Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8529 Parts suitable for use solely or principally with the apparatus of heading Nos 8525 to 8528:  Suitable for use solely or principally with video recording or reproducing apparatus Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8535 and 8536 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8538 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8537 Boards, panels, consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading No 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, and numerical control apparatus, other than switching apparatus of heading No 8517 Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8538 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex85 41 Diodes, transistors and similar semi-conductor devices, except wafers not yet cut into chips Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8542 Electronic integrated circuits and microassemblies Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 8541 or 8542, taken together, are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 8544 Insulated (including enamelled or anodised) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8545 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal, of a kind used for electrical purposes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8546 Electrical insulators of any material Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8547 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating materials apart from any minor components of metal (for example, threaded sockets) incorporated during moulding solely for purposes of assembly other than insulators of heading No 8546; electrical conduit tubing and joints therefor, of base metal lined with insulating material Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8548 Waste and scrap of primary cells, primary batteries and electric accumulators; spent primary cells, spent primary batteries and spent electric accumulators; electrical parts of machinery or apparatus, not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 86 Railway or tramway locomotives, rolling-stock and parts thereof; railway or tramway track fixtures and fittings and parts thereof; mechanical (including electro-mechanical) traffic signaling equipment of all kinds; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8608 Railway or tramway track fixtures and fittings; mechanical (including electro-mechanical) signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields; parts of the foregoing Manufacture in which: all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex Chapter 87 Vehicles other than railway or tramway rolling-stock, and parts and accessories thereof; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods; tractors of the type used on railway station platforms; parts of the foregoing vehicles Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8710 Tanks and other armoured fighting vehicles, motorized, whether or not fitted with weapons, and parts of such vehicles Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8711 Motorcycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars; side-cars: With reciprocating internal combustion piston engine of a cylinder capacity: Not exceeding 50 cc Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex- works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 20 % of the ex-works price of the product Exceeding 50 cc Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex87 12 Bicycles without ball bearings Manufacture from materials not classified in heading No 8714 Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8715 Baby carriages and parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 8716 Trailers and semi-trailers; other vehicles, not mechanically propelled; parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex Chapter 88 Aircraft, spacecraft, and parts thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex88 04 Rotochutes Manufacture from materials of any heading including other materials of heading No 8804 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 8805 Aircraft launching gear; deck-arrestor or similar gear; ground flying trainers; parts of the foregoing articles Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product Chapter 89 Ships, boats and floating structures Manufacture in which all the materials used are classified within a heading other than that of the product. However, hulls of heading No 8906 may not be used Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 90 Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus; parts and accessories thereof; except for: Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9001 Optical fibres and optical fibre bundles; optical fibre cables other than those of heading No 8544; sheets and plates of polarizing material; lenses (including contact lenses), prisms, mirrors and other optical elements, of any material, unmounted, other than such elements of glass not optically worked Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9002 Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9004 Spectacles, goggles and the like, corrective, protective or other Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex90 05 Binoculars, monoculars, other optical telescopes, and mountings therefor, except for astronomical refracting telescopes and mountings therefor Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product;  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex90 06 Photographic (other than cinematographic) cameras; photographic flashlight apparatus and flashbulbs other than electrically ignited flashbulbs Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product;  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9007 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product;  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9011 Compound optical microscopes, including those for photomicrography, cinephotomicrography or microprojection Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product;  the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product ex90 14 Other navigational instruments and appliances Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9015 Surveying (including photogrammetrical surveying), hydrographic, oceanographic, hydrological, meteorological or geophysical instruments and appliances, excluding compasses; rangefinders Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9016 Balances of a sensitivity of 5 cg or better, with or without weights Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9017 Drawing, marking-out or mathematical calculating instruments (for example, drafting machines, pantographs, protractors, drawing sets, slide rules, disc calculators); instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers), not specified or included elsewhere in this Chapter Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9018 Instruments and appliances used in medical, surgical, dental or veterinary sciences, including scintigraphic apparatus, other electro-medical apparatus and sight-testing instruments:  Dentists' chairs incorporating dental appliances or dentists' spittoons Manufacture from materials of any heading, including other materials of heading No 9018 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9019 Mechano-therapy appliances; massage apparatus; psychological aptitude-testing apparatus; ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatus Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9020 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 25 % of the ex-works price of the product 9024 Machines and appliances for testing the hardness, strength, compressibility, elasticity or other mechanical properties of materials (for example, metals, wood, textiles, paper, plastics) Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9025 Hydrometers and similar floating instruments, thermometers, pyrometers, barometers, hygrometers and psychrometers, recording or not, and any combination of these instruments Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9026 Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges, manometers, heat meters), excluding instruments and apparatus of heading No 9014, 9015, 9028 or 9032 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9027 Instruments and apparatus for physical or chemical analysis (for example, polarimeters, refractometers, spectrometers, gas or smoke analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); microtomes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9028 Gas, liquid or electricity supply or production meters, including calibrating meters therefor:  Parts and accessories Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9029 Revolution counters, production counters, taximeters, mileometers, pedometers and the like; speed indicators and tachometers, other than those of heading Nos 9014 or 9015; stroboscopes Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9030 Oscilloscopes, spectrum analysers and other instruments and apparatus for measuring or checking electrical quantities, excluding meters of heading No 9028; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionizing radiations Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9031 Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this Chapter; profile projectors Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9032 Automatic regulating or controlling instruments and apparatus Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9033 Parts and accessories (not specified or included elsewhere in this Chapter) for machines, appliances, instruments or apparatus of Chapter 90 Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product ex Chapter 91 Clocks and watches and parts thereof; except for: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product 9105 Other clocks Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9109 Clock movements, complete and assembled Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where the value of all the non-originating materials used does not exceed the value of the originating materials used Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9110 Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled; rough watch or clock movements Manufacture:  in which the value of all the materials used does not exceed 40 % of the ex-works price of the product;  where, within the above limit, the materials classified within heading No 9114 are only used up to a value of 10 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9111 Watch cases and parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9112 Clock cases and cases of a similar type for other goods of this Chapter, and parts thereof Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 40 % of the ex-works price of the product Manufacture in which the value of all the materials used does not exceed 30 % of the ex-works price of the product 9113 Watch straps, watch bands and watch bracelets, and parts thereof:  Of base metal, whether or not gold- or silver-plated, or of metal clad with precious metal Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  Other Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product Chapter 92 Musical instruments; parts and accessories of such articles Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product Chapter 93 Arms and ammunition; parts and accessories thereof Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 94 Furniture; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings; lamps and lighting fittings, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like; prefabricated buildings; except for: Manufacture in which all the materials used are classified within a heading other than that of the product Manufacture in which the value of all the materials used does not exceed 40 % of the ex works price of the product ex94 01 and ex94 03 Base metal furniture, incorporating unstuffed cotton cloth of a weight of 300 g/m2 or less Manufacture in which all the materials used are classified in a heading other than that of the product or Manufacture from cotton cloth already made up in a form ready for use of heading No 9401 or 9403, provided: Manufacture in which the value of all the materials used does not exceed 40 % of the ex-works price of the product  its value does not exceed 25 % of the ex-works price of the product;  all the other materials used are already originating and are classified in a heading other than heading No 9401 or 9403 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9406 Prefabricated buildings Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product ex Chapter 95 Toys, games and sports requisites; parts and accessories thereof; except for: Manufacture in which all the materials used are classified within a heading other than that of the product 9503 Other toys; reduced-size (scale) models and similar recreational models, working or not; puzzles of all kinds Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex95 06 Golf clubs and parts thereof Manufacture in which all the materials used are classified within a heading other than that of the product. However, roughly shaped blocks for making golf club heads may be used ex Chapter 96 Miscellaneous manufactured articles; except for: Manufacture in which all the materials used are classified within a heading other than that of the product ex96 01 and ex96 02 Articles of animal, vegetable or mineral carving materials Manufacture from worked carving materials of the same heading ex96 03 Brooms and brushes (except for besoms and the like and brushes made from marten or squirrel hair), hand-operated mechanical floor sweepers, not motorized, paint pads and rollers, squeegees and mops Manufacture in which the value of all the materials used does not exceed 50 % of the ex-works price of the product 9605 Travel sets for personal toilet, sewing or shoe or clothes cleaning Each item in the set must satisfy the rule, which would apply to it if it were not included in the set However, non-originating articles may be incorporated, provided their total value does not exceed 15 % of the ex-works price of the set 9606 Buttons, press-fasteners, snap-fasteners and press-studs, button moulds and other parts of these articles; button blanks Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product 9608 Ball-points pens; felt-tipped and other porous-tipped pens and markers; fountain pens, stylograph pens and other pens; duplicating stylos; propelling or sliding pencils; penholders, pencil-holders and similar holders; parts (including caps and clips) of the foregoing articles, other than those of heading No 9609 Manufacture in which all the materials used are classified within a heading other than that of the product. However, nibs or nib-points classified within the same heading may be used 9612 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges; ink-pads, whether or not inked, with or without boxes Manufacture in which:  all the materials used are classified within a heading other than that of the product;  the value of all the materials used does not exceed 50 % of the ex-works price of the product ex96 13 Lighters with piezo-igniter Manufacture in which the value of all the materials of heading No 9613 used does not exceed 30 % of the ex-works price of the product ex96 14 Smoking pipes and pipe bowls Manufacture from roughly shaped blocks Chapter 97 Works of art, collectors' pieces and antiques Manufacture in which all the materials used are classified within a heading other than that of the product (1) For the special conditions relating to specific processes see Introductory Notes 7.1 and 7.3. (2) For the special conditions relating to specific processes see Introductory Note 7.2. (3) Note 3 to Chapter 32 says that these preparations are those of a kind used for colouring any material or used as ingredients in the manufacturing of colouring preparations, provided they are not classified in another heading in Chapter 32. (4) A group is regarded as any part of the heading separated from the rest by a semi-colon. (5) In the case of the products composed of materials classified both within heading Nos. 3901 to 3906, on the one hand, and within heading Nos. 3907 to 3911, on the other hand, this restriction only applies to the group of materials which predominates by weight in the product. (6) The following foils shall be considered as highly transparent: foils, the optical dimming of which  measured according to ASTM-D 1003-16 by Gardener Hazemeter (i.e. Hazefactor)  is less than 2 percent. (7) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5. (8) See Introductory Note 6. (9) For knitted or crocheted articles, not elastic or rubberized, obtained by sewing or assembling pieces of knitted or crocheted fabrics (cut out or knitted directly to shape), see Introductory Note 6. (10) SEMII-Semiconductor Equipment and Materials Institute Incorporated. ANNEX II(A) Derogations from the list of working or processing required to be carried out on non-originating materials in order that the product manufactured can obtain originating status, according to Article 6(2) The products mentioned in the list may not all be covered by the Agreement. It is therefore necessary to consult the other parts of the Agreement. Common provisions 1. For the products described in the table below, the following rules may also apply instead of the rules set out in Annex II. 2. A proof of origin issued or made out pursuant to this Annex shall contain the following statement in English: Derogation  Annex II(a) of Protocol ¦  Materials of HS heading No ¦ originating from ¦ used. These statements shall be contained in box 7 of movement certificates EUR.1 referred to in Article 16 of the Protocol, or shall be added to the invoice declaration referred to in Article 20 of the Protocol. 3. The SADC EPA States and the Member States of the Community shall take the measures necessary on their part to implement this Annex. HS heading Description of product Working or processing, carried out on non-originating materials, which confers originating status ex Chapter 4 Dairy produce, - with a content of materials of Chapter 17 not more than 20 % by weight Manufacture in which all the materials of Chapter 4 used are wholly obtained Chapter 6 Live trees and other plants; bulbs, roots and the like; cut flowers and ornamental foliage Manufacture in which all the materials of Chapter 6 used are wholly obtained. ex Chapter 8 Edible fruit and nuts; peel of citrus fruits or melons,  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture in which all the materials of Chapter 8 used are wholly obtained, ex11 01 to ex11 04 Products of the milling industry, of cereals other than rice Manufacture from cereals of Chapter 10, other than rice of heading 1006 Chapter 12 Oil seed, oleaginous fruits; miscellaneous grain, seed, fruit; industrial or medical plants; straw and fodder Manufacture from materials of any heading except that of the product 1301 Lac; natural gums, resins, gum-resins and oleoresins (for example, balsams) Manufacture in which the value of all the materials of heading 1301 used does not exceed 60 % of the ex-works price of the product ex13 02 Vegetable saps and extracts; pectics substances, pectinates and pectates; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products:  other than mucilages and thickeners, modified, derived from vegetable products Manufacture in which the value of all the materials used does not exceed 60 % of the ex-works price of the product ex15 06 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified;  other than solid fractions Manufacture from materials of any heading except that of the product ex15 07 to ex15 15 Vegetable oils and their fractions:  Soya, ground nut, palm, copra, palm kernel, babassu, tung and oiticica oil, myrtle wax and Japan wax, fractions of jojoba oil and oils for technical or industrial uses other than the manufacture of foodstuffs for human consumption Manufacture from materials of any subheading except that of the product  other than olive oils under headings 1509 and 1510 Manufacture from materials of any heading except that of the product ex15 16 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinised, whether or not refined, but not further prepared:  fats and oils and their fractions of hydrogenated castor oil, so called opal wax Manufacture from materials classified in a heading other than that of the product ex Chapter 18 Cocoa and cocoa preparations,  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture from materials of any heading, except that of the product ex19 01 Food preparations of flour, groats, meal, starch or malt extract, not containing cocoa in more than 40 % by weight calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of heading 0401 to 0404, not containing cocoa in more than 5 % by weight calculated on a totally defatted basis, not elsewhere specified or included.  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture from materials of any heading, except that of the product 1902 Pasta, whether or not cooked or stuffed (with meat or other substances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni; couscous, whether or not prepared  containing 20 % or less by weight of meat, meat offal, fish, crustaceans or molluscs Manufacture in which all the products of Chapter 11 used are originating  containing more than 20 % by weight of meat, meat offal, fish, crustaceans or molluscs Manufacture in which:  all the products of Chapter 11 used are originating,  all the materials of Chapters 2 and 3 used are wholly obtained 1903 Tapioca and substitutes thereof prepared from starch, in the form of flakes, grains, pearls, sifting or similar forms:  with a content of materials of heading 1108 13 (potato starch) not more than 20 % by weight Manufacture from materials of any heading, except that of the product 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals (other than maize (corn)) in grain form or in the form of flakes or other worked grains (except flour, groats and meal), pre-cooked or otherwise prepared, not elsewhere specified or included:  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture:  from materials of any heading, except those of heading 1806,  in which all the products of Chapter 11 used are originating 1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar products Manufacture in which all the products of Chapter 11 used are originating ex Chapter 20 Preparations of vegetables, fruit, nuts or other parts of plants:  from materials other than those of subheading 0711 51  from materials other than of headings 2002, 2003, 2008 and 2009  with a content of materials of Chapter 17 not more than 20 % by weight Manufacture in which the value of all the materials used does not exceed 60 % of the ex-works price of the product ex Chapter 21 Miscellaneous edible preparations:  with a content of materials of Chapters 4 and 17 not more than 20 % by weight Manufacture in which the value of all the materials used does not exceed 60 % of the ex-works price of the product ex Chapter 23 Residues and waste from the food industries; prepared animal fodder:  with a content of maize or materials of Chapters 2, 4 and 17 not more than 20 % by weight Manufacture in which the value of all the materials used does not exceed 60 % of the ex-works price of the product ANNEX III Form for movement certificate 1. Movement certificates EUR.1 shall be made out on the form of which a specimen appears in this Annex. This form shall be printed in one or more of the languages in which the Agreement is drawn up. Certificates shall be made out in one of these languages and in accordance with the provisions of the domestic law of the exporting State if they are handwritten, they shall be completed in ink and in capital letters. 2. Each certificate shall measure 210 Ã  297mm, a tolerance of up to plus 8mm or minus 5mm in the length may be allowed. The paper used must be white, sized for writing, not containing mechanical pulp and weighing not less than 25g/m2. It shall have a printed green guilloche pattern background making any falsification by mechanical or chemical means apparent to the eye. 3. The exporting States may reserve the right to print the certificates themselves or may have them printed by approved printers. In the latter case each certificate must include a reference to such approval. Each certificate must bear the name and address of the printer or a mark by which the printer can be identified. It shall also bear a serial number, either printed or not, by which it can be identified. ANNEX IV Invoice declaration The invoice declaration, the text of which is given below, must be made out in accordance with the footnotes. However, the footnotes do not have to be reproduced. Bulgarian version ÃÃ ·Ã ½Ã ¾Ã Ã ¸Ã Ã µÃ »Ã Ã  Ã ½Ã ° Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸Ã Ã µ, Ã ¾Ã ±Ã Ã ²Ã °Ã ½Ã °Ã Ã ¸ Ã ¾Ã  Ã Ã ¾Ã ·Ã ¸ Ã ´Ã ¾Ã ºÃ Ã ¼Ã µÃ ½Ã  (Ã ¼Ã ¸Ã Ã ½Ã ¸Ã Ã µÃ Ã ºÃ ¾ ÃÃ °Ã ·ÃÃ µÃ Ã µÃ ½Ã ¸Ã µ   ¦ (1)) Ã ´Ã µÃ ºÃ »Ã °ÃÃ ¸ÃÃ °, Ã Ã µ Ã ¾Ã Ã ²Ã µÃ ½ Ã °Ã ºÃ ¾ Ã ½Ã µ Ã µ Ã ¿Ã ¾Ã Ã ¾Ã Ã µÃ ½Ã ¾ Ã ´ÃÃ Ã ³Ã ¾, Ã Ã µÃ ·Ã ¸ Ã ¿ÃÃ ¾Ã ´Ã Ã ºÃ Ã ¸ Ã Ã ° Ã  Ã ¿ÃÃ µÃ Ã µÃÃ µÃ ½Ã Ã ¸Ã °Ã »Ã µÃ ½ Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ ¦ (2). Spanish version El exportador de los productos incluidos en el presente documento (autorizaciÃ ³n aduanera no ¦ (1)) declara que, salvo indicaciÃ ³n en sentido contrario, estos productos gozan de un origen preferencial ¦ (2). Czech version VÃ ½vozce vÃ ½robkÃ ¯ uvedenÃ ½ch v tomto dokumentu (Ã Ã ­slo povolenÃ ­ ¦ (1)) prohlaÃ ¡uje, Ã ¾e kromÃ  zÃ etelnÃ  oznaÃ enÃ ½ch majÃ ­ tyto vÃ ½robky preferenÃ nÃ ­ pÃ ¯vod v ¦ (2). Danish version EksportÃ ¸ren af varer, der er omfattet af nÃ ¦rvÃ ¦rende dokument, (toldmyndighedernes tilladelse nr. ¦ (1)), erklÃ ¦rer, at varerne, medmindre andet tydeligt er angivet, har prÃ ¦ferenceoprindelse i ¦ (2). German version Der AusfÃ ¼hrer (ErmÃ ¤chtigter AusfÃ ¼hrer; Bewilligungs-Nr. ¦ (1)) der Waren, auf die sich dieses Handelspapier bezieht, erklÃ ¤rt, dass diese Waren, soweit nicht anderes angegeben, prÃ ¤ferenzbegÃ ¼nstigte ¦ (2) Ursprungswaren sind. Estonian version KÃ ¤esoleva dokumendiga hÃ µlmatud toodete eksportija (tolli kinnitus nr. ¦ (1)) deklareerib, et need tooted on ¦ (2) sooduspÃ ¤ritoluga, vÃ ¤lja arvatud juhul, kui on selgelt nÃ ¤idatud teisiti. Greek version Ã  Ã µÃ ¾Ã ±Ã ³Ã Ã ³Ã ­Ã ±Ã  Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ ÃÃ ¿Ã Ã ºÃ ±Ã »Ã ÃÃ Ã ¿Ã ½Ã Ã ±Ã ¹ Ã ±ÃÃ  Ã Ã ¿ ÃÃ ±Ã Ã Ã ½ Ã ­Ã ³Ã ³Ã Ã ±Ã Ã ¿ (Ã ¬Ã ´Ã µÃ ¹Ã ± Ã Ã µÃ »Ã Ã ½Ã µÃ ¯Ã ¿Ã Ã Ã'Ã ±Ã Ã ¹Ã ¸. ¦ (1)) Ã ´Ã ·Ã »Ã Ã ½Ã µÃ ¹ Ã Ã Ã ¹, Ã µÃ ºÃ Ã Ã  Ã µÃ ¬Ã ½ Ã ´Ã ·Ã »Ã Ã ½Ã µÃ Ã ±Ã ¹ Ã Ã ±Ã Ã Ã  Ã ¬Ã »Ã »Ã Ã , Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± Ã ±Ã Ã Ã ¬ Ã µÃ ¯Ã ½Ã ±Ã ¹ ÃÃ Ã ¿Ã Ã ¹Ã ¼Ã ·Ã Ã ¹Ã ±Ã ºÃ ®Ã  Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  ¦ (2). English version The exporter of the products covered by this document (customs authorisation No ¦ (1)) declares that, except where otherwise clearly indicated, these products are of ¦ (2) preferential origin. French version L'exportateur des produits couverts par le prÃ ©sent document (autorisation douaniÃ ¨re no ¦ (1)) dÃ ©clare que, sauf indication claire du contraire, ces produits ont l'origine prÃ ©fÃ ©rentielle ¦ (2). Italian version L'esportatore delle merci contemplate nel presente documento (autorizzazione doganale n. ¦ (1)) dichiara che, salvo indicazione contraria, le merci sono di origine preferenziale ¦ (2). Latvian version To produktu eksportÃ tÃ js, kuri ietverti Ã ¡ajÃ  dokumentÃ  (muitas atÃ ¼auja Nr. ¦ (1)), deklarÃ , ka, izÃ emot tur, kur ir citÃ di skaidri noteikts, Ã ¡iem produktiem ir preferenciÃ la izcelsme ¦ (2). Lithuanian version Ã iame dokumente iÃ ¡vardytÃ ³ prekiÃ ³ eksportuotojas (muitinÃ s liudijimo Nr ¦ (1)) deklaruoja, kad, jeigu kitaip nenurodyta, tai yra ¦ (2) preferencinÃ s kilmÃ s prekÃ s. Hungarian version A jelen okmÃ ¡nyban szereplÃ  Ã ¡ruk exportÃ re (vÃ ¡mfelhatalmazÃ ¡si szÃ ¡m: ¦ (1)) kijelentem, hogy eltÃ ©rÃ  egyÃ ©rtelmÃ ± jelzÃ ©s hiÃ ¡nyÃ ¡ban az Ã ¡ruk preferenciÃ ¡lis ¦ (2) szÃ ¡rmazÃ ¡sÃ ºak. Maltese version L-esportatur tal-prodotti koperti b'dan id-dokument (awtorizzazzjoni tad-dwana nru. ¦ (1)) jiddikjara li, Ã §lief fejn indikat b'mod Ã ar li mhux hekk, dawn il-prodotti huma ta' oriÃ ¡ini preferenzjali ¦ (2). Dutch version De exporteur van de goederen waarop dit document van toepassing is (douanevergunning nr. ¦ (1)), verklaart dat, behoudens uitdrukkelijke andersluidende vermelding, deze goederen van preferentiÃ «le oorsprong zijn uit ¦ (2). Polish version Eksporter produktÃ ³w objÃtych tym dokumentem (upowaÃ ¼nienie wÃ adz celnych nr ¦ (1)) deklaruje, Ã ¼e z wyjÃ tkiem gdzie jest to wyraÃ ºnie okreÃ lone, produkty te majÃ preferencyjne pochodzenie z ¦ (2). Portuguese version O abaixo-assinado, exportador dos produtos abrangidos pelo presente documento (autorizaÃ §Ã £o aduaneira n.o ¦ (1)), declara que, salvo indicaÃ §Ã £o expressa em contrÃ ¡rio, estes produtos sÃ £o de origem preferencial ¦ (2). Romanian version Exportatorul produselor ce fac obiectul acestui document (autorizaÃ £ia vamalÃ  nr. ¦ (1)) declarÃ  cÃ , exceptÃ ¢nd cazul Ã ®n care Ã ®n mod expres este indicat altfel, aceste produse sunt de origine preferenÃ £ialÃ  ¦ (2). Slovenian version Izvoznik blaga, zajetega v tem dokumentu (pooblastilo carinskih organov Ã ¡t. ¦ (1)), izjavlja, da, razen Ã e ni drugaÃ e jasno navedeno, ima to blago preferencialno ¦ (2) poreklo. Slovak version VÃ ½vozca vÃ ½robkov uvedenÃ ½ch v tomto dokumente (Ã Ã ­slo povolenia ¦ (1)) vyhlasuje, Ã ¾e okrem zreteÃ ¾ne oznaÃ enÃ ½ch, majÃ º tieto vÃ ½robky preferenÃ nÃ ½ pÃ ´vod v ¦ (2). Finnish version TÃ ¤ssÃ ¤ asiakirjassa mainittujen tuotteiden viejÃ ¤ (tullin lupa n:o ¦ (1)) ilmoittaa, ettÃ ¤ nÃ ¤mÃ ¤ tuotteet ovat, ellei toisin ole selvÃ ¤sti merkitty, etuuskohteluun oikeutettuja ¦ alkuperÃ ¤tuotteita (2). Swedish version ExportÃ ¶ren av de varor som omfattas av detta dokument (tullmyndighetens tillstÃ ¥nd nr ¦ (1)) fÃ ¶rsÃ ¤krar att dessa varor, om inte annat tydligt markerats, har fÃ ¶rmÃ ¥nsberÃ ¤ttigande ¦ ursprung (2). ¦ (3) (Place and date) ¦ (4) (Signature of the exporter; in addition the name of the person signing the declaration has to be indicated in clear script) NOTES (1) When the invoice declaration is made out by an approved exporter within the meaning of Article 21 of the Protocol, the authorization number of the approved exporter must be entered in this space. When the invoice declaration is not made out by an approved exporter, the words in brackets shall be omitted or the space left blank. (2) Origin of products to be indicated. When the invoice declaration relates in whole or in part, to products originating in Ceuta and Melilla within the meaning of Article 40 of the Protocol, the exporter must clearly indicate them in the document on which the declaration is made out by means of the symbol CM. (3) These indications may be omitted if the information is contained on the document itself. (4) See Article 20(5) of the Protocol. In cases where the exporter is not required to sign, the exemption of signature also implies the exemption of the name of the signatory. ANNEX V A ANNEX V B ANNEX VI Information certificate 1. The form of information certificate given in this Annex shall be used and be printed in one or more of the official languages in which the Agreement is drawn up and in accordance with the provisions of the domestic law of the exporting State. Information certificates shall be completed in one of those languages; if they are handwritten, they shall be completed in ink in capital letters. They shall bear a serial number, whether or not printed, by which they can be identified. 2. The information certificate shall measure 210 Ã  297mm, a tolerance of up to plus 8mm or minus 5mm in the length may be allowed. The paper must be white, sized for writing, not containing mechanical pulp and weighing not less than 25g/m2. 3. The national administrators may reserve the right to print the forms themselves or may have them printed by printers approved by them. In the latter case, each form must include a reference to such approval. The forms shall bear the name and address of the printer or a mark by which the printer can be identified. ANNEX VII ANNEX VIII Overseas countries and territories Within the meaning of this Protocol overseas countries and territories shall mean the countries and territories referred to in Part Four of the Treaty establishing the European Community listed below: (This list does not prejudge the status of these countries and territories, or future changes in their status.) 1. Country having special relations with the Kingdom of Denmark:  Greenland. 2. Overseas territories of the French Republic:  New Caledonia and Dependencies,  French Polynesia,  French Southern and Antarctic Territories,  Wallis and Futuna Islands. 3. Territorial collectivities of the French Republic:  Mayotte,  Saint Pierre and Miquelon. 4. Overseas countries of the Kingdom of the Netherlands:  Aruba,  Netherlands Antilles:  Bonaire,  CuraÃ §ao,  Saba,  Sint Eustatius,  Saint Martin (Sint Maarten). 5. British overseas countries and territories:  Anguilla,  Cayman Islands,  Falkland Islands,  South Georgia and South Sandwich Islands,  Montserrat,  Pitcairn,  Saint Helena, Ascension Island, Tristan da Cunha,  British Antarctic Territory,  British Indian Ocean Territory,  Turks and Caicos Islands,  British Virgin Islands. ANNEX IX Other ACP States Within the meaning of this Protocol other ACP States shall mean the States listed below:  Angola  Antigua and Barbuda  Bahamas  Barbados  Belize  Benin  Burkina Faso  Burundi  Cameroon  Cape Verde  Central African Republic  Chad  Cook Islands  Comoros  Ivory Coast  Democratic Republic of Congo  Djibouti  Dominica  Dominican Republic  Equatorial Guinea  Eritrea  Ethiopia  Federated States of Micronesia  Fiji  Gabon  Gambia  Ghana  Grenada  Guinea  Guinea Bissau  Guyana  Haiti  Jamaica  Kenya  Kiribati  Liberia  Madagascar  Malawi  Mali  Marshall Islands  Mauritania  Mauritius  Nauru  Niger  Nigeria  Niue  Palau  Papua New Guinea  Republic of Congo  Rwanda  St Kitts and Nevis  St Lucia  St Vincent and the Grenadines  Samoa  Sao Tome and Principe  Senegal  Seychelles  Sierra Leone  Solomon Islands  Somalia  Sudan  Suriname  Tanzania  Togo  Tonga  Trinidad and Tobago  Tuvalu  Uganda  Vanuatu  Zambia  Zimbabwe ANNEX X Products for which the cumulation provisions referred to in Articles 3 and 4 apply after 1 October 2015 HS/CN-code Description 1701 Cane or beet sugar and chemically pure sucrose, in solid form 1702 Sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey, whether or not mixed with natural honey; caramel (excl. cane or beet sugar and chemically pure sucrose) ex17 04 90 corresponding to 1704 90 99 Sugar confectionery, not containing cocoa (excl. chewing gum; liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances; white chocolate; pastes, including marzipan, in immediate packings of a net content of 1 kg or more; throat pastilles and cough drops; sugar-coated (panned) goods; gum confectionery and jelly confectionery, including fruit pastes in the form of sugar confectionery; boiled sweets; toffees, caramels and similar sweet; compressed tablets) ex18 06 10 corresponding to 1806 10 30 Cocoa powder, containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose ex18 06 10 corresponding to 1806 10 90 Cocoa powder, containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose ex18 06 20 corresponding to 1806 20 95 Food preparations containing cocoa in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or immediate packings, of a content exceeding 2 kg (excl. cocoa powder, preparations containing 18 % or more by weight of cocoa butter or containing a combined weight of 25 % or more of cocoa butter and milkfat; chocolate milk crumb; chocolate flavour coating; chocolate and chocolate products; sugar confectionery and substitutes therefor made from sugar substitution products, containing cocoa; spreads containing cocoa; preparations containing cocoa for making beverages) ex19 01 90 corresponding to 1901 90 99 Food preparations of flour, groats, meal, starch or malt extract, not containing cocoa or containing less than 40 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included; food preparations of goods of headings 0401 to 0404, not containing cocoa or containing less than 5 % by weight of cocoa calculated on a totally defatted basis, not elsewhere specified or included (excl. food preparations containing no or less than 1,5 % milkfat, 5 % sucrose (including invert sugar) or isoglucose, 5 % glucose or starch; food preparations in powder form of goods of headings 0401 to 0404; preparations for infant use, put up for retail sale; mixes and doughs for the preparation of bakers' wares of heading 1905) ex21 01 12 corresponding to 2101 12 98 Preparations with a basis of coffee (excl. extracts, essences and concentrates of coffee and preparations with a basis of these extracts, essences or concentrates) ex21 01 20 corresponding to 2101 20 98 Preparations with a basis of tea or mate (excl. extracts, essences and concentrates of tea or matÃ © and preparations with a basis of these extracts, essences or concentrates) ex21 06 90 corresponding to 2106 90 59 Flavoured or coloured sugar syrups (excl. isoglucose syrups, lactose syrup, glucose syrup and maltodextrine syrup) ex21 06 90 corresponding to 2106 90 98 Food preparations not elsewhere specified or included (excl. protein concentrates and textured protein substances; compound alcoholic preparations, other than those based on odoriferous substances, of a kind used for the manufacture of beverages; flavoured or coloured sugar syrups; preparations containing no or less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch) ex33 02 10 corresponding to 3302 10 29 Preparations based on odoriferous substances, of a kind used in the drink industries, containing all flavouring agents characterising a beverage and with an actual alcoholic strength by volume not exceeding 0,5 % (excl. preparations containing no or less than 1,5 % milkfat, 5 % sucrose or isoglucose, 5 % glucose or starch) ANNEX XI Products originating in South Africa excluded from cumulation provided for in article 4 PROCESSED AGRICULTURAL PRODUCTS Yoghurt 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 Other fermented or acidified milk and cream 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 Dairy spreads 0405 20 10 0405 20 30 Edible vegetables 0710 40 00 0711 90 30 Pectic substances, pectinates and pectates 1302 20 10 1302 20 90 Other margarine 1517 90 10 Fructose 1702 50 00 1702 90 10 Chewing gum 1704 10 11 1704 10 19 1704 10 91 1704 10 99 Other sugar confectionery 1704 90 10 1704 90 30 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 Cocoa powder 1806 10 15 1806 10 20 1806 10 30 1806 10 90 Other cocoa preparations 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 Food preparations for infant use 1901 10 00 1901 20 00 1901 90 11 1901 90 19 1901 90 91 1901 90 99 Pasta 1902 11 00 1902 19 10 1902 19 90 1902 20 91 1902 20 99 1902 30 10 1902 30 90 1902 40 10 1902 40 90 Tapioca 1903 00 00 Prepared foods 1904 10 10 1904 10 30 1904 10 90 1904 20 10 1904 20 91 1904 20 95 1904 20 99 1904 30 00 1904 90 10 1904 90 80 Bread, pastry, cakes, biscuits and other bakers' wares 1905 10 00 1905 20 10 1905 20 30 1905 20 90 1905 31 11 1905 31 19 1905 31 30 1905 31 91 1905 31 99 1905 32 05 1905 32 11 1905 32 19 1905 32 91 1905 32 99 1905 40 10 1905 40 90 1905 90 10 1905 90 20 1905 90 30 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 Other preparations of vegetables, fruit, nuts and other edible parts of plants 2001 90 30 2001 90 40 2004 10 91 2004 90 10 2005 20 10 2005 80 00 2008 99 85 2008 99 91 Miscellaneous edible preparations 2101 11 11 2101 11 19 2101 12 92 2101 20 98 2101 30 11 2101 30 19 2101 30 91 2101 30 99 2102 10 10 2102 10 31 2102 10 39 2102 10 90 2102 20 11 2103 20 00 2105 00 10 2105 00 91 2105 00 99 2106 10 20 2106 10 80 2106 90 20 2106 90 98 Waters 2202 90 91 2202 90 95 2202 90 99 Vermouth and other wine 2205 10 10 2205 10 90 2205 90 10 2205 90 90 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher; ethyl alcohol and other spirits, denatured, of any strength 2207 10 00 2207 20 00 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages 2208 40 11 2208 40 39 2208 40 51 2208 40 99 2208 90 91 2208 90 99 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes 2402 10 00 2402 20 10 2402 20 90 2402 90 00 Smoking tobacco and other 2403 10 10 2403 10 90 2403 91 00 2403 99 10 2403 99 90 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives 2905 43 00 2905 44 11 2905 44 19 2905 44 91 2905 44 99 2905 45 00 Essential oils 3301 90 10 3301 90 21 3301 90 90 Mixtures of odoriferous substances 3302 10 10 3302 10 21 3302 10 29 Casein, caseinates and other casein derivatives; casein glues 3501 10 50 3501 10 90 3501 90 90 Dextrins and other modified starches 3505 10 10 3505 10 90 3505 20 10 3505 20 30 3505 20 50 3505 20 90 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations 3809 10 10 3809 10 30 3809 10 50 3809 10 90 Industrial monocarboxylic fatty acids; acid oils from refining 3823 13 00 3823 19 10 3823 19 30 3823 19 90 Prepared binders for foundry moulds or cores; chemical products and preparations of the chemical or allied industries 3824 60 11 3824 60 19 3824 60 91 3824 60 99 BASIC AGRICULTURAL PRODUCTS Live bovine animals 0102 90 05 0102 90 21 0102 90 29 0102 90 41 0102 90 49 0102 90 51 0102 90 59 0102 90 61 0102 90 69 0102 90 71 0102 90 79 Meat of bovine animals, fresh or chilled 0201 10 00 0201 20 20 0201 20 30 0201 20 50 0201 20 90 0201 30 00 Meat of bovine animals, frozen 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen 0206 10 95 0206 29 91 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal 0210 20 10 0210 20 90 0210 99 51 0210 99 90 Milk and cream, concentrated or containing added sugar or other sweetening matter 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 11 0402 29 15 0402 29 19 0402 29 91 0402 29 99 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 Whey 0404 10 02 0404 10 04 0404 10 06 0404 10 12 0404 10 14 0404 10 16 0404 10 26 0404 10 28 0404 10 32 0404 10 34 0404 10 36 0404 10 38 0404 90 21 0404 90 23 0404 90 29 0404 90 81 0404 90 83 0404 90 89 Butter and other fats and oils derived from milk; dairy spreads 0405 10 11 0405 10 19 0405 10 30 0405 10 50 0405 10 90 0405 20 90 0405 90 10 0405 90 90 Cheese and curd 0406 20 10 0406 40 10 0406 40 50 0406 90 01 0406 90 13 0406 90 15 0406 90 17 0406 90 18 0406 90 19 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 32 0406 90 35 0406 90 37 0406 90 39 0406 90 61 0406 90 63 0406 90 73 0406 90 75 0406 90 76 0406 90 79 0406 90 81 0406 90 82 0406 90 84 0406 90 85 Cut flowers and flower buds 0603 11 00 0603 12 00 0603 14 00 0603 90 00 Other vegetables, fresh or chilled 0709 90 60 Bananas 0803 00 19 Citrus fruit 0805 10 20 0805 40 00 0805 50 10 Apples, pears and quinces 0808 10 10 0808 10 80 0808 20 10 0808 20 50 Maize 1005 10 90 1005 90 00 Rice 1006 10 21 1006 10 23 1006 10 25 1006 10 27 1006 10 92 1006 10 94 1006 10 96 1006 10 98 1006 20 11 1006 20 13 1006 20 15 1006 20 17 1006 20 92 1006 20 94 1006 20 96 1006 20 98 1006 30 21 1006 30 23 1006 30 25 1006 30 27 1006 30 42 1006 30 44 1006 30 46 1006 30 48 1006 30 61 1006 30 63 1006 30 65 1006 30 67 1006 30 92 1006 30 94 1006 30 96 1006 30 98 Grain sorghum 1007 00 10 1007 00 90 Cereal flours other than of wheat or meslin 1102 20 10 1102 20 90 1102 90 50 Cereal groats, meal and pellets 1103 13 10 1103 13 90 1103 19 50 1103 20 40 1103 20 50 Cereal grains otherwise worked 1104 19 50 1104 19 91 1104 23 10 1104 23 30 1104 23 90 1104 23 99 1104 30 90 Starches; inulin 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 10 1108 19 90 1108 20 00 Wheat gluten, whether or not dried 1109 00 00 Other prepared or preserved meat, meat offal or blood 1602 50 10 1602 90 61 Cane or beet sugar and chemically pure sucrose, in solid form 1701 11 90 1701 12 90 1701 91 00 1701 99 10 1701 99 90 Other sugars 1702 20 10 1702 20 90 1702 30 10 1702 30 51 1702 30 59 1702 30 91 1702 30 99 1702 40 10 1702 40 90 1702 60 10 1702 60 80 1702 60 95 1702 90 30 1702 90 75 1702 90 79 1702 90 80 1702 90 99 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid 2002 10 10 2002 10 90 2002 90 11 2002 90 19 2002 90 31 2002 90 39 2002 90 91 2002 90 99 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid 2005 60 00 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes 2007 10 10 2007 91 10 2007 91 30 2007 99 10 2007 99 20 2007 99 31 2007 99 33 2007 99 35 2007 99 39 2007 99 55 2007 99 57 Fruit, nuts and other edible parts of plants 2008 30 55 2008 30 71 2008 30 75 2008 40 51 2008 40 59 2008 40 71 2008 40 79 2008 40 90 2008 50 61 2008 50 69 2008 50 71 2008 50 79 2008 50 92 2008 50 94 2008 50 99 2008 70 61 2008 70 69 2008 70 71 2008 70 79 2008 70 92 2008 70 98 2008 92 51 2008 92 59 2008 92 72 2008 92 74 2008 92 76 2008 92 78 2008 92 92 2008 92 93 2008 92 94 2008 92 96 2008 92 97 2008 92 98 Fruit juices 2009 11 99 2009 41 10 2009 41 91 2009 49 30 2009 49 93 2009 61 10 2009 61 90 2009 69 11 2009 69 19 2009 69 51 2009 69 59 2009 69 71 2009 69 79 2009 69 90 2009 71 10 2009 71 91 2009 71 99 2009 79 11 2009 79 19 2009 79 30 2009 79 91 2009 79 93 2009 79 99 2009 80 71 2009 90 49 2009 90 71 Food preparations 2106 90 30 2106 90 55 2106 90 59 Wine of fresh grapes 2204 10 11 2204 10 91 2204 21 11 2204 21 12 2204 21 13 2204 21 17 2204 21 18 2204 21 19 2204 21 22 2204 21 24 2204 21 26 2204 21 27 2204 21 28 2204 21 32 2204 21 34 2204 21 36 2204 21 37 2204 21 38 2204 21 42 2204 21 43 2204 21 44 2204 21 46 2204 21 47 2204 21 48 2204 21 62 2204 21 66 2204 21 67 2204 21 68 2204 21 69 2204 21 71 2204 21 74 2204 21 76 2204 21 77 2204 21 78 2204 21 79 2204 21 80 2204 21 84 2204 21 87 2204 21 88 2204 21 89 2204 21 91 2204 21 92 2204 21 94 2204 21 95 2204 21 96 2204 29 11 2204 29 12 2204 29 13 2204 29 17 2204 29 18 2204 29 42 2204 29 43 2204 29 44 2204 29 46 2204 29 47 2204 29 48 2204 29 62 2204 29 64 2204 29 65 2204 29 71 2204 29 72 2204 29 82 2204 29 83 2204 29 84 2204 29 87 2204 29 88 2204 29 89 2204 29 91 2204 29 92 2204 29 94 2204 29 95 2204 29 96 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol; spirits, liqueurs and other spirituous beverages 2208 90 91 2208 90 99 Residues and waste from the food industries 2302 10 10 2302 10 90 2303 10 11 INDUSTRIAL PRODUCTS Unwrought aluminium 7601 10 00 7601 20 10 7601 20 91 7601 20 99 Aluminium powders and flakes 7603 10 00 7603 20 00 FISHERY PRODUCTS Live fish 0301 10 90 0301 91 10 0301 91 90 0301 92 00 0301 93 00 0301 94 00 0301 95 00 0301 99 11 0301 99 19 0301 99 80 Fish, fresh or chilled 0302 11 10 0302 11 20 0302 11 80 0302 12 00 0302 19 00 0302 21 10 0302 21 30 0302 21 90 0302 22 00 0302 23 00 0302 29 10 0302 29 90 0302 31 10 0302 31 90 0302 32 10 0302 32 90 0302 33 10 0302 33 90 0302 34 10 0302 34 90 0302 35 10 0302 35 90 0302 36 10 0302 39 10 0302 40 00 0302 50 10 0302 50 90 0302 61 10 0302 61 30 0302 61 80 0302 62 00 0302 63 00 0302 64 00 0302 65 20 0302 65 50 0302 65 90 0302 66 00 0302 67 00 0302 68 00 0302 69 11 0302 69 19 0302 69 21 0302 69 25 0302 69 31 0302 69 33 0302 69 35 0302 69 41 0302 69 45 0302 69 51 0302 69 55 0302 69 61 0302 69 66 0302 69 67 0302 69 68 0302 69 69 0302 69 75 0302 69 81 0302 69 85 0302 69 86 0302 69 91 0302 69 92 0302 69 94 0302 69 95 0302 69 99 0302 70 00 Fish, frozen 0303 11 00 0303 19 00 0303 21 10 0303 21 20 0303 21 80 0303 22 00 0303 29 00 0303 31 10 0303 31 30 0303 31 90 0303 32 00 0303 33 00 0303 39 10 0303 39 30 0303 39 70 0303 41 11 0303 41 13 0303 41 19 0303 41 90 0303 42 12 0303 42 18 0303 42 32 0303 42 38 0303 42 52 0303 42 58 0303 42 90 0303 43 11 0303 43 13 0303 43 19 0303 43 90 0303 44 11 0303 44 13 0303 44 19 0303 44 90 0303 45 11 0303 45 13 0303 45 19 0303 45 90 0303 46 11 0303 46 19 0303 46 90 0303 49 31 0303 46 13 0303 49 33 0303 49 39 0303 49 80 0303 51 00 0303 52 10 0303 52 30 0303 52 90 0303 61 00 0303 62 00 0303 71 10 0303 71 30 0303 71 80 0303 72 00 0303 73 00 0303 74 30 0303 74 90 0303 75 20 0303 75 50 0303 75 90 0303 76 00 0303 77 00 0303 78 11 0303 78 12 0303 78 13 0303 78 19 0303 78 90 0303 79 11 0303 79 19 0303 79 21 0303 79 23 0303 79 29 0303 79 31 0303 79 35 0303 79 37 0303 79 41 0303 79 45 0303 79 51 0303 79 55 0303 79 58 0303 79 65 0303 79 71 0303 79 75 0303 79 81 0303 79 83 0303 79 85 0303 79 88 0303 79 91 0303 79 92 0303 79 93 0303 79 94 0303 79 98 0303 80 10 0303 80 90 Fish fillets and other fish meat 0304 11 10 0304 11 90 0304 19 13 0304 19 15 0304 19 17 0304 19 19 0304 19 31 0304 19 33 0304 19 35 0304 19 91 0304 19 97 0304 21 00 0304 29 13 0304 29 15 0304 29 17 0304 29 19 0304 29 21 0304 29 29 0304 29 31 0304 29 33 0304 29 35 0304 29 39 0304 29 41 0304 29 43 0304 29 45 0304 29 51 0304 29 53 0304 29 55 0304 29 59 0304 29 61 0304 29 69 0304 29 71 0304 29 73 0304 29 83 0304 29 91 0304 29 79 0304 29 99 0304 90 31 0304 90 39 0304 90 41 0304 90 57 0304 90 59 0304 90 97 0304 91 00 0304 92 00 0304 99 21 0304 99 23 0304 99 31 0304 99 33 0304 99 51 0304 99 55 0304 99 61 0304 99 75 0304 99 99 Fish, dried, salted or in brine; smoked fish 0305 10 00 0305 20 00 0305 30 11 0305 30 19 0305 30 30 0305 30 50 0305 30 90 0305 41 00 0305 42 00 0305 49 10 0305 49 20 0305 49 30 0305 49 45 0305 49 50 0305 49 80 0305 51 10 0305 51 90 0305 59 11 0305 59 19 0305 59 30 0305 59 50 0305 59 70 0305 59 80 0305 61 00 0305 62 00 0305 63 00 0305 69 10 0305 69 30 0305 69 50 0305 69 80 Crustaceans 0306 11 10 0306 11 90 0306 12 10 0306 12 90 0306 13 10 0306 13 30 0306 13 50 0306 13 80 0306 14 10 0306 14 30 0306 14 90 0306 19 10 0306 19 30 0306 19 90 0306 21 00 0306 22 10 0306 22 91 0306 22 99 0306 23 10 0306 23 31 0306 23 39 0306 23 90 0306 24 30 0306 24 80 0306 29 10 0306 29 30 0306 29 90 Molluscs and other aquatic invertebrates 0307 10 90 0307 21 00 0307 29 10 0307 29 90 0307 31 10 0307 31 90 0307 39 10 0307 39 90 0307 41 10 0307 41 91 0307 41 99 0307 49 01 0307 49 11 0307 49 18 0307 49 31 0307 49 33 0307 49 35 0307 49 38 0307 49 51 0307 49 59 0307 49 71 0307 49 91 0307 49 99 0307 51 00 0307 59 10 0307 59 90 0307 91 00 0307 99 11 0307 99 13 0307 99 15 0307 99 18 0307 99 90 Prepared or preserved fish; caviar and caviar substitutes 1604 11 00 1604 12 10 1604 12 91 1604 12 99 1604 13 11 1604 13 19 1604 13 90 1604 14 11 1604 14 16 1604 14 18 1604 14 90 1604 15 11 1604 15 19 1604 15 90 1604 16 00 1604 19 10 1604 19 31 1604 19 39 1604 19 50 1604 19 91 1604 19 92 1604 19 93 1604 19 94 1604 19 95 1604 19 98 1604 20 05 1604 20 10 1604 20 30 1604 20 40 1604 20 50 1604 20 70 1604 20 90 1604 30 10 1604 30 90 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved 1605 10 00 1605 20 10 1605 20 91 1605 20 99 1605 30 10 1605 30 90 1605 40 00 1605 90 11 1605 90 19 1605 90 30 1605 90 90 Stuffed pasta 1902 20 10 ANNEX XII Products originating in South Africa for which the cumulation provisions of article 4 apply after 31 December 2009 BASIC AGRICULTURAL PRODUCTS Live horses, asses, mules and hinnies 0101 10 90 0101 90 30 Live swine 0103 91 10 0103 92 11 0103 92 19 Live sheep and goats 0104 10 30 0104 10 80 0104 20 90 Live poultry 0105 11 11 0105 11 19 0105 11 91 0105 11 99 0105 12 00 0105 19 20 0105 19 90 0105 94 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 Meat of swine, fresh, chilled or frozen 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 Meat of sheep or goats, fresh, chilled or frozen 0204 10 00 0204 21 00 0204 22 10 0204 22 30 0204 22 50 0204 22 90 0204 23 00 0204 30 00 0204 41 00 0204 42 10 0204 42 30 0204 42 50 0204 42 90 0204 43 10 0204 43 90 0204 50 11 0204 50 13 0204 50 15 0204 50 19 0204 50 31 0204 50 39 0204 50 51 0204 50 53 0204 50 55 0204 50 59 0204 50 71 0204 50 79 Meat and edible offal, of poultry 0207 11 10 0207 11 30 0207 11 90 0207 12 10 0207 12 90 0207 13 10 0207 13 20 0207 13 30 0207 13 40 0207 13 50 0207 13 60 0207 13 70 0207 13 99 0207 14 10 0207 14 20 0207 14 30 0207 14 40 0207 14 50 0207 14 60 0207 14 70 0207 14 99 0207 24 10 0207 24 90 0207 25 10 0207 25 90 0207 26 10 0207 26 20 0207 26 30 0207 26 40 0207 26 50 0207 26 60 0207 26 70 0207 26 80 0207 26 99 0207 27 10 0207 27 20 0207 27 30 0207 27 40 0207 27 50 0207 27 60 0207 27 70 0207 27 80 0207 27 99 0207 32 11 0207 32 15 0207 32 19 0207 32 51 0207 32 59 0207 32 90 0207 33 11 0207 33 19 0207 33 51 0207 33 59 0207 33 90 0207 35 11 0207 35 15 0207 35 21 0207 35 23 0207 35 25 0207 35 31 0207 35 41 0207 35 51 0207 35 53 0207 35 61 0207 35 63 0207 35 71 0207 35 79 0207 35 99 0207 36 11 0207 36 15 0207 36 21 0207 36 23 0207 36 25 0207 36 31 0207 36 41 0207 36 51 0207 36 53 0207 36 61 0207 36 63 0207 36 71 0207 36 79 0207 36 90 Fats 0209 00 11 0209 00 19 0209 00 30 0209 00 90 Meat and edible meat offal 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 11 90 0210 12 11 0210 12 19 0210 12 90 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 50 0210 19 60 0210 19 70 0210 19 81 0210 19 89 0210 19 90 0210 91 00 0210 92 00 0210 93 00 0210 99 21 0210 99 29 0210 99 31 0210 99 39 0210 99 41 0210 99 49 Milk and cream, not concentrated 0401 10 10 0401 10 90 0401 20 11 0401 20 19 0401 20 91 0401 20 99 0401 30 11 0401 30 19 0401 30 31 0401 30 39 0401 30 91 0401 30 99 Milk and cream, concentrated 0402 91 11 0402 91 19 0402 91 31 0402 91 39 0402 91 51 0402 91 59 0402 91 91 0402 91 99 0402 99 11 0402 99 19 0402 99 31 0402 99 39 0402 99 91 0402 99 99 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 Whey 0404 10 52 0404 10 54 0404 10 56 0404 10 58 0404 10 62 0404 10 72 0404 10 74 0404 10 76 0404 10 78 0404 10 82 0404 10 84 Cheese and curd 0406 10 20 0406 10 80 0406 20 90 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 90 0406 90 21 0406 90 50 0406 90 69 0406 90 78 0406 90 86 0406 90 87 0406 90 88 0406 90 93 0406 90 99 Birds' eggs 0407 00 11 0407 00 19 0407 00 30 0408 11 80 0408 19 81 0408 19 89 0408 91 80 0408 99 80 Natural honey 0409 00 00 Cut flowers and flower buds 0603 13 00 0603 19 10 0603 19 90 Potatoes 0701 90 50 0702 00 00 0703 10 11 0703 10 19 0703 10 90 0703 90 00 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled 0704 10 00 0704 20 00 0704 90 10 0704 90 90 Lettuce and chicory 0705 11 00 0705 19 00 0705 21 00 0705 29 00 Edible roots 0706 10 00 0706 90 10 0706 90 30 0706 90 90 Cucumbers and gherkins 0707 00 05 0707 00 90 Leguminous vegetables 0708 10 00 0708 20 00 0708 90 00 Other vegetables 0709 20 00 0709 30 00 0709 40 00 0709 51 00 0709 59 30 0709 59 90 0709 60 10 0709 70 00 0709 90 10 0709 90 20 0709 90 39 0709 90 40 0709 90 50 0709 90 70 0709 90 80 0709 90 90 Vegetables (uncooked or cooked by steaming or boiling in water), frozen 0710 10 00 0710 21 00 0710 22 00 0710 29 00 0710 30 00 0710 80 10 0710 80 51 0710 80 61 0710 80 69 0710 80 70 0710 80 80 0710 80 85 0710 80 95 0710 90 00 Vegetables provisionally preserved 0711 20 90 0711 40 00 0711 51 00 0711 59 00 0711 90 50 0711 90 70 0711 90 80 0711 90 90 Dried vegetables 0712 20 00 0712 31 00 0712 32 00 0712 33 00 0712 39 00 0712 90 19 0712 90 30 0712 90 50 0712 90 90 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers 0714 10 10 0714 10 91 0714 10 99 0714 20 90 0714 90 11 0714 90 19 Nuts, fresh or dried 0802 11 90 0802 40 00 Bananas 0803 00 11 0803 00 90 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried 0804 20 10 0804 20 90 0804 30 00 Citrus fruit, fresh or dried 0805 10 80 0805 20 10 0805 20 30 0805 20 50 0805 20 70 0805 20 90 0805 50 90 0805 90 00 Grapes, fresh or dried 0806 10 10 0806 10 90 Melons (including watermelons) and papaws (papayas), fresh 0807 11 00 0807 19 00 Quinces 0808 20 90 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh 0809 10 00 0809 20 05 0809 20 95 0809 30 10 0809 30 90 0809 40 05 Other fruit, fresh 0810 10 00 0810 20 90 0810 40 90 0810 50 00 0810 60 00 0810 90 50 0810 90 60 0810 90 70 0810 90 95 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter 0811 10 11 0811 10 19 0811 20 11 0811 20 31 0811 20 39 0811 20 59 0811 90 11 0811 90 19 0811 90 39 0811 90 75 0811 90 80 0811 90 95 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption 0812 10 00 0812 90 10 0812 90 20 0812 90 70 0812 90 98 Fruit, dried, other than that of headings 0801 to 0806; mixtures of nuts or dried fruits 0813 20 00 0813 40 10 0813 50 19 0813 50 91 0813 50 99 Pepper 0904 20 10 Wheat and meslin 1001 10 00 1001 90 10 1001 90 91 1001 90 99 Rye 1002 00 00 Barley 1003 00 10 1003 00 90 Oats 1004 00 00 Buckwheat, millet and canary seed; other cereals 1008 10 00 1008 20 00 1008 90 10 1008 90 90 Wheat or meslin flour 1101 00 11 1101 00 15 1101 00 90 Cereal flours other than of wheat or meslin 1102 10 00 1102 90 10 1102 90 30 1102 90 90 Cereal groats, meal and pellets 1103 11 10 1103 11 90 1103 19 10 1103 19 30 1103 19 40 1103 19 90 1103 20 10 1103 20 20 1103 20 30 1103 20 60 1103 20 90 Cereal grains otherwise worked 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 61 1104 19 69 1104 19 99 1104 22 20 1104 22 30 1104 22 50 1104 22 90 1104 22 98 1104 29 01 1104 29 03 1104 29 05 1104 29 07 1104 29 09 1104 29 11 1104 29 18 1104 29 30 1104 29 51 1104 29 55 1104 29 59 1104 29 81 1104 29 85 1104 29 89 1104 30 10 Flour, meal, powder, flakes, granules and pellets of potatoes 1105 10 00 1105 20 00 Flour, meal and powder of the dried leguminous vegetables 1106 10 00 1106 20 10 1106 20 90 1106 30 10 1106 30 90 Malt, whether or not roasted 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 Other vegetable products 1212 91 20 1212 91 80 Pig fat 1501 00 19 1504 30 10 Soya 1507 10 90 1507 90 90 Olive oil and its fractions 1509 10 10 1509 10 90 1509 90 00 1510 00 10 Other oils and their fractions 1510 00 90 Sunflower 1512 11 91 1512 11 99 1512 19 90 1512 21 90 1512 29 90 Rape, colza or mustard oil and fractions thereof 1514 11 90 1514 19 90 1514 91 90 1514 99 90 Degras, residues 1522 00 31 1522 00 39 Sausages and similar products, of meat, meat offal or blood 1601 00 91 1601 00 99 Other prepared or preserved meat, meat offal or blood 1602 10 00 1602 20 11 1602 20 19 1602 20 90 1602 31 11 1602 31 19 1602 31 30 1602 31 90 1602 32 11 1602 32 19 1602 32 30 1602 32 90 1602 39 21 1602 39 29 1602 39 40 1602 39 80 1602 41 10 1602 41 90 1602 42 10 1602 42 90 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 49 90 1602 50 31 1602 50 39 1602 50 80 1602 90 10 1602 90 31 1602 90 41 1602 90 51 1602 90 69 1602 90 72 1602 90 74 1602 90 76 1602 90 78 1602 90 98 Other sugars, including chemically pure lactose 1702 11 00 1702 19 00 Pasta 1902 20 30 Vegetables, fruit, nuts and other edible parts of plants 2001 10 00 2001 90 50 2001 90 65 2001 90 93 2001 90 99 Mushrooms and truffles 2003 10 20 2003 10 30 2003 20 00 2003 90 00 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen 2004 10 10 2004 10 99 2004 90 50 2004 90 91 2004 90 98 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen 2005 10 00 2005 20 20 2005 20 80 2005 40 00 2005 51 00 2005 59 00 Vegetables, fruit, nuts, fruit-peel and other parts of plants, preserved by sugar 2006 00 31 2006 00 35 2006 00 38 2006 00 99 Jams, fruit jellies, marmalades, fruit or nut purÃ ©e and fruit or nut pastes 2007 10 91 2007 10 99 2007 91 90 2007 99 91 2007 99 93 2007 99 98 Fruit, nuts and other edible parts of plants 2008 11 94 2008 11 98 2008 19 19 2008 19 95 2008 19 99 2008 20 11 2008 20 31 2008 20 51 2008 20 59 2008 20 71 2008 20 79 2008 20 90 2008 30 11 2008 30 19 2008 30 31 2008 30 39 2008 30 51 2008 30 59 2008 30 79 2008 30 90 2008 40 11 2008 40 19 2008 40 21 2008 40 29 2008 40 31 2008 40 39 2008 50 11 2008 50 19 2008 50 31 2008 50 39 2008 50 51 2008 50 59 2008 60 11 2008 60 19 2008 60 31 2008 60 39 2008 60 50 2008 60 60 2008 60 70 2008 60 90 2008 70 11 2008 70 19 2008 70 31 2008 70 39 2008 70 51 2008 70 59 2008 80 11 2008 80 19 2008 80 31 2008 80 39 2008 80 50 2008 80 70 2008 80 90 2008 92 16 2008 92 18 2008 99 21 2008 99 23 2008 99 24 2008 99 28 2008 99 31 2008 99 34 2008 99 36 2008 99 37 2008 99 43 2008 99 45 2008 99 46 2008 99 49 2008 99 61 2008 99 62 2008 99 67 2008 99 72 2008 99 78 2008 99 99 Fruit juices 2009 11 11 2009 11 19 2009 11 91 2009 19 11 2009 19 19 2009 19 91 2009 19 98 2009 21 00 2009 29 11 2009 29 19 2009 29 91 2009 29 99 2009 31 11 2009 31 19 2009 31 51 2009 31 59 2009 31 91 2009 31 99 2009 39 11 2009 39 19 2009 39 31 2009 39 39 2009 39 51 2009 39 55 2009 39 59 2009 39 91 2009 39 95 2009 39 99 2009 41 99 2009 49 11 2009 49 19 2009 49 91 2009 49 99 2009 50 10 2009 50 90 2009 80 11 2009 80 19 2009 80 34 2009 80 35 2009 80 50 2009 80 61 2009 80 63 2009 80 73 2009 80 79 2009 80 85 2009 80 86 2009 80 97 2009 80 99 2009 90 11 2009 90 19 2009 90 21 2009 90 29 2009 90 31 2009 90 39 2009 90 41 2009 90 51 2009 90 59 2009 90 73 2009 90 79 2009 90 92 2009 90 94 2009 90 95 2009 90 96 2009 90 97 2009 90 98 Other food preparations 2106 90 51 Wine of fresh grapes 2204 10 19 2204 10 99 2204 21 10 2204 21 82 2204 21 83 2204 21 98 2204 21 99 2204 29 10 2204 29 58 2204 29 75 2204 29 98 2204 29 99 2204 30 10 2204 30 92 2204 30 94 2204 30 96 2204 30 98 Other fermented beverages 2206 00 10 Bran, sharps and other residues from the food industry 2302 30 10 2302 30 90 2302 40 10 2302 40 90 Oilcake and other solid residues 2306 90 19 Preparations of a kind used in animal feeding 2309 10 13 2309 10 15 2309 10 19 2309 10 33 2309 10 39 2309 10 51 2309 10 53 2309 10 59 2309 10 70 2309 90 33 2309 90 35 2309 90 39 2309 90 43 2309 90 49 2309 90 51 2309 90 53 2309 90 59 2309 90 70 Unmanufactured tobacco; tobacco refuse 2401 10 10 2401 10 20 2401 10 41 2401 10 49 2401 10 60 2401 20 10 2401 20 20 2401 20 41 2401 20 60 2401 20 70 PROTOCOL 2 Mutual administrative assistance in customs matters Article 1 Definitions For the purposes of this Protocol: (a) Goods means all goods falling within the scope of the Harmonised System, irrespective of the scope of this Agreement; (b) Customs legislation means any legal or regulatory provisions applicable in the territories of the Parties or the SADC EPA States, as the case may be, governing the import, export and transit of goods and their placing under any other customs regime or procedure, including measures of prohibition, restriction and control; (c) Applicant Authority means a competent administrative authority which has been designated by the Parties or the SADC EPA States, as the case may be, for this purpose and which makes a request for assistance on the basis of this Protocol; (d) Requested Authority means a competent administrative authority which has been designated by the Parties or the SADC EPA States, as the case may be, for this purpose and which receives a request for assistance on the basis of this Protocol; (e) Personal data means all information relating to an identified or identifiable individual; and (f) Operation in breach of customs legislation means any violation or attempted violation of customs legislation. Article 2 Scope 1. The Parties or the SADC EPA States, as the case may be, shall assist each other, in the areas within their competence, in the manner and under the conditions laid down in this Protocol, to ensure the correct application of the customs legislation, in particular by preventing, investigating and combating operations in breach of that legislation. 2. Assistance in customs matters, as provided for in this Protocol, shall apply to any administrative authority of the Parties or the SADC EPA States, as the case may be, which is competent for the application of this Protocol. It shall not prejudice the rules governing mutual assistance in criminal matters. Nor shall it cover information obtained under powers exercised at the request of a judicial authority, except where communication of such information has the prior authorisation of that authority. 3. Assistance in recovery proceedings regarding duties, taxes or fines is not covered by this Protocol. Article 3 Assistance on request 1. At the request of the Applicant Authority, the Requested Authority shall provide it with all relevant information which may enable it to ensure that customs legislation is correctly applied, including information regarding activities noted or planned which are or could be operations in breach of customs legislation. 2. At the request of the Applicant Authority, the Requested Authority shall inform it: (a) whether goods exported from the territory of the Party have been lawfully imported into the territory of the other Party, or the SADC EPA States, as the case may be, specifying, where appropriate, the customs procedure applied to the goods; and (b) whether goods imported into the territory of the Party have been lawfully exported from the territory of the other Party, or the SADC EPA States, as the case may be, specifying, where appropriate, the customs procedure applied to the goods. 3. At the request of the Applicant Authority, the Requested Authority shall, within the framework of its legal or regulatory provisions, take the necessary steps to ensure special surveillance of: (a) natural or legal persons in respect of whom there are reasonable grounds for believing that they are or have been involved in operations in breach of customs legislation; (b) places where stocks of goods have been or may be assembled in such a way that there are reasonable grounds for believing that these goods are intended to be used in operations in breach of customs legislation; (c) goods that are or may be transported in such a way that there are reasonable grounds for believing that they are intended to be used in operations in breach of customs legislation; and (d) means of transport that are or may be used in such a way that there are reasonable grounds for believing that they are intended to be used in operations in breach of customs legislation. Article 4 Spontaneous assistance The Parties or the SADC EPA States, as the case may be, shall assist each other, on their own initiative and in accordance with their legal or regulatory provisions, if they consider that to be necessary for the correct application of customs legislation, particularly by providing information obtained pertaining to: (a) operations which are, or appear to be, in breach of customs legislation and which may be of interest to the other Party, or the SADC EPA States, as the case may be; (b) new means or methods employed in carrying out operations in breach of customs legislation; (c) goods known to be subject to operations in breach of customs legislation; (d) natural or legal persons in respect of whom there are reasonable grounds for believing that they are, or have been, involved in operations in breach of customs legislation; and (e) means of transport in respect of which there are reasonable grounds for believing that they have been, are or may be used in operations in breach of customs legislation. Article 5 Delivery and notification 1. At the request of the Applicant Authority, the Requested Authority shall, in accordance with legal or regulatory provisions applicable to the latter, take all necessary measures in order: (a) to deliver any documents emanating from the Applicant Authority and falling within the scope of this Protocol, to an addressee residing or established in the territory of the Requested Authority, and, where appropriate; (b) to notify any decisions emanating from the Applicant Authority and falling within the scope of this Protocol, to an addressee residing or established in the territory of the Requested Authority. 2. Requests for delivery of documents or notification of decisions shall be made in writing in an official language of the Requested Authority or in a language acceptable to that authority. Article 6 Form and substance of requests for assistance 1. Requests pursuant to this Protocol shall be made in writing. They shall be accompanied by the documents necessary to enable compliance with the request. When required because of the urgency of the situation, oral requests may be accepted, but must be confirmed in writing immediately. Requests may also be communicated in electronic form. 2. Requests pursuant to paragraph 1 of this Article shall include the following information: (a) the name of the Applicant Authority; (b) the measure requested; (c) the object of, and the reason for, the request; (d) the legal or regulatory provisions and other legal elements involved; (e) indications as exact and comprehensive as possible on the natural or legal persons who are the target of the investigations; and (f) a summary of the relevant facts and of the enquiries already carried out. 3. Requests shall be submitted in an official language of the Requested Authority or in a language acceptable to that authority. This requirement shall not apply to any documents that accompany the request under paragraph 1 of this Article. 4. If a request does not meet the formal requirements set out above, its correction or completion may be requested. In the meantime precautionary measures may be ordered. Article 7 Execution of requests 1. In order to comply with a request for assistance, the Requested Authority shall proceed, within the limits of its competence and available resources, as though it were acting on its own account or at the request of other authorities of that same Party, or the SADC EPA States, as the case may be, by supplying information already possessed, by carrying out appropriate enquiries or by arranging for them to be carried out. This provision shall also apply to any other authority to which the request has been addressed by the Requested Authority when the latter cannot act on its own. 2. Requests for assistance shall be executed in accordance with the legal or regulatory provisions of the requested Party or the SADC EPA States, as the case may be. 3. Duly authorised officials of a Party or the SADC EPA States, as the case may be, may, with the agreement of the other Party or the SADC EPA States involved, as the case may be, and subject to the conditions laid down by the latter: (a) be present in the offices of the Requested Authority or any other concerned authority in accordance with paragraph 1 of this Article, to obtain information relating to activities that are or may be operations in breach of customs legislation which the Applicant Authority needs for the purposes of this Protocol; and (b) be present at enquiries carried out in the latter's territory. Article 8 Form in which information is to be communicated 1. The Requested Authority shall communicate results of enquiries to the Applicant Authority in writing together with relevant documents, certified copies or other items. 2. If requested, the information provided for in paragraph 1 of this Article may be in electronic form. 3. Original documents shall be transmitted only upon request in cases where certified copies would be insufficient. These originals shall be returned at the earliest opportunity. Article 9 Exceptions to the obligation to provide assistance 1. Assistance may be refused or may be subject to the satisfaction of certain conditions or requirements, in cases where a Party or the SADC EPA States concerned, as the case may be, is of the opinion that assistance under this Protocol would: (a) be likely to prejudice the sovereignty of an SADC EPA State or that of a Member State of the European Union which has been requested to provide assistance under this Protocol; or (b) be likely to prejudice public policy, security or other essential interests, in particular in the cases referred to under Article 10(2) of this Protocol; or (c) violate an industrial, commercial or professional secret. 2. Assistance may be postponed by the Requested Authority on the ground that it will interfere with an ongoing investigation, prosecution or proceeding. In such a case, the Requested Authority shall consult with the Applicant Authority to determine if assistance can be given subject to such terms or conditions as the Requested Authority may require. 3. Where the Applicant Authority seeks assistance which it would itself be unable to provide if so requested, it shall draw attention to that fact in its request. It shall then be for the Requested Authority to decide how to respond to such a request. 4. For the cases referred to in paragraphs 1 and 2 of this Article, the decision of the Requested Authority and the reasons must be communicated to the Applicant Authority without delay. Article 10 Information exchange and confidentiality 1. Any information communicated in whatsoever form pursuant to this Protocol shall be of a confidential or restricted nature, depending on the rules applicable in each of the Parties. It shall be covered by the obligation of official secrecy and shall enjoy the protection extended to similar information under the relevant laws of the Party or the SADC EPA States, as the case may be, that received it and the corresponding provisions applying to the European Community authorities. 2. Personal data may be exchanged only where the Party which may receive them agrees to ensure an adequate level of protection of such data. To that end, Parties or the SADC EPA States, as the case may be, shall communicate to each other information on their applicable rules, including, where appropriate, legal provisions in force in the Member States of the European Union. 3. The use, in judicial or administrative proceedings instituted in respect of operations in breach of customs legislation, of information obtained under this Protocol, is considered to be for the purposes of this Protocol. Therefore, the Parties or the SADC EPA States, as the case may be, may, in their records of evidence, reports and testimonies and in proceedings and charges brought before the courts, use as evidence information obtained and documents consulted in accordance with the provisions of this Protocol. The competent authority which supplied that information or gave access to those documents shall be notified of such use. 4. Information obtained shall be used solely for the purposes of this Protocol. Where one of the Parties or the SADC EPA States, as the case may be, wishes to use such information for other purposes, it shall obtain the prior written consent of the authority which provided the information. Such use shall then be subject to any restrictions laid down by that authority. Article 11 Experts and witnesses An official of a Requested Authority may be authorised to appear, within the limitations of the authorisation granted, as an expert or witness in judicial or administrative proceedings regarding the matters covered by this Protocol, and produce such objects, documents or certified copies thereof, as may be needed for the proceedings. The request for appearance must indicate specifically before which judicial or administrative authority the official will have to appear, on what matters and by virtue of what title or qualification the official will be questioned. Article 12 Assistance expenses The Parties or the SADC EPA States, as the case may be, shall waive all claims on each other for the reimbursement of expenses incurred pursuant to this Protocol, except, as appropriate, for expenses of experts and witnesses, and those of interpreters and translators who are not public service employees. Article 13 Implementation 1. The implementation of this Protocol shall be entrusted, on the one hand, to the customs authorities of the SADC EPA States and, on the other hand, to the competent services of the Commission of the European Communities and the customs authorities of the Member States as appropriate. They shall decide on all practical measures and arrangements necessary for its application, taking into consideration the rules in force in particular in the field of data protection. 2. The Parties shall consult each other and subsequently keep each other informed of the detailed rules of implementation which are adopted in accordance with the provisions of this Protocol. Article 14 Amendments The Parties may recommend to the Trade and Development Committee amendments which they consider should be made to this Protocol. Article 15 Final provisions 1. This Protocol shall complement and not impede application of any agreements on mutual administrative assistance which have been concluded or may be concluded between the Parties nor shall it preclude more extensive mutual assistance granted under such agreements. 2. The provisions of this Protocol shall not affect the obligations of the Parties under any other international agreement or convention. 3. The provisions of this Protocol shall not affect the European Community provisions governing the communication between the competent services of the Commission of the European Communities and the customs authorities of the Member States of the European Union of any information obtained under this Protocol which could be of interest to the European Community. 4. Notwithstanding the provisions of paragraph 1 of this Article, the provisions of this Protocol shall take precedence over the provisions of any bilateral agreement on mutual assistance which has been or may be concluded between individual Member States of the European Union and any SADC EPA State in so far as the provisions of the latter are incompatible with those of this Protocol. 5. In respect of questions relating to the applicability of this Protocol, the Parties shall consult each other to resolve the matter in the framework of the Special Committee on Customs and Trade Facilitation set up under Article 47 of the Agreement. FINAL ACT The representatives of THE KINGDOM OF BELGIUM, THE REPUBLIC OF BULGARIA, THE CZECH REPUBLIC, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE REPUBLIC OF ESTONIA, IRELAND, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, THE ITALIAN REPUBLIC, THE REPUBLIC OF CYPRUS, THE REPUBLIC OF LATVIA, THE REPUBLIC OF LITHUANIA, THE GRAND DUCHY OF LUXEMBOURG, THE REPUBLIC OF HUNGARY, MALTA, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF POLAND, THE PORTUGUESE REPUBLIC, ROMANIA, THE REPUBLIC OF SLOVENIA, THE SLOVAK REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, and THE EUROPEAN COMMUNITY (EC), hereinafter jointly referred to as the EC Party, of the one part, and THE REPUBLIC OF BOTSWANA, THE KINGDOM OF LESOTHO, THE REPUBLIC OF MOZAMBIQUE, THE REPUBLIC OF NAMIBIA, THE KINGDOM OF SWAZILAND, hereinafter referred to as the SADC EPA States, of the other part, meeting at Brussels on 4 June 2009 and at Maputo on 15 June 2009 for the signature of the Interim Agreement with a view to an Economic Partnership Agreement between, the European Community and its Member States, of the one part, and the SADC EPA States, of the other part, have at the time of signature of the Agreement:  adopted the following Annexes, Protocols and the Joint Declarations: ANNEX 1: Customs duties applicable on imports into the EU of products originating in Botswana, Lesotho, Namibia, Swaziland (BLNS) And Mozambique ANNEX 2: Customs duties on products originating in SADC EPA States ANNEX 3: Customs duties applicable on imports into Botswana, Lesotho, Namibia and Swaziland of Products originating in the EC ANNEX 4: Customs duties applicable on imports into Mozambique of products originating in the EC PROTOCOL 1: Concerning the Definition of the Concept of Originating Products and Methods of Administrative Cooperation PROTOCOL 2: Mutual Administrative Assistance in Customs Matters IN WITNESS WHEREOF, the undersigned Plenipotentiaries have signed this Final Act JOINT EC  SADC EPA DECLARATION ON FINANCIAL PROCEDURES The Parties are committed to cooperating with a view to improving and possibly simplifying as necessary the relevant financial procedures, assist the SADC EPA States to effectively benefit from the existing financial instruments to ensure that development aid for the implementation of this Agreement is timely provided to the SADC EPA States. EC DECLARATION ON DISPUTE AVOIDANCE AND SETTLEMENT At all stages of the determination of the causes of a dispute and of dispute settlement procedures particular consideration shall be given by the EC to the special situation of SADC EPA States, in particular the special situation of LDCs. In this regard, the EC Party shall exercise due restraint in raising matters under the dispute settlement procedures involving a measure exclusively concerning a LDC. JOINT EC-SADC EPA DECLARATION ON ANGOLA AND TANZANIA 1. The Parties note the interest of Angola to become an SADC EPA State and to continue participating in the ongoing negotiations on a full EPA. The Parties agree to facilitate this process once a WTO compatible market access for goods schedule has been submitted by Angola. 2. The Parties note the ongoing EU-EAC EPA negotiations, which include Tanzania, and agree to review the situation of Tanzania's possible participation in this Agreement in the light of the outcome of the above-mentioned EU-EAC EPA negotiations. DECLARATION FROM NAMIBIA ON THE ORIGIN OF FISHERIES PRODUCTS Namibia reaffirms the point of view it expressed throughout the negotiations on the rules of origin in respect of fishery products and consequently maintain that following the exercise of its sovereign rights over fishery resources in the waters within its national jurisdiction, including the exclusive economic zone, as defined in the United Nations Convention on the Law of the Sea, all catches effected in its waters and obligatorily landed in ports of Namibia for processing should enjoy originating status. 1. In so far as the European Free Trade Area (EFTA) States acknowledge Namibia's EEZ for the purposes of Rules of Origin, as embodied in Annex IV to the Free Trade Agreement between SACU and EFTA relating to Fish and Marine Products, Namibia maintains that all catches effected in its waters as defined above and obligatorily landed in all ports of Namibia for processing, should enjoy originating status. STATEMENT BY NAMIBIA UPON INITIALLING THE INTERIM EPA The Republic of Namibia has initialled the Interim Economic Partnership Agreement on the understanding that concerns which Namibia has identified throughout the negotiations of the Interim Economic Partnership Agreement would be addressed through the negotiations towards a comprehensive Economic Partnership Agreement. JOINT DECLARATION ON A TARIFF ALIGNMENT IN VIEW OF PRESERVING SACU TARIFF COHERENCE The Parties acknowledge that the signature of the interim Economic Partnership Agreement (the Agreement) signals the commitment of both sides to support the process of regional integration under the SADC and SACU Treaties. The parties recognise the progress achieved during the meeting held in Namibia on 10-12 March 2009 and the tariff alignment deal agreed between the chief negotiators that identified the necessary technical amendments to the tariff treatment provided for in Annex 3 of the Agreement that will avoid any potential disruption to the smooth functioning of the SACU Customs Union. Recognising the importance of proceeding with signature of the agreement, the parties therefore aim to hold a meeting of the joint EPA council established by the Agreement at the earliest opportunity to allow a decision, making these technical amendments to be to taken without delay. JOINT DECLARATION ON CONCLUSION OF A FULL ECONOMIC PARTNERSHIP AGREEMENT The Parties acknowledge that the signature of the interim Economic Partnership Agreement (the Agreement) signals the commitment of both sides to support the process of regional integration under the SADC and SACU Treaties. The parties recognise the progress achieved during the meeting held in Namibia on 10-12 March 2009 and the new texts that have been agreed between the chief negotiators on the following key issues: export taxes, infant industry, prohibition of quantitative restrictions, food security, and free circulation. The Parties will instruct their negotiators to consider these new texts as the basis for the full EPA text to be negotiated and shall aim at concluding these full EPA negotiations, as rapidly as possible as both sides agreed to pursue negotiations on the remaining issues of concern with a view to find mutually acceptable solutions in the context of the Full EPA negotiations.